

Title 44
USCTitle
44
Online@117-49
yes
OLRC
2021-06-18T10:07:34
USCConverter 1.7.2

Title 44—PUBLIC PRINTING AND DOCUMENTS
This title was enacted by Pub. L. 90–620, § 1, Oct. 22, 1968, 82 Stat. 1238
Current through 117-49



Chap.

Sec.

1.Joint Committee on Printing101

3.Government Publishing Office301

5.Production and Procurement of Printing and Binding501

7.Congressional Printing and Binding701

9.Congressional Record901

11.Executive and Judiciary Printing and Binding1101

13.Particular Reports and Documents1301

15.Federal Register and Code of Federal Regulations1501

17.Distribution and Sale of Public Documents1701

19.Depository Library Program1901

21.National Archives and Records Administration2101

22.Presidential Records2201

23.National Archives Trust Fund Board2301

25.National Historical Publications and Records Commission2501

27.Advisory Committee on the Rec­ords of Congress2701

29.Records Management by the Archivist of the United States and by the Administrator of General Services2901

31.Records Management by Federal Agencies3101

33.Disposal of Records3301

35.Coordination of Federal Information Policy3501

36.Management and Promotion of Electronic Government Services3601

37.Advertisements by Government Agencies3701

39.Government Publishing Office: Office of Inspector General3901

41.Access to Federal Electronic Information4101



Editorial Notes
Amendments2017—Pub. L. 115–85, § 2(a)(4), Nov. 21, 2017, 131 Stat. 1275, repealed Pub. L. 113–187, § 9(f)(2). See 2014 Amendment note below.
2014—Pub. L. 113–187, § 9(f)(2), Nov. 26, 2014, 128 Stat. 2014, which directed striking out “and by the Administrator of General Services” in item 29, was repealed by Pub. L. 115–85, § 2(a)(4), (b), Nov. 21, 2017, 131 Stat. 1275, effective as if included in Pub. L. 113–187.
2002—Pub. L. 107–347, title I, § 101(b), Dec. 17, 2002, 116 Stat. 2910, added item 36.
1993—Pub. L. 103–40, § 2(b), June 8, 1993, 107 Stat. 113, added item 41.
1990—Pub. L. 101–509, title IV, § 1(d)(2), Nov. 5, 1990, 104 Stat. 1419, added item 27.
1988—Pub. L. 100–504, title II, § 204, Oct. 18, 1988, 102 Stat. 2531, added item 39.
1984—Pub. L. 98–497, title I, §§ 102(c)(2), 107(b)(18)(B), Oct. 19, 1984, 98 Stat. 2283, 2290, substituted “National Archives and Records Administration” for “Archival Administration” in item 21, and inserted “the Archivist of the United States and by the” in item 29.
1980—Pub. L. 96–511, § 2(b), Dec. 11, 1980, 94 Stat. 2825, substituted “Information Policy” for “Reporting Services” in item 35.
1978—Pub. L. 95–591, § 2(b)(1), Nov. 4, 1978, 92 Stat. 2528, added item 22.
Pub. L. 95–378, § 2(b), Sept. 22, 1978, 92 Stat. 723, struck out item 27 “Federal Records Council”.
1974—Pub. L. 93–536, § 2, Dec. 22, 1974, 88 Stat. 1735, substituted “National Historical Publications and Records Commission” for “National Historical Publications Commission” in item 25.










Table Showing Disposition of All Sections of Former Title 44


Title 44Former SectionsTitle 44New Sections


1101
2102
4103
5509
6510
7511
8512
9513
10514
11515
12516
13517
14504
15, 16Rep.
31301
32304
33–35Rep.
36508
37, 38Rep.
39302
39a303
40305
41306
42307
43–46Rep.
47316
48Elim.
49313
50, 51Rep.
51aElim.
52Elim.
52a308
53T. 18 § 442
54–57Rep.
58505
59312
60Rep.
61315
62314
63309
63a309
64311
711702
721705
72a1708
73308, 1702
741703
751704
761710
771711
781720
791707
801713
811712
81a1901
81b1902
81c1914
821905
831904
841910
84a1912
851903, 1906
85a1913
861909
871907
87aRep.
881908
89Elim.
90Rep.
911717
91a1716
921119, 1911
931721
941709
951701
961722
111501
111a502
111b503
111cElim.
112, 113Rep.
1141706
115506, 507
116501, 1123
1171103
1181104
1191120
120Elim.
1211111
131701
132702
133703
134702
135705
136714
137704
138715
1391718
139a1719
140716
141718
142719
143738
144717
145Elim.
146734
147713
148720
149721
150722
151723
152724
153725
154726
155727
1561326
157730
158731
159732
160735
161736
162733
163908
164Rep.
165739
166740
167741
168737
169Elim.
1701333
181901
182902
182a903
182b904
182c905
183906
184Rep.
185907
186Rep.
187909
188910
189706
189a707
190708
191709
191a710
192711
193712
194–196Rep.
196a728
197729
2111101
212 (1st sent.)1115
212 (2d sent.)1114
213 (1st par.)1102
213 (2d par., 1st sent.)1116
213 (2d par., 2d sent., 1st cl.)1302
213 (2d par., 2d, 3d sents.)1308–1310, 1336
213 (3d par.)1116
213a1117
2141107
2151110
215a1714
2161105
2171715
2181106
2191102, 1113
219a1118
2201108
221Rep.
2221112
223Rep.
2241109
2251121
226Rep.
2271122
228, 229Elim.
230310
2411301
242Rep.
2431303
244Rep.
2451304
2461307
247Rep.
2481306
2491328
2501317
251, 252Rep.
2531313
2541314
255, 256Rep.
257Elim.
2581315
2591316
2601318
2611319
2621320
2631312
2651321
2661322
267Elim.
268Rep.
2691323
2701324
2711325
2721327
2731329
274Rep.
2751331
275aRep.
275b1332
276Rep.
276a1333
277Rep.
2781334
2791335
279aRep.
280, 280aRep.
281, 282Rep.
2831337
283aRep.
2841338
2851339
286, 287Rep.
2881340
2891341
2901342
2911343
292Elim.
293, 294Rep.
2951344
296Rep.
296a1305
2971311
2981330
300–300fRep.
300f–1Rep.
300g, 300hRep.
300h–1Rep.
300i–300kRep.
300aaRep.
300bb2301
300cc2305
300dd2306
300ee2307
300ff2303
300gg2308
300hh2302
300ii2304
300jjRep.
3011502
3021503
3031504
3041501
3051505
3061506
3071507
3081508
3091509
310, 310aRep.
3111510
311aRep.
3121511
313, 314Rep.
3213701
3223703
323Rep.
3243702
3253703
326Rep.
351–365Rep.
3663301
3673302
3683303
3693304
3703305
3713306
3723307
3733308
3743309
3753310
3763311
377Rep.
3783312
3793313
3803314
3911506, 2108, 2301, 2501, 2902
3922903
393(a)2501
393(b)2502
393(c)2503
393(d)2504
393(e)2505
393(f)2504 nt.
393(g)2506
393(h)2507
3942701
395(a)2904
395(b)2905
395(c)2906
395(d)2907
395(e)2908
395(f)2909
396(a)3101
396(b)3102
396(c)3103
396(d)3104
396(e)3105
396(f)3106
396(g)3107
396a2910
397(a)2103
397(b)2104
397(c)2105
397(d)2106
397(e)2107
397(f)2108
397(g)Rep.
397(h)2109
397(i)2110
397(j)2101
3982111
3992112
4002113
4012901
4022114
4213501
422(a)3503
422(b)3504
422(c)3505
422(d)3506
422(e)3507
4233508
4243509
4253510
4263502
4273511



Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in items 3 and 39 on authority of section 1301(b) of Pub. L. 113–235, div. H, title I, Dec. 16, 2014, 128 Stat. 2537, set out as a note preceding section 301 of this title.

Enacting ClauseSection 1 of Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1238, provided in part: “That the general and permanent laws relating to public printing and documents are revised, codified, and enacted as title 44, United States Code, ‘Public Printing and Documents’, and may be cited as ‘44 U.S.C. § __’ ”.


Legislative Purpose; Inconsistent ProvisionsSection 2(a) of Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1305, provided that: “The legislative purpose in enacting section 1 of this Act is to restate, without substantive change, the laws replaced by those sections on the effective date of this Act. Laws effective after January 14, 1968, that are inconsistent with this Act are considered as superseding it to the extent of the inconsistency.”


References to Other LawsSection 2(b) of Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1305, provided that: “A reference to a law replaced by section 1 of this Act, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding provision enacted by this Act.”


Outstanding Orders, Rules, and RegulationsSection 2(c) of Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1305, provided that: “An order, rule, or regulation in effect under a law replaced by section 1 of this Act shall continue in effect under the corresponding provision enacted by this Act until repealed, amended, or superseded.”


Savings ProvisionSection 2(d) of Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1305, provided that: “An action taken or an offense committed under a law replaced by section 1 of this Act is deemed to have been taken or committed under the corresponding provision enacted by this Act.”


Legislative ConstructionSection 2(e) of Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1306, provided that: “An inference of a legislative construction is not to be drawn by reason of the location in the United States Code of a provision enacted by this Act or by reason of its caption or catchline.”


SeparabilitySection 2(f) of Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1306, provided that: “If a provision enacted by this Act is held invalid, all valid provisions that are severable from the invalid provision remain in effect. If a provision of this Act is held invalid in one or more of its applications, the provision remains in effect in all valid applications that are severable from the invalid application or applications.”


RepealsPub. L. 107–217, § 4, Aug. 21, 2002, 116 Stat. 1303, repealed title V of the Federal Property and Administrative Services Act of 1949, act June 30, 1949, ch. 288, as added by act Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583, which was classified to sections 392 to 401 of title 44 prior to the enactment into positive law of Title 44, Public Printing and Documents, by Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1238. Section 3 of Pub. L. 90–620 repealed various laws and parts of laws, including section 6(d), but not title V.
Section 3 of Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1306, repealed the sections or parts thereof of the Revised Statutes or Statutes at Large codified in this title, except with respect to rights and duties that matured, penalties that were incurred, and proceedings that were begun, before October 22, 1968, and except as provided by section 2 of Pub. L. 90–620.


CHAPTER 1—JOINT COMMITTEE ON PRINTING



Sec.


101.Joint Committee on Printing: membership.


102.Joint Committee on Printing: succession; powers during recess.


103.Joint Committee on Printing: remedial powers.




Statutory Notes and Related Subsidiaries
Federal Records Management Provisions Without Effect on ChapterAuthority and responsibilities under chapter not limited or repealed by Federal Records Management Amendments of 1976, see section 5(b) of Pub. L. 94–575, set out as a note under section 2901 of this title.


§ 101. Joint Committee on Printing: membership
The Joint Committee on Printing shall consist of the chairman and four members of the Committee on Rules and Administration of the Senate and the chairman and four members of the Committee on House Oversight of the House of Representatives.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1238; Pub. L. 97–4, Feb. 17, 1981, 95 Stat. 6; Pub. L. 104–186, title II, § 223(1), Aug. 20, 1996, 110 Stat. 1751.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 1 (Jan. 12, 1895, ch. 23, § 1, 28 Stat. 601; Aug. 2, 1946, ch. 753, title II, § 222, 60 Stat. 838).
Last seven words in the statute, “who shall have the powers hereinafter stated”, are omitted as unnecessary since the powers of the Committee are stated in other sections.

Editorial Notes
Amendments1996—Pub. L. 104–186 substituted “House Oversight” for “House Administration”.
1981—Pub. L. 97–4 substituted “four members” for “two members” in two places.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.

Short Title of 2021 AmendmentPub. L. 116–283, div. H, title XCVI, § 9602(a), Jan. 1, 2021, 134 Stat. 4828, provided that: “This section [enacting section 2912 of this title, amending section 2901 of this title, and enacting provisions set out as a note under section 2912 of this title] may be cited as the ‘Electronic Message Preservation Act’.”


Short Title of 2019 AmendmentPub. L. 115–435, title II, § 201, Jan. 14, 2019, 132 Stat. 5534, provided that: “This title [enacting section 3520A of this title, amending sections 3502, 3504, 3506, 3511, and 3520 of this title, and enacting provisions set out as notes under section 3506 of this title and section 306 of Title 5, Government Organization and Employees] may be cited as the ‘Open, Public, Electronic, and Necessary Government Data Act’ or the ‘OPEN Government Data Act’.”

Pub. L. 115–435, title III, § 301, Jan. 14, 2019, 132 Stat. 5544, provided that: “This title [enacting subchapter III of chapter 35 of this title, amending section 402 of Title 13, Census, section 176a of Title 15, Commerce and Trade, and sections 6302 and 6314 of Title 49, Transportation, enacting provisions set out as notes under section 3561 of this title, amending provisions set out as a note under section 20155 of Title 49, and repealing provisions set out as a note under section 3501 of this title] may be cited as the ‘Confidential Information Protection and Statistical Efficiency Act of 2018’.”


Short Title of 2018 AmendmentPub. L. 115–120, div. A, § 1, Jan. 22, 2018, 132 Stat. 28, provided that: “This division [amending section 1506 of this title and enacting provisions set out as a note under section 1506 of this title] may be cited as the ‘Federal Register Printing Savings Act of 2017’.”

Pub. L. 115–114, § 1, Jan. 10, 2018, 131 Stat. 2278, provided that: “This Act [enacting section 3559 of this title] may be cited as the ‘Connected Government Act’.”


Short Title of 2017 AmendmentPub. L. 115–85, § 1, Nov. 21, 2017, 131 Stat. 1274, provided that: “This Act [amending sections 2902, 2904, 2906, and 3102 of this title] may be cited as the ‘Federal Agency Mail Management Act of 2017’.”


Short Title of 2014 AmendmentPub. L. 113–283, § 1, Dec. 18, 2014, 128 Stat. 3073, provided that: “This Act [enacting subchapter II of chapter 35 of this title, amending sections 143 and 511 of Title 6, Domestic Security, sections 2222, 2223, and 2315 of Title 10, Armed Forces, and sections 278g–3, 278g–4, and 7406 of Title 15, Commerce and Trade, repealing subchapters II and III of chapter 35 of this title, and enacting provisions set out as notes under sections 3553 and 3554 of this title] may be cited as the ‘Federal Information Security Modernization Act of 2014’.”

Pub. L. 113–187, § 1(a), Nov. 26, 2014, 128 Stat. 2003, provided that: “This Act [enacting sections 2208, 2209, and 2911 of this title, amending sections 2107, 2111, 2114 to 2116, 2201, 2203 to 2205, 2207, 2901, 2902, 2904 to 2907, 3102 to 3106, 3301 to 3303a, and 3312 of this title, repealing sections 3315 to 3324 of this title, and enacting provisions set out as notes under sections 2108 and 2207 of this title] may be cited as the ‘Presidential and Federal Records Act Amendments of 2014’.”


Short Title of 2008 AmendmentPub. L. 110–404, § 1, Oct. 13, 2008, 122 Stat. 4281, provided that: “This Act [enacting section 2120 of this title, amending sections 2112, 2501, and 2504 of this title, and enacting provisions set out as notes under sections 2107, 2112, 2120, 2501, 2504, and 2505 of this title] may be cited as the ‘Presidential Historical Records Preservation Act of 2008’.”


Short Title of 2004 AmendmentPub. L. 108–383, § 1, Oct. 30, 2004, 118 Stat. 2218, provided that: “This Act [enacting section 2119 of this title, amending sections 2112, 2504, 2903, 2909, and 3303a of this title, and amending provisions set out as a note under section 2901 of this title] may be cited as the ‘National Archives and Records Administration Efficiency Act of 2004’.”


Short Title of 2002 AmendmentsPub. L. 107–347, § 1(a), Dec. 17, 2002, 116 Stat. 2899, provided that: “This Act [see Tables for classification] may be cited as the ‘E-Government Act of 2002’.”

Pub. L. 107–347, title III, § 301(a), Dec. 17, 2002, 116 Stat. 2946, provided that: “This title [enacting subchapter III of chapter 35 of this title, amending sections 3504 to 3506 of this title, section 2224 of Title 10, Armed Forces, sections 278g–3 and 278g–4 of Title 15, Commerce and Trade, and section 11331 of Title 40, Public Buildings, Property, and Works, repealing section 11332 of Title 40, enacting provisions set out as notes under section 3501 of this title, and repealing provisions set out as a note under section 3531 of this title] may be cited as the ‘Federal Information Security Management Act of 2002’.”

[For another Federal Information Security Management Act of 2002, see section 1001(a) of Pub. L. 107–296, title X, Nov. 25, 2002, 116 Stat. 2259, set out as a note under section 101 of Title 6, Domestic Security.]
Pub. L. 107–198, § 1, June 28, 2002, 116 Stat. 729, provided that: “This Act [enacting section 3520 of this title, amending sections 3504 and 3506 of this title, renumbering former section 3520 of this title as section 3521, and enacting provisions set out as a note under section 601 of Title 5, Government Organization and Employees] may be cited as the ‘Small Business Paperwork Relief Act of 2002’.”


Short Title of 2000 AmendmentPub. L. 106–444, § 1, Nov. 6, 2000, 114 Stat. 1929, provided that: “This Act [enacting section 2910 of this title] may be cited as the ‘Freedmen’s Bureau Records Preservation Act of 2000’.”


Short Title of 1995 AmendmentPub. L. 104–13, § 1, May 22, 1995, 109 Stat. 163, provided that: “This Act [enacting chapter 35 of this title, amending section 91 of Title 13, Census, and enacting provisions set out as a note under section 3501 of this title] may be cited as the ‘Paperwork Reduction Act of 1995’.”


Short Title of 1993 AmendmentPub. L. 103–40, § 1, June 8, 1993, 107 Stat. 112, provided that: “This Act [enacting sections 4101 to 4104 of this title and enacting provisions set out as notes under sections 4101 and 4103 of this title] may be cited as the ‘Government Printing Office Electronic Information Access Enhancement Act of 1993’.”


Short Title of 1988 AmendmentsPub. L. 100–504, title II, § 201, Oct. 18, 1988, 102 Stat. 2530, provided that: “This title [enacting sections 3901 to 3904 of this title and provisions set out as notes under section 3901 of this title] may be cited as the ‘Government Printing Office Inspector General Act of 1988’.”

Pub. L. 100–365, § 1, July 13, 1988, 102 Stat. 823, provided that: “This Act [amending sections 2501, 2503, and 2504 of this title] may be cited as the ‘National Historical Publications and Records Commission Amendments of 1988’.”


Short Title of 1986 AmendmentsPub. L. 99–500, § 101(m) [title VIII, § 801], Oct. 18, 1986, 100 Stat. 1783–308, 1783–335, and Pub. L. 99–591, § 101(m) [title VIII, § 801], Oct. 30, 1986, 100 Stat. 3341–308, 3341–335, provided that: “This title [amending sections 3501 to 3507, 3511, 3514, and 3520 of this title and sections 751, 757, and 759 of former Title 40, Public Buildings, Property, and Works, enacting provisions set out as notes under section 3503 of this title and section 757 of former Title 40, amending provisions set out as a note under section 3503 of this title, and repealing provisions set out as a note under section 759 of former Title 40] may be cited as the ‘Paperwork Reduction Re­authorization Act of 1986’.”

Pub. L. 99–323, § 1, May 27, 1986, 100 Stat. 495, provided: “That this Act [amending sections 2101 and 2112 of this title and enacting provisions set out as a note under section 2112 of this title] may be cited as the ‘Presidential Libraries Act of 1986’.”


Short Title of 1984 AmendmentPub. L. 98–497, § 1, Oct. 19, 1984, 98 Stat. 2280, provided: “That this Act [enacting sections 2103 to 2106 of this title and provisions set out as notes under this section and section 2102 of this title, redesignating existing sections 2103 to 2114 as sections 2107 to 2118 of this title, amending sections 710, 711, 729, 1501 to 1503, 1506, 1714, 2101, 2102, 2107 to 2118, 2204, 2205, 2301 to 2305, 2307, 2501, 2504, 2506, 2901 to 2909, 3102 to 3106, 3302 to 3303a, 3308, 3310, 3311, 3504, and 3513 of this title and provisions set out as a note under section 2111 of this title, sections 106a, 106b, 112, 113, and 201 of Title 1, General Provisions, sections 6 and 11 to 13 of Title 3, The President, sections 141 to 145 of Title 4, Flag and Seal, Seat of Government, and the States, sections 552a and 5314 of Title 5, Government Organization and Employees, section 199a of Title 25, Indians, and repealing section 2507 of this title] may be cited as the ‘National Archives and Records Administration Act of 1984’.”


Short Title of 1980 AmendmentPub. L. 96–511, § 1, Dec. 11, 1980, 94 Stat. 2812, provided: “That this Act [enacting sections 3501 to 3520 of this title, amending sections 2904 and 2905 of this title, section 5315 of Title 5, Government Organizations and Employees, section 1221–3 of Title 20, Education, section 1211 of Title 30, Mineral Lands and Mining, and section 292h of Title 42, The Public Health and Welfare, omitting former sections 3501 to 3512 of this title, and enacting provisions set out as notes under sections 3501 and 3503 of this title] may be cited as the ‘Paperwork Reduction Act of 1980’.”


Short Title of 1978 AmendmentPub. L. 95–591, § 1, Nov. 4, 1978, 92 Stat. 2523, provided: “That this Act [enacting sections 2201 to 2207 of this title, amending sections 2111 and 2112 of this title, and enacting provisions set out as notes under section 2201 of this title] may be cited as the ‘Presidential Records Act of 1978’.”


Short Title of 1976 AmendmentPub. L. 94–575, § 1, Oct. 21, 1976, 90 Stat. 2723, provided that: “This Act [amending sections 2107, 2112, 2115, 2116, 2901, 2902, 2904, 2906, 2907, 3102, 3103, 3107, 3301, and 3302 of this title, repealing section 2910 of this title, and enacting provisions set out as a note under section 2901 of this title] may be cited as the ‘Federal Records Management Amendments of 1976’.”


Short Title of 1974 AmendmentPub. L. 93–526, title II, § 201, Dec. 19, 1974, 88 Stat. 1698, provided that: “This title [enacting sections 3315 to 3324 of this title] may be cited as the ‘Public Documents Act’.”


Short TitleChapter 35 of this title is popularly known as the “Paperwork Reduction Act”.



§ 102. Joint Committee on Printing: succession; powers during recess
The members of the Joint Committee on Printing who are reelected to the succeeding Congress shall continue as members of the committee until their successors are chosen. The President of the Senate and the Speaker of the House of Representatives shall, on the last day of a Congress, appoint members of their respective Houses who have been elected to the succeeding Congress to fill vacancies which may then be about to occur on the Committee, and the appointees and members of the Committee who have been reelected shall continue until their successors are chosen.
When Congress is not in session, the Joint Committee may exercise all its powers and duties as when Congress is in session.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1238.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 2 (Mar. 2, 1895, ch. 189, § 1, 28 Stat. 962; Mar. 3, 1917, ch. 163, § 6, 39 Stat. 1121).
Changes are made in phraseology.



§ 103. Joint Committee on Printing: remedial powers
The Joint Committee on Printing may use any measures it considers necessary to remedy neglect, delay, duplication, or waste in the public printing and binding and the distribution of Government publications.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1239.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 4 (Jan. 12, 1895, ch. 23, § 2, 28 Stat. 601; Mar. 1, 1907, ch. 2284, § 1, 34 Stat. 1012; Mar. 1, 1919, ch. 86, § 11, 40 Stat. 1270).
Only that portion of section 11 of the 1919 Act that precedes the proviso is included in this section. The balance is incorporated in section 501 of this revision.
Changes are made in phraseology.

Statutory Notes and Related Subsidiaries
Procurement of Services of ConsultantsPub. L. 95–94, title I, Aug. 5, 1977, 91 Stat. 669, as amended by Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537, provided in part: “That, effective October 1, 1977, the Joint Committee is authorized (1) to procure the temporary or intermittent services of individual consultants, or organizations thereof, in the same manner and under the same conditions as a standing committee of the Senate may procure such services under subsection (i) of section 202 of the Legislative Reorganization Act of 1946, as amended [section 4301(i) of Title 2, The Congress], and (2) with the prior consent of the agency concerned, to use on a reimbursable basis the services of personnel, information, and facilities of any such agency: Provided further, That, prior to the employment of any consultants or the procurement of services by contract relative to any review and analysis of the operation of the Government Publishing Office, the Joint Committee shall consult with the Legislative Branch Appropriations Subcommittees of the House and Senate; and that periodic reports on the progress of any such review and analysis be submitted to the Joint Committee on Printing and the Legislative Branch Appropriations Subcommittees of the House and Senate.”

Prior similar provisions were contained in Pub. L. 94–303, title I, June 1, 1976, 90 Stat. 616.




CHAPTER 3—GOVERNMENT PUBLISHING OFFICE



Sec.


301.Director of the Government Publishing Office: appointment.


302.Deputy Director of the Government Publishing Office: appointment; duties.


303.Director of the Government Publishing Office and Deputy Director of the Government Publishing Office: pay.


304.Director of the Government Publishing Office: vacancy in office.


305.Director of the Government Publishing Office: employees; pay.


306.Director of the Government Publishing Office: employment of skilled workmen; trial of skill.


307.Director of the Government Publishing Office: night work.


308.Disbursing officer; deputy disbursing officer; certifying officers and employees.


309.Revolving fund for operation and maintenance of Government Publishing Office: capitalization; reimbursements and credits; accounting and budgeting; reports.


310.Payments for printing, binding, blank paper, and supplies.


311.Purchases exempt from subtitle I of title 40 and division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41; contract negotiation authority; small purchase threshold.


312.Machinery, material, equipment, or supplies from other Government agencies.


313.Examining boards: paper; bindery materials; machinery.


314.Inks, glues, and other supplies furnished to other Government agencies: payment.


315.Branches of Government Publishing Office; limitations.


316.Detail of employees of Government Publishing Office to other Government establishments.


317.Special policemen.


318.Transfer of surplus property; acceptance of voluntary services.




Editorial Notes
Amendments2014—Pub. L. 113–235, div. H, title I, § 1301(e)(1), Dec. 16, 2014, 128 Stat. 2537, substituted “Deputy Director of the Government Publishing Office” for “Deputy Public Printer” in items 302 and 303.
Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537, substituted “Director of the Government Publishing Office” for “Public Printer” in items 301 and 303 to 307.
2011—Pub. L. 111–350, § 5(m)(1), Jan. 4, 2011, 124 Stat. 3853, substituted “subtitle I of title 40 and division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “the Federal Property and Administrative Services Act” in item 311.
2003—Pub. L. 108–83, title I, § 1302(b), Sept. 30, 2003, 117 Stat. 1034, added item 318.
1999—Pub. L. 106–57, title II, § 210(c), Sept. 29, 1999, 113 Stat. 425, inserted “; small purchase threshold” after “authority” in item 311.
1985—Pub. L. 99–151, title III, § 305(b)(2), Nov. 13, 1985, 99 Stat. 808, inserted “; contract negotiation authority” in item 311.
1975—Pub. L. 94–82, title II, § 204(c)(2), Aug. 9, 1975, 89 Stat. 421, substituted “pay” for “compensation” in item 303.
1974—Pub. L. 93–459, § 1(b), Oct. 20, 1974, 88 Stat. 1385, substituted “Disbursing officer; deputy disbursing officer; certifying officers and employees.” for “Disbursing officer: continuation and settlement of accounts during vacancy in office; responsibility for accounts; disbursements for Superintendent of Documents.” in item 308.
1972—Pub. L. 92–310, title II, § 210(a)(3), June 6, 1972, 86 Stat. 204, struck out “; bond” in item 301.
1970—Pub. L. 91–359, § 1(b), July 31, 1970, 84 Stat. 668, added item 317.

Statutory Notes and Related Subsidiaries

Change of Name
Pub. L. 113–235, div. H, title I, § 1301(a), (b), Dec. 16, 2014, 128 Stat. 2537, provided that:
“(a) In General.—The Government Printing Office is hereby redesignated the Government Publishing Office.

“(b) References.—Any reference to the Government Printing Office in any law, rule, regulation, certificate, directive, instruction, or other official paper in force on the date of enactment of this Act [Dec. 16, 2014] shall be considered to refer and apply to the Government Publishing Office.”




Federal Records Management Provisions Without Effect on ChapterAuthority and responsibilities under chapter not limited or repealed by Federal Records Management Amendments of 1976, see section 5(b) of Pub. L. 94–575, set out as a note under section 2901 of this title.


§ 301. Director of the Government Publishing Office: appointment
The President of the United States shall nominate and, by and with the advice and consent of the Senate, appoint a suitable person to take charge of and manage the Government Publishing Office. The title shall be Director of the Government Publishing Office.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1239; Pub. L. 92–310, title II, § 210(a)(1), (2), June 6, 1972, 86 Stat. 204; Pub. L. 113–235, div. H, title I, § 1301(b), (c), (g), Dec. 16, 2014, 128 Stat. 2537, 2538.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 31 (Jan. 12, 1895, ch. 23, § 17, 28 Stat. 603; June 12, 1917, ch. 27, § 1, 40 Stat. 173; Feb. 20, 1923, ch. 98, 42 Stat. 1278; Mar. 4, 1925, ch. 549, § 1, 43 Stat. 1299; May 29, 1928, ch. 909, 45 Stat. 1006).
Changes are made in phraseology.

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(g), struck out “, who must be a practical printer and versed in the art of bookbinding,” after “suitable person” and substituted “The” for “His”.
Pub. L. 113–235, § 1301(c), substituted “Director of the Government Publishing Office” for “Public Printer” in section catchline and text.
1972—Pub. L. 92–310 struck out “; bond” in section catchline, and provisions from text which required the Public Printer to give a bond in the sum of $25,000.

Statutory Notes and Related Subsidiaries

Change of Name
Pub. L. 113–235, div. H, title I, § 1301(d), Dec. 16, 2014, 128 Stat. 2537, provided that: “Any reference in any law other than in title 44, United States Code, or in any rule, regulation, certificate, directive, instruction, or other official paper in force on the date of enactment of this Act [Dec. 16, 2014] to the Public Printer shall be considered to refer and apply to the Director of the Government Publishing Office.”




§ 302. Deputy Director of the Government Publishing Office: appointment; duties
The Director of the Government Publishing Office shall appoint a suitable person to be the Deputy Director of the Government Publishing Office. The Deputy Director of the Government Publishing Office shall supervise the buildings occupied by the Government Publishing Office and perform any other duties required by the Director of the Government Publishing Office.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1239; Pub. L. 113–235, div. H, title I, § 1301(b), (c), (e), (h), Dec. 16, 2014, 128 Stat. 2537, 2538.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 39 (May 27, 1908, ch. 200, § 1, 35 Stat. 382).
Phraseology is changed to conform with section 301 of this revision.

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(h), in first sentence, struck out “, who must be a practical printer and versed in the art of bookbinding,” after “suitable person” and, in second sentence, substituted “The Deputy Director of the Government Publishing Office” for “He” and “and perform” for “, and perform” and struck out “perform the duties formerly required of the chief clerk,” after “shall” and “of him” after “required”.
Pub. L. 113–235, § 1301(e), substituted “Deputy Director of the Government Publishing Office” for “Deputy Public Printer” in section catchline and the first place appearing in text.
Pub. L. 113–235, § 1301(c)(2), which directed amendment of this section by substituting “Director of the Government Publishing Office” for “Public Printer” in section catchline, was not executed to reflect the probable intent of Congress and the subsequent amendment by section 1301(e)(2) of Pub. L. 113–235. See 2014 Amendment note above.
Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer” in two places in text.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.
Pub. L. 113–235, div. H, title I, § 1301(f), Dec. 16, 2014, 128 Stat. 2538, provided that: “Any reference in any law other than in title 44, United States Code, or in any rule, regulation, certificate, directive, instruction, or other official paper in force on the date of enactment of this Act [Dec. 16, 2014] to the Deputy Public Printer shall be considered to refer and apply to the Deputy Director of the Government Publishing Office.”




§ 303. Director of the Government Publishing Office and Deputy Director of the Government Publishing Office: pay
The annual rate of pay for the Director of the Government Publishing Office shall be a rate which is equal to the rate for level II of the Executive Schedule under subchapter II of chapter 53 of title 5. The annual rate of pay for the Deputy Director of the Government Publishing Office shall be a rate which is equal to the rate for level III of such Executive Schedule.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1239; Pub. L. 94–82, title II, § 204(c)(1), Aug. 9, 1975, 89 Stat. 421; Pub. L. 101–520, title II, § 209, Nov. 5, 1990, 104 Stat. 2274; Pub. L. 108–83, title I, § 1301(a), Sept. 30, 2003, 117 Stat. 1033; Pub. L. 113–235, div. H, title I, § 1301(c), (e), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 39a (Pub. L. 88–426, title II, § 203(c), (d), Aug. 14, 1964, 78 Stat. 415, as amended Pub. L. 90–206, title II, § 219(2), (3), Dec. 16, 1967, 81 Stat. 639.)

Editorial Notes

References in TextLevels II and III of the Executive Schedule, referred to in text, are set out in sections 5313 and 5314, respectively, of Title 5, Government Organization and Employees.

Amendments2014—Pub. L. 113–235, § 1301(e), substituted “Deputy Director of the Government Publishing Office” for “Deputy Public Printer” in section catchline and text.
Pub. L. 113–235, § 1301(c), substituted “Director of the Government Publishing Office” for “Public Printer” in section catchline and text.
2003—Pub. L. 108–83 reenacted section catchline without change and amended text generally. Prior to amendment, text read as follows: “The annual rate of pay for the Public Printer shall be a rate which is equal to the rate for level III of the Executive Schedule of subchapter II of chapter 53 of Title 5. The annual rate of pay for the Deputy Public Printer shall be a rate which is equal to the rate for level IV of such Executive Schedule.”
1990—Pub. L. 101–520 amended section generally. Prior to amendment, section read as follows: “The annual rate of pay for the Public Printer shall be a rate which is equal to the rate for level IV of the Executive Schedule of subchapter II of chapter 53 of title 5. The annual rate of pay for the Deputy Public Printer shall be a rate which is equal to the rate for level V of such Executive Schedule.”
1975—Pub. L. 94–82 substituted “pay” for “compensation” in section catchline, and substituted provisions setting the rate of pay for the Public Printer at a rate equal to the rate for level IV of the Executive Schedule and the rate of pay for Deputy Public Printer at a rate equal to the rate for level V of such Schedule for provisions setting the compensation of the Public Printer and the Deputy Public Printer at the rate of $28,750 and $27,500 per annum, respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentPub. L. 108–83, title I, § 1301(b), Sept. 30, 2003, 117 Stat. 1033, provided that: “The amendment made by this section [amending this section] shall take effect on the first day of the first applicable pay period beginning on or after the date of enactment of this Act [Sept. 30, 2003].”


Salary Increases1987—Salaries of Public Printer and Deputy Public Printer increased respectively to $77,500 and $72,500 per annum, on recommendation of the President of the United States, see note set out under section 358 of Title 2, The Congress.
1977—Salaries of the Public Printer and Deputy Public Printer increased respectively to $50,000 and $47,500 per annum, on recommendation of the President of the United States, see note set out under section 358 of Title 2.
1969—Salaries of the Public Printer and Deputy Public Printer increased respectively from $28,750 and $27,500 to $38,000 and $36,000 per annum, commencing on the first day of the pay period which begins after Feb. 14, 1969, on recommendation of the President of the United States, see note set out under section 358 of Title 2.



§ 304. Director of the Government Publishing Office: vacancy in office
In case of the death, resignation, absence, or sickness of the Director of the Government Publishing Office, the Deputy Director of the Government Publishing Office shall perform the duties of the Director of the Government Publishing Office until a successor is appointed or the Director’s absence or sickness ceases; but the President may direct any other officer of the Government, whose appointment is vested in the President by and with the advice and consent of the Senate, to perform the duties of the vacant office until a successor is appointed, or the sickness or absence of the Director of the Government Publishing Office ceases. A vacancy occasioned by death or resignation may not be filled temporarily under this section for longer than ten days, and a temporary appointment, designation, or assignment of another officer may not be made except to fill a vacancy happening during a recess of the Senate.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1239; Pub. L. 113–235, div. H, title I, § 1301(c), (e)(1), (i)(1), Dec. 16, 2014, 128 Stat. 2537, 2538.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 32 (Jan. 12, 1895, ch. 23, § 36, 28 Stat. 606; May 27, 1908, ch. 200, § 1, 35 Stat. 382.)

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(i)(1), substituted “or the Director’s” for “or his”.
Pub. L. 113–235, § 1301(e)(1), substituted “Deputy Director of the Government Publishing Office” for “Deputy Public Printer”.
Pub. L. 113–235, § 1301(c), substituted “Director of the Government Publishing Office” for “Public Printer” in section catchline and wherever appearing in text.



§ 305. Director of the Government Publishing Office: employees; pay(a) The Director of the Government Publishing Office may employ journeymen, apprentices, laborers, and other persons necessary for the work of the Government Publishing Office at rates of wages and salaries, including compensation for night and overtime work, the Director considers for the interest of the Government and just to the persons employed, except as otherwise provided by this section. The Director of the Government Publishing Office may not employ more persons than the necessities of the public work require nor more than four hundred apprentices at one time. The minimum pay of journeymen printers, pressmen, and bookbinders employed in the Government Publishing Office shall be at the rate of 90 cents an hour for the time actually employed. Except as provided by the preceding part of this section the rate of wages, including compensation for night and overtime work, for more than ten employees of the same occupation shall be determined by a conference between the Director of the Government Publishing Office and a committee selected by the trades affected, and the rates and compensation so agreed upon shall become effective upon approval by the Joint Committee on Printing. When the Director of the Government Publishing Office and the committee representing the trade fail to agree as to wages, salaries, and compensation, either party may appeal to the Joint Committee on Printing, and the decision of the Joint Committee is final. The wages, salaries, and compensation so determined are not subject to change oftener than once a year.

(b) The Director of the Government Publishing Office may grant an employee paid on an annual basis compensatory time off from duty instead of overtime pay for overtime work.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1240; Pub. L. 91–167, Dec. 26, 1969, 83 Stat. 453; Pub. L. 91–369, July 31, 1970, 84 Stat. 693; Pub. L. 113–235, div. H, title I, § 1301(b), (c), (i)(2), Dec. 16, 2014, 128 Stat. 2537, 2538.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 40 (Jan. 12, 1895, ch. 23, §§ 39, 49, 50, 28 Stat. 607, 608; June 6, 1900, ch. 791, § 1, 31 Stat. 643; Mar. 4, 1909, ch. 299, § 1, 35 Stat. 1021, 1024; Aug. 24, 1912, ch. 355, § 1, 37 Stat. 482; July 8, 1918, ch. 139, § 1, 40 Stat. 836; Aug. 2, 1919, ch. 30, 41 Stat. 272; Feb. 20, 1923, ch. 98, 42 Stat. 1278; June 7, 1924, ch. 354, § 1, 43 Stat. 658).
Last sentence of this section was deleted as executed.

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(c)(2), substituted “Director of the Government Publishing Office” for “Public Printer” in section catchline.
Subsec. (a). Pub. L. 113–235, § 1301(i)(2), substituted “the Director considers” for “he considers” and “The Director of the Government Publishing Office may not” for “He may not”.
Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer” in three places.
Subsec. (b). Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer”.
1970—Pub. L. 91–369 designated existing provisions as subsec. (a) and added subsec. (b).
1969—Pub. L. 91–167 substituted “four hundred” for “two hundred” as the number of apprentices which the Public Printer may employ at one time.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in subsec. (a) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.

RepealsGeneral repealer of provisions inconsistent with Pub. L. 92–392 as not repealing or affecting this section, see section 13 of Pub. L. 92–392, set out as a note under section 5341 of Title 5, Government Organization and Employees.

Voluntary Separation IncentivesPub. L. 105–275, title III, § 309, Oct. 21, 1998, 112 Stat. 2454, as amended by Pub. L. 107–68, title II, § 210(a), Nov. 12, 2001, 115 Stat. 590; Pub. L. 112–10, div. B, title IX, § 1926(a), Apr. 15, 2011, 125 Stat. 172; Pub. L. 113–235, div. H, title I, § 1301(b), (d), Dec. 16, 2014, 128 Stat. 2537, provided that:
“(a) Severance Pay.—
[Amended section 5595 of Title 5, Government Organization and Employees.]

“(b) Early Retirement.—(1) This subsection applies to an employee of the Government Publishing Office who—“(A) voluntarily separates from service on or after the date of enactment of this Act [Oct. 21, 1998] and before October 1, 2004; and

“(B) on such date of separation—“(i) has completed 25 years of service as defined under section 8331(12) or 8401(26) of title 5, United States Code; or

“(ii) has completed 20 years of such service and is at least 50 years of age.



“(2) Notwithstanding any provision of chapter 83 or 84 of title 5, United States Code, an employee described under paragraph (1) is entitled to an annuity which shall be computed consistent with the provisions of law applicable to annuities under section 8336(d) or 8414(b) of title 5, United States Code.


“(c) Voluntary Separation Incentive Payments.—(1) In this subsection, the term ‘employee’ means an employee of the Government Publishing Office, serving without limitation, who has been currently employed for a continuous period of at least 12 months, except that such term shall not include—“(A) a reemployed annuitant under subchapter III of chapter 83 or chapter 84 of title 5, United States Code, or another retirement system for employees of the Government;

“(B) an employee having a disability on the basis of which such employee is or would be eligible for disability retirement under any of the retirement systems referred to in subparagraph (A); or

“(C) an employee who is employed on a temporary when actually employed basis.


“(2) Notwithstanding any other provision of law, in order to avoid or minimize the need for involuntary separations due to a reduction in force, reorganization, transfer of function, or other similar action affecting the agency, the Director of the Government Publishing Office shall establish a program under which voluntary separation incentive payments may be offered to encourage eligible employees to separate from service voluntarily (whether by retirement or resignation) during the period beginning on the date of the enactment of this Act [Oct. 21, 1998] through September 30, 2004.

“(3) Such voluntary separation incentive payments shall be paid in accordance with the provisions of section 5597(d) of title 5, United States Code. Any such payment shall not be a basis of payment, and shall not be included in the computation, of any other type of Government benefit.

“(4)(A) Not later than January 15, 1999, the Director of the Government Publishing Office shall submit a plan described under subparagraph (C) to the Joint Committee on Printing (or any applicable successor committees).

“(B) No voluntary separation incentive payment may be paid under this section unless the Director of the Government Publishing Office submits a plan described under subparagraph (C) to the Joint Committee on Printing (or any applicable successor committees) and the Joint Committee on Printing approves the plan (or such successor committees approve the plan).

“(C) The plan referred to under subparagraph (B) shall include—“(i) the positions and functions to be reduced or eliminated, identified by organizational unit, occupational category, and pay or grade level;

“(ii) the number and amounts of voluntary separation incentive payments to be offered; and

“(iii) a description of how the Government Publishing Office will operate without the eliminated positions and functions.



“[(5) Repealed. Pub. L. 112–10, div. B, title IX, § 1926(a), Apr. 15, 2011, 125 Stat. 172.]

“(6)(A) Subject to subparagraph (B), an employee who has received a voluntary separation incentive payment under this section and accepts employment with the Government of the United States within 5 years after the date of the separation on which the payment is based shall be required to repay the entire amount of the incentive payment to the agency that paid the incentive payment.

“(B)(i) If the employment is with an Executive agency (as defined by section 105 of title 5, United States Code), the Director of the Office of Personnel Management may, at the request of the head of the agency, waive the repayment if the individual involved possesses unique abilities and is the only qualified applicant available for the position.

“(ii) If the employment is with an entity in the legislative branch, the head of the entity or the appointing official may waive the repayment if the individual involved possesses unique abilities and is the only qualified applicant available for the position.

“(iii) If the employment is with the judicial branch, the Director of the Administrative Office of the United States Courts may waive the repayment if the individual involved possesses unique abilities and is the only qualified applicant available for the position.


“(C) For purposes of subparagraph (A) (but not subparagraph (B)), the term ‘employment’ includes employment under a personal services contract with the United States.


“(7) Not later than January 15, 1999, the Director of the Government Publishing Office shall prescribe regulations to carry out this subsection.


“(d) Retraining, Job Placement, and Counseling Services.—(1) In this subsection, the term ‘employee’—“(A) means an employee of the Government Publishing Office; and

“(B) shall not include—“(i) a reemployed annuitant under subchapter III of chapter 83 or chapter 84 of title 5, United States Code, or another retirement system for employees of the Government; or

“(ii) an employee who is employed on a temporary when actually employed basis.



“(2) The Director of the Government Publishing Office may establish a program to provide retraining, job placement, and counseling services to employees and former employees.

“(3) A former employee may not participate in a program established under this subsection, if—“(A) the former employee was separated from service with the Government Publishing Office for more than 1 year; or

“(B) the separation was by removal for cause on charges of misconduct or delinquency.


“(4) Retraining costs for the program established under this subsection may not exceed $5,000 for each employee or former employee.


“(e) Administrative Provisions.—(1) The Director of the Government Publishing Office—“(A) may use employees of the Government Publishing Office to establish and administer programs and carry out the provisions of this section; and

“(B) may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, to carry out such provisions—“(i) not subject to the 1 year of service limitation under such section 3109(b); and

“(ii) at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.



“(2) Funds to carry out subsections (a) and (c) may be expended only from funds available for the basic pay of the employee who is receiving the applicable payment.

“(3) Funds to carry out subsection (d) may be expended from any funds made available to the Director of the Government Publishing Office.”




[Pub. L. 112–10, div. B, title IX, § 1926(b), Apr. 15, 2011, 125 Stat. 172, provided that: “The amendment made by subsection (a) [amending section 309 of Pub. L. 105–275, set out above] shall take effect as if included in the enactment of the Legislative Branch Appropriations Act, 1999 [Pub. L. 105–275].”
]
[Pub. L. 107–68, title II, § 210(b), Nov. 12, 2001, 115 Stat. 590, provided that: “The amendments made by this section [amending section 309 of Pub. L. 105–275, set out above] shall take effect as if included in the enactment of the Legislative Branch Appropriations Act, 1999 [Pub. L. 105–275].”
]



§ 306. Director of the Government Publishing Office: employment of skilled workmen; trial of skill
The Director of the Government Publishing Office shall employ workmen who are thoroughly skilled in their respective branches of industry, as shown by trial of their skill under the direction of the Director.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1240; Pub. L. 113–235, div. H, title I, § 1301(c), (i)(3), Dec. 16, 2014, 128 Stat. 2537, 2538.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 41 (Jan. 12, 1895, ch. 23, § 45, 28 Stat. 607).

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(i)(3), substituted “the direction of the Director” for “his direction”.
Pub. L. 113–235, § 1301(c), substituted “Director of the Government Publishing Office” for “Public Printer” in section catchline and text.



§ 307. Director of the Government Publishing Office: night work
The Director of the Government Publishing Office shall cause the public printing in the Government Publishing Office to be done at night as well as through the day, when the exigencies of the public service require it.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1240; Pub. L. 113–235, div. H, title I, § 1301(b), (c), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 42 (Jan. 12, 1895, ch. 23, § 47, 28 Stat. 607).

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(c), substituted “Director of the Government Publishing Office” for “Public Printer” in section catchline and text.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 308. Disbursing officer; deputy disbursing officer; certifying officers and employees(a) The Director of the Government Publishing Office shall appoint from time to time a disbursing officer of the Government Publishing Office (including the Office of the Superintendent of Documents) who shall be under the direction of the Director of the Government Publishing Office. The disbursing officer shall (1) disburse moneys of the Government Publishing Office only upon, and in strict accordance with, vouchers certified by the Director of the Government Publishing Office or by an officer or employee of the Government Publishing Office authorized in writing by the Director of the Government Publishing Office to certify such vouchers, (2) make such examination of vouchers as may be necessary to ascertain whether they are in proper form, certified, and approved, and (3) be held accountable accordingly. However, the disbursing officer shall not be held accountable or responsible for any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificate, the responsibility for which, under subsection (c) of this section, is imposed upon a certifying officer or employee of the Government Publishing Office.

(b)(1) Upon the death, resignation, or separation from office of the disbursing officer, the accounts of the disbursing officer may be continued, and payments and collection may be made in the name of the disbursing officer, by any individual designated as a deputy disbursing officer by the Director of the Government Publishing Office, for a period of time not to extend beyond the last day of the second month following the month in which the death, resignation, or separation occurred. Accounts and payments shall be allowed, audited, and settled, and checks signed in the name of the former disbursing officer by a deputy disbursing officer shall be honored in the same manner as if the former disbursing officer had continued in office.

(2) A former disbursing officer of the Government Publishing Office or the estate of the disbursing officer may not be subject to any legal liability or penalty for the official accounts or defaults of the deputy disbursing officer acting in the name or in the place of the former disbursing officer. Each deputy disbursing officer is responsible for accounts entrusted to the deputy disbursing officer under paragraph (1) of this subsection, and the deputy disbursing officer is liable for any default occurring during the service of the deputy disbursing officer under such paragraph.


(c)(1) The Director of the Government Publishing Office may designate in writing officers and employees of the Government Publishing Office to certify vouchers for payment from appropriations and funds. Such officers and employees shall (A) be responsible for the existence and correctness of the facts recited in the certificate or other voucher or its supporting papers and for the legality of the proposed payment under the appropriation or fund involved, (B) be responsible and accountable for the correctness of the computations of certified vouchers, and (C) be accountable for, and required to make restitution to, the United States for the amount of any illegal, improper, or incorrect payment resulting from any false, inaccurate, or misleading certificate made by such officer or employee, as well as for any payment prohibited by law or which did not represent a legal obligation under the appropriation or fund involved. However, the Comptroller General of the United States, may, at the discretion of the Comptroller General, relieve such certifying officer or employee of liability for any payment otherwise proper whenever the Comptroller General finds that (i) the certification was based on the official records and that such certifying officer or employee did not know, and by reasonable diligence and inquiry could not have ascertained, the actual facts, or (ii) when the obligation was incurred in good faith, the payment was not contrary to any statutory provision specifically prohibiting payments of the character involved, and the United States has received value for such payment. The Comptroller General shall relieve such certifying officer or employee of liability for an overpayment for transportation services made to any common carrier covered by section 3726 of title 31, whenever the Comptroller General finds that the overpayment occurred solely because the administrative examination made prior to payment of the transportation bill did not include a verification of transportation rates, freight classifications, or land grant deductions.

(2) The liability of such certifying officers or employees shall be enforced in the same manner and to the same extent as provided by law with respect to the enforcement of the liability of disbursing and other accountable officers. Such certifying officers and employees shall have the right to apply for and obtain a decision by the Comptroller General on any question of law involved in a payment on any vouchers presented to them for certification.


(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1240; Pub. L. 92–310, title II, § 210(b), June 6, 1972, 86 Stat. 204; Pub. L. 93–459, § 1(a), Oct. 20, 1974, 88 Stat. 1384; Pub. L. 95–473, § 2(a)(5), Oct. 17, 1978, 92 Stat. 1466; Pub. L. 97–258, § 3(m)(1), Sept. 13, 1982, 96 Stat. 1066; Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), (i)(4), Dec. 16, 2014, 128 Stat. 2537, 2538.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., §§ 52a, 63, 73 (part) (June 25, 1910, ch. 384, § 1, 36 Stat. 770; Feb. 20, 1923, ch. 98, 42 Stat. 1278; Pub. L. 86–31, May 26, 1959, 73 Stat. 60).
The last paragraph of this section is from former section 73; the remainder of that section will be found in section 1702 of the revision.
Paragraph (a) deleted as executed.

Editorial Notes
Amendments2014—Subsec. (a). Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer” wherever appearing.
Subsec. (b)(1). Pub. L. 113–235, § 1301(i)(4)(A), substituted “the accounts of the disbursing officer” for “his accounts” and “the name of the disbursing officer” for “his name”.
Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer”.
Subsec. (b)(2). Pub. L. 113–235, § 1301(i)(4)(B), substituted “the estate of the disbursing officer” for “his estate”, “to the deputy disbursing officer” for “to him”, and “the service of the deputy disbursing officer” for “his service”.
Subsec. (c)(1). Pub. L. 113–235, § 1301(i)(4)(C), substituted “by such officer or employee” for “by him”, “the discretion of the Comptroller General” for “his discretion”, and in two places “whenever the Comptroller General” for “whenever he”.
Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer”.
1982—Subsec. (c)(1). Pub. L. 97–258 substituted “section 3726 of title 31” for “section 244 of title 31”.
1978—Subsec. (c)(1). Pub. L. 95–473 substituted “section 244 of title 31” for “section 66 of title 49”.
1974—Pub. L. 93–459 substituted “Disbursing officer; deputy disbursing officer; certifying officers and employees” for “Disbursing officer: continuation and settlement of accounts during vacancy in office; responsibility for accounts; disbursements for Superintendent of Documents” in section catchline.
Subsec. (a). Pub. L. 93–459 added subsec. (a). Former subsec. (a) redesignated (b)(1).
Subsec. (b)(1). Pub. L. 93–459 redesignated provisions of former subsec. (a) as subsec. (b)(1) and substituted “by any individual designated as a deputy disbursing officer by the Public Printer” for “by the deputy disbursing officer or officers designated by the Public Printer”.
Subsec. (b)(2). Pub. L. 93–459 redesignated provisions of former subsec. (b) as subsec. (b)(2) and substituted “paragraph (1) of this subsection” for “subsection (a) of this section”, and “under such paragraph” for “under subsection (a) of this section”.
Subsec. (c). Pub. L. 93–459 added subsec. (c). Former subsec. (c), relating to disbursements on account of salaries or other expenses of the office of the Superintendent of Documents, was struck out.
1972—Subsec. (b). Pub. L. 92–310 struck out provisions which related to sureties on official bonds.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in subsecs. (a), (b)(2), and (c)(1) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 309. Revolving fund for operation and maintenance of Government Publishing Office: capitalization; reimbursements and credits; accounting and budgeting; reports(a) The revolving fund of $1,000,000 established July 1, 1953, is available without fiscal year limitation, for—the operation and maintenance of the Government Publishing Office (except for those programs of the Superintendent of Documents which are funded by specific appropriations), including rental of buildings;
attendance at meetings;
maintenance and operation of the emergency room;
uniforms or uniform allowances;
boots, coats, and gloves;
repairs and minor alterations to buildings; and
expenses authorized in writing by the Joint Committee on Printing for inspection of Government printing activities.
In addition, the Director of the Government Publishing Office shall provide capital for the fund by capitalizing, at fair and reasonable values as jointly determined by the Director and the Comptroller General, the current inventories, plant, and building appurtenances, except building structures and land, equipment, and other assets of the Government Publishing Office.


(b) The fund shall be—(1) reimbursed for the cost of all services and supplies furnished, including those furnished other appropriations of the Government Publishing Office, at rates which include charges for overhead and related expenses, depreciation of plant and building appurtenances, except building structures and land, and equipment, and accrued leave; and

(2) credited with all receipts including sales of Government publications, waste, condemned, and surplus property and with payments received for losses or damage to property.


(c) An adequate system of accounts for the fund shall be maintained on the accrual method, and financial reports prepared on the basis of the accounts. The Director of the Government Publishing Office shall prepare and submit an annual business-type budget program for the operations under this fund. This budget program shall be considered and enacted as prescribed by section 9104 of title 31.

(d) The Inspector General of the Government Publishing Office shall audit the financial and operational activities of the Government Publishing Office each year. The audits shall be conducted under the direction of the Joint Committee on Printing. For purposes of the audits, the Inspector General shall have such access to the records, files, personnel, and facilities of the Government Publishing Office as the Inspector General considers appropriate. The Inspector General shall furnish reports of the audits to the Congress and the Director of the Government Publishing Office.

(e) The Director of the Government Publishing Office shall prepare an annual financial statement meeting the requirements of section 3515(b) of title 31, United States Code. Each financial statement shall be audited in accordance with applicable generally accepted Government auditing standards—(1) by an independent external auditor selected by the Director of the Government Publishing Office, or

(2) at the request of the Joint Committee on Printing, by the Inspector General of the Government Publishing Office.


(f) The Comptroller General of the United States may audit the financial statement prepared under subsection (e) at the discretion of the Comptroller General or at the request of the Joint Committee on Printing. An audit by the Comptroller General shall be in lieu of the audit otherwise required by that subsection.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1241; Pub. L. 93–604, title VII, § 707, Jan. 2, 1975, 88 Stat. 1965; Pub. L. 97–258, § 3(m)(2), Sept. 13, 1982, 96 Stat. 1066; Pub. L. 100–458, title III, § 310, Oct. 1, 1988, 102 Stat. 2184; Pub. L. 101–163, title III, § 309, Nov. 21, 1989, 103 Stat. 1065; Pub. L. 101–520, title II, § 207, Nov. 5, 1990, 104 Stat. 2274; Pub. L. 103–69, title II, § 207(a), Aug. 11, 1993, 107 Stat. 707; Pub. L. 104–316, title I, § 123(a), Oct. 19, 1996, 110 Stat. 3839; Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), (i)(5), Dec. 16, 2014, 128 Stat. 2537, 2538.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 63, 63a (Aug. 1, 1953, ch. 304, title I, § 101, 67 Stat. 330; Aug. 5, 1955, ch. 568, § 101, 69 Stat. 519; June 27, 1956, ch. 453, § 101, 70 Stat. 369); § 63a (July 28, 1967, Pub. L. 90–57, § 101 (part), 81 Stat. 141).

Editorial Notes
Amendments2014—Subsec. (a). Pub. L. 113–235, § 1301(i)(5)(A), substituted “by the Director” for “by him” in concluding provisions.
Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer” in concluding provisions.
Subsecs. (c) to (e). Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer”.
Subsec. (f). Pub. L. 113–235, § 1301(i)(5)(B), substituted “the discretion of the Comptroller General” for “his or her discretion”.
1996—Subsec. (d). Pub. L. 104–316, § 123(a)(1), amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows: “The Comptroller General shall audit the activities of the Government Printing Office at least once every 3 years and shall furnish reports of such audits to the Congress and the Public Printer. For these purposes the Comptroller General shall have such access to the records, files, personnel, and facilities of the Government Printing Office as he considers necessary.”
Subsecs. (e), (f). Pub. L. 104–316, § 123(a)(2), added subsecs. (e) and (f).
1993—Subsec. (b). Pub. L. 103–69 substituted “shall be—” for “shall be:” in introductory provisions, inserted “and” at end of par. (1), substituted a period for “; and” at end of par. (2), and struck out par. (3) which read as follows: “charged with payment into miscellaneous receipts of the Treasury of that part of the receipts from the sales of Government publications required by law.”
1990—Subsec. (a). Pub. L. 101–520 substituted “uniforms or uniform allowances” for “uniforms, or allowances therefor, as authorized by section 5901 of Title 5”.
1989—Subsec. (a). Pub. L. 101–163 struck out “not to exceed $3,000 in any fiscal year” after “attendance at meetings”.
1988—Subsec. (a). Pub. L. 100–458, § 310(a), substituted in the first sentence “(except for those programs of the Superintendent of Documents which are funded by specific appropriations),” for “, except the Office of Superintendent of Documents”.
Subsec. (c). Pub. L. 100–458, § 310(b), substituted “This budget program shall be considered and enacted as prescribed by section 9104 of title 31.” for “The Comptroller General shall audit the activities of the Government Printing Office at least once in every three years and shall furnish reports of such audits to the Congress and the Public Printer. For these purposes the Comptroller General shall have such access to the records, files, personnel, and facilities of the Government Printing Office as he considers necessary.”
Subsec. (d). Pub. L. 100–458, § 310(c), amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows: “Commencing with the fiscal year 1969, the annual business-type budget for the fund shall be considered and enacted as prescribed by section 9104 of title 31.”
1982—Subsec. (d). Pub. L. 97–258 substituted “section 9104 of title 31” for “section 849 of title 31”.
1975—Subsec. (c). Pub. L. 93–604 substituted provisions that the Comptroller General shall audit the activities of the Government Printing Office at least once in every three years and furnish reports of the audits to the Congress and the Public Printer for provisions that the General Accounting Office shall audit the activities of the Government Printing Office and furnish an audit report annually to the Congress and the Public Printer.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in section catchline and subsecs. (a), (b)(1), (d), and (e)(2) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.

Effective Date of 1993 AmendmentPub. L. 103–69, title II, § 207(c), Aug. 11, 1993, 107 Stat. 708, provided that: “The amendments made by subsections (a) and (b) [amending this section and section 1708 of this title] shall take effect on October 1, 1993.”


Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which the 23rd item on page 4 identifies a reporting provision which, as subsequently amended, is contained in subsec. (d) of this section), see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance.

Federal Register Program; Use of Revolving Fund; ReimbursementTitle II of S. 2939, Ninety-seventh Congress, 2d Session, as reported Sept. 22, 1982, and incorporated by reference in Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189, to be effective as if enacted into law, provided in part: “That hereafter the revolving fund shall be available to finance the costs of printing and binding all other publications of the Federal Register program and be reimbursed from appropriated funds available therefor”.




§ 310. Payments for printing, binding, blank paper, and supplies
An executive department or independent establishment of the Government ordering printing and binding or blank paper and supplies from the Government Publishing Office shall pay promptly by check to the Director of the Government Publishing Office upon the written request of the Director, either in advance or upon completion of the work, all or part of the estimated or actual cost, as the case may be, and bills rendered by the Director of the Government Publishing Office are not subject to audit or certification in advance of payment. Adjustments on the basis of the actual cost of delivered work paid for in advance shall be made monthly or quarterly and as may be agreed by the Director of the Government Publishing Office and the department or establishment concerned.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1241; Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), (i)(6), Dec. 16, 2014, 128 Stat. 2537, 2539.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 230 (Aug. 1, 1953, ch. 304, title I, § 101, 67 Stat. 331).

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(i)(6), substituted “the written request of the Director” for “his written request”.
Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer” wherever appearing.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 311. Purchases exempt from subtitle I of title 40 and division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41; contract negotiation authority; small purchase threshold(a) Purchases may be made from appropriations under the “Government Publishing Office” without reference to subtitle I of title 40 and division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41 concerning purchases for the Federal Government.

(b) In addition to the authority to negotiate otherwise provided by law, the Director of the Government Publishing Office may negotiate purchases and contracts for supplies or services for which the Director of the Government Publishing Office determines that it is impracticable to secure competition by advertising. The Director of the Government Publishing Office may not award a contract under this subsection unless the Director justifies the use of negotiation in writing and certifies the accuracy and completeness of the justification. The justification shall set out facts and circumstances that clearly and convincingly establish that advertising would not be practicable for such contract. Such a justification is final and a copy thereof shall be maintained in the Government Publishing Office for at least 6 years after the date of the determination. The Director of the Government Publishing Office may designate one or more employees of the Government Publishing Office to carry out this subsection.

(c) Notwithstanding any other provision of law, section 6101(b) to (d) of title 41 shall apply with respect to purchases and contracts for the Government Publishing Office as if the reference to “$25,000” in clause (1) of such section were a reference to “$100,000”.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1242; Pub. L. 99–151, title III, § 305(a), (b)(1), Nov. 13, 1985, 99 Stat. 808; Pub. L. 106–57, title II, § 210(a), (b), Sept. 29, 1999, 113 Stat. 425; Pub. L. 107–217, § 3(l)(1), Aug. 21, 2002, 116 Stat. 1301; Pub. L. 111–350, § 5(m)(2), Jan. 4, 2011, 124 Stat. 3853; Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), (i)(7), Dec. 16, 2014, 128 Stat. 2537, 2539.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 64 (Aug. 1, 1953, ch. 304, title I, § 102, 67 Stat. 332).
Reference to Printing Act of 1895 deleted as superseded by section 309.

Editorial Notes
Amendments2014—Subsec. (b). Pub. L. 113–235, § 1301(i)(7), substituted “the Director justifies” for “he justifies”.
Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer” wherever appearing.
2011—Pub. L. 111–350, § 5(m)(2)(A), substituted “subtitle I of title 40 and division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “the Federal Property and Administrative Services Act” in section catchline.
Subsec. (a). Pub. L. 111–350, § 5(m)(2)(B), substituted “division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)”.
Subsec. (c). Pub. L. 111–350, § 5(m)(2)(C), substituted “section 6101(b) to (d) of title 41” for “section 3709 of the Revised Statutes (41 U.S.C. 5)”.
2002—Subsec. (a). Pub. L. 107–217 substituted “subtitle I of title 40 and title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)” for “the Federal Property and Administrative Services Act, approved June 30, 1949, as amended,”.
1999—Pub. L. 106–57, § 210(b), inserted “; small purchase threshold” after “authority” in section catchline.
Subsec. (c). Pub. L. 106–57, § 210(a), added subsec. (c).
1985—Pub. L. 99–151, § 305(b)(1), inserted “; contract negotiation authority” in section catchline.
Pub. L. 99–151, § 305(a), designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” wherever appearing in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 312. Machinery, material, equipment, or supplies from other Government agencies
An officer of the Government having machinery, material, equipment, or supplies for printing, binding, and blank-book work, including lithography, photolithography, and other processes of reproduction, no longer required or authorized for the service of such officer, shall submit a detailed report of them to the Director of the Government Publishing Office. The Director of the Government Publishing Office, with the approval of the Joint Committee on Printing, may requisition such articles as are serviceable in the Government Publishing Office, and they shall be promptly delivered to that office.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1242; Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), (i)(8), Dec. 16, 2014, 128 Stat. 2537, 2539.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 59 (July 19, 1919, ch. 24, § 3, 41 Stat. 233).

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(i)(8), substituted “the service of such officer” for “his service”.
Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer” in two places.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 313. Examining boards: paper; bindery materials; machinery
The Deputy Director of the Government Publishing Office, the superintendent of printing, and a person designated by the Joint Committee on Printing, shall constitute a board to examine and report in writing on paper delivered under contract, or by purchase or otherwise, at the Government Publishing Office.
The Deputy Director of the Government Publishing Office, the superintendent of binding, and a person designated by the Joint Committee on Printing shall constitute a board to examine and report in writing on material, except paper, for the use of the bindery.
The Deputy Director of the Government Publishing Office, the superintendent of printing, and a person designated by the Joint Committee on Printing shall constitute a board of condemnation, who, upon the call of the Director of the Government Publishing Office, shall determine the condition of presses and other machinery and material used in the Government Publishing Office, with a view to condemnation.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1242; Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), (e)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on U.S. Code, 1964 ed., § 49 (Jan. 12, 1895, ch. 23, § 20, 28 Stat. 603; May 27, 1908, ch. 200, § 1, 35 Stat. 382; June 7, 1924, ch. 303, § 1, 43 Stat. 509).

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(e)(1), substituted “Deputy Director of the Government Publishing Office” for “Deputy Public Printer” wherever appearing.
Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer”.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 314. Inks, glues, and other supplies furnished to other Government agencies: payment
Inks, glues, and other supplies manufactured by the Government Publishing Office in connection with its work may be furnished to departments and other establishments of the Government upon requisition, and payment made from appropriations available.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1242; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 62 (June 30, 1932, ch. 314; pt. I, § 1, 47 Stat. 397).

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 315. Branches of Government Publishing Office; limitations
Money appropriated by any Act may not be used for maintaining more than one branch of the Government Publishing Office in any one building occupied by an executive department of the Government, and a branch of the Government Publishing Office may not be established unless specifically authorized by law.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1242; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 61 (Aug. 1, 1914, ch. 223, § 1, 38 Stat. 673).

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in section catchline and text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 316. Detail of employees of Government Publishing Office to other Government establishments
An employee of the Government Publishing Office may not be detailed to duties not pertaining to the work of public printing and binding in an executive department or other Government establishment unless expressly authorized by law.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1242; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 47 (June 25, 1910, ch. 384, § 1, 36 Stat. 770).

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in section catchline and text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 317. Special policemen
The Director of the Government Publishing Office or a delegate of the Director may designate employees of the Government Publishing Office to serve as special policemen to protect persons and property in premises and adjacent areas occupied by or under the control of the Government Publishing Office. Under regulations to be prescribed by the Director of the Government Publishing Office, employees designated as special policemen are authorized to bear and use arms in the performance of their duties; make arrest for violations of laws of the United States, the several States, and the District of Columbia; and enforce the regulations of the Director of the Government Publishing Office, including the removal from Government Publishing Office premises of individuals who violate such regulations. The jurisdiction of special policemen in premises occupied by or under the control of the Government Publishing Office and adjacent areas shall be concurrent with the jurisdiction of the respective law enforcement agencies where the premises are located.
(Added Pub. L. 91–359, § 1(a), July 31, 1970, 84 Stat. 668; amended Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), (i)(9), Dec. 16, 2014, 128 Stat. 2537, 2539.)

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(i)(9), substituted “a delegate of the Director” for “his delegate”.
Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer” wherever appearing.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 318. Transfer of surplus property; acceptance of voluntary services(a) The Director of the Government Publishing Office may—(1) transfer or donate surplus Government publications and condemned Government Publishing Office machinery, material, equipment, and supplies to—(A) other Federal entities;

(B) any organization described under section 501(c)(3) or (4) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of such Code; or

(C) State or local governments; and


(2) accept voluntary and uncompensated services, notwithstanding section 1342 of title 31.


(b) Individuals providing voluntary and uncompensated services under subsection (a)(2) shall not be considered Federal employees, except for purposes of chapter 81 of title 5 (relating to compensation for work injuries) and chapter 171 of title 28 (relating to tort claims).

(Added Pub. L. 108–83, title I, § 1302(a), Sept. 30, 2003, 117 Stat. 1033; amended Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes
Amendments2014—Subsec. (a). Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer” in introductory provisions.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in subsec. (a)(1) on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.




CHAPTER 5—PRODUCTION AND PROCUREMENT OF PRINTING AND BINDING



Sec.


501.Government printing, binding, and blank-book work to be done at Government Publishing Office.


502.Procurement of printing, binding, and blank-book work by Director of the Government Publishing Office.


503.Printing in veterans’ hospitals.


504.Direct purchase of printing, binding, and blank-book work by Government agencies.


505.Sale of duplicate plates.


506.Time for printing documents or reports which include illustrations or maps.


507.Orders for printing to be acted upon within one year.


508.Annual estimates of quantity of paper required for public printing and binding.


509.Standards of paper; advertisements for proposals; samples.


510.Specifications in advertisements for paper.


511.Opening bids; bonds.


512.Approval of paper contracts; time for performance; bonds.


513.Comparison of paper and envelopes with standard quality.


514.Determination of quality of paper.


515.Default of contractor; new contracts and purchase in open market.


516.Liability of defaulting contractor.


517.Purchase of paper in open market.




Editorial Notes
Amendments2014—Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537, substituted “Director of the Government Publishing Office” for “Public Printer” in item 502.
1976—Pub. L. 94–553, § 105(a)(2), Oct. 19, 1976, 90 Stat. 2599, struck out “; copyright” after “plates” in item 505.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in item 501 on authority of section 1301(b) of Pub. L. 113–235, div. H, title I, Dec. 16, 2014, 128 Stat. 2537, set out as a note preceding section 301 of this title.

Federal Records Management Provisions Without Effect on ChapterAuthority and responsibilities under chapter not limited or repealed by Federal Records Management Amendments of 1976, see section 5(b) of Pub. L. 94–575, set out as a note under section 2901 of this title.


§ 501. Government printing, binding, and blank-book work to be done at Government Publishing Office
All printing, binding, and blank-book work for Congress, the Executive Office, the Judiciary, other than the Supreme Court of the United States, and every executive department, independent office and establishment of the Government, shall be done at the Government Publishing Office, except—(1) classes of work the Joint Committee on Printing considers to be urgent or necessary to have done elsewhere; and

(2) printing in field printing plants operated by an executive department, independent office or establishment, and the procurement of printing by an executive department, independent office or establishment from allotments for contract field printing, if approved by the Joint Committee on Printing.

Printing or binding may be done at the Government Publishing Office only when authorized by law.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1243; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 111 and 116 (part) (Jan. 12, 1895, ch. 23, §§ 86, 87, 28 Stat. 662; Mar. 1, 1919, ch. 86, § 11, 40 Stat. 1270; July 5, 1949, ch. 296, 63 Stat. 405).
This section incorporates only the first sentence of former section 116. The balance will be found in section 1123 of the revision.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in section catchline and text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.

Vegetable Ink PrintingPub. L. 103–348, Oct. 6, 1994, 108 Stat. 3133, as amended by Pub. L. 113–235, div. H, title I, § 1301(b), (d), Dec. 16, 2014, 128 Stat. 2537, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Vegetable Ink Printing Act of 1994’.”




“SEC. 2. FINDINGS AND PURPOSES.
“(a) Findings.—The Congress finds the following:
“(1) More than 95 percent of Federal printing involving documents or publications is performed using lithographic inks.
“(2) Various types of oil, including petroleum and vegetable oil, are used in lithographic ink.
“(3) Increasing the amount of vegetable oil used in a lithographic ink would—
“(A) help reduce the Nation’s use of nonrenewable energy resources;
“(B) result in the use of products that are less damaging to the environment;
“(C) result in a reduction of volatile organic compound emissions; and
“(D) increase the use of renewable agricultural products.
“(4) The technology exists to use vegetable oil in lithographic ink and, in some applications, to use lithographic ink that uses no petroleum distillates in the liquid portion of the ink.
“(5) Some lithographic inks have contained vegetable oils for many years; other lithographic inks have more recently begun to use vegetable oil.
“(6) According to the Government Publishing Office, using vegetable oil-based ink appears to add little if any additional cost to Government printing.
“(7) Use of vegetable oil-based ink in Federal Government printing should further develop—
“(A) the commercial viability of vegetable oil-based ink, which could result in demand, for domestic use alone, for 2,500,000,000 pounds of vegetable crops or 500,000,000 pounds of vegetable oil; and
“(B) a product that could help the United States retain or enlarge its share of the world market for vegetable oil-ink.
“(b) Purpose.—The purpose of this Act is to require that all lithographic printing using ink containing oil that is performed or procured by a Federal agency shall use ink containing the maximum amounts of vegetable oil and materials derived from other renewable resources that—
“(1) are technologically feasible, and
“(2) result in printing costs that are competitive with printing using petroleum-based inks.
“SEC. 3. FEDERAL PRINTING REQUIREMENTS.
“(a) General Rule.—Notwithstanding any other law, and except as provided in subsection (b), a Federal agency may not perform or procure lithographic printing that uses ink containing oil if the ink contains less than the following percentage of vegetable oil:
“(1) In the case of news ink, 40 percent.
“(2) In the case of sheet-fed ink, 20 percent.
“(3) In the case of forms ink, 20 percent.
“(4) In the case of heat-set ink, 10 percent.
“(b) Exceptions.—
“(1) Exceptions.—Subsection (a) shall not apply to lithographic printing performed or procured by a Federal agency, if—
“(A) the head of the agency determines, after consultation with the Director of the Government Publishing Office and within the 3-year period ending on the date of the commencement of the printing or the date of that procurement, respectively, that vegetable oil-based ink is not suitable to meet specific, identified requirements of the agency related to the printing; or
“(B) the Director of the Government Publishing Office determines—
“(i) within the 3-month period ending on the date of the commencement of the printing, in the case of printing of materials that are printed at intervals of less than 6 months, or
“(ii) before the date of the commencement of the printing, in the case of printing of materials that are printed at intervals of 6 months or more;
  that the cost of performing the printing using vegetable oil-based ink is significantly greater than the cost of performing the printing using other available ink.
“(2) Notice to congress.—Not later than 30 days after making a determination under paragraph (1)(A), the head of a Federal agency shall report the determination to the Committee on Government Operations [now Committee on Oversight and Reform] and the Committee on House Administration of the House of Representatives, and the Committee on Rules of the Senate.
“(c) Federal Agency Defined.—In this Act, the term ‘Federal agency’ means—
“(1) an executive department, military department, Government corporation, Government-controlled corporation, or other establishment in the executive branch of the Government (including the Executive Office of the President), or any independent regulatory agency; and
“(2) an establishment or component of the legislative or judicial branch of the Government.”

Government Publications: Printing; GPO Procurement; Executive Branch Procurement of Certain Kinds of Printing; “Printing” DefinedPub. L. 102–392, title II, § 207(a), Oct. 6, 1992, 106 Stat. 1719, as amended by Pub. L. 103–283, title II, § 207, July 22, 1994, 108 Stat. 1440; Pub. L. 104–201, div. A, title XI, § 1112(e)(1), Sept. 23, 1996, 110 Stat. 2683; Pub. L. 110–417, [div. A], title IX, § 931(b)(4), Oct. 14, 2008, 122 Stat. 4575; Pub. L. 113–235, div. H, title I, § 1301(b), (d), Dec. 16, 2014, 128 Stat. 2537, provided that:
“(1) None of the funds appropriated for any fiscal year may be obligated or expended by any entity of the executive branch for the procurement of any printing related to the production of Government publications (including printed forms), unless such procurement is by or through the Government Publishing Office.

“(2) Paragraph (1) does not apply to (A) individual printing orders costing not more than $1,000, if the work is not of a continuing or repetitive nature, and, as certified by the Director of the Government Publishing Office, if the work is included in a class of work which cannot be provided more economically through the Government Publishing Office, (B) printing for the Central Intelligence Agency, the Defense Intelligence Agency, National Geospatial-Intelligence Agency, or the National Security Agency, or (C) printing from other sources that is specifically authorized by law.

“(3) As used in this section, the term ‘printing’ includes the processes of composition, platemaking, presswork, duplicating, silk screen processes, binding, microform, and the end items of such processes.”



Similar provisions were contained in the following prior appropriation acts:
Pub. L. 101–520, title II, § 206, Nov. 5, 1990, 104 Stat. 2274; repealed by Pub. L. 102–392, title II, § 207(b), Oct. 6, 1992, 106 Stat. 1720.
Pub. L. 101–163, title III, § 308, Nov. 21, 1989, 103 Stat. 1065.
Pub. L. 100–458, title III, § 309, Oct. 1, 1988, 102 Stat. 2184.
Pub. L. 100–202, § 101(i) [title III, § 309], Dec. 22, 1987, 101 Stat. 1329–310.



§ 502. Procurement of printing, binding, and blank-book work by Director of the Government Publishing Office
Printing, binding, and blank-book work authorized by law, which the Director of the Government Publishing Office is not able or equipped to do at the Government Publishing Office, may be produced elsewhere under contracts made by him with the approval of the Joint Committee on Printing.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1243; Pub. L. 113–235, div. H, title I, § 1301(b), (c), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 111a (Feb. 28, 1929, ch. 367, § 1, 45 Stat. 1400).

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(c), substituted “Director of the Government Publishing Office” for “Public Printer” in section catchline and text.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.

Contract Goal for Disadvantaged Small Businesses in Printing-Related ServicesPub. L. 100–456, div. A, title VIII, § 843, Sept. 29, 1988, 102 Stat. 2026, as amended by Pub. L. 101–574, title IV, § 401, Nov. 15, 1990, 104 Stat. 2832; Pub. L. 102–484, div. A, title VIII, §§ 801(h)(6), 806, Oct. 23, 1992, 106 Stat. 2445, 2448, required the Public Printer to establish and carry out a test program for increasing its award of contracts to small and disadvantaged businesses for the printing, binding, and related services needed by the Department of Defense for solicitations issued before October 1, 2000.



§ 503. Printing in veterans’ hospitals(a) Notwithstanding section 501 of this title, the Secretary of Veterans Affairs may use the equipment described in subsection (b) for printing and binding that the Secretary finds advisable for the use of the Department of Veterans Affairs.

(b) The equipment referred to in subsection (a) is the printing and binding equipment that the various hospitals and homes of the Department of Veterans Affairs use for occupational therapy.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1243; Pub. L. 102–54, § 13(r), June 13, 1991, 105 Stat. 282.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 111b (June 16, 1933, ch. 101, § 1, 48 Stat. 302; Feb. 2, 1935, ch. 3, § 1, 49 Stat. 18; Mar. 19, 1936, ch. 156, § 1, 49 Stat. 1182).

Editorial Notes
Amendments1991—Pub. L. 102–54 amended section generally. Prior to amendment, section read as follows: “Notwithstanding section 501 of this title, the Administrator of Veterans’ Affairs may utilize the printing and binding equipment that the various hospitals and homes of the Veterans’ Administration use for occupational therapy, for printing and binding which he finds advisable for the use of the Veterans’ Administration.”



§ 504. Direct purchase of printing, binding, and blank-book work by Government agencies
The Joint Committee on Printing may permit the Director of the Government Publishing Office to authorize an executive department, independent office, or establishment of the Government to purchase direct for its use such printing, binding, and blank-book work, otherwise authorized by law, as the Government Publishing Office is not able or suitably equipped to execute or as may be more economically or in the better interest of the Government executed elsewhere.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1243; Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 14 (Jan. 12, 1895, ch. 23, § 12, 28 Stat. 602; July 8, 1935, ch. 374, § 1, 49 Stat. 475; Oct. 31, 1951, ch. 654, § 3(10), 65 Stat. 708).

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer”.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 505. Sale of duplicate plates
The Director of the Government Publishing Office shall sell, under regulations of the Joint Committee on Printing to persons who may apply, additional or duplicate stereotype or electrotype plates from which a Government publication is printed, at a price not to exceed the cost of composition, the metal, and making to the Government, plus 10 per centum, and the full amount of the price shall be paid when the order is filed.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1244; Pub. L. 94–553, § 105(a)(1), Oct. 19, 1976, 90 Stat. 2599; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 58 (Jan. 12, 1895, ch. 23, § 52, 28 Stat. 608).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.
1976—Pub. L. 94–553 struck out provision that a publication could not be copyrighted if it was reprinted from additional or duplicate plates purchased from the Government from which Government publications had been printed or if it was reprinted from other Government publications.

Statutory Notes and Related Subsidiaries
Effective Date of 1976 AmendmentAmendment by Pub. L. 94–553 effective Jan. 1, 1978, see section 102 of Pub. L. 94–553, set out as an Effective Date note preceding section 101 of Title 17, Copyrights.



§ 506. Time for printing documents or reports which include illustrations or maps
A document or report to be illustrated or accompanied by maps may not be printed by the Director of the Government Publishing Office until the illustrations or maps designed for it are ready for publication.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1244; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 115 (part) (Jan. 12, 1895, ch. 23, § 80, 28 Stat. 621).
This section incorporates only the first clause of former section 115. The balance will be found in section 507 of the revision.

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 507. Orders for printing to be acted upon within one year
An order for public printing may not be acted upon by the Director of the Government Publishing Office after the expiration of one year unless the entire copy and illustrations for the work have been furnished within that period.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1244; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 115 (part) (Jan. 12, 1895, ch. 23, § 80, 28 Stat. 621).
This section incorporates only the second clause of former section 115. The balance will be found in section 506 of the revision.

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 508. Annual estimates of quantity of paper required for public printing and binding
At the beginning of each session of Congress, the Director of the Government Publishing Office shall submit to the Joint Committee on Printing estimates of the quantity of paper of all descriptions required for the public printing and binding during the ensuing year.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1244; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 36 (Jan. 12, 1895, ch. 23, § 26, 28 Stat. 604).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 509. Standards of paper; advertisements for proposals; samples
The Joint Committee on Printing shall fix upon standards of paper for the different descriptions of public printing and binding, and the Director of the Government Publishing Office, under their direction, shall advertise in six newspapers or trade journals, published in different cities, for sealed proposals to furnish the Government with paper, as specified in the schedule to be furnished applicants by the Director of the Government Publishing Office, setting forth in detail the quality and quantities required for the public printing. The Director of the Government Publishing Office shall furnish samples of the standard of papers fixed upon to applicants who desire to bid.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1244; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 5 (Jan. 12, 1895, ch. 23, § 3, 28 Stat. 601; Mar. 3, 1925, ch. 421, § 1, 43 Stat. 1105).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” wherever appearing.

Statutory Notes and Related Subsidiaries
National Policy on Permanent PapersPub. L. 101–423, Oct. 12, 1990, 104 Stat. 912, as amended by Pub. L. 113–235, div. H, title I, § 1301(b), (d), Dec. 16, 2014, 128 Stat. 2537, provided that:
“Whereas it is now widely recognized and scientifically demonstrated that the acidic papers commonly used for more than a century in documents, books, and other publications are self-destructing and will continue to self destruct;
“Whereas Americans are facing the prospect of continuing to lose national, historical, scientific, and scholarly records, including government records, faster than salvage efforts can be mounted despite the dedicated efforts of many libraries, archives, and agencies, such as the Library of Congress and the National Archives and Records Administration;
“Whereas nationwide hundreds of millions of dollars will have to be spent by the Federal, State, and local governments and private institutions to salvage the most essential books and other materials in the libraries and archives of government, academic, and private institutions;
“Whereas paper manufacturers can produce a sufficient supply of acid free permanent papers with a life of several hundred years, at prices competitive with acid papers, if publishers would specify the use of such papers, and some publishers and many university presses are already publishing on acid free permanent papers;
“Whereas most Government agencies do not require the use of acid free permanent papers for appropriate Federal records and publications;
“Whereas librarians, publishers, and other professional groups have urged the use of acid free permanent papers;
“Whereas even when books are printed on acid free permanent paper this fact is often not made known to libraries by notations in the book or by notations in standard bibliographic listings; and
“Whereas there is an urgent need to prevent the continuance of the acid paper problem in the future: Now, therefore, be it
“Resolved by the Senate and House of Representatives of the United States of America in Congress assembled,
“Section 1. It is the policy of the United States that Federal records, books, and publications of enduring value be produced on acid free permanent papers.
“Sec. 2. The Congress of the United States urgently recommends that—
“(1) Federal agencies require the use of acid free permanent papers for publications of enduring value produced by the Government Publishing Office or produced by Federal grant or contract, using the specifications for such paper established by the Joint Committee on Printing;
“(2) Federal agencies require the use of archival quality acid free papers for permanently valuable Federal records and confer with the National Archives and Records Administration on the requirements for paper quality;
“(3) American publishers and State and local governments use acid free permanent papers for publications of enduring value, in voluntary compliance with the American National Standard;
“(4) all publishers, private and governmental, prominently note the use of acid free permanent paper in books, advertisements, catalogs, and standard bibliographic listings; and
“(5) the Secretary of State, Librarian of Congress, Archivist of the United States, and other Federal officials make known the national policy regarding acid free permanent papers to foreign governments and appropriate international agencies since the acid paper problem is worldwide and essential foreign materials being imported by our libraries are printed on acid papers.
“Sec. 3. The Librarian of Congress, the Archivist of the United States, and the Director of the Government Publishing Office shall jointly monitor the Federal Government’s progress in implementing the national policy declared in section 1 regarding acid free permanent papers and shall report to the Congress regarding such progress on December 31, 1991, December 31, 1993, and December 31, 1995. In carrying out the monitoring and reporting functions under this section, the Librarian of Congress, the Archivist of the United States, and the Director of the Government Publishing Office may consult with the National Endowment for the Humanities, National Agricultural Library, National Library of Medicine, other Federal and State agencies, international organizations, private publishers, paper manufacturers, and other organizations with an interest in preservation of books and historical papers.”





§ 510. Specifications in advertisements for paper
The advertisements for proposals shall specify the minimum portion of each quality of paper required for either three months, six months, or one year, as the Joint Committee on Printing determines; but when the minimum portion so specified exceeds, in any case, one thousand reams, it shall state that proposals will be received for one thousand reams or more.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1244.)

Historical and Revision NotesBased on 44 U.S. Code, 1954 ed., § 6 (Jan. 12, 1895, ch. 23, § 4, 28 Stat. 601).



§ 511. Opening bids; bonds
The sealed proposals to furnish paper and envelopes shall be opened in the presence of the Joint Committee on Printing who shall award the contracts to the lowest and best bidder for the interest of the Government. The committee 11 So in original. Probably should be capitalized. may not consider a proposal that is not accompanied by a bond with security or certified check in the amount of $5,000, guaranteeing that the bidder if his proposal is accepted, will enter into a formal contract with the United States to furnish the paper or envelopes specified. The Committee may not consider a proposal from a person unknown to it unless accompanied by satisfactory evidence that he is a manufacturer of or dealer in the description of paper or envelopes proposed to be furnished.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1244.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 7 (Jan. 12, 1895, ch. 23, § 5, 28 Stat. 602; June 16, 1938, ch. 477, § 3, 52 Stat. 761).



§ 512. Approval of paper contracts; time for performance; bonds
A contract for furnishing paper is not valid until approved by the Joint Committee on Printing. The award of a contract for furnishing paper shall designate a reasonable time for its performance. The contractor shall give bond in an amount fixed and approved by the Committee.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1244.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 8 (Jan. 12, 1895, ch. 23, § 6, 28 Stat. 602; Mar. 3, 1917, ch. 163, § 6, 39 Stat. 1121).



§ 513. Comparison of paper and envelopes with standard quality
The Director of the Government Publishing Office shall compare every lot of paper and envelopes delivered by a contractor with the standard of quality fixed upon by the Joint Committee on Printing, and may not accept paper or envelopes which do not conform to it in every particular. A lot of delivered paper or envelopes which does not conform to the standard of quality may be accepted by the Committee at a discount that in its opinion is sufficient to protect the interests of the Government.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1245; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 9 (Jan. 12, 1895, ch. 23, § 7, 28 Stat. 602; June 20, 1936, ch. 630, title VIII, § 13, 49 Stat. 1553).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 514. Determination of quality of paper
The Joint Committee on Printing shall determine differences of opinion between the Director of the Government Publishing Office and a contractor for paper respecting the paper’s quality; and the decision of the Committee is final as to the United States.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1245; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 10 (Jan. 12, 1895, ch. 23, § 8, 28 Stat. 602; Mar. 3, 1917, ch. 163, § 6, 39 Stat. 1121).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 515. Default of contractor; new contracts and purchase in open market
If a contractor fails to comply with his contract, the Director of the Government Publishing Office shall report the default to the Joint Committee on Printing, and under its direction, enter into a new contract with the lowest, best, and most responsible bidder for the interest of the Government among those whose proposals were rejected at the last opening of bids, or he shall advertise for new proposals, under the regulations provided by sections 509–517 of this title. During the interval that may thus occur he may, under the direction of the Joint Committee on Printing, purchase in open market, at the lowest market price, paper necessary for the public printing.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1245; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 11 (Jan. 12, 1895, ch. 23, § 9, 28 Stat. 602; Mar. 3, 1917, ch. 163, § 6, 39 Stat. 1121).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 516. Liability of defaulting contractor
Upon failure to furnish paper, a contractor and his sureties shall be responsible for any increase of cost to the Government in procuring a supply of the paper consequent upon his default. The Director of the Government Publishing Office shall report every default, with a full statement of all the facts in the case, to the General Counsel for the Department of the Treasury, who shall prosecute the defaulting contractor and his sureties upon their bond in the district court of the United States in the district in which the defaulting contractor resides.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1245; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 12 (Jan. 12, 1895, ch. 23, § 10, 28 Stat. 602; Mar. 3, 1911, ch. 231, § 291, 36 Stat. 1167; May 10, 1934, ch. 277, § 512(b), 48 Stat. 759).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 517. Purchase of paper in open market
The Joint Committee on Printing may authorize the Director of the Government Publishing Office to purchase paper in open market when they consider the quantity required so small or the want so immediate as not to justify advertisement for proposals.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1245; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 13 (Jan. 12, 1895, ch. 23, § 11, 28 Stat. 602; Mar. 3, 1917, ch. 163, § 6, 39 Stat. 1121).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.




CHAPTER 7—CONGRESSIONAL PRINTING AND BINDING



Sec.


701.“Usual number” of documents and reports; distribution of House and Senate documents and reports; binding; reports on private bills; number of copies printed; distribution.


702.Extra copies of documents and reports.


703.Printing extra copies.


704.Reprinting bills, laws, and reports from committees not exceeding fifty pages.


705.Duplicate orders to print.


706.Bills and resolutions: number and distribution.


707.Bills and resolutions: style and form.


708.Bills and resolutions: binding sets for Congress.


709.Public and private laws, postal conventions, and treaties.


710.Copies of Acts furnished to Director of the Government Publishing Office.


711.Printing Acts, joint resolutions, and treaties.


712.Printing of postal conventions.


713.Journals of Houses of Congress.


714.Printing documents for Congress in two or more editions; printing of full number and allotment of full quota.


715.Senate and House documents and reports for Department of State.


716.Printing of documents not provided for by law.


717.Appropriation chargeable for printing of document or report by order of Congress.


718.Lapse of authority to print.


719.Classification and numbering of publications ordered printed by Congress; designation of publications of departments; printing of committee hearings.


720.Senate and House Manuals.


721.Congressional Directory.


722.Congressional Directory: sale.


723.Memorial addresses: preparation; distribution.


724.Memorial addresses: illustrations.


725.Statement of appropriations; “usual number”.


726.Printing for committees of Congress.


727.Committee reports: indexing and binding.


728.United States Statutes at Large: distribution.


729.United States Statutes at Large: references in margins.


730.Distribution of documents to Members of Congress.


731.Allotments of public documents printed after expiration of terms of Members of Congress; rights of retiring Members to documents.


732.Time for distribution of documents by Members of Congress extended.


733.Documents and reports ordered by Members of Congress; franks and envelopes for Members of Congress.


734.Stationery and blank books for Congress.


735.Binding for Senators.


736.Binding at expense of Members of Congress.


737.Binding for Senate library.


738.Binding of publications for distribution to libraries.


739.Senate and House document rooms; superintendents.


740.Senate Service Department and House Publications Distribution Service; superintendents.


741.Disposition of documents stored at Capitol.




Editorial Notes
Amendments2014—Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537, substituted “Director of the Government Publishing Office” for “Public Printer” in item 710.
1996—Pub. L. 104–186, title II, § 223(4)(B), Aug. 20, 1996, 110 Stat. 1751, substituted “Senators” for “Members of Congress” in item 735.

Statutory Notes and Related Subsidiaries
Federal Records Management Provisions Without Effect on ChapterAuthority and responsibilities under chapter not limited or repealed by Federal Records Management Amendments of 1976, see section 5(b) of Pub. L. 94–575, set out as a note under section 2901 of this title.


§ 701. “Usual number” of documents and reports; distribution of House and Senate documents and reports; binding; reports on private bills; number of copies printed; distribution(a) The order by either House of Congress to print a document or report shall signify the “usual number” of copies for binding and distribution among those entitled to receive them. A greater number may not be printed unless ordered by either House, or as provided by this section. When a special number of a document or report is ordered printed, the usual number shall also be printed, unless already ordered.

(b) The “usual number” of documents and reports shall be one thousand six hundred and eighty-two copies, which shall be printed at one time and distributed as follows:Of the House documents and reports, unbound—to the Senate document room, one hundred and fifty copies; to the office of the Secretary of the Senate, ten copies; to the House document room, not to exceed five hundred copies; to the office of the Clerk of the House of Representatives, twenty copies; to the Library of Congress, ten copies, as provided by section 1718 of this title.
Of the Senate documents and reports, unbound—to the Senate document room, two hundred and twenty copies; office of the Secretary of the Senate, ten copies; to the House document room, not to exceed five hundred copies; to the Clerk’s office of the House of Representatives, ten copies; to the Library of Congress, ten copies, as provided by section 1718 of this title.


(c) Of the number printed, the Director of the Government Publishing Office shall bind a sufficient number of copies for distribution as follows:Of the House documents and reports, bound—to the Senate library, fifteen copies; to the Library of Congress, not to exceed one hundred and fifty copies, as provided by section 1718 of this title; to the House of Representatives library, fifteen copies; to the Superintendent of Documents, as many copies as are required for distribution to the State libraries and designated depositories.
Of the Senate documents and reports, bound—to the Senate library, fifteen copies; to the Library of Congress, copies as provided by sections 1718 and 1719 of this title; to the House of Representatives library, fifteen copies; to the Superintendent of Documents, as many copies as may be required for distribution to State libraries and designated depositories. In binding documents the Director of the Government Publishing Office shall give precedence to those that are to be distributed to libraries and to designated depositories. But a State library or designated depository entitled to documents that may prefer to have its documents in unbound form, may do so by notifying the Superintendent of Documents to that effect prior to the convening of each Congress.


(d) The usual number of reports on private bills, concurrent or simple resolutions, may not be printed. Instead there shall be printed of each Senate report on a private bill, simple or concurrent resolution, in addition to those required to be furnished the Library of Congress, three hundred and forty-five copies, which shall be distributed as follows: to the Senate document room, two hundred and twenty copies; to the Secretary of the Senate, fifteen copies; to the House document room, one hundred copies; to the Superintendent of Documents, ten copies; and of each House report on a private bill, simple or concurrent resolution, in addition to those for the Library of Congress, two hundred and sixty copies, which shall be distributed as follows: to the Senate document room, one hundred and thirty-five copies; to the Secretary of the Senate, fifteen copies; to the House document room, one hundred copies; to the Superintendent of Documents, ten copies.This section does not prevent the binding of all Senate and House reports in the reserve volumes bound for and delivered to the Senate and House libraries, nor abridge the right of the Vice President, Senators, Representatives, Resident Commissioner, Secretary of the Senate, and Clerk of the House to have bound in half morocco, or material not more expensive, one copy of every public document to which he may be entitled. At least twelve copies of each report on bills for the payment or adjudication of claims against the Government shall be kept on file in the Senate document room.


(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1246; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 131 (Jan. 12, 1895, ch. 23, § 54, 28 Stat. 608; Mar. 2, 1901, No. 16, §§ 1, 2, 31 Stat. 1464; Jan. 20, 1905, ch. 50, § 1, 33 Stat. 610; Mar. 1, 1907, ch. 2284, § 4, 34 Stat. 1014; Jan. 15, 1908, No. 3, § 2, 35 Stat. 566; Mar. 4, 1909, ch. 317, 35 Stat. 1067; June 25, 1910, ch. 439, 36 Stat. 868; Mar. 3, 1925, ch. 421, §§ 6, 7, 43 Stat. 1106; June 20, 1936, ch. 630, title IV, § 6, 49 Stat. 1550; Proc. No. 2695, July 4, 1946, 11 F.R. 7517, 60 Stat. 1352).

Editorial Notes
Amendments2014—Subsec. (c). Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in two places.

Statutory Notes and Related Subsidiaries
Congressional Printing and Binding Services For the House of Representatives—Appropriations and StudyPub. L. 106–554, § 1(a)(2) [title I, § 111], Dec. 21, 2000, 114 Stat. 2763, 2763A–110, provided that:
“(a) Congressional Printing and Binding For the House Through Clerk of House.—“(1) In general.—Notwithstanding any provision of title 44, United States Code, or any other law, there are authorized to be appropriated to the Clerk of the House of Representatives such sums as may be necessary for congressional printing and binding services for the House of Representatives.

“(2) Preparation of estimates.—Estimated expenditures and proposed appropriations for congressional printing and binding services shall be prepared and submitted by the Clerk of the House of Representatives in accordance with title 31, United States Code, in the same manner as estimates and requests are prepared for other legislative branch services under such title, except that such requests shall be based upon the results of the study conducted under subsection (b) (with respect to any fiscal year covered by such study).

“(3) Effective date.—This subsection shall apply with respect to fiscal year 2003 and each succeeding fiscal year.


“(b) Study.—“(1) In general.—During fiscal year 2001, the Clerk of the House of Representatives shall conduct a comprehensive study of the needs of the House for congressional printing and binding services during fiscal year 2003 and succeeding fiscal years (including transitional issues during fiscal year 2002), and shall include in the study an analysis of the most cost-effective program or programs for providing printed or other media-based publications for House uses.

“(2) Submission to committees.—The Clerk shall submit the study conducted under paragraph (1) to the Committee on House Administration of the House of Representatives, who shall review the study and prepare such regulations or other materials (including proposals for legislation) as it considers appropriate to enable the Clerk to carry out congressional printing and binding services for the House in accordance with this section.


“(c) Definition.—In this section, the term ‘congressional printing and binding services’ means the following services:“(1) Authorized printing and binding for the Congress and the distribution of congressional information in any format.

“(2) Preparing the semimonthly and session index to the Congressional Record.

“(3) Printing and binding of Government publications authorized by law to be distributed to Members of Congress.

“(4) Printing, binding, and distribution of Government publications authorized by law to be distributed without charge to the recipient.”







§ 702. Extra copies of documents and reports
Copies in addition to the “usual number” of documents and reports shall be printed promptly when ready for publication, and may be bound in paper or cloth as the Joint Committee on Printing directs.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1247.)

Historical and Revision NotesBased on 44 U.S. Code, 1964, ed., §§ 132, 134 (Jan. 12, 1895, ch. 23, §§ 2, 73, 28 Stat. 601, 612, Mar. 1, 1907, ch. 2284, § 1, 34 Stat. 1013).



§ 703. Printing extra copies
Orders for printing copies in addition to the “usual number”, otherwise than provided for by this section, shall be by simple, concurrent, or joint resolution. Either House may print extra copies to the amount of $1,200 by simple resolution; if the cost exceeds that sum, the printing shall be ordered by concurrent resolution, unless the resolution is self-appropriating, when it shall be by joint resolution. Resolutions, when presented to either House, shall be referred to the Committee on House Oversight of the House of Representatives or the Committee on Rules and Administration of the Senate, who, in making their report, shall give the probable cost of the proposed printing upon the estimate of the Director of the Government Publishing Office; and extra copies may not be printed before the committee has reported. The printing of additional copies may be performed upon orders of the Joint Committee on Printing within a limit of $700 in cost in any one instance.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1247; Pub. L. 104–186, title II, § 223(2), Aug. 20, 1996, 110 Stat. 1751; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 133 (Jan. 12, 1895, ch. 23, § 2, 28 Stat. 601; Mar. 1, 1907, ch. 2284, § 1, 34 Stat. 1013; Apr. 19, 1949, ch. 72, 63 Stat. 48).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.
1996—Pub. L. 104–186 substituted “House Oversight” for “House Administration”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.



§ 704. Reprinting bills, laws, and reports from committees not exceeding fifty pages
When the supply is exhausted, the Secretary of the Senate and the Clerk of the House of Representatives may order the reprinting of not more than one thousand copies of a pending bill, resolution, or public law, not exceeding fifty pages, or a report from a committee or congressional commission on pending legislation not accompanied by testimony or exhibits or other appendices and not exceeding fifty pages. The Director of the Government Publishing Office shall require each requisition for reprinting to cite the specific authority of law for its execution.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1248; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 137 (Jan. 12, 1895, ch. 23, § 2, 28 Stat. 601; Mar. 1, 1907, ch. 2284, § 1, 34 Stat. 1012).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 705. Duplicate orders to print
The Director of the Government Publishing Office shall examine the orders of the Senate and House of Representatives for printing, and in case of duplication shall print under the first order received.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1248; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 135 (Jan. 12, 1895, ch. 23, § 53, 28 Stat. 608).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 706. Bills and resolutions: number and distribution
There shall be printed of each Senate and House public bill and joint resolution six hundred and twenty-five copies, which shall be distributed as follows:
to the Senate document room, two hundred and twenty-five copies;
to the office of Secretary of Senate, fifteen copies;
to the House document room, three hundred and eighty-five copies.
There shall be printed of each Senate private bill, when introduced, when reported, and when passed, three hundred copies, which shall be distributed as follows:
to the Senate document room, one hundred and seventy copies;
to the Secretary of the Senate, fifteen copies;
to the House document room, one hundred copies;
to the Superintendent of Documents, ten copies.
There shall be printed of each House private bill, when introduced, when reported, and when passed two hundred and sixty copies, which shall be distributed as follows:
to the Senate document room, one hundred and thirty-five copies;
to the Secretary of the Senate, fifteen copies;
to the House document room, one hundred copies;
to the Superintendent of Documents, ten copies.
Bills and resolutions shall be printed in bill form, and, unless specially ordered by either House shall be printed only when referred to a committee, when favorably reported back, and after their passage by either House.
Of concurrent and simple resolutions, when reported, and after their passage by either House, only two hundred and sixty copies shall be printed, except by special order, and shall be distributed as follows:
to the Senate document room, one hundred and thirty-five copies;
to the Secretary of the Senate, fifteen copies;
to the House document room, one hundred copies;
to the Superintendent of Documents, ten copies.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1248.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 189 (Jan. 12, 1895, ch. 23, § 55, 28 Stat. 609; Jan. 20, 1905, ch. 50, § 2, 33 Stat. 611).



§ 707. Bills and resolutions: style and form
Subject to sections 205 and 206 of Title 1, the Joint Committee on Printing may authorize the printing of a bill or resolution, with index and ancillaries, in the style and form the Joint Committee on Printing considers most suitable in the interest of economy and efficiency, and to so continue until final enactment in both Houses of Congress. The committee may also curtail the number of copies of bills or resolutions, including the slip form of a public Act or public resolution.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1248.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 189a (June 13, 1934, ch. 483, § 3, 48 Stat. 948).



§ 708. Bills and resolutions: binding sets for Congress
The Director of the Government Publishing Office shall bind four sets of Senate and House of Representatives bills, joint and concurrent resolutions of each Congress, two for the Senate and two for the House, to be furnished him from the files of the Senate and House document room, the volumes when bound to be kept there for reference.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1249; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 190 (Jan. 12, 1895, ch. 23, § 82, 28 Stat. 622).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 709. Public and private laws, postal conventions, and treaties
The Director of the Government Publishing Office shall print in slip form copies of public and private laws, postal conventions, and treaties, to be charged to the congressional allotment for printing and binding. The Joint Committee on Printing shall control the number and distribution of copies.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1249; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 191 (Jan. 12, 1895, ch. 23, § 56, 28 Stat. 609; July 10, 1952, ch. 632, § 7, 66 Stat. 541).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 710. Copies of Acts furnished to Director of the Government Publishing Office
The Archivist of the United States shall furnish to the Director of the Government Publishing Office a copy of every Act and joint resolution, as soon as possible after its approval by the President, or after it has become a law under the Constitution without his approval.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1249; Pub. L. 98–497, title I, § 107(b)(1), Oct. 19, 1984, 98 Stat. 2286; Pub. L. 113–235, div. H, title I, § 1301(c), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 191a (R.S. § 210; June 20, 1874, ch. 328, 18 Stat. 88; 1950 Reorg. Plan No. 20, § 1, eff. May 24, 1950; 15 F.R. 3178, 64 Stat. 1272).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in section catchline and text.
1984—Pub. L. 98–497 substituted “Archivist of the United States” for “Administrator of General Services”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 711. Printing Acts, joint resolutions, and treaties
The Director of the Government Publishing Office, on receiving from the Archivist of the United States a copy of an Act or joint resolution, or from the Secretary of State, a copy of a treaty, shall print an accurate copy and transmit it in duplicate to the Archivist of the United States or to the Secretary of State, as the case may be, for revision. On the return of one of the revised duplicates, he shall make the marked corrections and print the number specified by section 709 of this title.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1249; Pub. L. 98–497, title I, § 107(b)(1), Oct. 19, 1984, 98 Stat. 2286; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 192 (R.S. § 3805; Jan. 12, 1895, ch. 23, § 56, 28 Stat. 609; 1950 Reorg. Plan No. 20, § 1, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1272).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.
1984—Pub. L. 98–497 substituted “Archivist of the United States” for “Administrator of General Services” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 712. Printing of postal conventions
The Director of the Government Publishing Office, on receiving from the Postmaster General a copy of a postal convention between the Postmaster General, on the part of the United States, and an equivalent officer of a foreign government, shall print an accurate copy and transmit it in duplicate to the Postmaster General. On the return of one of the revised duplicates, he shall make the marked corrections and print the number specified by section 709 of this title.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1249; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 193 (R.S. § 3806; June 20, 1874, ch. 328, § 1, 18 Stat. 88; Jan. 12, 1895, ch. 23, § 56, 28 Stat. 609).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Postmaster General of Post Office Department abolished and functions, powers, and duties of Postmaster General transferred to United States Postal Service by Pub. L. 91–375, § 4(a), Aug. 12, 1970, 84 Stat. 773, set out as a note under section 201 of Title 39, Postal Service.



§ 713. Journals of Houses of Congress
There shall be printed of the Journals of the Senate and House of Representatives eight hundred and twenty copies, which shall be distributed as follows:
to the Senate document room, ninety copies for distribution to Senators, and twenty-five additional copies;
to the Senate library, ten copies;
to the House document room, three hundred and sixty copies for distribution to Members, and twenty-five additional copies;
to the Department of State, four copies;
to the Superintendent of Documents, one hundred and forty-four copies to be distributed to three libraries in each of the States to be designated by the Superintendent of Documents; and
to the Library of the House of Representatives, ten copies.
The remaining number of the Journals of the Senate and House of Representatives, consisting of twenty-five copies, shall be furnished to the Secretary of the Senate and the Clerk of the House of Representatives, respectively, as the necessities of their respective offices require, as rapidly as signatures are completed for distribution.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1249; Pub. L. 97–164, title I, § 158, Apr. 2, 1982, 96 Stat. 47.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 147 (Jan. 12, 1895, ch. 23, § 57, 28 Stat. 609; Mar. 2, 1901, No. 16, §§ 1, 2, 31 Stat. 1464).

Editorial Notes
Amendments1982—Pub. L. 97–164 substituted “eight hundred and twenty” for “eight hundred and twenty-two” as total number of Journals printed and struck out provision that directed that two copies be distributed to the Court of Claims.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.



§ 714. Printing documents for Congress in two or more editions; printing of full number and allotment of full quota
The Joint Committee on Printing shall establish rules to be observed by the Director of the Government Publishing Office, by which public documents and reports printed for Congress, or either House, may be printed in two or more editions, to meet the public requirements. The aggregate of the editions may not exceed the number of copies otherwise authorized. This section does not prevent the printing of the full number of a document or report, or the allotment of the full quota to Senators and Representatives, as otherwise authorized, when a legitimate demand for the full complement is known to exist.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1250; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 136 (Mar. 30, 1906, No. 14, 34 Stat. 826).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 715. Senate and House documents and reports for Department of State
The Director of the Government Publishing Office shall print, in addition to the usual number, and furnish the Department of State twenty copies of each Senate and House of Representatives document and report.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1250; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 138 (Feb. 7, 1896, No. 14, 29 Stat. 463).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 716. Printing of documents not provided for by law
Either House may order the printing of a document not already provided for by law, when accompanied by an estimate from the Director of the Government Publishing Office as to the probable cost. An executive department, bureau, board, or independent office of the Government submitting reports or documents in response to inquiries from Congress shall include an estimate of the probable cost of printing to the usual number. This section does not apply to reports or documents not exceeding fifty pages.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1250; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 140 (Jan. 12, 1895, ch. 23, § 2, 28 Stat. 601; Mar. 1, 1907, ch. 2284, § 1, 34 Stat. 1013).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 717. Appropriation chargeable for printing of document or report by order of Congress
The cost of the printing of a document or report printed by order of Congress which, under section 1107 of this title, cannot be properly charged to another appropriation or allotment of appropriation already made, upon order of the Joint Committee on Printing, shall be charged to the allotment of appropriation for printing and binding for Congress.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1250.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 144 (Jan. 12, 1895, ch. 23, § 2, 28 Stat. 601; Mar. 1, 1907, ch. 2284, § 1, 34 Stat. 1013).



§ 718. Lapse of authority to print
The authority to print a document or report, or a publication authorized by law to be printed, for distribution by Congress, shall lapse when the whole number of copies has not been ordered within two years from the date of the original order, except orders for subsequent editions, approved by the Joint Committee on Printing, in which case the whole number may not exceed that originally authorized by law.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1250.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 141 (Mar. 1, 1907, ch. 2284, § 5, 34 Stat. 1014).



§ 719. Classification and numbering of publications ordered printed by Congress; designation of publications of departments; printing of committee hearings
Publications ordered printed by Congress, or either House, shall be in four series, namely:
one series of reports made by the committees of the Senate, to be known as Senate reports;
one series of reports made by the committees of the House of Representatives, to be known as House reports;
one series of documents other than reports of committees, the orders for printing which originate in the Senate, to be known as Senate documents; and
one series of documents other than committee reports, the orders for printing which originate in the House of Representatives, to be known as House documents.
The publications in each series shall be consecutively numbered, the numbers in each series continuing in unbroken sequence throughout the entire term of a Congress, but these provisions do not apply to the documents printed for the use of the Senate in executive session. Of the “usual number”, the copies which are intended for distribution to State libraries and other designated depositories of annual or serial publications originating in or prepared by an executive department, bureau, office, commission, or board may not be numbered in the document or report series of either House of Congress, but shall be designated by title and bound as provided by section 738 of this title; and the departmental edition, if any, shall be printed concurrently with the “usual number.” Hearings of committees may be printed as congressional documents only when specifically ordered by Congress or either House.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1250.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 142 (Jan. 15, 1908, No. 3, § 1, 35 Stat. 565).



§ 720. Senate and House Manuals
Each House may order printed as many copies as it desires, of the Senate Manual and of the Rules and Manual of the House of Representatives, even though the cost exceed $500.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1251.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 148 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 617).



§ 721. Congressional Directory(a) There shall be prepared under the direction of the Joint Committee on Printing (1) a Congressional Directory, which shall be printed and distributed as early as practicable during the first session of each Congress and (2) a supplement to each Congressional Directory, which shall be printed and distributed as early as practicable during the second regular session of each Congress. The Joint Committee shall control the number and distribution of the Congressional Directory and each supplement.

(b) One copy of the Congressional Directory delivered to Members of the Senate and the House of Representatives (including Delegates and the Resident Commissioner) shall be bound in cloth and imprinted on the cover with the name of the Member. Copies of the Congressional Directory delivered to depository libraries may be bound in cloth. All other copies of the Congressional Directory shall be bound in paper and names shall not be imprinted thereon, except that copies printed for sale under section 722 may be bound in cloth.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1251; Pub. L. 95–94, title IV, § 404, Aug. 5, 1977, 91 Stat. 682.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 149 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 617; July 1, 1902, ch. 1351, 32 Stat. 583).

Editorial Notes
Amendments1977—Pub. L. 95–94 designated existing provisions as subsec. (a), substituted provisions relating to distribution of initial and supplementary Directories for provisions requiring preparation of three editions of the Directory during the first session of each Congress and two editions during each second regular session of Congress, struck out provisions relating to distribution of the first edition and provisions relating to cloth binding for copies delivered to Senators and Representatives, and added subsec. (b).



§ 722. Congressional Directory: sale
The Director of the Government Publishing Office, under the direction of the Joint Committee on Printing, may print the current Congressional Directory for sale at a price sufficient to reimburse the expense of printing. The money derived from sales shall be paid into the Treasury and accounted for in his annual report to Congress, and sales may not be made on credit.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1251; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 150 (Jan. 12, 1895 ch. 23, § 40, 28 Stat. 607).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 723. Memorial addresses: preparation; distribution
After the final adjournment of each session of Congress, there shall be compiled, prepared, printed with illustrations, and bound in cloth in one volume, in the style, form, and manner directed by the Joint Committee on Printing, without extra compensation to any employee, the legislative proceedings of Congress and the exercises at the general memorial services held in the House of Representatives during each session relative to the death of a Member of Congress or a former Member of Congress who served as Speaker, together with all relevant memorial addresses and eulogies published in the Congressional Record during the same session of Congress, and any other matter the Joint Committee considers relevant; and there shall be printed as many copies as needed to supply the total quantity provided for by this section, of which fifty copies, bound in full morocco, with gilt edges, suitably lettered as may be requested, shall be delivered to the family of the deceased, and the remaining copies shall be distributed as follows:
of all eulogies on deceased Members of Congress to the Vice President and each Senator, Representative, and Resident Commissioner in Congress, one copy;
of the eulogies on deceased Senators there shall be furnished two hundred and fifty copies for each Senator of the State represented by the deceased and twenty copies for each Representative from that State;
of the eulogies on a deceased Representative and Resident Commissioner two hundred and fifty copies for his successor in office; twenty copies for each of the other Representatives, or Resident Commissioner of the State, or insular possession represented by the deceased; and twenty copies for each Senator from that State.
The “usual number” of memorial addresses may not be printed.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1251; Pub. L. 97–51, § 101(c), Oct. 1, 1981, 95 Stat. 959.)

Historical and Revision NotesBased on 44 U.S. Code, 1964, ed., § 151 (Aug. 23, 1894, ch. 307, 28 Stat. 447; Jan. 12, 1895, ch. 23, § 73, 28 Stat. 616; June 20, 1936, ch. 630, title I, § 1, 49 Stat. 1545).

Editorial Notes
Codification
The 1981 amendment by Pub. L. 97–51 is based on section 4 of House Resolution 23, Ninety–seventh Congress, Mar. 10, 1981, as enacted into permanent law by H.R. 4120, as reported July 9, 1981, and incorporated by reference in section 101(c) of Pub. L. 97–51, to be effective as if enacted into law.

Amendments1981—Pub. L. 97–51 inserted “or a former Member of Congress who served as Speaker” after “relative to the death of a Member of Congress”.

Statutory Notes and Related Subsidiaries
Restriction on Number of Bound EulogiesPub. L. 94–59, title VIII, July 25, 1975, 89 Stat. 296, provided that: “Hereafter, appropriations for authorized printing and binding for Congress shall not be available under the authority of section 723 of title 44 of the United States Code for the printing, publication, and distribution of more than fifty bound eulogies to be delivered to the family of the deceased, and in the case of a deceased Senator or deceased Representative (including Delegates to Congress and the Resident Commissioner from Puerto Rico), there shall be furnished to his successor in office two hundred and fifty copies.”




§ 724. Memorial addresses: illustrations
The illustrations to accompany bound copies of memorial addresses delivered in Congress shall be made at the Bureau of Engraving and Printing and paid for out of the appropriation for that bureau, or, in the discretion of the Joint Committee on Printing, shall be obtained elsewhere by the Director of the Government Publishing Office and charged to the allotment for printing and binding for Congress.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1252; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 152 (Mar. 4, 1921, ch. 161, § 1, 41 Stat. 1431).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 725. Statement of appropriations; “usual number”
Of the statements of appropriations required to be prepared by section 105 of Title 2,11 So in original. See References in Text note below. there shall be printed, after the close of each regular session of Congress, the usual number of copies.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1252.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 153 (Mar. 2, 1895, ch. 189, § 1, 28 Stat. 958).

Editorial Notes

References in TextSection 105 of Title 2, referred to in text, was editorially reclassified as section 4303 of Title 2, The Congress.



§ 726. Printing for committees of Congress
A committee of Congress may not procure the printing of more than one thousand copies of a hearing, or other document germane thereto, for its use except by simple, concurrent, or joint resolution, as provided by section 703 of this title.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1252.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 154 (Jan. 12, 1895, ch. 23, § 2, 28 Stat. 601; Mar. 1, 1907, ch. 2284, § 1, 34 Stat. 1012).



§ 727. Committee reports: indexing and binding
The Secretary of the Senate and the Clerk of the House of Representatives shall procure and file for the use of their respective House copies of all reports made by committees, and at the close of each session of Congress shall have the reports indexed and bound, one copy to be deposited in the library of each House and one copy in the committee from which the report emanates.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1252.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 155 (Jan. 12, 1895, ch. 23, § 83, 28 Stat. 622).



§ 728. United States Statutes at Large: distribution
The Director of the Government Publishing Office, after the final adjournment of each regular session of Congress, shall print and bind copies of the United States Statutes at Large, to be charged to the congressional allotment for printing and binding. The Joint Committee on Printing shall control the number and distribution of the copies.
The Director of the Government Publishing Office shall print and, after the end of each calendar year, bind and deliver to the Superintendent of Documents a number of copies of the United States Treaties and Other International Agreements not exceeding the number of copies of the United States Statutes at Large required for distribution in the manner provided by law.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1252; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 196a (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 615; June 20, 1936, ch. 630, title VI, § 9, 49 Stat. 1551; June 16, 1938, ch. 477, § 2, 52 Stat. 761; Sept. 23, 1950, ch. 1001, § 4, 64 Stat. 980; July 10, 1952, ch. 632, § 2, 66 Stat. 540).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in two places.

Statutory Notes and Related Subsidiaries
Written Requests for Copies of United States Statutes at LargePub. L. 94–440, title X, Oct. 1, 1976, 90 Stat. 1459, provided that: “Hereafter, notwithstanding any other provisions of law, appropriations for the automatic distribution to Senators and Representatives (including Delegates to Congress and the Resident Commissioner from Puerto Rico) of copies of the United States Statutes at Large shall not be available with respect to any Senator or Representative unless such Senator or Representative specifically, in writing, requests that he receive copies of such document.”




§ 729. United States Statutes at Large: references in margins
The Archivist of the United States shall include in the references in margins of the United States Statutes at Large the number of the bill or joint resolution (designating S. for Senate bill, H.R. for House bill, S.J. Res. for Senate joint resolution and H.J. Res. for House joint resolution, as the case may be) under which each Act was approved and became a law, the reference in the margins to be placed within brackets immediately under the date of the approval of the Act at the beginning of each Act as printed beginning with Volume 32 of the United States Statutes at Large.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1252; Pub. L. 98–497, title I, § 107(b)(1), Oct. 19, 1984, 98 Stat. 2286.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 197 (Apr. 12, 1904, No. 20, 33 Stat. 589; 1950 Reorg. Plan No. 20, § 1, eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1272).

Editorial Notes
Amendments1984—Pub. L. 98–497 substituted “Archivist of the United States” for “Administrator of General Services”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 730. Distribution of documents to Members of Congress
When, in the division among Senators, and Representatives, of documents printed for the use of Congress there is an apportionment to each or either House in round numbers, the Director of the Government Publishing Office may not deliver the full number so accredited at the Senate Service Department and House of Representatives Publications Distribution Service, but only the largest multiple of the number constituting the full membership of that House, including the Secretary and Sergeant at Arms of the Senate and Clerk and Sergeant at Arms of the House, which is contained in the round numbers thus accredited to that House, so that the number delivered divides evenly and without remainder among the Members of the House to which they are delivered; and the remainder of the documents thus resulting shall be turned over to the Superintendent of Documents, to be distributed by him, first, to public and school libraries for the purpose of completing broken sets; second, to public and school libraries that have not been supplied with any portions of the sets, and, lastly, by sale to other persons; the libraries to be named to him by Senators and Representatives; and in this distribution the Superintendent of Documents, as far as practicable, shall make an equal allowance to each Senator and Representative.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1253; Pub. L. 104–186, title II, § 223(3), Aug. 20, 1996, 110 Stat. 1751; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 157 (Jan. 12, 1895, ch. 23, § 68, 28 Stat. 612; Apr. 6, 1904, ch. 862, 33 Stat. 159; July 2, 1954, ch. 455, title I, § 101, 68 Stat. 397).
“House of Representatives Publications Distribution Service” is substituted for “House Folding Room” because of the change of name under authority of Public Law 88–652.

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.
1996—Pub. L. 104–186 substituted “and Sergeant at Arms” for “, Sergeant at Arms, and Doorkeeper”.



§ 731. Allotments of public documents printed after expiration of terms of Members of Congress; rights of retiring Members to documents
The Congressional allotment of public documents, other than the Congressional Record, printed after the expiration of the term of office of the Vice President of the United States, or Senator, Representative, or Resident Commissioner, shall be delivered to his successor in office.
Unless the Vice President of the United States, a Senator, Representative, or Resident Commissioner, having public documents to his credit at the expiration of his term of office takes them prior to the 30th day of June next following the date of expiration, he shall forfeit them to his successor in office.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1253.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 158 (Jan. 12, 1895, ch. 23, § 72, 28 Stat. 612; Mar. 18, 1924, ch. 60, 43 Stat. 24; June 18, 1934, ch. 606, § 1, 48 Stat. 1017).
Words “or her” deleted by authority of Title 1, sec. 1—“words importing masculine gender may be applied to females”.



§ 732. Time for distribution of documents by Members of Congress extended
Reelected Members may distribute public documents to their credit, or the credit of their respective districts in the Interior or other Departments and bureaus, and in the Government Publishing Office, during their successive terms and until their right to frank documents ends.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1253; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 159 (June 4, 1897, ch. 2, § 1, 30 Stat. 62).

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 733. Documents and reports ordered by Members of Congress; franks and envelopes for Members of Congress
The Director of the Government Publishing Office on order of a Member of Congress, on prepayment of the cost, may reprint documents and reports of committees together with the evidence papers submitted, or any part ordered printed by the Congress.
He may also furnish without cost to Members and the Resident Commissioner from Puerto Rico, blank franks printed on sheets and perforated, or singly at their option, for public documents. Franks shall contain in the upper left-hand corner the following words: “Public document. United States Senate” or “House of Representatives U.S.” and in the upper right-hand corner the letters “U.S.S.” or “M. C.” Franks may also contain information relating to missing children as provided in section 3220 of title 39. But he may not print any other words except where it is desirable to affix the official title of a document. Other words printed on franks shall be at the personal expense of the Member or Resident Commissioner ordering them.
At the request of a Member of Congress or Resident Commissioner the Director of the Government Publishing Office may print upon franks or envelopes used for mailing public documents the facsimile signature of the Member or Resident Commissioner and a special request for return if not called for, and the name of the State or Commonwealth and county and city. The Member or Resident Commissioner shall deposit with his order the extra expense involved in printing these additional words.
The Director of the Government Publishing Office may also, at the request of a Member or Resident Commissioner, print on envelopes authorized to be furnished, the name of the Member or Resident Commissioner, and State or Commonwealth, the date, and the topic or subject matter, not exceeding twelve words.
The Director of the Government Publishing Office shall deposit moneys accruing under this section in the Treasury of the United States to the credit of the appropriation made for the working capital of the Government Publishing Office for the year in which the work is done. He shall account for them in his annual report to Congress.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1253; Pub. L. 93–191, § 8(a), Dec. 18, 1973, 87 Stat. 745; Pub. L. 93–255, § 2(b), Mar. 27, 1974, 88 Stat. 52; Pub. L. 99–87, § 1(c)(2), Aug. 9, 1985, 99 Stat. 291; Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 162 (Jan. 12, 1895, ch. 23, § 37, 28 Stat. 606; Mar. 2, 1895, ch. 189, § 1, 28 Stat. 961; Jan. 30, 1904, ch. 39, 33 Stat. 9; Mar. 4, 1925, ch. 549, § 1, 43 Stat. 1300).
Section 893 of Title 48, U.S. Code, provides that: “The Resident Commissioner of Puerto Rico shall . . . be allowed the franking privilege granted Members of Congress.”
By inference he should be included in section 733, since the franking privilege should include the means to use it.
Changes have been made in section 733 to include the Resident Commissioner as to printing of franks.

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer” wherever appearing.
1985—Pub. L. 99–87 inserted “Franks may also contain information relating to missing children as provided in section 3220 of title 39.” before “But he may not print” in second par.
1974—Pub. L. 93–255 struck out “Postage paid by Congress.” after “Public document.” in second par.
1973—Pub. L. 93–191 substituted “Public document. Postage paid by Congress.” for “Public document. Free.” in second par.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.

Effective Date of 1973 AmendmentAmendment by Pub. L. 93–191 effective Dec. 18, 1973, see section 14 of Pub. L. 93–191, set out as a note under section 3210 of Title 39, Postal Service.



§ 734. Stationery and blank books for Congress
Upon requisition of the Secretary of the Senate and the Clerk of the House of Representatives, respectively, the Director of the Government Publishing Office shall furnish stationery, blank books, tables, forms, and other necessary papers preparatory to congressional legislation, required for the official use of the Senate and the House of Representatives, or their committees and officers. This does not prevent the purchase by the officers of the Senate and House of Representatives of stationery and blank books necessary for sale to Senators and Members in the stationery rooms of the two Houses as provided by law.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1254; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 146 (Jan. 12, 1895, ch. 23, § 2, 28 Stat. 601; Mar. 1, 1907, ch. 2284, § 1, 34 Stat. 1013).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.


Change of Name
Stationery room of House of Representatives redesignated Office Supply Service.

Statutory Notes and Related Subsidiaries

Transfer of Functions
Certain functions of Officers of House of Representatives transferred to Director of Non-legislative and Financial Services by section 7 of House Resolution No. 423, One Hundred Second Congress, Apr. 9, 1992. Director of Non-legislative and Financial Services replaced by Chief Administrative Officer of House of Representatives by House Resolution No. 6, One Hundred Fourth Congress, Jan. 4, 1995.



§ 735. Binding for Senators
Each Senator is entitled to the binding in half morocco, or material not more expensive, of one copy of each public document to which he is entitled, an account of which shall be kept by the Secretary of the Senate.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1254; Pub. L. 104–186, title II, § 223(4)(A), Aug. 20, 1996, 110 Stat. 1751.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 160 (Jan. 12, 1895, ch. 23, § 2, 28 Stat. 601; Mar. 1, 1907, ch. 2284, § 1, 34 Stat. 1013).

Editorial Notes
Amendments1996—Pub. L. 104–186, in section catchline, substituted “Senators” for “Members of Congress”, and in text, substituted “Senator” for “Member of Congress” and struck out “and Clerk of the House of Representatives, respectively” after “Secretary of the Senate”.

Statutory Notes and Related Subsidiaries
Written Requests for Bound Copies of DocumentsPub. L. 94–59, title VIII, July 25, 1975, 89 Stat. 296, provided that: “Hereafter, notwithstanding any other provisions of law appropriations for the binding of copies of public documents by Committees for distribution to Senators and Representatives (including Delegates to Congress and the Resident Commissioner from Puerto Rico) shall not be available for a Senator or Representative unless such Senator or Representative specifically, in writing, requests that he receive bound copies of any such documents.”




§ 736. Binding at expense of Members of Congress
The Director of the Government Publishing Office may bind at the Government Publishing Office books, maps, charts, or documents published by authority of Congress, upon application of a Member of Congress, and payment of the actual cost of binding.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1254; Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 171 (Dec. 10, 1877, ch. 6, 20 Stat. 5).

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer”.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 737. Binding for Senate library
The Secretary of the Senate may make requisition upon the Director of the Government Publishing Office for the binding for the Senate library of books he considers necessary, at a cost not to exceed $200 per year.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1254; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 168 (Mar. 2, 1895, ch. 189, § 1, 28 Stat. 958).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 738. Binding of publications for distribution to libraries
The Director of the Government Publishing Office shall supply the Superintendent of Documents with sufficient copies of publications distributed in unbound form, to be bound and distributed to the State libraries and other designated depositories for their permanent files. Every publication of sufficient size on any one subject shall be bound separately and receive the title suggested by the subject of the volume, and the others shall be distributed in unbound form as soon as printed. The library edition, as well as all other bound sets of congressional numbered documents and reports, shall be arranged in volumes and bound in the manner directed by the Joint Committee on Printing.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1254; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 143 (Jan. 15, 1908, No. 3, § 2, 35 Stat. 566).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 739. Senate and House document rooms; superintendents
There shall be one document room of the Senate and one of the House of Representatives, to be designated, respectively, the “Senate and House document room.” Each shall be in charge of a superintendent, who shall be appointed by the Secretary of the Senate and the Clerk of the House, respectively, together with the necessary assistants. The Senate document room shall be under the jurisdiction of the Secretary of the Senate.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1254; Pub. L. 104–186, title II, § 223(5), Aug. 20, 1996, 110 Stat. 1751.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 165 (Jan. 12, 1895, ch. 23, § 60, 28 Stat. 610; Mar. 3, 1901, ch. 830, § 1, 31 Stat. 962).

Editorial Notes
Amendments1996—Pub. L. 104–186 substituted “Clerk” for “Doorkeeper”.



§ 740. Senate Service Department and House Publications Distribution Service; superintendents
There shall be a Senate Service Department and a House of Representatives Publications Distribution Service in the charge of superintendents, appointed respectively by the Sergeant at Arms of the Senate and Chief Administrative Officer of the House of Representatives, together with the necessary assistants. Reports or documents to be distributed for the Senators and Representatives shall be folded and distributed from the Senate Service Department and House of Representatives Publications Distribution Service, unless otherwise ordered, and the respective superintendent shall notify each Senator and Representative in writing once every sixty days of the number and character of publications on hand and assigned to him for use and distribution.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1255; Pub. L. 104–186, title II, § 223(6), Aug. 20, 1996, 110 Stat. 1751.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 166 (Jan. 12, 1895, ch. 23, § 71, 28 Stat. 612; July 2, 1954, ch. 455, title I, § 101, 68 Stat. 397).
“House of Representatives Publications Distribution Service” is substituted for “House Folding Room” because of the change of name under authority of Public Law 88–652.

Editorial Notes
Amendments1996—Pub. L. 104–186 substituted “Chief Administrative Officer of the House of Representatives” for “Doorkeeper of the House”.



§ 741. Disposition of documents stored at Capitol
The Secretary and Sergeant at Arms of the Senate and the Clerk and Doorkeeper of the House of Representatives, at the convening in regular session of each successive Congress shall cause an invoice to be made of public documents stored in and about the Capitol, other than those belonging to the quota of Members of Congress, to the Library of Congress and the Senate and House libraries and document rooms. The superintendents of the Senate Service Department and House of Representatives Publications Distribution Service shall put the documents to the credit of Senators and Representatives in quantities equal in the number of volumes and as nearly as possible in value, to each Member of Congress, and the documents shall be distributed upon the orders of Senators and Representatives, each of whom shall be supplied by the superintendents of the Senate Service Department and House of Representatives Publications Distribution Service with a list of the number and character of the publications thus put to his credit, but before apportionment is made copies of any of these documents desired for the use of a committee of either House shall be delivered to the chairman of the committee.
Four copies of leather-bound documents shall be reserved and carefully stored, to be used in supplying deficiencies in the Senate and House libraries caused by wear or loss.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1255.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 167 (Jan. 12, 1895, ch. 23, § 63, 28 Stat. 611; July 2, 1954, ch. 455, title I, § 101, 68 Stat. 397).
“Senate Service Department and House Folding Room” was substituted for “Senate and House folding rooms,” and “superintendents of the Senate Service Department and House Folding Room” was substituted for “superintendents of the folding rooms” in view of act July 2, 1954, which redesignated the Senate Folding Room as the Senate Service Department.
Act July 2, 1954, provided in part that “hereafter” the Senate Folding Room should be known as the Senate Service Department.
“House of Representatives Publications Distribution Service” is substituted for “House Folding Room” because of the change of name under authority of Public Law 88–652.

Statutory Notes and Related Subsidiaries

Abolition of Office of Doorkeeper
Office of Doorkeeper of House of Representatives abolished and functions transferred generally to Sergeant-at-Arms of House of Representatives by House Resolution No. 6, One Hundred Fourth Congress, Jan. 4, 1995.




CHAPTER 9—CONGRESSIONAL RECORD



Sec.


901.Congressional Record: arrangement, style, contents, and indexes.


902.Congressional Record: indexes.11 Section catchline amended by Pub. L. 108–102 without corresponding amendment of analysis.


903.Congressional Record: daily and permanent forms.


904.Congressional Record: maps; diagrams; illustrations.


905.Congressional Record: additional insertions.


906.Congressional Record: gratuitous copies; delivery.


907.Congressional Record: extracts for Members of Congress; mailing envelopes.


908.Congressional Record: payment for printing extracts or other documents.


909.Congressional Record: exchange for Parliamentary Hansard.


910.Congressional Record: subscriptions; sale of current, individual numbers, and bound sets; postage rate.




Editorial Notes
Amendments1974—Pub. L. 93–314, § 1(c), June 8, 1974, 88 Stat. 239, struck out “; subscription” in item 906, and substituted “subscriptions; sale of current, individual numbers and bound sets; postage rate” for “sale of current numbers and bound sets” in item 910.

Statutory Notes and Related Subsidiaries
Federal Records Management Provisions Without Effect on ChapterAuthority and responsibilities under chapter not limited or repealed by Federal Records Management Amendments of 1976, see section 5(b) of Pub. L. 94–575, set out as a note under section 2901 of this title.


§ 901. Congressional Record: arrangement, style, contents, and indexes
The Joint Committee on Printing shall control the arrangement and style of the Congressional Record, and while providing that it shall be substantially a verbatim report of proceedings, shall take all needed action for the reduction of unnecessary bulk. It shall provide for the publication of an index of the Congressional Record semimonthly during and at the close of sessions of Congress.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1255.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 181 (Jan. 12, 1895, ch. 23, § 13, 28 Stat. 603).



§ 902. Congressional Record: Indexes
The Director of the Government Publishing Office shall prepare the semimonthly and the session index to the Congressional Record. The Joint Committee on Printing shall direct the form and manner of its publication and distribution.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1256; Pub. L. 108–102, § 1(a), Oct. 29, 2003, 117 Stat. 1198; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 182 (Jan. 12, 1895, ch. 23, § 14, 28 Stat. 603; June 20, 1936, ch. 630, title II, § 2, 49 Stat. 1546).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.
2003—Pub. L. 108–102 amended section catchline and text generally. Prior to amendment, text read as follows: “The Joint Committee on Printing shall designate to the Public Printer competent persons to prepare the semimonthly and the session index to the Congressional Record and shall fix the compensation to be paid by the Public Printer for that work, and direct the form and manner of its publication and distribution.”

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentPub. L. 108–102, § 2, Oct. 29, 2003, 117 Stat. 1198, provided that: “This Act [amending this section and enacting provisions set out as a note under this section] and the amendments made by this Act shall apply with respect to pay periods beginning on or after October 1, 2003 (or, if later, the first day of the first month which begins after the date of the enactment of this Act [Oct. 29, 2003]).”


Transition Rule for Transferred Employees of Congressional Record Index OfficePub. L. 108–102, § 1(b), Oct. 29, 2003, 117 Stat. 1198, transferred employees of the Congressional Record Index Office to the Government Printing Office as of the effective date of Pub. L. 108–102 (see Effective Date of 2003 Amendment note above) and transferred and made available accrued annual and sick leave of such employees to the individuals as an employee of the Government Printing Office.



§ 903. Congressional Record: daily and permanent forms
The public proceedings of each House of Congress as reported by the Official Reporters, shall be printed in the Congressional Record, which shall be issued in daily form during each session and shall be revised, printed, and bound promptly, as directed by the Joint Committee on Printing, in permanent form, for distribution during and after the close of each session of Congress. The daily and the permanent Record shall bear the same date, which shall be that of the actual day’s proceedings reported. The “usual number” of the Congressional Record may not be printed.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1256.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 182a (Jan. 12, 1895, ch. 23, § 14, as added June 20, 1936, ch. 630, title II, § 2, 49 Stat. 1546).



§ 904. Congressional Record: maps; diagrams; illustrations
Maps, diagrams, or illustrations may not be inserted in the Record without the approval of the Joint Committee on Printing.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1256.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 182b (Jan. 12, 1895, ch. 23, § 14, as added June 20, 1936, ch. 630, title II, § 2, 49 Stat. 1546).



§ 905. Congressional Record: additional insertions
The Joint Committee on Printing shall provide for printing in the daily Record the legislative program for the day together with a list of congressional committee meetings and hearings, and the place of meeting and subject matter. It shall cause a brief resume of congressional activities for the previous day to be incorporated in the Record, together with an index of its contents prepared under the supervision of the Secretary of the Senate and the Clerk of the House of Representatives, respectively.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1256.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 182c (Aug. 2, 1946, ch. 753, title II, § 221, 60 Stat. 837).



§ 906. Congressional Record: gratuitous copies; delivery
The Director of the Government Publishing Office shall furnish the Congressional Record only as follows:
of the bound edition—
to the Senate Service Department five copies for the Vice President and each Senator;
to the Secretary and Sergeant at Arms of the Senate, each, two copies;
to the Joint Committee on Printing not to exceed one hundred copies;
to the House of Representatives Publications Distribution Service, three copies for each Representative and Resident Commissioner in Congress; and
to the Clerk and the Sergeant at Arms of the House of Representatives, each, two copies;
of the daily edition—
to the Vice President, one hundred copies;
to each Senator, fifty copies (which may be transferred only to public agencies and institutions);
to the Secretary and Sergeant at Arms of the Senate, each, twenty-five copies;
to the Secretary, for official use, not to exceed thirty-five copies; and
to the Sergeant at Arms for use on the floor of the Senate, not to exceed fifty copies;
to each Member of the House of Representatives, the Resident Commissioner from Puerto Rico, the Delegate from the District of Columbia, the Delegate from Guam, and the Delegate from the Virgin Islands, thirty-four copies (which may be transferred only to public agencies and institutions);
to the Clerk and the Sergeant at Arms of the House of Representatives, each, twenty-five copies;
to the Clerk, for official use, not to exceed fifty copies, and to the Clerk for use on the floor of the House of Representatives, not to exceed seventy-five copies;
to the Vice President and each Senator, Representative, and Resident Commissioner in Congress (and not transferable) three copies of which one shall be delivered at his residence, one at his office, and one at the Capitol.
In addition to the foregoing the Congressional Record shall also be furnished as follows:
In unstitched form, and held in reserve by the Director of the Government Publishing Office, as many copies of the daily Record as may be required to supply a semimonthly edition, bound in paper cover together with each semimonthly index when it is issued, and then be delivered promptly as follows:
to each committee and commission of Congress, one daily and one semimonthly copy;
to each joint committee and joint commission in Congress, as may be designated by the Joint Committee on Printing, two copies of the daily, one semimonthly copy, and one bound copy;
to the Secretary and the Sergeant at Arms of the Senate, for office use, each, six semimonthly copies;
to the Clerk and the Sergeant at Arms of the House, for office use, each, six semimonthly copies;
to the Joint Committee on Printing, ten semimonthly copies;
to the Vice President and each Senator, Representative, and Resident Commissioner in Congress, one semimonthly copy;
to the President of the United States, for the use of the Executive Office, ten copies of the daily, two semimonthly copies, and one bound copy;
to the Chief Justice of the United States and each of the Associate Justices of the Supreme Court of the United States, one copy of the daily;
to the offices of the marshal and clerk of the Supreme Court of the United States, each, two copies of the daily and one semimonthly copy;
to each United States circuit and district judge, and to the chief judge and each associate judge of the United States Court of Federal Claims, the United States Court of International Trade, the Tax Court of the United States, the United States Court of Appeals for Veterans Claims, and the United States Court of Appeals for the Armed Forces, upon request to a member of Congress and notification by the Member to the Director of the Government Publishing Office, one copy of the daily, in addition to those authorized to be furnished to Members of Congress under the preceding provisions of this section;
to the offices of the Vice President and the Speaker of the House of Representatives, each, six copies of the daily and one semimonthly copy;
to the Sergeant at Arms, the Chaplain, the Postmaster, the superintendent and the foreman of the Senate Service Department and of the House of Representatives Publications Distribution Service, respectively; and to the Secretaries to the Majority and the Minority of the Senate, each, one copy of the daily;
to the office of the Parliamentarian of the House of Representatives, six copies of the daily, one semimonthly copy, and two bound copies;
to the offices of the Official Reporters of Debates of the Senate and House of Representatives, respectively, each, fifteen copies of the daily, one semimonthly copy, and three bound copies;
to the office of the stenographers to committees of the House of Representatives, four copies of the daily and one semimonthly copy;
to the office of the Congressional Record Index, ten copies of the daily and two semimonthly copies;
to the offices of the superintendent of the Senate and House document rooms, each, three copies of the daily, one semimonthly copy, and one bound copy;
to the offices of the superintendents of the Senate and House press galleries, each, two copies of the daily, one semimonthly copy, and one bound copy;
to the offices of the Legislative Counsel of the Senate and House of Representatives, respectively, and the Architect of the Capitol, each, three copies of the daily, one semimonthly copy, and one bound copy;
to the Library of Congress for official use in Washington, District of Columbia, and for international exchange, as provided by sections 1718 and 1719 of this title, not to exceed one hundred and forty-five copies of the daily, five semimonthly copies, and one hundred and fifty bound copies;
to the library of the Senate, three copies of the daily, two semimonthly copies, and not to exceed fifteen bound copies;
to the library of the House of Representatives, five copies of the daily, two semimonthly copies, and not to exceed twenty-eight bound copies, of which eight copies may be bound in the style and manner approved by the Joint Committee on Printing;
to the library of the Supreme Court of the United States, two copies of the daily, two semimonthly copies, and not to exceed five bound copies;
to the library of each United States Court of Appeals, each United States District Court, the United States Court of Federal Claims, the United States Court of International Trade, the Tax Court of the United States, the United States Court of Appeals for Veterans Claims, and the United States Court of Appeals for the Armed Forces, upon request to the Director of the Government Publishing Office, one copy of the daily, one semimonthly copy, and one bound copy;
to the Director of the Government Publishing Office for official use, not to exceed seventy-five copies of the daily, ten semimonthly copies, and two bound copies;
to the Director of the Botanic Garden, two copies of the daily and one semimonthly copy;
to the Archivist of the United States, five copies of the daily, two semimonthly copies, and two bound copies;
to the library of each executive department, independent office, and establishment of the Government in the District of Columbia, except those designated as depository libraries, and to the libraries of the municipal government of the District of Columbia, the Naval Observatory, and the Smithsonian Institution, each, two copies of the daily, one semimonthly copy, and one bound copy;
to the offices of the Governors of Puerto Rico, Guam and the Virgin Islands, each, five copies in both daily and bound form;
to the office of the Governor of the Canal Zone, five copies in both daily and bound form;
to each ex-President and ex-Vice President of the United States, one copy of the daily;
to each former Senator, Representative, and Commissioner from Puerto Rico, upon request to the Director of the Government Publishing Office, one copy of the daily;
to the Governor of each State, one copy in both daily and bound form;
to each separate establishment of the Armed Forces Retirement Home, to each of the National Homes for Disabled Volunteer Soldiers, and to each of the State soldiers’ homes, one copy of the daily;
to the Superintendent of Documents, as many daily and bound copies as may be required for distribution to depository libraries;
to the Department of State, not to exceed one hundred and fifty copies of the daily, for distribution to each United States embassy and legation abroad, and to the principal consular offices in the discretion of the Secretary of State;
to each foreign legation in Washington whose government extends a like courtesy to our embassies and legations abroad, one copy of the daily, to be furnished upon requisition of and sent through the Secretary of State;
to each newspaper correspondent whose name appears in the Congressional Directory, and who makes application, for his personal use and that of the papers he represents, one copy of the daily and one copy of the bound, the same to be sent to the office address of the member of the press or elsewhere as he directs; not to exceed four copies in all may be furnished to members of the same press bureau.
Copies of the daily edition, unless otherwise directed by the Joint Committee on Printing, shall be supplied and delivered promptly on the day after the actual day’s proceedings as originally published. Each order for the daily Record shall begin with the current issue, if previous issues of the same session are not available. The apportionment specified for daily copies may not be transferred for the bound form and an allotment of daily copies not used by a Member during a session shall lapse when the session ends.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1256; Pub. L. 91–276, June 12, 1970, 84 Stat. 303; Pub. L. 92–373, Aug. 10, 1972, 86 Stat. 528; Pub. L. 93–314, § 1(b), June 8, 1974, 88 Stat. 239; Pub. L. 95–94, title IV, § 407(a), Aug. 5, 1977, 91 Stat. 683; Pub. L. 96–417, title VI, § 601(11), Oct. 10, 1980, 94 Stat. 1744; Pub. L. 97–164, title I, § 164(2), Apr. 2, 1982, 96 Stat. 50; Pub. L. 101–510, div. A, title XV, § 1533(c)(3), Nov. 5, 1990, 104 Stat. 1736; Pub. L. 102–82, § 6, Aug. 6, 1991, 105 Stat. 377; Pub. L. 102–572, title IX, § 902(b)(1), Oct. 29, 1992, 106 Stat. 4516; Pub. L. 103–337, div. A, title IX, § 924(d)(1)(D), Oct. 5, 1994, 108 Stat. 2832; Pub. L. 104–186, title II, § 223(7), Aug. 20, 1996, 110 Stat. 1751; Pub. L. 105–368, title V, § 512(b)(1)(C), Nov. 11, 1998, 112 Stat. 3342; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 183 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 617; June 11, 1896, ch. 420, § 1, 29 Stat. 454; Mar. 19, 1896, No. 31, 29 Stat. 468; Feb. 17, 1897, No. 12, 29 Stat. 700; Mar. 26, 1900, No. 15, 31 Stat. 713; Mar. 2, 1901, No. 16, §§ 1, 2, 31 Stat. 1464; Jan. 30, 1903, ch. 338, 32 Stat. 786; Mar. 1, 1907, ch. 2284, § 4, 34 Stat. 1014; Mar. 4, 1909, ch. 317, 35 Stat. 1067; Mar. 4, 1909, No. 25, 35 Stat. 1169; Mar. 3, 1925, ch. 421, § 7, 43 Stat. 1106; June 20, 1936, ch. 630, title II, § 3, 49 Stat. 1547; Proc. No. 2695, July 4, 1946, 11 F.R. 7517, 60 Stat. 1352; June 30, 1949, ch. 288, title I, § 104(a), 63 Stat. 381; Sept. 26, 1950, ch. 1049, § 2(b), 64 Stat. 1038; July 2, 1954, ch. 455, title I, § 101, 68 Stat. 397; Aug. 1, 1956, ch. 852, § 20, 70 Stat. 911; June 25, 1959, Pub. L. 86–70, § 33, 73 Stat. 149; July 12, 1960, Pub. L. 86–624, § 32, 74 Stat. 421; Mar. 21, 1961, Pub. L. 87–2, 75 Stat. 5; July 11, 1961, Pub. L. 87–85, 75 Stat. 202).
“House of Representatives Publications Distribution Service” is substituted for “House Folding Room” because of the change of name under authority of Public Law 88–652.

Editorial Notes

References in TextProvisions respecting National Homes for Disabled Volunteer Soldiers, referred to in text, were formerly classified to chapter 3 (section 71 et seq.) of Title 24, Hospitals and Asylums, and were repealed by Pub. L. 85–857, § 14, Sept. 2, 1958, 72 Stat. 1268–1272, and Pub. L. 85–56, title XXII, § 2202, June 17, 1957, 71 Stat. 162, 164, 166.

Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” wherever appearing.
1998—Pub. L. 105–368 substituted “Court of Appeals for Veterans Claims” for “Court of Veterans Appeals” in two places.
1996—Pub. L. 104–186 substituted “to the Clerk and the Sergeant at Arms” for “to the Clerk, Sergeant at Arms, and Doorkeeper” in three places, “to the Clerk for use on the floor” for “to the Doorkeeper for use on the floor”, and “and to the Secretaries to the Majority and the Minority of the Senate” for “to the Secretaries to the Majority and the Minority of the Senate, and to the Doorkeeper of the House of Representatives”.
1994—Pub. L. 103–337 substituted “Court of Appeals for the Armed Forces” for “Court of Military Appeals” in two places.
1992—Pub. L. 102–572 substituted “United States Court of Federal Claims” for “United States Claims Court” in two places.
1991—Pub. L. 102–82 inserted “the United States Court of Veterans Appeals,” after “the Tax Court of the United States,” in two places.
1990—Pub. L. 101–510 substituted “each separate establishment of the Armed Forces Retirement Home,” for “the United States Soldiers’ Home and”.
1982—Pub. L. 97–164 substituted “the United States Claims Court” for “the United States Court of Claims, the United States Court of Customs and Patent Appeals” in two places.
1980—Pub. L. 96–417 redesignated the United States Customs Court as the United States Court of International Trade.
1977—Pub. L. 95–94 substituted “to the Vice President, one hundred copies; to each Senator, fifty copies (which may be transferred only to public agencies and institutions);” for “to the Vice President and each Senator, one hundred copies:” and “to each Member of the House of Representatives, the Resident Commissioner from Puerto Rico, the Delegate from the District of Columbia, the Delegate from Guam, and the Delegate from the Virgin Islands, thirty-four copies (which may be transferred only to public agencies and institutions);” for “to each Representative and Resident Commissioner in Congress, sixty-eight copies”.
1974—Pub. L. 93–314 struck out subscriptions from section catchline, and struck out last paragraph which authorized the Public Printer to furnish the daily Record to subscribers at a price determined by him to be based upon the cost of printing and distribution, with the price to be payable in advance. See section 910 of this title.
1972—Pub. L. 92–373 provided for the furnishing of one copy of the daily, one semimonthly copy of the Congressional Record to the United States Court of Appeals library and certain other libraries.
1970—Pub. L. 91–276 substituted provision authorizing the Public Printer to furnish the daily Congressional Record to subscribers at a price based upon cost of printing and distribution for prior subscription price of $1.50 per month.

Statutory Notes and Related Subsidiaries
Effective Date of 1998 AmendmentAmendment by Pub. L. 105–368 effective on first day of first month beginning more than 90 days after Nov. 11, 1998, see section 513 of Pub. L. 105–368, set out as a note under section 7251 of Title 38, Veterans’ Benefits.

Effective Date of 1992 AmendmentAmendment by Pub. L. 102–572 effective Oct. 29, 1992, see section 911 of Pub. L. 102–572, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1990 AmendmentAmendment by Pub. L. 101–510 effective one year after Nov. 5, 1990, see section 1541 of Pub. L. 101–510, formerly set out as an Effective Date note under section 401 of Title 24, Hospitals and Asylums.

Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–417 effective Nov. 1, 1980, and applicable with respect to civil actions pending on or commenced on or after such date, see section 701(a) of Pub. L. 96–417, as amended, set out as a note under section 251 of Title 28, Judiciary and Judicial Procedure.

Effective Date of 1977 AmendmentPub. L. 95–94, title IV, § 407(b), Aug. 5, 1977, 91 Stat. 683, provided that: “The amendment made by subsection (a) [amending this section] shall take effect on October 1, 1977.”



Abolition of Office of Postmaster
Office of Postmaster of House of Representatives abolished by section 2 of House Resolution No. 423, One Hundred Second Congress, Apr. 9, 1992.

Limitation on Bound and Biweekly Copies to Senators and RepresentativesPub. L. 95–391, title I, Sept. 30, 1978, 92 Stat. 783, provided that: “Hereafter, notwithstanding any other provision of law, appropriations for the automatic distribution to Senators and Representatives (including Delegates to Congress and the Resident Commissioner from Puerto Rico) of the bound and biweekly Congressional Records shall not be available with respect to any Senator or Representative unless such Senator or Representative specifically, in writing, requests that he or she receive copies of such Records.”


Limitation on Copies of Bound Permanent Edition for Vice President and Members of Senate and House of RepresentativesPub. L. 93–145, Nov. 1, 1973, 87 Stat. 546, provided that: “Hereafter, appropriations for authorized printing and binding for Congress shall not be available under the authority of the Act of October 22, 1968 (44 U.S.C. 906) for the printing, publication, and distribution of more than one copy of the bound permanent editions of the Congressional Record for the Vice President and each Member of the Senate and House of Representatives.”




§ 907. Congressional Record: extracts for Members of Congress; mailing envelopes
The Director of the Government Publishing Office may print and deliver, upon the order of a Member of Congress and payment of the cost, extracts from the Congressional Record. The Director of the Government Publishing Office may furnish without cost to Members and the Resident Commissioner, envelopes, ready for mailing the Congressional Record or any part of it, or speeches, or reports in it, if such part, speeches, or reports are mailable as franked mail under section 3210 of title 39. Envelopes so furnished shall contain in the upper left-hand corner the following words: “United States Senate” or “House of Representatives, U.S. Part of Congressional Record.”, and in the upper right-hand corner the letters “U.S.S.” or “M.C.”, and the Director of the Government Publishing Office may, at the request of a Member or Resident Commissioner, print in addition to the foregoing, his name and State or Commonwealth, the date, and the topic or subject matter, not exceeding twelve words. He may not print any other words on envelopes, except at the personal expense of the Member or Resident Commissioner ordering the envelopes, except to affix the official title of a document. The Director of the Government Publishing Office shall deposit moneys accruing under this section in the Treasury of the United States to the credit of the appropriation made for the working capital of the Government Publishing Office for the year in which the work is done, and accounted for in his annual report to Congress.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1259; Pub. L. 93–191, § 8(b), Dec. 18, 1973, 87 Stat. 745; Pub. L. 93–255, § 2(c), Mar. 27, 1974, 88 Stat. 52; Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 185 (Jan. 12, 1895, ch. 23, § 37, 28 Stat. 606; Mar. 2, 1895, ch. 189, § 1, 28 Stat. 961; Jan. 30, 1904, ch. 39, 33 Stat. 9; Mar. 4, 1925, ch. 549, 43 Stat. 1300).

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer” wherever appearing.
1974—Pub. L. 93–255 struck out “Postage paid by Congress” after “Part of Congressional Record.”.
1973—Pub. L. 93–191 inserted at end of second sentence “, if such part, speeches, or reports are mailable as franked mail under section 3210 of title 39” and substituted in third sentence “Postage paid by Congress” for “Free”.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.

Effective Date of 1973 AmendmentAmendment by Pub. L. 93–191 effective Dec. 18, 1973, see section 14, of Pub. L. 93–191, set out as a note under section 3210 of Title 39, Postal Service.

Archivist of the United StatesReferences to Archivist of the United States deemed to refer to Archivist appointed under section 2103 of this title with respect to functions transferred by Pub. L. 98–497 or an amendment made by Pub. L. 98–497 and exercised after Apr. 1, 1985, see sections 106 and 108 of Pub. L. 98–497, set out as notes under section 2102 of this title.



§ 908. Congressional Record: payment for printing extracts or other documents
If a Member or Resident Commissioner fails to pay the cost of printing extracts from the Congressional Record or other documents ordered by him to be printed, the Director of the Government Publishing Office shall certify the amount due to the Chief Administrative Officer of the House of Representatives or the financial clerk of the Senate, as the case may be, who shall deduct from any salary due the delinquent the amount, or as much of it as the salary due may cover, and pay the amount so obtained to the Director of the Government Publishing Office, to be applied by him to the satisfaction of the indebtedness.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1260; Pub. L. 104–186, title II, § 223(8), Aug. 20, 1996, 110 Stat. 1752; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 163 (Mar. 4, 1911, ch. 285, § 1, 36 Stat. 1446).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in two places.
1996—Pub. L. 104–186 substituted “Chief Administrative Officer of the House of Representatives” for “Sergeant at Arms of the House”.



§ 909. Congressional Record: exchange for Parliamentary Hansard
The Librarian of Congress may furnish a copy of the daily and bound Congressional Record to the Undersecretary of State for External Affairs of Canada in exchange for a copy of the Parliamentary Hansard, and the Director of the Government Publishing Office shall honor the requisition of the Librarian of Congress for it. The Parliamentary Hansard so received shall be the property of the Department of State.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1260; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 187 (Apr. 10, 1912, No. 14, 37 Stat. 632).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 910. Congressional Record: subscriptions; sale of current, individual numbers, and bound sets; postage rate(a) Under the direction of the Joint Committee, the Director of the Government Publishing Office may sell—(1) subscriptions to the daily Record; and

(2) current, individual numbers, and bound sets of the Congressional Record.


(b) The price of a subscription to the daily Record and of current, individual numbers, and bound sets shall be determined by the Director of the Government Publishing Office based upon the cost of printing and distribution. Any such price shall be paid in advance. The money from any such sale shall be paid into the Treasury and accounted for in the Public Printer’s 11 So in original. Probably should be “Director of the Government Publishing Office’s”. annual report to Congress.

(c) The Congressional Record shall be entitled to be mailed at the same rates of postage at which any newspaper or other periodical publication, with a legitimate list of paid subscribers, is entitled to be mailed.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1260; Pub. L. 93–314, § 1(a), June 8, 1974, 88 Stat. 239; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 188 (Jan. 12, 1895, ch. 23, § 40, 28 Stat. 607).

Editorial Notes
Amendments2014—Subsecs. (a), (b). Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.
1974—Pub. L. 93–314 included subscriptions and postage rate in section catchline, and inserted provisions in text authorizing sale of subscriptions, requiring price for subscriptions to be paid in advance, and directing that the Congressional Record shall be entitled to be mailed at the same rates of postage at which any newspaper or other periodical publication, with a legitimate list of paid subscribers, is entitled to be mailed.




CHAPTER 11—EXECUTIVE AND JUDICIARY PRINTING AND BINDING



Sec.


1101.Printing and binding for the President.


1102.Printing to be authorized by law and necessary to the public business, not in excess of appropriation, and on special requisition filed with the Director of the Government Publishing Office.


1103.Certificate of necessity; estimate of cost.


1104.Restrictions on use of illustrations.


1105.Form and style of work for departments.


1106.Inserting “compliments” forbidden.


1107.Appropriations chargeable for printing and binding of documents or reports.


1108.Presidential approval required for printing of periodicals; number printed; sale to public.


1109.Printing documents in two or more editions; full number and allotment of full quota.


1110.Daily examination of Congressional Record for immediate ordering of documents for official use; limit; bills and resolutions.


1111.Annual reports: time for furnishing manuscript and proofs to Director of the Government Publishing Office.


1112.Annual reports: type for reports of executive officers.


1113.Annual reports: exclusion of irrelevant matter.


1114.Annual reports: number of copies for Congress.


1115.Annual reports: time of delivery by Director of the Government Publishing Office to Congress.


1116.Annual reports: limitation on number of copies printed; reports of bureau chiefs.


1117.Annual reports: discontinuance of printing of annual or special reports to keep within appropriations.


1118.Documents beyond scope of ordinary departmental business.


1119.Government publications as public property.


1120.Blanks and letterheads for judges and officers of courts.


1121.Paper and envelopes for Government agencies in the District of Columbia.


1122.Supplies for Government establishments.


1123.Binding materials; bookbinding for libraries.




Editorial Notes
Amendments2014—Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537, substituted “Director of the Government Publishing Office” for “Public Printer” in items 1102, 1111, and 1115.
1984—Pub. L. 98–216, § 3(d)(1), Feb. 14, 1984, 98 Stat. 6, substituted “Presidential” for “Bureau of Budget” in item 1108.

Statutory Notes and Related Subsidiaries
Federal Records Management Provisions Without Effect on ChapterAuthority and responsibilities under chapter not limited or repealed by Federal Records Management Amendments of 1976, see section 5(b) of Pub. L. 94–575, set out as a note under section 2901 of this title.


§ 1101. Printing and binding for the President
The Director of the Government Publishing Office shall execute such printing and binding for the President as he may order and make requisition for.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1261; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 211 (Jan. 12, 1895, ch. 23, § 88, 28 Stat. 622).

Editorial Notes
Codification
Section constitutes part of section 88 of act Jan. 12, 1895. Remainder of section is classified to section 1713 of this title.

Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 1102. Printing to be authorized by law and necessary to the public business, not in excess of appropriation, and on special requisition filed with the Director of the Government Publishing Office(a) A head of an executive department, or of an independent agency or establishment of the Government may not cause to be printed, and the Director of the Government Publishing Office may not print, a document or matter unless it is authorized by law and necessary to the public business.

(b) Printing may not be done for an executive department, independent agency or establishment in a fiscal year in excess of the amount of the appropriation.

(c) Printing may not be done without a special requisition signed by the chief of the department, independent agency or establishment and filed with the Director of the Government Publishing Office.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1261; Pub. L. 113–235, div. H, title I, § 1301(c), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., §§ 213, 219 (Jan. 12, 1895, ch. 23, § 89, 94, 28 Stat. 622).
This section incorporates the first paragraph of former section 213 and the first clause of former section 219. The balance of former section 213 will be found in sections 1116, 1302, 1308, 1309, 1310, 1336 of the revision; that of former section 219 in section 1113 of the revision.

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(c)(2), substituted “Director of the Government Publishing Office” for “Public Printer” in section catchline.
Subsecs. (a), (c). Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 1103. Certificate of necessity; estimate of cost
When a department, the Supreme Court, or the Library of Congress requires printing or binding to be done, it shall certify that it is necessary for the public service. The Director of the Government Publishing Office shall then furnish an estimate of cost by principal items, after which requisitions may be made upon him for the printing or binding by the head of the department, the Clerk of the Supreme Court, or the Librarian of Congress, respectively. The Director of the Government Publishing Office shall place the cost to the debit of the department in its annual appropriation for printing and binding.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1261; Pub. L. 97–164, title I, § 159, Apr. 2, 1982, 96 Stat. 48; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 117 (Jan. 12, 1895, ch. 23, § 93, 28 Stat. 623; June 25, 1948, ch. 646, § 32(a), 62 Stat. 991; May 24, 1949, ch. 139, sec. 127, 63 Stat. 107).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in two places.
1982—Pub. L. 97–164 struck out the Court of Claims from the enumeration of entities for which printing or binding may be done for the public service and struck out the chief judge of the Court of Claims from the enumeration of officials who make requisitions upon the Public Printer for printing or binding.

Statutory Notes and Related Subsidiaries
Effective Date of 1982 AmendmentAmendment by Pub. L. 97–164 effective Oct. 1, 1982, see section 402 of Pub. L. 97–164, set out as a note under section 171 of Title 28, Judiciary and Judicial Procedure.



§ 1104. Restrictions on use of illustrations
Appropriations made for printing and binding may not be used for an illustration, engraving, or photograph in a document or report ordered printed by Congress unless the order to print expressly authorizes it, nor in a document or report of an executive department, independent office or establishment of the Government until the head of the executive department or Government establishment certifies in a letter transmitting the report that the illustration, engraving, or photograph is necessary and relates entirely to the transaction of public business.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1261.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 118 (Mar. 3, 1905, ch. 1483, § 1, 33 Stat. 1213).
The term “executive department, independent office, or establishment of the Government” is substituted for “executive department or other Government establishment” for uniformity.



§ 1105. Form and style of work for departments
The Director of the Government Publishing Office shall determine the form and style in which the printing or binding ordered by a department is executed, and the material and the size of type used, having proper regard to economy, workmanship, and the purposes for which the work is needed.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1261; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 216 (Jan. 12, 1895, ch. 23, § 51, 28 Stat. 608).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 1106. Inserting “compliments” forbidden
A report, document, or publication distributed by or from an executive department or independent agency or establishment of the Government may not contain a notice that it is sent with “the compliments” of an officer of the Government, or with a special notice that it is so sent, except that notice that it has been sent, with a request for an acknowledgment of its receipt, may be given.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1261.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 218 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 620).



§ 1107. Appropriations chargeable for printing and binding of documents or reports
The cost of printing and binding of documents or reports emanating from executive departments, independent agencies or establishments of the Government which, before March 30, 1906, was charged to appropriations for congressional printing and binding or to appropriations other than to executive departments, independent agencies or establishments, shall be charged as follows:(1) the cost of illustrations, composition, stereotyping, and other work involved in the actual preparation for printing, apart from the creation of the manuscript, to the appropriation for printing and binding of the agency in which the document or report originates.

(2) the balance of cost, to congressional printing and binding appropriations or to appropriations for printing and binding of the executive departments, independent agencies or establishments in proportion to the number of copies delivered to each.

(3) the cost of copies distributed other than through Congress or executive agencies or independent offices, as otherwise provided.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1261.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 214 (Mar. 30, 1906, No. 13, 34 Stat. 825).
A proviso in the 1906 resolution, requiring annual estimates of probable costs for departmental printing is omitted as obsolete.



§ 1108. Presidential approval required for printing of periodicals; number printed; sale to public
The head of an executive department, independent agency or establishment of the Government, with the approval of the President, may use from the appropriations available for printing and binding such sums as are necessary for the printing of journals, magazines, periodicals, and similar publications he certifies in writing to be necessary in the transaction of the public business required by law of the department, office, or establishment. There may be printed, in addition to those necessary for the public business, not to exceed two thousand copies for free distribution by the issuing department, office, or establishment. The Director of the Government Publishing Office, subject to regulation by the Joint Committee on Printing, shall print additional copies required for sale to the public by the Superintendent of Documents; but the printing of these additional copies may not interfere with the prompt execution of printing for the Government.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1262; Pub. L. 98–216, § 3(d)(2), (3), Feb. 14, 1984, 98 Stat. 6; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 220 (May 11, 1922, ch. 189, § 1, 42 Stat. 541; June 30, 1932, ch. 314, § 307, 47 Stat. 409).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.
1984—Pub. L. 98–216 substituted “Presidential” for “Bureau of Budget” in section catchline and substituted “President” for “Director of the Bureau of the Budget” in text.

Executive Documents

Delegation of Functions
Authority of President under this section to approve use, from appropriations available for printing and binding, of such sums as are necessary for printing of journals, magazines, periodicals, and similar publications delegated to Director of Office of Management and Budget, see section 9(7) of Ex. Ord. No. 11609, July 22, 1971, 36 F.R. 13747, set out as a note under section 301 of Title 3, The President.



§ 1109. Printing documents in two or more editions; full number and allotment of full quota
The number of copies of a public document or report authorized to be printed for an executive department, independent agency, or establishment of the Government may be supplied in two or more editions, instead of one, upon a requisition on the Director of the Government Publishing Office by the head of the department or independent office, but the aggregate of the editions may not exceed the number of copies otherwise authorized. This section does not preclude the printing of the full number of a document or report, or the allotment of the full quota to Senators and Representatives, as otherwise authorized, when a legitimate demand for the full complement is known to exist.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1262; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 224 (Mar. 30, 1906, No. 14, 34 Stat. 826).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 1110. Daily examination of Congressional Record for immediate ordering of documents for official use; limit; bills and resolutions
The heads of executive departments, independent agencies and establishments, respectively, shall cause daily examination of the Congressional Record for the purpose of noting documents, reports, and other publications of interest to their departments, and shall cause an immediate order to be sent to the Director of the Government Publishing Office for the number of copies of the publications required for official use, not to exceed, however, the number of bureaus in the department and divisions in the office of the head. The Director of the Government Publishing Office shall send to each executive department, independent agency and establishment, as soon as printed, five copies of public bills and resolutions, except to the State Department, to which he shall send ten copies of bills and resolutions. When the head of a department, independent agency or establishment desires a greater number of a class of bills or resolutions for official use, the Director of the Government Publishing Office shall furnish them on requisition promptly made.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1262; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 215 (Jan. 12, 1895, ch. 23, § 90, 28 Stat. 623; June 20, 1936, ch. 630, title IX, § 14, 49 Stat. 1553).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” wherever appearing.



§ 1111. Annual reports: time for furnishing manuscript and proofs to Director of the Government Publishing Office
The appropriations made for printing and binding may not be used for an annual report or the accompanying documents unless the manuscript and proof is furnished to the Director of the Government Publishing Office in the following manner:
manuscript of the documents accompanying annual reports on or before February 1, each year;
manuscript of the annual report on or before February 15, each year;
complete revised proofs of the accompanying documents on March 1, each year, and of the annual reports on March 10, each year.
Annual reports and accompanying documents shall be printed, made public, and available for distribution not later than within the first five days after the assembling of each regular session of Congress.
This section does not apply to the annual reports of the Smithsonian Institution, the Comptroller of the Currency, or the Secretary of the Treasury.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1263; Pub. L. 94–273, § 28, Apr. 21, 1976, 90 Stat. 380; Pub. L. 106–113, div. B, § 1000(a)(9) [title IV, § 4732(b)(22)], Nov. 29, 1999, 113 Stat. 1536, 1501A–585; Pub. L. 113–235, div. H, title I, § 1301(c), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., Supp. II, § 121 (July 1, 1916, ch. 209, § 3, 39 Stat. 336; June 20, 1936, ch. 630, § 8, 49 Stat. 1550).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in section catchline and introductory provisions of first undesignated par.
1999—Pub. L. 106–113 struck out “the Commissioner of Patents,” after “Smithsonian Institution,” in last par.
1976—Pub. L. 94–273 substituted “February” for “November” and “March” for “December” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentAmendment by Pub. L. 106–113 effective 4 months after Nov. 29, 1999, see section 1000(a)(9) [title IV, § 4731] of Pub. L. 106–113, set out as a note under section 1 of Title 35, Patents.



§ 1112. Annual reports: type for reports of executive officers
The annual reports of executive officers shall be printed in the same type and form as the report of the head of the department which it accompanies, unless otherwise ordered by the Joint Committee on Printing.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1263.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 222 (Jan. 12, 1895, ch. 23, § 91, 28 Stat. 623).



§ 1113. Annual reports: exclusion of irrelevant matter
Executive officers, before transmitting their annual reports, shall carefully examine them and all accompanying documents, and exclude all matter, including engravings, maps, drawings, and illustrations, except such as they certify in their letters transmitting the reports are necessary and relate entirely to the transaction of the public business.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1263.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 219 (part) (Jan. 12, 1895, ch. 23, § 94, 28 Stat. 623).
This section incorporates only the second clause of former section 219. The balance will be found in section 1102 of the revision.



§ 1114. Annual reports: number of copies for Congress
One thousand copies of the annual reports of the departments to Congress shall be printed for the Senate, and two thousand for the House of Representatives.
The usual number only of the reports of the Chief of Engineers of the Army, the Commissioner of Internal Revenue, the report of the Chief Signal Officer of the Department of the Army, and the Chief of Ordnance shall be printed.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1263; Pub. L. 106–113, div. B, § 1000(a)(9) [title IV, § 4732(b)(23)], Nov. 29, 1999, 113 Stat. 1536, 1501A–585.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 212 (part) (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 615).
This section incorporates only the second sentence of former section 212. The balance will be found in section 1115 of this revision.

Editorial Notes
Amendments1999—Pub. L. 106–113 struck out “the Commissioner of Patents,” after “Engineers of the Army,” in second par.

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentAmendment by Pub. L. 106–113 effective 4 months after Nov. 29, 1999, see section 1000(a)(9) [title IV, § 4731] of Pub. L. 106–113, set out as a note under section 1 of Title 35, Patents.


Abolition of Offices
Positions of Chief Signal Officer and Chief of Ordinance of Army Department abolished, see note set out under section 3036 of Title 10, Armed Forces.



§ 1115. Annual reports: time of delivery by Director of the Government Publishing Office to Congress
The annual reports of the Executive Departments and the accompanying documents shall be delivered by the Director of the Government Publishing Office to the proper officer of each House of Congress at its first meeting. Other reports of the Executive Departments shall be so delivered on or before the third Wednesday next after the meeting of Congress or as soon after as may be practicable.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1263; Pub. L. 113–235, div. H, title I, § 1301(c), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code 1964 ed., § 212 (part) (R.S. 3810).
This section incorporates only the first sentence of former section 212. The balance will be found in section 1114 of this revision.

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in section catchline and text.



§ 1116. Annual reports: limitation on number of copies printed; reports of bureau chiefs
Not to exceed five thousand copies, bound in pamphlet form, of the annual reports without appendices of a head of a department may be printed in a fiscal year. Not to exceed two thousand five hundred copies, bound in pamphlet form, of the reports without appendices of a chief of bureau may be printed in a fiscal year.
A head of department shall direct whether reports made to him by a bureau chief and chief of division may be printed or not.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1263.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 213 (part) (Jan. 12, 1895, ch. 23, § 89, 28 Stat. 622).
This section incorporates only the first sentence of the second paragraph of former section 213 and the last paragraph of that section. The balance will be found in sections 1102, 1302, 1308, 1309, 1310, 1336 of the revision.



§ 1117. Annual reports: discontinuance of printing of annual or special reports to keep within appropriations
In order to keep expenditures for printing and binding within appropriations, heads of executive departments, independent offices and establishments of the Government may discontinue the printing of annual or special reports under their respective jurisdictions. When the printing of reports is discontinued the original copy shall be kept on file in the office of the heads of the respective departments, independent offices or establishments for public inspection.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1264.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 213a (Aug. 1, 1953, ch. 304, title I, § 103, 67 Stat. 332).
The term “executive departments, independent offices, and establishments of the Government” is substituted for “executive departments, independent agencies, and establishments” for uniformity.



§ 1118. Documents beyond scope of ordinary departmental business
A book or document not having to do with the ordinary business transactions of the executive departments may not be printed on the requisition of a department unless expressly authorized by Congress.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1264.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 219a (Mar. 3, 1905, ch. 1484, § 1, 33 Stat. 1249).



§ 1119. Government publications as public property
Government publications of a permanent nature furnished by authority of law to officers other than Members of Congress of the United States Government, for their official use, shall be stamped “Property of the United States Government,” and shall be preserved by them and delivered to their successors in office as a part of the property of the office.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1264.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 92 (part) (Jan. 12, 1895, ch. 23, § 74, 28 Stat. 620; June 20, 1936, ch. 630, title VII, § 11, 49 Stat. 1552; Aug. 9, 1962, Pub. L. 87–679, § 8, 76 Stat. 355).
This section incorporates only the first sentence of former section 92. The balance will be found in section 1911 of the revision.



§ 1120. Blanks and letterheads for judges and officers of courts
Blanks and letterheads for use by judges and other officials of the United States courts, other than those required to be paid for by any of these officers out of the emoluments of their offices, shall be printed at the Government Publishing Office upon forms prescribed by the Department of Justice, and shall be distributed by it upon requisition.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1264; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 119 (Jan. 12, 1895, ch. 23, § 97, 28 Stat. 624).

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 1121. Paper and envelopes for Government agencies in the District of Columbia
The Director of the Government Publishing Office may procure, under direction of the Joint Committee on Printing, as provided by sections 509–516 of this title, and furnish on requisition, paper and envelopes (not including envelopes printed in the course of manufacture) in common use by two or more departments, establishments, or services of the Government in the District of Columbia, and reimbursement shall be made to the Director of the Government Publishing Office from appropriations or funds available for the purpose. Paper and envelopes so furnished by the Director of the Government Publishing Office may not be procured in any other manner.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1264; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 225 (June 7, 1924, ch. 303, § 1, 43 Stat. 592).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” wherever appearing.



§ 1122. Supplies for Government establishments
The Director of the Government Publishing Office may procure and supply, on the requisition of the head of an executive department, independent office or establishment of the Government, complete manifold blanks, books, and forms required in duplicating processes, and complete patented devices with which to file money-order statements, or other uniform official papers, and charge them to the allotment for printing and binding of the department or Government establishment requiring them.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1264; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 227 (June 28, 1902, ch. 1301, § 1, 32 Stat. 481).
The term “executive department, independent office, or establishment of the government” is substituted for “executive department or other government establishment” for uniformity.

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 1123. Binding materials; bookbinding for libraries
Binding for the departments of the Government shall be done in plain sheep or cloth, except that record and account books may be bound in Russia leather, sheep fleshers, and skivers, when authorized by the head of a department. The libraries of the several departments, the Library of Congress, the libraries of the Surgeon General’s Office, and the Naval Observatory may have books for the exclusive use of these libraries bound in half Turkey, or material no more expensive.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1264; Pub. L. 106–113, div. B, § 1000(a)(9) [title IV, § 4732(b)(24)], Nov. 29, 1999, 113 Stat. 1536, 1501A–585.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 116 (Jan. 12, 1895, ch. 23, § 86, 28 Stat. 622).
This section incorporates all but the first sentence of former section 116. The balance will be found in section 501 of the revision.

Editorial Notes
Amendments1999—Pub. L. 106–113 struck out “the Patent Office,” after “the Surgeon General’s Office,”.

Statutory Notes and Related Subsidiaries
Effective Date of 1999 AmendmentAmendment by Pub. L. 106–113 effective 4 months after Nov. 29, 1999, see section 1000(a)(9) [title IV, § 4731] of Pub. L. 106–113, set out as a note under section 1 of Title 35, Patents.




CHAPTER 13—PARTICULAR REPORTS AND DOCUMENTS



Sec.


1301.Agriculture, Department of: report of Secretary.


1302.Agriculture, Department of: monthly crop report and other publications.


1303.American Historical Association: report.


1304.Army and Navy registers.


1305.Attorney General: opinions.


1306.Civil Service Commission: report.


1307.National Oceanic and Atmospheric Administration: nautical products, sale and distribution.


1308.Coast Guard: annual report of the Commandant.


1309.Coast Guard: notices to mariners and other special publications.


1310.Commerce Department: navigation and weather information.


[1311.Repealed.]


1312.Director of Public Health of District of Columbia: report.


1313.Education, Commissioner of: report.


1314.Ephemeris and Nautical Almanac.


1315.Fish and Wildlife Service: bulletins.


1316.Fish and Wildlife Service: report of the Director.


1317.Foreign Relations.


1318.Geological Survey: classes and sizes of publications; report of mineral resources; number of copies; reprints; distribution.


1319.Geological Survey: specific appropriations required for monographs and bulletins.


1320.Geological Survey: distribution of publications to public libraries.


1320A.Historical societies’ publications.


1321.Hydrographic Surveys; foreign surveys.


1322.Immigration and Naturalization Service: report.


1323.Interstate Commerce Commission: report.


1324.Labor Statistics, Bureau of: bulletins.


1325.Labor Statistics, Bureau of: report of Commissioner.


1326.Librarian of Congress: reports.


1327.Mines, Bureau of: publications.


1328.Merchant vessels of the United States.


1329.Mint: reports of Director.


1330.Monthly Summary Statement of Imports and Exports.


1331.National Academy of Sciences: report.


1332.National encampments of Veterans’ organizations; proceedings printed annually for Congress.


1333.National high school and college debate topics.


1334.Naval Intelligence Office: additional copies of publications.


1335.Naval Observatory Observations.


1336.National Geospatial-Intelligence Agency: special publications.


[1337, 1338.Repealed.]


1339.Printing of the President’s message.11 So in original. Does not conform to section catchline.


1340.Director of the Government Publishing Office: annual report.


1341.Smithsonian Institution: report.


1342.Soil area surveys: reports; congressional allotments.22 Section repealed by Pub. L. 104–127 without corresponding amendment of chapter analysis.


1343.Statistical Abstract of the United States.


1344.Treasury Department: reports.




Editorial Notes
Amendments2014—Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537, substituted “Director of the Government Publishing Office” for “Public Printer” in item 1340.
2008—Pub. L. 110–417, [div. A], title IX, § 931(a)(2), Oct. 14, 2008, 122 Stat. 4575, substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency” in item 1336.
2000—Pub. L. 106–181, title VI, § 606(d), Apr. 5, 2000, 114 Stat. 154, struck out “and aeronautical” after “nautical” in item 1307.
1999—Pub. L. 106–113, div. B, § 1000(a)(9) [title IV, § 4732(b)(25)], Nov. 29, 1999, 113 Stat. 1536, 1501A–585, struck out items 1337 “Patent Office: publications authorized to be printed” and 1338 “Patent Office: limitations and conditions concerning printing and lithographing”.
1996—Pub. L. 104–316, title I, § 123(b)(2), Oct. 19, 1996, 110 Stat. 3839, struck out item 1311 “Comptroller General: decisions”.
Pub. L. 104–201, div. A, title XI, § 1123(b)(2), Sept. 23, 1996, 110 Stat. 2688, substituted “National Imagery and Mapping Agency” for “Naval Oceanographic Office” in item 1336.
1986—Pub. L. 99–272, title VI, § 6011(b), Apr. 7, 1986, 100 Stat. 122, substituted “National Oceanic and Atmospheric Administration: nautical and aeronautical products, sale and distribution” for “Environmental Science Service Administration: charts; sale and distribution” in item 1307.
1980—Pub. L. 96–536, § 101(c), Dec. 16, 1980, 94 Stat. 3167, added item 1320A.

Statutory Notes and Related Subsidiaries
Federal Records Management Provisions Without Effect on ChapterAuthority and responsibilities under chapter not limited or repealed by Federal Records Management Amendments of 1976, see section 5(b) of Pub. L. 94–575, set out as a note under section 2901 of this title.


§ 1301. Agriculture, Department of: report of Secretary
The annual report of the Secretary of Agriculture shall be submitted and printed in two parts, as follows:
part 1, containing purely business and executive matter necessary for the Secretary to submit to the President and Congress;
part 2, reports from the different bureaus and divisions, and papers prepared by their special agents, accompanied by suitable illustrations as are, in the opinion of the Secretary, specially suited to interest and instruct the farmers of the country, and to include a general report of the operations of the department for their information.
In addition to the usual number, there shall be printed of part 1, one thousand copies for the Senate, two thousand copies for the House of Representatives, and three thousand copies for the Department of Agriculture; and of part 2, one hundred and ten thousand copies for the use of the Senate, three hundred and sixty thousand copies for the use of the House of Representatives, and thirty thousand copies for the use of the Department of Agriculture, the illustrations for part 2 to be subject to the approval of the Secretary of Agriculture, and executed under the supervision of the Director of the Government Publishing Office, in accordance with directions of the Joint Committee on Printing, and the title of each of the parts shall show that each part is complete in itself.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1265; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 241 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 612).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in last par.

Statutory Notes and Related Subsidiaries
Unavailability of Department Funds To Produce Part 2 of Annual ReportFunds available to Department of Agriculture not to be used to produce part 2 of annual report of Secretary (known as the Yearbook of Agriculture), see title I of Pub. L. 103–111, 107 Stat. 1048, set out as a note under section 2207 of Title 7, Agriculture.



§ 1302. Agriculture, Department of: monthly crop report and other publications
The Secretary of Agriculture may cause to be printed the number of copies of the monthly crop report, and of other reports and bulletins of not more than one hundred octavo pages, he considers necessary.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1266.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 213 (part) (Jan. 12, 1895, ch. 23, § 89, 28 Stat. 622).
This section incorporates only the first clause of the second sentence of the second paragraph of former section 213. The balance of section 213 will be found in sections 1102, 1116, 1308, 1309, 1310, 1336.



§ 1303. American Historical Association: report
In addition to the usual number of the report of the American Historical Association, five thousand five hundred copies shall be printed: one thousand for the Senate, two thousand for the House of Representatives, one thousand five hundred for distribution by the Association and the Smithsonian Institution, and one thousand copies for the use of the Association.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1266.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 243 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 616; May 25, 1900, No. 27, 31 Stat. 717).



§ 1304. Army and Navy registers
In addition to the usual number of the registers of the Army and Navy, fifteen hundred copies of each shall be printed: five hundred for the Senate, and one thousand for the House of Representatives.
(Pub. L. 90–620, Oct. 22, 1968, § 82 Stat. 1266.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 245 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 616).



§ 1305. Attorney General: opinions
The Director of the Government Publishing Office shall from time to time print an edition of one thousand copies of the opinions of the Attorney General, which shall be, as to size, quality of paper, printing, and binding, of uniform style and appearance, as nearly as practicable, with volume 8 of opinions, published in the year 1868. Each volume shall contain proper headnotes, a complete and full index, and such footnotes as the Attorney General approves. The volumes shall be distributed in the manner the Attorney General prescribes.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1266; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 296a (R.S. § 383).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 1306. Civil Service Commission: report
In addition to the usual number of the report of the Civil Service Commission twenty-three thousand copies shall be printed: one thousand for the Senate, two thousand for the House of Representatives, and twenty thousand for distribution by the Civil Service Commission.11 See Transfer of Functions note below.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1266.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 248 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 614).

Executive Documents

Transfer of Functions
All functions vested by statute in the United States Civil Service Commission were transferred to the Director of the Office of Personnel Management (except as otherwise specified) by Reorg. Plan No. 2 of 1978, § 102, 43 F.R. 36037, 92 Stat. 3783, set out under section 1101 of Title 5, Government Organization and Employees, effective Jan. 1, 1979, as provided by section 1–102 of Ex. Ord. No. 12107, Dec. 28, 1978, 44 F.R. 1055, set out under section 1101 of Title 5.



§ 1307. National Oceanic and Atmospheric Administration: nautical products, sale and distribution(a)(1) All nautical products created or published by the National Oceanic and Atmospheric Administration shall be sold at such prices as the Secretary of Commerce shall establish annually, in accordance with the provisions of this subsection. The Secretary shall publish annually the prices at which nautical products are sold to the public.

(2)(A) Subject to subparagraph (B) of this paragraph, the prices of nautical products may be increased over a period of not less than three years after the date of enactment of this section so as to recover all costs attributable to data base management, compilation, printing, and distribution of such products. The prices of such products may be maintained to recover all such costs thereafter.

(B) The Secretary, after consultation with the Secretary of Transportation, shall adjust the prices of nautical products in such manner as is necessary to avoid any adverse impact on marine safety attributable to the prices specified in subparagraph (A) of this paragraph.


(3) This section shall not be construed to require the establishment of any price for a nautical product where, in the judgment of the Secretary, furnishing of that product to a recipient is a reasonable exchange for voluntary contribution of information by the recipient to a program of the National Oceanic and Atmospheric Administration.

(4) Prices established under this section may not include costs attributable to the acquisition or processing of nautical data.


(b) Fees collected from the sale of nautical products under this section and from any licensing of such products which is permitted under any other provision of law shall be deposited in the miscellaneous receipts fund of the United States Treasury.

(c) The Secretary may distribute nautical products—(1) without charge to each foreign government or international organization with which the Secretary or a Federal department or agency has an agreement for exchange of these products without cost; and

(2) at prices which the Secretary establishes, to the departments and officers of the United States requiring them for official use.


(d) The fees provided for in this section are for the purpose of reimbursing the United States Government for the costs of creating, publishing or distributing nautical products of the National Oceanic and Atmospheric Administration. The collection of fees authorized by this section shall not alter or expand any duty or liability of the United States under existing law for the performance of functions for which fees are collected, nor shall the collection of fees constitute an express or implied undertaking by the United States to perform any activity in a certain manner.

(e) For purposes of this section, the term “nautical products” includes all nautical charts, tide and tidal current tables, tidal current charts, coast pilots, water level products, and associated data bases which are created or published by the National Oceanic and Atmospheric Administration.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1266; Pub. L. 99–272, title VI, § 6011(a), Apr. 7, 1986, 100 Stat. 121; Pub. L. 105–362, title II, § 201(a), Nov. 10, 1998, 112 Stat. 3282; Pub. L. 106–181, title VI, § 606(a)–(c), Apr. 5, 2000, 114 Stat. 154.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 246 (Jan. 12, 1895, ch. 23, § 76, 28 Stat. 620; Feb. 14, 1903, ch. 552, §§ 4, 10, 32 Stat. 826, 829; July 1, 1916 ch. 209, § 1, 39 Stat. 320; June 5, 1920, ch. 235, § 1, 41 Stat. 929; Oct. 31, 1951, ch. 654, § 3(11), 65 Stat. 708; July 9, 1956, ch. 528, 70 Stat. 512; Aug. 14, 1964, Pub. L. 88–441, 78 Stat. 446).
The reference to the Environmental Science Service Administration is inserted on the authority of Reorganization Plan No. 2 of 1965.

Editorial Notes

References in TextThe date of enactment of this section, referred to in subsec. (a)(2)(A), probably means the date of enactment of Pub. L. 99–272, which was approved Apr. 7, 1986.

Amendments2000—Pub. L. 106–181, § 606(a)(1), struck out “and aeronautical” after “nautical” in section catchline.
Subsec. (a)(1), (2)(A). Pub. L. 106–181, § 606(a)(2), struck out “and aeronautical” after “nautical” wherever appearing.
Subsec. (a)(2)(B). Pub. L. 106–181, § 606(a)(2), (b), struck out “or aeronautical” after “nautical” and “aviation and” after “impact on”.
Subsec. (a)(3), (4). Pub. L. 106–181, § 606(a)(2), struck out “or aeronautical” after “nautical”.
Subsec. (b). Pub. L. 106–181, § 606(a)(2), struck out “or aeronautical” after “nautical”.
Subsec. (c). Pub. L. 106–181, § 606(a)(2), struck out “and aeronautical” after “nautical” in introductory provisions.
Subsec. (d). Pub. L. 106–181, § 606(c), struck out “aeronautical and” after “publishing or distributing”.
Subsec. (e). Pub. L. 106–181, § 606(a)(2), struck out “and aeronautical” after “nautical” in two places.
1998—Subsec. (a)(2)(A). Pub. L. 105–362 struck out at end “At the end of such period and every three years thereafter, the Secretary, after consultation with the Secretary of Transportation, shall report to the Congress on the effect of imposing or maintaining such increased prices, including any impact on aviation and marine safety.”
1986—Subsec. (a). Pub. L. 99–272 amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “The charts published by the Environmental Science Service Administration shall be sold at cost of paper and printing as nearly as practicable. The price to the public shall include all expenses incurred in actual reproduction of the charts after the original cartography, such as photography, opaquing, platemaking, press time and bindery operations; the full postage rates, according to the rates for postal services used; and any additional cost factors considered appropriate by the Secretary such as overhead and administrative expenses allocable to the production of the charts and related reference materials. The costs of basic surveys and geodetic work done may not be included in the price of the charts and reference materials. The Secretary of Commerce shall publish the prices at which charts and reference materials are sold to the public at least once each calendar year.”
Subsec. (b). Pub. L. 99–272 amended subsec. (b) generally. Prior to amendment, subsec. (b) read as follows: “There may not be free distribution of charts except to the departments and officers of the United States requiring them for public use; and a number of copies of each sheet, not to exceed three hundred, to be presented to such foreign governments, libraries, and scientific associations, and institutions of learning as the Secretary of Commerce directs; but on the order of Senators and Representatives not to exceed one hundred copies to each may be distributed through the Environmental Science Service Administration.”
Subsecs. (c) to (e). Pub. L. 99–272 added subsecs. (c) to (e).

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–181 applicable only to fiscal years beginning after Sept. 30, 1999, see section 3 of Pub. L. 106–181, set out as a note under section 106 of Title 49, Transportation.


Transfer of Functions
Functions of Secretary and other officers of Department of Commerce under this section that relate to the Office of Aeronautical Charting and Cartography to provide aeronautical charts and related products and services for safe and efficient navigation of air commerce transferred to Administrator of Federal Aviation Administration effective Oct. 1, 2000, see section 44721(c)(3) of Title 49, Transportation.

Sale of Aeronautical Charts: Disposition of Receipts Resulting From Price IncreasePub. L. 103–317, title II, Aug. 26, 1994, 108 Stat. 1741, provided in part: “That hereafter all receipts received from the sale of aeronautical charts that result from an increase in the price of individual charts above the level in effect for such charts on September 30, 1993, shall be deposited in this account [National Oceanic and Atmospheric Administration and operations, research, and facilities] as an offsetting collection and shall be available for obligation.”

Similar provisions were contained in the following prior appropriation act:
Pub. L. 103–121, title II, Oct. 27, 1993, 107 Stat. 1170.

Price Freeze on Charts and Other Products of NOAAPub. L. 102–567, title IV, § 405, Oct. 29, 1992, 106 Stat. 4292, provided that: “Notwithstanding section 1307 of title 44, United States Code, the price of nautical charts or other nautical products produced or published by the National Oceanic and Atmospheric Administration and sold after the date of the enactment of this Act [Oct. 29, 1992] shall not exceed the price of that type of chart or product on the date of enactment of this Act adjusted for inflation. This section shall not apply after September 30, 1994.”




§ 1308. Coast Guard: annual report of the Commandant
The Secretary of the department in which the Coast Guard is operating may authorize the printing of the annual report of the Commandant of the Coast Guard in such editions as the interests of the Government and of the public require.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1267; Pub. L. 109–241, title IX, § 902(d), July 11, 2006, 120 Stat. 567.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 213 (Jan. 12, 1895, ch. 23, § 89, 28 Stat. 622; Mar. 13, 1896, No. 23, 29 Stat. 466; Feb. 14, 1903, ch. 552, §§ 4, 10, 32 Stat. 826, 829; Mar. 3, 1925, ch. 421, § 4, 43 Stat. 1106; 1939 Reorg. Plan No. II, § 2(a), eff. July 1, 1939, 4 F.R. 2731, 53 Stat. 1432; Aug. 4, 1949, ch. 393, §§ 1, 20, 63 Stat. 496, 561; Oct. 15, 1966, Pub. L. 89–670, 80 Stat. 931).
This section incorporates only so much of the third sentence of the second paragraph of former section 213 as relates to the annual report of the Commandant of the Coast Guard. The balance will be found in sections 1102, 1116, 1302, 1309, 1310, 1336 of the revision.

Editorial Notes
Amendments2006—Pub. L. 109–241 substituted “Secretary of the department in which the Coast Guard is operating” for “Secretary of the Department of Transportation”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 1309. Coast Guard: notices to mariners and other special publications
The Secretary of the department in which the Coast Guard is operating may authorize the printing of notices to mariners and other special publications of the Coast Guard in such editions as the interests of the Government and of the public require.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1267; Pub. L. 109–241, title IX, § 902(d), July 11, 2006, 120 Stat. 567.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 213 (part) (Jan. 12, 1895, ch. 23, § 89, 28 Stat. 622; Mar. 13, 1896, No. 23, 29 Stat. 466; Feb. 14, 1903, ch. 552, §§ 4, 10, 32 Stat. 826, 829; Mar. 3, 1925, ch. 421, § 4, 43 Stat. 1106; 1939 Reorg. Plan No. II, § 2(a), eff. July 1, 1939, 4 F.R. 2731, 53 Stat. 1432; Aug. 4, 1949, ch. 393, §§ 1, 20, 63 Stat. 496, 561; Oct. 15, 1966, Pub. L. 89–670, 80 Stat. 931).
This section incorporates applicable parts of the third sentence of the second paragraph of former section 213. The balance will be found in sections 1102, 1116, 1302, 1308, 1310, 1336 of the revision.

Editorial Notes
Amendments2006—Pub. L. 109–241 substituted “Secretary of the department in which the Coast Guard is operating” for “Secretary of the Department of Transportation”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 1310. Commerce Department: navigation and weather information
The Secretary of Commerce may cause to be printed the number of copies of tide tables, coast pilots, and other special publications relating to the Coast and Geodetic Survey, Weather Bureau maps, charts, bulletins of not more than one hundred octavo pages, and minor reports of the Weather Bureau, he considers for the best interest of the Government.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1267.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 213 (part) (Jan. 12, 1895, ch. 23, § 89, 28 Stat. 622; Mar. 13, 1896, No. 23, 29 Stat. 466; Mar. 3, 1925, ch. 421, § 4, 43 Stat. 1106; 1940 Reorg. Plan No. IV, § 8, eff. June 30, 1940, 54 Stat. 1234; Reorg. Plan No. 2 of 1965, eff. July 13, 1965, 30 F.R. 8819, 79 Stat. 1318).
This section incorporates only parts of former section 213 relating to Coast and Geodetic Survey and Weather Bureau. The balance will be found in sections 1102, 1116, 1302, 1308, 1309, 1336 of the revision.

Executive Documents

Change of Name
Weather Bureau of Department of Commerce consolidated with Coast and Geodetic Survey to form a new agency in Department of Commerce to be known as Environmental Science Services Administration and office of Chief of Weather Bureau abolished by Reorg. Plan No. 2 of 1965, eff. July 13, 1965, 30 F.R. 8819, 79 Stat. 1318, set out in the Appendix to Title 5, Government Organization and Employees. Functions of Bureau and Chief of Bureau transferred to Secretary of Commerce by the Plan.
Environmental Science Services Administration abolished by Reorg. Plan No. 4 of 1970, eff. Oct. 3, 1970, 35 F.R. 15627, 84 Stat. 2090, set out in the Appendix to Title 5, Government Organization and Employees, which created National Oceanic and Atmospheric Administration in Department of Commerce. By Department Organization Order 25–5A, republished 39 F.R. 27486, Secretary of Commerce delegated to NOAA his functions relating to Weather Bureau. By order of Acting Associate Administrator of NOAA, organization name of Weather Bureau changed to National Weather Service. By order of Acting Associate Administrator of NOAA, 35 F.R. 19249, Dec. 19, 1970, Coast and Geodetic Survey redesignated National Ocean Survey. For further details, see Codification note set out under section 311 of Title 15, Commerce and Trade.



[§ 1311. Repealed. Pub. L. 104–316, title I, § 123(b)(1), Oct. 19, 1996, 110 Stat. 3839]

Section, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1267, related to printing and distribution of decisions and opinions of Comptroller General.



§ 1312. Director of Public Health of District of Columbia: report
In addition to the usual number of the report of the Director of Public Health of the District of Columbia, one thousand five hundred copies shall be printed: one hundred for the Senate, three hundred and sixty for the House of Representatives, and one thousand and forty for the Director of Public Health.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1267.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 263 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 614; Aug. 1, 1950, ch. 513, § 1, 64 Stat. 393).



§ 1313. Education, Commissioner of: report
In addition to the usual number of the report of the Commissioner of Education, thirty-five thousand copies shall be printed: five thousand for the Senate, ten thousand for the House of Representatives, and twenty thousand for distribution by the Commissioner of Education.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1267.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 253 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 614).

Statutory Notes and Related Subsidiaries

Transfer of Functions
Functions of Commissioner of Education transferred to Secretary of Education pursuant to section 3441(a)(1) of Title 20, Education.



§ 1314. Ephemeris and Nautical Almanac
The “usual number” of copies of the American Ephemeris and Nautical Almanac may not be printed. Instead, there shall be printed and bound two thousand five hundred copies, uniform with the editions printed for the Department of the Navy, five hundred of which shall be for the use of the Senate, one thousand for the use of the House of Representatives, and one thousand for distribution or sale by the Department of the Navy. The Secretary of the Navy may cause to be published of the papers supplementary to the Ephemeris and Nautical Almanac, one thousand five hundred copies in addition to the usual number, one hundred copies for the Senate, four hundred for the House of Representatives, and one thousand for distribution or sale by the Department of the Navy. The Secretary of the Navy may cause additional copies of the Nautical Almanacs extracted from the Ephemeris, to be printed for the public service and for sale to navigators and others. Moneys received from sales of the Ephemeris and of the Nautical Almanacs shall be deposited in the Treasury and placed to the credit of the general fund for public printing.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1267.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 254 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 613; May 13, 1902, No. 20, 32 Stat. 740; July 1, 1902, ch. 1368, 32 Stat. 678).



§ 1315. Fish and Wildlife Service: bulletins
In addition to the usual number of the bulletins of the Fish and Wildlife Service, five thousand copies shall be printed: one thousand for the Senate, two thousand for the House of Representatives, and two thousand for distribution by the Service.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1268.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 258 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 614; 1940 Reorg. Plan No. III, § 3, eff. June 30, 1940, 5 F.R. 2108, 54 Stat. 1232).

Statutory Notes and Related Subsidiaries

Transfer of Functions
Fish and Wildlife Service, created by Reorg. Plan No. III of 1940, § 3, eff. June 30, 1940, 5 F.R. 2107, 54 Stat. 1231, succeeded by United States Fish and Wildlife Service established by act Aug. 8, 1956, ch. 1036, § 3, 70 Stat. 1119. See section 742b of Title 16, Conservation.



§ 1316. Fish and Wildlife Service: report of the Director
In addition to the usual number of the report of the Director of the Fish and Wildlife Service, eight thousand copies shall be printed: two thousand for the Senate, four thousand for the House of Representatives, and two thousand for distribution by the Service.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1268.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 259 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 614; 1940 Reorg. Plan No. III, § 3, eff. June 30, 1940, 5 F.R. 2108, 54 Stat. 1232).

Statutory Notes and Related Subsidiaries

Transfer of Functions
Fish and Wildlife Service, created by Reorg. Plan No. III of 1940, § 3, eff. June 30, 1940, 5 F.R. 2107, 54 Stat. 1231, succeeded by United States Fish and Wildlife Service established by act Aug. 8, 1956, ch. 1036, § 3, 70 Stat. 1119. See section 742b of Title 16, Conservation.



§ 1317. Foreign Relations
In addition to the usual number of Foreign Relations, three thousand copies of each shall be printed: one thousand for the Senate and two thousand for the House of Representatives.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1268.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 250 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 613).

Statutory Notes and Related Subsidiaries
Publication of “Foreign Relations of the United States” at Continuing High Standard of DocumentationPub. L. 95–426, title I, § 120, Oct. 7, 1978, 92 Stat. 970, provided that:
“(a) The Congress finds that the Department of State publication ‘Foreign Relations of the United States’ plays an important role in making the documentary record of United States foreign relations available to the Congress and the American public.

“(b) The Secretary of State shall therefore insure that publication of the ‘Foreign Relations of the United States’ volumes is continued in such a manner as will maintain the high standard of comprehensive documentation already established by past volumes.”




Written Requests for DocumentsPub. L. 94–59, title VIII, July 25, 1975, 89 Stat. 296, provided that: “Hereafter, notwithstanding any other provisions of law, appropriations for the automatic distribution to Senators and Representatives (including Delegates to Congress and the Resident Commissioner from Puerto Rico) of copies of the Foreign Relations of the United States, the United States Treaties and Other International Agreements, the District of Columbia Code and Supplements, and more than one bound set of the United States Code and Supplements shall not be available with respect to any Senator or Representative unless such Senator or Representative specifically, in writing, requests that he receive copies of such documents.”




§ 1318. Geological Survey: classes and sizes of publications; report of mineral resources; number of copies; reprints; distribution
The publications of the Geological Survey shall consist of the annual report of the Director, which shall be confined to one volume of royal octavo size; monographs, of quarto size; professional papers, of quarto size; bulletins, of ordinary octavo size; watersupply and irrigation papers, of ordinary octavo size; and maps, folios, and atlases required by law.
In addition to the usual number of the report of the Geological Survey, ten thousand copies shall be printed: two thousand for the Senate, four thousand for the House of Representatives, four thousand for distribution by the Geological Survey.
The reports of the Geological Survey, except the annual report of the Director, shall be published in editions recommended in each case by the Director and approved by the Secretary of the Interior, but not to exceed ten thousand copies.
When the edition of a report of the Survey is exhausted, and the demand for it continues, there may be published, on the requisition of the Secretary of the Interior, as many additional copies of the report as the Director of the Survey states will, in his judgment, be necessary to meet the demand.
The report of the mineral resources of the United States shall be published in two octavo volumes and as a distinct publication, the number of copies, printing of separate chapters, and mode of distribution of which shall be the same as of the annual report.
Three thousand copies of the monographs and bulletins of the Geological Survey shall be published.
The bulletins and professional papers shall be distributed gratuitously and of the number published one thousand copies shall be delivered to the Senate and two thousand copies to the House of Representatives, for distribution.
The Director of the Geological Survey shall transmit to the Library of Congress two copies of every report of the bureau as soon as the first delivery to the Survey is made, in addition to those received by the Library of Congress under any other law.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1268.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 260 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 614; Mar. 2, 1895, ch. 189, § 1, 28 Stat. 960; June 11, 1896, ch. 420, § 1, 29 Stat. 453; June 4, 1897, ch. 2, § 1, 30 Stat. 61; Mar. 2, 1901, No. 17, 31 Stat. 1465; May 16, 1902, No. 22, 32 Stat. 741; Mar. 4, 1909, ch. 299, § 1, 35 Stat. 988).

Statutory Notes and Related Subsidiaries

Change of Name
Geological Survey redesignated United States Geological Survey by provision of title I of Pub. L. 102–154, set out as a note under section 31 of Title 43, Public Lands.



§ 1319. Geological Survey: specific appropriations required for monographs and bulletins
The scientific reports known as the monographs and bulletins of the Geological Survey may not be published until specific and detailed estimates and specific appropriations based on these estimates are made for them. Engravings for the annual reports for monographs and bulletins, or of illustrations, sections, and maps, may not be made until specific estimates are submitted and specific appropriations made based on the estimates.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1269.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 261 (Jan. 12, 1895, ch. 23, § 79, 28 Stat. 621; June 7, 1924, ch. 303, 43 Stat. 592).

Statutory Notes and Related Subsidiaries

Change of Name
Geological Survey redesignated United States Geological Survey by provision of title I of Pub. L. 102–154, set out as a note under section 31 of Title 43, Public Lands.



§ 1320. Geological Survey: distribution of publications to public libraries
The Director of the Geological Survey shall distribute to public libraries that have not already received them, copies of sale publications on hand at the expiration of five years after date of delivery to the Survey document room, excepting a reserve number not to exceed two hundred copies.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1269.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 262 (Mar. 3, 1903, ch. 1007, § 1, 32 Stat. 1146).

Statutory Notes and Related Subsidiaries

Change of Name
Geological Survey redesignated United States Geological Survey by provision of title I of Pub. L. 102–154, set out as a note under section 31 of Title 43, Public Lands.



§ 1320A. Historical societies’ publications
Notwithstanding any other provision of law, and with the approval of the Joint Committee on Printing, the Director of the Government Publishing Office shall provide for such printing services and distribution with respect to publications of the United States Capitol Historical Society, the Supreme Court Historical Society, or the White House Historical Association as such Society or Association may request: Provided, That such Society or Association reimburses the Director of the Government Publishing Office for the actual expenses incurred by him in providing for such services and distribution.
(Added Pub. L. 96–536, § 101(c), Dec. 16, 1980, 94 Stat. 3167; amended Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes
Codification
Section is based on section 304(a) of H.R. 7593, as passed the House of Representatives, July 21, 1980, and incorporated by reference in section 101(c) of Pub. L. 96–536, to be effective as if enacted into law.

Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in two places.



§ 1321. Hydrographic Surveys; foreign surveys
Appropriations made for the preparation or publication of foreign hydrographic surveys may be applicable only upon approval by the Secretary of the Navy, after a report from three competent naval officers that the original data for proposed charts justify their publication. The Secretary of the Navy shall order a board of three naval officers to examine and report upon the data before he approves an application of moneys to the preparation or publication of charts or hydrographic surveys.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1269.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 265 (R.S. § 3686; Jan. 12, 1895, ch. 23, § 78, 28 Stat. 621).



§ 1322. Immigration and Naturalization Service: report
The number of copies, not to exceed five thousand, to be printed of the annual reports of the Immigration and Naturalization Service of the Department of Justice shall be subject to the discretion of the Attorney General.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1269.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 266 (Mar. 3, 1905, No. 33, 33 Stat. 1287; Mar. 4, 1913, ch. 141, § 3, 37 Stat. 737; Ex. Ord. No. 6166, § 14, June 10, 1933; 1940 Reorg. Plan No. V, § 1, eff. June 14, 1940, 5 F.R. 2223, 54 Stat. 1238).

Statutory Notes and Related Subsidiaries

Abolition of Immigration and Naturalization Service and Transfer of Functions
For abolition of Immigration and Naturalization Service, transfer of functions, and treatment of related references, see note set out under section 1551 of Title 8, Aliens and Nationality.



§ 1323. Interstate Commerce Commission: report
In addition to the usual number of the annual report of the Interstate Commerce Commission, three thousand copies shall be printed: one thousand for the Senate, two thousand for the House, and for the use of the Commission that number of the report and other documents incident to interstate commerce for distribution by it as it considers expedient.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1269.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 269 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 614).

Statutory Notes and Related Subsidiaries

Abolition of Interstate Commerce Commission and Transfer of Functions
Interstate Commerce Commission abolished and functions of Commission transferred, except as otherwise provided in Pub. L. 104–88, to Surface Transportation Board effective Jan. 1, 1996, by section 1302 of Title 49, Transportation, and section 101 of Pub. L. 104–88, set out as a note under section 1301 of Title 49. References to Interstate Commerce Commission deemed to refer to Surface Transportation Board, a member or employee of the Board, or Secretary of Transportation, as appropriate, see section 205 of Pub. L. 104–88, set out as a note under section 1301 of Title 49.



§ 1324. Labor Statistics, Bureau of: bulletins
There shall be printed one edition of fifteen thousand copies of each issue of the bulletin of the Bureau of Labor Statistics authorized by section 5 of Title 29, and extra copies not to exceed twenty thousand of any single issue, when in the opinion of the Commissioner of Labor Statistics the demand for the bulletin makes an extra edition necessary.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1269.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 270 (Mar. 2, 1895, ch. 177, § 1, 28 Stat. 805; June 4, 1897, ch. 2, § 1, 30 Stat. 61; June 6, 1900, ch. 791, § 1, 31 Stat. 644; Mar. 4, 1913, ch. 141, § 3, 37 Stat. 737).



§ 1325. Labor Statistics, Bureau of: report of Commissioner
In addition to the usual number of the report of the Commissioner of Labor Statistics, twenty-five thousand copies shall be printed: five thousand for the Senate, ten thousand for the House of Representatives, and ten thousand for distribution by the Commissioner.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1269.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 271 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 614; Mar. 4, 1913, ch. 141, § 3, 37 Stat. 737).



§ 1326. Librarian of Congress: reports
Five thousand copies of the annual and special reports of the Librarian of Congress submitted to Congress, shall be printed and bound in cloth for the Library of Congress.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1270.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 156 (Feb. 24, 1904, No. 8, 33 Stat. 583).



§ 1327. Mines, Bureau of: publications
The publications of the Bureau of Mines shall be published in editions recommended by the Secretary of the Interior, but not to exceed ten thousand copies for the first edition. When the edition of a publication of the Bureau of Mines is exhausted and the demand for it continues, there may be published, on the requisition of the Secretary of the Interior, as many additional copies as the Secretary of the Interior considers necessary to meet the demand.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1270.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 272 (June 25, 1910, No. 36 §§ 1, 2, 36 Stat. 883; Ex. Ord. No. 6611, Feb. 22, 1934).

Statutory Notes and Related Subsidiaries

Change of Name
Bureau of Mines redesignated United States Bureau of Mines by section 10(b) of Pub. L. 102–285, set out as a note under section 1 of Title 30, Mineral Lands and Mining. For provisions relating to closure and transfer of functions of the United States Bureau of Mines, see note set out under section 1 of Title 30.



§ 1328. Merchant vessels of the United States
Five thousand copies of the annual list of merchant vessels of the United States may be printed for distribution by the Coast Guard.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1270.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 249 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 616; Feb. 14, 1903, ch. 552, § 4, 32 Stat. 826; June 30, 1932, ch. 314, § 501, 47 Stat. 415; May 27, 1936, ch. 463, § 1, 49 Stat. 1380; 1946 Reorg. Plan No. 3, §§ 101–104, eff. July 16, 1946, 11 F.R. 7875, 60 Stat. 1097).
The first paragraph of former section 249, act Jan. 12, 1895, ch. 23, § 73, 28 Stat. 616, was omitted as obsolete. Paragraph related to report on Commerce and Navigation and on Internal Commerce. These reports were discontinued.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 1329. Mint: reports of Director
There may be printed, in the discretion of the Secretary of the Treasury, for distribution by the Treasury Department, two thousand copies of the annual report of the Director of the Mint on the operations of the mint and assay offices with appendices, and of the annual report of the Director of the Mint on the production of precious metals.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1270.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 273 (Mar. 4, 1907, No. 24, 34 Stat. 1424).



§ 1330. Monthly Summary Statement of Imports and Exports
There shall be printed monthly by the Director of the Government Publishing Office thirty-five hundred copies of the Monthly Summary Statement of Imports and Exports and other statistical information prepared by the Secretary of Commerce, five hundred for the Senate, one thousand for the House of Representatives, and two thousand for the Department of Commerce.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1270; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 298 (Dec. 18, 1895, No. 1, 29 Stat. 459; Feb. 14, 1903, ch. 552, § 4, 32 Stat. 826; Aug. 23, 1912, ch. 350, § 1, 37 Stat. 407; 1950 Reorg. Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 1331. National Academy of Sciences: report
In addition to the usual number of the report of the National Academy of Sciences, two thousand copies shall be printed: five hundred for the Senate, one thousand for the House of Representatives, and five hundred for distribution by the National Academy of Sciences.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1270.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 275 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 616).



§ 1332. National encampments of Veterans’ organizations; proceedings printed annually for Congress
The proceedings of the national encampments of the Veterans of Foreign Wars of the United States, the American Legion, the Military Order of the Purple Heart, the Veterans of World War I of the United States of America, Incorporated, the Disabled American Veterans, and the AMVETS (American Veterans of World War II), respectively, shall be printed annually, with accompanying illustrations, as separate House documents of the session of the Congress to which they may be submitted.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1270; Pub. L. 105–225, § 3, Aug. 12, 1998, 112 Stat. 1498.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 275b (Mar. 2, 1931, ch. 378, § 1, 46 Stat. 1481; Sept. 18, 1941, ch. 411, 55 Stat. 686; July 15, 1942, ch. 505, § 1, 56 Stat. 659; Aug. 27, 1963, Pub. L. 88–105, § 1, 77 Stat. 130; Dec. 21, 1963, Pub. L. 88–224, 77 Stat. 469).

Editorial Notes
Amendments1998—Pub. L. 105–225 struck out “the United Spanish War Veterans,” before “the Veterans of Foreign Wars of the United States”.



§ 1333. National high school and college debate topics(a) The Librarian of Congress shall prepare compilations of pertinent excerpts, bibliographical references, and other appropriate materials relating to:(1) the subject selected annually by the National University Extension Association as the national high school debate topic and

(2) the subject selected annually by the American Speech Association as the national college debate topic.

In preparing the compilations the Librarian shall include materials which in his judgment are representative of, and give equal emphasis to, the opposing points of view on the respective topics.

(b) The compilations on the high school debate topics shall be printed as Senate documents and the compilations on the college debate topics shall be printed as House of Representatives documents, the cost of which shall be charged to the congressional allotment for printing and binding. Additional copies may be printed in the quantities and distributed in the manner the Joint Committee on Printing directs.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1270.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., Supp. III, § 170 [§ 276a] (Dec. 30, 1963, Pub. L. 88–246, §§ 1, 2, 77 Stat. 802).



§ 1334. Naval Intelligence Office: additional copies of publications
In addition to one thousand copies previously authorized, the Secretary of the Navy may print extra copies of the publications of the Office of Naval Intelligence necessary for distribution to the naval service and to meet other official demands. The edition of any one publication may not exceed two thousand copies.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1271.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 278 (Mar. 21, 1900, No. 14, 31 Stat. 713).



§ 1335. Naval Observatory Observations
In addition to the usual number of the Observations of the Naval Observatory, one thousand eight hundred copies shall be printed: three hundred for the Senate, seven hundred for the House of Representatives, and eight hundred for distribution by the Naval Observatory; and of the astronomical appendixes to the Observations, one thousand two hundred separate copies, and of the meteorological and magnetic observations one thousand separate copies, for distribution by the Naval Observatory.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1271.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 279 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 613).



§ 1336. National Geospatial-Intelligence Agency: special publications
The Director of the National Geospatial-Intelligence Agency may authorize the printing of notices to mariners, light lists, sailing directions, bulletins, and other special publications of the National Geospatial-Intelligence Agency in editions the interests of the Government and of the public may require.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1271; Pub. L. 104–201, div. A, title XI, §§ 1112(e)(2), 1123(b)(1), Sept. 23, 1996, 110 Stat. 2684, 2688; Pub. L. 110–417, [div. A], title IX, § 931(a)(2), Oct. 14, 2008, 122 Stat. 4575.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 213 (Jan. 12, 1895, ch. 23, § 89, 28 Stat. 622; Mar. 13, 1896, No. 23, 29 Stat. 466; Mar. 3, 1925, ch. 421, § 4, 43, Stat. 1106; July 10, 1962, Pub. L. 87–533, §§ 1, 2, 76 Stat. 154).
This section incorporates only part of the third sentence, second paragraph of former section 213. The balance will be found in sections 1102, 1116, 1302, 1308, 1309, 1310, of the revision.

Editorial Notes
Amendments2008—Pub. L. 110–417 substituted “National Geospatial-Intelligence Agency” for “National Imagery and Mapping Agency” in section catchline and two places in text.
1996—Pub. L. 104–201, § 1123(b)(1), substituted “National Imagery and Mapping Agency” for “Naval Oceanographic Office” in section catchline.
Pub. L. 104–201, § 1112(e)(2), substituted “Director of the National Imagery and Mapping Agency” for “Secretary of the Navy” and “National Imagery and Mapping Agency” for “United States Naval Oceanographic Office”.

Statutory Notes and Related Subsidiaries
Effective Date of 1996 AmendmentAmendment by Pub. L. 104–201 effective Oct. 1, 1996, see section 1124 of Pub. L. 104–201, set out as a note under section 193 of Title 10, Armed Forces.



[§§ 1337, 1338. Repealed. Pub. L. 106–113, div. B, § 1000(a)(9) [title IV, § 4732(b)(25)], Nov. 29, 1999, 113 Stat. 1536, 1501A–585]

Section 1337, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1271, related to publications authorized to be printed by the Commissioner of Patents.


Section 1338, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1272, related to limitations and conditions concerning printing and lithographing by the Patent Office.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective 4 months after Nov. 29, 1999, see section 1000(a)(9) [title IV, § 4731] of Pub. L. 106–113, set out as an Effective Date of 1999 Amendment note under section 1 of Title 35, Patents.



§ 1339. Printing of the President’s Message
The message of the President without the accompanying documents and reports shall be printed in pamphlet form, immediately upon its receipt by Congress. In addition to the usual number, fifteen thousand copies shall be printed, of which five thousand shall be for the Senate, and ten thousand for the House of Representatives.
In addition to the usual number of the President’s message and accompanying documents, there shall be printed one thousand copies for the Senate and two thousand for the House of Representatives. The President’s message shall be delivered by the printer to the appropriate officers of each House of Congress on or before the third Wednesday next after the meeting of Congress, or as soon after as may be practicable.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1272.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 285 (R.S. § 3810; Jan. 12, 1895, ch. 23, § 73, 28 Stat. 615).



§ 1340. Director of the Government Publishing Office: annual report
In addition to the usual number of the annual report of the Director of the Government Publishing Office, one thousand copies shall be printed to be distributed under his direction.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1272; Pub. L. 113–235, div. H, title I, § 1301(c), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 288 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 618).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in section catchline and text.



§ 1341. Smithsonian Institution: report
In addition to the usual number of the report of the Smithsonian Institution ten thousand copies shall be printed: one thousand for the Senate, two thousand for the House of Representatives, five thousand for distribution by the Smithsonian Institution, and two thousand for distribution by the National Museum.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1272.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 289 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 616).



[§ 1342. Repealed. Pub. L. 104–127, title IV, § 384, Apr. 4, 1996, 110 Stat. 1016]

Section, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1272, related to reports and congressional allotments for soil area surveys.



§ 1343. Statistical Abstract of the United States
In addition to the usual number of the Statistical Abstract of the United States, twelve thousand copies shall be printed: three thousand for the Senate, six thousand for the House of Representatives, and three thousand for distribution by the Secretary of Commerce.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1273.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 291 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 616; Aug. 23, 1912, ch. 350, § 1, 37 Stat. 407; 1950 Reorg. Plan No. 5, §§ 1, 2, eff. May 24, 1950, 15 F.R. 3174, 64 Stat. 1263).



§ 1344. Treasury Department: reports
In addition to the usual number of the finance report of the Secretary of the Treasury, one thousand copies for the Senate and two thousand for the House of Representatives shall be printed in addition to those published as part of the departmental report.
In addition to the usual number of the annual report of the Comptroller of the Currency, thirteen thousand copies shall be printed: one thousand for the Senate, two thousand for the House of Representatives, and ten thousand for distribution by the Comptroller of the Currency.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1273.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 295 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 616; Mar. 4, 1907, No. 25, 34 Stat. 1425).




CHAPTER 15—FEDERAL REGISTER AND CODE OF FEDERAL REGULATIONS



Sec.


1501.Definitions.


1502.Custody and printing of Federal documents; appointment of Director.


1503.Filing documents with Office; notation of time; public inspection; transmission for printing.


1504.“Federal Register”; printing; contents; distribution; price.


1505.Documents to be published in Federal Register.


1506.Administrative Committee of the Federal Register; establishment and composition; powers and duties.


1507.Filing document as constructive notice; publication in Federal Register as presumption of validity; judicial notice; citation.


1508.Publication in Federal Register as notice of hearing.


1509.Costs of publication, etc.


1510.Code of Federal Regulations.


1511.International agreements excluded from provisions of chapter.




Editorial Notes
Amendments1977—Pub. L. 95–94, title IV, § 408(a)(2), Aug. 5, 1977, 91 Stat. 683, substituted “Costs of publication, etc.” for “Cost of publication; appropriations authorized; penalty mail privilege” in item 1509.

Statutory Notes and Related Subsidiaries
Federal Records Management Provisions Without Effect on ChapterAuthority and responsibilities under chapter not limited or repealed by Federal Records Management Amendments of 1976, see section 5(b) of Pub. L. 94–575, set out as a note under section 2901 of this title.


§ 1501. Definitions
As used in this chapter, unless the context otherwise requires—
“document” means a Presidential proclamation or Executive order and an order, regulation, rule, certificate, code of fair competition, license, notice, or similar instrument, issued, prescribed, or promulgated by a Federal agency;
“Federal agency” or “agency” means the President of the United States, or an executive department, independent board, establishment, bureau, agency, institution, commission, or separate office of the administrative branch of the Government of the United States but not the legislative or judicial branches of the Government;
“person” means an individual, partnership, association, or corporation; and
“National Archives of the United States” has the same meaning as in section 2901(11) of this title.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1273; Pub. L. 98–497, title I, § 107(b)(2), Oct. 19, 1984, 98 Stat. 2286.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 304 (July 26, 1935, ch. 417, § 4, 49 Stat. 501).

Editorial Notes
Amendments1984—Pub. L. 98–497 inserted definition of “National Archives of the United States”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 1502. Custody and printing of Federal documents; appointment of Director
The Archivist of the United States, acting through the Office of the Federal Register, is charged with the custody and, together with the Director of the Government Publishing Office, with the prompt and uniform printing and distribution of the documents required or authorized to be published by section 1505 of this title. There shall be at the head of the Office a director, appointed by, and who shall act under the general direction of, the Archivist of the United States in carrying out this chapter and the regulations prescribed under it.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1273; Pub. L. 98–497, title I, § 107(b)(3), Oct. 19, 1984, 98 Stat. 2287; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 301 (July 26, 1935, ch. 417, § 1, 49 Stat. 500; 1939 Reorg. Plan No. II, § 202, eff. July 1, 1939, 4 F.R. 2732, 53 Stat. 1435; June 30, 1949, ch. 288, title I, § 104(a), 63 Stat. 381).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.
1984—Pub. L. 98–497 substituted “Archivist of the United States” for “Administrator of General Services” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 1503. Filing documents with Office; notation of time; public inspection; transmission for printing
The original and two duplicate originals or certified copies of a document required or authorized to be published by section 1505 of this title shall be filed with the Office of the Federal Register, which shall be open for that purpose during all hours of the working days when the National Archives Building is open for official business. The Archivist of the United States shall cause to be noted on the original and duplicate originals or certified copies of each document the day and hour of filing. When the original is issued, prescribed, or promulgated outside the District of Columbia, and certified copies are filed before the filing of the original, the notation shall be of the day and hour of filing of the certified copies. Upon filing, at least one copy shall be immediately available for public inspection in the Office. The original shall be retained by the National Archives and Records Administration and shall be available for inspection under regulations prescribed by the Archivist, unless such original is disposed of in accordance with disposal schedules submitted by the Administrative Committee of the Federal Register and authorized by the Archivist pursuant to regulations issued under chapter 33 of this title; however, originals of proclamations of the President and Executive orders shall be permanently retained by the Administration as part of the National Archives of the United States. The Office shall transmit immediately to the Government Publishing Office for printing, as provided by this chapter, one duplicate original or certified copy of each document required or authorized to be published by section 1505 of this title. Every Federal agency shall cause to be transmitted for filing the original and the duplicate originals or certified copies of all such documents issued, prescribed, or promulgated by the agency.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1274; Pub. L. 95–440, § 2, Oct. 10, 1978, 92 Stat. 1063; Pub. L. 98–497, title I, § 107(b)(4), Oct. 19, 1984, 98 Stat. 2287; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 302 (July 26, 1935, ch. 417, § 2, 49 Stat. 500; June 30, 1949, ch. 288, title I, § 104(a), 63 Stat. 381).

Editorial Notes
Amendments1984—Pub. L. 98–497 substituted “Archivist of the United States” for “Administrator of General Services”, “National Archives and Records Administration” for “General Services Administration”, and “Archivist” for “Administrator” wherever appearing.
1978—Pub. L. 95–440 substituted provision for retention of original documents by the General Services Administration for prior provision for retention in the archives of the National Archives and inserted provisions dispensing with such retention when disposals are made in accordance with disposal schedules and requiring retention of original proclamations of the President and Executive orders as part of the National Archives.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 1504. “Federal Register”; printing; contents; distribution; price
Documents required or authorized to be published by section 1505 of this title shall be printed and distributed immediately by the Government Publishing Office in a serial publication designated the “Federal Register.” The Director of the Government Publishing Office shall make available the facilities of the Government Publishing Office for the prompt printing and distribution of the Federal Register in the manner and at the times required by this chapter and the regulations prescribed under it. The contents of the daily issues shall be indexed and shall comprise all documents, required or authorized to be published, filed with the Office of the Federal Register up to the time of the day immediately preceding the day of distribution fixed by regulations under this chapter. There shall be printed with each document a copy of the notation, required to be made by section 1503 of this title, of the day and hour when, upon filing with the Office, the document was made available for public inspection. Distribution shall be made by delivery or by deposit at a post office at a time in the morning of the day of distribution fixed by regulations prescribed under this chapter. The prices to be charged for the Federal Register may be fixed by the Administrative Committee of the Federal Register established by section 1506 of this title without reference to the restrictions placed upon and fixed for the sale of Government publications by sections 1705 and 1708 of this title.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1274; Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964, ed., § 303 (July 26, 1935, ch. 417, § 3, 49 Stat. 500).

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer”.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 1505. Documents to be published in Federal Register(a) Proclamations and Executive Orders; Documents Having General Applicability and Legal Effect; Documents Required To Be Published by Congress. There shall be published in the Federal Register—(1) Presidential proclamations and Executive orders, except those not having general applicability and legal effect or effective only against Federal agencies or persons in their capacity as officers, agents, or employees thereof;

(2) documents or classes of documents that the President may determine from time to time have general applicability and legal effect; and

(3) documents or classes of documents that may be required so to be published by Act of Congress.

For the purposes of this chapter every document or order which prescribes a penalty has general applicability and legal effect.

(b) Documents Authorized To Be Published by Regulations; Comments and News Items Excluded. In addition to the foregoing there shall also be published in the Federal Register other documents or classes of documents authorized to be published by regulations prescribed under this chapter with the approval of the President, but comments or news items of any character may not be published in the Federal Register.

(c) Suspension of Requirements for Filing of Documents; Alternate Systems for Promulgating, Filing, or Publishing Documents; Preservation of Originals. In the event of an attack or threatened attack upon the continental United States and a determination by the President that as a result of an attack or threatened attack—(1) publication of the Federal Register or filing of documents with the Office of the Federal Register is impracticable, or

(2) under existing conditions publication in the Federal Register would not serve to give appropriate notice to the public of the contents of documents, the President may, without regard to any other provision of law, suspend all or part of the requirements of law or regulation for filing with the Office or publication in the Federal Register of documents or classes of documents.

The suspensions shall remain in effect until revoked by the President, or by concurrent resolution of the Congress. The President shall establish alternate systems for promulgating, filing, or publishing documents or classes of documents affected by such suspensions, including requirements relating to their effectiveness or validity, that may be considered under the then existing circumstances practicable to provide public notice of the issuance and of the contents of the documents. The alternate systems may, without limitation, provide for the use of regional or specialized publications or depositories for documents, or of the press, the radio, or similar mediums of general communication. Compliance with alternate systems of filing or publication shall have the same effect as filing with the Office or publication in the Federal Register under this chapter or other law or regulation. With respect to documents promulgated under alternate systems, each agency shall preserve the original and two duplicate originals or two certified copies for filing with the Office when the President determines that it is practicable.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1274.)

Historical and Revision NotesBased on 44 U.S. Code, 1964, ed., § 305 (July 26, 1935, ch. 417, § 5, 49 Stat. 501; June 25, 1956, ch. 444, 70 Stat. 337).

Executive Documents

Delegation of Functions
For delegation of functions vested in President by section 5(a) of Federal Register Act [now subsec. (a) of this section], to Attorney General and Archivist of United States, see section 6(a) of Ex. Ord. No. 10530, May 10, 1954, 19 F.R. 2709, as amended, set out as a note under section 301 of Title 3, The President. See, also, section 103(b)(1) of Pub. L. 98–497, set out as a note under section 2102 of this title.


Ex. Ord. No. 11030. Preparation, Presentation, Filing, and Publication of Executive Orders and Proclamations
Ex. Ord. No. 11030, June 19, 1962, 27 F.R. 5847, as amended by Ex. Ord. No. 11354, May 23, 1967, 32 F.R. 7695; Ex. Ord. No. 12080, Sept. 18, 1978, 43 F.R. 42235; Ex. Ord. No. 12608, Sept. 9, 1987, 52 F.R. 34617; Ex. Ord. No. 13403, § 1, May 12, 2006, 71 F.R. 28543; Ex. Ord. No. 13683, § 1, Dec. 11, 2014, 79 F.R. 75041, provided:
By virtue of the authority vested in me by the Federal Register Act (49 Stat. 500, as amended; 44 U.S.C. 301 et seq.) [now this chapter], and as President of the United States, I hereby prescribe the following regulations governing the preparation, presentation, filing, and publication of Executive orders and proclamations:
Section 1. Form. Proposed Executive orders and proclamations shall be prepared in accordance with the following requirements:
(a) The order or proclamation shall be given a suitable title.
(b) The order or proclamation shall contain a citation of the authority under which it is issued.
(c) Punctuation, capitalization, spelling, and other matters of style shall, in general, conform to the most recent edition of the Style Manual of the United States Government Printing Office.
(d) The spelling of geographic names shall conform to the decisions of the Board on Geographic Names, established by Section 2 of the Act of July 25, 1947, 61 Stat. 456 (43 U.S.C. 364a).
(e) Descriptions of tracts of land shall conform, so far as practicable, to the most recent edition of the “Specifications for Descriptions of Tracts of Land for Use in Executive Orders and Proclamations,” prepared by the Bureau of Land Management, Department of the Interior.
(f) Proposed Executive orders and proclamations shall be prepared on paper approximately 8.5 × 14 inches, shall have a left-hand margin of approximately 1 inch and a right-hand margin of approximately 1 inch, and shall be double-spaced, except that quotations, tabulations, and descriptions of land may be single-spaced.
(g) Proclamations issued by the President shall conclude with the following described recitation—
IN WITNESS WHEREOF, I have hereunto set my hand this ________ day of ________, in the year of our lord ________, and of the Independence of the United States of America, the ________.
Sec. 2. Routing and approval of drafts. (a) A proposed Executive order or proclamation shall first be submitted to the Director of the Office of Management and Budget, together with a letter, signed by the head or other properly authorized officer of the originating Federal agency, explaining the nature, purpose, background, and effect of the proposed Executive order or proclamation and its relationship, if any, to pertinent laws and other Executive orders or proclamations.
(b) If the Director of the Office of Management and Budget approves the proposed Executive order or proclamation, he shall transmit it to the Attorney General for his consideration as to both form and legality.
(c) If the proposed Executive order or proclamation is disapproved by the Director of the Office of Management and Budget or by the Attorney General, it shall not thereafter be presented to the President unless it is accompanied by a statement of the reasons for such disapproval.
Sec. 3. Routing and certification of originals and copies. (a) If the order or proclamation is signed by the President, the original and two copies thereof shall be forwarded to the Director of the Office of the Federal Register for publication in the Federal Register.
(b) The Office of the Federal Register shall cause to be placed upon the copies of all Executive orders and proclamations forwarded as provided in subsection (a) of this section the following notation, to be signed by the Director or by some person authorized by him to sign such notation: “Certified to be a true copy of the original.”
Sec. 4. Proclamations calling for the observance of special days or events. Except as may be otherwise provided by law, responsibility for the preparation and presentation of proposed proclamations calling for the observance of special days, or other periods of time, or events shall be assigned by the Director of the Office of Management and Budget to such agencies or offices as the Director may consider appropriate. Such proposed proclamations shall be submitted to the Director, or to an office within the Executive Office of the President designated by the Director, at least sixty days before the date of the specified observance. Notwithstanding the provisions of Section 2, the Director or the head of such designated office, as appropriate, shall transmit any approved commemorative proclamations to the President.
Sec. 5. Trade Proclamations. (a) Proclamations to be issued under the Trade Act of 1974 or other trade law (“trade proclamations”) shall be prepared by the United States Trade Representative and submitted to the Attorney General for consideration as to both form and legality. Section 2 of this order does not apply to trade proclamations.
Sec. 6. Proclamations of treaties excluded. Consonant with the provisions of section 1511 of title 44, United States Code (49 Stat. 503 [sic]; 44 U.S.C. 1511), nothing in this order shall be construed to apply to treaties, conventions, protocols, or other international agreements, or proclamations thereof by the President.
Sec. 7. Definition. The term “Presidential proclamations and Executive orders,” as used in subsection 1505(a) of title 44, United States Code (44 U.S.C. 1505(a)), shall, except as the President or his representative may hereafter otherwise direct, be deemed to include such attachments thereto as are referred to in the respective proclamations or orders.
Sec. 8. Prior order. Upon its publication in the Federal Register, this order shall supersede Executive Order No. 10006 of October 9, 1948.
The regulations prescribed by this order shall be codified under Title 1 of the Code of Federal Regulations.



§ 1506. Administrative Committee of the Federal Register; establishment and composition; powers and duties(a) Composition; Duties.—The Administrative Committee of the Federal Register shall consist of the Archivist of the United States or Acting Archivist, who shall be chairman, an officer of the Department of Justice designated by the Attorney General, and the Director of the Government Publishing Office or Acting Director of the Government Publishing Office. The Director of the Federal Register shall act as secretary of the committee. The committee shall prescribe, with the approval of the President, regulations for carrying out this chapter. The regulations shall provide, among other things—(1) the manner of certification of copies required to be certified under section 1503 of this title, which certification may be permitted to be based upon confirmed communications from outside the District of Columbia;

(2) the documents which shall be authorized under section 1505(b) of this title to be published in the Federal Register;

(3) the manner and form in which the Federal Register shall be printed, reprinted, and compiled, indexed, bound, and distributed;

(4) subject to subsection (b), the number of copies of the Federal Register, which shall be printed, reprinted, and compiled, the number which shall be distributed without charge to Members of Congress, officers and employees of the United States, or Federal agency, for official use, and the number which shall be available for distribution to the public; and

(5) the prices to be charged for individual copies of, and subscriptions to, the Federal Register and reprints and bound volumes of it.


(b) Restrictions on Distribution of Free Printed Copies to Members of Congress and Officers and Employees of the United States.—(1) Prohibiting subscription to printed copies without request.—Under the regulations prescribed to carry out subsection (a)(4), the Director of the Government Publishing Office may not provide a printed copy of the Federal Register without charge to any Member of Congress or any other office of the United States during a year unless—(A) the Member or office requests a printed copy of a specific issue of the Federal Register; or

(B) during that year or during the previous year, the Member or office requested a subscription to printed copies of the Federal Register for that year, as described in paragraph (2).


(2) Administration of subscriptions.—The regulations prescribed to carry out subsection (a)(4) shall include—(A) provisions regarding notifications to offices of Members of Congress and other offices of the United States of the restrictions of paragraph (1);

(B) provisions describing the process by which Members and other offices may request a specific issue of the Federal Register for purposes of paragraph (1)(A); and

(C) provisions describing the process by which Members and other offices may request a subscription to the Federal Register for purposes of paragraph (1)(B), except that such regulations shall limit the period for such a subscription to not longer than 1 year.



(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1275; Pub. L. 98–497, title I, § 107(b)(5), Oct. 19, 1984, 98 Stat. 2287; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537; Pub. L. 115–120, div. A, § 2(a), Jan. 22, 2018, 132 Stat. 28.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., §§ 306, 391 (part) (July 26, 1935, ch. 417, § 6, 49 Stat. 501; June 30, 1949, ch. 288, title I, § 104, 63 Stat. 381).
This section incorporates only the last sentence from former section 391(b). The remainder of that section will be found in sections 2102, 2301, 2501, and 2902 of the revision.

Editorial Notes
Amendments2018—Pub. L. 115–120, § 2(a)(1), designated existing provisions as subsec. (a) and inserted heading.
Subsec. (a)(4). Pub. L. 115–120, § 2(a)(2), substituted “subject to subsection (b), the number of copies” for “the number of copies”.
Subsec. (b). Pub. L. 115–120, § 2(a)(3), added subsec. (b).
2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in two places in introductory provisions.
1984—Pub. L. 98–497 struck out “The authority of the Administrator of General Services, under section 754 of title 40, to regroup, transfer, and distribute functions within the General Services Administration, does not extend to the Committee or its functions.”

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentPub. L. 115–120, div. A, § 2(b), Jan. 22, 2018, 132 Stat. 29, provided that: “The amendment made by subsection (a) [amending this section] shall take effect January 1, 2018.”


Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.


Delegation of Functions
For delegations of functions vested in President by section 6 of Federal Register Act [now this section], to Attorney General and Archivist of United States, see section 6(b) of Ex. Ord. No. 10530, May 10, 1954, 19 F.R. 2709, as amended, set out as a note under section 301 of Title 3, The President. See, also, section 103(b)(1) of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 1507. Filing document as constructive notice; publication in Federal Register as presumption of validity; judicial notice; citation
A document required by section 1505(a) of this title to be published in the Federal Register is not valid as against a person who has not had actual knowledge of it until the duplicate originals or certified copies of the document have been filed with the Office of the Federal Register and a copy made available for public inspection as provided by section 1503 of this title. Unless otherwise specifically provided by statute, filing of a document, required or authorized to be published by section 1505 of this title, except in cases where notice by publication is insufficient in law, is sufficient to give notice of the contents of the document to a person subject to or affected by it. The publication in the Federal Register of a document creates a rebuttable presumption—(1) that it was duly issued, prescribed, or promulgated;

(2) that it was filed with the Office of the Federal Register and made available for public inspection at the day and hour stated in the printed notation;

(3) that the copy contained in the Federal Register is a true copy of the original; and

(4) that all requirements of this chapter and the regulations prescribed under it relative to the document have been complied with.

The contents of the Federal Register shall be judicially noticed and without prejudice to any other mode of citation, may be cited by volume and page number.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1276.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 307 (July 26, 1935, ch. 417, § 7, 49 Stat. 502).



§ 1508. Publication in Federal Register as notice of hearing
A notice of hearing or of opportunity to be heard, required or authorized to be given by an Act of Congress, or which may otherwise properly be given, shall be deemed to have been given to all persons residing within the States of the Union and the District of Columbia, except in cases where notice by publication is insufficient in law, when the notice is published in the Federal Register at such a time that the period between the publication and the date fixed in the notice for the hearing or for the termination of the opportunity to be heard is—(1) not less than the time specifically prescribed for the publication of the notice by the appropriate Act of Congress; or

(2) not less than fifteen days when time for publication is not specifically prescribed by the Act, without prejudice, however, to the effectiveness of a notice of less than fifteen days where the shorter period is reasonable.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1276.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 308 (July 26, 1935, ch. 417, § 8, 49 Stat. 502; June 25, 1959, Pub. L. 86–70, § 34, 73 Stat. 149; July 12, 1960, Pub. L. 86–624, § 33, 74 Stat. 421).



§ 1509. Costs of publication, etc.(a) The cost of printing, reprinting, wrapping, binding, and distributing the Federal Register and the Code of Federal Regulations, and, except as provided in subsection (b), other expenses incurred by the Government Publishing Office in carrying out the duties placed upon it by this chapter shall be charged to the revolving fund provided in section 309. Reimbursements for such costs and expenses shall be made by the Federal agencies and credited, together with all receipts, as provided in section 309(b).

(b) The cost of printing, reprinting, wrapping, binding, and distributing all other publications of the Federal Register program, and other expenses incurred by the Government Publishing Office in connection with such publications, shall be borne by the appropriations to the Government Publishing Office and the appropriations are made available, and are authorized to be increased by additional sums necessary for the purposes, the increases to be based upon estimates submitted by the Director of the Government Publishing Office.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1277; Pub. L. 95–94, title IV, § 408(a)(1), Aug. 5, 1977, 91 Stat. 683; Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 309 (July 26, 1935, ch. 417, § 9, 49 Stat. 502).
A reference to section 10 of Act June 19, 1934 is deleted because of the repeal of that section by Act June 30, 1949.

Editorial Notes
Amendments2014—Subsec. (b). Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer”.
1977—Pub. L. 95–94 substituted “Costs of publication, etc.” for “Cost of publication; appropriations authorized; penalty mail privilege” in section catchline, added subsec. (a), designated former first paragraph as subsec. (b) and inserted provision restricting coverage to the other publications of the Federal Register program and struck out provision requiring payments for the Federal Register to be covered into the Treasury as miscellaneous receipts and former second paragraph relating to penalty mail privileges for the Federal Register.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” wherever appearing in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.

Effective Date of 1977 AmendmentPub. L. 95–94, title IV, § 408(b), Aug. 5, 1977, 91 Stat. 683, provided that: “The amendments made by subsection (a) [amending this section] shall take effect on October 1, 1977.”




§ 1510. Code of Federal Regulations(a) The Administrative Committee of the Federal Register, with the approval of the President, may require, from time to time as it considers necessary, the preparation and publication in special or supplemental editions of the Federal Register of complete codifications of the documents of each agency of the Government having general applicability and legal effect, issued or promulgated by the agency by publication in the Federal Register or by filing with the Administrative Committee, and are relied upon by the agency as authority for, or are invoked or used by it in the discharge of, its activities or functions, and are in effect as to facts arising on or after dates specified by the Administrative Committee.

(b) A codification published under subsection (a) of this section shall be printed and bound in permanent form and shall be designated as the “Code of Federal Regulations.” The Administrative Committee shall regulate the binding of the printed codifications into separate books with a view to practical usefulness and economical manufacture. Each book shall contain an explanation of its coverage and other aids to users that the Administrative Committee may require. A general index to the entire Code of Federal Regulations shall be separately printed and bound.

(c) The Administrative Committee shall regulate the supplementation and the collation and republication of the printed codifications with a view to keeping the Code of Federal Regulations as current as practicable. Each book shall be either supplemented or collated and republished at least once each calendar year.

(d) The Office of the Federal Register shall prepare and publish the codifications, supplements, collations, and indexes authorized by this section.

(e) The codified documents of the several agencies published in the supplemental edition of the Federal Register under this section, as amended by documents subsequently filed with the Office and published in the daily issues of the Federal Register shall be prima facie evidence of the text of the documents and of the fact that they are in effect on and after the date of publication.

(f) The Administrative Committee shall prescribe, with the approval of the President, regulations for carrying out this section.

(g) This section does not require codification of the text of Presidential documents published and periodically compiled in supplements to Title 3 of the Code of Federal Regulations.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1277.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 311 (July 26, 1935, ch. 417, § 11, 49 Stat. 503; June 19, 1937, ch. 369, 50 Stat. 304; 1939 Reorg. Plan No. II, § 202, eff. July 1, 1939, 4 F.R. 2732, 53 Stat. 1435; Dec. 10, 1942, ch. 717, § 2, 56 Stat. 1045; June 30, 1949, ch. 288, title I, § 104(b), 63 Stat. 381; Aug. 5, 1953, ch. 333, 67 Stat. 388; Dec. 2, 1963, Pub. L. 88–190, § 1, 77 Stat. 343).

Statutory Notes and Related Subsidiaries
Retroactive and Prospective ApplicationPub. L. 88–190, § 2, Dec. 2, 1963, 77 Stat. 344, provided that: “Section 11 of the Federal Register Act [section 311 of former Title 44, Public Printing and Documents, now this section], as amended by the first section of this Act [amending subsecs. (b) to (d) and (g) of such section 311, now subsecs. (b) to (d) and (g) of this section], shall apply to the Code of Federal Regulations previously authorized and published as well as to future publications made pursuant to that section as so amended.”


Executive Documents

Delegation of Functions
For delegation of functions vested in President by section 11(a), (f) of Federal Register Act [now subsecs. (a) and (f) of this section], to Attorney General and Archivist of United States, see section 6(b) of Ex. Ord. No. 10530, May 10, 1954, 19 F.R. 2709, as amended, set out as a note under section 301 of Title 3, The President. See, also, section 103(b)(1) of Pub. L. 98–497, set out as a note under section 2102 of this title.

Codification of Executive and Administrative DocumentsUnder authority of section 11(d) of the Federal Register Act [now subsec. (d) of this section] the Administrative Committee of the Federal Register issued regulations for the codification of executive and administrative documents, approved by the President Nov. 10, 1937, and set out in F.R. 2849 D.I., 2450 B.V.



§ 1511. International agreements excluded from provisions of chapter
This chapter does not apply to treaties, conventions, protocols, and other international agreements, or proclamations thereof by the President.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1278.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 312 (July 26, 1935, ch. 417, § 12, 49 Stat. 503).




CHAPTER 17—DISTRIBUTION AND SALE OF PUBLIC DOCUMENTS



Sec.


1701.Publications for public distribution to be distributed by the Director of the Government Publishing Office; mailing lists.


1702.Superintendent of Documents; sale of documents.


1703.Superintendent of Documents: assistants, blanks, printing and binding.


1704.Superintendent of Documents: pay of employees for night, Sunday, holiday, and overtime work.


1705.Printing additional copies for sale to public; regulations.


1706.Printing and sale of extra copies of documents.


1707.Reprinting of documents required for sale.


1708.Prices for sales copies of publications; crediting of receipts; resale by dealers; sales agents.


1709.Blank forms: printing and sale to public.


1710.Index of documents: number and distribution.


1711.Catalog of Government publications.


1712.Documents for use of the Director of the Government Publishing Office.


1713.Documents to be delivered to the Executive Mansion.


1714.Publications for use of General Services Administration.11 Section catchline amended by Pub. L. 98–497 without corresponding amendment of chapter analysis.


1715.Publications for department or officer or for congressional committees.


1716.Public documents for legations and consulates of United States.


1717.Documents and reports for foreign legations.


1718.Distribution of Government publications to the Library of Congress.


1719.International exchange of Government publications.


1720.Documents not needed by departments to be turned over to Superintendent of Documents.


1721.Exchange of documents by heads of departments.


1722.Departmental distribution of publications.




Editorial Notes
Amendments2014—Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537, substituted “Director of the Government Publishing Office” for “Public Printer” in items 1701 and 1712.

Statutory Notes and Related Subsidiaries
Federal Records Management Provisions Without Effect on ChapterAuthority and responsibilities under chapter not limited or repealed by Federal Records Management Amendments of 1976, see section 5(b) of Pub. L. 94–575, set out as a note under section 2901 of this title.


§ 1701. Publications for public distribution to be distributed by the Director of the Government Publishing Office; mailing lists
Money appropriated by any Act may not be used for services in an executive department or other Government establishment at the District of Columbia, in the work of addressing, wrapping, mailing, or otherwise dispatching a publication for public distribution, except maps, weather reports, and weather cards issued by them or for the purchase of material or supplies to be used in this work. The Director of the Government Publishing Office shall perform this work at the Government Publishing Office. The head of an executive department, independent office, and establishment of the Government at the District of Columbia, shall furnish from time to time to the Director of the Government Publishing Office mailing lists, in convenient form, and changes in them, or penalty mail slips, for use in the public distribution of publications issued by the department or establishment. The Director of the Government Publishing Office may furnish copies of a publication only in accordance with law or the instruction of the head of the department or establishment issuing the publication.
This section does not apply to orders, instructions, directions, notices, or circulars of information printed for and issued by an executive department or other Government establishment or to the distribution of public documents by Senators or Members of the House of Representatives or to the Senate Service Department, House of Representatives Publications Distribution Service, and document rooms of the Senate or House of Representatives.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1278; Pub. L. 113–235, div. H, title I, § 1301(b), (c), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 95 (Aug. 23, 1912, ch. 350, § 8, 37 Stat. 414; July 2, 1954, ch. 455, title I, § 101, 68 Stat. 397).
“House of Representatives Publications Distribution Service” is substituted for “House Folding Room” because of the change of name under authority of Public Law 88–652.
The term “executive department, independent office, and establishment of the Government” is substituted for “executive department and other Government establishment” for uniformity.

Editorial Notes
AmendmentsPub. L. 113–235, § 1301(c), substituted “Director of the Government Publishing Office” for “Public Printer” wherever appearing in section catchline and text.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 1702. Superintendent of Documents; sale of documents
The Director of the Government Publishing Office shall appoint a competent person to act as Superintendent of Documents who shall be under the control of the Director of the Government Publishing Office.
When an officer of the Government having in his charge documents published for sale desires to be relieved of them, he may turn them over to the Superintendent of Documents, who shall receive and sell them under this section. Moneys received from the sale of documents shall be returned to the Director of the Government Publishing Office on the first day of each month and be covered into the Treasury monthly.
The Superintendent of Documents shall also report monthly to the Director of the Government Publishing Office the number of documents received by him and the disposition made of them. He shall have general supervision of the distribution of all public documents, and to his custody shall be committed all documents subject to distribution, excepting those printed for the special official use of the executive departments, which shall be delivered to the departments, and those printed for the use of the two Houses of Congress, which shall be delivered to the Senate Service Department and House of Representatives Publications Distribution Service and distributed or delivered ready for distribution to Members upon their order by the superintendents of the Senate Service Department and House Publications Distribution Service, respectively.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1279; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., §§ 71, 73 (part) (Jan. 12, 1895, ch. 23, § 61, 28 Stat. 610; June 25, 1910, ch. 384, § 1, 36 Stat. 770; Aug. 7, 1946, ch. 770, § 1(62), 60 Stat. 871).
This section incorporates only part of former section 73. The balance will be found in section 308 of the revision.
“House of Representatives Publications Distribution Service” is substituted for “House Folding Room” because of the change of name under authority of Public Law 88–652.

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” wherever appearing.



§ 1703. Superintendent of Documents: assistants, blanks, printing and binding
The Director of the Government Publishing Office, upon the requisition of the Superintendent of Documents, shall appoint necessary assistants, furnish blanks, and do the printing and binding required by his office. The Director of the Government Publishing Office shall provide convenient office, storage, and distributing rooms for the use of the Superintendent of Documents.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1279; Pub. L. 101–520, title II, § 208, Nov. 5, 1990, 104 Stat. 2274; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 74 (Jan. 12, 1895, ch. 23, § 66, 28 Stat. 611).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in two places.
1990—Pub. L. 101–520 struck out before period at end of first sentence “, the cost to be charged against the appropriation for printing and binding for Congress”.



§ 1704. Superintendent of Documents: pay of employees for night, Sunday, holiday, and overtime work
Employees in the office of the Superintendent of Documents may be paid for night, Sunday, holiday, and overtime work at rates not in excess of the rates of additional pay for this work allowed other employees of the Government Publishing Office under section 305 of this title.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1279; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 75 (Mar. 4, 1925, ch. 549, § 1, 43 Stat. 1300; May 13, 1926, ch. 294, § 1, 44 Stat. 552; Feb. 23, 1927, ch. 166, 44 Stat. 1160).

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 1705. Printing additional copies for sale to public; regulations
The Director of the Government Publishing Office shall print additional copies of a Government publication, not confidential in character, required for sale to the public by the Superintendent of Documents, subject to regulation by the Joint Committee on Printing and without interference with the prompt execution of printing for the Government.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1279; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 72 (May 11, 1922, ch. 189, § 1, 42 Stat. 541; June 30, 1932, ch. 314, § 307, 47 Stat. 409).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 1706. Printing and sale of extra copies of documents
The Director of the Government Publishing Office shall furnish to applicants giving notice before the matter is put to press, not exceeding two hundred and fifty to any one applicant, copies of bills, reports, and documents. The applicants shall pay in advance the price of the printing. The printing of these copies for private parties may not interfere with the printing for the Government.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1279; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 114 (Jan. 12, 1895, ch. 23, § 42, 28 Stat. 607; June 30, 1932, ch. 314, § 307, 47 Stat. 409).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 1707. Reprinting of documents required for sale
The Superintendent of Documents may order reprinted, from time to time, public documents required for sale, subject to the approval of the Secretary or head of the department in which the public document originated. The Revolving Fund shall be reimbursed for the cost of reprints from the moneys received by the Superintendent of Documents from the sale of public documents.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1280; Pub. L. 101–520, title II, § 208, Nov. 5, 1990, 104 Stat. 2274.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 79 (Mar. 28, 1904, No. 11, 33 Stat. 584).

Editorial Notes
Amendments1990—Pub. L. 101–520 substituted “The Revolving Fund” for “The appropriation for printing and binding”.



§ 1708. Prices for sales copies of publications; crediting of receipts; resale by dealers; sales agents
The price at which additional copies of Government publications are offered for sale to the public by the Superintendent of Documents shall be based on the cost as determined by the Director of the Government Publishing Office plus 50 percent. A discount may be allowed as determined by the Superintendent of Documents, but the printing may not interfere with prompt execution of work for the Government.
The Superintendent of Documents may prescribe terms and conditions under which he authorizes the resale of Government publications by book dealers, and he may designate any Government officer his agent for the sale of Government publications under regulations agreed upon by the Superintendent of Documents and the head of the respective department or establishment of the Government.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1280; Pub. L. 95–94, title IV, § 409(a), Aug. 5, 1977, 91 Stat. 683; Pub. L. 103–69, title II, § 207(b), Aug. 11, 1993, 107 Stat. 708; Pub. L. 108–447, div. G, title I, § 1301, Dec. 8, 2004, 118 Stat. 3191; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 72a (June 30, 1932, ch. 314, § 307, 47 Stat. 409).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in first par.
2004—Pub. L. 108–447, in first par., substituted “may be allowed as determined by the Superintendent of Documents” for “of not to exceed 25 percent may be allowed to book dealers and quantity purchasers”.
1993—Pub. L. 103–69, in first par., struck out at end “Receipts from general sales of publications in excess of the total costs and expenses incurred in connection with the publication and sale thereof, as determined by the Public Printer, shall be deposited in the Treasury of the United States to the credit of miscellaneous receipts.”
1977—Pub. L. 95–94 substituted “Receipts from general sales of publications in excess of the total costs and expenses incurred in connection with the publication and sale thereof, as determined by the Public Printer,” for “Surplus receipts from sales”.

Statutory Notes and Related Subsidiaries
Effective Date of 1993 AmendmentAmendment by Pub. L. 103–69 effective Oct. 1, 1993, see section 207(c) of Pub. L. 103–69, set out as a note under section 309 of this title.

Effective Date of 1977 AmendmentPub. L. 95–94, title IV, § 409(b), Aug. 5, 1977, 91 Stat. 683, provided that: “The amendment made by subsection (a) [amending this section] shall take effect on October 1, 1977.”




§ 1709. Blank forms: printing and sale to public
The Director of the Government Publishing Office may print for sale by the Superintendent of Documents to the public, upon prepayment, additional copies of approved Government blank forms.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1280; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 94 (June 7, 1924, ch. 303, § 1, 43 Stat. 592).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 1710. Index of documents: number and distribution
The Superintendent of Documents, at the close of each regular session of Congress, shall prepare and publish a comprehensive index of public documents, upon a plan approved by the Joint Committee on Printing. The Director of the Government Publishing Office shall, immediately upon its publication, deliver to him a copy of every document printed by the Government Publishing Office. The head of each executive department, independent agency and establishment of the Government shall deliver to him a copy of every document issued or published by the department, bureau, or office not confidential in character. He shall also prepare and print in one volume a consolidated index of Congressional documents, and shall index single volumes of documents as the Joint Committee on Printing directs. Two thousand copies each of the comprehensive index and of the consolidated index shall be printed and bound in addition to the usual number, two hundred for the Senate, eight hundred for the House of Representatives and one thousand for distribution by the Superintendent of Documents.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1280; Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 76 (Jan. 12, 1895, ch. 23, § 62, 28 Stat. 610).

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer”.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 1711. Catalog of Government publications
On the first day of each month the Superintendent of Documents shall prepare a catalog of Government publications which shall show the documents printed during the preceding month, where obtainable, and the price. Two thousand copies of the catalog shall be printed in pamphlet form for distribution.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1280.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 77 (Jan. 12 1895, ch. 23, § 69, 28 Stat. 612).



§ 1712. Documents for use of the Director of the Government Publishing Office
The Director of the Government Publishing Office may retain out of all documents, bills, and resolutions printed the number of copies absolutely needful for the official use of the Government Publishing Office, not exceeding five of each.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1281; Pub. L. 113–235, div. H, title I, § 1301(b), (c), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 81 (Jan. 12, 1895, ch. 23, § 73, 28 Stat. 618).

Editorial Notes
Amendments2014—Pub. L. 113–235, § 1301(c), substituted “Director of the Government Publishing Office” for “Public Printer” in section catchline and text.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 1713. Documents to be delivered to the Executive Mansion
The Director of the Government Publishing Office shall deliver to the Executive Mansion two copies of each document, bill, and resolution as soon as printed and ready for distribution.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1281; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 80 (Jan. 12, 1895, ch. 23, § 88, 28 Stat. 622).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 1714. Publications for use of National Archives and Records Administration
The Director of the Government Publishing Office shall print and deliver to the National Archives and Records Administration for use by the Archivist of the United States, including use by the Presidential Library established for the President during whose term the documents were issued, which shall be chargeable to Congress three copies each of the following publications:
House documents and public reports, bound;
Senate documents and public reports, bound;
Senate and House journals, bound;
United States Code and Supplements, bound;
United States Statutes at Large, bound;
the United States Reports, bound;
all other documents bearing a congressional number, or printed upon order of a committee in either House of Congress, or of a department, independent agency or establishment, commission, or officer of the Government, except confidential matter, blank forms, and circular letters not of a public character; and
public bills and resolutions in Congress in each parliamentary stage.
The Superintendent of Documents shall furnish, without cost, copies of publications available for free distribution.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1281; Pub. L. 98–497, title I, § 107(b)(6), Oct. 19, 1984, 98 Stat. 2287; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 215a (Jan. 12, 1895, ch. 23, § —, as added June 17, 1935, ch. 267, 49 Stat. 386, and amended June 30, 1949, ch. 288, title I, § 104(a), 63 Stat. 381; Oct. 15, 1966, Pub. L. 89–678, 80 Stat. 956.)

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in introductory provisions.
1984—Pub. L. 98–497 substituted “National Archives and Records Administration” for “General Services Administration” in section catchline and text.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 1715. Publications for department or officer or for congressional committees
When printing not bearing a congressional number, except confidential matter, blank forms, and circular letters not of a public character, is done for a department or officer of the Government, or not of a confidential character, is done for use of congressional committees, two copies shall be sent, unless withheld by order of the committee, by the Director of the Government Publishing Office to the Senate and House of Representatives libraries, respectively, and one copy each to the document rooms of the Senate and House of Representatives, for reference; and these copies may not be removed.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1281; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 217 (part) (Jan. 12, 1895, ch. 23, § 58, 28 Stat. 610; Mar. 1, 1907, ch. 2284, § 4, 34 Stat. 1014).
The last clause of this section is eliminated, as superseded by former section 85, now found in section 1903 of the revision.

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 1716. Public documents for legations and consulates of United States
Only books published by the Government, and usually known by the name of “Public Documents,” may be supplied to a legation or consulate of the United States as are first designated by the Secretary of State, by an order to be recorded in the State Department, as suitable for and required by the legation and consulate.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1281.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 91a (R.S. § 504).



§ 1717. Documents and reports for foreign legations
Documents and reports may be furnished to foreign legations to the United States upon request stating those desired and requisition upon the Director of the Government Publishing Office by the Secretary of State. Gratuitous distribution may only be made to legations whose Governments furnish to legations from the United States copies of their printed and legislative documents desired.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1281; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 91 (Jan. 12, 1895, ch. 23, § 75, 28 Stat. 620).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 1718. Distribution of Government publications to the Library of Congress
There shall be printed and furnished to the Library of Congress for official use in the District of Columbia not to exceed twenty-five copies of:
House documents and reports, bound;
Senate documents and reports, bound;
Senate and House journals, bound;
public bills and resolutions;
the United States Code and supplements, bound; and
all other publications and maps which are printed, or otherwise reproduced, under authority of law, upon the requisition of a Congressional committee, executive department, bureau, independent office, establishment, commission, or officer of the Government.
Confidential matter, blank forms, and circular letters not of a public character shall be excepted.
In addition, there shall be delivered as printed to the Library of Congress:
ten copies of each House document and report, unbound;
ten copies of each Senate document and report, unbound; and
ten copies of each private bill and resolution and fifty copies of the laws in slip form.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1282; Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 139 (Jan. 28, 1899, No. 12, 30 Stat. 1388; Mar. 2, 1901, No. 16, §§ 1, 2, 31 Stat. 1464; June 20, 1936, ch. 630, title IV, § 6, 49 Stat. 1550).
Reference to the Official Register is omitted as obsolete. The authorization for its compilation was repealed by Public Law 88–626.

Editorial Notes
Codification
The 1982 amendment by Pub. L. 97–276 is based on section 305(a) of S. 2939, Ninety-seventh Congress, 2d Session, as reported Sept. 22, 1982, and incorporated by reference in section 101(e) of Pub. L. 97–276, to be effective as if enacted into law.

Amendments1982—Pub. L. 97–276 substituted “not to exceed twenty-five copies of” for “, and for international exchange as provided by section 1719 of this title, not to exceed one hundred and fifty copies of”.



§ 1719. International exchange of Government publications
For the purpose of more fully carrying into effect the convention concluded at Brussels on March 15, 1886, and proclaimed by the President of the United States on January 15, 1889, there shall be supplied to the Superintendent of Documents not to exceed one hundred and twenty-five copies each of all Government publications, including the daily and bound copies of the Congressional Record, for distribution to those foreign governments which agree, as indicated by the Library of Congress, to send to the United States similar publications of their governments for delivery to the Library of Congress. Confidential matter, blank forms, circular letters not of a public character, publications determined by their issuing department, office, or establishment to be required for official use only or for strictly administrative or operational purposes which have no public interest or educational value, and publications classified for reasons of national security shall be exempted from this requirement. The printing, binding, and distribution costs of any publications distributed in accordance with this section shall be charged to appropriations provided the Superintendent of Documents for that purpose.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1282; Pub. L. 97–276, § 101(e), Oct. 2, 1982, 96 Stat. 1189; Pub. L. 99–500, § 101(j), Oct. 18, 1986, 100 Stat. 1783–287, and Pub. L. 99–591, § 101(j), Oct. 30, 1986, 100 Stat. 3341–287, as amended Pub. L. 100–71, title I, July 11, 1987, 101 Stat. 425.)

Historical and Revision NotesBased on 44 U.S. Code, 1964, ed., § 139a (Mar. 2, 1901, No. 16, § 3, 31 Stat. 1465; Mar. 3, 1925, ch. 421, § 7, 43 Stat. 1106; June 20, 1936, ch. 630, title IV, § 6, 49 Stat. 1550).

Editorial Notes

References in TextThere were two conventions concluded at Brussels on Mar. 15, 1886, and proclaimed by the President on Jan. 15, 1889: one was a convention “for the international exchange of official documents, scientific, and literary publications”; the other was “for the immediate exchange of the official journals, parliamentary annals, and documents.”

Codification
Pub. L. 99–591 is a corrected version of Pub. L. 99–500.
The 1986 amendment is based on section 306 of title III of H.R. 5203 (see House Report 99–805 as filed in the House on Aug. 15, 1986), and incorporated by reference in section 101(j) of Pub. L. 99–500 and 99–591, as amended by Pub. L. 100–71, to be effective as if enacted into law.
The 1982 amendment by Pub. L. 97–276 is based on section 305(b) of S. 2939, Ninety-seventh Congress, 2d Session, as reported Sept. 22, 1982, and incorporated by reference in section 101(e) of Pub. L. 97–276, to be effective as if enacted into law.

Amendments1986—Pub. L. 99–500 and 99–591, as amended by Pub. L. 100–71, amended last sentence generally, substituting “charged to appropriations provided the Superintendent of Documents for that purpose” for “charge­able to the department, office, or establishment issuing the publication”. See Codification note above.
1982—Pub. L. 97–276 substituted “Superintendent of Documents” for first reference to “Library of Congress” and “for distribution to those foreign governments which agree, as indicated by the Library of Congress, to send to the United States similar publications of their governments for delivery to the Library of Congress” for “for distribution, through the Smithsonian Institution, to foreign governments which agree to send to the United States similar publications of their governments for delivery to the Library of Congress”, and inserted “Confidential matter, blank forms, circular letters not of a public character, publications determined by their issuing department, office, or establishment to be required for official use only or for strictly administrative or operational purposes which have no public interest or educational value, and publications classified for reasons of national security shall be exempted from this requirement. The printing, binding, and distribution costs of any publication distributed in accordance with this section shall be chargeable to the department, office, or establishment issuing the publication.”



§ 1720. Documents not needed by departments to be turned over to Superintendent of Documents
Public documents accumulating in the several executive departments, bureaus, and offices, not needed for official use, shall be turned over to the Superintendent of Documents annually for distribution or sale.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1282.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 78 (Jan. 12, 1895, ch. 23, § 67, 28 Stat. 611).



§ 1721. Exchange of documents by heads of departments
Heads of departments may exchange surplus documents for other documents and books required by them, when it is to the advantage of the public service.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1282.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 93 (Jan. 12, 1895, ch. 23, § 95, 28 Stat. 623).



§ 1722. Departmental distribution of publications
Government publications printed for or received by the executive departments, whether for official use or for distribution, except those required by section 1701 of this title to be distributed by the Director of the Government Publishing Office, shall be distributed by a competent person detailed to this duty in each department by the head of the department. He shall prevent duplication and make detailed report to the head of the department.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1282; Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 96 (Jan. 12, 1895, ch. 23, § 92, 28 Stat. 623; May 29, 1928, ch. 901, § 1(2), 45 Stat. 986).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.




CHAPTER 19—DEPOSITORY LIBRARY PROGRAM



Sec.


1901.Definition of Government publication.


1902.Availability of Government publications through Superintendent of Documents; lists of publications not ordered from Government Publishing Office.


1903.Distribution of publications to depositories; notice to Government components; cost of printing and binding.


1904.Classified list of Government publications for selection by depositories.


1905.Distribution to depositories; designation of additional libraries; justification; authorization for certain designations.


1906.Land-grant colleges constituted depositories.


1907.Libraries of executive departments, service academies, and independent agencies constituted depositories; certifications of need; disposal of unwanted publications.


1908.American Antiquarian Society to receive certain publications.


1909.Requirements of depository libraries; reports on conditions; investigations; termination; replacement.


1910.Designations of replacement depositories; limitations on numbers; conditions.


1911.Free use of Government publications in depositories; disposal of unwanted publications.


1912.Regional depositories; designation; functions; disposal of publications.


1913.Appropriations for supplying depository libraries; restriction.


1914.Implementation of depository library program by Director of the Government Publishing Office.


1915.Highest State appellate court libraries as depository libraries.


1916.Designation of libraries of accredited law schools as depository libraries.




Editorial Notes
Amendments2014—Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537, substituted “Director of the Government Publishing Office” for “Public Printer” in item 1914.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in item 1902 on authority of section 1301(b) of Pub. L. 113–235, div. H, title I, Dec. 16, 2014, 128 Stat. 2537, set out as a note preceding section 301 of this title.
1978—Pub. L. 95–261, § 2, Apr. 17, 1978, 92 Stat. 199, added item 1916.
1972—Pub. L. 92–368, § 1(b), Aug. 10, 1972, 86 Stat. 507, added item 1915.

Federal Records Management Provisions Without Effect on ChapterAuthority and responsibilities under chapter not limited or repealed by Federal Records Management Amendments of 1976, see section 5(b) of Pub. L. 94–575, set out as a note under section 2901 of this title.


§ 1901. Definition of Government publication
“Government publication” as used in this chapter, means informational matter which is published as an individual document at Government expense, or as required by law.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1283.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 81a (Pub. L. 87–579, § 1, Aug. 9, 1962, 76 Stat. 352).



§ 1902. Availability of Government publications through Superintendent of Documents; lists of publications not ordered from Government Publishing Office
Government publications, except those determined by their issuing components to be required for official use only or for strictly administrative or operational purposes which have no public interest or educational value and publications classified for reasons of national security, shall be made available to depository libraries through the facilities of the Superintendent of Documents for public information. Each component of the Government shall furnish the Superintendent of Documents a list of such publications it issued during the previous month, that were obtained from sources other than the Government Publishing Office.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1283; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 81b (Pub. L. 87–579, § 1, Aug. 9, 1962, 76 Stat. 352).

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in section catchline and text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 1903. Distribution of publications to depositories; notice to Government components; cost of printing and binding
Upon request of the Superintendent of Documents, components of the Government ordering the printing of publications shall either increase or decrease the number of copies of publications furnished for distribution to designated depository libraries and State libraries so that the number of copies delivered to the Superintendent of Documents is equal to the number of libraries on the list. The number thus delivered may not be restricted by any statutory limitation in force on August 9, 1962. Copies of publications furnished the Superintendent of Documents for distribution to designated depository libraries shall include—
the journals of the Senate and House of Representatives;
all publications, not confidential in character, printed upon the requisition of a congressional committee;
Senate and House public bills and resolutions; and
reports on private bills, concurrent or simple resolutions;
but not so-called cooperative publications which must necessarily be sold in order to be self-sustaining.
The Superintendent of Documents shall currently inform the components of the Government ordering printing of publications as to the number of copies of their publications required for distribution to depository libraries. The cost of printing and binding those publications distributed to depository libraries obtained elsewhere than from the Government Publishing Office, shall be borne by components of the Government responsible for their issuance; those requisitioned from the Government Publishing Office shall be charged to appropriations provided the Superintendent of Documents for that purpose.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1283; Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 85 (part) (Mar. 1, 1907, ch. 2284, § 4, 34 Stat. 1014; June 25, 1938, ch. 708, 52 Stat. 1206; Aug. 9, 1962, Pub. L. 87–579, § 5, 76 Stat. 354).
The last paragraph of former section 85 will be found in section 1906 of the revision.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in second par. on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.



§ 1904. Classified list of Government publications for selection by depositories
The Superintendent of Documents shall currently issue a classified list of Government publications in suitable form, containing annotations of contents and listed by item identification numbers to facilitate the selection of only those publications needed by depository libraries. The selected publications shall be distributed to depository libraries in accordance with regulations of the Superintendent of Documents, as long as they fulfill the conditions provided by law.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1284.)

Historical and Revision NotesBased on 44 U.S. Code, 1964, ed. § 83 (R.S. § 502; Jan. 12, 1895, ch. 23, §§ 53, 61, 28 Stat. 608, 610; Aug. 9, 1962, Pub. L. 87–579, § 3, 76 Stat. 353).



§ 1905. Distribution to depositories; designation of additional libraries; justification; authorization for certain designations
The Government publications selected from lists prepared by the Superintendent of Documents, and when requested from him, shall be distributed to depository libraries specifically designated by law and to libraries designated by Senators, Representatives, and the Resident Commissioner from Puerto Rico, by the Commissioner of the District of Columbia,11 See Transfer of Functions note below. and by the Governors of Guam, American Samoa, and the Virgin Islands, respectively. Additional libraries within areas served by Representatives or the Resident Commissioner from Puerto Rico may be designated by them to receive Government publications to the extent that the total number of libraries designated by them does not exceed two within each area. Not more than two additional libraries within a State may be designated by each Senator from the State. Before an additional library within a State, congressional district or the Commonwealth of Puerto Rico is designated as a depository for Government publications, the head of that library shall furnish his Senator, Representative, or the Resident Commissioner from Puerto Rico, as the case may be, with justification of the necessity for the additional designation. The justification, which shall also include a certification as to the need for the additional depository library designation, shall be signed by the head of every existing depository library within the congressional district or the Commonwealth of Puerto Rico or by the head of the library authority of the State or the Commonwealth of Puerto Rico, within which the additional depository library is to be located. The justification for additional depository library designations shall be transmitted to the Superintendent of Documents by the Senator, Representative, or the Resident Commissioner from Puerto Rico, as the case may be. The Commissioner of the District of Columbia may designate two depository libraries in the District of Columbia, the Governor of Guam and the Governor of American Samoa may each designate one depository library in Guam and American Samoa, respectively, and the Governor of the Virgin Islands may designate one depository library on the island of Saint Thomas and one on the island of Saint Croix.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1284.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 82 (R.S. § 501; Mar. 1, 1907, ch. 2284, § 4, 34 Stat. 1014; Aug. 9, 1962, Pub. L. 87–579, § 2, 76 Stat. 353).

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Commissioner of District of Columbia, as established under Reorg. Plan No. 3 of 1967, eff. Nov. 3, 1967 (in part), 32 F.R. 11669, 81 Stat. 948, abolished as of noon Jan. 2, 1975, by Pub. L. 93–198, title VII, § 711, Dec. 24, 1973, 87 Stat. 818, and replaced by office of Mayor of District of Columbia by section 421 of Pub. L. 93–198.

Northern Marianas College as DepositoryPub. L. 101–219, title II, § 202, Dec. 12, 1989, 103 Stat. 1874, provided that: “The Northern Marianas College is hereby constituted a depository to receive Government publications, and the Superintendent of Documents shall supply to the Northern Marianas College one copy of each such publication in the same form as supplied to other designated depositories.”


District of Columbia Public Library as DepositoryAct Sept. 28, 1943, ch. 243, 57 Stat. 568, provided: “That the Public Library of the District of Columbia is hereby constituted a designated depository of governmental publications, and the Superintendent of Documents shall supply to such library one copy of each such publication, in the same form as supplied to other designated depositories.”




§ 1906. Land-grant colleges constituted depositories
Land-grant colleges are constituted depositories to receive Government publications subject to the depository laws.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1284.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 85 (part) (Mar. 1, 1907, ch. 2284, § 4, 34 Stat. 1014; June 25, 1938, ch. 708, 52 Stat. 1206; Aug. 9, 1962, Pub. L. 87–579, 76 Stat. 354).
This section is from the last paragraph of former section 85; the remainder of that section will be found in section 1903 of the revision.



§ 1907. Libraries of executive departments, service academies, and independent agencies constituted depositories; certifications of need; disposal of unwanted publications
The libraries of the executive departments, of the United States Military Academy, of the United States Naval Academy, of the United States Air Force Academy, of the United States Coast Guard Academy, and of the United States Merchant Marine Academy are designated depositories of Government publications. A depository library within each independent agency may be designated upon certification of need by the head of the independent agency to the Superintendent of Documents. Additional depository libraries within executive departments and independent agencies may be designated to receive Government publications to the extent that the number so designated does not exceed the number of major bureaus or divisions of the departments and independent agencies. These designations may be made only after certification by the head of each executive department or independent agency to the Superintendent of Documents as to the justifiable need for additional depository libraries. Depository libraries within executive departments and independent agencies may dispose of unwanted Government publications after first offering them to the Library of Congress and the Archivist of the United States.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1285.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 87 (Jan. 12, 1895, ch. 23, § 98, 28 Stat. 624; Aug. 9, 1962, Pub. L. 87–579, § 7, 76 Stat. 355).

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Archivist of the United StatesReferences to Archivist of the United States deemed to refer to Archivist appointed under section 2103 of this title with respect to functions transferred by Pub. L. 98–497 or an amendment made by Pub. L. 98–497 and exercised after Apr. 1, 1985, see sections 106 and 108 of Pub. L. 98–497, set out as notes under section 2102 of this title.



§ 1908. American Antiquarian Society to receive certain publications
One copy of the public journals of the Senate and of the House of Representatives, and of the documents published under the orders of the Senate and House of Representatives, respectively, shall be transmitted to the Executive of the Commonwealth of Massachusetts for the use and benefit of the American Antiquarian Society of the Commonwealth.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1285.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 88 (Dec. 1, 1814, No. 7, 3 Stat. 248).



§ 1909. Requirements of depository libraries; reports on conditions; investigations; termination; replacement
Only a library able to provide custody and service for depository materials and located in an area where it can best serve the public need, and within an area not already adequately served by existing depository libraries may be designated by Senators, Representatives, the Resident Commissioner from Puerto Rico, the Commissioner of the District of Columbia,11 See Transfer of Functions note below. or the Governors of Guam, American Samoa, or the Virgin Islands as a depository of Government publications. The designated depository libraries shall report to the Superintendent of Documents at least every two years concerning their condition.
The Superintendent of Documents shall make firsthand investigation of conditions for which need is indicated and include the results of investigations in his annual report. When he ascertains that the number of books in a depository library is below ten thousand, other than Government publications, or it has ceased to be maintained so as to be accessible to the public, or that the Government publications which have been furnished the library have not been properly maintained, he shall delete the library from the list of depository libraries if the library fails to correct the unsatisfactory conditions within six months. The Representative or the Resident Commissioner from Puerto Rico in whose area the library is located or the Senator who made the designation, or a successor of the Senator, and, in the case of a library in the District of Columbia, the Commissioner of the District of Columbia, and, in the case of a library in Guam, American Samoa, or the Virgin Islands, the Governor, shall be notified and shall then be authorized to designate another library within the area served by him, which shall meet the conditions herein required, but which may not be in excess of the number of depository libraries authorized by laws within the State, district, territory, or the Commonwealth of Puerto Rico, as the case may be.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1285.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 86 (Jan. 12, 1895, ch. 23, § 70, 28 Stat. 612; Aug. 9, 1962, Pub. L. 87–579, § 6, 76 Stat. 354).

Statutory Notes and Related Subsidiaries

Transfer of Functions
Office of Commissioner of District of Columbia, as established under Reorg. Plan No. 3 of 1967, eff. Nov. 3, 1967 (in part), 32 F.R. 11669, 81 Stat. 948, abolished as of noon Jan. 2, 1975, by Pub. L. 93–198, title VII, § 711, Dec. 24, 1973, 87 Stat. 818, and replaced by office of Mayor of District of Columbia by section 421 of Pub. L. 93–198.



§ 1910. Designations of replacement depositories; limitations on numbers; conditions
The designation of a library to replace a depository library, other than a depository library specifically designated by law, may be made only within the limitations on total numbers specified by section 1905 of this title, and only when the library to be replaced ceases to exist, or when the library voluntarily relinquishes its depository status, or when the Superintendent of Documents determines that it no longer fulfills the conditions provided by law for depository libraries.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1286.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 84 (June 23, 1913, ch. 3, § 5, 38 Stat. 75; Aug. 9, 1962, Pub. L. 87–579, § 4, 76 Stat. 353).



§ 1911. Free use of Government publications in depositories; disposal of unwanted publications
Depository libraries shall make Government publications available for the free use of the general public, and may dispose of them after retention for five years under section 1912 of this title, if the depository library is served by a regional depository library. Depository libraries not served by a regional depository library, or that are regional depository libraries themselves, shall retain Government publications permanently in either printed form or in microfacsimile form, except superseded publications or those issued later in bound form which may be discarded as authorized by the Superintendent of Documents.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1286.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 92 (part) (Jan. 12, 1895, ch. 23, § 74, 28 Stat. 620; June 20, 1936, ch. 630, title VII, § 11, 49 Stat. 1552; Aug. 9, 1962, Pub. L. 87–579, § 8, 76 Stat. 355).
The first sentence of section 92, is classified to section 1119; the remainder comprises this section of the revision.



§ 1912. Regional depositories; designation; functions; disposal of publications
Not more than two depository libraries in each State and the Commonwealth of Puerto Rico may be designated as regional depositories, and shall receive from the Superintendent of Documents copies of all new and revised Government publications authorized for distribution to depository libraries. Designation of regional depository libraries may be made by a Senator or the Resident Commissioner from Puerto Rico within the areas served by them, after approval by the head of the library authority of the State or the Commonwealth of Puerto Rico, as the case may be, who shall first ascertain from the head of the library to be so designated that the library will, in addition to fulfilling the requirements for depository libraries, retain at least one copy of all Government publications either in printed or microfacsimile form (except those authorized to be discarded by the Superintendent of Documents); and within the region served will provide interlibrary loan, reference service, and assistance for depository libraries in the disposal of unwanted Government publications. The agreement to function as a regional depository library shall be transmitted to the Superintendent of Documents by the Senator or the Resident Commissioner from Puerto Rico when the designation is made.
The libraries designated as regional depositories may permit depository libraries, within the areas served by them, to dispose of Government publications which they have retained for five years after first offering them to other depository libraries within their area, then to other libraries.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1286.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 84a (Pub. L. 87–579, § 9, Aug. 9, 1962, 76 Stat. 355.)



§ 1913. Appropriations for supplying depository libraries; restriction
Appropriations available for the Office of Superintendent of Documents may not be used to supply depository libraries documents, books, or other printed matter not requested by them, and their requests shall be subject to approval by the Superintendent of Documents.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1286.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 85a (June 27, 1956, ch. 453, § 101, 70 Stat. 369).



§ 1914. Implementation of depository library program by Director of the Government Publishing Office
The Director of the Government Publishing Office, with the approval of the Joint Committee on Printing, as provided by section 103 of this title, may use any measures he considers necessary for the economical and practical implementation of this chapter.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1287; Pub. L. 113–235, div. H, title I, § 1301(c), Dec. 16, 2014, 128 Stat. 2537.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 81c (Pub. L. 87–579, § 10, Aug. 9, 1962, 76 Stat. 356).

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in section catchline and text.



§ 1915. Highest State appellate court libraries as depository libraries
Upon the request of the highest appellate court of a State, the Director of the Government Publishing Office is authorized to designate the library of that court as a depository library. The provisions of section 1911 of this title shall not apply to any library so designated.
(Added Pub. L. 92–368, § 1(a), Aug. 10, 1972, 86 Stat. 507; amended Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 1916. Designation of libraries of accredited law schools as depository libraries(a) Upon the request of any accredited law school, the Director of the Government Publishing Office shall designate the library of such law school as a depository library. The Director of the Government Publishing Office may not make such designation unless he determines that the library involved meets the requirements of this chapter, other than those requirements of the first undesignated paragraph of section 1909 of this title which relate to the location of such library.

(b) For purposes of this section, the term “accredited law school” means any law school which is accredited by a nationally recognized accrediting agency or association approved by the Commissioner of Education for such purpose or accredited by the highest appellate court of the State in which the law school is located.

(Added Pub. L. 95–261, § 1, Apr. 17, 1978, 92 Stat. 199; amended Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes
Amendments2014—Subsec. (a). Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in two places.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 95–261, § 3, Apr. 17, 1978, 92 Stat. 199, provided that: “The amendments made by this Act [enacting this section] shall take effect on October 1, 1978.”



Transfer of Functions
Functions of Commissioner of Education transferred to Secretary of Education pursuant to section 3441(a)(1) of Title 20, Education.




CHAPTER 21—NATIONAL ARCHIVES AND RECORDS ADMINISTRATION



Sec.


2101.Definitions.


2102.Establishment.


2103.Officers.


2104.Administrative provisions.


2105.Personnel and services.


2106.Reports to Congress.


2107.Acceptance of records for historical preservation.


2108.Responsibility for custody, use, and withdrawal of records.


2109.Preservation, arrangement, duplication, exhibition of records.


2110.Servicing records.


2111.Material accepted for deposit.


2112.Presidential archival depository.


2113.Depository for agreements between States.


2114.Preservation of audio and visual records.


2115.Reports; correction of violations.


2116.Legal status of reproductions; official seal; fees for copies and reproductions.


2117.Limitation on liability.


2118.Records of Congress.


2119.Cooperative agreements.


2120.Online access of founding fathers documents.




Editorial Notes
Amendments2014—Pub. L. 113–187, § 3(c)(2), Nov. 26, 2014, 128 Stat. 2008, substituted “Preservation of audio and visual records” for “Preservation of motion-picture films, still pictures, and sound recordings” in item 2114.
2008—Pub. L. 110–404, § 4(c), Oct. 13, 2008, 122 Stat. 4283, added item 2120.
2004—Pub. L. 108–383, § 5(b), Oct. 30, 2004, 118 Stat. 2219, added item 2119.
1984—Pub. L. 98–497, title I, § 102(c)(1), Oct. 19, 1984, 98 Stat. 2282, amended analysis generally, substituting “National Archives and Records” in chapter heading, adding items 2102 to 2106 and redesignating former items 2103 to 2114 as 2107 to 2118, respectively.


§ 2101. Definitions
As used in this chapter—(1) “Presidential archival depository” means an institution operated by the United States to house and preserve the papers and books of a President or former President of the United States, together with other historical materials belonging to a President or former President of the United States, or related to his papers or to the events of his official or personal life, and may include research facilities and museum facilities in accordance with this chapter;

(2) “historical materials” including books, correspondence, documents, papers, pamphlets, works of art, models, pictures, photographs, plats, maps, films, motion pictures, sound recordings, and other objects or materials having historical or commemorative value;

(3) “Archivist” means the Archivist of the United States appointed under section 2103 of this title; and

(4) “Administration” means the National Archives and Records Administration established under section 2102 of this title.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1287; Pub. L. 98–497, title I, § 102(b), Oct. 19, 1984, 98 Stat. 2282; Pub. L. 99–323, § 2, May 27, 1986, 100 Stat. 495.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 397(j) (June 30, 1949, ch. 288, title V, § 507, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583, and amended July 12, 1962, ch. 703, § 1(o), (p), 66 Stat. 594; July 12, 1955, ch. 329, 69 Stat. 297; Aug. 12, 1955, ch. 859, 69 Stat. 695; July 3, 1956, ch. 513, § 4, 70 Stat. 494; June 13, 1957, Pub. L. 85–51, 71 Stat. 69; Mar. 15, 1958, Pub. L. 85–341, § 1(1), 72 Stat. 34).

Editorial Notes
Amendments1986—Par. (1). Pub. L. 99–323 inserted “, and may include research facilities and museum facilities in accordance with this chapter” after “or personal life”.
1984—Pub. L. 98–497 substituted “this chapter” for “sections 2103–2113 of this title”, designated two existing paragraphs as pars. (1) and (2), respectively, and added pars. (3) and (4).

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2102. Establishment
There shall be an independent establishment in the executive branch of the Government to be known as the National Archives and Records Administration. The Administration shall be administered under the supervision and direction of the Archivist.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1287; Pub. L. 98–497, title I, § 101, Oct. 19, 1984, 98 Stat. 2280.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 391(a) (June 30, 1949, ch. 288, title I, § 104, 63 Stat. 381).
This section incorporates only the last sentence of paragraph (a) of former section 391. The balance of that section will be found in sections 1506, 2301, 2501, and 2902 of the revision.

Editorial Notes
Amendments1984—Pub. L. 98–497 substituted provisions directing that there shall be an independent establishment in the executive branch of the Government to be known as the National Archives and Records Administration and that the Administration shall be administered under the supervision and direction of the Archivist for provisions which had formerly directed only that the Administrator of General Services appoint the Archivist of the United States.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentPub. L. 98–497, title III, § 301, Oct. 19, 1984, 98 Stat. 2295, provided that: “The provisions of this Act [enacting sections 2103 to 2106 of this title and provisions set out as notes under this section and section 101 of this title, redesignating existing sections 2103 to 2114 as sections 2107 to 2118 of this title, amending this section, sections 710, 711, 729, 1501 to 1503, 1506, 1714, 2101, 2107 to 2118, 2204, 2205, 2301 to 2305, 2307, 2501, 2504, 2506, 2901 to 2909, 3102 to 3106, 3302 to 3303a, 3308, 3310, 3311, 3504, and 3513 of this title, provisions set out as a note under section 2111 of this title, sections 106a, 106b, 112, 113, and 201 of Title 1, General Provisions, sections 6 and 11 to 13 of Title 3, The President, sections 141 to 145 of Title 4, Flag and Seal, Seat of Government, and the States, sections 552a and 5314 of Title 5, Government Organization and Employees, section 199a of Title 25, Indians, and repealing section 2507 of this title] (including the amendments made by this Act) shall be effective on April 1, 1985.”


Savings ProvisionPub. L. 98–497, title I, § 105, Oct. 19, 1984, 98 Stat. 2284, provided that:
“(a) All orders, determinations, rules, regulations, grants, contracts, agreements, permits, licenses, privileges, and other actions which have been issued, granted, made, undertaken, or entered into in the performance of any function transferred by this Act [Pub. L. 98–497] or the amendments made by this Act shall continue in effect according to their terms until modified, terminated, superseded, set aside, or revoked in accordance with law by any authorized official, a court of competent jurisdiction, or by operation of law.

“(b)(1) The transfer of functions by this Act [Pub. L. 98–497] and by the amendments made by this Act shall not affect any proceedings, including notices of proposed rulemaking, or any application for any license, permit, certificate, or financial assistance pending on the effective date of this Act [Apr. 1, 1985] before the General Services Administration; but such proceedings and applications, to the extent that they relate to the functions so transferred, shall be continued. Orders shall be issued in such proceedings, appeals shall be taken therefrom, and payments shall be made pursuant to such orders, as if this Act had not been enacted; and orders issued in any such proceedings shall continue in effect until modified, terminated, superseded, or revoked by the Archivist, by a court of competent jurisdiction, or by operation of law. Nothing in this subsection shall be deemed to prohibit the discontinuance or modification of any such proceeding under the same terms and conditions and to the same extent that such proceeding could have been discontinued or modified if this Act had not been enacted.

“(2) The Archivist is authorized to promulgate regulations providing for the orderly transfer of proceedings continued under paragraph (1) from the General Services Administration to the Administration.


“(c) Except as provided in subsection (e)—“(1) the provisions of this Act [Pub. L. 98–497] and of the amendments made by this Act shall not affect actions commenced prior to the effective date of this Act [Apr. 1, 1985], and

“(2) in all such actions, proceedings shall be had, appeals taken, and judgments rendered in the same manner and effect as if this Act had not been enacted.


“(d) No action or other proceeding lawfully commenced by or against any officer of the United States acting in the official capacity of such officer shall abate by reason of any transfer of functions by this Act [Pub. L. 98–497] or by an amendment made by this Act. No cause of action by or against the General Services Administration or by or against any officer thereof in the official capacity of such officer shall abate by reason of any such transfer of functions.

“(e) If, before the date on which this Act takes effect [Apr. 1, 1985], the General Services Administration or any officer thereof in the official capacity of such officer, is a party to an action, and under this Act [Pub. L. 98–497] or the amendments made by this Act any function in connection with such action is transferred to the Archivist or any other official of the Administration, then such action shall be continued with the Archivist or other appropriate official of the Administration substituted or added as a party.

“(f) Orders and actions of the Archivist in the exercise of functions transferred by this Act [Pub. L. 98–497] or by amendments made by this Act shall be subject to judicial review to the same extent and in the same manner as if such orders and actions had been by the individual holding the office of Archivist of the United States on the day before the effective date of this Act [Apr. 1, 1985] or the Administrator of General Services in the exercise of such functions immediately preceding their transfer. Any statutory requirements relating to notice, hearings, action upon the record, or administrative review that apply to any function transferred by this Act or by any amendment made by this Act shall apply to the exercise of such function by the Archivist.”





Transfer of Functions, Personnel, Assets, Liabilities, Contracts, Property, Records, and Unexpended Balances, Etc.
Sections 103, 104 of Pub. L. 98–497 provided that:
“Sec. 103. (a) The National Archives and Records Service of the General Services Administration is transferred to the National Archives and Records Administration.

“(b)(1) All functions which were assigned to the Administrator of General Services by section 6 of Executive Order No. 10530 of May 11 [May 10], 1954 (19 Fed. Reg. 2709 [set out as a note under section 301 of Title 3, The President]; relating to documents and the Administrative Committee of the Federal Register), and by Executive Order Nunbered [sic] 11440 of December 11, 1968 (33 Fed. Reg. 18475 [set out as a note under section 2109 of this title]; relating to supplemental use of Federal exhibits and displays), shall be exercised by the Archivist of the United States.

“(2) All functions pertaining to the maintenance, operation, and protection of a Presidential archival depository which were assigned to the Administrator of General Services by the Act of September 6, 1965 (Public Law 89–169, 79 Stat. 648) [set out as a note under section 2112 of this title], relating to the Lyndon Baines Johnson Presidential Archival Depository, and by the Act of August 27, 1966 (Public Law 89–547, 80 Stat. 370) [set out as a note under section 2112 of this title] and the Act of May 26, 1977 (Public Law 95–34, 91 Stat. 174), relating to the John Fitzgerald Kennedy Library, shall be exercised by the Archivist of the United States.


“(c) In the exercise of the functions transferred by this Act [Pub. L. 98–497] and the amendments made by this Act, the Archivist shall have the same authority as had the Administrator of General Services prior to the transfer of such functions, and the actions of the Archivist shall have the same force and effect as when exercised by such Administrator.

“(d) Prior to the appointment and confirmation of an individual to serve as Archivist of the United States under section 2103 of title 44, United States Code, the individual holding the office of Archivist of the United States on the day before the effective date of this Act [Apr. 1, 1985] may serve as Archivist under such section, and while so serving shall be compensated at the rate provided under subsection (b) of such section.


“Sec. 104. (a) Except as otherwise provided in this Act [Pub. L. 98–497], the personnel employed in connection with, and the assets, liabilities, contracts, property, records, and unexpended balances of appropriations, authorizations, allocations, and other funds employed, held, used, arising from, available to or to be made available in connection with the functions and agencies transferred by this Act and the amendments made by this Act, subject to section 1531 of title 31, United States Code, are transferred to the Archivist for appropriate allocation. Pursuant to the preceding sentence, there shall be transferred to the Archivist for appropriate allocation (1) for the remainder of fiscal year 1985, an amount equal to not less than $2,760,000 (adjusted to reflect actual salaries and benefits of transferred employees and other costs) from the unexpended balances of the fiscal year 1985 funds and appropriations available to the General Services Administration, and (2) 115.5 full-time equivalent employee positions, of which not less than 30 percent shall be vacant. Unexpended funds transferred pursuant to this subsection shall be used only for the purposes for which the funds were originally authorized and appropriated.

“(b) The transfer pursuant to this title [title I (§§ 101–108) of Pub. L. 98–497] of full-time personnel (except special Government employees) and part-time personnel holding permanent positions shall not cause any such employees to be separated or reduced in grade or compensation for one year after such transfer or after the effective date of this Act [Apr. 1, 1985], whichever is later.”





Annual Capital Needs Assessment for Funding of Repairs and RestorationPub. L. 111–8, div. D, title V, Mar. 11, 2009, 123 Stat. 668, provided that: “Hereafter, the National Archives and Records Administration shall include in its annual budget submission a comprehensive capital needs assessment for funding provided under the ‘Repairs and Restoration’ appropriations account to be updated yearly: Provided, That funds proposed under the ‘Repairs and Restoration’ appropriations account for each fiscal year shall be allocated to projects on a priority basis established under a comprehensive capital needs assessment.”


Establishment of Positions of Director of the Center for Legislative Archives and Specialist in Congressional HistoryPub. L. 101–509, title IV, § 1(a)–(c), Nov. 5, 1990, 104 Stat. 1416, 1417, as amended by Pub. L. 103–329, title V, § 541, Sept. 30, 1994, 108 Stat. 2415, provided that:
“(a)(1) The Director of the Center for Legislative Archives within the National Archives and Records Administration shall be established without regard to chapter 51 of title 5 and shall be paid at a rate determined without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5 governing General Schedule classification and pay rates: Provided, That such pay shall be no less than 120 percent of the rate of pay for GS–15, step 1 of the General Schedule nor more than the rate of pay in effect for level one of the Senior Executive Schedule.

“(2) There is established within the Center for Legislative Archives within the National Archives and Records Administration the position of Specialist in Congressional History.


“(b) There shall be made available from funds appropriated in each fiscal year to the National Archives and Records Administration, $20,000 for the administrative expenses of the Advisory Committee on the Records of Congress established under section 2701 of title 44, United States Code.

“(c) There are authorized to be appropriated such sums as may be necessary to carry out the purposes of subsections (a) and (b) of this section.”




References in Other LawsPub. L. 98–497, title I, § 106, Oct. 19, 1984, 98 Stat. 2285, provided that: “With respect to any functions transferred by this Act [Pub. L. 98–497] or by an amendment made by this Act and exercised after the effective date of this Act [Apr. 1, 1985], reference in any other Federal law to the office of the Archivist of the United States as in existence on the date before the effective date of this Act, or the National Archives and Records Service of the General Services Administration, or any office or officer thereof, shall be deemed to refer to the Archivist or the Administration.”


Spending AuthorityPub. L. 98–497, title III, § 302, Oct. 19, 1984, 98 Stat. 2295, provided that: “Any new spending authority (within the meaning of section 401 of the Congressional Budget Act of 1974 [2 U.S.C. 651]) which is provided under this Act shall be effective for any fiscal year only to the extent or in such amounts as provided in appropriations Acts.”



Definitions
Pub. L. 98–497, title I, § 108, Oct. 19, 1984, 98 Stat. 2292, provided that: 
“For purposes of sections 103 through 106 [set out as notes above]—
“(1) the term ‘Archivist’ means the Archivist of the United States appointed under section 2103 of title 44, United States Code, as added by section 102(a)(2) of this Act;

“(2) the term ‘Administration’ means the National Archives and Records Administration established under section 2102 of such title (as amended by section 101 of this Act); and

“(3) the term ‘function’ includes any duty, obligation, power, authority, responsibility, right, privilege, activity, or program.”






§ 2103. Officers(a) The Archivist of the United States shall be appointed by the President by and with the advice and consent of the Senate. The Archivist shall be appointed without regard to political affiliations and solely on the basis of the professional qualifications required to perform the duties and responsibilities of the office of Archivist. The Archivist may be removed from office by the President. The President shall communicate the reasons for any such removal to each House of the Congress.

(b) The Archivist shall be compensated at the rate provided for level III of the Executive Schedule under section 5314 of title 5.

(c) There shall be in the Administration a Deputy Archivist of the United States, who shall be appointed by and who shall serve at the pleasure of the Archivist. The Deputy Archivist shall be established as a career reserved position in the Senior Executive Service within the meaning of section 3132(a)(8) of title 5. The Deputy Archivist shall perform such functions as the Archivist shall designate. During any absence or disability of the Archivist, the Deputy Archivist shall act as Archivist. In the event of a vacancy in the office of the Archivist, the Deputy Archivist shall act as Archivist until an Archivist is appointed under subsection (a).

(Added Pub. L. 98–497, title I, § 102(a)(2), Oct. 19, 1984, 98 Stat. 2280.)

Editorial Notes
Prior ProvisionsA prior section 2103 was renumbered section 2107 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as an Effective Date of 1984 Amendment note under section 2102 of this title.



§ 2104. Administrative provisions(a) The Archivist shall prescribe such regulations as the Archivist deems necessary to effectuate the functions of the Archivist, and the head of each executive agency shall cause to be issued such orders and directives as such agency head deems necessary to carry out such regulations.

(b) Except as otherwise expressly provided by law, the Archivist may delegate any of the functions of the Archivist to such officers and employees of the Administration as the Archivist may designate, and may authorize such successive redelegations of such functions as the Archivist may deem to be necessary or appropriate. A delegation of functions by the Archivist shall not relieve the Archivist of responsibility for the administration of such functions.

(c) The Archivist may organize the Administration as the Archivist finds necessary or appropriate.

(d) The Archivist is authorized to establish, maintain, alter, or discontinue such regional, local, or other field offices as the Archivist finds necessary or appropriate to perform the functions of the Archivist or the Administration.

(e) The Archivist shall cause a seal of office to be made for the Administration of such design as the Archivist shall approve. Judicial notice shall be taken of such seal.

(f) The Archivist may establish advisory committees to provide advice with respect to any function of the Archivist or the Administration. Members of any such committee shall serve without compensation but shall be entitled to transportation expenses and per diem in lieu of subsistence in accordance with section 5703 of title 5.

(g) The Archivist shall advise and consult with interested Federal agencies with a view to obtaining their advice and assistance in carrying out the purposes of this chapter.

(h) If authorized by the Archivist, officers and employees of the Administration having investigatory functions are empowered, while engaged in the performance of their duties in conducting investigations, to administer oaths.

(Added Pub. L. 98–497, title I, § 102(a)(2), Oct. 19, 1984, 98 Stat. 2281.)

Editorial Notes
Prior ProvisionsA prior section 2104 was renumbered section 2108 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as an Effective Date of 1984 Amendment note under section 2102 of this title.

Executive Documents

Emergency Preparedness Functions
For assignment of certain emergency preparedness functions to Archivist of United States, see Parts 1, 2, and 20 of Ex. Ord. No. 12656, Nov. 18, 1988, 53 F.R. 47491, set out as a note under section 5195 of Title 42, The Public Health and Welfare.



§ 2105. Personnel and services(a)(1) The Archivist is authorized to select, appoint, employ, and fix the compensation of such officers and employees, pursuant to part III of title 5, as are necessary to perform the functions of the Archivist and the Administration.

(2) Notwithstanding paragraph (1), the Archivist is authorized to appoint, subject to the consultation requirements set forth in paragraph (f)(2) of section 2203 of this title,11 See References in Text note below. a director at each Presidential archival depository established under section 2112 of this title. The Archivist may appoint a director without regard to subchapter I and subchapter VIII of chapter 33 of title 5, United States Code, governing appointments in the competitive service and the Senior Executive Service. A director so appointed shall be responsible for the care and preservation of the Presidential records and historical materials deposited in a Presidential archival depository, shall serve at the pleasure of the Archivist and shall perform such other functions as the Archivist may specify.


(b) The Archivist is authorized to obtain the services of experts and consultants under section 3109 of title 5.

(c) Notwithstanding the provisions of section 973 of title 10 or any other provision of law, the Archivist, in carrying out the functions of the Archivist or the Administration, is authorized to utilize in the Administration the services of officials, officers, and other personnel in other Federal agencies, including personnel of the armed services, with the consent of the head of the agency concerned.

(d) Notwithstanding section 1342 of title 31, United States Code, the Archivist is authorized to accept and utilize voluntary and uncompensated services.

(Added Pub. L. 98–497, title I, § 102(a)(2), Oct. 19, 1984, 98 Stat. 2281; amended Pub. L. 107–67, title VI, § 649, Nov. 12, 2001, 115 Stat. 556.)

Editorial Notes

References in TextParagraph (f)(2) of section 2203 of this title, referred to in subsec. (a)(2), was redesignated (g)(2) of section 2203 of this title by Pub. L. 113–187, § 2(c)(3), Nov. 26, 2014, 128 Stat. 2006.

Prior ProvisionsA prior section 2105 was renumbered section 2109 of this title.

Amendments2001—Subsec. (a). Pub. L. 107–67 amended subsec. (a) generally, designating existing provisions as par. (1) and adding par. (2).

Statutory Notes and Related Subsidiaries
Effective DateSection effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as an Effective Date of 1984 Amendment note under section 2102 of this title.



§ 2106. Reports to Congress
The Archivist shall submit to the Congress, in January of each year and at such other times as the Archivist finds appropriate, a report concerning the administration of functions of the Archivist, the Administration, the National Historical Publications and Records Commission, and the National Archives Trust Fund. Such report shall describe—(1) program administration and expenditures of funds, both appropriated and nonappropriated, by the Administration, the Commission, and the Trust Fund Board;

(2) research projects and publications undertaken by Commission grantees, and by Trust Fund grantees, including detailed information concerning the receipt and use of all appropriated and nonappropriated funds;

(3) by account, the moneys, securities, and other personal property received and held by the National Archives Trust Fund Board, and of its operations, including a listing of the purposes for which funds are transferred to the National Archives and Records Administration for expenditure to other Federal agencies; and

(4) the matters specified in section 2904(c)(8) of this title.

(Added Pub. L. 98–497, title I, § 102(a)(2), Oct. 19, 1984, 98 Stat. 2282.)

Editorial Notes
Prior ProvisionsA prior section 2106 was renumbered section 2110 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as an Effective Date of 1984 Amendment note under section 2102 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in this section relating to the requirement that the Archivist submit a report to Congress in January of each year, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and the last item on page 179 of House Document No. 103–7.



§ 2107. Acceptance of records for historical preservation(a) In General.—When it appears to the Archivist to be in the public interest, the Archivist may—(1) accept for deposit with the National Archives of the United States the records of a Federal agency, the Congress, the Architect of the Capitol, or the Supreme Court determined by the Archivist to have sufficient historical or other value to warrant their continued preservation by the United States Government;

(2) direct and effect the transfer of records of a Federal agency determined by the Archivist to have sufficient historical or other value to warrant their continued preservation by the United States Government to the National Archives of the United States, as soon as practicable, and at a time mutually agreed upon by the Archivist and the head of that Federal agency not later than thirty years after such records were created or received by that agency, unless the head of such agency has certified in writing to the Archivist that such records must be retained in the custody of such agency for use in the conduct of the regular business of the agency;

(3) direct and effect, with the approval of the head of the originating Federal agency, or if the existence of the agency has been terminated, with the approval of the head of that agency’s successor in function, if any, the transfer of records, deposited or approved for deposit with the National Archives of the United States to public or educational institutions or associations; title to the records to remain vested in the United States unless otherwise authorized by Congress; and

(4) transfer materials from private sources authorized to be received by the Archivist by section 2111 of this title.


(b) Early Transfer of Records.—The Archivist—(1) in consultation with the head of the originating Federal agency, is authorized to accept a copy of the records described in subsection (a)(2) that have been in existence for less than thirty years; and

(2) may not disclose any such records until the expiration of—(A) the thirty-year period described in paragraph (1);

(B) any longer period established by the Archivist by order; or

(C) any shorter period agreed to by the originating Federal agency.



(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1287, § 2103; Pub. L. 94–575, § 4(a), Oct. 21, 1976, 90 Stat. 2727; Pub. L. 95–416, § 1(a), Oct. 5, 1978, 92 Stat. 915; renumbered § 2107 and amended Pub. L. 98–497, title I, §§ 102(a)(1), 107(a)(1), Oct. 19, 1984, 98 Stat. 2280, 2285; Pub. L. 113–187, § 3(a), Nov. 26, 2014, 128 Stat. 2007.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 397(a) (June 30, 1949, ch. 288, title V, § 507, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583; and amended July 12, 1952, ch. 703, § 1(o), (p), 66 Stat. 594; July 12, 1955, ch. 329, 69 Stat. 297; Aug. 12, 1955, ch. 859, 69 Stat. 695; July 3, 1956, ch. 513, § 4, 70 Stat. 494; June 13, 1957, Pub. L. 85–51, 71 Stat. 69).

Editorial Notes
Prior ProvisionsA prior section 2107 was renumbered section 2111 of this title.

Amendments2014—Pub. L. 113–187 amended section generally. Prior to amendment, section provided for the acceptance of records by and transfer of records to the National Archives for historical preservation.
1984—Pub. L. 98–497, § 107(a)(1), substituted “Archivist” for “Administrator of General Services” in provisions preceding par. (1), substituted “, the Congress, the Architect of the Capitol, or the Supreme Court” for “or of the Congress” in par. (1), substituted “Archivist” for “Administrator” in par. (2), and substituted “Archivist” for “Administrator” and “section 2111” for “section 2107” in par. (4).
1978—Par. (2). Pub. L. 95–416 substituted “thirty years” for “fifty years”.
1976—Par. (4). Pub. L. 94–575 substituted reference to section “2107” for “3106”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.

Short Title of 1994 AmendmentPub. L. 103–345, § 1, Oct. 6, 1994, 108 Stat. 3128, provided that: “This Act [amending provisions set out as a note below] may be cited as the ‘President John F. Kennedy Assassination Records Collection Extension Act of 1994’.”


Civil Rights Cold Case Records CollectionPub. L. 115–426, Jan. 8, 2019, 132 Stat. 5489, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Civil Rights Cold Case Records Collection Act of 2018’.


“SEC. 2. DEFINITIONS.“In this Act:“(1) Archivist.—The term ‘Archivist’ means the Archivist of the United States.

“(2) Civil rights cold case.—The term ‘civil rights cold case’ means any unsolved case—“(A) arising out of events which occurred during the period beginning on January 1, 1940 and ending on December 31, 1979; and

“(B) related to—“(i) section 241 of title 18, United States Code (relating to conspiracy against rights);

“(ii) section 242 of title 18, United States Code (relating to deprivation of rights under color of law);

“(iii) section 245 of title 18, United States Code (relating to federally protected activities);

“(iv) sections 1581 and 1584 of title 18, United States Code (relating to peonage and involuntary servitude);

“(v) section 901 of the Fair Housing Act (42 U.S.C. 3631); or

“(vi) any other Federal law that was—     “(I) in effect on or before December 31, 1979; and

     “(II) enforced by the criminal section of the Civil Rights Division of the Department of Justice before the date of enactment of this Act [Jan. 8. 2019].




“(3) Civil rights cold case record.—The term ‘civil rights cold case record’ means a record that—“(A) is related to a civil rights cold case; and

“(B) was created or made available for use by, obtained by, or otherwise came into the possession of—“(i) the Library of Congress;

“(ii) the National Archives;

“(iii) any executive agency;

“(iv) any independent agency;

“(v) any other entity of the Federal Government; or

“(vi) any State or local government, or component thereof, that provided support or assistance or performed work in connection with a Federal inquiry into a civil rights cold case.



“(4) Collection.—The term ‘Collection’ means the Civil Rights Cold Case Records Collection established under section 3.

“(5) Executive agency.—The term ‘executive agency’ means an agency, as defined in section 552(f) of title 5, United States Code.

“(6) Government office.—The term ‘Government office’ means any office of the Federal Government that has possession or control of 1 or more civil rights cold case records.

“(7) Government official.—The term ‘Government official’ means any officer or employee of the United States, including elected and appointed officials.

“(8) National archives.—The term ‘National Archives’ means the National Archives and Records Administration and all components thereof, including Presidential archival depositories established under section 2112 of title 44, United States Code.

“(9) Official investigation.—The term ‘official investigation’ means the review of a civil rights cold case conducted by any entity of the Federal Government either independently, at the request of any Presidential commission or congressional committee, or at the request of any Government official.

“(10) Originating body.—The term ‘originating body’ means the executive agency, Government commission, congressional committee, or other Governmental entity that created a record or particular information within a record.

“(11) Public interest.—The term ‘public interest’ means the compelling interest in the prompt public disclosure of civil rights cold case records for historical and Governmental purposes and for the purpose of fully informing the people of the United States about the history surrounding all civil rights cold cases in the United States.

“(12) Record.—The term ‘record’ has the meaning given the term in section 3301 of title 44, United States Code.

“(13) Review board.—The term ‘Review Board’ means the Civil Rights Cold Case Records Review Board established under section 5.


“SEC. 3. CIVIL RIGHTS COLD CASE RECORDS COLLECTION AT THE NATIONAL ARCHIVES AND RECORD ADMINISTRATION.“(a) In General.—“(1) Establishment of the civil rights cold case records collection.—Not later than 60 days after the date of enactment of this Act [Jan. 8, 2019], the Archivist shall—“(A) commence establishing a collection of civil rights cold case records to be known as the ‘Civil Rights Cold Case Records Collection’ that ensures the physical integrity and original provenance of all records in the Collection;

“(B) commence preparing and publishing the subject guidebook and index to the Collection; and

“(C) establish criteria for Government offices to follow when transmitting copies of civil rights cold case records to the Archivist, to include required metadata.


“(2) Contents of collection.—The Collection shall include—“(A) a copy of each civil rights cold case record—“(i) that has not been transmitted to the Archivist, which shall be transmitted to the Archivist in accordance with section 2107 of title 44, United States Code, by the entity described in section 2(3)(B) in possession of the civil rights cold case record, except in the case of a State or local government;

“(ii) that has been transmitted to the Archivist or disclosed to the public in an unredacted form before the date of the enactment of this Act;

“(iii) that is required to be transmitted to the Archivist; or

“(iv) the disclosure of which is postponed under this Act; and


“(B) all Review Board records, as required under this Act.



“(b) Disclosure of Records.—All civil rights cold case records transmitted to the Archivist for disclosure to the public—“(1) shall be included in the Collection;

“(2) not later than 60 days after the transmission of the record to the Archivist, shall be available to the public for inspection and copying at the National Archives; and

“(3) shall be prioritized for digitization by the National Archives.


“(c) Fees for Copying.—The Archivist shall—“(1) use efficient electronic means when possible;

“(2) charge fees for copying civil rights cold case records; and

“(3) grant waivers of such fees pursuant to the standard established under section 552(a)(4) of title 5, United States Code.


“(d) Additional Requirements.—The Archivist shall ensure the security of civil rights cold case records in the Collection for which disclosure is postponed.

“(e) Transmission to the National Archives.—“(1) In general.—Subject to paragraph (2), each Government office shall, in accordance with the criteria established by the Archivist under subsection (a)(1)(C)—“(A) as soon as is reasonably practicable, and in any event not later than 2 years after the date of the enactment of this Act, transmit to the Archivist, for the Archivist to make available to the public in accordance with subsection (b), a copy of each civil rights cold case record that can be publicly disclosed, including any such record that is publicly available on the date of enactment of this Act, without any redaction, adjustment, or withholding under the standards of this Act; and

“(B) transmit to the Archivist upon approval for postponement by the Review Board or upon completion of other action authorized by this Act, a copy of each civil rights cold case record for which public disclosure has been postponed, in whole or in part, under the standards of this Act, to become part of the protected Collection.


“(2) Reopening of cases.—If, not later than 2 years after the date of enactment of this Act, the Attorney General submits to the Archivist a certification that the Attorney General intends to reopen and pursue prosecution of the civil rights cold case to which a civil rights cold case record relates, the Attorney General shall transmit to the Archivist the civil rights cold case record in accordance with paragraph (1)—“(A) not later than 90 days after—“(i) final judgment is entered in the proceedings relating to the civil rights cold case; or

“(ii) proceedings relating to the civil rights cold case are dismissed with prejudice; or


“(B) not later than the date that is 1 year after the date on which the Attorney General submits to the Archivist the certification, if an indictment or information has not been filed with respect to the civil rights cold case.



“(f) Periodic Review of Postponed Civil Rights Cold Case Records.—“(1) In general.—Each civil rights cold case record that is redacted or for which public disclosure is postponed shall be reviewed not later than December 31 each year by the entity submitting the record and the Archivist, consistent with the recommendations of the Review Board under section 7(c)(3)(B).

“(2) Requirements of periodic review.—The periodic review under paragraph (1) shall address the public disclosure of additional civil rights cold case records in the Collection under the standards of this Act.

“(3) Unclassified written description.—Any civil rights cold case record for which postponement of public disclosure is continued shall include an unclassified written description of the reason for such continued postponement, which shall be provided to the Archivist and made available on a publicly accessible website upon the determination to continue the postponement.

“(4) Full disclosure of civil rights cold case record required.—“(A) In general.—Each civil rights cold case record that is not publicly disclosed in full as of the date on which the Review Board terminates under section 5(n) shall be publicly disclosed in full and available in the Collection not later than 25 years after the date of enactment of this Act unless—“(i) the head of the originating body, an executive agency, or other Government office recommends in writing the exemption of the record or information, the release of which would clearly and demonstrably be expected to—     “(I) cause identifiable or describable damage to national security, military defense, law enforcement, intelligence operations, or the conduct of foreign relations that is of such gravity that it outweighs the public interest in disclosure; or

     “(II) reveal information described in paragraphs (1) through (9) of section 3.3(b) of Executive Order 13526 (75 Fed. Reg. 707; relating to classified national security information) [50 U.S.C. 3161 note];


“(ii) the written recommendation described in clause (i)—     “(I) is provided to the Archivist not later than 180 days before the date that is 25 years after the date of enactment of this Act; and

     “(II) includes—“(aa) a justification of the recommendation to postpone disclosure; and

“(bb) a recommended specified time at which or a specified occurrence following which the material may be appropriately disclosed to the public under this Act; and



“(iii) the Archivist agrees with the written recommendation described in clause (i).


“(B) Notification.—If the Archivist does not agree with the recommendation described in subparagraph (A)(i), the Archivist shall notify the head of the originating body, executive agency, or other Government office making the recommendation not later than 90 days before the date that is 25 years after the date of enactment of this Act.



“(g) Digitization of Records.—Each executive agency shall make text searchable documents available to the Review Board pursuant to standards established under section 552(a)(3) of title 5, United States Code.

“(h) Notice Regarding Public Disclosure.—“(1) Finding.—Congress finds that the public release of case-related documents and information without notice may significantly affect the victims of the events to which the case relates and their next of kin.

“(2) Notice.—Not later than 7 days before a civil rights cold case record is publicly disclosed, the executive agency releasing the civil rights cold case record, in coordination with the Government office that had possession or control of the civil rights cold case record, shall take all reasonable efforts to provide the civil rights cold case record to the victims of the events to which the civil rights cold case record relates, or their next of kin.



“SEC. 4. GROUNDS FOR POSTPONEMENT OF PUBLIC DISCLOSURE OF RECORDS.“Disclosure of civil rights cold case records or particular information within a civil rights cold case record to the public may be postponed subject to the limitations of this Act if disclosure would clearly and demonstrably be expected to—“(1)(A) cause identifiable or describable damage to national security, military defense, law enforcement, intelligence operations, or the conduct of foreign relations that is of such gravity that it outweighs the public interest in disclosure; or

“(B) reveal information described in paragraphs (1) through (9) of section 3.3(b) of Executive Order 13526 (75 Fed. Reg. 707; relating to classified national security information);


“(2)(A) reveal the name or identity of a living individual who provided confidential information to the United States; and

“(B) pose a substantial risk of harm to that individual;


“(3) constitute an unwarranted invasion of personal privacy;

“(4)(A) compromise the existence of an understanding of confidentiality currently requiring protection between a Government agent and a cooperating individual or group; and

“(B) be so harmful that the understanding of confidentiality outweighs the public interest;


“(5) endanger the life or physical safety of any individual; or

“(6) interfere with ongoing law enforcement proceedings.


“SEC. 5. ESTABLISHMENT AND POWERS OF THE CIVIL RIGHTS COLD CASE RECORDS REVIEW BOARD.“(a) Establishment.—There is established, as an independent agency, a board to be known as the Civil Rights Cold Case Records Review Board.

“(b) Appointment.—“(1) In general.—The President shall appoint, by and with the advice and consent of the Senate, 5 individuals to serve as members of the Review Board, to ensure and facilitate the review, transmission to the Archivist, and public disclosure of civil rights cold case records.

“(2) Initial appointment.—“(A) In general.—Initial appointments to the Review Board shall, so far as practicable, be made not later than 60 days after the date of enactment of this Act [Jan. 8, 2019].

“(B) Recommendations.—In making appointments to the Review Board, the President may consider any individuals recommended by the American Historical Association, the Organization of American Historians, the Society of American Archivists, and the American Bar Association.

“(C) Extension.—If an organization described in subparagraph (B) does not recommend at least 2 nominees meeting the qualifications stated in paragraph (3) within 60 days after the date of enactment of this Act, the deadline under subparagraph (A) shall be extended until the earlier of 60 days after the date on which such recommendations are made or 120 days after the date of enactment of this Act.

“(D) Additional recommendations.—The President may request that any organization described in subparagraph (B) submit additional recommended nominees.


“(3) Qualifications.—Individuals nominated to the Review Board shall—“(A) not have had any previous involvement with any official investigation or inquiry conducted by the Federal Government, or any State or local government, relating to any civil rights cold case;

“(B) be distinguished individuals of high national professional reputation in their respective fields who are capable of exercising the independent and objective judgment necessary to fulfill their role in ensuring and facilitating the review, transmission to the public, and public disclosure of files related to civil rights cold cases and who possess an appreciation of the value of such material to the public, scholars, and government; and

“(C) include at least 1 professional historian and 1 attorney.



“(c) Security Clearances.—All Review Board nominees shall be processed for the necessary security clearances in an accelerated manner by the appropriate Federal agencies and subject to the standard procedures for granting such clearances.

“(d) Vacancy.—A vacancy on the Review Board shall be filled in the same manner as the original appointment within 60 days of the occurrence of the vacancy.

“(e) Chairperson.—The members of the Review Board shall elect 1 of the members as chairperson.

“(f) Removal of Review Board Member.—“(1) In general.—No member of the Review Board shall be removed from office, other than—“(A) by impeachment and conviction; or

“(B) by the action of the President for inefficiency, neglect of duty, malfeasance in office, physical disability, mental incapacity, or any other condition that substantially impairs the performance of the member’s duties.


“(2) Report.—“(A) In general.—If a member of the Review Board is removed from office, and that removal is by the President, not later than 10 days after the removal, the President shall submit to the Committee on Oversight and Government Reform [now Committee on Oversight and Reform] of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report specifying the facts found and the grounds for the removal.

“(B) Publication.—The President shall publish in the Federal Register a report submitted under subparagraph (A), except that the President may, if necessary to protect the rights of a person named in the report or to prevent undue interference with any pending prosecution, postpone or refrain from publishing any or all of the report until the completion of such pending cases or pursuant to privacy protection requirements in law.


“(3) Judicial review.—“(A) In general.—A member of the Review Board removed from office may obtain judicial review of the removal in a civil action commenced in the United States District Court for the District of Columbia.

“(B) Relief.—The member may be reinstated or granted other appropriate relief by order of the court.



“(g) Compensation of Members.—“(1) In general.—A member of the Review Board shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Review Board.

“(2) Travel expenses.—A member of the Review Board shall be allowed reasonable travel expenses, including per diem in lieu of subsistence, at rates for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from the member’s home or regular place of business in the performance of services for the Review Board.


“(h) Duties of the Review Board.—“(1) In general.—The Review Board shall consider and render decisions on a determination by a Government office to seek to postpone the disclosure of civil rights cold case records.

“(2) Decisions.—In carrying out paragraph (1), the Review Board shall consider and render decisions on—“(A) whether a record constitutes a civil rights cold case record; and

“(B) whether a civil rights cold case record or particular information in a record qualifies for postponement of disclosure under this Act.



“(i) Powers.—“(1) In general.—The Review Board shall have the authority to act in a manner prescribed under this Act including the authority to—“(A) obtain access to civil rights cold case records that have been identified and organized by a Government office;

“(B) direct a Government office to make available to the Review Board, and if necessary investigate the facts surrounding, additional information, records, or testimony from individuals, which the Review Board has reason to believe is required to fulfill its functions and responsibilities under this Act;

“(C) subpoena private persons to compel the production of documents and other records relevant to its responsibilities under this Act;

“(D) require any Government office to account in writing for the destruction of any records relating to civil rights cold cases;

“(E) receive information from the public regarding the identification and public disclosure of civil rights cold case records; and

“(F) hold hearings, administer oaths, and subpoena documents and other records.


“(2) Enforcement of subpoenas.—Any subpoena issued under this subsection may be enforced by any appropriate Federal court acting pursuant to a lawful request of the Review Board.


“(j) Witness Immunity.—The Review Board shall be considered to be an agency of the United States for purposes of chapter 601 of title 18, United States Code.

“(k) Oversight.—“(1) In general.—The Committee on Oversight and Government Reform [now Committee on Oversight and Reform] of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate shall have continuing oversight jurisdiction with respect to the official conduct of the Review Board and the disposition of postponed records after termination of the Review Board, and shall have access to any records held or created by the Review Board.

“(2) Cooperation of review board.—The Review Board shall have a duty to cooperate with the exercise of the oversight jurisdiction described in paragraph (1).


“(l) Support Services.—The Administrator of General Services shall provide administrative services for the Review Board on a reimbursable basis.

“(m) Interpretive Regulations.—The Review Board may issue interpretive regulations.

“(n) Termination.—“(1) In general.—The Review Board shall terminate not later than 4 years after the date of enactment of this Act, except that the Review Board may, by majority vote, extend its term for an additional 1-year period if the Review Board has not completed its work within that 4-year period.

“(2) Reports.—Before its termination, the Review Board shall submit reports to the President and the Congress, including a complete and accurate accounting of expenditures during its existence, and shall complete all other reporting requirements under this Act.

“(3) Transfer of records.—“(A) In general.—Upon termination, the Review Board shall transfer all of its records to the Archivist for inclusion in the Collection.

“(B) Preservation of records.—The records of the Review Board shall not be destroyed, except that the Archivist may destroy routine administrative records covered by a general records schedule following notification in the Federal Register and after considering comments.




“SEC. 6. REVIEW BOARD PERSONNEL.“(a) Chief of Staff.—“(1) Appointment.—Not later than 45 days after the initial meeting of the Review Board, and without regard to political affiliation, the Review Board shall appoint an individual to the position of Chief of Staff of the Review Board.

“(2) Requirements.—The individual appointed as Chief of Staff—“(A) shall be a citizen of the United States of integrity and impartiality who is a distinguished professional; and

“(B) shall have had no previous involvement with any official investigation or inquiry relating to civil rights cold cases.


“(3) Candidate to have clearances.—A candidate for Chief of Staff shall be granted the necessary security clearances in an accelerated manner subject to the standard procedures for granting such clearances.

“(4) Approval contingent on prior clearance.—A candidate for Chief of Staff shall qualify for the necessary security clearance prior to being appointed by the Review Board.

“(5) Duties.—The Chief of Staff shall—“(A) serve as principal liaison to Government offices;

“(B) be responsible for the administration and coordination of the Review Board’s review of records;

“(C) be responsible for the administration of all official activities conducted by the Review Board; and

“(D) have no authority to decide or determine whether any record shall be disclosed to the public or postponed for disclosure.


“(6) Removal.—The Chief of Staff shall not be removed except upon a majority vote of the Review Board to remove the Chief of Staff for cause on the grounds of inefficiency, neglect of duty, malfeasance in office, physical disability, mental incapacity, or any other condition that substantially impairs the performance of the responsibilities of the Chief of Staff or the employees of the Review Board.


“(b) Staff.—“(1) Additional personnel.—The Review Board may, in accordance with the civil service laws but without regard to civil service laws and regulations for appointments in the competitive service under subchapter I of chapter 33 of title 5, United States Code, appoint and terminate additional employees as are necessary to enable the Review Board and its Chief of Staff to perform their duties.

“(2) Requirements.—An individual appointed as an employee of the Review Board—“(A) shall be a private citizen of integrity and impartiality; and

“(B) shall have had no previous involvement with any official investigation or inquiry relating to civil rights cold cases.


“(3) Nominations.—Before making an appointment pursuant to paragraph (1), the Review Board shall consider individuals recommended by the American Historical Association, the Organization of American Historians, the Society of American Archivists, and the American Bar Association.

“(4) Security clearances.—A candidate shall qualify for the necessary security clearance prior to being appointed by the Review Board.


“(c) Compensation.—The Review Board shall fix the compensation of the Chief of Staff and other employees in accordance with title 5, United States Code, except that the rate of pay for the Chief of Staff and other employees may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.

“(d) Advisory Committees.—The Review Board may create advisory committees to assist in fulfilling the responsibilities of the Review Board under this Act.


“SEC. 7. REVIEW OF RECORDS BY THE REVIEW BOARD.“(a) Custody of Records Reviewed by the Board.—Pending the outcome of the Review Board’s review activity, a Government office shall retain custody of a civil rights cold case record for purposes of preservation, security, and efficiency, unless—“(1) the Review Board requires the physical transfer of records for reasons of conducting an independent and impartial review; or

“(2) such transfer is necessary for an administrative hearing or other official Review Board function.


“(b) Startup Requirements.—The Review Board shall—“(1) not later than 90 days after the date on which all members of the Review Board are appointed, publish a schedule for review of all civil rights cold case records in the Federal Register; and

“(2) not later than 180 days after the enactment of this Act [Jan. 8, 2019], begin its review of civil rights cold case records under this Act.


“(c) Determination of the Review Board.—“(1) In general.—The Review Board shall direct that copies of all civil rights cold case records be transmitted to the Archivist and disclosed to the public in the Collection in the absence of clear and convincing evidence that—“(A) a Government record is not a civil rights cold case record; or

“(B) a Government record or particular information within a civil rights cold case record qualifies for postponement of public disclosure under this Act, which shall include consideration by the Review Board of relevant laws and policies protecting criminal records of juveniles.


“(2) Postponement.—In approving postponement of public disclosure of a civil rights cold case record, the Review Board shall work to—“(A) provide for the disclosure of segregable parts, substitutes, or summaries of such a record; and

“(B) determine, in consultation with the originating body and consistent with the standards for postponement under this Act, which of the following alternative forms of disclosure shall be made by the originating body:“(i) Any reasonably segregable particular information in a civil rights cold case record.

“(ii) A substitute record for that information which is postponed.

“(iii) A summary of a civil rights cold case record.



“(3) Report.—With respect to each civil rights cold case record or particular information in civil rights cold case records the public disclosure of which is postponed under section 4, or for which only substitutions or summaries have been disclosed to the public, the Review Board shall create and transmit to the Archivist a report containing—“(A) a description of actions by the Review Board, the originating body, the President, or any Government office (including a justification of any such action to postpone disclosure of any record or part of any record) and of any official proceedings conducted by the Review Board with regard to specific civil rights cold case records; and

“(B) a statement, based on a review of the proceedings and in conformity with the decisions reflected therein, designating a recommended specified time at which or a specified occurrence following which the material may be appropriately disclosed to the public under this Act.


“(4) Notice.—Not later than 14 days after the Review Board makes a determination that a civil rights cold case record shall be publicly disclosed in the Collection or postponed for disclosure and held in the protected Collection, the Review Board shall notify the head of the originating body of its determination and publish a copy of the determination in the Federal Register.

“(5) Other notice.—Contemporaneous notice shall be made to the President of Review Board determinations regarding executive branch civil rights cold case records, and to the oversight committees designated in this Act in the case of legislative branch records. Such notice shall contain an unclassified written justification for public disclosure or postponement of disclosure, including an explanation of the application of any standards under section 4.


“(d) Presidential Authority Over Review Board Determination.—“(1) Public disclosure or postponement of disclosure.—After the Review Board has made a formal determination concerning the public disclosure or postponement of disclosure of an executive branch civil rights cold case record or information contained in a civil rights cold case record, obtained or developed solely within the executive branch, the President shall have the sole and nondelegable authority to require the disclosure or postponement of such record or information under the standards set forth in section 4, and the President shall provide the Review Board with an unclassified written certification specifying the President’s decision within 30 days after the Review Board’s determination and notice to the executive agency as required under this Act, stating the justification for the President’s decision, including the applicable grounds for postponement under section 4.

“(2) Periodic review.—Any executive branch civil rights cold case record for which public disclosure is postponed by the President shall be subject to the requirements of periodic review and declassification of classified information and public disclosure in the Collection set forth in section 3.

“(3) Record of presidential postponement.—The Review Board shall, upon its receipt, publish in the Federal Register a copy of any unclassified written certification, statement, or other materials transmitted by or on behalf of the President with regard to postponement of the public disclosure of civil rights cold case records.


“(e) Notice to the Public.—On each day that is on or after the date that is 60 days after the Review Board first approves the postponement of disclosure of a civil rights cold case record, the Review Board shall publish on a publicly available website a notice that summarizes the postponements approved by the Review Board or initiated by the President, including a description of the subject, originating body, length or other physical description, and each ground for postponement that is relied upon.

“(f) Reports by the Review Board.—“(1) In general.—The Review Board shall report its activities to the Speaker of the House of Representatives, the Minority Leader of the House of Representatives, the Committee on Oversight and Government Reform [now Committee on Oversight and Reform] of the House of Representatives, the Majority Leader of the Senate, the Minority Leader of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the President, the Archivist, and the head of any Government office whose records have been the subject of Review Board activity.

“(2) Deadlines.—Not later than 1 year after the date of enactment of this Act, and every year thereafter until termination of the Review Board, the Review Board shall issue a report under paragraph (1).

“(3) Contents.—Each report under paragraph (1) shall include the following information:“(A) A financial report of the expenses for all official activities and requirements of the Review Board and its employees.

“(B) The progress made on review, transmission to the Archivist, and public disclosure of civil rights cold case records.

“(C) The estimated time and volume of civil rights cold case records involved in the completion of the Review Board’s performance under this Act.

“(D) Any special problems, including requests and the level of cooperation of Government offices, with regard to the ability of the Review Board to operate as required by this Act.

“(E) A record of review activities, including a record of postponement decisions by the Review Board or other related actions authorized by this Act, and a record of the volume of records reviewed and postponed.

“(F) Recommendations and requests to Congress for additional authorization.

“(G) An appendix containing copies of reports of postponed records to the Archivist required under subsection (c)(3) made since the date of the preceding report under this subsection.


“(4) Notice of termination.—Not later than 90 days before terminating, the Review Board shall provide written notice to the President and the Congress of its intention to terminate its operations at a specified date.



“SEC. 8. DISCLOSURE OF OTHER INFORMATION AND ADDITIONAL STUDY.“(a) Materials Under the Seal of the Court.—“(1) In general.—The Review Board may request the Attorney General to petition any court in the United States or abroad to release any information relevant to civil rights cold cases that is held under seal of court.

“(2) Grand jury materials.—“(A) In general.—The Review Board may request the Attorney General to petition any court in the United States to release any information relevant to civil rights cold cases that is held under the injunction of secrecy of a grand jury.

“(B) Particularized need.—A request for disclosure of civil rights cold case records under this Act shall be deemed to constitute a showing of particularized need under rule 6 of the Federal Rules of Criminal Procedure.


“(3) Deadline.—“(A) In general.—The Attorney General shall respond to any request that is subject to this subsection within 45 days.

“(B) Nondisclosure of grand jury information.—If the Attorney General determines that information relevant to a civil rights cold case that is held under the injunction of secrecy of a grand jury should not be made public, the Attorney General shall set forth in the response to the request the reasons for the determination.



“(b) Cooperation With Agencies.—It is the sense of Congress that—“(1) the Attorney General should assist the Review Board in good faith to unseal any records that the Review Board determines to be relevant and held under the seal by a court or under the injunction of secrecy of a grand jury; and

“(2) all departments and agencies of the United States Government should cooperate in full with the Review Board to seek the disclosure of all information relevant to civil rights cold cases consistent with the public interest.



“SEC. 9. RULES OF CONSTRUCTION.“(a) Precedence Over Other Law.—“(1) In general.—Subject to paragraph (2), when this Act requires transmission of a record to the Archivist or public disclosure, it shall take precedence over any other law (except section 6103 of the Internal Revenue Code of 1986 [26 U.S.C. 6103]), judicial decisions construing such law, or common law doctrine that would otherwise prohibit such transmission or disclosure with the exception of deeds governing access to or transfer or release of gifts and donations of records to the United States Government.

“(2) Personnel and medical files.—This Act shall not require the public disclosure of information that is exempt from disclosure under section 552(b)(6) of title 5, United States Code.


“(b) Freedom of Information Act.—Nothing in this Act shall be construed to eliminate or limit any right to file any requests with any executive agency or seek judicial review of the decisions under section 552 of title 5, United States Code.

“(c) Judicial Review.—Nothing in this Act shall be construed to preclude judicial review, under chapter 7 of title 5, United States Code, of final actions taken or required to be taken under this Act.

“(d) Existing Authority.—Nothing in this Act revokes or limits the existing authority of the President, any executive agency, the Senate, the House of Representatives, or any other entity of the Government to publicly disclose records in its possession.


“SEC. 10. FUNDING.“Until such time as funds are appropriated to carry out this Act, the President shall use such sums as are available for discretionary use to carry out this Act.”





National Database for Records of Servitude, Emancipation, and Post–Civil War ReconstructionPub. L. 110–404, § 7, Oct. 13, 2008, 122 Stat. 4285, provided that:
“(a) In General.—The Archivist of the United States may preserve relevant records and establish, as part of the National Archives and Records Administration, an electronically searchable national database consisting of historic records of servitude, emancipation, and post-Civil War reconstruction, including the Refugees, Freedman, and Abandoned Land Records, Southern Claims Commission Records, Records of the Freedmen’s Bank, Slave Impressments Records, Slave Payroll Records, Slave Manifest, and others, contained within the agencies and departments of the Federal Government to assist African Americans and others in conducting genealogical and historical research.

“(b) Maintenance.—Any database established under this section shall be maintained by the National Archives and Records Administration or an entity within the National Archives and Records Administration designated by the Archivist of the United States.”




President John F. Kennedy Assassination Records CollectionPub. L. 102–526, Oct. 26, 1992, 106 Stat. 3443, as amended by Pub. L. 103–345, §§ 2–5, Oct. 6, 1994, 108 Stat. 3128–3130; Pub. L. 105–25, § 1, July 3, 1997, 111 Stat. 240; Pub. L. 109–313, § 2(c)(1), Oct. 6, 2006, 120 Stat. 1735, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘President John F. Kennedy Assassination Records Collection Act of 1992’.


“SEC. 2. FINDINGS, DECLARATIONS, AND PURPOSES.“(a) Findings and Declarations.—The Congress finds and declares that—“(1) all Government records related to the assassination of President John F. Kennedy should be preserved for historical and governmental purposes;

“(2) all Government records concerning the assassination of President John F. Kennedy should carry a presumption of immediate disclosure, and all records should be eventually disclosed to enable the public to become fully informed about the history surrounding the assassination;

“(3) legislation is necessary to create an enforceable, independent, and accountable process for the public disclosure of such records;

“(4) legislation is necessary because congressional records related to the assassination of President John F. Kennedy would not otherwise be subject to public disclosure until at least the year 2029;

“(5) legislation is necessary because the Freedom of Information Act [5 U.S.C. 552], as implemented by the executive branch, has prevented the timely public disclosure of records relating to the assassination of President John F. Kennedy;

“(6) legislation is necessary because [former] Executive Order No. 12356, entitled ‘National Security Information’ has eliminated the declassification and downgrading schedules relating to classified information across government and has prevented the timely public disclosure of records relating to the assassination of President John F. Kennedy; and

“(7) most of the records related to the assassination of President John F. Kennedy are almost 30 years old, and only in the rarest cases is there any legitimate need for continued protection of such records.


“(b) Purposes.—The purposes of this Act are—“(1) to provide for the creation of the President John F. Kennedy Assassination Records Collection at the National Archives and Records Administration; and

“(2) to require the expeditious public transmission to the Archivist and public disclosure of such records.



“SEC. 3. DEFINITIONS.“In this Act:“(1) ‘Archivist’ means the Archivist of the United States.

“(2) ‘Assassination record’ means a record that is related to the assassination of President John F. Kennedy, that was created or made available for use by, obtained by, or otherwise came into the possession of—“(A) the Commission to Investigate the Assassination of President John F. Kennedy (the ‘Warren Commission’);

“(B) the Commission on Central Intelligence Agency Activities Within the United States (the ‘Rockefeller Commission’);

“(C) the Senate Select Committee to Study Governmental Operations with Respect to Intelligence Activities (the ‘Church Committee’);

“(D) the Select Committee on Intelligence (the ‘Pike Committee’) of the House of Representatives;

“(E) the Select Committee on Assassinations (the ‘House Assassinations Committee’) of the House of Representatives;

“(F) the Library of Congress;

“(G) the National Archives and Records Administration;

“(H) any Presidential library;

“(I) any Executive agency;

“(J) any independent agency;

“(K) any other office of the Federal Government; and

“(L) any State or local law enforcement office that provided support or assistance or performed work in connection with a Federal inquiry into the assassination of President John F. Kennedy,

but does not include the autopsy records donated by the Kennedy family to the National Archives pursuant to a deed of gift regulating access to those records, or copies and reproductions made from such records.

“(3) ‘Collection’ means the President John F. Kennedy Assassination Records Collection established under section 4.

“(4) ‘Executive agency’ means an Executive agency as defined in subsection 552(f) of title 5, United States Code, and includes any Executive department, military department, Government corporation, Government controlled corporation, or other establishment in the executive branch of the Government, including the Executive Office of the President, or any independent regulatory agency.

“(5) ‘Government office’ means any office of the Federal Government that has possession or control of assassination records, including—“(A) the House Committee on Administration with regard to the Select Committee on Assassinations of the records of the House of Representatives;

“(B) the Select Committee on Intelligence of the Senate with regard to records of the Senate Select Committee to Study Governmental Operations with Respect to Intelligence Activities and other assassination records;

“(C) the Library of Congress;

“(D) the National Archives as custodian of assassination records that it has obtained or possesses, including the Commission to Investigate the Assassination of President John F. Kennedy and the Commission on Central Intelligence Agency Activities in the United States; and

“(E) any other executive branch office or agency, and any independent agency.


“(6) ‘Identification aid’ means the written description prepared for each record as required in section 4.

“(7) ‘National Archives’ means the National Archives and Records Administration and all components thereof, including Presidential archival depositories established under section 2112 of title 44, United States Code.

“(8) ‘Official investigation’ means the reviews of the assassination of President John F. Kennedy conducted by any Presidential commission, any authorized congressional committee, and any Government agency either independently, at the request of any Presidential commission or congressional committee, or at the request of any Government official.

“(9) ‘Originating body’ means the Executive agency, government commission, congressional committee, or other governmental entity that created a record or particular information within a record.

“(10) ‘Public interest’ means the compelling interest in the prompt public disclosure of assassination records for historical and governmental purposes and for the purpose of fully informing the American people about the history surrounding the assassination of President John F. Kennedy.

“(11) ‘Record’ includes a book, paper, map, photograph, sound or video recording, machine readable material, computerized, digitized, or electronic information, regardless of the medium on which it is stored, or other documentary material, regardless of its physical form or characteristics.

“(12) ‘Review Board’ means the Assassination Records Review Board established by section 7.

“(13) ‘Third agency’ means a Government agency that originated an assassination record that is in the possession of another agency.


“SEC. 4. PRESIDENT JOHN F. KENNEDY ASSASSINATION RECORDS COLLECTION AT THE NATIONAL ARCHIVES AND RECORDS ADMINISTRATION.“(a) In General.—(1) Not later than 60 days after the date of enactment of this Act [Oct. 26, 1992], the National Archives and Records Administration shall commence establishment of a collection of records to be known as the President John F. Kennedy Assassination Records Collection. In so doing, the Archivist shall ensure the physical integrity and original provenance of all records. The Collection shall consist of record copies of all Government records relating to the assassination of President John F. Kennedy, which shall be transmitted to the National Archives in accordance with section 2107 of title 44, United States Code. The Archivist shall prepare and publish a subject guidebook and index to the collection.

“(2) The Collection shall include—“(A) all assassination records—“(i) that have been transmitted to the National Archives or disclosed to the public in an unredacted form prior to the date of enactment of this Act;

“(ii) that are required to be transmitted to the National Archives; or

“(iii) the disclosure of which is postponed under this Act;


“(B) a central directory comprised of identification aids created for each record transmitted to the Archivist under section 5; and

“(C) all Review Board records as required by this Act.



“(b) Disclosure of Records.—All assassination records transmitted to the National Archives for disclosure to the public shall be included in the Collection and shall be available to the public for inspection and copying at the National Archives within 30 days after their transmission to the National Archives.

“(c) Fees for Copying.—The Archivist shall—“(1) charge fees for copying assassination records; and

“(2) grant waivers of such fees pursuant to the standards established by section 552(a)(4) of title 5, United States Code.


“(d) Additional Requirements.—(1) The Collection shall be preserved, protected, archived, and made available to the public at the National Archives using appropriations authorized, specified, and restricted for use under the terms of this Act.

“(2) The National Archives, in consultation with the Information Security Oversight Office, shall ensure the security of the postponed assassination records in the Collection.


“(e) Oversight.—The Committee on Government Operations [now Committee on Oversight and Reform] of the House of Representatives and the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate shall have continuing oversight jurisdiction with respect to the Collection.


“SEC. 5. REVIEW, IDENTIFICATION, TRANSMISSION TO THE NATIONAL ARCHIVES, AND PUBLIC DISCLOSURE OF ASSASSINATION RECORDS BY GOVERNMENT OFFICES.“(a) In General.—(1) As soon as practicable after the date of enactment of this Act [Oct. 26, 1992], each Government office shall identify and organize its records relating to the assassination of President John F. Kennedy and prepare them for transmission to the Archivist for inclusion in the Collection.

“(2) No assassination record shall be destroyed, altered, or mutilated in any way.

“(3) No assassination record made available or disclosed to the public prior to the date of enactment of this Act may be withheld, redacted, postponed for public disclosure, or reclassified.

“(4) No assassination record created by a person or entity outside government (excluding names or identities consistent with the requirements of section 6) shall be withheld, redacted, postponed for public disclosure, or reclassified.


“(b) Custody of Assassination Records Pending Review.—During the review by Government offices and pending review activity by the Review Board, each Government office shall retain custody of its assassination records for purposes of preservation, security, and efficiency, unless—“(1) the Review Board requires the physical transfer of records for purposes of conducting an independent and impartial review;

“(2) transfer is necessary for an administrative hearing or other Review Board function; or

“(3) it is a third agency record described in subsection (c)(2)(C).


“(c) Review.—(1) Not later than 300 days after the date of enactment of this Act [Oct. 26, 1992], each Government office shall review, identify and organize each assassination record in its custody or possession for disclosure to the public, review by the Review Board, and transmission to the Archivist.

“(2) In carrying out paragraph (1), a Government office shall—“(A) determine which of its records are assassination records;

“(B) determine which of its assassination records have been officially disclosed or publicly available in a complete and unredacted form;

“(C)(i) determine which of its assassination records, or particular information contained in such a record, was created by a third agency or by another Government office; and

“(ii) transmit to a third agency or other Government office those records, or particular information contained in those records, or complete and accurate copies thereof;


“(D)(i) determine whether its assassination records or particular information in assassination records are covered by the standards for postponement of public disclosure under this Act; and

“(ii) specify on the identification aid required by subsection (d) the applicable postponement provision contained in section 6;


“(E) organize and make available to the Review Board all assassination records identified under subparagraph (D) the public disclosure of which in whole or in part may be postponed under this Act;

“(F) organize and make available to the Review Board any record concerning which the office has any uncertainty as to whether the record is an assassination record governed by this Act;

“(G) give priority to—“(i) the identification, review, and transmission of all assassination records publicly available or disclosed as of the date of enactment of this Act in a redacted or edited form; and

“(ii) the identification, review, and transmission, under the standards for postponement set forth in this Act, of assassination records that on the date of enactment of this Act are the subject of litigation under section 552 of title 5, United States Code; and


“(H) make available to the Review Board any additional information and records that the Review Board has reason to believe it requires for conducting a review under this Act.


“(3) The Director of each archival depository established under section 2112 of title 44, United States Code, shall have as a priority the expedited review for public disclosure of assassination records in the possession and custody of the depository, and shall make such records available to the Review Board as required by this Act.


“(d) Identification Aids.—(1)(A) Not later than 45 days after the date of enactment of this Act [Oct. 26, 1992], the Archivist, in consultation with the appropriate Government offices, shall prepare and make available to all Government offices a standard form of identification or finding aid for use with each assassination record subject to review under this Act.

“(B) The Archivist shall ensure that the identification aid program is established in such a manner as to result in the creation of a uniform system of electronic records by Government offices that are compatible with each other.


“(2) Upon completion of an identification aid, a Government office shall—“(A) attach a printed copy to the record it describes;

“(B) transmit to the Review Board a printed copy; and

“(C) attach a printed copy to each assassination record it describes when it is transmitted to the Archivist.


“(3) Assassination records which are in the possession of the National Archives on the date of enactment of this Act, and which have been publicly available in their entirety without redaction, shall be made available in the Collection without any additional review by the Review Board or another authorized office under this Act, and shall not be required to have such an identification aid unless required by the Archivist.


“(e) Transmission to the National Archives.—Each Government office shall—“(1) transmit to the Archivist, and make immediately available to the public, all assassination records that can be publicly disclosed, including those that are publicly available on the date of enactment of this Act [Oct. 26, 1992], without any redaction, adjustment, or withholding under the standards of this Act; and

“(2) transmit to the Archivist upon approval for postponement by the Review Board or upon completion of other action authorized by this Act, all assassination records the public disclosure of which has been postponed, in whole or in part, under the standards of this Act, to become part of the protected Collection.


“(f) Custody of Postponed Assassination Records.—An assassination record the public disclosure of which has been postponed shall, pending transmission to the Archivist, be held for reasons of security and preservation by the originating body until such time as the information security program has been established at the National Archives as required in section 4(e)(2).

“(g) Periodic Review of Postponed Assassination Records.—(1) All postponed or redacted records shall be reviewed periodically by the originating agency and the Archivist consistent with the recommendations of the Review Board under section 9(c)(3)(B).

“(2)(A) A periodic review shall address the public disclosure of additional assassination records in the Collection under the standards of this Act.

“(B) All postponed assassination records determined to require continued postponement shall require an unclassified written description of the reason for such continued postponement. Such description shall be provided to the Archivist and published in the Federal Register upon determination.

“(C) The periodic review of postponed assassination records shall serve to downgrade and declassify security classified information.

“(D) Each assassination record shall be publicly disclosed in full, and available in the Collection no later than the date that is 25 years after the date of enactment of this Act [Oct. 26, 1992], unless the President certifies, as required by this Act, that—“(i) continued postponement is made necessary by an identifiable harm to the military defense, intelligence operations, law enforcement, or conduct of foreign relations; and

“(ii) the identifiable harm is of such gravity that it outweighs the public interest in disclosure.




“(h) Fees for Copying.—Executive branch agencies shall—“(1) charge fees for copying assassination records; and

“(2) grant waivers of such fees pursuant to the standards established by section 552(a)(4) of title 5, United States Code.



“SEC. 6. GROUNDS FOR POSTPONEMENT OF PUBLIC DISCLOSURE OF RECORDS.“Disclosure of assassination records or particular information in assassination records to the public may be postponed subject to the limitations of this Act if there is clear and convincing evidence that—“(1) the threat to the military defense, intelligence operations, or conduct of foreign relations of the United States posed by the public disclosure of the assassination record is of such gravity that it outweighs the public interest, and such public disclosure would reveal—“(A) an intelligence agent whose identity currently requires protection;

“(B) an intelligence source or method which is currently utilized, or reasonably expected to be utilized, by the United States Government and which has not been officially disclosed, the disclosure of which would interfere with the conduct of intelligence activities; or

“(C) any other matter currently relating to the military defense, intelligence operations or conduct of foreign relations of the United States, the disclosure of which would demonstrably impair the national security of the United States;


“(2) the public disclosure of the assassination record would reveal the name or identity of a living person who provided confidential information to the United States and would pose a substantial risk of harm to that person;

“(3) the public disclosure of the assassination record could reasonably be expected to constitute an unwarranted invasion of personal privacy, and that invasion of privacy is so substantial that it outweighs the public interest;

“(4) the public disclosure of the assassination record would compromise the existence of an understanding of confidentiality currently requiring protection between a Government agent and a cooperating individual or a foreign government, and public disclosure would be so harmful that it outweighs the public interest; or

“(5) the public disclosure of the assassination record would reveal a security or protective procedure currently utilized, or reasonably expected to be utilized, by the Secret Service or another Government agency responsible for protecting Government officials, and public disclosure would be so harmful that it outweighs the public interest.


“SEC. 7. ESTABLISHMENT AND POWERS OF THE ASSASSINATION RECORDS REVIEW BOARD.“(a) Establishment.—There is established as an independent agency a board to be known as the Assassinations Records Review Board.

“(b) Appointment.—(1) The President, by and with the advice and consent of the Senate, shall appoint, without regard to political affiliation, 5 citizens to serve as members of the Review Board to ensure and facilitate the review, transmission to the Archivist, and public disclosure of Government records related to the assassination of President John F. Kennedy.

“(2) The President shall make nominations to the Review Board not later than 90 calendar days after the date of enactment of this Act [Oct. 26, 1992].

“(3) If the Senate votes not to confirm a nomination to the Review Board, the President shall make an additional nomination not later than 30 days thereafter.

“(4)(A) The President shall make nominations to the Review Board after considering persons recommended by the American Historical Association, the Organization of American Historians, the Society of American Archivists, and the American Bar Association.

“(B) If an organization described in subparagraph (A) does not recommend at least 2 nominees meeting the qualifications stated in paragraph (5) by the date that is 45 days after the date of enactment of this Act, the President shall consider for nomination the persons recommended by the other organizations described in subparagraph (A).

“(C) The President may request an organization described in subparagraph (A) to submit additional nominations.


“(5) Persons nominated to the Review Board—“(A) shall be impartial private citizens, none of whom is presently employed by any branch of the Government, and none of whom shall have had any previous involvement with any official investigation or inquiry conducted by a Federal, State, or local government, relating to the assassination of President John F. Kennedy;

“(B) shall be distinguished persons of high national professional reputation in their respective fields who are capable of exercising the independent and objective judgment necessary to the fulfillment of their role in ensuring and facilitating the review, transmission to the public, and public disclosure of records related to the assassination of President John F. Kennedy and who possess an appreciation of the value of such material to the public, scholars, and government; and

“(C) shall include at least 1 professional historian and 1 attorney.



“(c) Security Clearances.—(1) All Review Board nominees shall be granted the necessary security clearances in an accelerated manner subject to the standard procedures for granting such clearances.

“(2) All nominees shall qualify for the necessary security clearance prior to being considered for confirmation by the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate.


“(d) Confirmation Hearings.—(1) The Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate shall hold confirmation hearings within 30 days in which the Senate is in session after the nomination of 3 Review Board members.

“(2) The Committee on Governmental Affairs shall vote on the nominations within 14 days in which the Senate is in session after the confirmation hearings, and shall report its results to the full Senate immediately.

“(3) The Senate shall vote on each nominee to confirm or reject within 14 days in which the Senate is in session after reported by the Committee on Governmental Affairs.


“(e) Vacancy.—A vacancy on the Review Board shall be filled in the same manner as specified for original appointment within 30 days of the occurrence of the vacancy.

“(f) Chairperson.—The Members of the Review Board shall elect one of its members as chairperson at its initial meeting.

“(g) Removal of Review Board Member.—(1) No member of the Review Board shall be removed from office, other than—“(A) by impeachment and conviction; or

“(B) by the action of the President for inefficiency, neglect of duty, malfeasance in office, physical disability, mental incapacity, or any other condition that substantially impairs the performance of the member’s duties.


“(2)(A) If a member of the Review Board is removed from office, and that removal is by the President, not later than 10 days after the removal the President shall submit to the Committee on Government Operations [now Committee on Oversight and Reform] of the House of Representatives and the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate a report specifying the facts found and the grounds for the removal.

“(B) The President shall publish in the Federal Register a report submitted under paragraph (2)(A), except that the President may, if necessary to protect the rights of a person named in the report or to prevent undue interference with any pending prosecution, postpone or refrain from publishing any or all of the report until the completion of such pending cases or pursuant to privacy protection requirements in law.


“(3)(A) A member of the Review Board removed from office may obtain judicial review of the removal in a civil action commenced in the United States District Court for the District of Columbia.

“(B) The member may be reinstated or granted other appropriate relief by order of the court.



“(h) Compensation of Members.—(1) A member of the Review Board shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Review Board.

“(2) A member of the Review Board shall be allowed reasonable travel expenses, including per diem in lieu of subsistence, at rates for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from the member’s home or regular place of business in the performance of services for the Review Board.


“(i) Duties of the Review Board.—(1) The Review Board shall consider and render decisions on a determination by a Government office to seek to postpone the disclosure of assassination records.

“(2) In carrying out paragraph (1), the Review Board shall consider and render decisions—“(A) whether a record constitutes an assassination record; and

“(B) whether an assassination record or particular information in a record qualifies for postponement of disclosure under this Act.



“(j) Powers.—(1) The Review Board shall have the authority to act in a manner prescribed under this Act including authority to—“(A) direct Government offices to complete identification aids and organize assassination records;

“(B) direct Government offices to transmit to the Archivist assassination records as required under this Act, including segregable portions of assassination records, and substitutes and summaries of assassination records that can be publicly disclosed to the fullest extent;

“(C)(i) obtain access to assassination records that have been identified and organized by a Government office;

“(ii) direct a Government office to make available to the Review Board, and if necessary investigate the facts surrounding, additional information, records, or testimony from individuals, which the Review Board has reason to believe is required to fulfill its functions and responsibilities under this Act; and

“(iii) request the Attorney General to subpoena private persons to compel testimony, records, and other information relevant to its responsibilities under this Act;


“(D) require any Government office to account in writing for the destruction of any records relating to the assassination of President John F. Kennedy;

“(E) receive information from the public regarding the identification and public disclosure of assassination records;

“(F) hold hearings, administer oaths, and subpoena witnesses and documents; and

“(G) use the Federal Acquisition Service in the same manner and under the same conditions as other departments and agencies of the United States; and

“(H) use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.


“(2) A subpoena issued under paragraph (1)(C)(iii) may be enforced by any appropriate Federal court acting pursuant to a lawful request of the Review Board.


“(k) Witness Immunity.—The Review Board shall be considered to be an agency of the United States for purposes of section 6001 of title 18, United States Code.

“(l) Oversight.—(1) The Committee on Government Operations [now Committee on Oversight and Reform] of the House of Representatives and the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate shall have continuing oversight jurisdiction with respect to the official conduct of the Review Board and the disposition of postponed records after termination of the Review Board, and shall have access to any records held or created by the Review Board.

“(2) The Review Board shall have the duty to cooperate with the exercise of such oversight jurisdiction.


“(m) Support Services.—The Administrator of the General Services Administration shall provide administrative services for the Review Board on a reimbursable basis.

“(n) Interpretive Regulations.—The Review Board may issue interpretive regulations.

“(o) Termination and Winding Up.—(1) The Review Board and the terms of its members shall terminate not later than September 30, 1998.

“(2) Upon its termination, the Review Board shall submit reports to the President and the Congress including a complete and accurate accounting of expenditures during its existence, and shall complete all other reporting requirements under this Act.

“(3) Upon termination and winding up, the Review Board shall transfer all of its records to the Archivist for inclusion in the Collection, and no record of the Review Board shall be destroyed.



“SEC. 8. ASSASSINATION RECORDS REVIEW BOARD PERSONNEL.“(a) Executive Director.—(1) Not later than 45 days after the initial meeting of the Review Board, the Review Board shall appoint one citizen, without regard to political affiliation, to the position of Executive Director.

“(2) The person appointed as Executive Director shall be a private citizen of integrity and impartiality who is a distinguished professional and who is not a present employee of any branch of the Government and has had no previous involvement with any official investigation or inquiry relating to the assassination of President John F. Kennedy.

“(3)(A) A candidate for Executive Director shall be granted the necessary security clearances in an accelerated manner subject to the standard procedures for granting such clearances.

“(B) A candidate shall qualify for the necessary security clearance prior to being approved by the Review Board.


“(4) The Executive Director shall—“(A) serve as principal liaison to Government offices;

“(B) be responsible for the administration and coordination of the Review Board’s review of records;

“(C) be responsible for the administration of all official activities conducted by the Review Board; and

“(D) have no authority to decide or determine whether any record should be disclosed to the public or postponed for disclosure.


“(5) The Executive Director shall not be removed for reasons other than by a majority vote of the Review Board for cause on the grounds of inefficiency, neglect of duty, malfeasance in office, physical disability, mental incapacity, or any other condition that substantially impairs the performance of the responsibilities of the Executive Director or the staff of the Review Board.


“(b) Staff.—(1) The Review Board, without regard to the civil service laws, may appoint and terminate additional personnel as are necessary to enable the Review Board and its Executive Director to perform the duties of the Review Board.

“(2)(A) Except as provided in subparagraph (B), a person appointed to the staff of the Review Board shall be a private citizen of integrity and impartiality who is not a present employee of any branch of the Government and who has had no previous involvement with any official investigation or inquiry relating to the assassination of President John F. Kennedy.

“(B) An individual who is an employee of the Government may be appointed to the staff of the Review Board if in that position the individual will perform only administrative functions.


“(3)(A) A candidate for staff shall be granted the necessary security clearances in an accelerated manner subject to the standard procedures for granting such clearances.

“(B)(i) The Review Board may offer conditional employment to a candidate for a staff position pending the completion of security clearance background investigations. During the pendency of such investigations, the Review Board shall ensure that any such employee does not have access to, or responsibility involving, classified or otherwise restricted assassination record materials.

“(ii) If a person hired on a conditional basis under clause (i) is denied or otherwise does not qualify for all security clearances necessary to carry out the responsibilities of the position for which conditional employment has been offered, the Review Board shall immediately terminate the person’s employment.




“(c) Compensation.—Subject to such rules as may be adopted by the Review Board, the chairperson, without regard to the provisions of title 5, United States Code, governing appointments in the competitive service and without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates, may—“(1) appoint an Executive Director, who shall be paid at a rate not to exceed the rate of basic pay for level V of the Executive Schedule; and

“(2) appoint and fix compensation of such other personnel as may be necessary to carry out this Act.


“(d) Advisory Committees.—(1) The Review Board shall have the authority to create advisory committees to assist in fulfilling the responsibilities of the Review Board under this Act.

“(2) Any advisory committee created by the Review Board shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.).


“(e) Security Clearance Required.—An individual employed in any position by the Review Board (including an individual appointed as Executive Director) shall be required to qualify for any necessary security clearance prior to taking office in that position, but may be employed conditionally in accordance with subsection (b)(3)(B) before qualifying for that clearance.


“SEC. 9. REVIEW OF RECORDS BY THE ASSASSINATION RECORDS REVIEW BOARD.“(a) Custody of Records Reviewed by Board.—Pending the outcome of the Review Board’s review activity, a Government office shall retain custody of its assassination records for purposes of preservation, security, and efficiency, unless—“(1) the Review Board requires the physical transfer of records for reasons of conducting an independent and impartial review; or

“(2) such transfer is necessary for an administrative hearing or other official Review Board function.


“(b) Startup Requirements.—The Review Board shall—“(1) not later than 90 days after the date of its appointment, publish a schedule for review of all assassination records in the Federal Register; and

“(2) not later than 180 days after the date of enactment of this Act [Oct. 26, 1992], begin its review of assassination records under this Act.


“(c) Determinations of the Review Board.—(1) The Review Board shall direct that all assassination records be transmitted to the Archivist and disclosed to the public in the Collection in the absence of clear and convincing evidence that—“(A) a Government record is not an assassination record; or

“(B) a Government record or particular information within an assassination record qualifies for postponement of public disclosure under this Act.


“(2) In approving postponement of public disclosure of an assassination record, the Review Board shall seek to—“(A) provide for the disclosure of segregable parts, substitutes, or summaries of such a record; and

“(B) determine, in consultation with the originating body and consistent with the standards for postponement under this Act, which of the following alternative forms of disclosure shall be made by the originating body:“(i) Any reasonably segregable particular information in an assassination record.

“(ii) A substitute record for that information which is postponed.

“(iii) A summary of an assassination record.



“(3) With respect to each assassination record or particular information in assassination records the public disclosure of which is postponed pursuant to section 6, or for which only substitutions or summaries have been disclosed to the public, the Review Board shall create and transmit to the Archivist a report containing—“(A) a description of actions by the Review Board, the originating body, the President, or any Government office (including a justification of any such action to postpone disclosure of any record or part of any record) and of any official proceedings conducted by the Review Board with regard to specific assassination records; and

“(B) a statement, based on a review of the proceedings and in conformity with the decisions reflected therein, designating a recommended specified time at which or a specified occurrence following which the material may be appropriately disclosed to the public under this Act.


“(4)(A) Following its review and a determination that an assassination record shall be publicly disclosed in the Collection or postponed for disclosure and held in the protected Collection, the Review Board shall notify the head of the originating body of its determination and publish a copy of the determination in the Federal Register within 14 days after the determination is made.

“(B) Contemporaneous notice shall be made to the President for Review Board determinations regarding executive branch assassination records, and to the oversight committees designated in this Act in the case of legislative branch records. Such notice shall contain a written unclassified justification for public disclosure or postponement of disclosure, including an explanation of the application of any standards contained in section 6.



“(d) Presidential Authority Over Review Board Determination.—“(1) Public disclosure or postponement of disclosure.—After the Review Board has made a formal determination concerning the public disclosure or postponement of disclosure of an executive branch assassination record or information within such a record, or of any information contained in an assassination record, obtained or developed solely within the executive branch, the President shall have the sole and nondelegable authority to require the disclosure or postponement of such record or information under the standards set forth in section 6, and the President shall provide the Review Board with an unclassified written certification specifying the President’s decision within 30 days after the Review Board’s determination and notice to the executive branch agency as required under this Act, stating the justification for the President’s decision, including the applicable grounds for postponement under section 6, accompanied by a copy of the identification aid required under section 4.

“(2) Periodic review.—Any executive branch assassination record postponed by the President shall be subject to the requirements of periodic review, downgrading and declassification of classified information, and public disclosure in the collection set forth in section 4.

“(3) Record of presidential postponement.—The Review Board shall, upon its receipt, publish in the Federal Register a copy of any unclassified written certification, statement, and other materials transmitted by or on behalf of the President with regard to postponement of assassination records.


“(e) Notice to Public.—Every 30 calendar days, beginning on the date that is 60 calendar days after the date on which the Review Board first approves the postponement of disclosure of an assassination record, the Review Board shall publish in the Federal Register a notice that summarizes the postponements approved by the Review Board or initiated by the President, the House of Representatives, or the Senate, including a description of the subject, originating agency, length or other physical description, and each ground for postponement that is relied upon.

“(f) Reports by the Review Board.—(1) The Review Board shall report its activities to the leadership of the Congress, the Committee on Government Operations [now Committee on Oversight and Reform] of the House of Representatives, the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate, the President, the Archivist, and the head of any Government office whose records have been the subject of Review Board activity.

“(2) The first report shall be issued on the date that is 1 year after the date of enactment of this Act [Oct. 26, 1992], and subsequent reports every 12 months thereafter until termination of the Review Board.

“(3) A report under paragraph (1) shall include the following information:“(A) A financial report of the expenses for all official activities and requirements of the Review Board and its personnel.

“(B) The progress made on review, transmission to the Archivist, and public disclosure of assassination records.

“(C) The estimated time and volume of assassination records involved in the completion of the Review Board’s performance under this Act.

“(D) Any special problems, including requests and the level of cooperation of Government offices, with regard to the ability of the Review Board to operate as required by this Act.

“(E) A record of review activities, including a record of postponement decisions by the Review Board or other related actions authorized by this Act, and a record of the volume of records reviewed and postponed.

“(F) Suggestions and requests to Congress for additional legislative authority needs.

“(G) An appendix containing copies of reports of postponed records to the Archivist required under section 9(c)(3) made since the date of the preceding report under this subsection.


“(4) At least 90 calendar days before completing its work, the Review Board shall provide written notice to the President and Congress of its intention to terminate its operations at a specified date.



“SEC. 10. DISCLOSURE OF OTHER MATERIALS AND ADDITIONAL STUDY.“(a) Materials Under Seal of Court.—“(1) The Review Board may request the Attorney General to petition any court in the United States or abroad to release any information relevant to the assassination of President John F. Kennedy that is held under seal of the court.

“(2)(A) The Review Board may request the Attorney General to petition any court in the United States to release any information relevant to the assassination of President John F. Kennedy that is held under the injunction of secrecy of a grand jury.

“(B) A request for disclosure of assassination materials under this Act shall be deemed to constitute a showing of particularized need under Rule 6 of the Federal Rules of Criminal Procedure [18 U.S.C. App.].



“(b) Sense of Congress.—It is the sense of the Congress that—“(1) the Attorney General should assist the Review Board in good faith to unseal any records that the Review Board determines to be relevant and held under seal by a court or under the injunction of secrecy of a grand jury;

“(2) the Secretary of State should contact the Government of the Republic of Russia and seek the disclosure of all records of the government of the former Soviet Union, including the records of the Komitet Gosudarstvennoy Bezopasnosti (KGB) and the Glaynoye Razvedyvatelnoye Upravleniye (GRU), relevant to the assassination of President Kennedy, and contact any other foreign government that may hold information relevant to the assassination of President Kennedy and seek disclosure of such information; and

“(3) all Executive agencies should cooperate in full with the Review Board to seek the disclosure of all information relevant to the assassination of President John F. Kennedy consistent with the public interest.



“SEC. 11. RULES OF CONSTRUCTION.“(a) Precedence Over Other Law.—When this Act requires transmission of a record to the Archivist or public disclosure, it shall take precedence over any other law (except section 6103 of the Internal Revenue Code [26 U.S.C. 6103]), judicial decision construing such law, or common law doctrine that would otherwise prohibit such transmission or disclosure, with the exception of deeds governing access to or transfer or release of gifts and donations of records to the United States Government.

“(b) Freedom of Information Act.—Nothing in this Act shall be construed to eliminate or limit any right to file requests with any executive agency or seek judicial review of the decisions pursuant to section 552 of title 5, United States Code.

“(c) Judicial Review.—Nothing in this Act shall be construed to preclude judicial review, under chapter 7 of title 5, United States Code, of final actions taken or required to be taken under this Act.

“(d) Existing Authority.—Nothing in this Act revokes or limits the existing authority of the President, any executive agency, the Senate, or the House of Representatives, or any other entity of the Government to publicly disclose records in its possession.

“(e) Rules of the Senate and House of Representatives.—To the extent that any provision of this Act establishes a procedure to be followed in the Senate or the House of Representatives, such provision is adopted—“(1) as an exercise of the rulemaking power of the Senate and House of Representatives, respectively, and is deemed to be part of the rules of each House, respectively, but applicable only with respect to the procedure to be followed in that House, and it supersedes other rules only to the extent that it is inconsistent with such rules; and

“(2) with full recognition of the constitutional right of either House to change the rules (so far as they relate to the procedure of that House) at any time, in the same manner, and to the same extent as in the case of any other rule of that House.



“SEC. 12. TERMINATION OF EFFECT OF ACT.“(a) Provisions Pertaining to the Review Board.—The provisions of this Act that pertain to the appointment and operation of the Review Board shall cease to be effective when the Review Board and the terms of its members have terminated pursuant to section 7(o).

“(b) Other Provisions.—The remaining provisions of this Act shall continue in effect until such time as the Archivist certifies to the President and the Congress that all assassination records have been made available to the public in accordance with this Act.


“SEC. 13. AUTHORIZATION OF APPROPRIATIONS.“(a) In General.—There are authorized to be appropriated to carry out the provisions of this Act $1,600,000 for fiscal year 1998.

“(b) Interim Funding.—Until such time as funds are appropriated pursuant to subsection (a), the President may use such sums as are available for discretionary use to carry out this Act.


“SEC. 14. SEVERABILITY.“If any provision of this Act or the application thereof to any person or circumstance is held invalid, the remainder of this Act and the application of that provision to other persons not similarly situated or to other circumstances shall not be affected by the invalidation.”




[Postponement of records from full public disclosure under section 5(g)(2)(D) of Pub. L. 102–526, set out above, continued until Oct. 26, 2021, by Memorandum of President of the United States, Oct. 26, 2017, 82 F.R. 50307; Memorandum of President of the United States, Apr. 26, 2018, 83 F.R. 19157.]
[For transfer of the functions, personnel, assets, and obligations of the United States Secret Service, including the functions of the Secretary of the Treasury relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 381, 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.]

Executive Documents

Classified National Security Information
For provisions authorizing Archivist to review, downgrade, and declassify information of former Presidents under control of Archivist pursuant to this section, see Ex. Ord. No. 13526, § 3.5(b), Dec. 29, 2009, 75 F.R. 718, set out as a note under section 3161 of Title 50, War and National Defense.



§ 2108. Responsibility for custody, use, and withdrawal of records(a) The Archivist shall be responsible for the custody, use, and withdrawal of records transferred to him. When records, the use of which is subject to statutory limitations and restrictions, are so transferred, permissive and restrictive statutory provisions with respect to the examination and use of records applicable to the head of the agency from which the records were transferred or to employees of that agency are applicable to the Archivist and to the employees of the National Archives and Records Administration, respectively. Except as provided in subsection (b) of this section, when the head of a Federal agency states, in writing, restrictions that appear to him to be necessary or desirable in the public interest with respect to the use or examination of rec­ords being considered for transfer from his custody to the Archivist, the Archivist shall, if he concurs,,11 So in original. impose such restrictions on the records so transferred, and may not relax or remove such restrictions without the written concurrence of the head of the agency from which the material was transferred, or of his successor in function, if any. In the event that a Federal agency is terminated and there is no successor in function, the Archivist is authorized to relax, remove, or impose restrictions on such agency’s records when he determines that such action is in the public interest. Statutory and other restrictions referred to in this subsection shall remain in force until the records have been in existence for thirty years unless the Archivist by order, having consulted with the head of the transferring Federal agency or his successor in function, determines, with respect to specific bodies of records, that for reasons consistent with standards established in relevant statutory law, such restrictions shall remain in force for a longer period. Restriction on the use or examination of records deposited with the National Archives of the United States imposed by section 3 of the National Archives Act, approved June 19, 1934, shall continue in force regardless of the expiration of the tenure of office of the official who imposed them but may be removed or relaxed by the Archivist with the concurrence in writing of the head of the agency from which material was transferred or of his successor in function, if any.

(b) With regard to the census and survey rec­ords of the Bureau of the Census containing data identifying individuals enumerated in population censuses, any release pursuant to this section of such identifying information contained in such records shall be made by the Archivist pursuant to the specifications and agreements set forth in the exchange of correspondence on or about the date of October 10, 1952, between the Director of the Bureau of the Census and the Archivist of the United States, together with all amendments thereto, now or hereafter entered into between the Director of the Bureau of the Census and the Archivist of the United States. Such amendments, if any, shall be published in the Register.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1288, § 2104; Pub. L. 95–416, § 1(b), Oct. 5, 1978, 92 Stat. 915; renumbered § 2108 and amended Pub. L. 98–497, title I, §§ 102(a)(1), 107(a)(2), Oct. 19, 1984, 98 Stat. 2280, 2285.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 397(b) (June 30, 1949, ch. 288, title V, § 507, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Editorial Notes

References in TextSection 3 of the National Archives Act, approved June 19, 1934, referred to in subsec. (a), was classified to section 300c of former Title 44, Public Printing and Documents, and was repealed by act June 30, 1949, ch. 288, title VI, § 602(a)(32), renumbered and added Sept. 5, 1950, ch. 849, § 7(d), 64 Stat. 590.

Prior ProvisionsA prior section 2108 was renumbered section 2112 of this title.

Amendments1984—Subsec. (a). Pub. L. 98–497, § 107(a)(2), substituted “the Archivist and to the employees of the National Archives and Records Administration” for “the Administrator, the Archivist of the United States, and to the employees of the General Services Administration”, struck out “and in consultation with the Archivist of the United States” before “impose such restrictions” in third sentence, struck out “the Archivist and” after “having consulted with” in fifth sentence, substituted “Archivist” for “Administrator of General Services” wherever appearing, and substituted “Archivist” for “Administrator” wherever appearing.
Subsec. (b). Pub. L. 98–497, § 107(a)(2)(D), substituted “Archivist” for “Administrator of General Services”.
1978—Pub. L. 95–416 designated existing provisions as subsec. (a), inserted provisions permitting the Administrator to relax, remove, or impose restrictions in the public interest of records of agencies which have been terminated and requiring the Administrator with regard to duration of restrictions to consult with the Archivist and the head of the transferring Federal agency or his successor in function, and substituted “thirty years” for “fifty years”, and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.

Procedures To Prevent Unauthorized Removal of Classified Records From National ArchivesPub. L. 113–187, § 6, Nov. 26, 2014, 128 Stat. 2010, provided that:
“(a) Classified Records.—Not later than 90 days after the date of the enactment of this Act [Nov. 26, 2014], the Archivist shall prescribe internal procedures to prevent the unauthorized removal of classified records from the National Archives and Records Administration or the destruction or damage of such records, including when such records are accessed or searched electronically. Such procedures shall include, at a minimum, the following prohibitions:“(1) An individual, other than covered personnel, may not view classified records in any room that is not secure, except in the presence of National Archives and Records Administration personnel or under video surveillance.

“(2) An individual, other than covered personnel, may not be left alone with classified records, unless that individual is under video surveillance.

“(3) An individual, other than covered personnel, may not review classified records while possessing any cellular phone, electronic personal communication device, or any other devices capable of photographing, recording, or transferring images or content.

“(4) An individual seeking access to review classified records, as a precondition to such access, must consent to a search of their belongings upon conclusion of their records review.

“(5) All notes and other writings prepared by an individual, other than covered personnel, during the course of a review of classified records shall be retained by the National Archives and Records Administration in a secure facility until such notes and other writings are determined to be unclassified, are declassified, or are securely transferred to another secure facility.


“(b) Definitions.—In this section:“(1) Covered personnel.—The term ‘covered personnel’ means any individual—“(A) who has an appropriate and necessary reason for accessing classified records, as determined by the Archivist; and

“(B) who is either—“(i) an officer or employee of the United States Government with appropriate security clearances; or

“(ii) any personnel with appropriate security clearances of a Federal contractor authorized in writing to act for purposes of this section by an officer or employee of the United States Government.



“(2) Records.—The term ‘records’ has the meaning given that term under section 3301 of title 44, United States Code.”







§ 2109. Preservation, arrangement, duplication, exhibition of records
The Archivist shall provide for the preservation, arrangement, repair and rehabilitation, duplication and reproduction (including microcopy publications), description, and exhibition of records or other documentary material transferred to him as may be needful or appropriate, including the preparation and publication of inventories, indexes, catalogs, and other finding aids or guides to facilitate their use. He may also prepare guides and other finding aids to Federal records and, when approved by the National Historical Publications and Records Commission, publish such historical works and collections of sources as seem appropriate for printing or otherwise recording at the public expense.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1288, § 2105; renumbered § 2109 and amended Pub. L. 98–497, title I, §§ 102(a)(1), 107(a)(3), Oct. 19, 1984, 98 Stat. 2280, 2285.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 397(c) (June 30, 1949, ch. 288, title V, § 507, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583; July 12, 1952, ch. 703, § 1(o), 66 Stat. 594).

Editorial Notes
Prior ProvisionsA prior section 2109 was renumbered section 2113 of this title.

Amendments1984—Pub. L. 98–497, § 107(a)(3), substituted “Archivist” for “Administrator of General Services” and inserted “and Records” after “National Historical Publications”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.

Executive Documents

Ex. Ord. No. 11440. Supplemental Use of Exhibits and Displays Created in Furtherance of Authorized Programs of Executive Departments and Agencies
Ex. Ord. No. 11440, Dec. 11, 1968, 33 F.R. 18475, as amended by Ex. Ord. No. 12608, Sept. 9, 1987, 52 F.R. 34617, provided:
WHEREAS the executive departments and agencies of the Government, in discharging their various responsibilities, create a large volume of materials (including books, correspondence, documents, papers, pamphlets, works of art, models, pictures, photographs, plats, maps, films, motion pictures, sound recordings, and other objects of historical or commemorative value) which from time to time are incorporated into or reproduced for use in exhibits or other types of visual displays needed for use in carrying out their programs; and
WHEREAS under Chapter 21 of Title 44, United States Code, the Archivist of the United States is authorized to accept for deposit in the National Archives of the United States the records of any Federal agency or of the Congress of the United States that are determined by the Archivist to have sufficient historical or other value to warrant their continued preservation by the United States Government, as well as the papers and other historical materials of any official or former official of the Government, and to make provisions for the exhibition of materials transferred to him; and.
WHEREAS many of the exhibits and displays so prepared, produced, or otherwise created by the executive departments and agencies possess historical significance which warrants their preservation and exhibition as part of the archival and cultural heritage of the United States:
NOW, THEREFORE, by virtue of the authority vested in me, as President of the United States, it is hereby ordered as follows:
Section 1. The heads of all executive departments and agencies are directed—
(a) when initiating plans for the preparation, production, or other creation of exhibits and displays in furtherance of their program missions, to confer with the Archivist of the United States, or his designee, for the purpose of assuring that any such exhibits or displays which the Archivist finds appropriate for supplemental exhibition as part of the archival and cultural heritage of the United States are prepared, produced, or otherwise created in a manner which assures, to the maximum possible extent, their appropriateness, after they have served their primary program purpose, for such supplemental exhibition, and
(b) to transfer to the Archivist, without reimbursement, such exhibits or displays as he determines are appropriate for such supplemental exhibition after they have served their primary program purpose, subject to such conditions requiring return to the department or agency of all or any of the materials incorporated in the exhibits or displays as may be mutually agreeable.
Sec. 2. The Archivist of the United States is directed to—
(a) provide advice, counsel, and assistance to the heads of executive departments and agencies in the preparation, production, or other creation of exhibits and displays which he finds will have future value for exhibition as part of the archival and cultural heritage of the United States; and
(b) accept any such exhibit or display when it has served its primary program purpose and (1) arrange for its supplemental exhibition as appropriate, (2) preserve any such exhibit or display which possesses sufficient historical or other value to warrant continued preservation, or (3) dispose of any such exhibit or display when, in his judgment, the reasons for its continued preservation or exhibition cease to exist, all subject to the conditions agreed upon incident to transfer to the Archivist of the United States of the exhibit or display.



§ 2110. Servicing records
The Archivist shall provide and maintain facilities he considers necessary or desirable for servicing records in his custody that are not exempt from examination by statutory or other restrictions.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1288, § 2106; renumbered § 2110 and amended Pub. L. 98–497, title I, §§ 102(a)(1), 107(a)(4), Oct. 19, 1984, 98 Stat. 2280, 2286.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 397(d) (June 30, 1949, ch. 288, title V, § 507, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Editorial Notes
Prior ProvisionsA prior section 2110 was renumbered section 2114 of this title.

Amendments1984—Pub. L. 98–497, § 107(a)(4), substituted “Archivist” for “Administrator of General Services”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2111. Material accepted for deposit(a) In General.—When the Archivist considers it to be in the public interest the Archivist may accept for deposit—(1) the papers and other historical materials of a President or former President of the United States, or other official or former official of the Government, and other papers relating to and contemporary with a President or former President of the United States, subject to restrictions agreeable to the Archivist as to their use; and

(2) recorded information (as such term is defined in section 3301(a)(2) of this title) from private sources that are appropriate for preservation by the Government as evidence of its organization, functions, policies, decisions, procedures, and transactions.


(b) Exception.—This section shall not apply in the case of any Presidential records which are subject to the provisions of chapter 22 of this title.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1288, § 2107; Pub. L. 95–591, § 2(b)(2), Nov. 4, 1978, 92 Stat. 2528; renumbered § 2111 and amended Pub. L. 98–497, title I, §§ 102(a)(1), 107(a)(5), Oct. 19, 1984, 98 Stat. 2280, 2286; Pub. L. 113–187, § 3(b), Nov. 26, 2014, 128 Stat. 2008.)

Historical and Revision NotesBased on 44 U.S. Code 1964 ed., § 397(e) (June 30, 1949, ch. 288, title V, § 507, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583; July 12, 1952, ch. 703, § 1(p), 66 Stat. 594; July 12, 1955, ch. 329, 69 Stat. 297; Aug. 12, 1955, ch. 859, 69 Stat. 695).

Editorial Notes
Prior ProvisionsA prior section 2111 was renumbered section 2115 of this title.

Amendments2014—Pub. L. 113–187 amended section generally, substituting subsecs. (a) and (b) for similar provisions contained in pars. (1) and (2) and concluding provisions.
1984—Pub. L. 98–497, § 107(a)(5), substituted “Archivist” for “Administrator of General Services” in provisions preceding par. (1), and substituted “Archivist” for “Administrator” in par. (1).
1978—Pub. L. 95–591 inserted provision excluding Presidential records which are subject to provisions of chapter 22 of this title from application of this section.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–591 effective with respect to Presidential records created during a term of office of President beginning on or after Jan. 20, 1981, see section 3 of Pub. L. 95–591, set out as an Effective Date note under section 2201 of this title.

Presidential Recordings and Materials Preservation ActPub. L. 93–526, title I, §§ 101–106, Dec. 19, 1974, 88 Stat. 1695–1698, as amended by Pub. L. 98–497, title I, § 107(c), Oct. 19, 1984, 98 Stat. 2291; Pub. L. 108–199, div. F, title V, § 543(a), Jan. 23, 2004, 118 Stat. 346, provided: 
“That this Act [enacting this note, former sections 3315 to 3324 of this title, and provisions set out as a note under former section 3315 of this title] may be cited as the ‘Presidential Recordings and Materials Preservation Act’.
“Title I—Preservation of Presidential Recordings and Materials“delivery and retention of certain presidential materials“Sec. 101. (a) Notwithstanding any other law or any agreement or understanding made pursuant to section 2111 of title 44, United States Code any Federal employee in possession shall deliver, and the Archivist of the United States (hereinafter referred to as the ‘Archivist’) shall receive, obtain, or retain, complete possession and control of all original tape recordings of conversations which were recorded or caused to be recorded by any officer or employee of the Federal Government and which—“(1) involve former President Richard M. Nixon or other individuals who, at the time of the conversation, were employed by the Federal Government;

“(2) were recorded in the White House or in the office of the President in the Executive Office Buildings located in Washington, District of Columbia; Camp David, Maryland; Key Biscayne, Florida; or San Clemente, California; and

“(3) were recorded during the period beginning January 20, 1969, and ending August 9, 1974.


“(b)(1) Notwithstanding any other law or any agreement or understanding made pursuant to section 2111 of title 44, United States Code, the Archivist shall receive, retain, or make reasonable efforts to obtain, complete possession and control of all papers, documents, memorandums, transcripts, and other objects and materials which constitute the Presidential historical materials of Richard M. Nixon, covering the period beginning January 20, 1969, and ending August 9, 1974.

“(2) For purposes of this subsection, the term ‘historical materials’ has the meaning given it by section 2101 of title 44, United States Code.




“availability of certain presidential materials“Sec. 102. (a) None of the tape recordings or other materials referred to in section 101 shall be destroyed, except as hereafter may be provided by law.

“(b) Notwithstanding any other provision of this title, any other law, or any agreement or understanding made pursuant to section 2111 of title 44, United States Code, the tape recordings and other materials referred to in section 101 shall, immediately upon the date of enactment of this title, be made available, subject to any rights, defenses, or privileges which the Federal Government or any person may invoke, for use in any judicial proceeding or otherwise subject to court subpena or other legal process. Any request by the Office of Watergate Special Prosecution Force, whether by court subpena or other lawful process, for access to such recordings or materials shall at all times have priority over any other request for such recordings or materials.

“(c) Richard M. Nixon, or any person whom he may designate in writing, shall at all times have access to the tape recordings and other materials referred to in section 101 for any purpose which is consistent with the provisions of this title, subsequent and subject to the regulations which the Archivist shall issue pursuant to section 103.

“(d) Any agency or department in the executive branch of the Federal Government shall at all times have access to the tape recordings and other materials referred to in section 101 for lawful Government use, subject to the regulations which the Archivist shall issue pursuant to section 103.



“regulations to protect certain tape recordings and other materials“Sec. 103. The Archivist shall issue at the earliest possible date such regulations as may be necessary to assure the protection of the tape recordings and other materials referred to in section 101 from loss or destruction, and to prevent access to such recordings and materials by unauthorized persons. The Archivist may transfer such recordings and materials to a Presidential archival depository in accordance with section 2112 of title 44, United States Code.


“regulations relating to public access“Sec. 104. (a) The Archivist shall, within ninety days after the date of enactment of this title [Dec. 19, 1974], submit to each House of the Congress a report proposing and explaining regulations that would provide public access to the tape recordings and other materials referred to in section 101. Such regulations shall take into account the following factors:“(1) the need to provide the public with the full truth, at the earliest reasonable date, of the abuses of governmental power popularly identified under the generic term ‘Watergate’;

“(2) the need to make such recordings and materials available for use in judicial proceedings;

“(3) the need to prevent general access, except in accordance with appropriate procedures established for use in judicial proceedings to information relating to the Nation’s security;

“(4) the need to protect every individual’s right to a fair and impartial trial;

“(5) the need to protect any party’s opportunity to assert any legally or constitutionally based right or privilege which would prevent or otherwise limit access to such recordings and materials;

“(6) the need to provide public access to those materials which have general historical significance, and which are not likely to be related to the need described in paragraph (1); and

“(7) the need to give to Richard M. Nixon, or his heirs, for his sole custody and use, tape recordings and other materials which are not likely to be related to the need described in paragraph (1) and are not otherwise of general historical significance.


“(b) The regulations proposed by the Archivist in the report required by subsection (a) shall not take effect until the expiration of the first period of 60 calendar days of continuous session of the Congress after the date of the submission of such regulations to each House of the Congress. For the purposes of this subsection, continuity of session is broken only by an adjournment of Congress sine die, but the days on which either House is not in session because of an adjournment of more than three days to a day certain are excluded.

“(c) The provisions of this title shall not apply, on and after the date upon which regulations proposed by the Administrator take effect under subsection (b), to any tape recordings or other materials given to Richard M. Nixon, or his heirs, pursuant to subsection (a)(7).

“(d) The provisions of this title shall not in any way affect the rights, limitations or exemptions applicable under the Freedom of Information Act, 5 U.S.C. § 552 et seq.



“judicial review“Sec. 105. (a) The United States District Court for the District of Columbia shall have exclusive jurisdiction to hear challenges to the legal or constitutional validity of this title or of any regulation issued under the authority granted by this title, and any action or proceeding involving the question of title, ownership, custody, possession, or control of any tape recording or material referred to in section 101 or involving payment of any just compensation which may be due in connection therewith. Any such challenge shall be treated by the court as a matter requiring immediate consideration and resolution, and such challenge shall have priority on the docket of such court over other cases.

“(b) If, under the procedures established by subsection (a), a judicial decision is rendered that a particular provision of this title, or a particular regulation issued under the authority granted by this title, is unconstitutional or otherwise invalid, such decision shall not affect in any way the validity or enforcement of any other provision of this title or any regulation issued under the authority granted by this title.

“(c) If a final decision of such court holds that any provision of this title has deprived an individual of private property without just compensation, then there shall be paid out of the general fund of the Treasury of the United States such amount or amounts as may be adjudged just by that Court.



“authorization of appropriations“Sec. 106. There is authorized to be appropriated such sums as may be necessary to carry out the provisions of this title.”





[Pub. L. 108–199, div. F, title V, § 543(b), Jan. 23, 2004, 118 Stat. 346, provided that: “Nothing in section 103 of the Presidential Recordings and Materials Preservation Act (Public Law 93–526; 44 U.S.C. 2111 note), as amended by subsection (a), may be construed as affecting public access to the recordings and materials referred to in that section as provided in regulations promulgated pursuant to section 104 of such Act.]”


Executive Documents

Classified National Security Information
For provisions authorizing Archivist to review, downgrade, and declassify information of former Presidents under control of Archivist pursuant to this section or provisions set out as a note under this section, see Ex. Ord. No. 13526, § 3.5(b), Dec. 29, 2009, 75 F.R. 718, set out as a note under section 3161 of Title 50, War and National Defense.



§ 2112. Presidential archival depository(a)(1) When the Archivist considers it to be in the public interest, the Archivist may—(A)(i) accept, for and in the name of the United States, land, a facility, and equipment offered as a gift to the United States for the purpose of creating a Presidential archival depository;

(ii) take title to the land, facility, and equipment on behalf of the United States; and

(iii) maintain, operate, and protect the land, facility, and equipment as a Presidential archival depository and as part of the national archives system;


(B)(i) make agreements, upon terms and conditions the Archivist considers proper, with a State, political subdivision, university, institution of higher learning, institute, or foundation to use as a Presidential archival depository land, a facility, and equipment of the State, subdivision, university, or other organization, to be made available by it without transfer of title to the United States; and

(ii) maintain, operate, and protect the depository as a part of the national archives system; and


(C) accept, for and in the name of the United States, gifts offered for the purpose of making any physical or material change or addition to a Presidential archival depository.


(2) The Archivist shall promulgate architectural and design standards applicable to Presidential archival depositories in order to ensure that such depositories (A) preserve Presidential records subject to chapter 22 of this title and papers and other historical materials accepted for deposit under section 2111 of this title and (B) contain adequate research facilities.

(3) Prior to accepting and taking title to any land, facility, or equipment under subparagraph (A) of paragraph (1), or prior to entering into any agreement under subparagraph (B) of such paragraph or any other agreement to accept or establish a Presidential archival depository, the Archivist shall submit a written report on the proposed Presidential archival depository to the President of the Senate and the Speaker of the House of Representatives. The report shall include—(A) a description of the land, facility, and equipment offered as a gift or to be made available without transfer of title;

(B) a statement specifying the estimated total cost of the proposed depository and the amount of the endowment for the depository required pursuant to subsection (g) of this section;

(C) a statement of the terms of the proposed agreement, if any;

(D) a general description of the types of papers, documents, or other historical materials proposed to be deposited in the depository to be created, and of the terms of the proposed deposit;

(E) a statement of any additional improvements and equipment associated with the development and operation of the depository, an estimate of the costs of such improvements and equipment, and a statement as to the extent to which such costs will be incurred by any Federal or State government agency;

(F) an estimate of the total annual cost to the United States of maintaining, operating, and protecting the depository; and

(G) a certification that such facility and equipment (whether offered as a gift or made available without transfer of title) comply with standards promulgated by the Archivist pursuant to paragraph (2) of this subsection.


(4) Prior to accepting any gift under subparagraph (C) of paragraph (1) for the purpose of making any physical or material change or addition to a Presidential archival depository, or prior to implementing any provision of law requiring the making of such a change or addition, the Archivist shall submit a report in writing on the proposed change or addition to the President of the Senate and the Speaker of the House of Representatives. The report shall include—(A) a description of such gift;

(B) a statement specifying the estimated total cost of the proposed physical or material change or addition and the amount of the deposit in an endowment for the depository required pursuant to subsection (g) of this section in order to meet the cost of such change or addition;

(C) a statement of the purpose of the proposed change or addition and a general description of any papers, documents, or historical materials proposed to be deposited in the depository as a result of such change or addition;

(D) a statement of any additional improvements or equipment for the depository associated with such change or addition;

(E) an estimate of the increase in the total annual cost to the United States of maintaining, operating, and protecting the depository that will result from such change or addition; and

(F) a certification that the depository, and the equipment therein will, after such change or addition, comply with the standards promulgated by the Archivist pursuant to paragraph (2) of this subsection.


(5) The Archivist may not—(A) accept or take title to land, a facility, or equipment under subparagraph (A) of paragraph (1) for the purpose of creating a Presidential archival depository;

(B) enter into any agreement under subparagraph (B) of such paragraph or any other agreement to accept or establish a Presidential archival depository; or

(C) accept any gift under subparagraph (C) of such paragraph for the purpose of making any physical or material change to a Presidential archival depository,

until the expiration of a period of 60 days of continuous session of Congress beginning on the date on which the Archivist transmits the report required under paragraph (3) of this subsection with respect to such Presidential archival depository or the report required under paragraph (4) of this subsection with respect to such change or addition, as the case may be.


(b) When the Archivist considers it to be in the public interest, he may deposit in a Presidential archival depository papers, documents, or other historical materials accepted under section 2111 of this title, or Federal records appropriate for preservation.

(c) When the Archivist considers it to be in the public interest, he may exercise, with respect to papers, documents, or other historical materials deposited under this section, or otherwise, in a Presidential archival depository, all the functions and responsibilities otherwise vested in him pertaining to Federal records or other documentary materials in his custody or under his control. The Archivist, in negotiating for the deposit of Presidential historical materials, shall take steps to secure to the Government, as far as possible, the right to have continuous and permanent possession of the materials. Papers, documents, or other historical materials accepted and deposited under section 2111 of this title and this section are subject to restrictions as to their availability and use stated in writing by the donors or depositors, including the restriction that they shall be kept in a Presidential archival depository. The restrictions shall be respected for the period stated, or until revoked or terminated by the donors or depositors or by persons legally qualified to act on their behalf. Subject to the restrictions, the Archivist may dispose by sale, exchange, or otherwise, of papers, documents, or other materials which the Archivist determines to have no permanent value or historical interest or to be surplus to the needs of a Presidential archival depository. Only the first two sentences of this subsection shall apply to Presidential records as defined in section 2201(2) of this title.

(d) When the Archivist considers it to be in the public interest, he may cooperate with and assist a university, institution of higher learning, institute, foundation, or other organization or qualified individual to further or to conduct study or research in historical materials deposited in a Presidential archival depository.

(e) When the Archivist considers it to be in the public interest, he may charge and collect reasonable fees for the privilege of visiting and viewing exhibit rooms or museum space, or for the occasional, non-official use of rooms and spaces (and services related to such use), in a Presidential archival depository.

(f) When the Archivist considers it to be in the public interest, he may provide reasonable office space in a Presidential archival depository for the personal use of a former President of the United States.

(g)(1) When the Archivist considers it to be in the public interest, the Archivist may solicit and accept gifts or bequests of money or other property for the purpose of maintaining, operating, protecting, or improving a Presidential archival depository. The proceeds of gifts or bequests, together with the proceeds from fees or from sales of historical materials, copies or reproductions, catalogs, or other items, having to do with a Presidential archival depository, shall be paid into an account in the National Archives Trust Fund and shall be held, administered, and expended for the benefit and in the interest of the Presidential archival depository in connection with which they were received, and for the same purposes and objects, including custodial and administrative services for which appropriations for the maintenance, operation, protection, or improvement of Presidential archival depositories might be expended.

(2) The Archivist shall provide for the establishment in such Trust Fund of separate endowments for the maintenance of the land, facility, and equipment of each Presidential archival depository, to which shall be credited any gifts or bequests received under paragraph (1) that are offered for that purpose. Income to each such endowment shall be available to cover the cost of facility operations, but shall not be available for the performance of archival functions under this title.

(3) The Archivist shall not accept or take title to any land, facility, or equipment under subparagraph (A) of subsection (a)(1), or enter into any agreement to use any land, facility, or equipment under subparagraph (B) of such subsection for the purpose of creating a Presidential archival depository, unless the Archivist determines that there is available, by gift or bequest for deposit under paragraph (2) of this subsection in an endowment with respect to such depository, an amount for the purpose of maintaining such land, facility, and equipment equal to—(A) the product of—(i) the total cost of acquiring or constructing such facility and of acquiring and installing such equipment, multiplied by

(ii) 20 percent; plus


(B)(i) if title to the land is to be vested in the United States, the product of—(I) the total cost of acquiring the land upon which such facility is located, or such other measure of the value of such land as is mutually agreed upon by the Archivist and the donor, multiplied by

(II) 20 percent; or


(ii) if title to the land is not to be vested in the United States, the product of—(I) the total cost to the donor of any improvements to the land upon which such facility is located (other than such facility and equipment), multiplied by

(II) 20 percent; plus



(C) if the Presidential archival depository will exceed 70,000 square feet in area, an amount equal to the product of—(i) the sum of—(I) the total cost described in clause (i) of subparagraph (A); plus

(II) the total cost described in subclause (I) or (II) of subparagraph (B)(i), as the case may be, multiplied by


(ii) the percentage obtained by dividing the number of square feet by which such depository will exceed 70,000 square feet by 70,000.



(4) If a proposed physical or material change or addition to a Presidential archival depository would result in an increase in the costs of facility operations, the Archivist may not accept any gift under subparagraph (C) of paragraph (1) for the purpose of making such a change or addition, or may not implement any provision of law requiring the making of such a change or addition, unless the Archivist determines that there is available, by gift or bequest for deposit under paragraph (2) of this subsection in an endowment with respect to such depository, an amount for the purpose of maintaining the land, facility, and equipment of such depository equal to the difference between—(A) the amount which, pursuant to paragraph (3) of this subsection, would have been required to have been available for deposit in such endowment with respect to such depository if such change or addition had been included in such depository on—(i) the date on which the Archivist took title to the land, facility, and equipment for such depository under subparagraph (A) of subsection (a)(1); or

(ii) the date on which the Archivist entered into an agreement for the creation of such depository under subparagraph (B) of such paragraph,

as the case may be; minus

(B) the amount which, pursuant to paragraph (3) of this subsection, was required to be available for deposit in such endowment with respect to such depository on the date the Archivist took such title or entered into such agreement, as the case may be.


(5)(A) Notwithstanding paragraphs (3) and (4) (to the extent that such paragraphs are inconsistent with this paragraph), this subsection shall be administered in accordance with this paragraph with respect to any Presidential archival depository created as a depository for the papers, documents, and other historical materials and Presidential records pertaining to any President who takes the oath of office as President for the first time on or after July 1, 2002.

(B) For purposes of subparagraphs (A)(ii), (B)(i)(II), and (B)(ii)(II) of paragraph (3) the percentage of 60 percent shall apply instead of 20 percent.

(C)(i) In this subparagraph, the term “base endowment amount” means the amount of the endowment required under paragraph (3).

(ii)(I) The Archivist may give credits against the base endowment amount if the Archivist determines that the proposed Presidential archival depository will have construction features or equipment that are expected to result in quantifiable long-term savings to the Government with respect to the cost of facility operations.

(II) The features and equipment described under subclause (I) shall comply with the standards promulgated by the Archivist under subsection (a)(2).

(III) The Archivist shall promulgate standards to be used in calculating the dollar amount of any credit to be given, and shall consult with all donors of the endowment before giving any credits. The total dollar amount of credits given under this paragraph may not exceed 20 percent of the base endowment amount.



(D)(i) In calculating the additional endowment amount required under paragraph (4), the Archivist shall take into account credits given under subparagraph (C), and may also give credits against the additional endowment amount required under paragraph (4), if the Archivist determines that construction features or equipment used in making or equipping the physical or material change or addition are expected to result in quantifiable long-term savings to the Government with respect to the cost of facility operations.

(ii) The features and equipment described under clause (i) shall comply with the standards promulgated by the Archivist under subsection (a)(2).

(iii) The Archivist shall promulgate standards to be used in calculating the dollar amount of any credit to be given, and shall consult with all donors of the endowment before giving any credits. The total dollar amount of credits given under this paragraph may not exceed 20 percent of the additional endowment amount required under paragraph (4).




(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1289, § 2108; Pub. L. 94–575, § 4(a), Oct. 21, 1976, 90 Stat. 2727; Pub. L. 95–591, § 2(b)(3), Nov. 4, 1978, 92 Stat. 2528; renumbered § 2112 and amended Pub. L. 98–497, title I, §§ 102(a)(1), 107(a)(6), Oct. 19, 1984, 98 Stat. 2280, 2286; Pub. L. 99–323, § 3, May 27, 1986, 100 Stat. 495; Pub. L. 108–7, div. J, title V, § 513, Feb. 20, 2003, 117 Stat. 462; Pub. L. 108–383, § 4(a), Oct. 30, 2004, 118 Stat. 2218; Pub. L. 110–404, § 6(b), Oct. 13, 2008, 122 Stat. 4285.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 397(f) (June 30, 1949, ch. 288, title V, § 507, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583; and amended July 12, 1952, ch. 703, § 1(o), (p), 66 Stat. 594; July 12, 1955, ch. 329, 69 Stat. 297; Aug. 12, 1955, ch. 859, 69 Stat. 695).

Editorial Notes
Prior ProvisionsA prior section 2112 was renumbered section 2116 of this title.

Amendments2008—Subsec. (g)(5)(B). Pub. L. 110–404 substituted “60” for “40”.
2004—Subsec. (e). Pub. L. 108–383 substituted “space, or for the occasional, non-official use of rooms and spaces (and services related to such use),” for “space”.
2003—Subsec. (g)(5). Pub. L. 108–7 added par. (5).
1986—Subsec. (a). Pub. L. 99–323, § 3(a), amended subsec. (a) generally, revising and restating as pars. (1) to (5) provisions of former undesignated pars. containing similar subject matter.
Subsec. (g). Pub. L. 99–323, § 3(b), amended subsec. (g) generally. Prior to amendment, subsec. (g) read as follows: “When the Archivist considers it be in the public interest, he may accept gifts or bequests of money or other property for the purpose of maintaining, operating, protecting, or improving a Presidential archival depository. The proceeds of gifts or bequests, together with the proceeds from fees or from sales of historical materials, copies or reproductions, catalogs, or other items, having to do with a Presidential archival depository, shall be paid into the National Archives Trust Fund to be held, administered, and expended for the benefit and in the interest of the Presidential archival depository in connection with which they were received, including administrative and custodial expenses as the Archivist determines.”
1984—Subsec. (a). Pub. L. 98–497, § 107(a)(6), substituted “Archivist” for “Administrator of General Services” and “Archivist” for “Administrator” wherever appearing.
Subsecs. (b), (c). Pub. L. 98–497, § 107(a)(6), substituted “Archivist” for “Administrator” and “section 2111” for “section 2107” wherever appearing.
Subsecs. (d) to (g). Pub. L. 98–497, § 107(a)(6), substituted “Archivist” for “Administrator” wherever appearing.
1978—Subsec. (c). Pub. L. 95–591 limited application of subsec. (c) when dealing with Presidential records.
1976—Subsecs. (b), (c). Pub. L. 94–575 substituted reference to section “2107” for “3106”.

Statutory Notes and Related Subsidiaries
Effective Date of 1986 AmendmentSection 4 of Pub. L. 99–323 provided that: “Paragraphs (3) and (4) of section 2112(g) of title 44, United States Code (as added by the amendment made by section 3(b) of this Act) shall apply with respect to any Presidential archival depository created as a depository for the papers, documents, and other historical materials and Federal records pertaining to any President who takes the oath of office as President for the first time on or after January 20, 1985.”


Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.

Effective Date of 1978 AmendmentAmendment by Pub. L. 95–591 effective with respect to Presidential records created during a term of office of President beginning on or after Jan. 20, 1981, see section 3 of Pub. L. 95–591, set out as an Effective Date note under section 2201 of this title.

Capital Improvement Plan for Presidential Archival DepositoriesPub. L. 110–404, § 6(a), Oct. 13, 2008, 122 Stat. 4284, provided that:
“(1) Provision of plan.—The Archivist of the United States shall provide to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives a 10-year capital improvement plan, in accordance with paragraph (2), for all Presidential archival depositories (as defined in section 2101 of title 44, United States Code), which shall include—“(A) a prioritization of all capital projects at Presidential archival depositories that cost more than $1,000,000;

“(B) the current estimate of the cost of each capital project; and

“(C) the basis upon which each cost estimate was developed.


“(2) Provided to congress.—The capital improvement plan shall be provided to the committees, as described in paragraph (1), at the same time as the first Budget of the United States Government after the date of enactment of this Act [Oct. 13, 2008] is submitted to Congress.

“(3) Annual updates and explanation of changes in cost estimates.—The Archivist of the United States shall provide to the Committee on Appropriations of the Senate and the Committee on Appropriations of the House of Representatives—“(A) annual updates to the capital improvement plan described in paragraph (1) at the same time as each subsequent Budget of the United States Government is submitted to Congress; and

“(B) an explanation for any changes in cost estimates.”





John Fitzgerald Kennedy LibraryPub. L. 89–547, Aug. 27, 1966, 80 Stat. 370, provided: “That the Administrator of General Services is hereby authorized to accept title to the structure or structures to be erected and equipped at Cambridge, Massachusetts, by the John Fitzgerald Kennedy Library, Incorporated, to be transferred to the United States Government, without reimbursement, for use as a Presidential archival depository to be known as the John Fitzgerald Kennedy Library, and to maintain, operate, and protect such depository as a part of the National Archives system. The Administrator may enter into such agreements with the officers of the John Fitzgerald Kennedy Library, Incorporated, as are necessary to complete the transfer of title to the United States and may do so without regard to the provision of section 507(f)(1) of the Federal Property and Administrative Services Act of 1949, as amended (44 U.S.C. [former] 397(f)(1) [now subsec. (a) of this section], that the Administrator shall not enter into any such agreement until the expiration of the first period of sixty calendar days of continuous session of the Congress following the date on which a report in writing of any such proposed Presidential archival depository is transmitted by the Administrator to the President of the Senate and the Speaker of the House of Representatives.”

[For transfer of certain functions of the Administrator of General Services under Pub. L. 89–547 to the Archivist of the United States, see section 103(b)(2) of Pub. L. 98–497, set out as a Transfer of Functions note under section 2102 of this title.]

Lyndon Baines Johnson Presidential Archival DepositoryPub. L. 89–169, Sept. 6, 1965, 79 Stat. 648, provided: “That the Administrator of General Services is hereby authorized to enter into an agreement upon such terms and conditions as he determines proper with the University of Texas to utilize as the Lyndon Baines Johnson Archival Depository, land, buildings, and equipment of such university to be made available by it without transfer of title to the United States, and to maintain, operate and protect such depository as a part of the National Archives system. Such agreement may be entered into without regard to the provisions of section 507(f)(1) of the Federal Property and Administrative Services Act of 1949, as amended (44 U.S.C. [former] 397(f)(1)) [now subsec. (a) of this section], that the Administrator shall not enter into any such agreement until the expiration of the first period of sixty calendar days of continuous session of the Congress following the date on which a report in writing of any such proposed Presidential archival depository is transmitted by the Administrator to the President of the Senate and the Speaker of the House of Representatives.”

[For transfer of certain functions of the Administrator of General Services under Pub. L. 89–169 to the Archivist of the United States, see section 103(b)(2) of Pub. L. 98–497, set out as a Transfer of Functions note under section 2102 of this title.]



§ 2113. Depository for agreements between States
The Archivist may receive duplicate originals or authenticated copies of agreements or compacts entered into under the Constitution and laws of the United States, between States of the Union, and take necessary actions for their preservation and servicing.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1290, § 2109; renumbered § 2113 and amended Pub. L. 98–497, title I, §§ 102(a)(1), 107(a)(7), Oct. 19, 1984, 98 Stat. 2280, 2286.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 397(h) (June 30, 1949, ch. 288, title V, § 507, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583, and amended July 12, 1952, ch. 703, § 1(o), (p), 66 Stat. 594; July 12, 1955, ch. 329, 69 Stat. 297; Aug. 12, 1955, ch. 859, 69 Stat. 695; July 3, 1956, ch. 513, § 4, 70 Stat. 494; June 13, 1957, Pub. L. 85–51, 71 Stat. 69; Mar. 15, 1958, Pub. L. 85–341, § 1(1), 72 Stat. 34).

Editorial Notes
Prior ProvisionsA prior section 2113 was renumbered section 2117 of this title.

Amendments1984—Pub. L. 98–497, § 107(a)(7), substituted “Archivist” for “Administrator of General Services”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2114. Preservation of audio and visual records
The Archivist may make and preserve audio and visual records, including motion-picture films, still photographs, and sound recordings, in analog, digital, or any other form, pertaining to and illustrative of the historical development of the United States Government and its activities, and provide for preparing, editing, titling, scoring, processing, duplicating, reproducing, exhibiting, and releasing for non-profit educational purposes, motion-picture films, still photographs, and sound recordings in the Archivist’s custody.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1290, § 2110; renumbered § 2114 and amended Pub. L. 98–497, title I, §§ 102(a)(1), 107(a)(7), Oct. 19, 1984, 98 Stat. 2280, 2286; Pub. L. 113–187, § 3(c)(1), Nov. 26, 2014, 128 Stat. 2008.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 397(i) (June 30, 1949, ch. 288, title V, § 507, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583; and amended July 12, 1952, ch. 703, § 1(o), (p), 66 Stat. 594; July 12, 1955, ch. 329, 69 Stat. 297; Aug. 12, 1955, ch. 859, 69 Stat. 695; July 3, 1956, ch. 513, § 4, 70 Stat. 494; June 13, 1957, Pub. L. 85–51, 71 Stat. 69; Mar. 15, 1958, Pub. L. 85–341, § 1(1), 72 Stat. 34).

Editorial Notes
Prior ProvisionsA prior section 2114 was renumbered section 2118 of this title.

Amendments2014—Pub. L. 113–187 amended section generally. Prior to amendment section related to preservation of motion-picture films, still pictures, and sound recordings.
1984—Pub. L. 98–497, § 107(a)(7), substituted “Archivist” for “Administrator of General Services”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2115. Reports; correction of violations(a) In carrying out the duties and responsibilities under chapters 21, 25, 29, 31, and 33 of this title, the Archivist may obtain reports from any Federal agency on such agency’s activities under such chapters.

(b) When the Archivist finds that a provision of any such chapter has been or is being violated, the Archivist shall (1) inform in writing the head of the agency concerned of the violation and make recommendations for its correction; and (2) unless satisfactory corrective measures are demonstrably commenced within a reasonable time, submit a written report of the matter to the President and the Congress.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1290, § 2111; Pub. L. 94–575, § 4(b), Oct. 21, 1976, 90 Stat. 2727; renumbered § 2115 and amended Pub. L. 98–497, title I, §§ 102(a)(1), 107(a)(8), Oct. 19, 1984, 98 Stat. 2280, 2286; Pub. L. 113–187, § 9(e), Nov. 26, 2014, 128 Stat. 2014.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 398 (June 30, 1949, ch. 288, title V, § 508, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Editorial Notes
Amendments2014—Subsec. (a). Pub. L. 113–187, § 9(e)(1), substituted “the duties” for “their respective duties” and struck out “and the Administrator” after “the Archivist” and “each” before “obtain reports”.
Subsec. (b). Pub. L. 113–187, § 9(e)(2), struck out “either” after “When”, struck out “or the Administrator” after “the Archivist” in two places, and substituted “demonstrably commenced” for “inaugurated”.
1984—Pub. L. 98–497, § 107(a)(8), amended section generally, inserting reference to Archivist and striking out reference to chapter 27 of this title.
1976—Subsec. (b). Pub. L. 94–575 inserted reference to chapter 33 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2116. Legal status of reproductions; official seal; fees for copies and reproductions(a) When records that are required by statute to be retained indefinitely have been reproduced by photographic, microphotographic, digital, or other processes, in accordance with standards established by the Archivist the indefinite retention by the photographic, microphotographic, digital, or other reproductions constitutes compliance with the statutory requirement for the indefinite retention of the original records. The reproductions, as well as reproductions made under regulations to carry out chapter 21, 29, 31, and 33 of this title, shall have the same legal status as the originals.

(b) There shall be an official seal for the National Archives of the United States which shall be judicially noticed. When a copy or reproduction, furnished under this section, is authenticated by the official seal and certified by the Archivist, the copy or reproduction shall be admitted in evidence equally with the original from which it was made.

(c) The Archivist may charge a fee set to recover the costs for making or authenticating copies or reproductions of materials transferred to the Archivist’s custody. Such fee shall be fixed by the Archivist at a level which will recover, so far as practicable, all elements of such costs, and may, in the Archivist’s discretion, include increments for the estimated replacement cost of equipment. Such fees shall be paid into, administered, and expended as a part of the National Archives Trust Fund. The Archivist may not charge for making or authenticating copies or reproductions of materials for official use by the United States Government unless appropriations available to the Archivist for this purpose are insufficient to cover the cost of performing the work.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1291, § 2112; Pub. L. 94–575, § 4(b), Oct. 21, 1976, 90 Stat. 2727; renumbered § 2116 and amended Pub. L. 98–497, title I, §§ 102(a)(1), 107(a)(9), title II, § 201, Oct. 19, 1984, 98 Stat. 2280, 2286, 2292; Pub. L. 113–187, §§ 3(d), 8(1), Nov. 26, 2014, 128 Stat. 2008, 2011.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 399 (June 30, 1949, ch. 288, title V, § 509, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Editorial Notes
Amendments2014—Subsec. (a). Pub. L. 113–187, § 3(d), inserted “digital,” after “microphotographic,” in two places.
Subsec. (c). Pub. L. 113–187, § 8(1), substituted “the Archivist’s custody” for “his custody”.
1984—Subsec. (a). Pub. L. 98–497, § 107(a)(9)(A), substituted “Archivist” for “Administrator of General Services”.
Subsec. (b). Pub. L. 98–497, § 107(a)(9)(B), substituted “Archivist” for “Administrator”.
Subsec. (c). Pub. L. 98–497, § 201, substituted provisions transferring functions from Administrator of General Services to Archivist of the United States, further substituted provisions relating to permissible fee charges for former provisions which set a fee not in excess of 10 percent above costs and expenses for making copies, inserted “unless appropriations available to the Archivist for this purpose are insufficient to cover the cost of performing the work”, and struck out provision that reimbursement may be accepted to cover cost of furnishing copies or reproductions that could not otherwise be furnished.
1976—Subsec. (a). Pub. L. 94–575 inserted reference to chapter 33 of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2117. Limitation on liability
When letters and other intellectual productions (exclusive of patented material, published works under copyright protection, and unpublished works for which copyright registration has been made) come into the custody or possession of the Archivist, the United States or its agents are not liable for infringement of copyright or analogous rights arising out of use of the materials for display, inspection, research, reproduction, or other purposes.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1291, § 2113; Pub. L. 94–553, § 105(b), Oct. 19, 1976, 90 Stat. 2599; renumbered § 2117 and amended Pub. L. 98–497, title I, §§ 102(a)(1), 107(a)(7), Oct. 19, 1984, 98 Stat. 2280, 2286.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 400 (June 30, 1949, ch. 288, title V, § 510, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Editorial Notes
Amendments1984—Pub. L. 98–497, § 107(a)(7), substituted “Archivist” for “Administrator of General Services”.
1976—Pub. L. 94–553 substituted “productions (exclusive of patented material, published works under copyright protection, and unpublished works for which copyright registration has been made) come into the custody or possession of the Administrator of General Services, the United States or its agents are not liable for infringement of copyright or analogous rights” for “productions, exclusive of material copyrighted or patented, come into the custody or possession of the Administrator of General Services, the United States or its agents are not liable for infringement of literary property rights or analogous rights”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.

Effective Date of 1976 AmendmentAmendment by Pub. L. 94–553 effective Jan. 1, 1978, see section 102 of Pub. L. 94–553, set out as an Effective Date note preceding section 101 of Title 17, Copyrights.



§ 2118. Records of Congress
The Secretary of the Senate and the Clerk of the House of Representatives, acting jointly, shall obtain at the close of each Congress all the noncurrent records of the Congress and of each congressional committee and transfer them to the National Archives and Records Administration for preservation, subject to the orders of the Senate or the House of Representatives, respectively.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1291, § 2114; renumbered § 2118 and amended Pub. L. 98–497, title I, §§ 102(a)(1), 107(a)(10), Oct. 19, 1984, 98 Stat. 2280, 2286.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 402 (Aug. 2, 1946, ch. 753, title I, § 140, 60 Stat. 833).

Editorial Notes
Amendments1984—Pub. L. 98–497, § 107(a)(10)), substituted “National Archives and Records Administration” for “General Services Administration”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2119. Cooperative agreements(a) Authority.—The Archivist may enter into cooperative agreements pursuant to section 6305 of title 31 that involve the transfer of funds from the National Archives and Records Administration to State and local governments, other public entities, educational institutions, or private nonprofit organizations (including foundations or institutes organized to support the National Archives and Records Administration or the Presidential archival depositories operated by it) for the public purpose of carrying out programs of the National Archives and Records Administration.

(b) Limitations.—Not more than $25,000 may be transferred under a cooperative agreement entered into as authorized by subsection (a). Not more than a total of $75,000 may be transferred under such agreements in any fiscal year.

(c) Report.—Not later than December 31st of each year, the Archivist shall submit to the Committee on Government Reform of the House of Representatives and the Committee on Governmental Affairs of the Senate a report on the provisions, amount, and duration of each cooperative agreement entered into as authorized by subsection (a) during the preceding fiscal year.

(Added Pub. L. 108–383, § 5(a), Oct. 30, 2004, 118 Stat. 2219.)

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.



§ 2120. Online access of founding fathers documents
The Archivist may enter into a cooperative agreement to provide online access to the published volumes of the papers of—(1) George Washington;

(2) Alexander Hamilton;

(3) Thomas Jefferson;

(4) Benjamin Franklin;

(5) John Adams;

(6) James Madison; and

(7) other prominent historical figures, as determined appropriate by the Archivist of the United States.

(Added Pub. L. 110–404, § 4(a), Oct. 13, 2008, 122 Stat. 4283.)

Statutory Notes and Related Subsidiaries
Transfer of FundsPub. L. 110–404, § 4(b), Oct. 13, 2008, 122 Stat. 4283, provided that:
“(1) In general.—The Archivist of the United States, in the role as chairman of the National Historical Publications and Records Commission may enter into cooperative agreements pursuant to section 6305 of title 31, United States Code, that involve the transfer of funds from the National Historical Publications and Records Commission to State and local governments, tribal governments, other public entities, educational institutions, or private nonprofit organizations for the public purpose of carrying out section 2120 of title 44, United States Codes [sic].

“(2) Report.—Not later than December 31st of each year, the Archivist of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform [now Committee on Oversight and Reform] of the House of Representatives a report on the provisions, amount, and duration of each cooperative agreement entered into as authorized by paragraph (1) during the preceding fiscal year.”







CHAPTER 22—PRESIDENTIAL RECORDS



Sec.


2201.Definitions.


2202.Ownership of Presidential records.


2203.Management and custody of Presidential rec­ords.


2204.Restrictions on access to Presidential rec­ords.


2205.Exceptions to restriction on access.11 So in original. Does not conform to section catchline.


2206.Regulations.


2207.Vice-Presidential records.


2208.Claims of constitutionally based privilege against disclosure.


2209.Disclosure requirement for official business conducted using non-official electronic messaging accounts.




Editorial Notes
Amendments2014—Pub. L. 113–187, § 2(a)(3), (e)(2), Nov. 26, 2014, 128 Stat. 2005, 2007, added items 2208 and 2209.


§ 2201. Definitions
As used in this chapter—(1) The term “documentary material” means all books, correspondence, memoranda, documents, papers, pamphlets, works of art, models, pictures, photographs, plats, maps, films, and motion pictures, including, but not limited to, audio and visual records, or other electronic or mechanical recordations, whether in analog, digital, or any other form.

(2) The term “Presidential records” means documentary materials, or any reasonably seg­regable portion thereof, created or received by the President, the President’s immediate staff, or a unit or individual of the Executive Office of the President whose function is to advise or assist the President, in the course of conducting activities which relate to or have an effect upon the carrying out of the constitutional, statutory, or other official or ceremonial duties of the President. Such term—(A) includes any documentary materials relating to the political activities of the President or members of the President’s staff, but only if such activities relate to or have a direct effect upon the carrying out of constitutional, statutory, or other official or ceremonial duties of the President; but

(B) does not include any documentary materials that are (i) official records of an agency (as defined in section 552(e) 11 See References in Text note below. of title 5, United States Code); (ii) personal records; (iii) stocks of publications and stationery; or (iv) extra copies of documents produced only for convenience of reference, when such copies are clearly so identified.


(3) The term “personal records” means all documentary materials, or any reasonably segregable portion therof,22 So in original. Probably should be “thereof,”. of a purely private or nonpublic character which do not relate to or have an effect upon the carrying out of the constitutional, statutory, or other official or ceremonial duties of the President. Such term includes—(A) diaries, journals, or other personal notes serving as the functional equivalent of a diary or journal which are not prepared or utilized for, or circulated or communicated in the course of, transacting Government business;

(B) materials relating to private political associations, and having no relation to or direct effect upon the carrying out of constitutional, statutory, or other official or ceremonial duties of the President; and

(C) materials relating exclusively to the President’s own election to the office of the Presidency; and materials directly relating to the election of a particular individual or individuals to Federal, State, or local office, which have no relation to or direct effect upon the carrying out of constitutional, statutory, or other official or ceremonial duties of the President.


(4) The term “Archivist” means the Archivist of the United States.

(5) The term “former President”, when used with respect to Presidential records, means the former President during whose term or terms of office such Presidential rec­ords were created.

(Added Pub. L. 95–591, § 2(a), Nov. 4, 1978, 92 Stat. 2523; amended Pub. L. 113–187, §§ 2(b), 8(2), Nov. 26, 2014, 128 Stat. 2005, 2011.)

Editorial Notes

References in TextSection 552(e) of title 5, referred to in par. (2)(B)(i), was redesignated section 552(f) of title 5 by section 1802(b) of Pub. L. 99–570.

Amendments2014—Par. (1). Pub. L. 113–187, § 2(b)(1), substituted “memoranda” for “memorandums” and “audio and visual records” for “audio, audiovisual” and inserted “, whether in analog, digital, or any other form” after “mechanical recordations”.
Par. (2). Pub. L. 113–187, § 8(2), substituted “the President’s” for “his” in introductory provisions and in subpar. (A).
Pub. L. 113–187, § 2(b)(2), substituted “advise or assist” for “advise and assist” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 95–591, § 3, Nov. 4, 1978, 92 Stat. 2528, provided that: “The amendments made by this Act [enacting this chapter, amending sections 2111 and 2112 of this title, and enacting provisions set out as notes under this section] shall be effective with respect to any Presidential records (as defined in section 2201(2) of title 44, as amended by section 2 of this Act) created during a term of office of the President beginning on or after January 20, 1981.”


Short Title of 1978 AmendmentFor short title of Pub. L. 95–591, which enacted this chapter, as the “Presidential Records Act of 1978”, see section 1 of Pub. L. 95–591, set out as a note under section 101 of this title.

SeparabilityPub. L. 95–591, § 4, Nov. 4, 1978, 92 Stat. 2528, provided that: “If any provision of this Act [enacting this chapter, amending sections 2107 and 2108 of this title and enacting provisions set out as notes under this section] is held invalid for any reason by any court, the validity and legal effect of the remaining provisions shall not be affected thereby.”




§ 2202. Ownership of Presidential records
The United States shall reserve and retain complete ownership, possession, and control of Presidential records; and such records shall be administered in accordance with the provisions of this chapter.
(Added Pub. L. 95–591, § 2(a), Nov. 4, 1978, 92 Stat. 2524.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective with respect to Presidential records created during a term of office of President beginning on or after Jan. 20, 1981, see section 3 of Pub. L. 95–591, set out as a note under section 2201 of this title.



§ 2203. Management and custody of Presidential records(a) Through the implementation of records management controls and other necessary actions, the President shall take all such steps as may be necessary to assure that the activities, deliberations, decisions, and policies that reflect the performance of the President’s constitutional, statutory, or other official or ceremonial duties are adequately documented and that such records are preserved and maintained as Presidential records pursuant to the requirements of this section and other provisions of law.

(b) Documentary materials produced or received by the President, the President’s staff, or units or individuals in the Executive Office of the President the function of which is to advise or assist the President, shall, to the extent practicable, be categorized as Presidential records or personal records upon their creation or receipt and be filed separately.

(c) During the President’s term of office, the President may dispose of those Presidential records of such President that no longer have administrative, historical, informational, or evidentiary value if—(1) the President obtains the views, in writing, of the Archivist concerning the proposed disposal of such Presidential records; and

(2) the Archivist states that the Archivist does not intend to take any action under subsection (e) of this section.


(d) In the event the Archivist notifies the President under subsection (c) that the Archivist does intend to take action under subsection (e), the President may dispose of such Presidential records if copies of the disposal schedule are submitted to the appropriate Congressional Committees at least 60 calendar days of continuous session of Congress in advance of the proposed disposal date. For the purpose of this section, continuity of session is broken only by an adjournment of Congress sine die, and the days on which either House is not in session because of an adjournment of more than three days to a day certain are excluded in the computation of the days in which Congress is in continuous session.

(e) The Archivist shall request the advice of the Committee on Rules and Administration and the Committee on Governmental Affairs of the Senate and the Committee on House Oversight and the Committee on Government Operations of the House of Representatives with respect to any proposed disposal of Presidential records whenever the Archivist considers that—(1) these particular records may be of special interest to the Congress; or

(2) consultation with the Congress regarding the disposal of these particular records is in the public interest.


(f) During a President’s term of office, the Archivist may maintain and preserve Presidential records on behalf of the President, including records in digital or electronic form. The President shall remain exclusively responsible for custody, control, and access to such Presidential records. The Archivist may not disclose any such records, except under direction of the President, until the conclusion of a President’s term of office, if a President serves consecutive terms upon the conclusion of the last term, or such other period provided for under section 2204 of this title.

(g)(1) Upon the conclusion of a President’s term of office, or if a President serves consecutive terms upon the conclusion of the last term, the Archivist of the United States shall assume responsibility for the custody, control, and preservation of, and access to, the Presidential records of that President. The Archivist shall have an affirmative duty to make such records available to the public as rapidly and completely as possible consistent with the provisions of this chapter.

(2) The Archivist shall deposit all such Presidential records in a Presidential archival depository or another archival facility operated by the United States. The Archivist is authorized to designate, after consultation with the former President, a director at each depository or facility, who shall be responsible for the care and preservation of such records.

(3) When the President considers it practicable and in the public interest, the President shall include in the President’s budget transmitted to Congress, for each fiscal year in which the term of office of the President will expire, such funds as may be necessary for carrying out the authorities of this subsection.

(4) The Archivist is authorized to dispose of such Presidential records which the Archivist has appraised and determined to have insufficient administrative, historical, informational, or evidentiary value to warrant their continued preservation. Notice of such disposal shall be published in the Federal Register at least 60 days in advance of the proposed disposal date. Publication of such notice shall constitute a final agency action for purposes of review under chapter 7 of title 5, United States Code.


(Added Pub. L. 95–591, § 2(a), Nov. 4, 1978, 92 Stat. 2524; amended Pub. L. 104–186, title II, § 223(9), Aug. 20, 1996, 110 Stat. 1752; Pub. L. 113–187, §§ 2(c), 8(3), Nov. 26, 2014, 128 Stat. 2006, 2011; Pub. L. 114–136, § 3, Mar. 18, 2016, 130 Stat. 305.)

Editorial Notes
Amendments2016—Subsec. (g)(3), (4). Pub. L. 114–136 added par. (3) and redesignated former par. (3) as (4).
2014—Subsec. (a). Pub. L. 113–187, § 8(3)(A), substituted “the President’s” for “his”.
Pub. L. 113–187, § 2(c)(1), substituted “preserved and maintained” for “maintained”.
Subsec. (b). Pub. L. 113–187, § 8(3)(B), substituted “the President’s” for “his”.
Pub. L. 113–187, § 2(c)(2), substituted “advise or assist” for “advise and assist”.
Subsec. (c). Pub. L. 113–187, § 8(3)(C)(i), substituted “the President’s” for “his” and “those Presidential records of such President” for “those of his Presidential records” in introductory provisions.
Subsec. (c)(2). Pub. L. 113–187, § 8(3)(C)(ii), substituted “the Archivist does” for “he does”.
Subsec. (d). Pub. L. 113–187, § 8(3)(D), substituted “the Archivist does” for “he does”.
Subsec. (e). Pub. L. 113–187, § 8(3)(E), substituted “the Archivist considers” for “he considers” in introductory provisions.
Subsec. (f). Pub. L. 113–187, § 2(c)(4), added subsec. (f). Former subsec. (f) redesignated (g).
Subsec. (g). Pub. L. 113–187, § 2(c)(3), redesignated subsec. (f) as (g).
Subsec. (g)(1). Pub. L. 113–187, § 2(c)(5), substituted “this chapter” for “this Act”.
Subsec. (g)(3). Pub. L. 113–187, § 8(3)(F), substituted “the Archivist has” for “he has”.
1996—Subsec. (e). Pub. L. 104–186 substituted “House Oversight” for “House Administration”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on House Oversight of House of Representatives changed to Committee on House Administration of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999.
Committee on Government Operations of House of Representatives treated as referring to Committee on Government Reform and Oversight of House of Representatives by section 1(a) of Pub. L. 104–14, set out as a note preceding section 21 of Title 2, The Congress. Committee on Government Reform and Oversight of House of Representatives changed to Committee on Government Reform of House of Representatives by House Resolution No. 5, One Hundred Sixth Congress, Jan. 6, 1999. Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective DateSection effective with respect to Presidential records created during a term of office of President beginning on or after Jan. 20, 1981, see section 3 of Pub. L. 95–591, set out as a note under section 2201 of this title.

Executive Documents

Classified National Security Information
For provisions authorizing Archivist to review, downgrade, and declassify information of former Presidents under control of Archivist pursuant to this section, see Ex. Ord. No. 13526, § 3.5(b), Dec. 29, 2009, 75 F.R. 718, set out as a note under section 3161 of Title 50, War and National Defense.



§ 2204. Restrictions on access to Presidential records(a) Prior to the conclusion of a President’s term of office or last consecutive term of office, as the case may be, the President shall specify durations, not to exceed 12 years, for which access shall be restricted with respect to information, in a Presidential record, within one or more of the following categories:(1)(A) specifically authorized under criteria established by an Executive order to be kept secret in the interest of national defense or foreign policy and (B) in fact properly classified pursuant to such Executive order;


(2) relating to appointments to Federal office;

(3) specifically exempted from disclosure by statute (other than sections 552 and 552b of title 5, United States Code), provided that such statute (A) requires that the material be withheld from the public in such a manner as to leave no discretion on the issue, or (B) establishes particular criteria for withholding or refers to particular types of material to be withheld;

(4) trade secrets and commercial or financial information obtained from a person and privileged or confidential;

(5) confidential communications requesting or submitting advice, between the President and the President’s advisers, or between such advisers; or

(6) personnel and medical files and similar files the disclosure of which would constitute a clearly unwarranted invasion of personal privacy.


(b)(1) Any Presidential record or reasonably segregable portion thereof containing information within a category restricted by the President under subsection (a) shall be so designated by the Archivist and access thereto shall be restricted until the earlier of—(A)(i) the date on which the former President waives the restriction on disclosure of such record, or

(ii) the expiration of the duration specified under subsection (a) for the category of information on the basis of which access to such record has been restricted; or


(B) upon a determination by the Archivist that such record or reasonably segregable portion thereof, or of any significant element or aspect of the information contained in such record or reasonably segregable portion thereof, has been placed in the public domain through publication by the former President, or the President’s agents.


(2) Any such record which does not contain information within a category restricted by the President under subsection (a), or contains information within such a category for which the duration of restricted access has expired, shall be exempt from the provisions of subsection (c) until the earlier of—(A) the date which is 5 years after the date on which the Archivist obtains custody of such record pursuant to section 2203(d)(1); 11 So in original. Probably should be “2203(g)(1);”. or

(B) the date on which the Archivist completes the processing and organization of such records or integral file segment thereof.


(3) During the period of restricted access specified pursuant to subsection (b)(1), the determination whether access to a Presidential record or reasonably segregable portion thereof shall be restricted shall be made by the Archivist, in the Archivist’s discretion, after consultation with the former President, and, during such period, such determinations shall not be subject to judicial review, except as provided in subsection (e) of this section. The Archivist shall establish procedures whereby any person denied access to a Presidential record because such record is restricted pursuant to a determination made under this paragraph, may file an administrative appeal of such determination. Such procedures shall provide for a written determination by the Archivist or the Archivist’s designee, within 30 working days after receipt of such an appeal, setting forth the basis for such determination.


(c)(1) Subject to the limitations on access imposed pursuant to subsections (a) and (b), Presidential records shall be administered in accordance with section 552 of title 5, United States Code, except that paragraph (b)(5) of that section shall not be available for purposes of withholding any Presidential record, and for the purposes of such section such records shall be deemed to be records of the National Archives and Records Administration. Access to such records shall be granted on nondiscriminatory terms.

(2) Nothing in this Act shall be construed to confirm, limit, or expand any constitutionally-based privilege which may be available to an incumbent or former President.


(d) Upon the death or disability of a President or former President, any discretion or authority the President or former President may have had under this chapter, except section 2208, shall be exercised by the Archivist unless otherwise previously provided by the President or former President in a written notice to the Archivist.

(e) The United States District Court for the District of Columbia shall have jurisdiction over any action initiated by the former President asserting that a determination made by the Archivist violates the former President’s rights or privileges.

(f) The Archivist shall not make available any original Presidential records to any individual claiming access to any Presidential record as a designated representative under section 2205(3) of this title if that individual has been convicted of a crime relating to the review, retention, removal, or destruction of records of the Archives.

(Added Pub. L. 95–591, § 2(a), Nov. 4, 1978, 92 Stat. 2525; amended Pub. L. 98–497, title I, § 107(b)(7), Oct. 19, 1984, 98 Stat. 2287; Pub. L. 113–187, §§ 2(a)(2)(A), (d), 8(4), Nov. 26, 2014, 128 Stat. 2005, 2006, 2011.)

Editorial Notes

References in TextThis Act, referred to in subsec. (c)(2), probably means Pub. L. 95–591, Nov. 4, 1978, 92 Stat. 2523, known as the Presidential Records Act of 1978, which enacted this chapter, amended sections 2107 and 2108 of this title, and enacted provisions set out as notes under section 2201 of this title. For complete classification of this Act to the Code, see Short Title of 1978 Amendment note set out under section 101 of this title and Tables.

Amendments2014—Subsec. (a). Pub. L. 113–187, § 8(4)(A)(i), substituted “a President’s” for “his” in introductory provisions.
Subsec. (a)(5). Pub. L. 113–187, § 8(4)(A)(ii), substituted “the President’s” for “his”.
Subsec. (b)(1)(B). Pub. L. 113–187, § 8(4)(B)(i), substituted “the President’s” for “his”.
Subsec. (b)(3). Pub. L. 113–187, § 8(4)(B)(ii), substituted “the Archivist’s discretion” for “his discretion” and “the Archivist’s designee” for “his designee”.
Subsec. (d). Pub. L. 113–187, § 2(a)(2)(A), inserted “, except section 2208,” after “chapter”.
Subsec. (f). Pub. L. 113–187, § 2(d), added subsec. (f).
1984—Subsec. (c)(1). Pub. L. 98–497 substituted “National Archives and Records Administration” for “National Archives and Records Service of the General Services Administration”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.

Effective DateSection effective with respect to Presidential records created during a term of office of President beginning on or after Jan. 20, 1981, see section 3 of Pub. L. 95–591, set out as a note under section 2201 of this title.

Executive Documents

Executive Order No. 12667
Ex. Ord. No. 12667, Jan. 18, 1989, 54 F.R. 3403, which established policies and procedures governing the assertion of Executive privilege by incumbent and former Presidents in connection with the release of Presidential records by the National Archives and Records Administration pursuant to this chapter, was revoked by Ex. Ord. No. 13233, § 13, Nov. 1, 2001, 66 F.R. 56029, formerly set out below.


Executive Order No. 13233
Ex. Ord. No. 13233, Nov. 1, 2001, 66 F.R. 56025, which related to further implementation of the Presidential Records Act, was revoked by Ex. Ord. No. 13489, § 6, Jan. 21, 2009, 74 F.R. 4671, set out below.


Ex. Ord. No. 13489. Presidential Records
Ex. Ord. No. 13489, Jan. 21, 2009, 74 F.R. 4669, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to establish policies and procedures governing the assertion of executive privilege by incumbent and former Presidents in connection with the release of Presidential records by the National Archives and Records Administration (NARA) pursuant to the Presidential Records Act of 1978, it is hereby ordered as follows:
Section 1. Definitions. For purposes of this order:
(a) “Archivist” refers to the Archivist of the United States or his designee.
(b) “NARA” refers to the National Archives and Records Administration.
(c) “Presidential Records Act” refers to the Presidential Records Act, 44 U.S.C. 2201–2207.
(d) “NARA regulations” refers to the NARA regulations implementing the Presidential Records Act [of 1978], 36 C.F.R. Part 1270.
(e) “Presidential records” refers to those documentary materials maintained by NARA pursuant to the Presidential Records Act, including Vice Presidential records.
(f) “Former President” refers to the former President during whose term or terms of office particular Presidential records were created.
(g) A “substantial question of executive privilege” exists if NARA’s disclosure of Presidential records might impair national security (including the conduct of foreign relations), law enforcement, or the deliberative processes of the executive branch.
(h) A “final court order” is a court order from which no appeal may be taken.
Sec. 2. Notice of Intent to Disclose Presidential Records. (a) When the Archivist provides notice to the incumbent and former Presidents of his intent to disclose Presidential records pursuant to section 1270.46 of the NARA regulations, the Archivist, using any guidelines provided by the incumbent and former Presidents, shall identify any specific materials, the disclosure of which he believes may raise a substantial question of executive privilege. However, nothing in this order is intended to affect the right of the incumbent or former Presidents to invoke executive privilege with respect to materials not identified by the Archivist. Copies of the notice for the incumbent President shall be delivered to the President (through the Counsel to the President) and the Attorney General (through the Assistant Attorney General for the Office of Legal Counsel). The copy of the notice for the former President shall be delivered to the former President or his designated representative.
(b) Upon the passage of 30 days after receipt by the incumbent and former Presidents of a notice of intent to disclose Presidential records, the Archivist may disclose the records covered by the notice, unless during that time period the Archivist has received a claim of executive privilege by the incumbent or former President or the Archivist has been instructed by the incumbent President or his designee to extend the time period for a time certain and with reason for the extension of time provided in the notice. If a shorter period of time is required under the circumstances set forth in section 1270.44 of the NARA regulations, the Archivist shall so indicate in the notice.
Sec. 3. Claim of Executive Privilege by Incumbent President. (a) Upon receipt of a notice of intent to disclose Presidential records, the Attorney General (directly or through the Assistant Attorney General for the Office of Legal Counsel) and the Counsel to the President shall review as they deem appropriate the records covered by the notice and consult with each other, the Archivist, and such other executive agencies as they deem appropriate concerning whether invocation of executive privilege is justified.
(b) The Attorney General and the Counsel to the President, in the exercise of their discretion and after appropriate review and consultation under subsection (a) of this section, may jointly determine that invocation of executive privilege is not justified. The Archivist shall be notified promptly of any such determination.
(c) If either the Attorney General or the Counsel to the President believes that the circumstances justify invocation of executive privilege, the issue shall be presented to the President by the Counsel to the President and the Attorney General.
(d) If the President decides to invoke executive privilege, the Counsel to the President shall notify the former President, the Archivist, and the Attorney General in writing of the claim of privilege and the specific Presidential records to which it relates. After receiving such notice, the Archivist shall not disclose the privileged records unless directed to do so by an incumbent President or by a final court order.
Sec. 4. Claim of Executive Privilege by Former President. (a) Upon receipt of a claim of executive privilege by a living former President, the Archivist shall consult with the Attorney General (through the Assistant Attorney General for the Office of Legal Counsel), the Counsel to the President, and such other executive agencies as the Archivist deems appropriate concerning the Archivist’s determination as to whether to honor the former President’s claim of privilege or instead to disclose the Presidential records notwithstanding the claim of privilege. Any determination under section 3 of this order that executive privilege shall not be invoked by the incumbent President shall not prejudice the Archivist’s determination with respect to the former President’s claim of privilege.
(b) In making the determination referred to in subsection (a) of this section, the Archivist shall abide by any instructions given him by the incumbent President or his designee unless otherwise directed by a final court order. The Archivist shall notify the incumbent and former Presidents of his determination at least 30 days prior to disclosure of the Presidential records, unless a shorter time period is required in the circumstances set forth in section 1270.44 of the NARA regulations. Copies of the notice for the incumbent President shall be delivered to the President (through the Counsel to the President) and the Attorney General (through the Assistant Attorney General for the Office of Legal Counsel). The copy of the notice for the former President shall be delivered to the former President or his designated representative.
Sec. 5. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) authority granted by law to a department or agency, or the head thereof; or
(ii) functions of the Director of the Office of Management and Budget relating to budget, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
Sec. 6. Revocation. Executive Order 13233 of November 1, 2001, is revoked.

Barack Obama.




§ 2205. Exceptions to restricted access
Notwithstanding any restrictions on access imposed pursuant to sections 2204 and 2208 of this title—(1) the Archivist and persons employed by the National Archives and Records Administration who are engaged in the performance of normal archival work shall be permitted access to Presidential records in the custody of the Archivist;

(2) subject to any rights, defenses, or privileges which the United States or any agency or person may invoke, Presidential records shall be made available—(A) pursuant to subpoena or other judicial process issued by a court of competent jurisdiction for the purposes of any civil or criminal investigation or proceeding;

(B) to an incumbent President if such records contain information that is needed for the conduct of current business of the incumbent President’s office and that is not otherwise available; and

(C) to either House of Congress, or, to the extent of matter within its jurisdiction, to any committee or subcommittee thereof if such records contain information that is needed for the conduct of its business and that is not otherwise available; and


(3) the Presidential records of a former President shall be available to such former President or the former President’s designated representative.

(Added Pub. L. 95–591, § 2(a), Nov. 4, 1978, 92 Stat. 2527; amended Pub. L. 98–497, title I, § 107(b)(7), Oct. 19, 1984, 98 Stat. 2287; Pub. L. 113–187, §§ 2(a)(2)(B), 8(5), Nov. 26, 2014, 128 Stat. 2005, 2012.)

Editorial Notes
Amendments2014—Pub. L. 113–187, § 2(a)(2)(B)(i), substituted “sections 2204 and 2208 of this title” for “section 2204” in introductory provisions.
Par. (2)(A). Pub. L. 113–187, § 2(a)(2)(B)(ii), substituted “subpoena” for “subpena”.
Par. (2)(B). Pub. L. 113–187, § 8(5)(A), substituted “the incumbent President’s” for “his”.
Par. (3). Pub. L. 113–187, § 8(5)(B), substituted “the former President’s” for “his”.
1984—Par. (1). Pub. L. 98–497 substituted “National Archives and Records Administration” for “National Archives and Records Service of the General Services Administration”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.

Effective DateSection effective with respect to Presidential records created during a term of office of President beginning on or after Jan. 20, 1981, see section 3 of Pub. L. 95–591, set out as a note under section 2201 of this title.



§ 2206. Regulations
The Archivist shall promulgate in accordance with section 553 of title 5, United States Code, regulations necessary to carry out the provisions of this chapter. Such regulations shall include—(1) provisions for advance public notice and description of any Presidential records scheduled for disposal pursuant to section 2203(f)(3); 11 See References in Text note below.

(2) provisions for providing notice to the former President when materials to which access would otherwise be restricted pursuant to section 2204(a) are to be made available in accordance with section 2205(2);

(3) provisions for notice by the Archivist to the former President when the disclosure of particular documents may adversely affect any rights and privileges which the former President may have; and

(4) provisions for establishing procedures for consultation between the Archivist and appropriate Federal agencies regarding materials which may be subject to section 552(b)(7) of title 5, United States Code.

(Added Pub. L. 95–591, § 2(a), Nov. 4, 1978, 92 Stat. 2527.)

Editorial Notes

References in TextSection 2203(f)(3), referred to in par. (1), was redesignated section 2203(g)(3) of this title by Pub. L. 113–187, § 2(c)(3), Nov. 26, 2014, 128 Stat. 2006, and subsequently redesignated section 2203(g)(4) of this title by Pub. L. 114–136, § 3(1), Mar. 18, 2016, 130 Stat. 305.

Statutory Notes and Related Subsidiaries
Effective DateSection effective with respect to Presidential records created during a term of office of President beginning on or after Jan. 20, 1981, see section 3 of Pub. L. 95–591, set out as a note under section 2201 of this title.



§ 2207. Vice-Presidential records
Vice-Presidential records shall be subject to the provisions of this chapter in the same manner as Presidential records. The duties and responsibilities of the Vice President, with respect to Vice-Presidential records, shall be the same as the duties and responsibilities of the President under this chapter, except section 2208, with respect to Presidential records. The authority of the Archivist with respect to Vice-Presidential records shall be the same as the authority of the Archivist under this chapter with respect to Presidential records, except that the Archivist may, when the Archivist determines that it is in the public interest, enter into an agreement for the deposit of Vice-Presidential records in a non-Federal archival depository. Nothing in this chapter shall be construed to authorize the establishment of separate archival depositories for such Vice-Presidential records.
(Added Pub. L. 95–591, § 2(a), Nov. 4, 1978, 92 Stat. 2527; amended Pub. L. 113–187, § 2(a)(2)(C), Nov. 26, 2014, 128 Stat. 2005.)

Editorial Notes
Amendments2014—Pub. L. 113–187 inserted “, except section 2208,” after “chapter” in second sentence.

Statutory Notes and Related Subsidiaries
Effective DateSection effective with respect to Presidential records created during a term of office of President beginning on or after Jan. 20, 1981, see section 3 of Pub. L. 95–591, set out as a note under section 2201 of this title.

ConstructionPub. L. 113–187, § 2(a)(4), Nov. 26, 2014, 128 Stat. 2005, provided that: 
“Nothing in the amendment made by paragraph (2)(C) [amending this section] shall be construed to—
“(A) affect the requirement of section 2207 of title 44, United States Code, that Vice Presidential records shall be subject to chapter 22 of that title in the same manner as Presidential records; or

“(B) affect any claim of constitutionally based privilege by a President or former President with respect to a Vice Presidential record.”






§ 2208. Claims of constitutionally based privilege against disclosure(a)(1) When the Archivist determines under this chapter to make available to the public any Presidential record that has not previously been made available to the public, the Archivist shall—(A) promptly provide notice of such determination to—(i) the former President during whose term of office the record was created; and

(ii) the incumbent President; and


(B) make the notice available to the public.


(2) The notice under paragraph (1)—(A) shall be in writing; and

(B) shall include such information as may be prescribed in regulations issued by the Archivist.


(3)(A) Upon the expiration of the 60-day period (excepting Saturdays, Sundays, and legal public holidays) beginning on the date the Archivist provides notice under paragraph (1)(A), the Archivist shall make available to the public the Presidential record covered by the notice, except any record (or reasonably segregable part of a record) with respect to which the Archivist receives from a former President or the incumbent President notification of a claim of constitutionally based privilege against disclosure under subsection (b).

(B) A former President or the incumbent President may extend the period under subparagraph (A) once for not more than 30 additional days (excepting Saturdays, Sundays, and legal public holidays) by filing with the Archivist a statement that such an extension is necessary to allow an adequate review of the record.

(C) Notwithstanding subparagraphs (A) and (B), if the 60-day period under subparagraph (A), or any extension of that period under subparagraph (B), would otherwise expire during the 6-month period after the incumbent President first takes office, then that 60-day period or extension, respectively, shall expire at the end of that 6-month period.



(b)(1) For purposes of this section, the decision to assert any claim of constitutionally based privilege against disclosure of a Presidential record (or reasonably segregable part of a record) must be made personally by a former President or the incumbent President, as applicable.

(2) A former President or the incumbent President shall notify the Archivist, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate of a privilege claim under paragraph (1) on the same day that the claim is asserted under such paragraph.


(c)(1) If a claim of constitutionally based privilege against disclosure of a Presidential record (or reasonably segregable part of a record) is asserted under subsection (b) by a former President, the Archivist shall consult with the incumbent President, as soon as practicable during the period specified in paragraph (2)(A), to determine whether the incumbent President will uphold the claim asserted by the former President.

(2)(A) Not later than the end of the 30-day period beginning on the date on which the Archivist receives notification from a former President of the assertion of a claim of constitutionally based privilege against disclosure, the Archivist shall provide notice to the former President and the public of the decision of the incumbent President under paragraph (1) regarding the claim.

(B) If the incumbent President upholds the claim of privilege asserted by the former President, the Archivist shall not make the Presidential record (or reasonably segregable part of a record) subject to the claim publicly available unless—(i) the incumbent President withdraws the decision upholding the claim of privilege asserted by the former President; or

(ii) the Archivist is otherwise directed by a final court order that is not subject to appeal.


(C) If the incumbent President determines not to uphold the claim of privilege asserted by the former President, or fails to make the determination under paragraph (1) before the end of the period specified in subparagraph (A), the Archivist shall release the Presidential record subject to the claim at the end of the 90-day period beginning on the date on which the Archivist received notification of the claim, unless otherwise directed by a court order in an action initiated by the former President under section 2204(e) of this title or by a court order in another action in any Federal court.



(d) The Archivist shall not make publicly available a Presidential record (or reasonably segregable part of a record) that is subject to a privilege claim asserted by the incumbent President unless—(1) the incumbent President withdraws the privilege claim; or

(2) the Archivist is otherwise directed by a final court order that is not subject to appeal.


(e) The Archivist shall adjust any otherwise applicable time period under this section as necessary to comply with the return date of any congressional subpoena, judicial subpoena, or judicial process.

(Added Pub. L. 113–187, § 2(a)(1), Nov. 26, 2014, 128 Stat. 2003.)

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.



§ 2209. Disclosure requirement for official business conducted using non-official electronic messaging accounts(a) In General.—The President, the Vice President, or a covered employee may not create or send a Presidential or Vice Presidential record using a non-official electronic message account unless the President, Vice President, or covered employee—(1) copies an official electronic messaging account of the President, Vice President, or covered employee in the original creation or transmission of the Presidential record or Vice Presidential record; or

(2) forwards a complete copy of the Presidential or Vice Presidential record to an official electronic messaging account of the President, Vice President, or covered employee not later than 20 days after the original creation or transmission of the Presidential or Vice Presidential record.


(b) Adverse Actions.—The intentional violation of subsection (a) by a covered employee (including any rules, regulations, or other implementing guidelines), as determined by the appropriate supervisor, shall be a basis for disciplinary action in accordance with subchapter I, II, or V of chapter 75 of title 5, as the case may be.

(c) Definitions.—In this section:(1) Covered employee.—The term “covered employee” means—(A) the immediate staff of the President;

(B) the immediate staff of the Vice President;

(C) a unit or individual of the Executive Office of the President whose function is to advise and assist the President; and

(D) a unit or individual of the Office of the Vice President whose function is to advise and assist the Vice President.


(2) Electronic messages.—The term “electronic messages” means electronic mail and other electronic messaging systems that are used for purposes of communicating between individuals.

(3) Electronic messaging account.—The term “electronic messaging account” means any account that sends electronic messages.


(Added Pub. L. 113–187, § 2(e)(1), Nov. 26, 2014, 128 Stat. 2006.)


CHAPTER 23—NATIONAL ARCHIVES TRUST FUND BOARD



Sec.


2301.Establishment of Board; membership.


2302.Authority of the Board; seal; services; bylaws; rules; regulations; employees.


2303.Powers and obligations of Board; liability of members.11 Section catchline amended by Pub. L. 98–497 without corresponding amendment of analysis.


2304.Compensation of members; availability of trust funds for expenses of Board.1


2305.Acceptance of gifts.


2306.Investment of funds.


2307.Trust fund account; disbursements; sales of publications and releases.


2308.Tax exemption for gifts.




Editorial Notes
Amendments1984—Pub. L. 98–497, title II, § 202(c), Oct. 19, 1984, 98 Stat. 2294, amended item 2302 generally.


§ 2301. Establishment of Board; membership
The National Archives Trust Fund Board shall consist of the Archivist of the United States, as Chairman, and the Secretary of the Treasury and the Chairman of the National Endowment for the Humanities. Membership on the Board is not an office within the meaning of the statutes of the United States.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1292; Pub. L. 94–391, Aug. 19, 1976, 90 Stat. 1192; Pub. L. 95–379, Sept. 22, 1978, 92 Stat. 724; Pub. L. 98–497, title I, § 107(b)(8), Oct. 19, 1984, 98 Stat. 2287.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., §§ 300bb, 391 (part) (July 9, 1941, ch. 284, § 2, 55 Stat. 581; Aug. 2, 1946, ch. 753, title I, §§ 102, 121, 60 Stat. 814, 822; June 30, 1949, ch. 288, title I, § 104, 63 Stat. 381).
This section incorporates only the last sentence of paragraph (b) of former section 391. The balance of that section will be found in sections 1506, 2102, 2501, and 2902 of the revision.

Editorial Notes
Amendments1984—Pub. L. 98–497 struck out “The authority of the Administrator of General Services under section 754 of title 40 to regroup, transfer, and distribute functions within the General Services Administration does not extend to the Board or its functions.”
1978—Pub. L. 95–379 substituted references to the Secretary of the Treasury and the Chairman of the National Endowment for the Humanities, for references to the chairman of the House Committee on Government Operations and the Senate Committee on Post Office and Civil Service.
1976—Pub. L. 94–391 substituted reference to House Committee on Government Operations for reference to House Committee on Post Office and Civil Service.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2302. Authority of the Board; seal; services; bylaws; rules; regulations; employees
In carrying out the purposes of this chapter, the Board—(1) may adopt an official seal, which shall be judicially noticed;

(2) may utilize on a reimbursable basis the services and personnel of the National Archives and Records Administration necessary (as determined by the Archivist) to assist the Board in the administration of the trust fund, and in the preparation and publication of special works and collections of sources and preparation, duplication, editing, and release of historical photographic materials and sound recordings, and may utilize on a reimbursable basis the services and personnel of other Federal agencies for such purposes;

(3) may adopt bylaws, rules, and regulations necessary for the administration of its functions under this chapter; and

(4) may, subject to the laws and regulations governing appointments in the civil service, appoint and fix the compensation of such personnel as may be necessary to carry out its functions.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1292; Pub. L. 98–497, title II, § 202(a), Oct. 19, 1984, 98 Stat. 2293.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 300hh (July 9, 1941. ch. 284, § 8, 55 Stat. 582).

Editorial Notes

References in TextThe laws governing appointments in the civil service, referred to in par. (4), are set out in Title 5, Government Organization and Employees. See, particularly, section 3301 et seq. of Title 5.

Amendments1984—Pub. L. 98–497 amended section generally. Prior to amendment, section read as follows: “In carrying out the purposes of this chapter, the Board may—
“(1) adopt an official seal, which shall be judicially noticed;
“(2) appoint, or authorize the Chairman to appoint, without regard to the civil-service laws, necessary employees, and fix their duties; and
“(3) adopt bylaws, rules, and regulations necessary for the administration of its functions under this chapter.”

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2303. Powers and obligations of the Board; liability of members
Except as otherwise provided by this chapter, the Board shall have all the usual powers and obligations of a trustee with respect to property and funds administered by it, but the members of the Board are not personally liable, except for malfeasance.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1292; Pub. L. 98–497, title II, § 202(a), Oct. 19, 1984, 98 Stat. 2293.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 300ff (July 9, 1941, ch. 284, § 6, 55 Stat. 582).

Editorial Notes
Amendments1984—Pub. L. 98–497 amended section generally, inserting “Except as otherwise provided by this chapter,”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2304. Compensation of members; availability of trust funds for expenses of the Board
Compensation may not be paid to the members of the Board for their services as members. Costs incurred by the Board in carrying out its duties under this chapter, including the obligations necessarily incurred by the members of the Board in the performance of their duties and the compensation of persons employed by the Board, shall be paid by the Archivist of the United States from trust funds available to the Board for this purpose. The Board, by resolution, may authorize the transfer of funds (including the principal or interest of a gift or bequest) to the National Archives and Records Administration to be expended on an archival or records activity approved by the Board or to accomplish the purpose of a gift or bequest.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1292; Pub. L. 98–497, title II, § 202(a), Oct. 19, 1984, 98 Stat. 2293.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 300ii (July 9, 1941, ch. 284, § 9, 55 Stat. 582).

Editorial Notes
Amendments1984—Pub. L. 98–497 amended section generally. Prior to amendment, section read as follows: “Compensation may not be paid to the members of the Board for their services as members. Costs incurred by the Board in carrying out its duties under this chapter, including the expenditures necessarily made by the members of the Board in the performance of their duties and the compensation of persons employed by the Board, shall be paid out of income from trust funds available to the Board for the purpose. Unless otherwise restricted by the instrument of gift or bequest, the Board, by resolution, may authorize the Chairman to use for these purposes, or for any other purpose for which funds may be expended under this chapter, the principal of a gift or bequest accepted under this chapter.”

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2305. Acceptance of gifts
The Board may solicit and accept gifts or bequests of money, securities, or other personal property, for the benefit of or in connection with the national archival and records activities administered by the National Archives and Records Administration. Moneys that are for deposit into the trust fund shall be deposited within 10 working days of the receipt thereof.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1292; Pub. L. 98–497, title II, § 202(a), Oct. 19, 1984, 98 Stat. 2293.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 300cc (July 9, 1941, ch. 284, § 3, 55 Stat. 581).

Editorial Notes
Amendments1984—Pub. L. 98–497 amended section generally. Prior to amendment, section read as follows: “The Board may accept, receive, hold, and administer gifts or bequests of money, securities, or other personal property, for the benefit of or in connection with the national archival and records activities administered by the General Services Administration as may be approved by the Board.”

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2306. Investment of funds
The Secretary of the Treasury shall receipt for moneys or securities composing trust funds given or bequeathed to the Board and shall invest, reinvest, and retain the moneys or securities as the Board from time to time determines. The Board may not engage in business or exercise a voting privilege which may be incidental to securities in such trust funds, nor may the Secretary of the Treasury make investments for the account of the Board which could not lawfully be made by a trust company in the District of Columbia, unless directly authorized by the instrument of gift or bequest under which the funds to be invested are derived, and may retain investments accepted by the Board.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1292.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 300dd (July 9, 1941, ch. 284, § 4, 55 Stat. 581).



§ 2307. Trust fund account; disbursements; sales of publications and releases
The income from trust funds held by the Board and the proceeds from the sale of securities and other personal property, as and when collected, shall be covered into the Treasury of the United States in a trust fund account to be known as the National Archives Trust Fund, subject to disbursement on the basis of certified vouchers of the Archivist of the United States (or his designee) for activities approved by the Board and in the interest of the national archival and records activities administered by the National Archives and Records Administration, including but not restricted to the preparation and publication of special works, and collections of sources and the preparation, duplication, editing, and release of historical photographic materials and sound recordings. The Archivist may sell publications and releases authorized by this section and paid for out of the income derived from trust funds at a price which will cover their cost, plus 10 percent, and moneys received from these sales shall be paid into, administered, and expended as part of the National Archives Trust Fund.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1293; Pub. L. 98–497, title II, § 202(b), Oct. 19, 1984, 98 Stat. 2294.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 300ee (July 9, 1941, ch. 284, § 5, 55 Stat. 581).

Editorial Notes
Amendments1984—Pub. L. 98–497 substituted “on the basis of certified vouchers of the Archivist of the United States (or his designee) for activities approved by the Board and in the interest of the national archival and records activities administered by the National Archives and Records Administration” for “by the Division of Disbursement, Treasury Department, on the basis of certified vouchers of the Chairman or his authorized agent, unless otherwise restricted by the instrument of gift or bequest, for and in the interest of the national archival and records activities administered by the General Services Administration” and “Archivist” for “Chairman” in second sentence.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.


Transfer of Functions
Division of Disbursement of Treasury Department consolidated into Fiscal Service of Treasury Department by section 1(a)(1) of Reorg. Plan No. III of 1940, eff. June 30, 1940, 5 F.R. 2107, 54 Stat. 1231, set out in the Appendix to Title 5, Government Organization and Employees. See section 306 of Title 31, Money and Finance.



§ 2308. Tax exemption for gifts
Gifts and bequests received by the Board under this chapter, and the income from them are exempt from taxes.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1293.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 300gg (July 9, 1941, ch. 284, § 7, 55 Stat. 582).




CHAPTER 25—NATIONAL HISTORICAL PUBLICATIONS AND RECORDS COMMISSION



Sec.


2501.Creation; composition; appointment and tenure; vacancies; meetings.11 So in original. Does not conform to section catchline.


2502.Vacancies.


2503.Executive director; staff; transportation expenses.1


2504.Duties; authorization of grants for historical publications and records programs; authorization for appropriations.


2505.Special advisory committees; membership; reimbursement.


2506.Records to be kept by grantees.


[2507.Repealed.]




Editorial Notes
Amendments1988—Pub. L. 100–365, § 5, July 13, 1988, 102 Stat. 825, amended analysis generally, inserting “; vacancies; meetings” after “tenure” in item 2501, substituted “staff; transportation expenses” for “editorial and clerical staff; reimbursement of members for transportation expenses; honorarium” in item 2503 and “historical publications and records programs; authorization for appropriations” for “collection, reproduction, and publication of documentary historical source material” in item 2504, and reenacting items 2502, 2505, and 2506 without change.
1984—Pub. L. 98–497, title I, § 107(b)(12)(B), Oct. 19, 1984, 98 Stat. 2287, struck out item 2507 “Report to Congress”.
1974—Pub. L. 93–536, § 1(a), Dec. 22, 1974, 88 Stat. 1734, inserted “AND RECORDS” after “PUBLICATIONS” in chapter heading.


§ 2501. Creation; composition; appointment and tenure; meetings(a) The National Historical Publications and Records Commission shall consist of 15 members as follows:(1) the following ex officio members:(A) the Archivist of the United States, who shall be chairman;

(B) the Librarian of Congress (or an alternate designated by the Librarian);

(C) one Senator, appointed by the President of the Senate;

(D) one Representative, appointed by the Speaker of the House of Representatives;

(E) one member of the judicial branch of the Government, appointed by the Chief Justice of the United States;

(F) one representative of the Department of State to be appointed by the Secretary of State; and

(G) one representative of the Department of Defense to be appointed by the Secretary of Defense;


(2) one member from each of the following organizations, appointed by the governing council or board of the respective organization:(A) the American Historical Association;

(B) the Organization of American Historians;

(C) the Society of American Archivists;

(D) the American Association for State and Local History;

(E) the Association for Documentary Editing; and

(F) the National Association for Government Archives and Records Administrators; and


(3) two other members, outstanding in the fields of the social or physical sciences, the arts, or archival or library science, appointed by the President of the United States.


(b)(1) The members appointed under subsection (a) shall be appointed for not more than 2 terms of 4 years, except that—(A) a member appointed under subsection (a)(1)(D) shall be appointed for not more than 4 terms of 2 years; and

(B) the Archivist and the Librarian of Congress are permanent ex officio members.


(2) A member may continue to serve after the expiration of a term until a successor has been appointed, but not to exceed one year.


(c) The Commission shall meet at least annually and at call of the Chairman.

(d) Recusal.—Members of the Commission shall recuse themselves from voting on any matter that poses, or could potentially pose, a conflict of interest, including a matter that could benefit them or an entity they represent.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1293; Pub. L. 92–546, § 1(a), Oct. 25, 1972, 86 Stat. 1155; Pub. L. 93–536, § 1(b), Dec. 22, 1974, 88 Stat. 1735; Pub. L. 96–98, § 2(b), Nov. 1, 1979, 93 Stat. 731; Pub. L. 98–497, title I, § 107(b)(9), Oct. 19, 1984, 98 Stat. 2287; Pub. L. 100–365, § 2(a), July 13, 1988, 102 Stat. 823; Pub. L. 110–404, § 3(a)(1), (b)(1), Oct. 13, 2008, 122 Stat. 4282.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., §§ 391 (part), 393(a) (June 30, 1949, ch. 288, title I, § 104, 63 Stat. 381, and title V, § 503(a) as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).
This section incorporates only the last sentence of paragraph (b) of former section 391. The balance of that section will be found in sections 1506, 2102, 2301, and 2902 of the revision.

Editorial Notes
Amendments2008—Subsec. (b)(1). Pub. L. 110–404, § 3(a)(1)(A), inserted “not more than 2” after “subsection (a) shall be appointed for” in introductory provisions.
Subsec. (b)(1)(A). Pub. L. 110–404, § 3(a)(1)(B), substituted “not more than 4 terms” for “a term”.
Subsec. (d). Pub. L. 110–404, § 3(b)(1), added subsec. (d).
1988—Pub. L. 100–365 substituted “appointment and tenure; meetings” for “appointment and tenure” in section catchline, and amended text generally, revising and restating as subsecs. (a) to (c) provisions formerly contained in a single undesignated paragraph.
1984—Pub. L. 98–497 struck out “The authority of the Administrator of General Services under section 754 of title 40 to regroup, transfer, and distribute functions within the General Services Administration does not extend to the Commission or its functions.”
1979—Pub. L. 96–98 inserted “and Records” after “Publications”.
1974—Pub. L. 93–536 inserted provision relating to appointment and term of two members of Society of American Archivists, and two members of American Association for State and Local History.
1972—Pub. L. 92–546 provided for two additional members of the Organization of American Historians to be appointed for terms of four years by Executive Board of Organization, one to be appointed for a term of two years and his successors for a term of four years.

Statutory Notes and Related Subsidiaries
Effective Date of 2008 AmendmentPub. L. 110–404, § 3(a)(2), Oct. 13, 2008, 122 Stat. 4282, provided that: “The restrictions on the terms of members of the National Historical Publications and Records Commission provided in the amendments made by paragraph (1) [amending this section] shall apply to members serving on or after the date of enactment of this Act [Oct. 13, 2008].”

Pub. L. 110–404, § 3(b)(2), Oct. 13, 2008, 122 Stat. 4283, provided that: “The requirement of recusal provided in the amendment made by paragraph (1) [amending this section] shall apply to members of the National Historical Publications and Records Commission serving on or after the date of enactment of this Act [Oct. 13, 2008].”


Effective Date of 1988 AmendmentPub. L. 100–365, § 2(b), July 13, 1988, 102 Stat. 824, provided that: 
“The amendment made by this section [amending this section] shall be effective on January 1, 1989, and shall apply to the appointment of any member on the expiration of a predecessor’s term as follows:
“(1) The next two members appointed to such Commission after such date shall be appointed pursuant to section 2501(a)(2)(E) and (F) of title 44, United States Code, as amended by this section.

“(2) Notwithstanding section 2501(b)(1), the first members appointed pursuant to section 2501(a)(2)(B) and (C) after January 1, 1991, shall be appointed for terms of one year.”




Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2502. Vacancies
A person appointed to fill a vacancy in the membership of the Commission shall be appointed only for the unexpired term of the member whom he succeeds, and his appointment shall be made in the same manner as the appointment of his predecessor.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1294.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 393(b) (June 30, 1949, ch. 288, title V, § 503(b), as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).



§ 2503. Executive director, staff, transportation expenses(a) The Commission may appoint, without reference to chapter 51 of title 5, an executive director. The Chairman may appoint such other employees as may be necessary to carry out the purposes of this chapter.

(b) Members of the Commission shall be allowed travel expenses (including per diem allowance in lieu of subsistence) in the same amount and to the same extent as persons serving intermittently in the Government service are allowed travel expenses under section 5703 of title 5, United States Code.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1294; Pub. L. 92–546, § 1(b), Oct. 25, 1972, 86 Stat. 1155; Pub. L. 96–98, § 2(a), Nov. 1, 1979, 93 Stat. 731; Pub. L. 100–365, § 3, July 13, 1988, 102 Stat. 824.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 393(c) (June 30, 1949, ch. 288, title V, § 503(c), as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Editorial Notes
Amendments1988—Pub. L. 100–365 substituted current section catchline for “Executive director; editorial and clerical staff; reimbursement of members for transportation expenses; honorarium”, and amended text generally, revising and restating as subsecs. (a) and (b) provisions formerly contained in a single undesignated paragraph.
1979—Pub. L. 96–98 substituted provisions relating to per diem allowance, instead of subsistence, pursuant to section 5703 of title 5, for provisions relating to receipt of a sum, not to exceed $40, instead of subsistence en route to or from or at place of service.
1972—Pub. L. 92–546 increased daily allowance from $25 to $40.

Statutory Notes and Related Subsidiaries
Effective Date of 1979 AmendmentPub. L. 96–98, § 2(a), Nov. 1, 1979, 93 Stat. 731, provided that the amendment made by section 2(a) is effective Oct. 1, 1979.



§ 2504. Duties; authorization of grants for historical publications and records programs; authorization for appropriations(a) The Commission shall make plans, estimates, and recommendations for historical works and collections of sources it considers appropriate for preserving, publishing or otherwise recording at the public expense. The Chairman of the Commission shall transmit to the President and the Congress from time to time, and at least biennially, the plans, estimates, and recommendations developed and approved by the Commission.

(b) The Commission shall cooperate with, assist and encourage appropriate Federal, State, and local agencies and nongovernmental institutions, societies, and individuals in collecting and preserving and, when it considers it desirable, in editing and publishing papers of outstanding citizens of the United States, and other documents as may be important for an understanding and appreciation of the history of the United States.

(c) The Commission may conduct institutes, training and educational programs, and recommend candidates for fellowships related to the activities of the Commission and may disseminate information about documentary sources through guides, directories, and other technical publications.

(d) The Commission may recommend the expenditure of appropriated or donated funds for the collecting, describing, preserving, compiling and publishing (including microfilming and other forms of reproduction) of documentary sources significant to the history of the United States and for the activities described in subsection (c).

(e) The Archivist of the United States may, within the limits of available appropriated and donated funds, make grants to State and local agencies and to nonprofit organizations, institutions, and individuals, for those activities in subsection (d) after considering the advice and recommendations of the Commission.

(f) Grants for Presidential Centers of Historical Excellence.—(1) In general.—The Archivist, with the recommendation of the Commission, may make grants, on a competitive basis and in accordance with this subsection, to eligible entities to promote the historical preservation of, and public access to, historical records and documents relating to any former President who does not have a Presidential archival depository currently managed and maintained by the Federal Government pursuant to section 2112 (commonly known as the “Presidential Libraries Act of 1955”).

(2) Eligible entity.—For purposes of this subsection, an eligible entity is—(A) an organization described under section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code; or

(B) a State or local government of the United States.


(3) Use of funds.—Amounts received by an eligible entity under paragraph (1) shall be used to promote the historical preservation of, and public access to, historical records or historical documents relating to any former President covered under paragraph (1).

(4) Prohibition on use of funds.—Amounts received by an eligible entity under paragraph (1) may not be used for the maintenance, operating costs, or construction of any facility to house the historical records or historical documents relating to any former President covered under paragraph (1).

(5) Application.—(A) In general.—An eligible entity seeking a grant under this subsection shall submit to the Commission an application at such time, in such manner, and containing or accompanied by such information as the Commission may require, including a description of the activities for which a grant under this subsection is sought.

(B) Approval of application.—The Commission shall not consider or recommend a grant application submitted under subparagraph (A) unless an eligible entity establishes that such entity—(i) possesses, with respect to any former President covered under paragraph (1), historical works and collections of historical sources that the Commission considers appropriate for preserving, publishing, or otherwise recording at the public expense;

(ii) has appropriate facilities and space for preservation of, and public access to, the historical works and collections of historical sources;

(iii) shall ensure preservation of, and public access to, such historical works and collections of historical sources at no charge to the public;

(iv) has educational programs that make the use of such documents part of the mission of such entity;

(v) has raised funds from non-Federal sources in support of the efforts of the entity to promote the historical preservation of, and public access to, such historical works and collections of historical sources in an amount equal to the amount of the grant the entity seeks under this subsection;

(vi) shall coordinate with any relevant Federal program or activity, including programs and activities relating to Presidential archival depositories;

(vii) shall coordinate with any relevant non-Federal program or activity, including programs and activities conducted by State and local governments and private educational historical entities; and

(viii) has a workable plan for preserving and providing public access to such historical works and collections of historical sources.




(g)(1) For the purposes specified in this section, there is hereby authorized to be appropriated to the National Historical Publications and Records Commission—(A) $6,000,000 for fiscal year 1989;

(B) $8,000,000 for fiscal year 1990;

(C) $10,000,000 for each of the fiscal years 1991, 1992, and 1993;

(D) $6,000,000 for fiscal year 1994;

(E) $7,000,000 for fiscal year 1995;

(F) $8,000,000 for fiscal year 1996;

(G) $10,000,000 for fiscal year 1997;

(H) $10,000,000 for fiscal year 1998;

(I) $10,000,000 for fiscal year 1999;

(J) $10,000,000 for fiscal year 2000;

(K) $10,000,000 for fiscal year 2001;

(L) $10,000,000 for fiscal year 2002;

(M) $10,000,000 for fiscal year 2003;

(N) $10,000,000 for fiscal year 2004;

(O) $10,000,000 for fiscal year 2005;

(P) $10,000,000 for fiscal year 2006;

(Q) $10,000,000 for fiscal year 2007;

(R) $10,000,000 for fiscal year 2008; and

(S) $10,000,000 for fiscal year 2009.


(2) Amounts appropriated under this subsection shall be available until expended when so provided in appropriation Acts.


(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1294; Pub. L. 92–546, § 1(c), Oct. 25, 1972, 86 Stat. 1155; Pub. L. 93–536, § 1(c), Dec. 22, 1974, 88 Stat. 1735; Pub. L. 96–98, § 1, Nov. 1, 1979, 93 Stat. 731; Pub. L. 98–189, Nov. 30, 1983, 97 Stat. 1323; Pub. L. 98–497, title I, § 107(b)(10), Oct. 19, 1984, 98 Stat. 2287; Pub. L. 100–365, § 4, July 13, 1988, 102 Stat. 824; Pub. L. 103–262, § 1, May 31, 1994, 108 Stat. 706; Pub. L. 104–274, § 1, Oct. 9, 1996, 110 Stat. 3321; Pub. L. 106–410, Nov. 1, 2000, 114 Stat. 1788; Pub. L. 108–383, § 6, Oct. 30, 2004, 118 Stat. 2219; Pub. L. 110–404, § 2, Oct. 13, 2008, 122 Stat. 4281.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 393(d) (June 30, 1949, ch. 288, title V, § 503(d), as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583, and amended July 28, 1964, Pub. L. 88–383, 78 Stat. 335).

Editorial Notes

References in TextSection 501 of the Internal Revenue Code of 1986, referred to in subsec. (f)(2)(A), is classified to section 501 of Title 26, Internal Revenue Code.

Amendments2008—Subsecs. (f), (g). Pub. L. 110–404 added subsec. (f) and redesignated former subsec. (f) as (g).
2004—Subsec. (f)(1)(P) to (S). Pub. L. 108–383 added subpars. (P) to (S).
2000—Subsec. (f)(1)(L) to (O). Pub. L. 106–410 added subpars. (L) to (O).
1996—Subsec. (f)(1)(H) to (K). Pub. L. 104–274 added subpars. (H) to (K).
1994—Subsec. (f)(1)(D) to (G). Pub. L. 103–262 added subpars. (D) to (G).
1988—Pub. L. 100–365 substituted current section catchline for “Duties; authorization of grants for collection, reproduction, and publication of documentary historical source material”, and amended text generally, revising and restating as subsecs. (a) to (f) provisions of former subsecs. (a) and (b).
1984—Subsec. (a). Pub. L. 98–497, § 107(b)(10)(A)–(D), substituted “Archivist of the United States” for “Administrator of General Services” in third sentence, substituted “Archivist” for “Administrator” in fourth sentence, inserted “and Records” after “Historical Preservation” in fourth sentence, and substituted “transmit to the President and the Congress” for “transmit to the Administrator” in last sentence.
Subsec. (b). Pub. L. 98–497, § 107(b)(10)(E), substituted “National Archives and Records Administration” for “General Services Administration”.
1983—Subsec. (b). Pub. L. 98–189 substituted provisions authorizing appropriations for fiscal year ending Sept. 30, 1984, and for each of the four succeeding fiscal years, for provisions authorizing appropriations for fiscal year ending Sept. 30, 1981.
1979—Subsec. (b). Pub. L. 96–98 substituted provisions authorizing appropriations for fiscal year ending Sept. 30, 1981, for provisions authorizing appropriations for fiscal year ending June 30, 1975, and for each of four succeeding fiscal years.
1974—Subsec. (b). Pub. L. 93–536 substituted “1975” for “1973” and “$4,000,000” for “$2,000,000”.
1972—Pub. L. 92–546 designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions in subsec. (a) of this section relating to the requirement that the Chairman of the Commission transmit biennial reports to Congress, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and the 16th item on page 183 of House Document No. 103–7.

Grants for Establishment of State and Local Databases for Records of Servitude, Emancipation, and Post–Civil War ReconstructionPub. L. 110–404, § 8, Oct. 13, 2008, 122 Stat. 4285, provided that:
“(a) In General.—The Executive Director of the National Historical Publications and Records Commission of the National Archives and Records Administration may make grants to States, colleges and universities, museums, libraries, and genealogical associations to preserve records and establish electronically searchable databases consisting of local records of servitude, emancipation, and post-Civil War reconstruction.

“(b) Maintenance.—Any database established using a grant under this section shall be maintained by appropriate agencies or institutions designated by the Executive Director of the National Historical Publications and Records Commission.”






§ 2505. Special advisory committees; membership; reimbursement
The Commission may establish special advisory committees to consult with and make recommendations to it, from among the leading historians, political scientists, archivists, librarians, and other specialists of the Nation. Members of special advisory committees shall be reimbursed for transportation and other expenses on the same basis as members of the Commission.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1294.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 393(e) (June 30, 1949, ch. 288, title V, § 503, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583, and amended July 28, 1964, Pub. L. 88–383, 78 Stat. 335).

Statutory Notes and Related Subsidiaries
Termination of Advisory CommitteesAdvisory committees in existence on Jan. 5, 1973, to terminate not later than the expiration of the 2-year period following Jan. 5, 1973, unless, in the case of a committee established by the President or an officer of the Federal Government, such committee is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a committee established by the Congress, its duration is otherwise provided by law. See section 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 776, set out in the Appendix to Title 5, Government Organization and Employees.

Advisory Committee on Founding Fathers Editorial ProjectsPub. L. 110–404, § 5, Oct. 13, 2008, 122 Stat. 4283, which authorized the Archivist of the United States to establish an Advisory Committee on Founding Fathers Editorial Projects to review the progress of Founding Fathers editorial projects and to develop, review, and report on appropriate completion goals for such projects, terminated on Oct. 13, 2016.



§ 2506. Records to be kept by grantees(a) Each recipient of grant assistance under section 2504 of this title shall keep such records as the Archivist of the United States prescribes, including records which fully disclose the amount and disposition by the recipient of the proceeds of the grants, the total cost of the project or undertaking in connection with which funds are given or used, and the amount of that portion of the cost of the project or undertaking supplied by other sources, and any other records as will facilitate an effective audit.

(b) The Archivist and the Comptroller General of the United States or their authorized representatives shall have access for the purposes of audit and examination to books, documents, papers, and records of the recipients that are pertinent to the grants received under section 2504 of this title.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1294; Pub. L. 98–497, title I, § 107(b)(11), Oct. 19, 1984, 98 Stat. 2287.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 393(g) (June 30, 1949, ch. 288, title V, § 503, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583, and amended July 28, 1964, Pub. L. 88–383, 78 Stat. 335).

Editorial Notes
Amendments1984—Subsec. (a). Pub. L. 98–497 substituted “Archivist of the United States” for “Administrator of General Services”.
Subsec. (b). Pub. L. 98–497 substituted “Archivist” for “Administrator”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



[§ 2507. Repealed. Pub. L. 98–497, title I, § 107(b)(12)(A), Oct. 19, 1984, 98 Stat. 2287]

Section, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1295, related to report that Administrator is required to make annually to Congress.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as an Effective Date of 1984 Amendment note under section 2102 of this title.




CHAPTER 27—ADVISORY COMMITTEE ON THE RECORDS OF CONGRESS



Sec.


2701.Advisory Committee on the Records of Congress.


2702.Membership; chairman; meetings.


2703.Functions of the Committee.


2704.Powers of the Committee.


2705.Compensation and travel expenses.


2706.Administrative provisions.



§ 2701. Advisory Committee on the Records of Congress(a) There is established the Advisory Committee on the Records of Congress (hereafter in this chapter referred to as the Committee).

(b) The Committee shall be subject to the provisions of the Federal Advisory Committee Act (5 U.S.C. App.), except that the Committee shall be of permanent duration, notwithstanding any provision of section 14 of the Federal Advisory Committee Act.

(Added Pub. L. 101–509, title IV, § 1(d)(1), Nov. 5, 1990, 104 Stat. 1417.)

Editorial Notes

References in TextThe Federal Advisory Committee Act, referred to in subsec. (b), is Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, as amended, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Another section 1 of title IV of Pub. L. 101–509, 104 Stat. 1421, amended section 8902 of Title 5, Government Organization and Employees.

Prior ProvisionsA prior section 2701, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1295, established Federal Records Council and set forth composition, compensation, etc., of such Council, prior to repeal by Pub. L. 95–378, § 2(a), Sept. 22, 1978, 92 Stat. 723. Section 1 of Pub. L. 95–378 abolished the Federal Records Council.



§ 2702. Membership; chairman; meetings(a)(1) The Committee shall consist of the eleven members including—(A)(i) the Secretary of the Senate;

(ii) the Clerk of the House of Representatives;

(iii) the Archivist of the United States;

(iv) the Historian of the Senate; and

(v) the Historian of the House of Representatives; and


(B) six members of whom one shall be appointed by each of the following:(i) the Speaker of the House of Representatives;

(ii) the Minority Leader of the House of Representatives;

(iii) the Majority Leader of the Senate;

(iv) the Minority Leader of the Senate;

(v) the Secretary of the Senate; and

(vi) the Clerk of the House of Representatives.



(2) Each member appointed under paragraph (1)(B) shall have knowledge or expertise in United States history, archival management, publishing, library science, or use of legislative records.


(b) The Secretary of the Senate shall serve as Chairman during the two-year period beginning on January 1, 1991, and the Clerk of the House of Representatives shall serve as Chairman during the two-year period beginning on January 1, 1993. Thereafter, such members shall alternate serving as Chairman for a term of two years.

(c)(1) Members of the Committee referred to in subsection (a)(1)(A) shall serve only while holding such offices. Members appointed to the Committee under subsection (a)(1)(B) shall serve for a term of two years, and may be reappointed without limitation. The initial appointments for such terms shall begin on January 1, 1991.

(2) Any vacancy on the Committee shall not affect the powers of the Committee. Any vacancy in an appointed position on the Committee shall be filled in the same manner in which the original appointment was made.


(d)(1) No later than thirty days after the date on which the first session of the 102d Congress begins, the Committee shall hold its first meeting. Thereafter, the Committee shall meet semiannually or at the call of a majority of its members.

(2) Seven members of the Committee shall constitute a quorum, but a lesser number may hold hearings.


(Added Pub. L. 101–509, title IV, § 1(d)(1), Nov. 5, 1990, 104 Stat. 1417.)

Editorial Notes

References in TextThe date on which the first session of the 102d Congress begins, referred to in subsec. (d)(1), is Jan. 3, 1991.



§ 2703. Functions of the Committee
The Committee shall—(1) review the management and preservation of the records of Congress;

(2) report to and advise the Congress and the Archivist of the United States on such management and preservation; and

(3)(A) no later than December 31, 1991, conduct a study and submit a report to the Congress on—(i) the effect any transfer of records of the National Archives and Records Administration from facilities located in Washington, D.C., to any location outside of Washington, D.C., shall have on the management and preservation of the records of Congress; and

(ii) the five year plan for the management and preservation of the records of Congress; and


(B) no later than December 31, 1995, conduct a study to update the report submitted under subparagraph (A)(ii), and submit a report to the Congress.


(Added Pub. L. 101–509, title IV, § 1(d)(1), Nov. 5, 1990, 104 Stat. 1418.)

§ 2704. Powers of the Committee(a) For purposes of carrying out the duties referred to under section 2703, the Committee or, on the authorization of the Committee, any subcommittee or member thereof, may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as is appropriate.

(b) The Committee may secure directly from any department or agency of the United States such information as the Committee may require to carry out the duties referred to under section 2703. Upon request of the Chairman of the Committee, the head of such department or agency shall furnish such information to the Committee.

(Added Pub. L. 101–509, title IV, § 1(d)(1), Nov. 5, 1990, 104 Stat. 1418.)

§ 2705. Compensation and travel expenses
A member of the Committee may not be paid compensation for service performed as a member of the Committee. However, members of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of service for the Committee.
(Added Pub. L. 101–509, title IV, § 1(d)(1), Nov. 5, 1990, 104 Stat. 1418.)

§ 2706. Administrative provisions(a) Upon request of the Committee, the head of any Federal agency is authorized to detail to the Committee, on a nonreimbursable basis, any of the personnel of such agency to assist the Committee in carrying out the duties referred to under section 2703 and such detail shall be without interruption or loss of civil service status or privilege.

(b) For purposes of supporting the Committee, the Archivist may obtain the services of experts and consultants in accordance with the provisions of section 3109 of title 5, United States Code, but at rates for individuals not to exceed the daily equivalent of the minimum annual rate of basic pay payable for GS–16 of the General Schedule under section 5332 of such title.

(Added Pub. L. 101–509, title IV, § 1(d)(1), Nov. 5, 1990, 104 Stat. 1418.)

Statutory Notes and Related Subsidiaries
References in Other Laws to GS–16, 17, or 18 Pay RatesReferences in laws to the rates of pay for GS–16, 17, or 18, or to maximum rates of pay under the General Schedule, to be considered references to rates payable under specified sections of Title 5, Government Organization and Employees, see section 529 [title I, § 101(c)(1)] of Pub. L. 101–509, set out in a note under section 5376 of Title 5.




CHAPTER 29—RECORDS MANAGEMENT BY THE ARCHIVIST OF THE UNITED STATES AND BY THE ADMINISTRATOR OF GENERAL SERVICES



Sec.


2901.Definitions.


2902.Objectives of records management.


2903.Custody and control of property.


2904.General responsibilities of Administrator.11 Section catchline amended by Pub. L. 98–497 without corresponding amendment of chapter analysis.


2905.Establishment of standards for selective retention of records; security measures.


2906.Inspection of agency records.


2907.Records centers and centralized microfilming or digitization services.


2908.Regulations.


2909.Retention of records.


2910.Preservation of Freedmen’s Bureau records.


2911.Disclosure requirement for official business conducted using non-official electronic messaging accounts.


2912.Preservation of electronic messages and other records.




Editorial Notes
Amendments2021—Pub. L. 116–283, div. H, title XCVI, § 9602(b)(4), Jan. 1, 2021, 134 Stat. 4829, added item 2912.
2017—Pub. L. 115–85, § 2(a)(4), Nov. 21, 2017, 131 Stat. 1275, repealed Pub. L. 113–187, § 9(f)(1). See 2014 Amendment note below.
2014—Pub. L. 113–187, § 9(f)(1), Nov. 26, 2014, 128 Stat. 2014, which directed striking out “AND BY THE ADMINISTRATOR OF GENERAL SERVICES” in chapter heading, was repealed by Pub. L. 115–85, § 2(a)(4), (b), Nov. 21, 2017, 131 Stat. 1275, effective as if included in Pub. L. 113–187.
Pub. L. 113–187, §§ 9(b)(2), 10(b), Nov. 26, 2014, 128 Stat. 2013–2015, inserted “or digitization” after “microfilming” in item 2907 and added item 2911.
2000—Pub. L. 106–444, § 2(b), Nov. 6, 2000, 114 Stat. 1929, added item 2910.
1984—Pub. L. 98–497, title I, § 107(b)(18)(A), Oct. 19, 1984, 98 Stat. 2290, inserted “THE ARCHIVIST OF THE UNITED STATES AND BY THE” in chapter heading.
1976—Pub. L. 94–575, § 2(b), Oct. 21, 1976, 90 Stat. 2726, substituted “Objectives of records management” for “Records management, surveys, and reports” in item 2902, “General responsibilities of Administrator” for “Records management by Administrator; duties generally” in item 2904, “Inspection of agency records” for “Personal inspection and survey of records” in item 2906, “Records centers and centralized microfilming services” for “Records centers for storage, process, and servicing of records” in item 2907, reenacted without change items 2901, 2903, 2905, 2908, and 2909, and struck out item 2910 “Final authority of Administrator in records practices”.


§ 2901. Definitions
As used in this chapter, and chapters 21, 25, 31, and 33 of this title—(1) the term “records” has the meaning given it by section 3301 of this title;

(2) the term “records management” means the planning, controlling, directing, organizing, training, promoting, and other managerial activities involved with respect to records creation, records maintenance and use, and records disposition in order to achieve adequate and proper documentation of the policies and transactions of the Federal Government and effective and economical management of agency operations;

(3) the term “records creation” means the production or reproduction of any record;

(4) the term “records maintenance and use” means any activity involving—(A) location of records of a Federal agency;

(B) storage, retrieval, and handling of records kept at office file locations by or for a Federal agency;

(C) processing of mail by a Federal agency; or

(D) selection and utilization of equipment and supplies associated with records and copying;


(5) the term “records disposition” means any activity with respect to—(A) disposal of temporary records no longer necessary for the conduct of business by destruction or donation;

(B) transfer of records to Federal agency storage facilities or records centers;

(C) transfer to the National Archives of the United States of records determined to have sufficient historical or other value to warrant continued preservation; or

(D) transfer of records from one Federal agency to any other Federal agency;


(6) the term “records center” means an establishment maintained and operated by the Archivist or by another Federal agency primarily for the storage, servicing, security, and processing of records which need to be preserved for varying periods of time and need not be retained in office equipment or space;

(7) the term “records management study” means an investigation and analysis of any Federal agency records, or records management practices or programs (whether manual or automated), with a view toward rendering findings and recommendations with respect thereto;

(8) the term “inspection” means reviewing any Federal agency’s records or records management practices or programs with respect to effectiveness and compliance with records management laws and making necessary recommendations for correction or improvement of records management;

(9) the term “servicing” means making available for use information in records and other materials in the custody of the Archivist, or in a records center—(A) by furnishing the records or other materials, or information from them, or copies or reproductions thereof, to any Federal agency for official use, or to the public; or

(B) by making and furnishing authenticated or unauthenticated copies or reproductions of the records or other materials;


(10) the term “unauthenticated copies” means exact copies or reproductions of records or other materials that are not certified as such under seal and that need not be legally accepted as evidence;

(11) the term “National Archives of the United States” means those official records which have been determined by the Archivist of the United States to have sufficient historical or other value to warrant their continued preservation by the Federal Government, and which have been accepted by the Archivist for deposit in the Archivist’s custody;

(12) the term “Archivist” means the Archivist of the United States;

(13) the term “executive agency” shall have the meaning given such term by section 102 of title 40;

(14) the term “Federal agency” means any executive agency or any establishment in the legislative or judicial branch of the Government (except the Supreme Court, the Senate, the House of Representatives, and the Architect of the Capitol and any activities under the direction of the Architect of the Capitol);

(15) the term “electronic messages” means electronic mail and other electronic messaging systems that are used for purposes of communicating between individuals; and

(16) the term “electronic records management system” means software designed to manage electronic records, including by—(A) categorizing and locating records;

(B) ensuring that records are retained as long as necessary;

(C) identifying records that are due for disposition; and

(D) ensuring the storage, retrieval, and disposition of records.


(Added Pub. L. 94–575, § 2(a)(1), Oct. 21, 1976, 90 Stat. 2723; amended Pub. L. 98–497, title I, § 107(b)(13), Oct. 19, 1984, 98 Stat. 2287; Pub. L. 107–217, § 3(l)(2), Aug. 21, 2002, 116 Stat. 1301; Pub. L. 113–187, § 8(6), Nov. 26, 2014, 128 Stat. 2012; Pub. L. 116–283, div. H, title XCVI, § 9602(b)(5), Jan. 1, 2021, 134 Stat. 4829.)

Editorial Notes
Prior ProvisionsA prior section 2901, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1295, related to definitions, prior to repeal by Pub. L. 94–575, § 2(a)(1).

Amendments2021—Pars. (15), (16). Pub. L. 116–283 added pars. (15) and (16) and struck out former par. (15) which defined “Administrator”.
2014—Par. (11). Pub. L. 113–187 substituted “the Archivist’s” for “his”.
2002—Par. (13). Pub. L. 107–217 substituted “section 102 of title 40” for “section 3(a) of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 472(a))”.
1984—Pub. L. 98–497, § 107(b)(13)(A), struck out reference to chapter 27 in provisions preceding par. (1).
Par. (2). Pub. L. 98–497, § 107(b)(13)(B), inserted “in order to achieve adequate and proper documentation of the policies and transactions of the Federal Government and effective and economical management of agency operations”.
Pars. (6), (9), (11). Pub. L. 98–497, § 107(b)(13)(C), substituted “Archivist” for “Administrator”.
Par. (12). Pub. L. 98–497, § 107(b)(13)(D), substituted “Archivist” and “Archivist of the United States” for “Administrator” and “Administrator of General Services”, respectively. See par. (15) of this section.
Par. (13). Pub. L. 98–497, § 107(b)(13)(D), struck out references to “Federal agency” and to subsec. (b) of section 3 of the Federal Property and Administrative Services Act of 1949. See par. (14) of this section.
Pars. (14), (15). Pub. L. 98–497, § 107(b)(13)(D), added pars. (14) and (15).

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.

Records Center Revolving FundPub. L. 106–58, title IV, [(a)–(e)], Sept. 29, 1999, 113 Stat. 460, 461, as amended by Pub. L. 108–383, § 3, Oct. 30, 2004, 118 Stat. 2218, provided that:
“(a) Establishment of Fund.—There is hereby established in the Treasury a revolving fund to be available for expenses (including expenses for uniforms or allowances for uniforms as authorized by subchapter I of chapter 59 of title 5 [United States Code]) and equipment necessary to provide for storage and related services for all temporary and pre-archival Federal records, which are to be stored or stored at Federal National and Regional Records Centers by agencies and other instrumentalities of the Federal Government. The Fund shall be available without fiscal year limitation for expenses necessary for operation of these activities.

“(b) Start-Up Capital.—“(1) There is appropriated $22,000,000 as initial capitalization of the Fund.

“(2) In addition, the initial capital of the Fund shall include the fair and reasonable value at the Fund’s inception of the inventories, equipment, receivables, and other assets, less the liabilities, transferred to the Fund. The Archivist of the United States is authorized to accept inventories, equipment, receivables and other assets from other Federal entities that were used to provide for storage and related services for temporary and pre-archival Federal records.


“(c) User Charges.—The Fund shall be credited with user charges received from other Federal Government accounts as payment for providing personnel, storage, materials, supplies, equipment, and services as authorized by subsection (a). Such payments may be made in advance or by way of reimbursement. The rates charged will return in full the expenses of operation, including reserves for accrued annual leave, worker’s compensation, depreciation of capitalized equipment and shelving, and amortization of information technology software and systems.

“(d) Funds Returned to Miscellaneous Receipts of the Department of the Treasury.—“(1) In addition to funds appropriated to and assets transferred to the Fund in subsection (b), an amount not to exceed 4 percent of the total annual income may be retained in the Fund as an operating reserve or for the replacement or acquisition of capital equipment, including shelving, and the improvement and implementation of the financial management, information technology, and other support systems of the National Archives and Records Administration.

“(2) Funds in excess of the 4 percent at the close of each fiscal year shall be returned to the Treasury of the United States as miscellaneous receipts.


“(e) Reporting Requirement.—The National Archives and Records Administration shall provide quarterly reports to the Committees on Appropriations and Governmental Affairs of the Senate, and the Committees on Appropriations and Government Reform [now Oversight and Reform] of the House of Representatives on the operation of the Records Center Revolving Fund.”




Federal Records Management Provisions Without Effect on Authorities and Responsibilities of Administrator of General Services, Joint Committee, or Government Publishing OfficePub. L. 94–575, § 5, Oct. 21, 1976, 90 Stat. 2727, as amended by Pub. L. 113–235, div. H, title I, § 1301(b), Dec. 16, 2014, 128 Stat. 2537, provided that:
“(a) The provisions of this Act [see Short Title of 1976 Amendment note set out under section 101 of this title] relating to the authority of the Administrator of General Services do not limit or repeal additional authorities provided by statute or otherwise recognized by law.

“(b) The provisions of this Act do not limit or repeal the authority or responsibilities of the Joint Committee on Printing or the Government Publishing Office under chapters 1 through 19 of title 44, United States Code.”






§ 2902. Objectives of records management
It is the purpose of this chapter, and chapters 21, 31, and 33 of this title, to require the establishment of standards and procedures to assure efficient and effective records management. Such records management standards and procedures shall seek to implement the following goals:(1) Accurate and complete documentation of the policies and transactions of the Federal Government.

(2) Control of the quantity and quality of records produced by the Federal Government.

(3) Establishment and maintenance of mechanisms of control with respect to records creation in order to prevent the creation of unnecessary records and with respect to the effective and economical operations of an agency.

(4) Simplification of the activities, systems, and processes of records creation, maintenance, transfer, and use.

(5) Judicious preservation and disposal of records.

(6) Direction of continuing attention on records from their initial creation to their final disposition, with particular emphasis on the prevention of unnecessary Federal paperwork and the transfer of records from Federal agencies to the National Archives of the United States in digital or electronic form to the greatest extent possible.

(7) Establishment and maintenance of such other systems or techniques as the Archivist or the Administrator considers necessary to carry out the purposes of this chapter, and chapters 21, 31, and 33 of this title.

(Added Pub. L. 94–575, § 2(a)(1), Oct. 21, 1976, 90 Stat. 2724; amended Pub. L. 98–497, title I, § 107(b)(14), Oct. 19, 1984, 98 Stat. 2288; Pub. L. 113–187, § 9(a), Nov. 26, 2014, 128 Stat. 2012; Pub. L. 115–85, § 2(a)(1), Nov. 21, 2017, 131 Stat. 1274.)

Editorial Notes
Prior ProvisionsA prior section 2902, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1296, related to activities of the Administrator of General Services with respect to records management, surveys, and reports, prior to repeal by Pub. L. 94–575, § 2(a)(1). See section 2904 of this title.

Amendments2017—Par. (7). Pub. L. 115–85, § 2(a)(1), amended Pub. L. 113–187, § 9(a)(3). See 2014 Amendment note below.
2014—Par. (4). Pub. L. 113–187, § 9(a)(1), substituted “creation, maintenance, transfer, and use” for “creation and of records maintenance and use”.
Par. (6). Pub. L. 113–187, § 9(a)(2), inserted before period at end “and the transfer of records from Federal agencies to the National Archives of the United States in digital or electronic form to the greatest extent possible”.
Par. (7). Pub. L. 113–187, § 9(a)(3), as amended by Pub. L. 115–85, § 2(a)(1), substituted “the Archivist or the Administrator” for “the Administrator or the Archivist”.
1984—Par. (7). Pub. L. 98–497 inserted “or the Archivist” after “Administrator”.

Statutory Notes and Related Subsidiaries
Effective Date of 2017 AmendmentPub. L. 115–85, § 2(b), Nov. 21, 2017, 131 Stat. 1275, provided that: “The amendments made by this section [amending this section and sections 2904, 2906, and 3102 of this title] shall take effect as if included in the Presidential and Federal Records Act Amendments of 2014 (Public Law 113–187).”


Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2903. Custody and control of property(a) The Archivist shall have immediate custody and control of the National Archives Building and its contents, and may design, construct, purchase, lease, maintain, operate, protect, and improve buildings used by him for the storage of records of Federal agencies in the District of Columbia and elsewhere.

(b) When the Archivist considers it to be in the public interest, the Archivist may charge and collect reasonable fees from the public for the occasional, non-official use of rooms and spaces, and services related to such use, in the buildings subject to this section. Fees collected under this subsection shall be paid into an account in the National Archives Trust Fund and shall be held, administered, and expended for the benefit and in the interest of the national archival and records activities administered by the National Archives and Records Administration, including educational and public program purposes.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1296; Pub. L. 98–497, title I, § 107(b)(15)(A), Oct. 19, 1984, 98 Stat. 2288; Pub. L. 108–383, § 4(b), Oct. 30, 2004, 118 Stat. 2218.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 392 (June 30, 1949, ch. 288, title V, § 502, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Editorial Notes
Amendments2004—Pub. L. 108–383 designated existing provisions as subsec. (a) and added subsec. (b).
1984—Pub. L. 98–497 substituted “Archivist” for “Administrator”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2904. General responsibilities for records management(a) The Archivist shall provide guidance and assistance to Federal agencies with respect to ensuring—(1) economical and effective records management;

(2) adequate and proper documentation of the policies and transactions of the Federal Government; and

(3) proper records disposition.


(b) The Administrator shall provide guidance and assistance to Federal agencies to ensure economical and effective processing of mail by Federal agencies.

(c) In carrying out the responsibilities under subsection (a), the Archivist shall have the responsibility—(1) to promulgate standards, procedures, and guidelines with respect to records management and the conduct of records management studies;

(2) to conduct research with respect to the improvement of records management practices and programs;

(3) to collect and disseminate information on training programs, technological developments, and other activities relating to records management;

(4) to establish such interagency committees and boards as may be necessary to provide an exchange of information among Federal agencies with respect to records management;

(5) to direct the continuing attention of Federal agencies and the Congress on the need for adequate policies governing records management;

(6) to conduct records management studies and, in the Archivist’s discretion, designate the heads of executive agencies to conduct records management studies with respect to establishing systems and techniques designed to save time and effort in records management;

(7) to conduct inspections or surveys of the records and the records management programs and practices within and between Federal agencies;

(8) to report to the appropriate oversight and appropriations committees of the Congress and to the Director of the Office of Management and Budget in January of each year and at such other times as the Archivist deems desirable—(A) on the results of activities conducted pursuant to paragraphs (1) through (7) of this section,

(B) on evaluations of responses by Federal agencies to any recommendations resulting from inspections or studies conducted under paragraphs (6) and (7) of this section, and

(C) to the extent practicable, estimates of costs to the Federal Government resulting from the failure of agencies to implement such recommendations.



(d) The Archivist shall promulgate regulations requiring all Federal agencies to transfer all digital or electronic records to the National Archives of the United States in digital or electronic form to the greatest extent possible.

(e) The Administrator, in carrying out subsection (b), shall have the responsibility to promote economy and efficiency in the selection and utilization of space, staff, equipment, and supplies for processing mail at Federal facilities.

(Added Pub. L. 94–575, § 2(a)(2), Oct. 21, 1976, 90 Stat. 2725; amended Pub. L. 96–511, § 2(c)(1), Dec. 11, 1980, 94 Stat. 2825; Pub. L. 98–497, title I, § 107(b)(16), Oct. 19, 1984, 98 Stat. 2288; Pub. L. 113–187, §§ 8(7), 9(c), Nov. 26, 2014, 128 Stat. 2012, 2013; Pub. L. 115–85, § 2(a)(2), Nov. 21, 2017, 131 Stat. 1274.)

Editorial Notes
Prior ProvisionsA prior section 2904, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1296, contained provisions similar to those comprising pars. (1) and (2) of this section, prior to repeal by Pub. L. 94–575, § 2(a)(2).
Provisions similar to those comprising pars. (8) to (10) of this section were contained in section 2902, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1296, prior to repeal by Pub. L. 94–575, § 2(a)(1).

Amendments2017—Pub. L. 115–85, § 2(a)(2), amended Pub. L. 113–187, § 9(c). See 2014 Amendment notes below.
2014—Subsec. (a). Pub. L. 113–187, § 9(c)(1), as amended by Pub. L. 115–85, § 2(a)(2)(A), amended subsec. (a) generally. Prior to amendment, subsec. (a) read as follows: “The Archivist shall provide guidance and assistance to Federal agencies with respect to ensuring adequate and proper documentation of the policies and transactions of the Federal Government and ensuring proper records disposition.”
Subsec. (b). Pub. L. 113–187, § 9(c)(2), as added by Pub. L. 115–85, § 2(a)(2)(C), substituted “effective processing of mail by Federal agencies” for “effective records management by such agencies”.
Subsec. (c). Pub. L. 113–187, § 9(c)(3)(A), formerly § 9(c)(2)(A), as renumbered and amended by Pub. L. 115–85, § 2(c)(2)(B), (D)(i), substituted “the responsibilities under subsection (a), the Archivist shall have” for “their responsibilities under subsection (a) or (b), respectively, the Archivist and the Administrator shall each have” in introductory provisions.
Subsec. (c)(6). Pub. L. 113–187, § 8(7), substituted “the Archivist’s” for “his”.
Subsec. (c)(8). Pub. L. 113–187, § 9(c)(3)(B), formerly § 9(c)(2)(B), as renumbered and amended by Pub. L. 115–85, § 2(a)(2)(B), (D)(ii), struck out “or the Administrator (as the case may be)” after “Archivist”.
Subsec. (d). Pub. L. 113–187, § 9(c)(4), formerly § 9(c)(3), as renumbered and amended by Pub. L. 115–85, § 2(c)(2)(B), (E), amended subsec. (d) generally. Prior to amendment, subsec. (d) read as follows: “In addition, the Administrator, in carrying out subsection (b), shall have the responsibility to promote economy and efficiency in the selection and utilization of space, staff, equipment, and supplies for records management.”
Subsec. (e). Pub. L. 113–187, § 9(c)(5), as added by Pub. L. 115–85, § 2(a)(2)(F), added subsec. (e).
1984—Pub. L. 98–497 substituted “for records management” for “of Administrator” in section catchline.
Subsec. (a). Pub. L. 98–497 designated existing first sentence as subsec. (a) and substituted “Archivist” for “Administrator” and “ensuring adequate and proper documentation of the policies and transactions of the Federal Government and ensuring proper records disposition” for “records creation, records maintenance and use, and records disposition”.
Subsec. (b). Pub. L. 98–497 added subsec. (b).
Subsec. (c). Pub. L. 98–497 designated existing second sentence as subsec. (c), substituted “In carrying out the responsibilities under subsection (a) or (b), respectively” for “In providing such guidance and assistance,”, and inserted reference to Archivist in text preceding par. (1).
Subsec. (c)(1). Pub. L. 98–497 redesignated par. (2) as (1). Provisions contained in former par. (1) are now contained substantially in subsec. (d).
Subsec. (c)(2). Pub. L. 98–497 redesignated par. (3) as (2). Former par. (2) redesignated (1).
Subsec. (c)(3). Pub. L. 98–497 redesignated par. (6) as (3) and inserted “to collect and”, “training programs”, and “other activities”. Former par. (3) redesignated (2).
Subsec. (c)(4). Pub. L. 98–497 redesignated par. (5) as (4). Former par. (4), which read “serve as a clearinghouse for information with respect to records management and as a central source for reference and training materials with respect to records management”, was struck out.
Subsec. (c)(5). Pub. L. 98–497 redesignated par. (7) as (5) and struck out “the burden placed on the Federal Government by unnecessary paperwork” after “Congress on”, “creation” before “maintenance”, and “and use, and disposition” after “maintenance”. Former par. (5) redesignated (4).
Subsec. (c)(6). Pub. L. 98–497 redesignated par. (8) as (6) and struck out “with particular attention given to standards and procedures governing records creation” at end. Former par. (6) redesignated (3).
Subsec. (c)(7). Pub. L. 98–497 redesignated par. (9) as (7) and substituted “surveys of the records and the records management programs and practices within and between Federal agencies” for “records management studies which involve a review of the programs and practices of more than one Federal agency and which examine interaction among and relationships between Federal agencies with respect to records and records management”. Former par. (7) redesignated (5).
Subsec. (c)(8). Pub. L. 98–497 redesignated par. (10) as (8) and inserted “in January of each year”, “the Archivist or”, and substituted “(7)” for “(9)” and “(6)” and “(7)” for “(8)” and “(9)”, respectively, in subpars. (A) and (B).
Subsec. (c)(9), (10). Pub. L. 98–497 redesignated pars. (9) and (10) as (7) and (8), respectively.
Subsec. (d). Pub. L. 98–497 added subsec. (d).
1980—Par. (10). Pub. L. 96–511 prescribed that the report be to appropriate oversight and appropriations committees, incorporated existing provisions in cls. (A) and (B) and added cl. (C).

Statutory Notes and Related Subsidiaries
Effective Date of 2017 AmendmentAmendment by Pub. L. 115–85 effective as if included in Pub. L. 113–187, see section 2(b) of Pub. L. 115–85, set out as a note under section 2902 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.

Effective Date of 1980 AmendmentPub. L. 96–511, § 5, Dec. 11, 1980, 94 Stat. 2826, provided: “This Act [enacting chapter 35 of this title, amending this section, section 2905 of this title, section 5315 of Title 5, Government Organization and Employees, section 1221–3 of Title 20, Education, section 1211 of Title 30, Mineral Lands and Mining, and section 292h of Title 42, The Public Health and Welfare, and enacting provisions set out as notes under sections 101 and 3503 of this title] shall take effect on April 1, 1981.”


Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which a report to appropriate oversight and appropriations committees of Congress under subsec. (c)(8) of this section is listed as the 9th item on page 173 and as the 5th item on page 180), see section 3003 of Pub. L. 104–66, as amended, and section 1(a)(4) [div. A, § 1402(1)] of Pub. L. 106–554, set out as notes under section 1113 of Title 31, Money and Finance.



§ 2905. Establishment of standards for selective retention of records; security measures(a) The Archivist shall establish standards for the selective retention of records of continuing value, and assist Federal agencies in applying the standards to records in their custody. The Archivist shall notify the head of a Federal agency of any actual, impending, or threatened unlawful removal, defacing, alteration, or destruction of records in the custody of the agency that shall come to the Archivist’s attention, and assist the head of the agency in initiating action through the Attorney General for the recovery of records unlawfully removed and for other redress provided by law. In any case in which the head of the agency does not initiate an action for such recovery or other redress within a reasonable period of time after being notified of any such unlawful action, the Archivist shall request the Attorney General to initiate such an action, and shall notify the Congress when such a request has been made.

(b) The Archivist shall assist the Administrator for the Office of Information and Regulatory Affairs in conducting studies and developing standards relating to record retention requirements imposed on the public and on State and local governments by Federal agencies.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1296; Pub. L. 96–511, § 2(c)(2), Dec. 11, 1980, 94 Stat. 2825; Pub. L. 98–497, title I, § 107(b)(15)(B), title II, § 203(a), Oct. 19, 1984, 98 Stat. 2288, 2294; Pub. L. 113–187, § 8(8), Nov. 26, 2014, 128 Stat. 2012.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 395(b) (June 30, 1949, ch. 288, title V, § 505(b), as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Editorial Notes
Amendments2014—Subsec. (a). Pub. L. 113–187 substituted “The Archivist shall notify” for “He shall notify” and “the Archivist’s attention” for “his attention”.
1984—Subsec. (a). Pub. L. 98–497, § 107(b)(15)(B), substituted “Archivist” for “Administrator of General Services”.
Pub. L. 98–497, § 203(a), inserted “In any case in which the head of the agency does not initiate an action for such recovery or other redress within a reasonable period of time after being notified of any such unlawful action, the Archivist shall request the Attorney General to initiate such an action, and shall notify the Congress when such a request has been made.”
Subsec. (b). Pub. L. 98–497, § 107(b)(15)(B), substituted “Archivist” for “Administrator of General Services”.
1980—Pub. L. 96–511 designated existing provisions as subsec. (a) and added subsec. (b).

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.

Effective Date of 1980 AmendmentAmendment by Pub. L. 96–511 effective on Apr. 1, 1981, see section 5 of Pub. L. 96–511, set out as a note under section 2904 of this title.



§ 2906. Inspection of agency records(a)(1) In carrying out the duties and responsibilities under this chapter, the Archivist (or the the 11 So in original. Archivist’s designee) may inspect the records or the records management practices and programs of any Federal agency for the purpose of rendering recommendations for the improvement of records management practices and programs and for determining whether the records of Federal agencies have sufficient value to warrant continued preservation or lack sufficient value to justify continued preservation. Officers and employees of such agencies shall cooperate fully in such inspections, subject to the provisions of paragraphs (2) and (3) of this subsection.

(2) Records, the use of which is restricted by law or for reasons of national security or the public interest, shall be inspected, in accordance with regulations promulgated by the Archivist, subject to the approval of the head of the agency concerned or of the President.

(3) If the Archivist (or the Archivist’s designee) inspects a record, as provided in this subsection, which is contained in a system of records which is subject to section 552a of title 5, such record shall be—(A) maintained by the Archivist or such designee as a record contained in a system of records; or

(B) deemed to be a record contained in a system of records for purposes of subsections (b), (c), and (i) of section 552a of title 5.



(b) In conducting the inspection of agency records provided for in subsection (a) of this section, the Archivist (or the Archivist’s designee) shall, in addition to complying with the provisions of law cited in subsection (a)(3), comply with all other Federal laws and be subject to the sanctions provided therein.

(c) The Administrator (or the Administrator’s designee) may inspect the mail processing practices and programs of any Federal agency for the purpose of rendering recommendations for the improvement of mail processing practices and programs. Officers and employees of such agencies shall cooperate fully in such inspections of mail processing practices and programs.

(Added Pub. L. 94–575, § 2(a)(3), Oct. 21, 1976, 90 Stat. 2725; amended Pub. L. 98–497, title I, § 107(b)(17), Oct. 19, 1984, 98 Stat. 2289; Pub. L. 113–187, § 9(d), Nov. 26, 2014, 128 Stat. 2013; Pub. L. 115–85, § 2(a)(3), Nov. 21, 2017, 131 Stat. 1275.)

Editorial Notes
Prior ProvisionsA prior section 2906, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1297, contained provisions similar to those comprising subsec. (a)(1) and (2) of this section, prior to repeal by Pub. L. 94–575, § 2(a)(3).

Amendments2017—Subsec. (c). Pub. L. 115–85, § 2(a)(3), added Pub. L. 113–187, § 9(d)(3). See 2014 Amendment note below.
2014—Subsec. (a)(1). Pub. L. 113–187, § 9(d)(1)(A), substituted “the duties” for “their respective duties” and “the Archivist’s designee” for “designee of either”, struck out “the Administrator of General Services and” before “the Archivist” and “solely” after “any Federal agency”, and inserted “and for determining whether the records of Federal agencies have sufficient value to warrant continued preservation or lack sufficient value to justify continued preservation” after “for the improvement of records management practices and programs”.
Subsec. (a)(2). Pub. L. 113–187, § 9(d)(1)(B), struck out “the Administrator and” before “the Archivist” and “The regulations promulgated by the Administrator and the Archivist under this paragraph shall, to the extent practicable, be identical.” at end.
Subsec. (a)(3). Pub. L. 113–187, § 9(d)(1)(C), in introductory provisions, struck out “the Administrator or” before “the Archivist” and substituted “Archivist’s designee” for “designee of either” and, in subpar. (A), substituted “the Archivist” for “the Administrator, the Archivist,”.
Subsec. (b). Pub. L. 113–187, § 9(d)(2), struck out “the Administrator and” before “the Archivist” and substituted “Archivist’s designee” for “designee of either”.
Subsec. (c). Pub. L. 113–187, § 9(d)(3), as added by Pub. L. 115–85, § 2(a)(3), added subsec. (c).
1984—Pub. L. 98–497 inserted reference to Archivist in four places in subsecs. (a) and (b) and inserted at end of subsec. (b)(2) “The regulations promulgated by the Administrator and the Archivist under this paragraph shall, to the extent practicable, be identical.”

Statutory Notes and Related Subsidiaries
Effective Date of 2017 AmendmentAmendment by Pub. L. 115–85 effective as if included in Pub. L. 113–187, see section 2(b) of Pub. L. 115–85, set out as a note under section 2902 of this title.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2907. Records centers and centralized microfilming or digitization services
The Archivist may establish, maintain, and operate records centers and centralized microfilming or digitization services for Federal agencies.
(Added Pub. L. 94–575, § 2(a)(3), Oct. 21, 1976, 90 Stat. 2726; amended Pub. L. 98–497, title I, § 107(b)(15)(A), Oct. 19, 1984, 98 Stat. 2288; Pub. L. 113–187, § 9(b)(1), Nov. 26, 2014, 128 Stat. 2013.)

Editorial Notes
Prior ProvisionsA prior section 2907, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1297, contained provisions similar to those comprising this section, prior to repeal by Pub. L. 94–575, § 2(a)(3).

Amendments2014—Pub. L. 113–187 inserted “or digitization” after “microfilming” in section catchline and text.
1984—Pub. L. 98–497 substituted “Archivist” for “Administrator”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2908. Regulations
Subject to applicable law, the Archivist shall promulgate regulations governing the transfer of records from the custody of one executive agency to that of another.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1297; Pub. L. 98–497, title I, § 107(b)(15)(B), Oct. 19, 1984, 98 Stat. 2288.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 395(e) (June 30, 1949, ch. 288, title V, § 505(e), as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Editorial Notes
Amendments1984—Pub. L. 98–497 substituted “Archivist” for “Administrator of General Services”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2909. Retention of records
The Archivist may empower a Federal agency to retain records for a longer period than that specified in disposal schedules, and may withdraw disposal authorizations covering records listed in disposal schedules. The Archivist shall promulgate regulations in accordance with section 2104(a) of this title to implement this section.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1297; Pub. L. 91–287, § 4, June 23, 1970, 84 Stat. 322; Pub. L. 98–497, title I, § 107(b)(15)(B), Oct. 19, 1984, 98 Stat. 2288; Pub. L. 108–383, § 2(a), Oct. 30, 2004, 118 Stat. 2218.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 395(f) (June 30, 1949, ch. 288, title V, § 505(f), as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Editorial Notes
Amendments2004—Pub. L. 108–383 struck out “, upon the submission of evidence of need,” after “Federal agency”, substituted “, and” for “; and, in accordance with regulations promulgated by him,”, and inserted at end “The Archivist shall promulgate regulations in accordance with section 2104(a) of this title to implement this section.”
1984—Pub. L. 98–497 substituted “Archivist” for “Administrator of General Services”.
1970—Pub. L. 91–287 struck out “approved by Congress” after “disposal schedules” in two places.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 2910. Preservation of Freedmen’s Bureau records
The Archivist shall preserve the records of the Bureau of Refugees, Freedmen, and Abandoned Lands, commonly referred to as the “Freedmen’s Bureau”, by using—(1) microfilm technology for preservation of the documents comprising these records so that they can be maintained for future generations; and

(2) the results of the pilot project with the University of Florida to create future partnerships with Howard University and other institutions for the purposes of indexing these records and making them more easily accessible to the public, including historians, genealogists, and students, and for any other purposes determined by the Archivist.

(Added Pub. L. 106–444, § 2(a), Nov. 6, 2000, 114 Stat. 1929.)

Editorial Notes
Prior ProvisionsA prior section 2910, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1297, provided for final authority of Administrator in records practices, prior to repeal by Pub. L. 94–575, § 2(a)(4), Oct. 21, 1976, 90 Stat. 2726.



§ 2911. Disclosure requirement for official business conducted using non-official electronic messaging accounts(a) In General.—An officer or employee of an executive agency may not create or send a record using a non-official electronic messaging account unless such officer or employee—(1) copies an official electronic messaging account of the officer or employee in the original creation or transmission of the record; or

(2) forwards a complete copy of the record to an official electronic messaging account of the officer or employee not later than 20 days after the original creation or transmission of the record.


(b) Adverse Actions.—The intentional violation of subsection (a) (including any rules, regulations, or other implementing guidelines), as determined by the appropriate supervisor, shall be a basis for disciplinary action in accordance with subchapter I, II, or V of chapter 75 of title 5, as the case may be.

(c) Definitions.—In this section:(1) Electronic messages.—The term “electronic messages” means electronic mail and other electronic messaging systems that are used for purposes of communicating between individuals.

(2) Electronic messaging account.—The term “electronic messaging account” means any account that sends electronic messages.

(3) Executive agency.—The term “executive agency” has the meaning given that term in section 105 of title 5.


(Added Pub. L. 113–187, § 10(a), Nov. 26, 2014, 128 Stat. 2014.)

§ 2912. Preservation of electronic messages and other records(a) Regulations Required.—The Archivist shall promulgate regulations governing Federal agency preservation of electronic messages that are determined to be records. Such regulations shall, at a minimum—(1) require the electronic capture, management, and preservation of such electronic records in accordance with the records disposition requirements of chapter 33;

(2) require that such electronic records are readily accessible for retrieval through electronic searches; and

(3) include timelines for Federal agency implementation of the regulations that ensure compliance as expeditiously as practicable.


(b) Coverage of Other Electronic Records.—To the extent practicable, the regulations promulgated under subsection (a) shall also include requirements for the capture, management, and preservation of other electronic records.

(c) Review of Regulations Required.—The Archivist shall periodically review and, as necessary, amend the regulations promulgated under subsection (a).

(Added Pub. L. 116–283, div. H, title XCVI, § 9602(b)(1), Jan. 1, 2021, 134 Stat. 4828.)

Statutory Notes and Related Subsidiaries
Deadline for RegulationsPub. L. 116–283, div. H, title XCVI, § 9602(b)(2), Jan. 1, 2021, 134 Stat. 4828, provided that: “Not later than one year after the date of the enactment of this Act [Jan. 1, 2021], the Archivist shall propose the regulations required under section 2912(a) of title 44, United States Code, as added by paragraph (1).”





CHAPTER 31—RECORDS MANAGEMENT BY FEDERAL AGENCIES



Sec.


3101.Records management by agency heads; general duties.


3102.Establishment of program of management.


3103.Transfer of records to records centers.


3104.Certifications and determinations on transferred records.


3105.Safeguards.


3106.Unlawful removal, destruction of records.


3107.Authority of Comptroller General.




Editorial Notes
Amendments1976—Pub. L. 94–575, § 3(b), Oct. 21, 1976, 90 Stat. 2727, substituted “Transfer of records to records centers” for “Storage, processing, and servicing of records” in item 3103.


§ 3101. Records management by agency heads; general duties
The head of each Federal agency shall make and preserve records containing adequate and proper documentation of the organization, functions, policies, decisions, procedures, and essential transactions of the agency and designed to furnish the information necessary to protect the legal and financial rights of the Government and of persons directly affected by the agency’s activities.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1297.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 396(a) (June 30, 1949, ch. 288, title V, § 506(a), as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Executive Documents

Managing Government Records
Memorandum of President of the United States, Nov. 28, 2011, 76 F.R. 75423, provided:
Memorandum for the Heads of Executive Departments and Agencies
Section 1. Purpose. This memorandum begins an executive branch-wide effort to reform records management policies and practices. Improving records management will improve performance and promote openness and accountability by better documenting agency actions and decisions. Records transferred to the National Archives and Records Administration (NARA) provide the prism through which future generations will understand and learn from our actions and decisions. Modernized records management will also help executive departments and agencies (agencies) minimize costs and operate more efficiently. Improved records management thus builds on Executive Order 13589 of November 9, 2011 (Promoting Efficient Spending), which directed agencies to reduce spending and focus on mission-critical functions.
When records are well-managed, agencies can use them to assess the impact of programs, to reduce redundant efforts, to save money, and to share knowledge within and across their organizations. In these ways, proper records management is the backbone of open Government.
Decades of technological advances have transformed agency operations, creating challenges and opportunities for agency records management. Greater reliance on electronic communication and systems has radically increased the volume and diversity of information that agencies must manage. With proper planning, technology can make these records less burdensome to manage and easier to use and share. But if records management policies and practices are not updated for a digital age, the surge in information could overwhelm agency systems, leading to higher costs and lost records.
We must address these challenges while using the opportunity to develop a 21st-century framework for the management of Government records. This framework will provide a foundation for open Government, leverage information to improve agency performance, and reduce unnecessary costs and burdens.
Sec. 2. Agency Commitments to Records Management Reform. (a) The head of each agency shall:
(i) ensure that the successful implementation of records management requirements in law, regulation, and this memorandum is a priority for senior agency management;
(ii) ensure that proper resources are allocated to the effective implementation of such requirements; and
(iii) within 30 days of the date of this memorandum, designate in writing to the Archivist of the United States (Archivist), a senior agency official to supervise the review required by subsection (b) of this section, in coordination with the agency’s Records Officer, Chief Information Officer, and General Counsel.
(b) Within 120 days of the date of this memorandum, each agency head shall submit a report to the Archivist and the Director of the Office of Management and Budget (OMB) that:
(i) describes the agency’s current plans for improving or maintaining its records management program, particularly with respect to managing electronic records, including email and social media, deploying cloud-based services or storage solutions, and meeting other records challenges;
(ii) identifies any provisions, or omissions, in relevant statutes, regulations, or official NARA guidance that currently pose an obstacle to the agency’s adoption of sound, cost-effective records management policies and practices; and
(iii) identifies policies or programs that, if included in the Records Management Directive required by section 3 of this memorandum or adopted or implemented by NARA, would assist the agency’s efforts to improve records management.
The reports submitted pursuant to this subsection should supplement, and therefore need not duplicate, information provided by agencies to NARA pursuant to other reporting obligations.
Sec. 3. Records Management Directive. (a) Within 120 days of the deadline for reports submitted pursuant to section 2(b) of this memorandum, the Director of OMB and the Archivist, in coordination with the Associate Attorney General, shall issue a Records Management Directive that directs agency heads to take specific steps to reform and improve records management policies and practices within their agency. The directive shall focus on:
(i) creating a Government-wide records management framework that is more efficient and cost-effective;
(ii) promoting records management policies and practices that enhance the capability of agencies to fulfill their statutory missions;
(iii) maintaining accountability through documentation of agency actions;
(iv) increasing open Government and appropriate public access to Government records;
(v) supporting agency compliance with applicable legal requirements related to the preservation of information relevant to litigation; and
(vi) transitioning from paper-based records management to electronic records management where feasible.
(b) In the course of developing the directive, the Archivist, in coordination with the Director of OMB and the Associate Attorney General, shall review relevant statutes, regulations, and official NARA guidance to identify opportunities for reforms that would facilitate improved Government-wide records management practices, particularly with respect to electronic records. The Archivist, in coordination with the Director of OMB and the Associate Attorney General, shall present to the President the results of this review, no later than the date of the directive’s issuance, to facilitate potential updates to the laws, regulations, and policies governing the management of Federal records.
(c) In developing the directive, the Director of OMB and the Archivist, in coordination with the Associate Attorney General, shall consult with other affected agencies, interagency groups, and public stakeholders.
Sec. 4. General Provisions. (a) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
(b) Nothing in this memorandum shall be construed to impair or otherwise affect:
(i) authority granted by law to a department or agency, or the head thereof; or
(ii) functions of the Director of OMB relating to budgetary, administrative, or legislative proposals.
(c) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
Sec. 5. Publication. The Archivist is hereby authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.




§ 3102. Establishment of program of management
The head of each Federal agency shall establish and maintain an active, continuing program for the economical and efficient management of the records of the agency. The program, among other things, shall provide for(1) effective controls over the creation and over the maintenance and use of records in the conduct of current business;

(2) procedures for identifying records of general interest or use to the public that are appropriate for public disclosure, and for posting such records in a publicly accessible electronic format;

(3) cooperation with the Archivist in applying standards, procedures, and techniques designed to improve the management of records, promote the maintenance and security of records deemed appropriate for preservation, and facilitate the segregation and disposal of records of temporary value; and

(4) compliance with sections 2101–2117, 2501–2507, 2901–2909, and 3101–3107, of this title and the regulations issued under them.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1298; Pub. L. 94–575, § 3(a)(1), (2), Oct. 21, 1976, 90 Stat. 2726; Pub. L. 98–497, title I, § 107(b)(19), Oct. 19, 1984, 98 Stat. 2290; Pub. L. 113–187, § 9(f), formerly § 9(g), Nov. 26, 2014, 128 Stat. 2014, renumbered § 9(f), Pub. L. 115–85, § 2(a)(5), Nov. 21, 2017, 131 Stat. 1275; Pub. L. 114–185, § 4, June 30, 2016, 130 Stat. 544.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 396(b) (June 30, 1949, ch. 288, title V, § 506(b), as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Editorial Notes
Amendments2016—Pars. (2) to (4). Pub. L. 114–185 added par. (2) and redesignated former pars. (2) and (3) as (3) and (4), respectively.
2014—Par. (2). Pub. L. 113–187 struck out “the Administrator of General Services and” before “the Archivist”.
1984—Pars. (2), (3). Pub. L. 98–497 inserted “and the Archivist” after “Administrator of General Services” in par. (2), and substituted “sections 2101–2117” for “sections 2101–2113” and struck out “2701,” before “2901” in par. (3).
1976—Pub. L. 94–575, § 3(a)(1), (2), substituted in par. (1) “the creation and over the maintenance” for “the creation, maintenance,” and in par. (3) reference to sections “2901–2909” for “2901, 2903–2909” of this title.

Statutory Notes and Related Subsidiaries
Effective Date of 2016 AmendmentAmendment by Pub. L. 114–185 applicable to any request for records under section 552 of title 5 made after June 30, 2016, see section 6 of Pub. L. 114–185, set out as a note under section 552 of Title 5, Government Organization and Employees.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 3103. Transfer of records to records centers
When the head of a Federal agency determines that such action may affect substantial economies or increased operating efficiency, the head of such agency shall provide for the transfer of records to a records center maintained and operated by the Archivist, or, when approved by the Archivist, to a center maintained and operated by the head of the Federal agency.
(Added Pub. L. 94–575, § 3(a)(3), Oct. 21, 1976, 90 Stat. 2726; amended Pub. L. 98–497, title I, § 107(b)(20), Oct. 19, 1984, 98 Stat. 2290; Pub. L. 113–187, § 8(9), Nov. 26, 2014, 128 Stat. 2012.)

Editorial Notes
Prior ProvisionsA prior section 3103, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1298, contained provisions similar to those comprising this section, prior to repeal by Pub. L. 94–575, § 3(a)(3).

Amendments2014—Pub. L. 113–187 substituted “the head of such agency” for “he”.
1984—Pub. L. 98–497 substituted “Archivist” for “Administrator” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 3104. Certifications and determinations on transferred records
An official of the Government who is authorized to certify to facts on the basis of records in such official’s custody, may certify to facts on the basis of records that have been transferred by such official or such official’s predecessors to the Archivist, and may authorize the Archivist to certify to facts and to make administrative determinations on the basis of records transferred to the Archivist, notwithstanding any other law.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1298; Pub. L. 98–497, title I, § 107(b)(21), Oct. 19, 1984, 98 Stat. 2290; Pub. L. 113–187, § 8(10), Nov. 26, 2014, 128 Stat. 2012.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 396(d) (June 30, 1949, ch. 288, title V, § 506(d), as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583, and amended Feb. 5, 1964, Pub. L. 88–265, 78 Stat. 8).

Editorial Notes
Amendments2014—Pub. L. 113–187 substituted “such official’s custody” for “his custody” and “such official or such official’s predecessors” for “him or his predecessors”.
1984—Pub. L. 98–497 substituted “Archivist” for “Administrator of General Services” and “Archivist” for “Administrator” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 3105. Safeguards
The head of each Federal agency shall establish safeguards against the removal or loss of records the head of such agency determines to be necessary and required by regulations of the Archivist. Safeguards shall include making it known to officials and employees of the agency—(1) that records in the custody of the agency are not to be alienated or destroyed except in accordance with sections 3301–3314 of this title, and

(2) the penalties provided by law for the unlawful removal or destruction of records.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1298; Pub. L. 98–497, title I, § 107(b)(22), Oct. 19, 1984, 98 Stat. 2290; Pub. L. 113–187, § 8(11), Nov. 26, 2014, 128 Stat. 2012.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 396(e) (June 30, 1949, ch. 288, title V, § 506(e), as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Editorial Notes

References in TextSections 3304 to 3307 of this title, included in the reference in par. (1) to sections 3301 to 3314 of this title, were repealed by Pub. L. 91–287, § 2(c), June 23, 1970, 84 Stat. 321.

Amendments2014—Pub. L. 113–187 substituted “the head of such agency” for “he” in introductory provisions.
1984—Pub. L. 98–497 substituted “Archivist” for “Administrator of General Services”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 3106. Unlawful removal, destruction of records(a) Federal Agency Notification.—The head of each Federal agency shall notify the Archivist of any actual, impending, or threatened unlawful removal, defacing, alteration, corruption, deletion, erasure, or other destruction of records in the custody of the agency, and with the assistance of the Archivist shall initiate action through the Attorney General for the recovery of records the head of the Federal agency knows or has reason to believe have been unlawfully removed from that agency, or from another Federal agency whose records have been transferred to the legal custody of that Federal agency.

(b) Archivist Notification.—In any case in which the head of a Federal agency does not initiate an action for such recovery or other redress within a reasonable period of time after being notified of any such unlawful action described in subsection (a), or is participating in, or believed to be participating in any such unlawful action, the Archivist shall request the Attorney General to initiate such an action, and shall notify the Congress when such a request has been made.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1298; Pub. L. 98–497, title I, § 107(b)(21), title II, § 203(b), Oct. 19, 1984, 98 Stat. 2290, 2294; Pub. L. 113–187, § 4, Nov. 26, 2014, 128 Stat. 2009.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 396(f) (June 30, 1949, ch. 288, title V, § 506(f), as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Editorial Notes
Amendments2014—Pub. L. 113–187 amended section generally. Prior to amendment, text read as follows: “The head of each Federal agency shall notify the Archivist of any actual, impending, or threatened unlawful removal, defacing, alteration, or destruction of records in the custody of the agency of which he is the head that shall come to his attention, and with the assistance of the Archivist shall initiate action through the Attorney General for the recovery of records he knows or has reason to believe have been unlawfully removed from his agency, or from another Federal agency whose records have been transferred to his legal custody. In any case in which the head of the agency does not initiate an action for such recovery or other redress within a reasonable period of time after being notified of any such unlawful action, the Archivist shall request the Attorney General to initiate such an action, and shall notify the Congress when such a request has been made.”
1984—Pub. L. 98–497, § 107(b)(21), substituted “Archivist” for “Administrator of General Services” and “Archivist” for “Administrator”.
Pub. L. 98–497, § 203(b), inserted at end “In any case in which the head of the agency does not initiate an action for such recovery or other redress within a reasonable period of time after being notified of any such unlawful action, the Archivist shall request the Attorney General to initiate such an action, and shall notify the Congress when such a request has been made.”

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 3107. Authority of Comptroller General
Chapters 21, 25, 27,11 See References in Text note below. 29, and 31 of this title do not limit the authority of the Comptroller General of the United States with respect to prescribing accounting systems, forms, and procedures, or lessen the responsibility of collecting and disbursing officers for rendition of their accounts for settlement by the Government Accountability Office.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1298; Pub. L. 94–575, § 3(a)(4), Oct. 21, 1976, 90 Stat. 2726; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 396(g) (June 30, 1949, ch. 288, title V, § 506(g), as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583).

Editorial Notes

References in TextChapter 27 of this title, referred to in text, was repealed by Pub. L. 95–378, § 2(a), Sept. 22, 1978, 92 Stat. 723.

Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
1976—Pub. L. 94–575 substituted “Chapters 21, 25, 27, 29, and 31 of this title” for “Sections 2101–2113, 2501–2507, 2701, 2901, 2904–2910, and 3101–3107, of this title”.




CHAPTER 33—DISPOSAL OF RECORDS



Sec.


3301.Definition of records.


3302.Regulations covering lists of records for disposal, procedure for disposal, and standards for reproduction.


3303.Lists and schedules of records to be submitted to Archivist by head of each Government agency.11 Does not conform to section catchline.


3303a.Examination by Archivist of lists and schedules of records lacking preservation value; disposal of records.


[3304 to 3307.Repealed.]


3308.Disposal of similar records where prior disposal was authorized.


3309.Preservation of claims of Government until settled in Government Accountability Office; disposal authorized upon written approval of Comptroller General.


3310.Disposal of records constituting menace to health, life, or property.


3311.Destruction of records outside continental United States in time of war or when hostile action seems imminent; written report to Archivist.


3312.Photographs or microphotographs of records considered as originals; certified reproductions admissible in evidence.


3313.Moneys from sale of records payable into the Treasury.


3314.Procedures for disposal of records exclusive.


[3315 to 3324.Repealed.]




Editorial Notes
Amendments2014—Pub. L. 113–187, § 7(b), Nov. 26, 2014, 128 Stat. 2011, struck out items 3315 “Definitions”, 3316 “Establishment of Commission”, 3317 “Duties of Commission”, 3318 “Membership”, 3319 “Director and staff; experts and consultants”, 3320 “Powers of Commission”, 3321 “Support services”, 3322 “Report”, 3323 “Termination”, and 3324 “Authorization of appropriations”.
2004—Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814, substituted “Government Accountability Office” for “General Accounting Office” in item 3309.
1984—Pub. L. 98–497, title I, § 107(b)(25)(D), Oct. 19, 1984, 98 Stat. 2290, substituted “Archivist” for “Administrator of General Services” in items 3303, 3303a, and 3311.
1976—Pub. L. 94–575, § 4(c)(1), Oct. 21, 1976, 90 Stat. 2727, struck out “; approval by President” after “standards for reproduction” in item 3302.
1974—Pub. L. 93–526, title II, § 203, Dec. 19, 1974, 88 Stat. 1702, added items 3315 to 3324.
1970—Pub. L. 91–287, § 3, June 23, 1970, 84 Stat. 322, inserted item 3303a and struck out items 3304 “Lists and schedules of records lacking preservation value; submission to Congress by Administrator of General Services”, 3305 “Examination of lists and schedules by joint congressional committee and report to Congress”, 3306 “Disposal of records by head of Government agency upon notification by Administrator of General Services of action by joint congressional committee”, and 3307 “Disposal of records upon failure of joint congressional committee to act”.


§ 3301. Definition of records(a) Records Defined.—(1) In general.—As used in this chapter, the term “records”—(A) includes all recorded information, regardless of form or characteristics, made or received by a Federal agency under Federal law or in connection with the transaction of public business and preserved or appropriate for preservation by that agency or its legitimate successor as evidence of the organization, functions, policies, decisions, procedures, operations, or other activities of the United States Government or because of the informational value of data in them; and

(B) does not include—(i) library and museum material made or acquired and preserved solely for reference or exhibition purposes; or

(ii) duplicate copies of records preserved only for convenience.



(2) Recorded information defined.—For purposes of paragraph (1), the term “recorded information” includes all traditional forms of records, regardless of physical form or characteristics, including information created, manipulated, communicated, or stored in digital or electronic form.


(b) Determination of Definition.—The Archivist’s determination whether recorded information, regardless of whether it exists in physical, digital, or electronic form, is a record as defined in subsection (a) shall be binding on all Federal agencies.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1299; Pub. L. 94–575, § 4(c)(2), Oct. 21, 1976, 90 Stat. 2727; Pub. L. 113–187, § 5(a), Nov. 26, 2014, 128 Stat. 2009.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 366 (July 7, 1943, ch. 192, § 1, 57 Stat. 380).

Editorial Notes
Amendments2014—Pub. L. 113–187 amended section generally. Prior to amendment, text read as follows: “As used in this chapter, ‘records’ includes all books, papers, maps, photographs, machine readable materials, or other documentary materials, regardless of physical form or characteristics, made or received by an agency of the United States Government under Federal law or in connection with the transaction of public business and preserved or appropriate for preservation by that agency or its legitimate successor as evidence of the organization, functions, policies, decisions, procedures, operations, or other activities of the Government or because of the informational value of data in them. Library and museum material made or acquired and preserved solely for reference or exhibition purposes, extra copies of documents preserved only for convenience of reference, and stocks of publications and of processed documents are not included.”
1976—Pub. L. 94–575 expanded “records” to include “machine readable materials”.



§ 3302. Regulations covering lists of records for disposal, procedure for disposal, and standards for reproduction
The Archivist shall promulgate regulations, not inconsistent with this chapter, establishing—(1) procedures for the compiling and submitting to the Archivist of lists and schedules of records proposed for disposal,

(2) procedures for the disposal of records authorized for disposal, and

(3) standards for the reproduction of records by photographic, microphotographic, or digital processes with a view to the disposal of the original records.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1299; Pub. L. 94–575, § 4(c)(1), Oct. 21, 1976, 90 Stat. 2727; Pub. L. 98–497, title I, § 107(b)(23), Oct. 19, 1984, 98 Stat. 2290; Pub. L. 113–187, §§ 5(b), 8(12), Nov. 26, 2014, 128 Stat. 2010, 2012.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 367 (July 7, 1943, ch. 192, § 2, 57 Stat. 381; June 30, 1949, ch. 288, title I, § 104, 63 Stat. 381).

Editorial Notes
Amendments2014—Par. (1). Pub. L. 113–187, § 8(12), substituted “the Archivist” for “him”.
Par. (3). Pub. L. 113–187, § 5(b), substituted “photographic, microphotographic, or digital processes” for “photographic or microphotographic processes”.
1984—Pub. L. 98–497 substituted “Archivist” for “Administrator of General Services”.
1976—Pub. L. 94–575 struck out “; approval by President” after “standards for reproduction” in section catchline.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 3303. Lists and schedules of records to be submitted to the Archivist by head of each Government agency
The head of each agency of the United States Government shall submit to the Archivist, under regulations promulgated as provided by section 3302 of this title—(1) lists of any records in the custody of the agency that have been photographed, microphotographed, or digitized under the regulations and that, as a consequence, do not appear to have sufficient value to warrant their further preservation by the Government;

(2) lists of other records in the custody of the agency not needed by it in the transaction of its current business and that do not appear to have sufficient administrative, legal, research, or other value to warrant their further preservation by the Government; and

(3) schedules proposing the disposal after the lapse of specified periods of time of records of a specified form or character that either have accumulated in the custody of the agency or may accumulate after the submission of the schedules and apparently will not after the lapse of the period specified have sufficient administrative, legal, research, or other value to warrant their further preservation by the Government.

(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1299; Pub. L. 98–497, title I, § 107(b)(23), (25)(A), Oct. 19, 1984, 98 Stat. 2290; Pub. L. 113–187, § 5(c), Nov. 26, 2014, 128 Stat. 2010.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 368 (July 7, 1943, ch. 192, § 3, 57 Stat. 381; June 30, 1949, ch. 288, title I, § 104(a), 63 Stat. 381).

Editorial Notes
Amendments2014—Par. (1). Pub. L. 113–187 substituted “photographed, microphotographed, or digitized” for “photographed or microphotographed”.
1984—Pub. L. 98–497 substituted “the Archivist” for “Administrator of General Services” in section catchline, and “Archivist” for “Administrator of General Services” in text.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 3303a. Examination by Archivist of lists and schedules of records lacking preservation value; disposal of records(a) The Archivist shall examine the lists and schedules submitted to the Archivist under section 3303 of this title. If the Archivist determines that any of the records listed in a list or schedule submitted to the Archivist do not, or will not after the lapse of the period specified, have sufficient administrative, legal, research, or other value to warrant their continued preservation by the Government, the Archivist may, after publication of notice in the Federal Register and an opportunity for interested persons to submit comment thereon—(1) notify the agency to that effect; and

(2) empower the agency to dispose of those records in accordance with regulations promulgated under section 3302 of this title.


(b) Authorizations granted under lists and schedules submitted to the Archivist under section 3303 of this title, and schedules promulgated by the Archivist under subsection (d) of this section, shall be mandatory, subject to section 2909 of this title. As between an authorization granted under lists and schedules submitted to the Archivist under section 3303 of this title and an authorization contained in a schedule promulgated under subsection (d) of this section, application of the authorization providing for the shorter retention period shall be required, subject to section 2909 of this title.

(c) The Archivist may request advice and counsel from the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate with respect to the disposal of any particular records under this chapter whenever the Archivist considers that—(1) those particular records may be of special interest to the Congress; or

(2) consultation with the Congress regarding the disposal of those particular records is in the public interest.

However, this subsection does not require the Archivist to request such advice and counsel as a regular procedure in the general disposal of records under this chapter.

(d) The Archivist shall promulgate schedules authorizing the disposal, after the lapse of specified periods of time, of records of a specified form or character common to several or all agencies if such records will not, at the end of the periods specified, have sufficient administrative, legal, research, or other value to warrant their further preservation by the United States Government.

(e) The Archivist may approve and effect the disposal of records that are in the Archivist’s legal custody, provided that records that had been in the custody of another existing agency may not be disposed of without the written consent of the head of the agency.

(f) The Archivist shall make an annual report to the Congress concerning the disposal of records under this chapter, including general descriptions of the types of records disposed of and such other information as the Archivist considers appropriate to keep the Congress fully informed regarding the disposal of records under this chapter.

(Added Pub. L. 91–287, § 1, June 23, 1970, 84 Stat. 320; amended Pub. L. 95–440, § 1, Oct. 10, 1978, 92 Stat. 1063; Pub. L. 98–497, title I, § 107(b)(24), (25)(B), title II, § 204, Oct. 19, 1984, 98 Stat. 2290, 2294; Pub. L. 104–186, title II, § 223(10), Aug. 20, 1996, 110 Stat. 1752; Pub. L. 108–383, § 2(b), Oct. 30, 2004, 118 Stat. 2218; Pub. L. 113–187, §§ 5(d), 8(13), Nov. 26, 2014, 128 Stat. 2010, 2012.)

Editorial Notes
Amendments2014—Subsec. (a). Pub. L. 113–187, § 8(13)(A), in introductory provisions, substituted “submitted to the Archivist” for “submitted to him” in two places and “the Archivist may” for “he may”.
Subsec. (c). Pub. L. 113–187, § 8(13)(B), substituted “the Archivist considers” for “he considers” in introductory provisions.
Pub. L. 113–187, § 5(d), substituted “the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate” for “the Committee on Rules and Administration of the Senate and the Committee on House Oversight of the House of Representatives” in introductory provisions.
Subsec. (e). Pub. L. 113–187, § 8(13)(C), substituted “the Archivist’s” for “his”.
Subsec. (f). Pub. L. 113–187, § 8(13)(D), substituted “the Archivist considers” for “he considers”.
2004—Subsec. (d). Pub. L. 108–383 struck out at end “A Federal agency may request changes in such schedules for its records pursuant to section 2909 of this title.”
1996—Subsec. (c). Pub. L. 104–186 substituted “House Oversight” for “House Administration”.
1984—Pub. L. 98–497, § 107(b)(25)(B), substituted “Archivist” for “Administrator of General Services” in section catchline.
Subsec. (a). Pub. L. 98–497, § 107(b)(24), substituted “Archivist” for “Administrator of General Services” and “Archivist” for “Administrator”.
Pub. L. 98–497, § 204, inserted “, after publication of notice in the Federal Register and an opportunity for interested persons to submit comment thereon” after “may” in second sentence.
Subsecs. (b) to (f). Pub. L. 98–497, § 107(b)(24)(B), substituted “Archivist” for “Administrator” wherever appearing.
1978—Subsec. (b). Pub. L. 95–440, § 1(a), made schedules promulgated by Administrator under subsec. (d) of this section mandatory; inserted provision for application of authorization providing for shorter retention period as between an authorization granted under lists and schedules submitted under section 3303 of this title and an authorization in a schedule promulgated under subsec. (d) of this section; and struck out provision making permissive authorizations granted under subsec. (d) schedules.
Subsec. (d). Pub. L. 95–440, § 1(b), (c), substituted “shall” for “may” in first sentence and authorized Federal agencies to request changes in disposal schedules for its records pursuant to section 2909 of this title.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of reporting provisions in subsec. (f) of this section, see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance, and the 7th item on page 180 of House Document No. 103–7.



[§§ 3304 to 3307. Repealed. Pub. L. 91–287, § 2(c), June 23, 1970, 84 Stat. 321]

Section 3304, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1300, related to submission of lists and schedules of records lacking preservation value by the Administrator of General Services to Congress. See section 3303a of this title.


Section 3305, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1300, related to examination of lists and schedules by joint congressional committees and report to Congress. See section 3303a of this title.


Section 3306, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1300, related to disposal of records by head of Government agency upon notification by Administrator of action by joint congressional committee. See section 3303a of this title.


Section 3307, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1301, related to disposal of records upon failure of joint congressional committees to act. See section 3303a of this title.



§ 3308. Disposal of similar records where prior disposal was authorized
When it appears to the Archivist that an agency has in its custody, or is accumulating, records of the same form or character as those of the same agency previously authorized to be disposed of, he may empower the head of the agency to dispose of the records, after they have been in existence a specified period of time, in accordance with regulations promulgated under section 3302 of this title and without listing or scheduling them.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1301; Pub. L. 91–287, § 2(a), June 23, 1970, 84 Stat. 321; Pub. L. 98–497, title I, § 107(b)(23), Oct. 19, 1984, 98 Stat. 2290.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 373 (July 7, 1943, ch. 192, § 8, 57 Stat. 382; June 30, 1949, ch. 288, title I, § 104(a), 63 Stat. 381).

Editorial Notes
Amendments1984—Pub. L. 98–497 substituted “Archivist” for “Administrator of General Services”.
1970—Pub. L. 91–287 struck out “by Congress” after “authorized”.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 3309. Preservation of claims of Government until settled in Government Accountability Office; disposal authorized upon written approval of Comptroller General
Records pertaining to claims and demands by or against the Government of the United States or to accounts in which the Government of the United States is concerned, either as debtor or creditor, may not be disposed of by the head of an agency under authorization granted under this chapter, until the claims, demands, and accounts have been settled and adjusted in the Government Accountability Office, except upon the written approval of the Comptroller General of the United States.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1301; Pub. L. 91–287, § 2(b), June 23, 1970, 84 Stat. 321; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 374 (July 7, 1943, ch. 192, § 9, 57 Stat. 382).

Editorial Notes
Amendments2004—Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office” in section catchline and text.
1970—Pub. L. 91–287 substituted “under this chapter” for “under sections 3306–3308 of this title”.



§ 3310. Disposal of records constituting menace to health, life, or property
When the Archivist and the head of the agency that has custody of them jointly determine that records in the custody of an agency of the United States Government are a continuing menace to human health or life or to property, the Archivist shall eliminate the menace immediately by any method he considers necessary. When records in the custody of the Archivist are disposed of under this section, the Archivist shall report their disposal to the agency from which they were transferred.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1301; Pub. L. 98–497, title I, § 107(b)(24), Oct. 19, 1984, 98 Stat. 2290.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 375 (July 7, 1943, ch. 192, § 10, 57 Stat. 382; June 30, 1949, ch. 288, title I, § 104(a), 63 Stat. 381).

Editorial Notes
Amendments1984—Pub. L. 98–497 substituted “Archivist” for “Administrator of General Services” and “Archivist” for “Administrator” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 3311. Destruction of records outside continental United States in time of war or when hostile action seems imminent; written report to Archivist
During a state of war between the United States and another nation, or when hostile action by a foreign power appears imminent, the head of an agency of the United States Government may authorize the destruction of records in his legal custody situated in a military or naval establishment, ship, or other depository outside the territorial limits of continental United States—(1) the retention of which would be prejudicial to the interests of the United States or

(2) which occupy space urgently needed for military purposes and are, in his opinion, without sufficient administrative, legal, research, or other value to warrant their continued preservation.

Within six months after their disposal, the official who directed the disposal shall submit a written report to the Archivist in which he shall describe the character of the records and state when and where he disposed of them.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1301; Pub. L. 98–497, title I, § 107(b)(23), (25)(C), Oct. 19, 1984, 98 Stat. 2290.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 376 (July 7, 1943, ch. 192, § 11, 57 Stat. 382; June 30, 1949, ch. 288, title I, § 104(a), 63 Stat. 381).

Editorial Notes
Amendments1984—Pub. L. 98–497 substituted “Archivist” for “Administrator of General Services” in section catchline and text.

Statutory Notes and Related Subsidiaries
Effective Date of 1984 AmendmentAmendment by Pub. L. 98–497 effective Apr. 1, 1985, see section 301 of Pub. L. 98–497, set out as a note under section 2102 of this title.



§ 3312. Photographs or microphotographs of records considered as originals; certified reproductions admissible in evidence
Photographs, microphotographs of records, or digitized records made in compliance with regulations under section 3302 of this title shall have the same effect as the originals and shall be treated as originals for the purpose of their admissibility in evidence. Certified or authenticated reproductions of the photographs, microphotographs, or digitized records shall be admitted in evidence equally with the original photographs, microphotographs, or digitized records.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1302; Pub. L. 113–187, § 5(e), Nov. 26, 2014, 128 Stat. 2010.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 378 (July 7, 1943, ch. 192, § 13, 57 Stat. 382).

Editorial Notes
Amendments2014—Pub. L. 113–187 substituted “Photographs, microphotographs of records, or digitized records” for “Photographs or microphotographs of records” and substituted “photographs, microphotographs, or digitized records” for “photographs or microphotographs” in two places.



§ 3313. Moneys from sale of records payable into the Treasury
Moneys derived by agencies of the Government from the sale of records disposed of under this chapter shall be paid into the Treasury of the United States unless otherwise required by law.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1302.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 379 (July 7, 1943, ch. 192, § 14, 57 Stat. 383).



§ 3314. Procedures for disposal of records exclusive
The procedures prescribed by this chapter are exclusive, and records of the United States Government may not be alienated or destroyed except under this chapter.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1302.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 380 (July 7, 1943, ch. 192, § 15, 57 Stat. 383).



[§§ 3315 to 3324. Repealed. Pub. L. 113–187, § 7(a), Nov. 26, 2014, 128 Stat. 2011]

Section 3315, added Pub. L. 93–526, title II, § 202, Dec. 19, 1974, 88 Stat. 1698, related to definitions of certain terms used in sections 3315 to 3324.


Section 3316, added Pub. L. 93–526, title II, § 202, Dec. 19, 1974, 88 Stat. 1699, related to the establishment of the National Study Commission on Records and Documents of Federal Officials.


Section 3317, added Pub. L. 93–526, title II, § 202, Dec. 19, 1974, 88 Stat. 1699, related to the duties of the Commission.


Section 3318, added Pub. L. 93–526, title II, § 202, Dec. 19, 1974, 88 Stat. 1699; amended Pub. L. 94–261, § 1(a), Apr. 11, 1976, 90 Stat. 326, related to membership of the Commission.


Section 3319, added Pub. L. 93–526, title II, § 202, Dec. 19, 1974, 88 Stat. 1701, related to director, staff, experts, and consultants.


Section 3320, added Pub. L. 93–526, title II, § 202, Dec. 19, 1974, 88 Stat. 1701, related to the powers of the Commission.


Section 3321, added Pub. L. 93–526, title II, § 202, Dec. 19, 1974, 88 Stat. 1701, related to support services provided to the Commission by the Administrator of General Services and the Archivist of the United States.


Section 3322, added Pub. L. 93–526, title II, § 202, Dec. 19, 1974, 88 Stat. 1701; amended Pub. L. 94–261, § 1(b), Apr. 11, 1976, 90 Stat. 326, related to the report of the Commission.


Section 3323, added Pub. L. 93–526, title II, § 202, Dec. 19, 1974, 88 Stat. 1701, related to termination of the Commission.


Section 3324, added Pub. L. 93–526, title II, § 202, Dec. 19, 1974, 88 Stat. 1701, related to authorization of appropriations.




CHAPTER 35—COORDINATION OF FEDERAL INFORMATION POLICY




SUBCHAPTER I—FEDERAL INFORMATION POLICY


Sec.


3501.Purposes.


3502.Definitions.


3503.Office of Information and Regulatory Affairs.


3504.Authority and functions of Director.


3505.Assignment of tasks and deadlines.


3506.Federal agency responsibilities.


3507.Public information collection activities; submission to Director; approval and delegation.


3508.Determination of necessity for information; hearing.


3509.Designation of central collection agency.


3510.Cooperation of agencies in making information available.


3511.Data inventory and Federal data catalogue.


3512.Public protection.


3513.Director review of agency activities; reporting; agency response.


3514.Responsiveness to Congress.


3515.Administrative powers.


3516.Rules and regulations.


3517.Consultation with other agencies and the public.


3518.Effect on existing laws and regulations.


3519.Access to information.


3520.Chief Data Officers.


Chief Data Officer Council.


3521.Authorization of appropriations.



[SUBCHAPTER II—REPEALED]


[3531 to 3538.Repealed.]



[SUBCHAPTER III—REPEALED]


[3541 to 3549.Repealed.]



SUBCHAPTER II—INFORMATION SECURITY


3551.Purposes.


3552.Definitions.


3553.Authority and functions of the Director and the Secretary.


3554.Federal agency responsibilities.


3555.Annual independent evaluation.


3556.Federal information security incident center.


3557.National security systems.


3558.Effect on existing law.


3559.Federal websites required to be mobile friendly.



SUBCHAPTER III—CONFIDENTIAL INFORMATION PROTECTION AND STATISTICAL EFFICIENCY



Part A—General


3561.Definitions.


3562.Coordination and oversight of policies.


3563.Statistical agencies.


3564.Effect on other laws.



Part B—Confidential Information Protection


3571.Findings.


3572.Confidential information protection.



Part C—Statistical Efficiency


3575.Findings.


3576.Designated statistical agencies.



Part D—Access to Data for Evidence


3581.Presumption of accessibility for statistical agencies and units.


3582.Expanding secure access to CIPSEA data assets.


3583.Application to access data assets for developing evidence.




Editorial Notes
Codification
This chapter was originally added by Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1302, which act enacted this title, and was based on act Dec. 24, 1942, ch. 811, 56 Stat. 1078, known as the Federal Reports Act of 1942, which was classified to sections 139 to 139f of former Title 5, transferred to chapter 12 (§ 421 et seq.) of former Title 44, and repealed by Pub. L. 90–620 upon the enactment of this title. Subsequent to its original enactment by Pub. L. 90–620, this chapter was amended generally by Pub. L. 96–511 and again by Pub. L. 104–13. As a result, this chapter is shown herein as having been added beginning with Pub. L. 104–13 without reference to earlier amendatory laws. See Prior Provisions notes throughout this chapter.

Amendments2019—Pub. L. 115–435, title II, § 202(d)(2)(A), (e)(2), (f)(2), title III, §§ 302(b), 303(b), Jan. 14, 2019, 132 Stat. 5541–5543, 5552, 5556, substituted “Data inventory and Federal data catalogue” for “Establishment and operation of Government Information Locator Service” in item 3511 and “Chief Data Officers” for “Establishment of task force on information collection and dissemination” in item 3520, added item 3520A, and added heading for subchapter III, headings for parts A to D of subchapter III, and items 3561 to 3564, 3571, 3572, 3575, 3576, and 3581 to 3583.
2018—Pub. L. 115–114, § 2(b), Jan. 10, 2018, 131 Stat. 2278, added item 3559.
2014—Pub. L. 113–283, § 2(e)(1), Dec. 18, 2014, 128 Stat. 3086, added heading for subchapter II and items 3551 to 3558 and struck out heading for former subchapter II and items 3531 to 3538 and heading for subchapter III and items 3541 to 3549. Prior to amendment, headings for both subchapters II and III read “INFORMATION SECURITY” and items under each subchapter were substantially similar to items 3551 to 3558.
2002—Pub. L. 107–347, title III, § 301(b)(2), Dec. 17, 2002, 116 Stat. 2955, added heading for subchapter III and items 3541 to 3549.
Pub. L. 107–296, title X, § 1001(b)(2), Nov. 25, 2002, 116 Stat. 2267, reenacted items 3531 to 3535 without change, substituted “National security systems” for “Expiration” in item 3536, and added items 3537 and 3538.
Pub. L. 107–198, § 3(b), June 28, 2002, 116 Stat. 732, added item 3520 and renumbered former item 3520 as 3521.
2000—Pub. L. 106–398, § 1 [[div. A], title X, § 1064(a)(1)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275, inserted subchapters I and II headings and added items 3531 to 3536.
1995—Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 163, amended chapter heading and analysis generally.
1980—Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2812, substituted in chapter heading “INFORMATION POLICY” for “REPORTING SERVICES”, and amended analysis generally.


SUBCHAPTER I—FEDERAL INFORMATION POLICY

Editorial Notes
Amendments2000—Pub. L. 106–398, § 1 [[div. A], title X, § 1064(a)(2)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275, inserted subchapter heading.


§ 3501. Purposes
The purposes of this subchapter are to—(1) minimize the paperwork burden for individuals, small businesses, educational and nonprofit institutions, Federal contractors, State, local and tribal governments, and other persons resulting from the collection of information by or for the Federal Government;

(2) ensure the greatest possible public benefit from and maximize the utility of information created, collected, maintained, used, shared and disseminated by or for the Federal Government;

(3) coordinate, integrate, and to the extent practicable and appropriate, make uniform Federal information resources management policies and practices as a means to improve the productivity, efficiency, and effectiveness of Government programs, including the reduction of information collection burdens on the public and the improvement of service delivery to the public;

(4) improve the quality and use of Federal information to strengthen decisionmaking, accountability, and openness in Government and society;

(5) minimize the cost to the Federal Government of the creation, collection, maintenance, use, dissemination, and disposition of information;

(6) strengthen the partnership between the Federal Government and State, local, and tribal governments by minimizing the burden and maximizing the utility of information created, collected, maintained, used, disseminated, and retained by or for the Federal Government;

(7) provide for the dissemination of public information on a timely basis, on equitable terms, and in a manner that promotes the utility of the information to the public and makes effective use of information technology;

(8) ensure that the creation, collection, maintenance, use, dissemination, and disposition of information by or for the Federal Government is consistent with applicable laws, including laws relating to—(A) privacy and confidentiality, including section 552a of title 5;

(B) security of information, including section 11332 of title 40 11 See References in Text note below. ; and

(C) access to information, including section 552 of title 5;


(9) ensure the integrity, quality, and utility of the Federal statistical system;

(10) ensure that information technology is acquired, used, and managed to improve performance of agency missions, including the reduction of information collection burdens on the public; and

(11) improve the responsibility and accountability of the Office of Management and Budget and all other Federal agencies to Congress and to the public for implementing the information collection review process, information resources management, and related policies and guidelines established under this subchapter.

(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 163; amended Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275; Pub. L. 107–217, § 3(l)(3), Aug. 21, 2002, 116 Stat. 1301.)

Editorial Notes

References in TextSection 11332 of title 40, referred to in par. (8)(B), was repealed by Pub. L. 107–296, title X, § 1005(a)(1), Nov. 25, 2002, 116 Stat. 2272, and Pub. L. 107–347, title III, § 305(a), Dec. 17, 2002, 116 Stat. 2960.

Prior ProvisionsA prior section 3501, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2812; amended Pub. L. 99–500, § 101(m) [title VIII, § 811], Oct. 18, 1986, 100 Stat. 1783–308, 1783–335, and Pub. L. 99–591, § 101(m) [title VIII, § 811], Oct. 30, 1986, 100 Stat. 3341–308, 3341–335, related to purposes of this chapter prior to the general amendment of this chapter by Pub. L. 104–13.
Another prior section 3501, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1302, related to information for Federal agencies, prior to the general amendment of this chapter by Pub. L. 96–511.

Amendments2002—Par. (8)(B). Pub. L. 107–217 substituted “section 11332 of title 40” for “the Computer Security Act of 1987 (Public Law 100–235)”.
2000—Pub. L. 106–398 substituted “subchapter” for “chapter” in introductory provisions and in par. (11).

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective DatePub. L. 104–13, § 4, May 22, 1995, 109 Stat. 185, provided that:
“(a) In General.—Except as otherwise provided in this section, this Act [enacting this chapter, amending section 91 of Title 13, Census, and enacting provisions set out as a note under section 101 of this title] and the amendments made by this Act shall take effect on October 1, 1995.

“(b) Authorization of Appropriations.—Section 3520 [now 3521] of title 44, United States Code, as amended by this Act, shall take effect on the date of enactment of this Act [May 22, 1995].

“(c) Delayed Application.—In the case of a collection of information for which there is in effect on September 30, 1995, a control number issued by the Office of Management and Budget under chapter 35 of title 44, United States Code—“(1) the amendments made by this Act [enacting this chapter and amending section 91 of Title 13] shall apply to the collection of information beginning on the earlier of—“(A) the first renewal or modification of that collection of information after September 30, 1995; or

“(B) the expiration of its control number after September 30, 1995.


“(2) prior to such renewal, modification, or expiration, the collection of information shall be subject to chapter 35 of title 44, United States Code, as in effect on September 30, 1995.”





Short TitleThis chapter is popularly known as the “Paperwork Reduction Act”.

21st Century Integrated Digital ExperiencePub. L. 115–336, Dec. 20, 2018, 132 Stat. 5025, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘21st Century Integrated Digital Experience Act’ or the ‘21st Century IDEA’.


“SEC. 2. DEFINITIONS.“In this Act:“(1) Director.—The term ‘Director’ means the Director of the Office of Management and Budget.

“(2) Executive agency.—The term ‘executive agency’ has the meaning given the term ‘Executive agency’ in section 105 of title 5, United States Code.


“SEC. 3. WEBSITE MODERNIZATION.“(a) Requirements for New Websites and Digital Services.—Not later than 180 days after the date of enactment of this Act [Dec. 20, 2018], an executive agency that creates a website or digital service that is intended for use by the public, or conducts a redesign of an existing legacy website or digital service that is intended for use by the public, shall ensure to the greatest extent practicable that any new or redesigned website, web-based form, web-based application, or digital service—“(1) is accessible to individuals with disabilities in accordance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d);

“(2) has a consistent appearance;

“(3) does not overlap with or duplicate any legacy websites and, if applicable, ensure that legacy websites are regularly reviewed, eliminated, and consolidated;

“(4) contains a search function that allows users to easily search content intended for public use;

“(5) is provided through an industry standard secure connection;

“(6) is designed around user needs with data-driven analysis influencing management and development decisions, using qualitative and quantitative data to determine user goals, needs, and behaviors, and continually test the website, web-based form, web-based application, or digital service to ensure that user needs are addressed;

“(7) provides users of the new or redesigned website, web-based form, web-based application, or digital service with the option for a more customized digital experience that allows users to complete digital transactions in an efficient and accurate manner; and

“(8) is fully functional and usable on common mobile devices.


“(b) Requirements for Existing Executive Agency Websites and Digital Services.—Not later than 1 year after the date of enactment of this Act, the head of each executive agency that maintains a website or digital service that is made available to the public shall—“(1) review each website or digital service; and

“(2) submit to Congress a report that includes—“(A) a list of the websites and digital services maintained by the executive agency that are most viewed or utilized by the public or are otherwise important for public engagement;

“(B) from among the websites and digital services listed under subparagraph (A), a prioritization of websites and digital services that require modernization to meet the requirements under subsection (a); and

“(C) an estimation of the cost and schedule of modernizing the websites and digital services prioritized under subparagraph (B).



“(c) Internal Digital Services.—The head of each executive agency shall ensure, to the greatest extent practicable, that any Intranet established after the date of enactment of this Act conforms to the requirements described in subsection (a).

“(d) Public Reporting.—Not later than 1 year after the date of enactment of this Act and every year thereafter for 4 years, the head of each executive agency shall—“(1) report annually to the Director on the progress of the executive agency in implementing the requirements described in this section for the previous year; and

“(2) include the information described in paragraph (1) in a publicly available report that is required under another provision of law.


“(e) Compliance With United States Website Standards.—Any website of an executive agency that is made available to the public after the date of enactment of this Act shall be in compliance with the website standards of the Technology Transformation Services of the General Services Administration.


“SEC. 4. DIGITIZATION OF GOVERNMENT SERVICES AND FORMS.“(a) Non-Digital Services.—Not later than 180 days after the date of enactment of this Act [Dec. 20, 2018], the Director shall issue guidance to the head of each executive agency that establishes a process for the executive agency to—“(1) identify public non-digital, paper-based, or in-person Government services; and

“(2) include in the budget request of the executive agency—“(A) a list of non-digital services with the greatest impact that could be made available to the public through an online, mobile-friendly, digital service option in a manner that decreases cost, increases digital conversion rates, and improves customer experience; and

“(B) an estimation of the cost and schedule associated with carrying out the modernization described in subparagraph (A).



“(b) Services Required To Be Digital.—The head of each executive agency shall regularly review public-facing applications and services to ensure that those applications and services are, to the greatest extent practicable, made available to the public in a digital format.

“(c) Forms Required To Be Digital.—Not later than 2 years after the enactment of this Act, the head of each executive agency shall ensure that any paper based form that is related to serving the public is made available in a digital format that meets the requirements described in section 3(a).

“(d) Non-Digitizable Processes.—If the head of an executive agency cannot make available in a digital format under this section an in-person Government service, form, or paper-based process, the head of the executive agency shall document—“(1) the title of the in-person Government service, form, or paper-based process;

“(2) a description of the in-person Government service, form, or paper-based process;

“(3) each unit responsible for the in-person Government service, form, or paper-based process and the location of each unit in the organizational hierarchy of the executive agency;

“(4) any reasons why the in-person Government service, form, or paper-based process cannot be made available under this section; and

“(5) any potential solutions that could allow the in-person Government service, form, or paper-based process to be made available under this section, including the implementation of existing technologies, procedural changes, regulatory changes, and legislative changes.


“(e) Physical Availability.—Each executive agency shall maintain an accessible method of completing digital services through in-person, paper-based, or other means, such that individuals without the ability to use digital services are not deprived of or impeded in access to those digital services.


“SEC. 5. ELECTRONIC SIGNATURES.“Not later than 180 days after the date of the enactment of this Act, the head of each executive agency shall submit to the Director and the appropriate congressional committees a plan to accelerate the use of electronic signatures standards established under the Electronic Signatures in Global and National Commerce Act (15 U.S.C. 7001 et seq.).


“SEC. 6. CUSTOMER EXPERIENCE AND DIGITAL SERVICE DELIVERY.“The Chief Information Officer of each executive agency, or a designee, shall—“(1) coordinate and ensure alignment of the internal and external customer experience programs and strategy of the executive agency;

“(2) coordinate with the management leaders of the executive agency, including the head of the executive agency, the Chief Financial Officer, and any program manager, to ensure proper funding to support the implementation of this Act;

“(3) continually examine the digital service delivery strategy of the executive agency to the public and submit recommendations to the head of the executive agency providing guidance and best practices suitable to the mission of the executive agency;

“(4) using qualitative and quantitative data obtained from across the executive agency relating to the experience and satisfaction of customers, identify areas of concern that need improvement and improve the delivery of customer service;

“(5) coordinate and ensure, with the approval of the head of the executive agency, compliance by the executive agency with section 3559 of title 44, United States Code; and

“(6) to the extent practicable, coordinate with other agencies and seek to maintain as much standardization and commonality with other agencies as practicable in implementing the requirements of this Act, to best enable future transitions to centralized shared services.


“SEC. 7. STANDARDIZATION.“(a) Design and Implementation.—Each executive agency shall, to the extent practicable, seek to maintain as much standardization and commonality with other executive agencies as practicable in implementing the requirements of this Act to best enable future transitions to centralized shared services.

“(b) Coordination.—The Chief Information Officer of each executive agency, or a designee, shall coordinate the implementation of the requirements of this Act, including the development of standards and commonalities.

“(c) Federal Supply Schedule.—“(1) In general.—The General Services Administration shall make available under a Federal Supply Schedule the systems and services necessary to fulfill the requirements of this Act.

“(2) Requirements.—The Federal Supply Schedule described in paragraph (1) shall, to the extent practicable, ensure interoperability between executive agencies, compliance with industry standards, and adherence to best practices for design, accessibility, and information security.”






Federal Management and Promotion of Electronic Government ServicesPub. L. 107–347, title II, Dec. 17, 2002, 116 Stat. 2910, as amended by Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 108–281, § 1, Aug. 2, 2004, 118 Stat. 889, provided that:
“SEC. 201. DEFINITIONS.“Except as otherwise provided, in this title the definitions under sections 3502 and 3601 of title 44, United States Code, shall apply.


“SEC. 202. FEDERAL AGENCY RESPONSIBILITIES.“(a) In General.—The head of each agency shall be responsible for—“(1) complying with the requirements of this Act [see Tables for classification] (including the amendments made by this Act), the related information resource management policies and guidance established by the Director of the Office of Management and Budget, and the related information technology standards promulgated by the Secretary of Commerce;

“(2) ensuring that the information resource management policies and guidance established under this Act by the Director, and the related information technology standards promulgated by the Secretary of Commerce are communicated promptly and effectively to all relevant officials within their agency; and

“(3) supporting the efforts of the Director and the Administrator of the General Services Administration to develop, maintain, and promote an integrated Internet-based system of delivering Federal Government information and services to the public under section 204.


“(b) Performance Integration.—“(1) Agencies shall develop performance measures that demonstrate how electronic government enables progress toward agency objectives, strategic goals, and statutory mandates.

“(2) In measuring performance under this section, agencies shall rely on existing data collections to the extent practicable.

“(3) Areas of performance measurement that agencies should consider include—“(A) customer service;

“(B) agency productivity; and

“(C) adoption of innovative information technology, including the appropriate use of commercial best practices.


“(4) Agencies shall link their performance goals, as appropriate, to key groups, including citizens, businesses, and other governments, and to internal Federal Government operations.

“(5) As appropriate, agencies shall work collectively in linking their performance goals to groups identified under paragraph (4) and shall use information technology in delivering Government information and services to those groups.


“(c) Avoiding Diminished Access.—When promulgating policies and implementing programs regarding the provision of Government information and services over the Internet, agency heads shall consider the impact on persons without access to the Internet, and shall, to the extent practicable—“(1) ensure that the availability of Government information and services has not been diminished for individuals who lack access to the Internet; and

“(2) pursue alternate modes of delivery that make Government information and services more accessible to individuals who do not own computers or lack access to the Internet.


“(d) Accessibility to People With Disabilities.—All actions taken by Federal departments and agencies under this Act [see Tables for classification] shall be in compliance with section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d).

“(e) Sponsored Activities.—Agencies shall sponsor activities that use information technology to engage the public in the development and implementation of policies and programs.

“(f) Chief Information Officers.—The Chief Information Officer of each of the agencies designated under chapter 36 of title 44, United States Code (as added by this Act) shall be responsible for—“(1) participating in the functions of the Chief Information Officers Council; and

“(2) monitoring the implementation, within their respective agencies, of information technology standards promulgated by the Secretary of Commerce, including common standards for interconnectivity and interoperability, categorization of Federal Government electronic information, and computer system efficiency and security.


“(g) E-Government Status Report.—“(1) In general.—Each agency shall compile and submit to the Director an annual E-Government Status Report on—“(A) the status of the implementation by the agency of electronic government initiatives;

“(B) compliance by the agency with this Act [see Tables for classification]; and

“(C) how electronic Government initiatives of the agency improve performance in delivering programs to constituencies.


“(2) Submission.—Each agency shall submit an annual report under this subsection—“(A) to the Director at such time and in such manner as the Director requires;

“(B) consistent with related reporting requirements; and

“(C) which addresses any section in this title relevant to that agency.



“(h) Use of Technology.—Nothing in this Act [see Tables for classification] supersedes the responsibility of an agency to use or manage information technology to deliver Government information and services that fulfill the statutory mission and programs of the agency.

“(i) National Security Systems.—“(1) Inapplicability.—Except as provided under paragraph (2), this title does not apply to national security systems as defined in section 11103 of title 40, United States Code.

“(2) Applicability.—This section, section 203, and section 214 do apply to national security systems to the extent practicable and consistent with law.



“SEC. 203. COMPATIBILITY OF EXECUTIVE AGENCY METHODS FOR USE AND ACCEPTANCE OF ELECTRONIC SIGNATURES.“(a) Purpose.—The purpose of this section is to achieve interoperable implementation of electronic signatures for appropriately secure electronic transactions with Government.

“(b) Electronic Signatures.—In order to fulfill the objectives of the Government Paperwork Elimination Act (Public Law 105–277; 112 Stat. 2681–749 through 2681–751) [44 U.S.C. 3504 note], each Executive agency (as defined under section 105 of title 5, United States Code) shall ensure that its methods for use and acceptance of electronic signatures are compatible with the relevant policies and procedures issued by the Director.

“(c) Authority for Electronic Signatures.—The Administrator of General Services shall support the Director by establishing a framework to allow efficient interoperability among Executive agencies when using electronic signatures, including processing of digital signatures.

“(d) Authorization of Appropriations.—There are authorized to be appropriated to the General Services Administration, to ensure the development and operation of a Federal bridge certification authority for digital signature compatibility, and for other activities consistent with this section, $8,000,000 or such sums as are necessary in fiscal year 2003, and such sums as are necessary for each fiscal year thereafter.


“SEC. 204. FEDERAL INTERNET PORTAL.“(a) In General.—“(1) Public access.—The Director shall work with the Administrator of the General Services Administration and other agencies to maintain and promote an integrated Internet-based system of providing the public with access to Government information and services.

“(2) Criteria.—To the extent practicable, the integrated system shall be designed and operated according to the following criteria:“(A) The provision of Internet-based Government information and services directed to key groups, including citizens, business, and other governments, and integrated according to function or topic rather than separated according to the boundaries of agency jurisdiction.

“(B) An ongoing effort to ensure that Internet-based Government services relevant to a given citizen activity are available from a single point.

“(C) Access to Federal Government information and services consolidated, as appropriate, with Internet-based information and services provided by State, local, and tribal governments.

“(D) Access to Federal Government information held by 1 or more agencies shall be made available in a manner that protects privacy, consistent with law.



“(b) Authorization of Appropriations.—There are authorized to be appropriated to the General Services Administration $15,000,000 for the maintenance, improvement, and promotion of the integrated Internet-based system for fiscal year 2003, and such sums as are necessary for fiscal years 2004 through 2007.


“SEC. 205. FEDERAL COURTS.“(a) Individual Court Websites.—The Chief Justice of the United States, the chief judge of each circuit and district and of the Court of Federal Claims, and the chief bankruptcy judge of each district shall cause to be established and maintained, for the court of which the judge is chief justice or judge, a website that contains the following information or links to websites with the following information:“(1) Location and contact information for the courthouse, including the telephone numbers and contact names for the clerk’s office and justices’ or judges’ chambers.

“(2) Local rules and standing or general orders of the court.

“(3) Individual rules, if in existence, of each justice or judge in that court.

“(4) Access to docket information for each case.

“(5) Access to the substance of all written opinions issued by the court, regardless of whether such opinions are to be published in the official court reporter, in a text searchable format.

“(6) Access to documents filed with the courthouse in electronic form, to the extent provided under subsection (c).

“(7) Any other information (including forms in a format that can be downloaded) that the court determines useful to the public.


“(b) Maintenance of Data Online.—“(1) Update of information.—The information and rules on each website shall be updated regularly and kept reasonably current.

“(2) Closed cases.—Electronic files and docket information for cases closed for more than 1 year are not required to be made available online, except all written opinions with a date of issuance after the effective date of this section [see Effective Date note set out under section 3601 of this title] shall remain available online.


“(c) Electronic Filings.—“(1) In general.—Except as provided under paragraph (2) or in the rules prescribed under paragraph (3), each court shall make any document that is filed electronically publicly available online. A court may convert any document that is filed in paper form to electronic form. To the extent such conversions are made, all such electronic versions of the document shall be made available online.

“(2) Exceptions.—Documents that are filed that are not otherwise available to the public, such as documents filed under seal, shall not be made available online.

“(3) Privacy and security concerns.—“(A)(i) The Supreme Court shall prescribe rules, in accordance with sections 2072 and 2075 of title 28, United States Code, to protect privacy and security concerns relating to electronic filing of documents and the public availability under this subsection of documents filed electronically or converted to electronic form.

“(ii) Such rules shall provide to the extent practicable for uniform treatment of privacy and security issues throughout the Federal courts.

“(iii) Such rules shall take into consideration best practices in Federal and State courts to protect private information or otherwise maintain necessary information security.

“(iv) Except as provided in clause (v), to the extent that such rules provide for the redaction of certain categories of information in order to protect privacy and security concerns, such rules shall provide that a party that wishes to file an otherwise proper document containing such protected information may file an unredacted document under seal, which shall be retained by the court as part of the record, and which, at the discretion of the court and subject to any applicable rules issued in accordance with chapter 131 of title 28, United States Code, shall be either in lieu of, or in addition to, a redacted copy in the public file.

“(v) Such rules may require the use of appropriate redacted identifiers in lieu of protected information described in clause (iv) in any pleading, motion, or other paper filed with the court (except with respect to a paper that is an exhibit or other evidentiary matter, or with respect to a reference list described in this subclause), or in any written discovery response—“(I) by authorizing the filing under seal, and permitting the amendment as of right under seal, of a reference list that—     “(aa) identifies each item of unredacted protected information that the attorney or, if there is no attorney, the party, certifies is relevant to the case; and

     “(bb) specifies an appropriate redacted identifier that uniquely corresponds to each item of unredacted protected information listed; and


“(II) by providing that all references in the case to the redacted identifiers in such reference list shall be construed, without more, to refer to the corresponding unredacted item of protected information.



“(B)(i) Subject to clause (ii), the Judicial Conference of the United States may issue interim rules, and interpretive statements relating to the application of such rules, which conform to the requirements of this paragraph and which shall cease to have effect upon the effective date of the rules required under subparagraph (A).

“(ii) Pending issuance of the rules required under subparagraph (A), any rule or order of any court, or of the Judicial Conference, providing for the redaction of certain categories of information in order to protect privacy and security concerns arising from electronic filing or electronic conversion shall comply with, and be construed in conformity with, subparagraph (A)(iv).


“(C) Not later than 1 year after the rules prescribed under subparagraph (A) take effect, and every 2 years thereafter, the Judicial Conference shall submit to Congress a report on the adequacy of those rules to protect privacy and security.



“(d) Dockets With Links to Documents.—The Judicial Conference of the United States shall explore the feasibility of technology to post online dockets with links allowing all filings, decisions, and rulings in each case to be obtained from the docket sheet of that case.

“(e) Cost of Providing Electronic Docketing Information.—
[Amended section 303(a) of Pub. L. 102–140, set out as a note under section 1913 of Title 28, Judiciary and Judicial Procedure.]

“(f) Time Requirements.—Not later than 2 years after the effective date of this title [see Effective Date note set out under section 3601 of this title], the websites under subsection (a) shall be established, except that access to documents filed in electronic form shall be established not later than 4 years after that effective date.

“(g) Deferral.—“(1) In general.—“(A) Election.—“(i) Notification.—The Chief Justice of the United States, a chief judge, or chief bankruptcy judge may submit a notification to the Administrative Office of the United States Courts to defer compliance with any requirement of this section with respect to the Supreme Court, a court of appeals, district, or the bankruptcy court of a district.

“(ii) Contents.—A notification submitted under this subparagraph shall state—     “(I) the reasons for the deferral; and

     “(II) the online methods, if any, or any alternative methods, such court or district is using to provide greater public access to information.



“(B) Exception.—To the extent that the Supreme Court, a court of appeals, district, or bankruptcy court of a district maintains a website under subsection (a), the Supreme Court or that court of appeals or district shall comply with subsection (b)(1).


“(2) Report.—Not later than 1 year after the effective date of this title [see Effective Date note set out under section 3601 of this title], and every year thereafter, the Judicial Conference of the United States shall submit a report to the Committees on Governmental Affairs and the Judiciary of the Senate and the Committees on Government Reform [now Oversight and Reform] and the Judiciary of the House of Representatives that—“(A) contains all notifications submitted to the Administrative Office of the United States Courts under this subsection; and

“(B) summarizes and evaluates all notifications.




“SEC. 206. REGULATORY AGENCIES.“(a) Purposes.—The purposes of this section are to—“(1) improve performance in the development and issuance of agency regulations by using information technology to increase access, accountability, and transparency; and

“(2) enhance public participation in Government by electronic means, consistent with requirements under subchapter II of chapter 5 of title 5, United States Code, (commonly referred to as the ‘Administrative Procedures Act’).


“(b) Information Provided by Agencies Online.—To the extent practicable as determined by the agency in consultation with the Director, each agency (as defined under section 551 of title 5, United States Code) shall ensure that a publicly accessible Federal Government website includes all information about that agency required to be published in the Federal Register under paragraphs (1) and (2) of section 552(a) of title 5, United States Code.

“(c) Submissions by Electronic Means.—To the extent practicable, agencies shall accept submissions under section 553(c) of title 5, United States Code, by electronic means.

“(d) Electronic Docketing.—“(1) In general.—To the extent practicable, as determined by the agency in consultation with the Director, agencies shall ensure that a publicly accessible Federal Government website contains electronic dockets for rulemakings under section 553 of title 5, United States Code.

“(2) Information available.—Agency electronic dockets shall make publicly available online to the extent practicable, as determined by the agency in consultation with the Director—“(A) all submissions under section 553(c) of title 5, United States Code; and

“(B) other materials that by agency rule or practice are included in the rulemaking docket under section 553(c) of title 5, United States Code, whether or not submitted electronically.



“(e) Time Limitation.—Agencies shall implement the requirements of this section consistent with a timetable established by the Director and reported to Congress in the first annual report under section 3606 of title 44 (as added by this Act).


“SEC. 207. ACCESSIBILITY, USABILITY, AND PRESERVATION OF GOVERNMENT INFORMATION.“(a) Purpose.—The purpose of this section is to improve the methods by which Government information, including information on the Internet, is organized, preserved, and made accessible to the public.

“(b) Definitions.—In this section, the term—“(1) ‘Committee’ means the Interagency Committee on Government Information established under subsection (c); and

“(2) ‘directory’ means a taxonomy of subjects linked to websites that—“(A) organizes Government information on the Internet according to subject matter; and

“(B) may be created with the participation of human editors.



“(c) Interagency Committee.—“(1) Establishment.—Not later than 180 days after the date of enactment of this title [Dec. 17, 2002], the Director shall establish the Interagency Committee on Government Information.

“(2) Membership.—The Committee shall be chaired by the Director or the designee of the Director and—“(A) shall include representatives from—“(i) the National Archives and Records Administration;

“(ii) the offices of the Chief Information Officers from Federal agencies; and

“(iii) other relevant officers from the executive branch; and


“(B) may include representatives from the Federal legislative and judicial branches.


“(3) Functions.—The Committee shall—“(A) engage in public consultation to the maximum extent feasible, including consultation with interested communities such as public advocacy organizations;

“(B) conduct studies and submit recommendations, as provided under this section, to the Director and Congress; and

“(C) share effective practices for access to, dissemination of, and retention of Federal information.


“(4) Termination.—The Committee may be terminated on a date determined by the Director, except the Committee may not terminate before the Committee submits all recommendations required under this section.


“(d) Categorizing of Information.—“(1) Committee functions.—Not later than 2 years after the date of enactment of this Act [Dec. 17, 2002], the Committee shall submit recommendations to the Director on—“(A) the adoption of standards, which are open to the maximum extent feasible, to enable the organization and categorization of Government information—“(i) in a way that is searchable electronically, including by searchable identifiers; and

“(ii) in ways that are interoperable across agencies;


“(B) the definition of categories of Government information which should be classified under the standards; and

“(C) determining priorities and developing schedules for the initial implementation of the standards by agencies.


“(2) Functions of the director.—Not later than 1 year after the submission of recommendations under paragraph (1), the Director shall issue policies—“(A) requiring that agencies use standards, which are open to the maximum extent feasible, to enable the organization and categorization of Government information—“(i) in a way that is searchable electronically, including by searchable identifiers;

“(ii) in ways that are interoperable across agencies; and

“(iii) that are, as appropriate, consistent with the provisions under section 3602(f)(8) of title 44, United States Code;


“(B) defining categories of Government information which shall be required to be classified under the standards; and

“(C) determining priorities and developing schedules for the initial implementation of the standards by agencies.


“(3) Modification of policies.—After the submission of agency reports under paragraph (4), the Director shall modify the policies, as needed, in consultation with the Committee and interested parties.

“(4) Agency functions.—Each agency shall report annually to the Director, in the report established under section 202(g), on compliance of that agency with the policies issued under paragraph (2)(A).


“(e) Public Access to Electronic Information.—“(1) Committee functions.—Not later than 2 years after the date of enactment of this Act [Dec. 17, 2002], the Committee shall submit recommendations to the Director and the Archivist of the United States on—“(A) the adoption by agencies of policies and procedures to ensure that chapters 21, 25, 27, 29, and 31 of title 44, United States Code, are applied effectively and comprehensively to Government information on the Internet and to other electronic records; and

“(B) the imposition of timetables for the implementation of the policies and procedures by agencies.


“(2) Functions of the archivist.—Not later than 1 year after the submission of recommendations by the Committee under paragraph (1), the Archivist of the United States shall issue policies—“(A) requiring the adoption by agencies of policies and procedures to ensure that chapters 21, 25, 27, 29, and 31 of title 44, United States Code, are applied effectively and comprehensively to Government information on the Internet and to other electronic records; and

“(B) imposing timetables for the implementation of the policies, procedures, and technologies by agencies.


“(3) Modification of policies.—After the submission of agency reports under paragraph (4), the Archivist of the United States shall modify the policies, as needed, in consultation with the Committee and interested parties.

“(4) Agency functions.—Each agency shall report annually to the Director, in the report established under section 202(g), on compliance of that agency with the policies issued under paragraph (2)(A).


“(f) Agency Websites.—“(1) Standards for agency websites.—Not later than 2 years after the effective date of this title [see Effective Date note set out under section 3601 of this title], the Director shall promulgate guidance for agency websites that includes—“(A) requirements that websites include direct links to—“(i) descriptions of the mission and statutory authority of the agency;

“(ii) information made available to the public under subsections (a)(1) and (b) of section 552 of title 5, United States Code (commonly referred to as the ‘Freedom of Information Act’);

“(iii) information about the organizational structure of the agency; and

“(iv) the strategic plan of the agency developed under section 306 of title 5, United States Code; and


“(B) minimum agency goals to assist public users to navigate agency websites, including—“(i) speed of retrieval of search results;

“(ii) the relevance of the results;

“(iii) tools to aggregate and disaggregate data; and

“(iv) security protocols to protect information.



“(2) Agency requirements.—(A) Not later than 2 years after the date of enactment of this Act [Dec. 17, 2002], each agency shall—“(i) consult with the Committee and solicit public comment;

“(ii) establish a process for determining which Government information the agency intends to make available and accessible to the public on the Internet and by other means;

“(iii) develop priorities and schedules for making Government information available and accessible;

“(iv) make such final determinations, priorities, and schedules available for public comment;

“(v) post such final determinations, priorities, and schedules on the Internet; and

“(vi) submit such final determinations, priorities, and schedules to the Director, in the report established under section 202(g).


“(B) Each agency shall update determinations, priorities, and schedules of the agency, as needed, after consulting with the Committee and soliciting public comment, if appropriate.


“(3) Public domain directory of public federal government websites.—“(A) Establishment.—Not later than 2 years after the effective date of this title [see Effective Date note set out under section 3601 of this title], the Director and each agency shall—“(i) develop and establish a public domain directory of public Federal Government websites; and

“(ii) post the directory on the Internet with a link to the integrated Internet-based system established under section 204.


“(B) Development.—With the assistance of each agency, the Director shall—“(i) direct the development of the directory through a collaborative effort, including input from—     “(I) agency librarians;

     “(II) information technology managers;

     “(III) program managers;

     “(IV) records managers;

     “(V) Federal depository librarians; and

     “(VI) other interested parties; and


“(ii) develop a public domain taxonomy of subjects used to review and categorize public Federal Government websites.


“(C) Update.—With the assistance of each agency, the Administrator of the Office of Electronic Government shall—“(i) update the directory as necessary, but not less than every 6 months; and

“(ii) solicit interested persons for improvements to the directory.




“(g) Access to Federally Funded Research and Development.—“(1) Development and maintenance of governmentwide repository and website.—“(A) Repository and website.—The Director of the Office of Management and Budget (or the Director’s delegate), in consultation with the Director of the Office of Science and Technology Policy and other relevant agencies, shall ensure the development and maintenance of—“(i) a repository that fully integrates, to the maximum extent feasible, information about research and development funded by the Federal Government, and the repository shall—     “(I) include information about research and development funded by the Federal Government, consistent with any relevant protections for the information under section 552 of title 5, United States Code, and performed by—“(aa) institutions not a part of the Federal Government, including State, local, and foreign governments; industrial firms; educational institutions; not-for-profit organizations; federally funded research and development centers; and private individuals; and

“(bb) entities of the Federal Government, including research and development laboratories, centers, and offices; and


     “(II) integrate information about each separate research and development task or award, including—“(aa) the dates upon which the task or award is expected to start and end;

“(bb) a brief summary describing the objective and the scientific and technical focus of the task or award;

“(cc) the entity or institution performing the task or award and its contact information;

“(dd) the total amount of Federal funds expected to be provided to the task or award over its lifetime and the amount of funds expected to be provided in each fiscal year in which the work of the task or award is ongoing;

“(ee) any restrictions attached to the task or award that would prevent the sharing with the general public of any or all of the information required by this subsection, and the reasons for such restrictions; and

“(ff) such other information as may be determined to be appropriate; and



“(ii) 1 or more websites upon which all or part of the repository of Federal research and development shall be made available to and searchable by Federal agencies and non-Federal entities, including the general public, to facilitate—     “(I) the coordination of Federal research and development activities;

     “(II) collaboration among those conducting Federal research and development;

     “(III) the transfer of technology among Federal agencies and between Federal agencies and non-Federal entities; and

     “(IV) access by policymakers and the public to information concerning Federal research and development activities.



“(B) Oversight.—The Director of the Office of Management and Budget shall issue any guidance determined necessary to ensure that agencies provide all information requested under this subsection.


“(2) Agency functions.—Any agency that funds Federal research and development under this subsection shall provide the information required to populate the repository in the manner prescribed by the Director of the Office of Management and Budget.

“(3) Committee functions.—Not later than 18 months after the date of enactment of this Act [Dec. 17, 2002], working with the Director of the Office of Science and Technology Policy, and after consultation with interested parties, the Committee shall submit recommendations to the Director on—“(A) policies to improve agency reporting of information for the repository established under this subsection; and

“(B) policies to improve dissemination of the results of research performed by Federal agencies and federally funded research and development centers.


“(4) Functions of the director.—After submission of recommendations by the Committee under paragraph (3), the Director shall report on the recommendations of the Committee and Director to Congress, in the E-Government report under section 3606 of title 44 (as added by this Act).

“(5) Authorization of appropriations.—There are authorized to be appropriated for the development, maintenance, and operation of the Governmentwide repository and website under this subsection—“(A) $2,000,000 in each of the fiscal years 2003 through 2005; and

“(B) such sums as are necessary in each of the fiscal years 2006 and 2007.




“SEC. 208. PRIVACY PROVISIONS.“(a) Purpose.—The purpose of this section is to ensure sufficient protections for the privacy of personal information as agencies implement citizen-centered electronic Government.

“(b) Privacy Impact Assessments.—“(1) Responsibilities of agencies.—“(A) In general.—An agency shall take actions described under subparagraph (B) before—“(i) developing or procuring information technology that collects, maintains, or disseminates information that is in an identifiable form; or

“(ii) initiating a new collection of information that—     “(I) will be collected, maintained, or disseminated using information technology; and

     “(II) includes any information in an identifiable form permitting the physical or online contacting of a specific individual, if identical questions have been posed to, or identical reporting requirements imposed on, 10 or more persons, other than agencies, instrumentalities, or employees of the Federal Government.



“(B) Agency activities.—To the extent required under subparagraph (A), each agency shall—“(i) conduct a privacy impact assessment;

“(ii) ensure the review of the privacy impact assessment by the Chief Information Officer, or equivalent official, as determined by the head of the agency; and

“(iii) if practicable, after completion of the review under clause (ii), make the privacy impact assessment publicly available through the website of the agency, publication in the Federal Register, or other means.


“(C) Sensitive information.—Subparagraph (B)(iii) may be modified or waived for security reasons, or to protect classified, sensitive, or private information contained in an assessment.

“(D) Copy to director.—Agencies shall provide the Director with a copy of the privacy impact assessment for each system for which funding is requested.


“(2) Contents of a privacy impact assessment.—“(A) In general.—The Director shall issue guidance to agencies specifying the required contents of a privacy impact assessment.

“(B) Guidance.—The guidance shall—“(i) ensure that a privacy impact assessment is commensurate with the size of the information system being assessed, the sensitivity of information that is in an identifiable form in that system, and the risk of harm from unauthorized release of that information; and

“(ii) require that a privacy impact assessment address—     “(I) what information is to be collected;

     “(II) why the information is being collected;

     “(III) the intended use of the agency of the information;

     “(IV) with whom the information will be shared;

     “(V) what notice or opportunities for consent would be provided to individuals regarding what information is collected and how that information is shared;

     “(VI) how the information will be secured; and

     “(VII) whether a system of records is being created under section 552a of title 5, United States Code, (commonly referred to as the ‘Privacy Act’).




“(3) Responsibilities of the director.—The Director shall—“(A) develop policies and guidelines for agencies on the conduct of privacy impact assessments;

“(B) oversee the implementation of the privacy impact assessment process throughout the Government; and

“(C) require agencies to conduct privacy impact assessments of existing information systems or ongoing collections of information that is in an identifiable form as the Director determines appropriate.



“(c) Privacy Protections on Agency Websites.—“(1) Privacy policies on websites.—“(A) Guidelines for notices.—The Director shall develop guidance for privacy notices on agency websites used by the public.

“(B) Contents.—The guidance shall require that a privacy notice address, consistent with section 552a of title 5, United States Code—“(i) what information is to be collected;

“(ii) why the information is being collected;

“(iii) the intended use of the agency of the information;

“(iv) with whom the information will be shared;

“(v) what notice or opportunities for consent would be provided to individuals regarding what information is collected and how that information is shared;

“(vi) how the information will be secured; and

“(vii) the rights of the individual under section 552a of title 5, United States Code (commonly referred to as the ‘Privacy Act’), and other laws relevant to the protection of the privacy of an individual.



“(2) Privacy policies in machine-readable formats.—The Director shall issue guidance requiring agencies to translate privacy policies into a standardized machine-readable format.


“(d) Definition.—In this section, the term ‘identifiable form’ means any representation of information that permits the identity of an individual to whom the information applies to be reasonably inferred by either direct or indirect means.


“SEC. 209. FEDERAL INFORMATION TECHNOLOGY WORKFORCE DEVELOPMENT.“(a) Purpose.—The purpose of this section is to improve the skills of the Federal workforce in using information technology to deliver Government information and services.

“(b) Workforce Development.—“(1) In general.—In consultation with the Director of the Office of Management and Budget, the Chief Information Officers Council, and the Administrator of General Services, the Director of the Office of Personnel Management shall—“(A) analyze, on an ongoing basis, the personnel needs of the Federal Government related to information technology and information resource management;

“(B) identify where current information technology and information resource management training do not satisfy the personnel needs described in subparagraph (A);

“(C) oversee the development of curricula, training methods, and training priorities that correspond to the projected personnel needs of the Federal Government related to information technology and information resource management; and

“(D) assess the training of Federal employees in information technology disciplines in order to ensure that the information resource management needs of the Federal Government are addressed.


“(2) Information technology training programs.—The head of each Executive agency, after consultation with the Director of the Office of Personnel Management, the Chief Information Officers Council, and the Administrator of General Services, shall establish and operate information technology training programs consistent with the requirements of this subsection. Such programs shall—“(A) have curricula covering a broad range of information technology disciplines corresponding to the specific information technology and information resource management needs of the agency involved;

“(B) be developed and applied according to rigorous standards; and

“(C) be designed to maximize efficiency, through the use of self-paced courses, online courses, on-the-job training, and the use of remote instructors, wherever such features can be applied without reducing the effectiveness of the training or negatively impacting academic standards.


“(3) Governmentwide policies and evaluation.—The Director of the Office of Personnel Management, in coordination with the Director of the Office of Management and Budget, shall issue policies to promote the development of performance standards for training and uniform implementation of this subsection by Executive agencies, with due regard for differences in program requirements among agencies that may be appropriate and warranted in view of the agency mission. The Director of the Office of Personnel Management shall evaluate the implementation of the provisions of this subsection by Executive agencies.

“(4) Chief information officer authorities and responsibilities.—Subject to the authority, direction, and control of the head of an Executive agency, the chief information officer of such agency shall carry out all powers, functions, and duties of the head of the agency with respect to implementation of this subsection. The chief information officer shall ensure that the policies of the agency head established in accordance with this subsection are implemented throughout the agency.

“(5) Information technology training reporting.—The Director of the Office of Management and Budget shall ensure that the heads of Executive agencies collect and maintain standardized information on the information technology and information resources management workforce related to the implementation of this subsection.

“(6) Authority to detail employees to non-Federal employers.—In carrying out the preceding provisions of this subsection, the Director of the Office of Personnel Management may provide for a program under which a Federal employee may be detailed to a non-Federal employer. The Director of the Office of Personnel Management shall prescribe regulations for such program, including the conditions for service and duties as the Director considers necessary.

“(7) Coordination provision.—An assignment described in section 3703 of title 5, United States Code, may not be made unless a program under paragraph (6) is established, and the assignment is made in accordance with the requirements of such program.

“(8) Employee participation.—Subject to information resource management needs and the limitations imposed by resource needs in other occupational areas, and consistent with their overall workforce development strategies, agencies shall encourage employees to participate in occupational information technology training.

“(9) Authorization of Appropriations.—There are authorized to be appropriated to the Office of Personnel Management for the implementation of this subsection, $15,000,000 in fiscal year 2003, and such sums as are necessary for each fiscal year thereafter.

“(10) Executive agency defined.—For purposes of this subsection, the term ‘Executive agency’ has the meaning given the term ‘agency’ under section 3701 of title 5, United States Code (as added by subsection (c)).


“(c) Information Technology Exchange Program.—“(1) In general.—
[Enacted chapter 37 of Title 5, Government Organization and Employees.]

“(2) Report.—Not later than 4 years after the date of the enactment of this Act [Dec. 17, 2002], the Government Accountability Office shall prepare and submit to the Committee on Government Reform [now Committee on Oversight and Reform] of the House of Representatives and the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate a report on the operation of chapter 37 of title 5, United States Code (as added by this subsection). Such report shall include—“(A) an evaluation of the effectiveness of the program established by such chapter; and

“(B) a recommendation as to whether such program should be continued (with or without modification) or allowed to lapse.


“(3) Clerical Amendment.—
[Amended analysis for part III of Title 5.]


“(d) Ethics Provisions.—“(1) One-year restriction on certain communications.—
[Amended section 207 of Title 18, Crimes and Criminal Procedure.]

“(2) Disclosure of confidential information.—
[Amended section 1905 of Title 18.]

“(3) Contract advice.—
[Amended section 207 of Title 18.]

“(4) Restriction on disclosure of procurement information.—
[Amended section 423 of Title 41, Public Contracts.]


“(e) Report on Existing Exchange Programs.—“(1) Exchange program defined.—For purposes of this subsection, the term ‘exchange program’ means an executive exchange program, the program under subchapter VI of chapter 33 of title 5, United States Code, and any other program which allows for—“(A) the assignment of employees of the Federal Government to non-Federal employers;

“(B) the assignment of employees of non-Federal employers to the Federal Government; or

“(C) both.


“(2) Reporting requirement.—Not later than 1 year after the date of the enactment of this Act [Dec. 17, 2002], the Office of Personnel Management shall prepare and submit to the Committee on Government Reform [now Committee on Oversight and Reform] of the House of Representatives and the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate a report identifying all existing exchange programs.

“(3) Specific information.—The report shall, for each such program, include—“(A) a brief description of the program, including its size, eligibility requirements, and terms or conditions for participation;

“(B) specific citation to the law or other authority under which the program is established;

“(C) the names of persons to contact for more information, and how they may be reached; and

“(D) any other information which the Office considers appropriate.



“(f) Report on the Establishment of a Governmentwide Information Technology Training Program.—“(1) In general.—Not later January 1, 2003, the Office of Personnel Management, in consultation with the Chief Information Officers Council and the Administrator of General Services, shall review and submit to the Committee on Government Reform [now Committee on Oversight and Reform] of the House of Representatives and the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate a written report on the following:“(A) The adequacy of any existing information technology training programs available to Federal employees on a Governmentwide basis.

“(B)(i) If one or more such programs already exist, recommendations as to how they might be improved.

“(ii) If no such program yet exists, recommendations as to how such a program might be designed and established.


“(C) With respect to any recommendations under subparagraph (B), how the program under chapter 37 of title 5, United States Code, might be used to help carry them out.


“(2) Cost estimate.—The report shall, for any recommended program (or improvements) under paragraph (1)(B), include the estimated costs associated with the implementation and operation of such program as so established (or estimated difference in costs of any such program as so improved).


“(g) Technical and Conforming Amendments.—“(1) Amendments to title 5, united states code.—
[Amended sections 3111, 4108, and 7353 of Title 5.]

“(2) Amendment to title 18, united states code.—
[Amended section 209 of Title 18.]

“(3) Other amendments.—
[Amended section 125(c)(1) of Pub. L. 100–238, set out as a note under section 8432 of Title 5.]



“SEC. 210. SHARE-IN-SAVINGS INITIATIVES.“(a) Defense Contracts.—
[Enacted former section 2332 of Title 10, Armed Forces.]

“(b) Other Contracts.—
[Enacted section 266a of Title 41.]

“(c) Development of Incentives.—The Director of the Office of Management and Budget shall, in consultation with the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate, the Committee on Government Reform [now Committee on Oversight and Reform] of the House of Representatives, and executive agencies, develop techniques to permit an executive agency to retain a portion of the savings (after payment of the contractor’s share of the savings) derived from share-in-savings contracts as funds are appropriated to the agency in future fiscal years.

“(d) Regulations.—Not later than 270 days after the date of the enactment of this Act [Dec. 17, 2002], the Federal Acquisition Regulation shall be revised to implement the provisions enacted by this section. Such revisions shall—“(1) provide for the use of competitive procedures in the selection and award of share-in-savings contracts to—“(A) ensure the contractor’s share of savings reflects the risk involved and market conditions; and

“(B) otherwise yield greatest value to the government; and


“(2) allow appropriate regulatory flexibility to facilitate the use of share-in-savings contracts by executive agencies, including the use of innovative provisions for technology refreshment and nonstandard Federal Acquisition Regulation contract clauses.


“(e) Additional Guidance.—The Administrator of General Services shall—“(1) identify potential opportunities for the use of share-in-savings contracts; and

“(2) in consultation with the Director of the Office of Management and Budget, provide guidance to executive agencies for determining mutually beneficial savings share ratios and baselines from which savings may be measured.


“(f) OMB Report to Congress.—In consultation with executive agencies, the Director of the Office of Management and Budget shall, not later than 2 years after the date of the enactment of this Act [Dec. 17, 2002], submit to Congress a report containing—“(1) a description of the number of share-in-savings contracts entered into by each executive agency under by [sic] this section and the amendments made by this section, and, for each contract identified—“(A) the information technology acquired;

“(B) the total amount of payments made to the contractor; and

“(C) the total amount of savings or other measurable benefits realized;


“(2) a description of the ability of agencies to determine the baseline costs of a project against which savings can be measured; and

“(3) any recommendations, as the Director deems appropriate, regarding additional changes in law that may be necessary to ensure effective use of share-in-savings contracts by executive agencies.


“(g) GAO Report to Congress.—The Comptroller General shall, not later than 6 months after the report required under subsection (f) is submitted to Congress, conduct a review of that report and submit to Congress a report containing—“(1) the results of the review;

“(2) an independent assessment by the Comptroller General of the effectiveness of the use of share-in-savings contracts in improving the mission-related and administrative processes of the executive agencies and the achievement of agency missions; and

“(3) a recommendation on whether the authority to enter into share-in-savings contracts should be continued.


“(h) Repeal of Share-in-Savings Pilot Program.—“(1) Repeal.—
[Repealed section 11521 of Title 40, Public Buildings, Property, and Works.]

“(2) Conforming amendments to pilot program authority.—
[Amended sections 11501 to 11505 of Title 40.]

“(3) Additional conforming amendments.—
[Redesignated 11522 of Title 40 as 11521 and amended headings and analysis.]


“(i) Definitions.—In this section, the terms ‘contractor’, ‘savings’, and ‘share-in-savings contract’ have the meanings given those terms in section 317 of the Federal Property and Administrative Services Act of 1949 [former 41 U.S.C. 266a; now 41 U.S.C. note prec. 3901] (as added by subsection (b)).


“SEC. 211. AUTHORIZATION FOR ACQUISITION OF INFORMATION TECHNOLOGY BY STATE AND LOCAL GOVERNMENTS THROUGH FEDERAL SUPPLY SCHEDULES.“(a) Authority To Use Certain Supply Schedules.—
[Amended section 502 of Title 40.]

“(b) Procedures.—Not later than 30 days after the date of the enactment of this Act [Dec. 17, 2002], the Administrator of General Services shall establish procedures to implement section 501(c) of title 40, United States Code (as added by subsection (a)).

“(c) Report.—Not later than December 31, 2004, the Administrator shall submit to the Committee on Government Reform [now Committee on Oversight and Reform] of the House of Representatives and the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate a report on the implementation and effects of the amendment made by subsection (a).


“SEC. 212. INTEGRATED REPORTING STUDY AND PILOT PROJECTS.“(a) Purposes.—The purposes of this section are to—“(1) enhance the interoperability of Federal information systems;

“(2) assist the public, including the regulated community, in electronically submitting information to agencies under Federal requirements, by reducing the burden of duplicate collection and ensuring the accuracy of submitted information; and

“(3) enable any person to integrate and obtain similar information held by 1 or more agencies under 1 or more Federal requirements without violating the privacy rights of an individual.


“(b) Definitions.—In this section, the term—“(1) ‘agency’ means an Executive agency as defined under section 105 of title 5, United States Code; and

“(2) ‘person’ means any individual, trust, firm, joint stock company, corporation (including a government corporation), partnership, association, State, municipality, commission, political subdivision of a State, interstate body, or agency or component of the Federal Government.


“(c) Report.—“(1) In general.—Not later than 3 years after the date of enactment of this Act [Dec. 17, 2002], the Director shall oversee a study, in consultation with agencies, the regulated community, public interest organizations, and the public, and submit a report to the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate and the Committee on Government Reform [now Committee on Oversight and Reform] of the House of Representatives on progress toward integrating Federal information systems across agencies.

“(2) Contents.—The report under this section shall—“(A) address the integration of data elements used in the electronic collection of information within databases established under Federal statute without reducing the quality, accessibility, scope, or utility of the information contained in each database;

“(B) address the feasibility of developing, or enabling the development of, software, including Internet-based tools, for use by reporting persons in assembling, documenting, and validating the accuracy of information electronically submitted to agencies under nonvoluntary, statutory, and regulatory requirements;

“(C) address the feasibility of developing a distributed information system involving, on a voluntary basis, at least 2 agencies, that—“(i) provides consistent, dependable, and timely public access to the information holdings of 1 or more agencies, or some portion of such holdings, without requiring public users to know which agency holds the information; and

“(ii) allows the integration of public information held by the participating agencies;


“(D) address the feasibility of incorporating other elements related to the purposes of this section at the discretion of the Director; and

“(E) make any recommendations that the Director deems appropriate on the use of integrated reporting and information systems, to reduce the burden on reporting and strengthen public access to databases within and across agencies.



“(d) Pilot Projects To Encourage Integrated Collection and Management of Data and Interoperability of Federal Information Systems.—“(1) In general.—In order to provide input to the study under subsection (c), the Director shall designate, in consultation with agencies, a series of no more than 5 pilot projects that integrate data elements. The Director shall consult with agencies, the regulated community, public interest organizations, and the public on the implementation of the pilot projects.

“(2) Goals of pilot projects.—“(A) In general.—Each goal described under subparagraph (B) shall be addressed by at least 1 pilot project each.

“(B) Goals.—The goals under this paragraph are to—“(i) reduce information collection burdens by eliminating duplicative data elements within 2 or more reporting requirements;

“(ii) create interoperability between or among public databases managed by 2 or more agencies using technologies and techniques that facilitate public access; and

“(iii) develop, or enable the development of, software to reduce errors in electronically submitted information.



“(3) Input.—Each pilot project shall seek input from users on the utility of the pilot project and areas for improvement. To the extent practicable, the Director shall consult with relevant agencies and State, tribal, and local governments in carrying out the report and pilot projects under this section.


“(e) Protections.—The activities authorized under this section shall afford protections for—“(1) confidential business information consistent with section 552(b)(4) of title 5, United States Code, and other relevant law;

“(2) personal privacy information under sections 552(b)(6) and (7)(C) and 552a of title 5, United States Code, and other relevant law;

“(3) other information consistent with section 552(b)(3) of title 5, United States Code, and other relevant law; and

“(4) confidential statistical information collected under a confidentiality pledge, solely for statistical purposes, consistent with the Office of Management and Budget’s Federal Statistical Confidentiality Order, and other relevant law.



“SEC. 213. COMMUNITY TECHNOLOGY CENTERS.“(a) Purposes.—The purposes of this section are to—“(1) study and enhance the effectiveness of community technology centers, public libraries, and other institutions that provide computer and Internet access to the public; and

“(2) promote awareness of the availability of on-line government information and services, to users of community technology centers, public libraries, and other public facilities that provide access to computer technology and Internet access to the public.


“(b) Study and Report.—Not later than 2 years after the effective date of this title [see Effective Date note set out under section 3601 of this title], the Administrator shall—“(1) ensure that a study is conducted to evaluate the best practices of community technology centers that have received Federal funds; and

“(2) submit a report on the study to—“(A) the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate;

“(B) the Committee on Health, Education, Labor, and Pensions of the Senate;

“(C) the Committee on Government Reform [now Committee on Oversight and Reform] of the House of Representatives; and

“(D) the Committee on Education and the Workforce of the House of Representatives.



“(c) Contents.—The report under subsection (b) may consider—“(1) an evaluation of the best practices being used by successful community technology centers;

“(2) a strategy for—“(A) continuing the evaluation of best practices used by community technology centers; and

“(B) establishing a network to share information and resources as community technology centers evolve;


“(3) the identification of methods to expand the use of best practices to assist community technology centers, public libraries, and other institutions that provide computer and Internet access to the public;

“(4) a database of all community technology centers that have received Federal funds, including—“(A) each center’s name, location, services provided, director, other points of contact, number of individuals served; and

“(B) other relevant information;


“(5) an analysis of whether community technology centers have been deployed effectively in urban and rural areas throughout the Nation; and

“(6) recommendations of how to—“(A) enhance the development of community technology centers; and

“(B) establish a network to share information and resources.



“(d) Cooperation.—All agencies that fund community technology centers shall provide to the Administrator any information and assistance necessary for the completion of the study and the report under this section.

“(e) Assistance.—“(1) In general.—The Administrator, in consultation with the Secretary of Education, shall work with other relevant Federal agencies, and other interested persons in the private and nonprofit sectors to—“(A) assist in the implementation of recommendations; and

“(B) identify other ways to assist community technology centers, public libraries, and other institutions that provide computer and Internet access to the public.


“(2) Types of assistance.—Assistance under this subsection may include—“(A) contribution of funds;

“(B) donations of equipment, and training in the use and maintenance of the equipment; and

“(C) the provision of basic instruction or training material in computer skills and Internet usage.



“(f) Online Tutorial.—“(1) In general.—The Administrator, in consultation with the Secretary of Education, the Director of the Institute of Museum and Library Services, other relevant agencies, and the public, shall develop an online tutorial that—“(A) explains how to access Government information and services on the Internet; and

“(B) provides a guide to available online resources.


“(2) Distribution.—The Administrator, with assistance from the Secretary of Education, shall distribute information on the tutorial to community technology centers, public libraries, and other institutions that afford Internet access to the public.


“(g) Promotion of Community Technology Centers.—The Administrator, with assistance from the Department of Education and in consultation with other agencies and organizations, shall promote the availability of community technology centers to raise awareness within each community where such a center is located.

“(h) Authorization of Appropriations.—There are authorized to be appropriated for the study of best practices at community technology centers, for the development and dissemination of the online tutorial, and for the promotion of community technology centers under this section—“(1) $2,000,000 in fiscal year 2003;

“(2) $2,000,000 in fiscal year 2004; and

“(3) such sums as are necessary in fiscal years 2005 through 2007.



“SEC. 214. ENHANCING CRISIS MANAGEMENT THROUGH ADVANCED INFORMATION TECHNOLOGY.“(a) Purpose.—The purpose of this section is to improve how information technology is used in coordinating and facilitating information on disaster preparedness, response, and recovery, while ensuring the availability of such information across multiple access channels.

“(b) In General.—“(1) Study on enhancement of crisis response.—Not later than 90 days after the date of enactment of this Act [Dec. 17, 2002], the Administrator, in consultation with the Federal Emergency Management Agency, shall ensure that a study is conducted on using information technology to enhance crisis preparedness, response, and consequence management of natural and manmade disasters.

“(2) Contents.—The study under this subsection shall address—“(A) a research and implementation strategy for effective use of information technology in crisis response and consequence management, including the more effective use of technologies, management of information technology research initiatives, and incorporation of research advances into the information and communications systems of—“(i) the Federal Emergency Management Agency; and

“(ii) other Federal, State, and local agencies responsible for crisis preparedness, response, and consequence management; and


“(B) opportunities for research and development on enhanced technologies into areas of potential improvement as determined during the course of the study.


“(3) Report.—Not later than 2 years after the date on which a contract is entered into under paragraph (1), the Administrator shall submit a report on the study, including findings and recommendations to—“(A) the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate; and

“(B) the Committee on Government Reform [now Committee on Oversight and Reform] of the House of Representatives.


“(4) Interagency cooperation.—Other Federal departments and agencies with responsibility for disaster relief and emergency assistance shall fully cooperate with the Administrator in carrying out this section.

“(5) Authorization of appropriations.—There are authorized to be appropriated for research under this subsection, such sums as are necessary for fiscal year 2003.


“(c) Pilot Projects.—Based on the results of the research conducted under subsection (b), the Administrator, in consultation with the Federal Emergency Management Agency, shall initiate pilot projects or report to Congress on other activities that further the goal of maximizing the utility of information technology in disaster management. The Administrator shall cooperate with other relevant agencies, and, if appropriate, State, local, and tribal governments, in initiating such pilot projects.


“SEC. 215. DISPARITIES IN ACCESS TO THE INTERNET.“(a) Study and Report.—“(1) Study.—Not later than 90 days after the date of enactment of this Act [Dec. 17, 2002], the Administrator of General Services shall request that the National Academy of Sciences, acting through the National Research Council, enter into a contract to conduct a study on disparities in Internet access for online Government services.

“(2) Report.—Not later than 2 years after the date of enactment of this Act, the Administrator of General Services shall submit to the Committee on Governmental Affairs [now Committee on Homeland Security and Governmental Affairs] of the Senate and the Committee on Government Reform [now Committee on Oversight and Reform] of the House of Representatives a final report of the study under this section, which shall set forth the findings, conclusions, and recommendations of the National Research Council.


“(b) Contents.—The report under subsection (a) shall include a study of—“(1) how disparities in Internet access influence the effectiveness of online Government services, including a review of—“(A) the nature of disparities in Internet access;

“(B) the affordability of Internet service;

“(C) the incidence of disparities among different groups within the population; and

“(D) changes in the nature of personal and public Internet access that may alleviate or aggravate effective access to online Government services;


“(2) how the increase in online Government services is influencing the disparities in Internet access and how technology development or diffusion trends may offset such adverse influences; and

“(3) related societal effects arising from the interplay of disparities in Internet access and the increase in online Government services.


“(c) Recommendations.—The report shall include recommendations on actions to ensure that online Government initiatives shall not have the unintended result of increasing any deficiency in public access to Government services.

“(d) Authorization of Appropriations.—There are authorized to be appropriated $950,000 in fiscal year 2003 to carry out this section.


“SEC. 216. COMMON PROTOCOLS FOR GEOGRAPHIC INFORMATION SYSTEMS.“(a) Purposes.—The purposes of this section are to—“(1) reduce redundant data collection and information; and

“(2) promote collaboration and use of standards for government geographic information.


“(b) Definition.—In this section, the term ‘geographic information’ means information systems that involve locational data, such as maps or other geospatial information resources.

“(c) In General.—“(1) Common protocols.—The Administrator, in consultation with the Secretary of the Interior, working with the Director and through an interagency group, and working with private sector experts, State, local, and tribal governments, commercial and international standards groups, and other interested parties, shall facilitate the development of common protocols for the development, acquisition, maintenance, distribution, and application of geographic information. If practicable, the Administrator shall incorporate intergovernmental and public private geographic information partnerships into efforts under this subsection.

“(2) Interagency group.—The interagency group referred to under paragraph (1) shall include representatives of the National Institute of Standards and Technology and other agencies.


“(d) Director.—The Director shall oversee—“(1) the interagency initiative to develop common protocols;

“(2) the coordination with State, local, and tribal governments, public private partnerships, and other interested persons on effective and efficient ways to align geographic information and develop common protocols; and

“(3) the adoption of common standards relating to the protocols.


“(e) Common Protocols.—The common protocols shall be designed to—“(1) maximize the degree to which unclassified geographic information from various sources can be made electronically compatible and accessible; and

“(2) promote the development of interoperable geographic information systems technologies that shall—“(A) allow widespread, low-cost use and sharing of geographic data by Federal agencies, State, local, and tribal governments, and the public; and

“(B) enable the enhancement of services using geographic data.



“(f) Authorization of Appropriations.—There are authorized to be appropriated such sums as are necessary to carry out this section, for each of the fiscal years 2003 through 2007.”





Information Security Responsibilities of Certain AgenciesPub. L. 107–347, title III, § 301(c)(1)(A), Dec. 17, 2002, 116 Stat. 2955, provided that: “Nothing in this Act [see Tables for classification] (including any amendment made by this Act) shall supersede any authority of the Secretary of Defense, the Director of Central Intelligence, or other agency head, as authorized by law and as directed by the President, with regard to the operation, control, or management of national security systems, as defined by [former] section 3542(b)(2) of title 44, United States Code [see now 44 U.S.C. 3552(b)(6)].”

[Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the intelligence community deemed to be a reference to the Director of National Intelligence. Reference to the Director of Central Intelligence or the Director of the Central Intelligence Agency in the Director’s capacity as the head of the Central Intelligence Agency deemed to be a reference to the Director of the Central Intelligence Agency. See section 1081(a), (b) of Pub. L. 108–458, set out as a note under section 3001 of Title 50, War and National Defense.]

Atomic Energy Act of 1954Pub. L. 107–347, title III, § 301(c)(2), Dec. 17, 2002, 116 Stat. 2955, provided that: “Nothing in this Act [see Tables for classification] shall supersede any requirement made by or under the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.). Restricted data or formerly restricted data shall be handled, protected, classified, downgraded, and declassified in conformity with the Atomic Energy Act of 1954 (42 U.S.C. 2011 et seq.).”


Confidential Information Protection and Statistical EfficiencyPub. L. 107–347, title V, Dec. 17, 2002, 116 Stat. 2962, which related to confidential information protection and statistical efficiency, was repealed by Pub. L. 115–435, title III, § 302(c)(1), title IV, § 403, Jan. 14, 2019, 132 Stat. 5552, 5557, effective 180 days after Jan. 14, 2019, and restated as parts A to C of subchapter III of this chapter. See Transitional and Savings Provisions note set out under section 3561 of this title.

Waiver of Paperwork ReductionPub. L. 101–508, title IV, § 4711(f), Nov. 5, 1990, 104 Stat. 1388–187, provided that: “Chapter 35 of title 44, United States Code, and Executive Order 12291 [formerly set out as a note under section 601 of Title 5, Government Organization and Employees] shall not apply to information and regulations required for purposes of carrying out this Act [see Tables for classification] and implementing the amendments made by this Act.”


Executive Documents

Ex. Ord. No. 13556. Controlled Unclassified Information
Ex. Ord. No. 13556, Nov. 4, 2010, 75 F.R. 68675, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Purpose. This order establishes an open and uniform program for managing information that requires safeguarding or dissemination controls pursuant to and consistent with law, regulations, and Government-wide policies, excluding information that is classified under Executive Order 13526 of December 29, 2009, or the Atomic Energy Act, as amended.
At present, executive departments and agencies (agencies) employ ad hoc, agency-specific policies, procedures, and markings to safeguard and control this information, such as information that involves privacy, security, proprietary business interests, and law enforcement investigations. This inefficient, confusing patchwork has resulted in inconsistent marking and safeguarding of documents, led to unclear or unnecessarily restrictive dissemination policies, and created impediments to authorized information sharing. The fact that these agency-specific policies are often hidden from public view has only aggravated these issues.
To address these problems, this order establishes a program for managing this information, hereinafter described as Controlled Unclassified Information, that emphasizes the openness and uniformity of Government-wide practice.
Sec. 2. Controlled Unclassified Information (CUI).
(a) The CUI categories and subcategories shall serve as exclusive designations for identifying unclassified information throughout the executive branch that requires safeguarding or dissemination controls, pursuant to and consistent with applicable law, regulations, and Government-wide policies.
(b) The mere fact that information is designated as CUI shall not have a bearing on determinations pursuant to any law requiring the disclosure of information or permitting disclosure as a matter of discretion, including disclosures to the legislative or judicial branches.
(c) The National Archives and Records Administration shall serve as the Executive Agent to implement this order and oversee agency actions to ensure compliance with this order.
Sec. 3. Review of Current Designations.
(a) Each agency head shall, within 180 days of the date of this order:
(1) review all categories, subcategories, and markings used by the agency to designate unclassified information for safeguarding or dissemination controls; and
(2) submit to the Executive Agent a catalogue of proposed categories and subcategories of CUI, and proposed associated markings for information designated as CUI under section 2(a) of this order. This submission shall provide definitions for each proposed category and subcategory and identify the basis in law, regulation, or Government-wide policy for safeguarding or dissemination controls.
(b) If there is significant doubt about whether information should be designated as CUI, it shall not be so designated.
Sec. 4. Development of CUI Categories and Policies.
(a) On the basis of the submissions under section 3 of this order or future proposals, and in consultation with affected agencies, the Executive Agent shall, in a timely manner, approve categories and subcategories of CUI and associated markings to be applied uniformly throughout the executive branch and to become effective upon publication in the registry established under subsection (d) of this section. No unclassified information meeting the requirements of section 2(a) of this order shall be disapproved for inclusion as CUI, but the Executive Agent may resolve conflicts among categories and subcategories of CUI to achieve uniformity and may determine the markings to be used.
(b) The Executive Agent, in consultation with affected agencies, shall develop and issue such directives as are necessary to implement this order. Such directives shall be made available to the public and shall provide policies and procedures concerning marking, safeguarding, dissemination, and decontrol of CUI that, to the extent practicable and permitted by law, regulation, and Government-wide policies, shall remain consistent across categories and subcategories of CUI and throughout the executive branch. In developing such directives, appropriate consideration should be given to the report of the interagency Task Force on Controlled Unclassified Information published in August 2009. The Executive Agent shall issue initial directives for the implementation of this order within 180 days of the date of this order.
(c) The Executive Agent shall convene and chair interagency meetings to discuss matters pertaining to the program established by this order.
(d) Within 1 year of the date of this order, the Executive Agent shall establish and maintain a public CUI registry reflecting authorized CUI categories and subcategories, associated markings, and applicable safeguarding, dissemination, and decontrol procedures.
(e) If the Executive Agent and an agency cannot reach agreement on an issue related to the implementation of this order, that issue may be appealed to the President through the Director of the Office of Management and Budget.
(f) In performing its functions under this order, the Executive Agent, in accordance with applicable law, shall consult with representatives of the public and State, local, tribal, and private sector partners on matters related to approving categories and subcategories of CUI and developing implementing directives issued by the Executive Agent pursuant to this order.
Sec. 5. Implementation.
(a) Within 180 days of the issuance of initial policies and procedures by the Executive Agent in accordance with section 4(b) of this order, each agency that originates or handles CUI shall provide the Executive Agent with a proposed plan for compliance with the requirements of this order, including the establishment of interim target dates.
(b) After a review of agency plans, and in consultation with affected agencies and the Office of Management and Budget, the Executive Agent shall establish deadlines for phased implementation by agencies.
(c) In each of the first 5 years following the date of this order and biennially thereafter, the Executive Agent shall publish a report on the status of agency implementation of this order.
Sec. 6. General Provisions.
(a) This order shall be implemented in a manner consistent with:
(1) applicable law, including protections of confidentiality and privacy rights;
(2) the statutory authority of the heads of agencies, including authorities related to the protection of information provided by the private sector to the Federal Government; and
(3) applicable Government-wide standards and guidelines issued by the National Institute of Standards and Technology, and applicable policies established by the Office of Management and Budget.
(b) The Director of National Intelligence (Director), with respect to the Intelligence Community and after consultation with the heads of affected agencies, may issue such policy directives and guidelines as the Director deems necessary to implement this order with respect to intelligence and intelligence-related information. Procedures or other guidance issued by Intelligence Community element heads shall be in accordance with such policy directives or guidelines issued by the Director. Any such policy directives or guidelines issued by the Director shall be in accordance with this order and directives issued by the Executive Agent.
(c) This order shall not be construed to impair or otherwise affect the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, and legislative proposals.
(d) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
(e) This order shall be implemented subject to the availability of appropriations.
(f) The Attorney General, upon request by the head of an agency or the Executive Agent, shall render an interpretation of this order with respect to any question arising in the course of its administration.
(g) The Presidential Memorandum of May 7, 2008, entitled “Designation and Sharing of Controlled Unclassified Information (CUI)” is hereby rescinded.

Barack Obama.



Making It Easier for America’s Small Businesses and America’s Exporters to Access Government Services to Help Them Grow and Hire
Memorandum of President of the United States, Oct. 28, 2011, 76 F.R. 68049, provided:
Memorandum for the Heads of Executive Departments and Agencies
As I outlined in my State of the Union address to the Congress on January 25, 2011, winning the future in the global economy will require a Government that wisely allocates its scarce resources to maximize efficiency and effectiveness so that it can best support American competitiveness, innovation, and job growth. If we are to thrive in the global economy, and make America the best place on Earth to do business, we need to equip our Government with the tools necessary to support innovation and job growth in the 21st century.
Accordingly, we must make it easier for businesses to access the full range of Government programs and services without having to waste effort navigating their way through the Federal bureaucracy. At the same time, we must further streamline and coordinate Federal programs to reduce costs and provide customer-oriented service.
Businesses looking for assistance from the Federal Government should feel like they are interacting with one entity, rather than a number of separate, albeit linked, components. This means adopting a “No Wrong Door” policy that uses technology to quickly connect businesses to the services and information relevant to them, regardless of which agency’s website, call center, or office they go to for help.
In addition, a business’s interactions with the Federal Government should be individualized and efficient. If the private sector can allow consumers to customize interactions so that they receive only the information they want, in the form they want it, so can the Federal Government.
Today, I am directing a first wave of changes focused on both small businesses and businesses of all sizes that want to begin or increase exporting (exporters), because those businesses help drive economic growth and have the most to gain from Federal assistance. We plan to use the resulting improvements as a model for future reforms so that, in time, all businesses and all citizens receive the highest level of customer service when they interact with the Federal Government.
Accordingly, I direct the following:
(1) All executive departments and agencies (agencies) shall work with a Steering Committee co-chaired by the Federal Chief Information Officer, Assistant to the President and Chief Technology Officer, and Chief Performance Officer (the Co-Chairs) to carry out the directives in this memorandum within 90 days of the date of this memorandum, unless a provision of this memorandum expressly states otherwise. The Steering Committee shall include senior policy and technical representatives, appointed by the heads of their respective agencies, from the Departments of State, Defense, Agriculture, Commerce, and Veterans Affairs, the Small Business Administration (SBA), the General Services Administration (GSA), the Export-Import Bank, and other agencies designated by the Co-Chairs. The Co-Chairs and representatives from the Department of Commerce and SBA shall serve as the Executive Committee of the Steering Committee, which shall coordinate the strategy, design, development, launch, and operation of BusinessUSA, a common, open, online platform and web service with dedicated resources that will, as a first step, disseminate core information regarding the Federal Government’s programs and services relevant to small businesses and exporters.
(2) Agencies shall work with the Steering Committee to develop and launch an introductory version of BusinessUSA. BusinessUSA shall be designed, tested, and built with the active feedback of U.S. businesses and relevant online communities. To the extent appropriate, practicable, and permitted by law, the BusinessUSA platform shall integrate related State and local government services as well as those of private sector partners.
(3) Agencies shall make information regarding their small business and export programs and services accessible through BusinessUSA. To accomplish this in a uniform fashion, the Steering Committee shall develop a common set of standards for content available through BusinessUSA, which shall identify the types of programs and services to be included initially on BusinessUSA and a structure for organizing and presenting such information. These standards shall be used by all agencies in the creation, presentation, and delivery of information regarding their programs and services, to the extent practicable and permitted by law.
(4) Agencies shall also work with the Steering Committee to develop new content for BusinessUSA that synthesizes information available across agencies to better serve small businesses and exporters. Among other things, agencies shall work together to aggregate on the BusinessUSA platform statistical, demographic, and other raw Government datasets of particular interest to small businesses and exporters, making Government data more easily accessible and spurring innovative uses of the data through business-oriented web or mobile applications.
(5) Agencies shall integrate BusinessUSA, including ready access to the BusinessUSA website, into their current websites, call centers, and field offices to ensure that small businesses and exporters have access to the wide range of Government programs and services at each entry point into the Federal Government. During the year following the date of this memorandum, agencies shall work with GSA and the Office of Management and Budget to enhance the centralized call center for responding to public questions about Federal programs and services (1–800–FED–INFO) to add expertise with Government programs and services for small businesses and exporters.
(6) (a) Nothing in this memorandum shall be construed to impair or otherwise affect:
(i) authority granted by law or Executive Order to an agency, or the head thereof; or
(ii) functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) BusinessUSA shall be operated by a single hosting agency under the Executive Committee’s coordination. To the extent permitted by law, agencies shall reimburse the hosting agency for the cost of establishing, maintaining, and operating BusinessUSA.
(c) This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations.
(d) This memorandum is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
(7) The Director of the Office of Management and Budget is authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.




§ 3502. Definitions
As used in this subchapter—(1) the term “agency” means any executive department, military department, Government corporation, Government controlled corporation, or other establishment in the executive branch of the Government (including the Executive Office of the President), or any independent regulatory agency, but does not include—(A) the Government Accountability Office;

(B) Federal Election Commission;

(C) the governments of the District of Columbia and of the territories and possessions of the United States, and their various subdivisions; or

(D) Government-owned contractor-operated facilities, including laboratories engaged in national defense research and production activities;


(2) the term “burden” means time, effort, or financial resources expended by persons to generate, maintain, or provide information to or for a Federal agency, including the resources expended for—(A) reviewing instructions;

(B) acquiring, installing, and utilizing technology and systems;

(C) adjusting the existing ways to comply with any previously applicable instructions and requirements;

(D) searching data sources;

(E) completing and reviewing the collection of information; and

(F) transmitting, or otherwise disclosing the information;


(3) the term “collection of information”—(A) means the obtaining, causing to be obtained, soliciting, or requiring the disclosure to third parties or the public, of facts or opinions by or for an agency, regardless of form or format, calling for either—(i) answers to identical questions posed to, or identical reporting or recordkeeping requirements imposed on, ten or more persons, other than agencies, instrumentalities, or employees of the United States; or

(ii) answers to questions posed to agencies, instrumentalities, or employees of the United States which are to be used for general statistical purposes; and


(B) shall not include a collection of information described under section 3518(c)(1);


(4) the term “Director” means the Director of the Office of Management and Budget;

(5) the term “independent regulatory agency” means the Board of Governors of the Federal Reserve System, the Commodity Futures Trading Commission, the Consumer Product Safety Commission, the Federal Communications Commission, the Federal Deposit Insurance Corporation, the Federal Energy Regulatory Commission, the Federal Housing Finance Agency, the Federal Maritime Commission, the Federal Trade Commission, the Interstate Commerce Commission, the Mine Enforcement Safety and Health Review Commission, the National Labor Relations Board, the Nuclear Regulatory Commission, the Occupational Safety and Health Review Commission, the Postal Regulatory Commission, the Securities and Exchange Commission, the Bureau of Consumer Financial Protection, the Office of Financial Research, Office of the Comptroller of the Currency, and any other similar agency designated by statute as a Federal independent regulatory agency or commission;

(6) the term “information resources” means information and related resources, such as personnel, equipment, funds, and information technology;

(7) the term “information resources management” means the process of managing information resources to accomplish agency missions and to improve agency performance, including through the reduction of information collection burdens on the public;

(8) the term “information system” means a discrete set of information resources organized for the collection, processing, maintenance, use, sharing, dissemination, or disposition of information;

(9) the term “information technology” has the meaning given that term in section 11101 of title 40 but does not include national security systems as defined in section 11103 of title 40;

(10) the term “person” means an individual, partnership, association, corporation, business trust, or legal representative, an organized group of individuals, a State, territorial, tribal, or local government or branch thereof, or a political subdivision of a State, territory, tribal, or local government or a branch of a political subdivision;

(11) the term “practical utility” means the ability of an agency to use information, particularly the capability to process such information in a timely and useful fashion;

(12) the term “public information” means any information, regardless of form or format, that an agency discloses, disseminates, or makes available to the public;

(13) the term “recordkeeping requirement” means a requirement imposed by or for an agency on persons to maintain specified records, including a requirement to—(A) retain such records;

(B) notify third parties, the Federal Government, or the public of the existence of such records;

(C) disclose such records to third parties, the Federal Government, or the public; or

(D) report to third parties, the Federal Government, or the public regarding such records;


(14) the term “penalty” includes the imposition by an agency or court of a fine or other punishment; a judgment for monetary damages or equitable relief; or the revocation, suspension, reduction, or denial of a license, privilege, right, grant, or benefit;

(15) the term “comprehensive data inventory” means the inventory created under section 3511(a), but does not include any underlying data asset listed on the inventory;

(16) the term “data” means recorded information, regardless of form or the media on which the data is recorded;

(17) the term “data asset” means a collection of data elements or data sets that may be grouped together;

(18) the term “machine-readable”, when used with respect to data, means data in a format that can be easily processed by a computer without human intervention while ensuring no semantic meaning is lost;

(19) the term “metadata” means structural or descriptive information about data such as content, format, source, rights, accuracy, provenance, frequency, periodicity, granularity, publisher or responsible party, contact information, method of collection, and other descriptions;

(20) the term “open Government data asset” means a public data asset that is—(A) machine-readable;

(B) available (or could be made available) in an open format;

(C) not encumbered by restrictions, other than intellectual property rights, including under titles 17 and 35, that would impede the use or reuse of such asset; and

(D) based on an underlying open standard that is maintained by a standards organization;


(21) the term “open license” means a legal guarantee that a data asset is made available—(A) at no cost to the public; and

(B) with no restrictions on copying, publishing, distributing, transmitting, citing, or adapting such asset;


(22) the term “public data asset” means a data asset, or part thereof, maintained by the Federal Government that has been, or may be, released to the public, including any data asset, or part thereof, subject to disclosure under section 552 of title 5; and

(23) the term “statistical laws” means subchapter III of this chapter and other laws pertaining to the protection of information collected for statistical purposes as designated by the Director.

(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 164; amended Pub. L. 104–106, div. E, title LVI, § 5605(a), Feb. 10, 1996, 110 Stat. 700; Pub. L. 105–85, div. A, title X, § 1073(h)(5)(A), Nov. 18, 1997, 111 Stat. 1907; Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275; Pub. L. 107–217, § 3(l)(4), Aug. 21, 2002, 116 Stat. 1301; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814; Pub. L. 109–435, title VI, § 604(e), Dec. 20, 2006, 120 Stat. 3242; Pub. L. 110–289, div. A, title II, § 1216(e), July 30, 2008, 122 Stat. 2792; Pub. L. 111–203, title III, § 315, title X, § 1100D(a), July 21, 2010, 124 Stat. 1524, 2111; Pub. L. 115–435, title II, § 202(a), Jan. 14, 2019, 132 Stat. 5534.)

Editorial Notes
Prior ProvisionsA prior section 3502, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2813; amended Pub. L. 98–443, § 9(h), Oct. 4, 1984, 98 Stat. 1708; Pub. L. 99–500, § 101(m) [title VIII, § 812], Oct. 18, 1986, 100 Stat. 1783–308, 1783–335, and Pub. L. 99–591, § 101(m) [title VIII, § 812], Oct. 30, 1986, 100 Stat. 3341–308, 3341–335; Pub. L. 101–73, title VII, § 744(e), Aug. 9, 1989, 103 Stat. 438, defined terms used in this chapter prior to the general amendment of this chapter by Pub. L. 104–13.
Another prior section 3502, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1302; Pub. L. 93–153, title IV, § 409(a), Nov. 16, 1973, 87 Stat. 593, defined “Federal agency”, “person”, and “information”, prior to the general amendment of this chapter by Pub. L. 96–511.

Amendments2019—Pars. (15) to (23). Pub. L. 115–435 added pars. (15) to (23).
2010—Par. (5). Pub. L. 111–203, § 1100D(a), which directed amendment of section 2(5) of the Paperwork Reduction Act (44 U.S.C. 3502(5)) by inserting “the Bureau of Consumer Financial Protection, the Office of Financial Research,” after “the Securities and Exchange Commission,”, was executed to this section to reflect the probable intent of Congress.
Pub. L. 111–203, § 315, inserted “Office of the Comptroller of the Currency,” after “the Securities and Exchange Commission,”.
2008—Par. (5). Pub. L. 110–289 substituted “Federal Housing Finance Agency” for “Federal Housing Finance Board”.
2006—Par. (5). Pub. L. 109–435 substituted “Postal Regulatory Commission” for “Postal Rate Commission”.
2004—Par. (1)(A). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.
2002—Par. (9). Pub. L. 107–217 substituted “section 11101 of title 40” for “section 5002 of the Clinger-Cohen Act of 1996 (40 U.S.C. 1401)” and “section 11103 of title 40” for “section 5142 of that Act (40 U.S.C. 1452)”.
2000—Pub. L. 106–398 substituted “subchapter” for “chapter” in introductory provisions.
1997—Par. (9). Pub. L. 105–85 substituted “the Clinger-Cohen Act of 1996 (40 U.S.C. 1401)” for “the Information Technology Management Reform Act of 1996” and inserted “(40 U.S.C. 1452)” after “that Act”.
1996—Par. (9). Pub. L. 104–106 added par. (9) and struck out former par. (9) which read as follows: “the term ‘information technology’ has the same meaning as the term ‘automatic data processing equipment’ as defined by section 111(a)(2) and (3)(C)(i) through (v) of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 759(a)(2) and (3)(C)(i) through (v));”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 115–435 effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as a note under section 306 of Title 5, Government Organization and Employees.

Effective Date of 2010 AmendmentAmendment by section 315 of Pub. L. 111–203 effective 1 day after July 21, 2010, except as otherwise provided, see section 4 of Pub. L. 111–203, set out as an Effective Date note under section 5301 of Title 12, Banks and Banking.
Amendment by section 1100D(a) of Pub. L. 111–203 effective on the designated transfer date, see section 1100H of Pub. L. 111–203, set out as a note under section 552a of Title 5, Government Organization and Employees.

Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–106 effective 180 days after Feb. 10, 1996, see section 5701 of Pub. L. 104–106, Feb. 10, 1996, 110 Stat. 702.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.


Abolition of Interstate Commerce Commission and Transfer of Functions
Interstate Commerce Commission abolished and functions of Commission transferred, except as otherwise provided in Pub. L. 104–88, to Surface Transportation Board effective Jan. 1, 1996, by section 1302 of Title 49, Transportation, and section 101 of Pub. L. 104–88, set out as a note under section 1301 of Title 49. References to Interstate Commerce Commission deemed to refer to Surface Transportation Board, a member or employee of the Board, or Secretary of Transportation, as appropriate, see section 205 of Pub. L. 104–88, set out as a note under section 1301 of Title 49.



§ 3503. Office of Information and Regulatory Affairs(a) There is established in the Office of Management and Budget an office to be known as the Office of Information and Regulatory Affairs.

(b) There shall be at the head of the Office an Administrator who shall be appointed by the President, by and with the advice and consent of the Senate. The Director shall delegate to the Administrator the authority to administer all functions under this subchapter, except that any such delegation shall not relieve the Director of responsibility for the administration of such functions. The Administrator shall serve as principal adviser to the Director on Federal information resources management policy.

(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 166; amended Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275.)

Editorial Notes
Prior ProvisionsA prior section 3503, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2814; amended Pub. L. 99–500, § 101(m) [title VIII, § 813(a)], Oct. 18, 1986, 100 Stat. 1783–308, 1783–336, and Pub. L. 99–591, § 101(m) [title VIII, § 813(a)], Oct. 30, 1986, 100 Stat. 3341–308, 3341–336, related to the establishment of the Office of Information and Regulatory Affairs prior to the general amendment of this chapter by Pub. L. 104–13.
Another prior section 3503, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1303, prescribed duties of Director of Bureau of the Budget, prior to the general amendment of this chapter by Pub. L. 96–511. See section 3504 of this title.

Amendments2000—Subsec. (b). Pub. L. 106–398 substituted “subchapter” for “chapter”.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.


Delegation of Other Functions to Administrator
Pub. L. 96–511, § 3, Dec. 11, 1980, 94 Stat. 2825, as amended by Pub. L. 97–258, § 5(b), Sept. 13, 1982, 96 Stat. 1083; Pub. L. 99–500, § 101(m) [title VIII, § 821(b)(3)], Oct. 18, 1986, 100 Stat. 1783–308, 1783–342, and Pub. L. 99–591, § 101(m) [title VIII, § 821(b)(3)], Oct. 30, 1986, 100 Stat. 3341–308, 3341–342, provided:
“[(a) Repealed]

“(b) The Director of the Office of Management and Budget shall delegate to the Administrator for the Office of Information and Regulatory Affairs all functions, authority, and responsibility of the Director under section 552a of title 5, United States Code, under Executive Order 12046 [Ex. Ord. No. 12046, Mar. 27, 1978, 43 F.R. 14193, set out as a note under section 305 of Title 47, Telecommunications] and Reorganization Plan No. 1 for telecommunications [probably means Reorg. Plan No. 1 of 1970, 35 F.R. 6421, 84 Stat. 2083, set out in the Appendix to Title 5, Government Organization and Employees], and under sections 110 and 111 of the Federal Property and Administrative Services Act of 1949 ([former 40 U.S.C. 322 and former] 40 U.S.C. 759).”



[Section 101(m) [title VIII, § 833] of Pub. L. 99–500 and Pub. L. 99–591 provided that: “This title and the amendments made by this title [amending former sections 3501 to 3507, 3511, 3514, and 3520 of this title and sections 751, 757, and 759 of former Title 40, Public Buildings, Property, and Works, enacting provisions set out as a notes under section 101 of this title and former section 3503 of this title, amending provisions set out as a note above, and repealing provisions set out as a note under section 759 of former Title 40] shall take effect on the date of enactment of this Act [Oct. 18, 1986], except as provided in section 813(b) [set out as a note under former section 3503 of this title] and except that the provisions of section 821 and the amendments made by such section [amending former sections 3503 and 3504 of this title, sections 757 and 759 of former Title 40, and provisions set out as a note above] shall take effect on January 1, 1987.”
]



§ 3504. Authority and functions of Director(a)(1) The Director shall oversee the use of information resources to improve the efficiency and effectiveness of governmental operations to serve agency missions, including burden reduction and service delivery to the public. In performing such oversight, the Director shall—(A) develop, coordinate and oversee the implementation of Federal information resources management policies, principles, standards, and guidelines; and

(B) provide direction and oversee—(i) the review and approval of the collection of information and the reduction of the information collection burden;

(ii) agency dissemination of and public access to information;

(iii) statistical activities;

(iv) records management activities;

(v) privacy, confidentiality, security, disclosure, and sharing of information; and

(vi) the acquisition and use of information technology, including alternative information technologies that provide for electronic submission, maintenance, or disclosure of information as a substitute for paper and for the use and acceptance of electronic signatures.



(2) The authority of the Director under this subchapter shall be exercised consistent with applicable law.


(b) With respect to general information resources management policy, the Director shall—(1) develop and oversee the implementation of uniform information resources management policies, principles, standards, and guidelines;

(2) foster greater sharing, dissemination, and access to public information, including through—(A) the use of comprehensive data inventories and the Federal data catalogue under section 3511; and

(B) the development and utilization of common standards for information collection, storage, processing and communication, including standards for security, interconnectivity and interoperability;


(3) initiate and review proposals for changes in legislation, regulations, and agency procedures to improve information resources management practices;

(4) oversee the development and implementation of best practices in information resources management, including training;

(5) oversee agency integration of program and management functions with information resources management functions; and

(6) issue guidance for agencies to implement section 3506(b)(6) in a manner that takes into account—(A) risks and restrictions related to the disclosure of personally identifiable information, including the risk that an individual data asset in isolation does not pose a privacy or confidentiality risk but when combined with other available information may pose such a risk;

(B) security considerations, including the risk that information in an individual data asset in isolation does not pose a security risk but when combined with other available information may pose such a risk;

(C) the cost and benefits to the public of converting a data asset into a machine-readable format that is accessible and useful to the public;

(D) whether the application of the requirements described in such section to a data asset could result in legal liability;

(E) a determination of whether a data asset—(i) is subject to intellectual property rights, including rights under titles 17 and 35;

(ii) contains confidential business information, that could be withheld under section 552(b)(4) of title 5; or

(iii) is otherwise restricted by contract or other binding, written agreement;


(F) the requirement that a data asset be disclosed, if it would otherwise be made available under section 552 of title 5 (commonly known as the “Freedom of Information Act”); and

(G) any other considerations that the Director determines to be relevant.



(c) With respect to the collection of information and the control of paperwork, the Director shall—(1) review and approve proposed agency collections of information;

(2) coordinate the review of the collection of information associated with Federal procurement and acquisition by the Office of Information and Regulatory Affairs with the Office of Federal Procurement Policy, with particular emphasis on applying information technology to improve the efficiency and effectiveness of Federal procurement, acquisition and payment, and to reduce information collection burdens on the public;

(3) minimize the Federal information collection burden, with particular emphasis on those individuals and entities most adversely affected;

(4) maximize the practical utility of and public benefit from information collected by or for the Federal Government;

(5) establish and oversee standards and guidelines by which agencies are to estimate the burden to comply with a proposed collection of information; 11 So in original. Probably should be followed by “and”.

(6) publish in the Federal Register and make available on the Internet (in consultation with the Small Business Administration) on an annual basis a list of the compliance assistance resources available to small businesses, with the first such publication occurring not later than 1 year after the date of enactment of the Small Business Paperwork Relief Act of 2002.


(d) With respect to information dissemination, the Director shall develop and oversee the implementation of policies, principles, standards, and guidelines to—(1) apply to Federal agency dissemination of public information, regardless of the form or format in which such information is disseminated; and

(2) promote public access to public information and fulfill the purposes of this subchapter, including through the effective use of information technology.


(e) With respect to statistical policy and coordination, the Director shall—(1) coordinate the activities of the Federal statistical system to ensure—(A) the efficiency and effectiveness of the system; and

(B) the integrity, objectivity, impartiality, utility, and confidentiality of information collected for statistical purposes;


(2) ensure that budget proposals of agencies are consistent with system-wide priorities for maintaining and improving the quality of Federal statistics and prepare an annual report on statistical program funding;

(3) develop and oversee the implementation of Governmentwide policies, principles, standards, and guidelines concerning—(A) statistical collection procedures and methods;

(B) statistical data classification;

(C) statistical information presentation and dissemination;

(D) timely release of statistical data; and

(E) such statistical data sources as may be required for the administration of Federal programs;


(4) evaluate statistical program performance and agency compliance with Governmentwide policies, principles, standards and guidelines;

(5) promote the sharing of information collected for statistical purposes consistent with privacy rights and confidentiality pledges;

(6) coordinate the participation of the United States in international statistical activities, including the development of comparable statistics;

(7) appoint a chief statistician who is a trained and experienced professional statistician to carry out the functions described under this subsection;

(8) establish an Interagency Council on Statistical Policy to advise and assist the Director in carrying out the functions under this subsection that shall—(A) be headed by the chief statistician; and

(B) consist of—(i) the heads of the major statistical programs; and

(ii) representatives of other statistical agencies under rotating membership; and



(9) provide opportunities for training in statistical policy functions to employees of the Federal Government under which—(A) each trainee shall be selected at the discretion of the Director based on agency requests and shall serve under the chief statistician for at least 6 months and not more than 1 year; and

(B) all costs of the training shall be paid by the agency requesting training.



(f) With respect to records management, the Director shall—(1) provide advice and assistance to the Archivist of the United States and the Administrator of General Services to promote coordination in the administration of chapters 29, 31, and 33 of this title with the information resources management policies, principles, standards, and guidelines established under this subchapter;

(2) review compliance by agencies with—(A) the requirements of chapters 29, 31, and 33 of this title; and

(B) regulations promulgated by the Archivist of the United States and the Administrator of General Services; and


(3) oversee the application of records management policies, principles, standards, and guidelines, including requirements for archiving information maintained in electronic format, in the planning and design of information systems.


(g) With respect to privacy and security, the Director shall—(1) develop and oversee the implementation of policies, principles, standards, and guidelines on privacy, confidentiality, security, disclosure and sharing of information collected or maintained by or for agencies; and

(2) oversee and coordinate compliance with sections 552 and 552a of title 5, sections 20 and 21 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3 and 278g–4), section 11331 of title 40 and subchapter II of this chapter, and related information management laws.


(h) With respect to Federal information technology, the Director shall—(1) in consultation with the Director of the National Institute of Standards and Technology and the Administrator of General Services—(A) develop and oversee the implementation of policies, principles, standards, and guidelines for information technology functions and activities of the Federal Government, including periodic evaluations of major information systems; and

(B) oversee the development and implementation of standards under section 11331 of title 40;


(2) monitor the effectiveness of, and compliance with, directives issued under subtitle III of title 40 and directives issued under section 322 22 See References in Text note below. of title 40;

(3) coordinate the development and review by the Office of Information and Regulatory Affairs of policy associated with Federal procurement and acquisition of information technology with the Office of Federal Procurement Policy;

(4) ensure, through the review of agency budget proposals, information resources management plans and other means—(A) agency integration of information resources management plans, program plans and budgets for acquisition and use of information technology; and

(B) the efficiency and effectiveness of inter-agency information technology initiatives to improve agency performance and the accomplishment of agency missions; and


(5) promote the use of information technology by the Federal Government to improve the productivity, efficiency, and effectiveness of Federal programs, including through dissemination of public information and the reduction of information collection burdens on the public.


(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 167; amended Pub. L. 104–106, div. E, title LI, § 5131(e)(1), title LVI, § 5605(b), (c), Feb. 10, 1996, 110 Stat. 688, 700; Pub. L. 105–85, div. A, title X, § 1073(h)(5)(B), (C), Nov. 18, 1997, 111 Stat. 1907; Pub. L. 105–277, div. C, title XVII, § 1702, Oct. 21, 1998, 112 Stat. 2681–749; Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275; Pub. L. 107–198, § 2(a), June 28, 2002, 116 Stat. 729; Pub. L. 107–217, § 3(l)(5), Aug. 21, 2002, 116 Stat. 1301; Pub. L. 107–296, title X, § 1005(c)(1), Nov. 25, 2002, 116 Stat. 2272; Pub. L. 107–347, title III, § 305(c)(1), Dec. 17, 2002, 116 Stat. 2960; Pub. L. 115–435, title II, § 202(b), (d)(2)(B), Jan. 14, 2019, 132 Stat. 5535, 5541.)

Editorial Notes

References in TextThe date of enactment of the Small Business Paperwork Relief Act of 2002, referred to in subsec. (c)(6), is the date of enactment of Pub. L. 107–198, which was approved June 28, 2002.
Section 322 of title 40, referred to in subsec. (h)(2), was repealed by Pub. L. 109–313, § 3(h)(1), Oct. 6, 2006, 120 Stat. 1736.

Prior ProvisionsA prior section 3504, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2815; amended Pub. L. 98–497, title I, § 107(b)(26), Oct. 19, 1984, 98 Stat. 2291; Pub. L. 99–500, § 101(m) [title VIII, §§ 814, 821(b)(2)], Oct. 18, 1986, 100 Stat. 1783–308, 1783–336, 1783–342, and Pub. L. 99–591, § 101(m) [title VIII, §§ 814, 821(b)(2)], Oct. 30, 1986, 100 Stat. 3341–308, 3341–336, 3341–342, related to authority and functions of Director prior to the general amendment of this chapter by Pub. L. 104–13.
Another prior section 3504, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1303, provided for designation of a central collection agency, prior to the general amendment of this chapter by Pub. L. 96–511. See section 3509 of this title.

Amendments2019—Subsec. (b)(2)(A). Pub. L. 115–435, § 202(d)(2)(B), substituted “the use of comprehensive data inventories and the Federal data catalogue under section 3511” for “the use of the Government Information Locator Service”.
Subsec. (b)(6). Pub. L. 115–435, § 202(b), added par. (6).
2002—Subsec. (c)(6). Pub. L. 107–198 added par. (6).
Subsec. (g)(1). Pub. L. 107–296, § 1005(c)(1)(A), and Pub. L. 107–347, § 305(c)(1)(A), amended par. (1) identically, inserting “and” at end.
Subsec. (g)(2). Pub. L. 107–347, § 305(c)(1)(B), substituted “section 11331 of title 40 and subchapter II of this chapter” for “sections 11331 and 11332(b) and (c) of title 40” and a period for “; and” at end.
Pub. L. 107–296, § 1005(c)(1)(B), which directed amendment of par. (2) by substituting “section 11331 of title 40 and subchapter II of this title” for “sections 11331 and 11332(b) and (c) of title 40” and a period for the semicolon, could not be executed because of amendment by Pub. L. 107–347, § 305(c)(1)(B). See Amendment note above and Effective Date of 2002 Amendments notes below.
Pub. L. 107–217, § 3(l)(5)(A), substituted “sections 11331 and 11332(b) and (c) of title 40” for “section 5131 of the Clinger-Cohen Act of 1996 (40 U.S.C. 1441), and sections 5 and 6 of the Computer Security Act of 1987 (40 U.S.C. 759 note)”.
Subsec. (g)(3). Pub. L. 107–296, § 1005(c)(1)(C), and Pub. L. 107–347, § 305(c)(1)(C), amended subsec. (g) identically, striking out par. (3) which read as follows: “require Federal agencies, consistent with the standards and guidelines promulgated under sections 11331 and 11332(b) and (c) of title 40, to identify and afford security protections commensurate with the risk and magnitude of the harm resulting from the loss, misuse, or unauthorized access to or modification of information collected or maintained by or on behalf of an agency.”
Pub. L. 107–217, § 3(l)(5)(B), substituted “sections 11331 and 11332(b) and (c) of title 40” for “section 5131 of the Clinger-Cohen Act of 1996 (40 U.S.C. 1441) and sections 5 and 6 of the Computer Security Act of 1987 (40 U.S.C. 759 note)”.
Subsec. (h)(1)(B). Pub. L. 107–217, § 3(l)(5)(C), substituted “section 11331 of title 40” for “section 5131 of the Clinger-Cohen Act of 1996 (40 U.S.C. 1441)”.
Subsec. (h)(2). Pub. L. 107–217, § 3(l)(5)(D), substituted “subtitle III of title 40” for “division E of the Clinger-Cohen Act of 1996 (40 U.S.C. 1401 et seq.)” and “section 322 of title 40” for “section 110 of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 757)”.
2000—Subsecs. (a)(2), (d)(2), (f)(1). Pub. L. 106–398 substituted “subchapter” for “chapter”.
1998—Subsec. (a)(1)(B)(vi). Pub. L. 105–277 amended cl. (vi) generally. Prior to amendment, cl. (vi) read as follows: “the acquisition and use of information technology.”
1997—Subsecs. (g)(2), (3), (h)(1)(B). Pub. L. 105–85, § 1073(h)(5)(C), substituted “Clinger-Cohen Act of 1996 (40 U.S.C. 1441)” for “Information Technology Management Reform Act of 1996”.
Subsec. (h)(2). Pub. L. 105–85, § 1073(h)(5)(B), substituted “division E of the Clinger-Cohen Act of 1996 (40 U.S.C. 1401 et seq.)” for “the Information Technology Management Reform Act of 1996”.
1996—Subsec. (g)(2). Pub. L. 104–106, § 5131(e)(1)(A), substituted “sections 20 and 21 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3 and 278g–4), section 5131 of the Information Technology Management Reform Act of 1996, and sections 5 and 6 of the Computer Security Act of 1987 (40 U.S.C. 759 note)” for “the Computer Security Act of 1987 (40 U.S.C. 759 note)”.
Subsec. (g)(3). Pub. L. 104–106, § 5131(e)(1)(B), substituted “the standards and guidelines promulgated under section 5131 of the Information Technology Management Reform Act of 1996 and sections 5 and 6 of the Computer Security Act of 1987 (40 U.S.C. 759 note)” for “the Computer Security Act of 1987 (40 U.S.C. 759 note)”.
Subsec. (h)(1)(B). Pub. L. 104–106, § 5605(b), substituted “section 5131 of the Information Technology Management Reform Act of 1996” for “section 111(d) of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 759(d))”.
Subsec. (h)(2). Pub. L. 104–106, § 5605(c), substituted “the Information Technology Management Reform Act of 1996 and directives issued under section 110 of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 757)” for “sections 110 and 111 of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 757 and 759)”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 115–435 effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as a note under section 306 of Title 5, Government Organization and Employees.

Effective Date of 2002 AmendmentsPub. L. 107–347, title IV, § 402(b), Dec. 17, 2002, 116 Stat. 2962, provided that: “Title III [see Short Title of 2002 Amendments note set out under section 101 of this title] and this title [enacting provisions set out as a note under section 3601 of this title] shall take effect on the date of enactment of this Act [Dec. 17, 2002].”

Amendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.

Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–106 effective 180 days after Feb. 10, 1996, see section 5701 of Pub. L. 104–106, Feb. 10, 1996, 110 Stat. 702.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.

Government Paperwork EliminationPub. L. 105–277, div. C, title XVII, Oct. 21, 1998, 112 Stat. 2681–749, provided that:
“SEC. 1701. SHORT TITLE.“This title may be cited as the ‘Government Paperwork Elimination Act’.


“SEC. 1702. AUTHORITY OF OMB TO PROVIDE FOR ACQUISITION AND USE OF ALTERNATIVE INFORMATION TECHNOLOGIES BY EXECUTIVE AGENCIES.
“[Amended this section.]

“SEC. 1703. PROCEDURES FOR USE AND ACCEPTANCE OF ELECTRONIC SIGNATURES BY EXECUTIVE AGENCIES.“(a) In General.—In order to fulfill the responsibility to administer the functions assigned under chapter 35 of title 44, United States Code, the provisions of the Clinger-Cohen Act of 1996 (divisions D and E of Public Law 104–106) [see Short Title of 1996 Act note set out under section 101 of Title 41, Public Contracts] and the amendments made by that Act, and the provisions of this title, the Director of the Office of Management and Budget shall, in consultation with the National Telecommunications and Information Administration and not later than 18 months after the date of enactment of this Act [Oct. 21, 1998], develop procedures for the use and acceptance of electronic signatures by Executive agencies.

“(b) Requirements for Procedures.—(1) The procedures developed under subsection (a)—“(A) shall be compatible with standards and technology for electronic signatures that are generally used in commerce and industry and by State governments;

“(B) may not inappropriately favor one industry or technology;

“(C) shall ensure that electronic signatures are as reliable as is appropriate for the purpose in question and keep intact the information submitted;

“(D) shall provide for the electronic acknowledgment of electronic forms that are successfully submitted; and

“(E) shall, to the extent feasible and appropriate, require an Executive agency that anticipates receipt by electronic means of 50,000 or more submittals of a particular form to take all steps necessary to ensure that multiple methods of electronic signatures are available for the submittal of such form.


“(2) The Director shall ensure the compatibility of the procedures under paragraph (1)(A) in consultation with appropriate private bodies and State government entities that set standards for the use and acceptance of electronic signatures.



“SEC. 1704. DEADLINE FOR IMPLEMENTATION BY EXECUTIVE AGENCIES OF PROCEDURES FOR USE AND ACCEPTANCE OF ELECTRONIC SIGNATURES.“In order to fulfill the responsibility to administer the functions assigned under chapter 35 of title 44, United States Code, the provisions of the Clinger-Cohen Act of 1996 (divisions D and E of Public Law 104–106) [see Short Title of 1996 Act note set out under section 101 of Title 41] and the amendments made by that Act, and the provisions of this title, the Director of the Office of Management and Budget shall ensure that, commencing not later than five years after the date of enactment of this Act [Oct. 21, 1998], Executive agencies provide—“(1) for the option of the electronic maintenance, submission, or disclosure of information, when practicable as a substitute for paper; and

“(2) for the use and acceptance of electronic signatures, when practicable.


“SEC. 1705. ELECTRONIC STORAGE AND FILING OF EMPLOYMENT FORMS.“In order to fulfill the responsibility to administer the functions assigned under chapter 35 of title 44, United States Code, the provisions of the Clinger-Cohen Act of 1996 (divisions D and E of Public Law 104–106) [see Short Title of 1996 Amendment Act set out under section 101 of Title 41] and the amendments made by that Act, and the provisions of this title, the Director of the Office of Management and Budget shall, not later than 18 months after the date of enactment of this Act [Oct. 21, 1998], develop procedures to permit private employers to store and file electronically with Executive agencies forms containing information pertaining to the employees of such employers.


“SEC. 1706. STUDY ON USE OF ELECTRONIC SIGNATURES.“(a) Ongoing Study Required.—In order to fulfill the responsibility to administer the functions assigned under chapter 35 of title 44, United States Code, the provisions of the Clinger-Cohen Act of 1996 (divisions D and E of Public Law 104–106) [see Short Title of 1996 Act note set out under section 101 of Title 41] and the amendments made by that Act, and the provisions of this title, the Director of the Office of Management and Budget shall, in cooperation with the National Telecommunications and Information Administration, conduct an ongoing study of the use of electronic signatures under this title on—“(1) paperwork reduction and electronic commerce;

“(2) individual privacy; and

“(3) the security and authenticity of transactions.


“(b) Reports.—The Director shall submit to Congress on a periodic basis a report describing the results of the study carried out under subsection (a).


“SEC. 1707. ENFORCEABILITY AND LEGAL EFFECT OF ELECTRONIC RECORDS.“Electronic records submitted or maintained in accordance with procedures developed under this title, or electronic signatures or other forms of electronic authentication used in accordance with such procedures, shall not be denied legal effect, validity, or enforceability because such records are in electronic form.


“SEC. 1708. DISCLOSURE OF INFORMATION.“Except as provided by law, information collected in the provision of electronic signature services for communications with an executive agency, as provided by this title, shall only be used or disclosed by persons who obtain, collect, or maintain such information as a business or government practice, for the purpose of facilitating such communications, or with the prior affirmative consent of the person about whom the information pertains.


“SEC. 1709. APPLICATION WITH INTERNAL REVENUE LAWS.“No provision of this title shall apply to the Department of the Treasury or the Internal Revenue Service to the extent that such provision—“(1) involves the administration of the internal revenue laws; or

“(2) conflicts with any provision of the Internal Revenue Service Restructuring and Reform Act of 1998 [Pub. L. 105–206, see Tables for classification] or the Internal Revenue Code of 1986 [26 U.S.C. 1 et seq.].


“SEC. 1710. DEFINITIONS.“For purposes of this title:“(1) Electronic signature.—The term ‘electronic signature’ means a method of signing an electronic message that—“(A) identifies and authenticates a particular person as the source of the electronic message; and

“(B) indicates such person’s approval of the information contained in the electronic message.


“(2) Executive agency.—The term ‘Executive agency’ has the meaning given that term in section 105 of title 5, United States Code.”







§ 3505. Assignment of tasks and deadlines(a) In carrying out the functions under this subchapter, the Director shall—(1) in consultation with agency heads, set an annual Governmentwide goal for the reduction of information collection burdens by at least 10 percent during each of fiscal years 1996 and 1997 and 5 percent during each of fiscal years 1998, 1999, 2000, and 2001, and set annual agency goals to—(A) reduce information collection burdens imposed on the public that—(i) represent the maximum practicable opportunity in each agency; and

(ii) are consistent with improving agency management of the process for the review of collections of information established under section 3506(c); and


(B) improve information resources management in ways that increase the productivity, efficiency and effectiveness of Federal programs, including service delivery to the public;


(2) with selected agencies and non-Federal entities on a voluntary basis, conduct pilot projects to test alternative policies, practices, regulations, and procedures to fulfill the purposes of this subchapter, particularly with regard to minimizing the Federal information collection burden; and

(3) in consultation with the Administrator of General Services, the Director of the National Institute of Standards and Technology, the Archivist of the United States, and the Director of the Office of Personnel Management, develop and maintain a Governmentwide strategic plan for information resources management, that shall include—(A) a description of the objectives and the means by which the Federal Government shall apply information resources to improve agency and program performance;

(B) plans for—(i) reducing information burdens on the public, including reducing such burdens through the elimination of duplication and meeting shared data needs with shared resources;

(ii) enhancing public access to and dissemination of, information, using electronic and other formats; and

(iii) meeting the information technology needs of the Federal Government in accordance with the purposes of this subchapter; and


(C) a description of progress in applying information resources management to improve agency performance and the accomplishment of missions.



(b) For purposes of any pilot project conducted under subsection (a)(2), the Director may, after consultation with the agency head, waive the application of any administrative directive issued by an agency with which the project is conducted, including any directive requiring a collection of information, after giving timely notice to the public and the Congress regarding the need for such waiver.

(c) 11 So in original. Two subsecs. (c) have been enacted. Inventory of Major Information Systems.—(1) The head of each agency shall develop and maintain an inventory of major information systems (including major national security systems) operated by or under the control of such agency.

(2) The identification of information systems in an inventory under this subsection shall include an identification of the interfaces between each such system and all other systems or networks, including those not operated by or under the control of the agency.

(3) Such inventory shall be—(A) updated at least annually;

(B) made available to the Comptroller General; and

(C) used to support information resources management, including—(i) preparation and maintenance of the inventory of information resources under section 3506(b)(4);

(ii) information technology planning, budgeting, acquisition, and management under section 3506(h), subtitle III of title 40, and related laws and guidance;

(iii) monitoring, testing, and evaluation of information security controls under subchapter II;

(iv) preparation of the index of major information systems required under section 552(g) of title 5, United States Code; and

(v) preparation of information system inventories required for records management under chapters 21, 29, 31, and 33.



(4) The Director shall issue guidance for and oversee the implementation of the requirements of this subsection.


(c) 1 Inventory of Information Systems.—(1) The head of each agency shall develop and maintain an inventory of the information systems (including national security systems) operated by or under the control of such agency;

(2) The identification of information systems in an inventory under this subsection shall include an identification of the interfaces between each such system and all other systems or networks, including those not operated by or under the control of the agency;

(3) Such inventory shall be—(A) updated at least annually;

(B) made available to the Comptroller General; and

(C) used to support information resources management, including—(i) preparation and maintenance of the inventory of information resources under section 3506(b)(4);

(ii) information technology planning, budgeting, acquisition, and management under section 3506(h), subtitle III of title 40, and related laws and guidance;

(iii) monitoring, testing, and evaluation of information security controls under subchapter II;

(iv) preparation of the index of major information systems required under section 552(g) of title 5, United States Code; and

(v) preparation of information system inventories required for records management under chapters 21, 29, 31, and 33.



(4) The Director shall issue guidance for and oversee the implementation of the requirements of this subsection.


(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 170; amended Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275; Pub. L. 107–296, title X, § 1005(c)(2), Nov. 25, 2002, 116 Stat. 2272; Pub. L. 107–347, title III, § 305(c)(2), Dec. 17, 2002, 116 Stat. 2961.)

Editorial Notes
Prior ProvisionsA prior section 3505, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2818; amended Pub. L. 99–500, § 101(m) [title VIII, § 815], Oct. 18, 1986, 100 Stat. 1783–308, 1783–337, and Pub. L. 99–591, § 101(m) [title VIII, § 815], Oct. 30, 1986, 100 Stat. 3341–308, 3341–337, related to assignment of tasks and deadlines prior to the general amendment of this chapter by Pub. L. 104–13.
Another prior section 3505, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1303, prohibited independent collection by an agency, prior to the general amendment of this chapter by Pub. L. 96–511. See section 3509 of this title.

Amendments2002—Subsec. (c). Pub. L. 107–347, added subsec. (c) relating to inventory of major information systems.
Pub. L. 107–296 added subsec. (c) relating to inventory of information systems.
2000—Subsec. (a). Pub. L. 106–398 substituted “subchapter” for “chapter” in introductory provisions and pars. (2) and (3)(B)(iii).

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–347 effective Dec. 17, 2002, see section 402(b) of Pub. L. 107–347, set out as a note under section 3504 of this title.
Amendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.

Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.



§ 3506. Federal agency responsibilities(a)(1) The head of each agency shall be responsible for—(A) carrying out the agency’s information resources management activities to improve agency productivity, efficiency, and effectiveness; and

(B) complying with the requirements of this subchapter and related policies established by the Director.


(2)(A) Except as provided under subparagraph (B), the head of each agency shall designate a Chief Information Officer who shall report directly to such agency head to carry out the responsibilities of the agency under this subchapter.

(B) The Secretary of the Department of Defense and the Secretary of each military department may each designate Chief Information Officers who shall report directly to such Secretary to carry out the responsibilities of the department under this subchapter. If more than one Chief Information Officer is designated, the respective duties of the Chief Information Officers shall be clearly delineated.


(3) The Chief Information Officer designated under paragraph (2) shall head an office responsible for ensuring agency compliance with and prompt, efficient, and effective implementation of the information policies and information resources management responsibilities established under this subchapter, including the reduction of information collection burdens on the public. The Chief Information Officer and employees of such office shall be selected with special attention to the professional qualifications required to administer the functions described under this subchapter.

(4) Each agency program official shall be responsible and accountable for information resources assigned to and supporting the programs under such official. In consultation with the Chief Information Officer designated under paragraph (2) and the agency Chief Financial Officer (or comparable official), each agency program official shall define program information needs and develop strategies, systems, and capabilities to meet those needs.


(b) With respect to general information resources management, each agency shall—(1) manage information resources to—(A) reduce information collection burdens on the public;

(B) increase program efficiency and effectiveness; and

(C) improve the integrity, quality, and utility of information to all users within and outside the agency, including capabilities for ensuring dissemination of public information, public access to government information, and protections for privacy and security;


(2) in accordance with guidance by the Director, develop and maintain a strategic information resources management plan that, to the extent practicable—(A) describes how information resources management activities help accomplish agency missions;

(B) includes an open data plan for data that does not concern monetary policy that—(i) requires the agency to develop processes and procedures that—(I) require data collection mechanisms created on or after the date of the enactment of the OPEN Government Data Act to be available in an open format; and

(II) facilitate collaboration with non-Government entities (including businesses), researchers, and the public for the purpose of understanding how data users value and use government data;


(ii) identifies and implements methods for collecting and analyzing digital information on data asset usage by users within and outside of the agency, including designating a point of contact within the agency to assist the public and to respond to quality issues, usability issues, recommendations for improvements, and complaints about adherence to open data requirements within a reasonable period of time;

(iii) develops and implements a process to evaluate and improve the timeliness, completeness, consistency, accuracy, usefulness, and availability of open Government data assets;

(iv) includes requirements for meeting the goals of the agency open data plan, including the acquisition of technology, provision of training for employees, and the implementation of procurement standards, in accordance with existing law, regulation, and policy, that allow for the acquisition of innovative solutions from public and private sectors;

(v) identifies as priority data assets any data asset for which disclosure would be in the public interest and establishes a plan to evaluate each priority data asset for disclosure on the Federal Data Catalogue under section 3511 and for a determination under 11 So in original. Probably should be followed by “section”. 3511(a)(2)(A)(iii)(I)(bb), including an accounting of which priority data assets have not yet been evaluated; and

(vi) requires the agency to comply with requirements under section 3511, including any standards established by the Director under such section, when disclosing a data asset pursuant to such section; and


(C) is updated annually and made publicly available on the website of the agency not later than 5 days after each such update;


(3) develop and maintain an ongoing process to—(A) ensure that information resources management operations and decisions are integrated with organizational planning, budget, financial management, human resources management, and program decisions;

(B) in cooperation with the agency Chief Financial Officer (or comparable official), develop a full and accurate accounting of information technology expenditures, related expenses, and results; and

(C) establish goals for improving information resources management’s contribution to program productivity, efficiency, and effectiveness, methods for measuring progress towards those goals, and clear roles and responsibilities for achieving those goals;


(4) in consultation with the Director, the Administrator of General Services, and the Archivist of the United States, maintain a current and complete inventory of the agency’s information resources, including directories necessary to fulfill the requirements of section 3511 of this subchapter;

(5) in consultation with the Director and the Director of the Office of Personnel Management, conduct formal training programs to educate agency program and management officials about information resources management; and

(6) in accordance with guidance by the Director—(A) make each data asset of the agency available in an open format; and

(B) make each public data asset of the agency available—(i) as an open Government data asset; and

(ii) under an open license.




(c) With respect to the collection of information and the control of paperwork, each agency shall—(1) establish a process within the office headed by the Chief Information Officer designated under subsection (a), that is sufficiently independent of program responsibility to evaluate fairly whether proposed collections of information should be approved under this subchapter, to—(A) review each collection of information before submission to the Director for review under this subchapter, including—(i) an evaluation of the need for the collection of information;

(ii) a functional description of the information to be collected;

(iii) a plan for the collection of the information;

(iv) a specific, objectively supported estimate of burden;

(v) a test of the collection of information through a pilot program, if appropriate; and

(vi) a plan for the efficient and effective management and use of the information to be collected, including necessary resources;


(B) ensure that each information collection—(i) is inventoried, displays a control number and, if appropriate, an expiration date;

(ii) indicates the collection is in accordance with the clearance requirements of section 3507; and

(iii) informs the person receiving the collection of information of—(I) the reasons the information is being collected;

(II) the way such information is to be used;

(III) an estimate, to the extent practicable, of the burden of the collection;

(IV) whether responses to the collection of information are voluntary, required to obtain a benefit, or mandatory; and

(V) the fact that an agency may not conduct or sponsor, and a person is not required to respond to, a collection of information unless it displays a valid control number; and



(C) assess the information collection burden of proposed legislation affecting the agency;


(2)(A) except as provided under subparagraph (B) or section 3507(j), provide 60-day notice in the Federal Register, and otherwise consult with members of the public and affected agencies concerning each proposed collection of information, to solicit comment to—(i) evaluate whether the proposed collection of information is necessary for the proper performance of the functions of the agency, including whether the information shall have practical utility;

(ii) evaluate the accuracy of the agency’s estimate of the burden of the proposed collection of information;

(iii) enhance the quality, utility, and clarity of the information to be collected; and

(iv) minimize the burden of the collection of information on those who are to respond, including through the use of automated collection techniques or other forms of information technology; and


(B) for any proposed collection of information contained in a proposed rule (to be reviewed by the Director under section 3507(d)), provide notice and comment through the notice of proposed rulemaking for the proposed rule and such notice shall have the same purposes specified under subparagraph (A)(i) through (iv);


(3) certify (and provide a record supporting such certification, including public comments received by the agency) that each collection of information submitted to the Director for review under section 3507—(A) is necessary for the proper performance of the functions of the agency, including that the information has practical utility;

(B) is not unnecessarily duplicative of information otherwise reasonably accessible to the agency;

(C) reduces to the extent practicable and appropriate the burden on persons who shall provide information to or for the agency, including with respect to small entities, as defined under section 601(6) of title 5, the use of such techniques as—(i) establishing differing compliance or reporting requirements or timetables that take into account the resources available to those who are to respond;

(ii) the clarification, consolidation, or simplification of compliance and reporting requirements; or

(iii) an exemption from coverage of the collection of information, or any part thereof;


(D) is written using plain, coherent, and unambiguous terminology and is understandable to those who are to respond;

(E) is to be implemented in ways consistent and compatible, to the maximum extent practicable, with the existing reporting and recordkeeping practices of those who are to respond;

(F) indicates for each recordkeeping requirement the length of time persons are required to maintain the records specified;

(G) contains the statement required under paragraph (1)(B)(iii);

(H) has been developed by an office that has planned and allocated resources for the efficient and effective management and use of the information to be collected, including the processing of the information in a manner which shall enhance, where appropriate, the utility of the information to agencies and the public;

(I) uses effective and efficient statistical survey methodology appropriate to the purpose for which the information is to be collected; and

(J) to the maximum extent practicable, uses information technology to reduce burden and improve data quality, agency efficiency and responsiveness to the public; and


(4) in addition to the requirements of this chapter regarding the reduction of information collection burdens for small business concerns (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), make efforts to further reduce the information collection burden for small business concerns with fewer than 25 employees.


(d) With respect to information dissemination, each agency shall—(1) ensure that the public has timely and equitable access to the agency’s public information, including ensuring such access through—(A) encouraging a diversity of public and private sources for information based on government public information;

(B) in cases in which the agency provides public information maintained in electronic format, providing timely and equitable access to the underlying data (in whole or in part); and

(C) agency dissemination of public information in an efficient, effective, and economical manner;


(2) regularly solicit and consider public input on the agency’s information dissemination activities;

(3) provide adequate notice when initiating, substantially modifying, or terminating significant information dissemination products;

(4) not, except where specifically authorized by statute—(A) establish an exclusive, restricted, or other distribution arrangement that interferes with timely and equitable availability of public information to the public;

(B) restrict or regulate the use, resale, or redissemination of public information by the public;

(C) charge fees or royalties for resale or redissemination of public information; or

(D) establish user fees for public information that exceed the cost of dissemination;


(5) ensure that any public data asset of the agency is machine-readable; and

(6) engage the public in using public data assets of the agency and encourage collaboration by—(A) publishing on the website of the agency, on a regular basis (not less than annually), information on the usage of such assets by non-Government users;

(B) providing the public with the opportunity to request specific data assets to be prioritized for disclosure and to provide suggestions for the development of agency criteria with respect to prioritizing data assets for disclosure;

(C) assisting the public in expanding the use of public data assets; and

(D) hosting challenges, competitions, events, or other initiatives designed to create additional value from public data assets of the agency.



(e) With respect to statistical policy and coordination, each agency shall—(1) ensure the relevance, accuracy, timeliness, integrity, and objectivity of information collected or created for statistical purposes;

(2) inform respondents fully and accurately about the sponsors, purposes, and uses of statistical surveys and studies;

(3) protect respondents’ privacy and ensure that disclosure policies fully honor pledges of confidentiality;

(4) observe Federal standards and practices for data collection, analysis, documentation, sharing, and dissemination of information;

(5) ensure the timely publication of the results of statistical surveys and studies, including information about the quality and limitations of the surveys and studies; and

(6) make data available to statistical agencies and readily accessible to the public.


(f) With respect to records management, each agency shall implement and enforce applicable policies and procedures, including requirements for archiving information maintained in electronic format, particularly in the planning, design and operation of information systems.

(g) With respect to privacy and security, each agency shall—(1) implement and enforce applicable policies, procedures, standards, and guidelines on privacy, confidentiality, security, disclosure and sharing of information collected or maintained by or for the agency; and

(2) assume responsibility and accountability for compliance with and coordinated management of sections 552 and 552a of title 5, subchapter II of this chapter, and related information management laws.


(h) With respect to Federal information technology, each agency shall—(1) implement and enforce applicable Governmentwide and agency information technology management policies, principles, standards, and guidelines;

(2) assume responsibility and accountability for information technology investments;

(3) promote the use of information technology by the agency to improve the productivity, efficiency, and effectiveness of agency programs, including the reduction of information collection burdens on the public and improved dissemination of public information;

(4) propose changes in legislation, regulations, and agency procedures to improve information technology practices, including changes that improve the ability of the agency to use technology to reduce burden; and

(5) assume responsibility for maximizing the value and assessing and managing the risks of major information systems initiatives through a process that is—(A) integrated with budget, financial, and program management decisions; and

(B) used to select, control, and evaluate the results of major information systems initiatives.



(i)(1) In addition to the requirements described in subsection (c), each agency shall, with respect to the collection of information and the control of paperwork, establish 1 point of contact in the agency to act as a liaison between the agency and small business concerns (as defined in section 3 of the Small Business Act (15 U.S.C. 632)).

(2) Each point of contact described under paragraph (1) shall be established not later than 1 year after the date of enactment of the Small Business Paperwork Relief Act of 2002.


(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 171; amended Pub. L. 104–106, div. E, title LI, § 5125(a), Feb. 10, 1996, 110 Stat. 684; Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275; Pub. L. 107–198, § 2(b), (c), June 28, 2002, 116 Stat. 729; Pub. L. 107–217, § 3(l)(6), Aug. 21, 2002, 116 Stat. 1302; Pub. L. 107–296, title X, § 1005(c)(3), Nov. 25, 2002, 116 Stat. 2273; Pub. L. 107–347, title III, § 305(c)(3), Dec. 17, 2002, 116 Stat. 2961; Pub. L. 115–435, title II, § 202(c)(1), Jan. 14, 2019, 132 Stat. 5536.)

Editorial Notes

References in TextThe date of the enactment of the OPEN Government Data Act, referred to in subsec. (b)(2)(B)(i)(I), is the date of enactment of title II of Pub. L. 115–435, which was approved Jan. 14, 2019.
The date of enactment of the Small Business Paperwork Relief Act of 2002, referred to in subsec. (i)(2), is the date of enactment of Pub. L. 107–198, which was approved June 28, 2002.

Prior ProvisionsA prior section 3506, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2819; amended Pub. L. 99–500, § 101(m) [title VIII, § 816], Oct. 18, 1986, 100 Stat. 1783–308, 1783–338, and Pub. L. 99–591, § 101(m) [title VIII, § 816], Oct. 30, 1986, 100 Stat. 3341–308, 3341–338, related to Federal agency responsibilities prior to the general amendment of this chapter by Pub. L. 104–13.
Another prior section 3506, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1303, provided for determination of necessity for information and hearing thereon, prior to the general amendment of this chapter by Pub. L. 96–511. See section 3508 of this title.

Amendments2019—Subsec. (b)(2). Pub. L. 115–435, § 202(c)(1)(A)(i), amended par. (2) generally. Prior to amendment, par. (2) read as follows: “in accordance with guidance by the Director, develop and maintain a strategic information resources management plan that shall describe how information resources management activities help accomplish agency missions;”.
Subsec. (b)(6). Pub. L. 115–435, § 202(c)(1)(A)(ii)–(iv), added par. (6).
Subsec. (d)(5), (6). Pub. L. 115–435, § 202(c)(1)(B), added pars. (5) and (6).
2002—Subsec. (c)(4). Pub. L. 107–198, § 2(c), added par. (4).
Subsec. (g)(1). Pub. L. 107–296, § 1005(c)(3)(A), and Pub. L. 107–347, § 305(c)(3)(A), amended par. (1) identically, inserting “and” at end.
Subsec. (g)(2). Pub. L. 107–296, § 1005(c)(3)(B), and Pub. L. 107–347, § 305(c)(3)(B), amended par. (2) identically, substituting “subchapter II of this chapter” for “section 11332 of title 40” and a period for “; and” at end.
Pub. L. 107–217, § 3(l)(6)(A), substituted “section 11332 of title 40” for “the Computer Security Act of 1987 (40 U.S.C. 759 note)”.
Subsec. (g)(3). Pub. L. 107–296, § 1005(c)(3)(C), and Pub. L. 107–347, § 305(c)(3)(C), amended subsec. (g) identically, striking out par. (3) which read as follows: “consistent with section 11332 of title 40, identify and afford security protections commensurate with the risk and magnitude of the harm resulting from the loss, misuse, or unauthorized access to or modification of information collected or maintained by or on behalf of an agency.”
Pub. L. 107–217, § 3(l)(6)(B), substituted “section 11332 of title 40” for “the Computer Security Act of 1987 (40 U.S.C. 759 note)”.
Subsec. (i). Pub. L. 107–198, § 2(b), added subsec. (i).
2000—Subsecs. (a)(1) to (3), (b)(4), (c)(1). Pub. L. 106–398 substituted “subchapter” for “chapter” wherever appearing.
1996—Subsec. (a)(2)(A). Pub. L. 104–106, § 5125(a)(1)(A), substituted “Chief Information Officer” for “senior official”.
Subsec. (a)(2)(B). Pub. L. 104–106, § 5125(a)(1)(B), substituted “designate Chief Information Officers” for “designate senior officials”, “Chief Information Officer” for “official”, and “the Chief Information Officers” for “the officials”.
Subsec. (a)(3), (4). Pub. L. 104–106, § 5125(a)(1)(C), substituted “Chief Information Officer” for “senior official” wherever appearing.
Subsec. (c)(1). Pub. L. 104–106, § 5125(a)(2), substituted “Chief Information Officer” for “official” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentPub. L. 115–435, title II, § 202(c)(3), Jan. 14, 2019, 132 Stat. 5538, provided that: “The amendments made by this subsection [amending this section] shall take effect on the date that is 1 year after the date of the enactment of this Act [Jan. 14, 2019].”


Effective Date of 2002 AmendmentAmendment by Pub. L. 107–347 effective Dec. 17, 2002, see section 402(b) of Pub. L. 107–347, set out as a note under section 3504 of this title.
Amendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.

Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–106 effective 180 days after Feb. 10, 1996, see section 5701 of Pub. L. 104–106, Feb. 10, 1996, 110 Stat. 702.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.

Use of Open Data AssetsPub. L. 115–435, title II, § 202(c)(2), Jan. 14, 2019, 132 Stat. 5538, provided that: “Not later than 1 year after the date of the enactment of this Act [Jan. 14, 2019], the head of each agency (as defined in section 3502 of title 44, United States Code) shall ensure that any activity by the agency meets the requirements of section 3506 of title 44, United States Code, as amended by this subsection.”


Executive Documents

Ex. Ord. No. 13073. Year 2000 Conversion
Ex. Ord. No. 13073, Feb. 4, 1998, 63 F.R. 6467, as amended by Ex. Ord. No. 13127, June 14, 1999, 64 F.R. 32793, provided:
The American people expect reliable service from their Government and deserve the confidence that critical government functions dependent on electronic systems will be performed accurately and in a timely manner. Because of a design feature in many electronic systems, a large number of activities in the public and private sectors could be at risk beginning in the year 2000. Some computer systems and other electronic devices will misinterpret the year “00” as 1900, rather than 2000. Unless appropriate action is taken, this flaw, known as the “Y2K problem,” can cause systems that support those functions to compute erroneously or simply not run. Minimizing the Y2K problem will require a major technological and managerial effort, and it is critical that the United States Government do its part in addressing this challenge.
Accordingly, by the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Policy. (a) It shall be the policy of the executive branch that agencies shall:
(1) assure that no critical Federal program experiences disruption because of the Y2K problem;
(2) assist and cooperate with State, local, and tribal governments to address the Y2K problem where those governments depend on Federal information or information technology or the Federal Government is dependent on those governments to perform critical missions;
(3) cooperate with the private sector operators of critical national and local systems, including the banking and financial system, the telecommunications system, the public health system, the transportation system, and the electric power generation system, in addressing the Y2K problem; and
(4) communicate with their foreign counterparts to raise awareness of and generate cooperative international arrangements to address the Y2K problem.
(b) As used in this order, “agency” and “agencies” refer to Federal agencies that are not in the judicial or legislative branches.
Sec. 2. Year 2000 Conversion Council. There is hereby established the President’s Council on Year 2000 Conversion (the “Council”).
(a) The Council shall be led by a Chair who shall be an Assistant to the President, and it shall be composed of one representative from each of the executive departments and from such other Federal agencies as may be determined by the Chair of the Council (the “Chair”).
(b) The Chair shall appoint a Vice Chair and assign other responsibilities for operations of the council as he or she deems necessary.
(c) The Chair shall oversee the activities of agencies to assure that their systems operate smoothly through the year 2000, act as chief spokesperson on this issue for the executive branch in national and international fora, provide policy coordination of executive branch activities with State, local, and tribal governments on the Y2K problem, and promote appropriate Federal roles with respect to private sector activities in this area.
(d) The Chair and the Director of the Office of Management and Budget shall report jointly at least quarterly to me on the progress of agencies in addressing the Y2K problem.
(e) The Chair shall identify such resources from agencies as the Chair deems necessary for the implementation of the policies set out in this order, consistent with applicable law.
Sec. 3. Responsibilities of Agency Heads. (a) The head of each agency shall:
(1) assure that efforts to address the Y2K problem receive the highest priority attention in the agency and that the policies established in this order are carried out; and
(2) cooperate to the fullest extent with the Chair by making available such information, support, and assistance, including personnel, as the Chair may request to support the accomplishment of the tasks assigned herein, consistent with applicable law.
(b) The heads of executive departments and the agencies designated by the Chair under section 2(a) of this order shall identify a responsible official to represent the head of the executive department or agency on the Council with sufficient authority and experience to commit agency resources to address the Y2K problem.
Sec. 4. Responsibilities of Interagency and Executive Office Councils. Interagency councils and councils within the Executive Office of the President, including the President’s Management Council, the Chief Information Officers Council, the Chief Financial Officers Council, the President’s Council on Integrity and Efficiency, the Executive Council on Integrity and Efficiency, the National Science and Technology Council, the National Performance Review, the National Economic Council, the Domestic Policy Council, and the National Security Council shall provide assistance and support to the Chair upon the Chair’s request.
Sec. 5. Information Coordination Center. (a) To assist the Chair in the Y2K response duties included under section 2(c) of this order, there shall be established the Information Coordination Center (ICC) in the General Services Administration.
(b) At the direction of the Chair, the ICC will assist in making preparations for information sharing and coordination within the Federal Government and key components of the public and private sectors, coordinating agency assessments of Y2K emergencies that could have an adverse affect on U.S. interests at home and abroad, and, if necessary, assisting Federal agencies and the Chair in reconstitution processes where appropriate.
(c) The ICC will:
(1) consist of officials from executive agencies, designated by agency heads under subsection 3(a)(2) of this order, who have expertise in important management and technical areas, computer hardware, software or security systems, reconstitution and recovery, and of additional personnel hired directly or by contract, as required, to carry out the duties described under section 5 of this order;
(2) work with the Council and the Office of Management and Budget to assure that Federal efforts to restore critical systems are coordinated with efforts managed by Federal agencies acting under existing emergency response authorities.
(d) The Chair of the President’s Council on Year 2000 Conversion shall designate a Director of the ICC.
Sec. 6. Judicial Review. This Executive order is intended only to improve the internal management of the executive branch and does not create any right or benefit, substantive or procedural, enforceable at law or equity by a party against the United States, its agencies, or instrumentalities, its officers or employees, or any other person.

William J. Clinton.




§ 3507. Public information collection activities; submission to Director; approval and delegation(a) An agency shall not conduct or sponsor the collection of information unless in advance of the adoption or revision of the collection of information—(1) the agency has—(A) conducted the review established under section 3506(c)(1);

(B) evaluated the public comments received under section 3506(c)(2);

(C) submitted to the Director the certification required under section 3506(c)(3), the proposed collection of information, copies of pertinent statutory authority, regulations, and other related materials as the Director may specify; and

(D) published a notice in the Federal Register—(i) stating that the agency has made such submission; and

(ii) setting forth—(I) a title for the collection of information;

(II) a summary of the collection of information;

(III) a brief description of the need for the information and the proposed use of the information;

(IV) a description of the likely respondents and proposed frequency of response to the collection of information;

(V) an estimate of the burden that shall result from the collection of information; and

(VI) notice that comments may be submitted to the agency and Director;




(2) the Director has approved the proposed collection of information or approval has been inferred, under the provisions of this section; and

(3) the agency has obtained from the Director a control number to be displayed upon the collection of information.


(b) The Director shall provide at least 30 days for public comment prior to making a decision under subsection (c), (d), or (h), except as provided under subsection (j).

(c)(1) For any proposed collection of information not contained in a proposed rule, the Director shall notify the agency involved of the decision to approve or disapprove the proposed collection of information.

(2) The Director shall provide the notification under paragraph (1), within 60 days after receipt or publication of the notice under subsection (a)(1)(D), whichever is later.

(3) If the Director does not notify the agency of a denial or approval within the 60-day period described under paragraph (2)—(A) the approval may be inferred;

(B) a control number shall be assigned without further delay; and

(C) the agency may collect the information for not more than 1 year.



(d)(1) For any proposed collection of information contained in a proposed rule—(A) as soon as practicable, but no later than the date of publication of a notice of proposed rulemaking in the Federal Register, each agency shall forward to the Director a copy of any proposed rule which contains a collection of information and any information requested by the Director necessary to make the determination required under this subsection; and

(B) within 60 days after the notice of proposed rulemaking is published in the Federal Register, the Director may file public comments pursuant to the standards set forth in section 3508 on the collection of information contained in the proposed rule;


(2) When a final rule is published in the Federal Register, the agency shall explain—(A) how any collection of information contained in the final rule responds to the comments, if any, filed by the Director or the public; or

(B) the reasons such comments were rejected.


(3) If the Director has received notice and failed to comment on an agency rule within 60 days after the notice of proposed rulemaking, the Director may not disapprove any collection of information specifically contained in an agency rule.

(4) No provision in this section shall be construed to prevent the Director, in the Director’s discretion—(A) from disapproving any collection of information which was not specifically required by an agency rule;

(B) from disapproving any collection of information contained in an agency rule, if the agency failed to comply with the requirements of paragraph (1) of this subsection;

(C) from disapproving any collection of information contained in a final agency rule, if the Director finds within 60 days after the publication of the final rule that the agency’s response to the Director’s comments filed under paragraph (2) of this subsection was unreasonable; or

(D) from disapproving any collection of information contained in a final rule, if—(i) the Director determines that the agency has substantially modified in the final rule the collection of information contained in the proposed rule; and

(ii) the agency has not given the Director the information required under paragraph (1) with respect to the modified collection of information, at least 60 days before the issuance of the final rule.



(5) This subsection shall apply only when an agency publishes a notice of proposed rulemaking and requests public comments.

(6) The decision by the Director to approve or not act upon a collection of information contained in an agency rule shall not be subject to judicial review.


(e)(1) Any decision by the Director under subsection (c), (d), (h), or (j) to disapprove a collection of information, or to instruct the agency to make substantive or material change to a collection of information, shall be publicly available and include an explanation of the reasons for such decision.

(2) Any written communication between the Administrator of the Office of Information and Regulatory Affairs, or any employee of the Office of Information and Regulatory Affairs, and an agency or person not employed by the Federal Government concerning a proposed collection of information shall be made available to the public.

(3) This subsection shall not require the disclosure of—(A) any information which is protected at all times by procedures established for information which has been specifically authorized under criteria established by an Executive order or an Act of Congress to be kept secret in the interest of national defense or foreign policy; or

(B) any communication relating to a collection of information which is not approved under this subchapter, the disclosure of which could lead to retaliation or discrimination against the communicator.



(f)(1) An independent regulatory agency which is administered by 2 or more members of a commission, board, or similar body, may by majority vote void—(A) any disapproval by the Director, in whole or in part, of a proposed collection of information of that agency; or

(B) an exercise of authority under subsection (d) of section 3507 concerning that agency.


(2) The agency shall certify each vote to void such disapproval or exercise to the Director, and explain the reasons for such vote. The Director shall without further delay assign a control number to such collection of information, and such vote to void the disapproval or exercise shall be valid for a period of 3 years.


(g) The Director may not approve a collection of information for a period in excess of 3 years.

(h)(1) If an agency decides to seek extension of the Director’s approval granted for a currently approved collection of information, the agency shall—(A) conduct the review established under section 3506(c), including the seeking of comment from the public on the continued need for, and burden imposed by the collection of information; and

(B) after having made a reasonable effort to seek public comment, but no later than 60 days before the expiration date of the control number assigned by the Director for the currently approved collection of information, submit the collection of information for review and approval under this section, which shall include an explanation of how the agency has used the information that it has collected.


(2) If under the provisions of this section, the Director disapproves a collection of information contained in an existing rule, or recommends or instructs the agency to make a substantive or material change to a collection of information contained in an existing rule, the Director shall—(A) publish an explanation thereof in the Federal Register; and

(B) instruct the agency to undertake a rulemaking within a reasonable time limited to consideration of changes to the collection of information contained in the rule and thereafter to submit the collection of information for approval or disapproval under this subchapter.


(3) An agency may not make a substantive or material modification to a collection of information after such collection has been approved by the Director, unless the modification has been submitted to the Director for review and approval under this subchapter.


(i)(1) If the Director finds that a senior official of an agency designated under section 3506(a) is sufficiently independent of program responsibility to evaluate fairly whether proposed collections of information should be approved and has sufficient resources to carry out this responsibility effectively, the Director may, by rule in accordance with the notice and comment provisions of chapter 5 of title 5, United States Code, delegate to such official the authority to approve proposed collections of information in specific program areas, for specific purposes, or for all agency purposes.

(2) A delegation by the Director under this section shall not preclude the Director from reviewing individual collections of information if the Director determines that circumstances warrant such a review. The Director shall retain authority to revoke such delegations, both in general and with regard to any specific matter. In acting for the Director, any official to whom approval authority has been delegated under this section shall comply fully with the rules and regulations promulgated by the Director.


(j)(1) The agency head may request the Director to authorize a collection of information, if an agency head determines that—(A) a collection of information—(i) is needed prior to the expiration of time periods established under this subchapter; and

(ii) is essential to the mission of the agency; and


(B) the agency cannot reasonably comply with the provisions of this subchapter because—(i) public harm is reasonably likely to result if normal clearance procedures are followed;

(ii) an unanticipated event has occurred; or

(iii) the use of normal clearance procedures is reasonably likely to prevent or disrupt the collection of information or is reasonably likely to cause a statutory or court ordered deadline to be missed.



(2) The Director shall approve or disapprove any such authorization request within the time requested by the agency head and, if approved, shall assign the collection of information a control number. Any collection of information conducted under this subsection may be conducted without compliance with the provisions of this subchapter for a maximum of 180 days after the date on which the Director received the request to authorize such collection.


(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 176; amended Pub. L. 104–106, div. E, title LVI, § 5605(d), Feb. 10, 1996, 110 Stat. 700; Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275.)

Editorial Notes
Prior ProvisionsA prior section 3507, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2819; amended Pub. L. 99–500, § 101(m) [title VIII, § 817], Oct. 18, 1986, 100 Stat. 1783–308, 1783–338, and Pub. L. 99–591, § 101(m) [title VIII, § 817], Oct. 30, 1986, 100 Stat. 3341–308, 3341–338, related to submission to Director of public information collection request for an approval or delegation to a senior official of an agency prior to the general amendment of this chapter by Pub. L. 104–13.
Another prior section 3507, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1304, provided for cooperation of agencies in making information available, prior to the general amendment of this chapter by Pub. L. 96–511. See section 3510(a) of this title.

Amendments2000—Subsecs. (e)(3)(B), (h), (j). Pub. L. 106–398 substituted “subchapter” for “chapter” wherever appearing.
1996—Subsec. (j)(2). Pub. L. 104–106 substituted “180 days” for “90 days”.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–106 effective 180 days after Feb. 10, 1996, see section 5701 of Pub. L. 104–106, Feb. 10, 1996, 110 Stat. 702.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.



§ 3508. Determination of necessity for information; hearing
Before approving a proposed collection of information, the Director shall determine whether the collection of information by the agency is necessary for the proper performance of the functions of the agency, including whether the information shall have practical utility. Before making a determination the Director may give the agency and other interested persons an opportunity to be heard or to submit statements in writing. To the extent, if any, that the Director determines that the collection of information by an agency is unnecessary for any reason, the agency may not engage in the collection of information.
(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 179.)

Editorial Notes
Prior ProvisionsA prior section 3508, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2821, related to determination of whether collection of information is necessary for proper performance of functions of agency prior to the general amendment of this chapter by Pub. L. 104–13.
Another prior section 3508, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1304, related to unlawful disclosure of information, penalties, and release of information to other agencies, prior to the general amendment of this chapter by Pub. L. 96–511. See section 3510(b) of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.



§ 3509. Designation of central collection agency
The Director may designate a central collection agency to obtain information for two or more agencies if the Director determines that the needs of such agencies for information will be adequately served by a single collection agency, and such sharing of data is not inconsistent with applicable law. In such cases the Director shall prescribe (with reference to the collection of information) the duties and functions of the collection agency so designated and of the agencies for which it is to act as agent (including reimbursement for costs). While the designation is in effect, an agency covered by the designation may not obtain for itself information for the agency which is the duty of the collection agency to obtain. The Director may modify the designation from time to time as circumstances require. The authority to designate under this section is subject to the provisions of section 3507(f) of this subchapter.
(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 180; amended Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275.)

Editorial Notes
Prior ProvisionsA prior section 3509, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2821, related to designation of central collection agency prior to the general amendment of this chapter by Pub. L. 104–13.
Another prior section 3509, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1304, related to plans or forms for collecting information, submission to Director, and his approval, prior to the general amendment of this chapter by Pub. L. 96–511.

Amendments2000—Pub. L. 106–398 substituted “subchapter” for “chapter”.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.



§ 3510. Cooperation of agencies in making information available(a) The Director may direct an agency to make available to another agency, or an agency may make available to another agency, information obtained by a collection of information if the disclosure is not inconsistent with applicable law.

(b)(1) If information obtained by an agency is released by that agency to another agency, all the provisions of law (including penalties) that relate to the unlawful disclosure of information apply to the officers and employees of the agency to which information is released to the same extent and in the same manner as the provisions apply to the officers and employees of the agency which originally obtained the information.

(2) The officers and employees of the agency to which the information is released, in addition, shall be subject to the same provisions of law, including penalties, relating to the unlawful disclosure of information as if the information had been collected directly by that agency.


(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 180.)

Editorial Notes
Prior ProvisionsA prior section 3510, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2822, related to cooperation of agencies in making information available prior to the general amendment of this chapter by Pub. L. 104–13.
Another prior section 3510, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1305, authorized promulgation of rules and regulations, prior to the general amendment of this chapter by Pub. L. 96–511. See section 3516 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.



§ 3511. Data inventory and Federal data catalogue(a) Comprehensive Data Inventory.—(1) In general.—In consultation with the Director and in accordance with the guidance established under paragraph (2), the head of each agency shall, to the maximum extent practicable, develop and maintain a comprehensive data inventory that accounts for all data assets created by, collected by, under the control or direction of, or maintained by the agency. The head of each agency shall ensure that such inventory provides a clear and comprehensive understanding of the data assets in the possession of the agency.

(2) Guidance.—The Director shall establish guidance for agencies to develop and maintain comprehensive data inventories under paragraph (1). Such guidance shall include the following:(A) A requirement for the head of an agency to include in the comprehensive data inventory metadata on each data asset of the agency, including, to the maximum extent practicable, the following:(i) A description of the data asset, including all variable names and definitions.

(ii) The name or title of the data asset.

(iii) An indication of whether or not the agency—(I) has determined or can determine if the data asset is—(aa) an open Government data asset;

(bb) subject to disclosure or partial disclosure or exempt from disclosure under section 552 of title 5;

(cc) a public data asset eligible for disclosure under subsection (b); or

(dd) a data asset not subject to open format or open license requirements due to existing limitations or restrictions on government distribution of the asset; or


(II) as of the date of such indication, has not made such determination.


(iv) Any determination made under section 3582, if available.

(v) A description of the method by which the public may access or request access to the data asset.

(vi) The date on which the data asset was most recently updated.

(vii) Each agency responsible for maintaining the data asset.

(viii) The owner of the data asset.

(ix) To the extent practicable, any restriction on the use of the data asset.

(x) The location of the data asset.

(xi) Any other metadata necessary to make the comprehensive data inventory useful to the agency and the public, or otherwise determined useful by the Director.


(B) A requirement for the head of an agency to exclude from the comprehensive data inventory any data asset contained on a national security system, as defined in section 11103 of title 40.

(C) Criteria for the head of an agency to use in determining which metadata required by subparagraph (A), if any, in the comprehensive data inventory may not be made publicly available, which shall include, at a minimum, a requirement to ensure all information that could not otherwise be withheld from disclosure under section 552 of title 5 is made public in the comprehensive data inventory.

(D) A requirement for the head of each agency, in accordance with a procedure established by the Director, to submit for inclusion in the Federal data catalogue maintained under subsection (c) the comprehensive data inventory developed pursuant to subparagraph (C), including any real-time updates to such inventory, and data assets made available in accordance with subparagraph (E) or any electronic hyperlink providing access to such data assets.

(E) Criteria for the head of an agency to use in determining whether a particular data asset should not be made publicly available in a manner that takes into account—(i) risks and restrictions related to the disclosure of personally identifiable information, including the risk that an individual data asset in isolation does not pose a privacy or confidentiality risk but when combined with other available information may pose such a risk;

(ii) security considerations, including the risk that information in an individual data asset in isolation does not pose a security risk but when combined with other available information may pose such a risk;

(iii) the cost and benefits to the public of converting the data into a format that could be understood and used by the public;

(iv) whether the public dissemination of the data asset could result in legal liability;

(v) whether the data asset—(I) is subject to intellectual property rights, including rights under titles 17 and 35;

(II) contains confidential business information, that could be withheld under section 552(b)(4) of title 5; or

(III) is restricted by contract or other binding, written agreement;


(vi) whether the holder of a right to such data asset has been consulted;

(vii) the expectation that all data assets that would otherwise be made available under section 552 of title 5 be disclosed; and

(viii) any other considerations that the Director determines to be relevant.


(F) Criteria for the head of an agency to use in assessing the indication of a determination under subparagraph (A)(iii) and how to prioritize any such subsequent determinations in the strategic information management plan under section 3506, in consideration of the existing resources available to the agency.


(3) Regular updates required.—With respect to each data asset created or identified by an agency, the head of the agency shall update the comprehensive data inventory of the agency not later than 90 days after the date of such creation or identification.


(b) Public Data Assets.—The head of each agency shall submit public data assets, or links to public data assets available online, as open Government data assets for inclusion in the Federal data catalogue maintained under subsection (c), in accordance with the guidance established under subsection (a)(2).

(c) Federal Data Catalogue.—(1) In general.—The Administrator of General Services shall maintain a single public interface online as a point of entry dedicated to sharing agency data assets with the public, which shall be known as the “Federal data catalogue”. The Administrator and the Director shall ensure that agencies can submit public data assets, or links to public data assets, for publication and public availability on the interface.

(2) Repository.—The Director shall collaborate with the Office of Government Information Services and the Administrator of General Services to develop and maintain an online repository of tools, best practices, and schema standards to facilitate the adoption of open data practices across the Federal Government, which shall—(A) include any definitions, regulations, policies, checklists, and case studies related to open data policy;

(B) facilitate collaboration and the adoption of best practices across the Federal Government relating to the adoption of open data practices; and

(C) be made available on the Federal data catalogue maintained under paragraph (1).


(3) Access to other data assets.—The Director shall ensure the Federal data catalogue maintained under paragraph (1) provides information on how the public can access a data asset included in a comprehensive data inventory under subsection (a) that is not yet available on the Federal data catalogue, including information regarding the application process established under section 3583 of title 44.


(d) Delegation.—The Director shall delegate to the Administrator of the Office of Information and Regulatory Affairs and the Administrator of the Office of Electronic Government the authority to jointly issue guidance required under this section.

(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 180; amended Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537; Pub. L. 115–435, title II, § 202(d)(1), Jan. 14, 2019, 132 Stat. 5538.)

Editorial Notes
Prior ProvisionsA prior section 3511, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2822; amended Pub. L. 99–500, § 101(m) [title VIII, § 818], Oct. 18, 1986, 100 Stat. 1783–308, 1783–339, and Pub. L. 99–591, § 101(m) [title VIII, § 818], Oct. 30, 1986, 100 Stat. 3341–308, 3341–339, related to establishment and operation of a Federal Information Locator System prior to the general amendment of this chapter by Pub. L. 104–13.
Another prior section 3511, Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1305, provided for penalty for failure to furnish information, prior to the general amendment of this chapter by Pub. L. 96–511.

Amendments2019—Pub. L. 115–435 amended section generally. Prior to amendment, section related to establishment and operation of Government Information Locator Service.
2014—Subsec. (a)(3). Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.

Statutory Notes and Related Subsidiaries
Effective Date of 2019 AmendmentAmendment by Pub. L. 115–435 effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as a note under section 306 of Title 5, Government Organization and Employees.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.



§ 3512. Public protection(a) Notwithstanding any other provision of law, no person shall be subject to any penalty for failing to comply with a collection of information that is subject to this subchapter if—(1) the collection of information does not display a valid control number assigned by the Director in accordance with this subchapter; or

(2) the agency fails to inform the person who is to respond to the collection of information that such person is not required to respond to the collection of information unless it displays a valid control number.


(b) The protection provided by this section may be raised in the form of a complete defense, bar, or otherwise at any time during the agency administrative process or judicial action applicable thereto.

(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 181; amended Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275.)

Editorial Notes
Prior ProvisionsA prior section 3512, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2822, related to protection of persons failing to maintain or provide information if information collection request did not display current control number prior to the general amendment of this chapter by Pub. L. 104–13.
Another prior section 3512, added Pub. L. 93–153, title IV, § 409(b), Nov. 16, 1973, 87 Stat. 593, related to information for independent regulatory agencies, prior to the general amendment of this chapter by Pub. L. 96–511.

Amendments2000—Subsec. (a). Pub. L. 106–398 substituted “subchapter” for “chapter” in introductory provisions and par. (1).

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.



§ 3513. Director review of agency activities; reporting; agency response(a) In consultation with the Administrator of General Services, the Archivist of the United States, the Director of the National Institute of Standards and Technology, and the Director of the Office of Personnel Management, the Director shall periodically review selected agency information resources management activities to ascertain the efficiency and effectiveness of such activities to improve agency performance and the accomplishment of agency missions.

(b) Each agency having an activity reviewed under subsection (a) shall, within 60 days after receipt of a report on the review, provide a written plan to the Director describing steps (including milestones) to—(1) be taken to address information resources management problems identified in the report; and

(2) improve agency performance and the accomplishment of agency missions.


(c) Comparable Treatment.—Notwithstanding any other provision of law, the Director shall treat or review a rule or order prescribed or proposed by the Director of the Bureau of Consumer Financial Protection on the same terms and conditions as apply to any rule or order prescribed or proposed by the Board of Governors of the Federal Reserve System.

(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 181; amended Pub. L. 111–203, title X, § 1100D(b), July 21, 2010, 124 Stat. 2111.)

Editorial Notes
Prior ProvisionsA prior section 3513, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2822; amended Pub. L. 98–497, title I, § 107(b)(27), Oct. 19, 1984, 98 Stat. 2291, related to periodic review of agency activities by Director and report of review and agency response to it prior to the general amendment of this chapter by Pub. L. 104–13.

Amendments2010—Subsec. (c). Pub. L. 111–203 added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentAmendment by Pub. L. 111–203 effective on the designated transfer date, see section 1100H of Pub. L. 111–203, set out as a note under section 552a of Title 5, Government Organization and Employees.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.



§ 3514. Responsiveness to Congress(a)(1) The Director shall—(A) keep the Congress and congressional committees fully and currently informed of the major activities under this subchapter; and

(B) submit a report on such activities to the President of the Senate and the Speaker of the House of Representatives annually and at such other times as the Director determines necessary.


(2) The Director shall include in any such report a description of the extent to which agencies have—(A) reduced information collection burdens on the public, including—(i) a summary of accomplishments and planned initiatives to reduce collection of information burdens;

(ii) a list of all violations of this subchapter and of any rules, guidelines, policies, and procedures issued pursuant to this subchapter;

(iii) a list of any increase in the collection of information burden, including the authority for each such collection; and

(iv) a list of agencies that in the preceding year did not reduce information collection burdens in accordance with section 3505(a)(1), a list of the programs and statutory responsibilities of those agencies that precluded that reduction, and recommendations to assist those agencies to reduce information collection burdens in accordance with that section;


(B) improved the quality and utility of statistical information;

(C) improved public access to Government information; and

(D) improved program performance and the accomplishment of agency missions through information resources management.



(b) The preparation of any report required by this section shall be based on performance results reported by the agencies and shall not increase the collection of information burden on persons outside the Federal Government.

(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 181; amended Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275.)

Editorial Notes
Prior ProvisionsA prior section 3514, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2823, and Pub. L. 99–500, § 101(m) [title VIII, § 819], Oct. 18, 1986, 100 Stat. 1783–308, 1783–339, and Pub. L. 99–591, § 101(m) [title VIII, § 819], Oct. 30, 1986, 100 Stat. 3341–308, 3341–339, related to requirement that Director keep Congress fully informed prior to the general amendment of this chapter by Pub. L. 104–13.

Amendments2000—Subsec. (a)(1)(A), (2)(A)(ii). Pub. L. 106–398 substituted “subchapter” for “chapter” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.

Termination of Reporting RequirementsFor termination, effective May 15, 2000, of provisions of law requiring submittal to Congress of any annual, semiannual, or other regular periodic report listed in House Document No. 103–7 (in which the 8th item on page 41 identifies an annual reporting requirement which, as subsequently amended, is contained in subsec. (a) of this section), see section 3003 of Pub. L. 104–66, as amended, set out as a note under section 1113 of Title 31, Money and Finance.



§ 3515. Administrative powers
Upon the request of the Director, each agency (other than an independent regulatory agency) shall, to the extent practicable, make its services, personnel, and facilities available to the Director for the performance of functions under this subchapter.
(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 182; amended Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275.)

Editorial Notes
Prior ProvisionsA prior section 3515, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2824, related to availability of agency services, personnel, and facilities prior to the general amendment of this chapter by Pub. L. 104–13.

Amendments2000—Pub. L. 106–398 substituted “subchapter” for “chapter”.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.



§ 3516. Rules and regulations
The Director shall promulgate rules, regulations, or procedures necessary to exercise the authority provided by this subchapter.
(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 182; amended Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275.)

Editorial Notes
Prior ProvisionsA prior section 3516, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2824, related to rules and regulations prior to the general amendment of this chapter by Pub. L. 104–13.

Amendments2000—Pub. L. 106–398 substituted “subchapter” for “chapter”.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.

Policy and Procedural GuidelinesPub. L. 106–554, § 1(a)(3) [title V, § 515], Dec. 21, 2000, 114 Stat. 2763, 2763A–153, provided that:
“(a) In General.—The Director of the Office of Management and Budget shall, by not later than September 30, 2001, and with public and Federal agency involvement, issue guidelines under sections 3504(d)(1) and 3516 of title 44, United States Code, that provide policy and procedural guidance to Federal agencies for ensuring and maximizing the quality, objectivity, utility, and integrity of information (including statistical information) disseminated by Federal agencies in fulfillment of the purposes and provisions of chapter 35 of title 44, United States Code, commonly referred to as the Paperwork Reduction Act.

“(b) Content of Guidelines.—The guidelines under subsection (a) shall—“(1) apply to the sharing by Federal agencies of, and access to, information disseminated by Federal agencies; and

“(2) require that each Federal agency to which the guidelines apply—“(A) issue guidelines ensuring and maximizing the quality, objectivity, utility, and integrity of information (including statistical information) disseminated by the agency, by not later than 1 year after the date of issuance of the guidelines under subsection (a);

“(B) establish administrative mechanisms allowing affected persons to seek and obtain correction of information maintained and disseminated by the agency that does not comply with the guidelines issued under subsection (a); and

“(C) report periodically to the Director—“(i) the number and nature of complaints received by the agency regarding the accuracy of information disseminated by the agency; and

“(ii) how such complaints were handled by the agency.”









§ 3517. Consultation with other agencies and the public(a) In developing information resources management policies, plans, rules, regulations, procedures, and guidelines and in reviewing collections of information, the Director shall provide interested agencies and persons early and meaningful opportunity to comment.

(b) Any person may request the Director to review any collection of information conducted by or for an agency to determine, if, under this subchapter, a person shall maintain, provide, or disclose the information to or for the agency. Unless the request is frivolous, the Director shall, in coordination with the agency responsible for the collection of information—(1) respond to the request within 60 days after receiving the request, unless such period is extended by the Director to a specified date and the person making the request is given notice of such extension; and

(2) take appropriate remedial action, if necessary.


(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 182; amended Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275.)

Editorial Notes
Prior ProvisionsA prior section 3517, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2824, related to consultation with other agencies and the public prior to the general amendment of this chapter by Pub. L. 104–13.

Amendments2000—Subsec. (b). Pub. L. 106–398 substituted “subchapter” for “chapter” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.



§ 3518. Effect on existing laws and regulations(a) Except as otherwise provided in this subchapter, the authority of an agency under any other law to prescribe policies, rules, regulations, and procedures for Federal information resources management activities is subject to the authority of the Director under this subchapter.

(b) Nothing in this subchapter shall be deemed to affect or reduce the authority of the Secretary of Commerce or the Director of the Office of Management and Budget pursuant to Reorganization Plan No. 1 of 1977 (as amended) and Executive order, relating to telecommunications and information policy, procurement and management of telecommunications and information systems, spectrum use, and related matters.

(c)(1) Except as provided in paragraph (2), this subchapter shall not apply to the collection of information—(A) during the conduct of a Federal criminal investigation or prosecution, or during the disposition of a particular criminal matter;

(B) during the conduct of—(i) a civil action to which the United States or any official or agency thereof is a party; or

(ii) an administrative action or investigation involving an agency against specific individuals or entities;


(C) by compulsory process pursuant to the Antitrust Civil Process Act and section 13 of the Federal Trade Commission Improvements Act of 1980; or

(D) during the conduct of intelligence activities as defined in section 3.4(e) of Executive Order No. 12333, issued December 4, 1981, or successor orders, or during the conduct of cryptologic activities that are communications security activities.


(2) This subchapter applies to the collection of information during the conduct of general investigations (other than information collected in an antitrust investigation to the extent provided in subparagraph (C) of paragraph (1)) undertaken with reference to a category of individuals or entities such as a class of licensees or an entire industry.


(d) Nothing in this subchapter shall be interpreted as increasing or decreasing the authority conferred by sections 11331 and 11332 11 See References in Text note below. of title 40 on the Secretary of Commerce or the Director of the Office of Management and Budget.

(e) Nothing in this subchapter shall be interpreted as increasing or decreasing the authority of the President, the Office of Management and Budget or the Director thereof, under the laws of the United States, with respect to the substantive policies and programs of departments, agencies and offices, including the substantive authority of any Federal agency to enforce the civil rights laws.

(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 183; amended Pub. L. 104–106, div. E, title LI, § 5131(e)(2), Feb. 10, 1996, 110 Stat. 688; Pub. L. 105–85, div. A, title X, § 1073(h)(5)(C), Nov. 18, 1997, 111 Stat. 1907; Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275; Pub. L. 107–217, § 3(l)(7), Aug. 21, 2002, 116 Stat. 1302.)

Editorial Notes

References in TextReorganization Plan No. 1 of 1977, referred to in subsec. (b), is set out in the Appendix to Title 5, Government Organization and Employees.
Executive order, referred to in subsec. (b), probably means Ex. Ord. No. 12046, Mar. 27, 1978, 43 F.R. 13349, which is set out as a note under section 305 of Title 47, Telecommunications.
The Antitrust Civil Process Act, referred to in subsec. (c)(1)(C), is Pub. L. 87–664, Sept. 19, 1962, 76 Stat. 548, which is classified principally to chapter 34 (§ 1311 et seq.) of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see Short Title note set out under section 1311 of Title 15 and Tables.
Section 13 of the Federal Trade Commission Improvements Act of 1980, referred to in subsec. (c)(1)(C), is classified to section 57b–1 of Title 15.
Executive Order No. 12333, referred to in subsec. (c)(1)(D), is Ex. Ord. No. 12333, Dec. 4, 1981, 46 F.R. 59941, which is set out as a note under section 3001 of Title 50, War and National Defense.
Section 11332 of title 40, referred to in subsec. (d), was repealed by Pub. L. 107–296, title X, § 1005(a)(1), Nov. 25, 2002, 116 Stat. 2272, and Pub. L. 107–347, title III, § 305(a), Dec. 17, 2002, 116 Stat. 2960.

Prior ProvisionsA prior section 3518, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2824, related to the effect on existing laws and regulations prior to the general amendment of this chapter by Pub. L. 104–13.

Amendments2002—Subsec. (d). Pub. L. 107–217 substituted “sections 11331 and 11332 of title 40” for “section 5131 of the Clinger-Cohen Act of 1996 (40 U.S.C. 1441) and the Computer Security Act of 1987 (40 U.S.C. 759 note)”.
2000—Pub. L. 106–398 substituted “subchapter” for “chapter” wherever appearing.
1997—Subsec. (d). Pub. L. 105–85 substituted “Clinger-Cohen Act of 1996 (40 U.S.C. 1441)” for “Information Technology Management Reform Act of 1996”.
1996—Subsec. (d). Pub. L. 104–106 substituted “section 5131 of the Information Technology Management Reform Act of 1996 and the Computer Security Act of 1987 (40 U.S.C. 759 note) on the Secretary of Commerce or” for “Public Law 89–306 on the Administrator of the General Services Administration, the Secretary of Commerce, or”.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective Date of 1996 AmendmentAmendment by Pub. L. 104–106 effective 180 days after Feb. 10, 1996, see section 5701 of Pub. L. 104–106, Feb. 10, 1996, 110 Stat. 702.

Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.



§ 3519. Access to information
Under the conditions and procedures prescribed in section 716 of title 31, the Director and personnel in the Office of Information and Regulatory Affairs shall furnish such information as the Comptroller General may require for the discharge of the responsibilities of the Comptroller General. For the purpose of obtaining such information, the Comptroller General or representatives thereof shall have access to all books, documents, papers and records, regardless of form or format, of the Office.
(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 183.)

Editorial Notes
Prior ProvisionsA prior section 3519, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2825; amended Pub. L. 97–258, § 3(m)(3), Sept. 13, 1982, 96 Stat. 1066, related to access to information prior to the general amendment of this chapter by Pub. L. 104–13.

Statutory Notes and Related Subsidiaries
Effective DateSection effective Oct. 1, 1995, except as otherwise provided, see section 4(a) of Pub. L. 104–13, set out as a note under section 3501 of this title.



§ 3520. Chief Data Officers(a) Establishment.—The head of each agency shall designate a nonpolitical appointee employee in the agency as the Chief Data Officer of the agency.

(b) Qualifications.—The Chief Data Officer of an agency shall be designated on the basis of demonstrated training and experience in data management, governance (including creation, application, and maintenance of data standards), collection, analysis, protection, use, and dissemination, including with respect to any statistical and related techniques to protect and de-identify confidential data.

(c) Functions.—The Chief Data Officer of an agency shall—(1) be responsible for lifecycle data management;

(2) coordinate with any official in the agency responsible for using, protecting, disseminating, and generating data to ensure that the data needs of the agency are met;

(3) manage data assets of the agency, including the standardization of data format, sharing of data assets, and publication of data assets in accordance with applicable law;

(4) in carrying out the requirements under paragraphs (3) and (5), consult with any statistical official of the agency (as designated under section 314 of title 5);

(5) carry out the requirements of the agency under subsections (b) through (d), (f), and (i) of section 3506, section 3507, and section 3511;

(6) ensure that, to the extent practicable, agency data conforms with data management best practices;

(7) engage agency employees, the public, and contractors in using public data assets and encourage collaborative approaches on improving data use;

(8) support the Performance Improvement Officer of the agency in identifying and using data to carry out the functions described in section 1124(a)(2) of title 31;

(9) support the Evaluation Officer of the agency in obtaining data to carry out the functions described in section 313(d) of title 5;

(10) review the impact of the infrastructure of the agency on data asset accessibility and coordinate with the Chief Information Officer of the agency to improve such infrastructure to reduce barriers that inhibit data asset accessibility;

(11) ensure that, to the extent practicable, the agency maximizes the use of data in the agency, including for the production of evidence (as defined in section 3561), cybersecurity, and the improvement of agency operations;

(12) identify points of contact for roles and responsibilities related to open data use and implementation (as required by the Director);

(13) serve as the agency liaison to other agencies and the Office of Management and Budget on the best way to use existing agency data for statistical purposes (as defined in section 3561); and

(14) comply with any regulation and guidance issued under subchapter III, including the acquisition and maintenance of any required certification and training.


(d) Delegation of Responsibilities.—(1) In general.—To the extent necessary to comply with statistical laws, the Chief Data Officer of an agency shall delegate any responsibility under subsection (c) to the head of a statistical agency or unit (as defined in section 3561) within the agency.

(2) Consultation.—To the extent permissible under law, the individual to whom a responsibility has been delegated under paragraph (1) shall consult with the Chief Data Officer of the agency in carrying out such responsibility.

(3) Deference.—The Chief Data Officer of the agency shall defer to the individual to whom a responsibility has been delegated under paragraph (1) regarding the necessary delegation of such responsibility with respect to any data acquired, maintained, or disseminated by the agency under applicable statistical law.


(e) Reports.—The Chief Data Officer of an agency shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives an annual report on the compliance of the agency with the requirements of this subchapter, including information on each requirement that the agency could not carry out and, if applicable, what the agency needs to carry out such requirement.

(Added Pub. L. 107–198, § 3(a)(2), June 28, 2002, 116 Stat. 730; amended Pub. L. 115–435, title II, § 202(e)(1), Jan. 14, 2019, 132 Stat. 5541.)

Editorial Notes
Prior ProvisionsA prior section 3520 was renumbered section 3521 of this title.
Another prior section 3520, added Pub. L. 96–511, § 2(a), Dec. 11, 1980, 94 Stat. 2825; amended Pub. L. 99–500, § 101(m) [title VIII, § 820], Oct. 18, 1986, 100 Stat. 1783–308, 1783–340, and Pub. L. 99–591, § 101(m) [title VIII, § 820], Oct. 30, 1986, 100 Stat. 3341–308, 3341–340, related to authorization of appropriations prior to the general amendment of this chapter by Pub. L. 104–13.

Amendments2019—Pub. L. 115–435 amended section generally. Prior to amendment, section related to establishment of task force on information collection and dissemination.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 2019 AmendmentAmendment by Pub. L. 115–435 effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as a note under section 306 of Title 5, Government Organization and Employees.



§ 3520A. Chief Data Officer Council(a) Establishment.—There is established in the Office of Management and Budget a Chief Data Officer Council (in this section referred to as the “Council”).

(b) Purpose and Functions.—The Council shall—(1) establish Governmentwide best practices for the use, protection, dissemination, and generation of data;

(2) promote and encourage data sharing agreements between agencies;

(3) identify ways in which agencies can improve upon the production of evidence for use in policymaking;

(4) consult with the public and engage with private users of Government data and other stakeholders on how to improve access to data assets of the Federal Government; and

(5) identify and evaluate new technology solutions for improving the collection and use of data.


(c) Membership.—(1) In general.—The Chief Data Officer of each agency shall serve as a member of the Council.

(2) Chair.—The Director shall select the Chair of the Council from among the members of the Council.

(3) Additional members.—The Administrator of the Office of Electronic Government shall serve as a member of the Council.

(4) Ex officio member.—The Director shall appoint a representative for all Chief Information Officers and Evaluation Officers, and such representative shall serve as an ex officio member of the Council.


(d) Reports.—The Council shall submit to the Director, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Oversight and Government Reform of the House of Representatives a biennial report on the work of the Council.

(e) Evaluation and Termination.—(1) GAO evaluation of council.—Not later than 4 years after date 11 So in original. Probably should be preceded by “the”. of the enactment of this section, the Comptroller General shall submit to Congress a report on whether the additional duties of the Council improved the use of evidence and program evaluation in the Federal Government.

(2) Termination of council.—The Council shall terminate and this section shall be repealed upon the expiration of the 2-year period that begins on the date the Comptroller General submits the report under paragraph (1) to Congress.


(Added Pub. L. 115–435, title II, § 202(f)(1), Jan. 14, 2019, 132 Stat. 5542.)

Editorial Notes

References in TextThe date of the enactment of this section, referred to in subsec. (e)(1), is the date of enactment of Pub. L. 115–435, which was approved Jan. 14, 2019.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective DateSection effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as an Effective Date of 2019 Amendment note under section 306 of Title 5, Government Organization and Employees.



§ 3521. Authorization of appropriations
There are authorized to be appropriated to the Office of Information and Regulatory Affairs to carry out the provisions of this subchapter, and for no other purpose, $8,000,000 for each of the fiscal years 1996, 1997, 1998, 1999, 2000, and 2001.
(Added Pub. L. 104–13, § 2, May 22, 1995, 109 Stat. 184, § 3520; amended Pub. L. 106–398, § 1 [[div. A], title X, § 1064(b)], Oct. 30, 2000, 114 Stat. 1654, 1654A–275; renumbered § 3521, Pub. L. 107–198, § 3(a)(1), June 28, 2002, 116 Stat. 730.)

Editorial Notes
Amendments2002—Pub. L. 107–198 renumbered section 3520 of this title as this section.
2000—Pub. L. 106–398 substituted “subchapter” for “chapter”.

Statutory Notes and Related Subsidiaries
Effective Date of 2000 AmendmentAmendment by Pub. L. 106–398 effective 30 days after Oct. 30, 2000, see section 1 [[div. A], title X, § 1065] of Pub. L. 106–398, Oct. 30, 2000, 114 Stat. 1654, formerly set out as an Effective Date note under former section 3531 of this title.

Effective DateSection effective May 22, 1995, see section 4 of Pub. L. 104–13, set out as a note under section 3501 of this title.



[§§ 3531 to 3549. Repealed. Pub. L. 113–283, § 2(a), Dec. 18, 2014, 128 Stat. 3073]

Sections 3531 to 3538 comprised subchapter II of this chapter “INFORMATION SECURITY”.


Section 3531, added Pub. L. 107–296, title X, § 1001(b)(1), Nov. 25, 2002, 116 Stat. 2259, set forth purposes of subchapter II. See section 3551 of this title.


A prior section 3531, added Pub. L. 106–398, § 1 [[div. A], title X, § 1061], Oct. 30, 2000, 114 Stat. 1654, 1654A–266, set forth purposes of subchapter II prior to the general amendment of subchapter II by Pub. L. 107–296.


Section 3532, added Pub. L. 107–296, title X, § 1001(b)(1), Nov. 25, 2002, 116 Stat. 2260, related to definitions applicable to subchapter II. See section 3552 of this title.


A prior section 3532, added Pub. L. 106–398, § 1 [[div. A], title X, § 1061], Oct. 30, 2000, 114 Stat. 1654, 1654A–266, related to definitions applicable to subchapter II prior to the general amendment of subchapter II by Pub. L. 107–296.


Section 3533, added Pub. L. 107–296, title X, § 1001(b)(1), Nov. 25, 2002, 116 Stat. 2261, set forth authority and functions of the Director. See section 3553 of this title.


A prior section 3533, added Pub. L. 106–398, § 1 [[div. A], title X, § 1061], Oct. 30, 2000, 114 Stat. 1654, 1654A–266, set forth authority and functions of the Director prior to the general amendment of subchapter II by Pub. L. 107–296.


Section 3534, added Pub. L. 107–296, title X, § 1001(b)(1), Nov. 25, 2002, 116 Stat. 2262, related to Federal agency responsibilities. See section 3554 of this title.


A prior section 3534, added Pub. L. 106–398, § 1 [[div. A], title X, § 1061], Oct. 30, 2000, 114 Stat. 1654, 1654A–268, related to Federal agency responsibilities prior to the general amendment of subchapter II by Pub. L. 107–296.


Section 3535, added Pub. L. 107–296, title X, § 1001(b)(1), Nov. 25, 2002, 116 Stat. 2265; amended Pub. L. 108–177, title III, § 377(e), Dec. 13, 2003, 117 Stat. 2631, related to annual independent evaluation. See section 3555 of this title.


A prior section 3535, added Pub. L. 106–398, § 1 [[div. A], title X, § 1061], Oct. 30, 2000, 114 Stat. 1654, 1654A–271, related to annual independent evaluation prior to the general amendment of subchapter II by Pub. L. 107–296.


Section 3536, added Pub. L. 107–296, title X, § 1001(b)(1), Nov. 25, 2002, 116 Stat. 2266, described responsibilities for the head of each agency operating or exercising control of a national security system. See section 3557 of this title.


A prior section 3536, added Pub. L. 106–398, § 1 [[div. A], title X, § 1061], Oct. 30, 2000, 114 Stat. 1654, 1654A–272; amended Pub. L. 107–314, div. A, title X, § 1052(a), Dec. 2, 2002, 116 Stat. 2648, set forth expiration date of subchapter II prior to the general amendment of subchapter II by Pub. L. 107–296.


Section 3537, added Pub. L. 107–296, title X, § 1001(b)(1), Nov. 25, 2002, 116 Stat. 2267, authorized appropriations for fiscal years 2003 through 2007.


Section 3538, added Pub. L. 107–296, title X, § 1001(b)(1), Nov. 25, 2002, 116 Stat. 2267, related to effect on existing law. See section 3558 of this title.


Sections 3541 to 3549 comprised subchapter III of this chapter “INFORMATION SECURITY”.


Section 3541, added Pub. L. 107–347, title III, § 301(b)(1), Dec. 17, 2002, 116 Stat. 2946, set forth purposes of subchapter III. See section 3551 of this title.


Section 3542, added Pub. L. 107–347, title III, § 301(b)(1), Dec. 17, 2002, 116 Stat. 2947, related to definitions applicable to subchapter III. See section 3552 of this title.


Section 3543, added Pub. L. 107–347, title III, § 301(b)(1), Dec. 17, 2002, 116 Stat. 2947, set forth authority and functions of the Director. See section 3553 of this title.


Section 3544, added Pub. L. 107–347, title III, § 301(b)(1), Dec. 17, 2002, 116 Stat. 2949, related to Federal agency responsibilities. See section 3554 of this title.


Section 3545, added Pub. L. 107–347, title III, § 301(b)(1), Dec. 17, 2002, 116 Stat. 2952; amended Pub. L. 108–177, title III, § 377(e), Dec. 13, 2003, 117 Stat. 2631, related to annual independent evaluation. See section 3555 of this title.


Section 3546, added Pub. L. 107–347, title III, § 301(b)(1), Dec. 17, 2002, 116 Stat. 2954, related to Federal information security incident center. See section 3556 of this title.


Section 3547, added Pub. L. 107–347, title III, § 301(b)(1), Dec. 17, 2002, 116 Stat. 2954, described responsibilities for the head of each agency operating or exercising control of a national security system. See section 3557 of this title.


Section 3548, added Pub. L. 107–347, title III, § 301(b)(1), Dec. 17, 2002, 116 Stat. 2954, authorized appropriations for fiscal years 2003 through 2007.


Section 3549, added Pub. L. 107–347, title III, § 301(b)(1), Dec. 17, 2002, 116 Stat. 2955, related to effect on existing law and provided that subchapter II was not to apply while subchapter III was in effect. See section 3558 of this title.




SUBCHAPTER II—INFORMATION SECURITY
§ 3551. Purposes
The purposes of this subchapter are to—(1) provide a comprehensive framework for ensuring the effectiveness of information security controls over information resources that support Federal operations and assets;

(2) recognize the highly networked nature of the current Federal computing environment and provide effective governmentwide management and oversight of the related information security risks, including coordination of information security efforts throughout the civilian, national security, and law enforcement communities;

(3) provide for development and maintenance of minimum controls required to protect Federal information and information systems;

(4) provide a mechanism for improved oversight of Federal agency information security programs, including through automated security tools to continuously diagnose and improve security;

(5) acknowledge that commercially developed information security products offer advanced, dynamic, robust, and effective information security solutions, reflecting market solutions for the protection of critical information infrastructures important to the national defense and economic security of the nation that are designed, built, and operated by the private sector; and

(6) recognize that the selection of specific technical hardware and software information security solutions should be left to individual agencies from among commercially developed products.

(Added Pub. L. 113–283, § 2(a), Dec. 18, 2014, 128 Stat. 3073.)

Editorial Notes
Prior ProvisionsProvisions similar to this section were contained in sections 3531 and 3541 of this title prior to repeal by Pub. L. 113–283.

Statutory Notes and Related Subsidiaries
Cybersecurity Improvements to Agency Information SystemsPub. L. 114–4, title V, § 547, Mar. 4, 2015, 129 Stat. 69, provided that:
“(a) Of the amounts made available by this Act [Pub. L. 114–4, see Tables for classification] for ‘National Protection and Programs Directorate, Infrastructure Protection and Information Security’, $140,525,000 for the Federal Network Security program, project, and activity shall be used to deploy on Federal systems technology to improve the information security of agency information systems covered by [former] section 3543(a) of title 44, United States Code [see now 44 U.S.C. 3553]: Provided, That funds made available under this section shall be used to assist and support Government-wide and agency-specific efforts to provide adequate, risk-based, and cost-effective cybersecurity to address escalating and rapidly evolving threats to information security, including the acquisition and operation of a continuous monitoring and diagnostics program, in collaboration with departments and agencies, that includes equipment, software, and Department of Homeland Security supplied services: Provided further, That continuous monitoring and diagnostics software procured by the funds made available by this section shall not transmit to the Department of Homeland Security any personally identifiable information or content of network communications of other agencies’ users: Provided further, That such software shall be installed, maintained, and operated in accordance with all applicable privacy laws and agency-specific policies regarding network content.

“(b) Funds made available under this section may not be used to supplant funds provided for any such system within an agency budget.

“(c) Not later than July 1, 2015, the heads of all Federal agencies shall submit to the Committees on Appropriations of the Senate and the House of Representatives expenditure plans for necessary cybersecurity improvements to address known vulnerabilities to information systems described in subsection (a).

“(d) Not later than October 1, 2015, and semiannually thereafter, the head of each Federal agency shall submit to the Director of the Office of Management and Budget a report on the execution of the expenditure plan for that agency required by subsection (c): Provided, That the Director of the Office of Management and Budget shall summarize such execution reports and annually submit such summaries to Congress in conjunction with the annual progress report on implementation of the E-Government Act of 2002 (Public Law 107–347) [see Tables for classification], as required by section 3606 of title 44, United States Code.

“(e) This section shall not apply to the legislative and judicial branches of the Federal Government and shall apply to all Federal agencies within the executive branch except for the Department of Defense, the Central Intelligence Agency, and the Office of the Director of National Intelligence.”



Similar provisions were contained in the following prior appropriation acts:
Pub. L. 113–76, div. F, title V, § 554, Jan. 17, 2014, 128 Stat. 278.
Pub. L. 113–6, div. D, title V, § 558, Mar. 26, 2013, 127 Stat. 377.



§ 3552. Definitions(a) In General.—Except as provided under subsection (b), the definitions under section 3502 shall apply to this subchapter.

(b) Additional Definitions.—As used in this subchapter:(1) The term “binding operational directive” means a compulsory direction to an agency that—(A) is for purposes of safeguarding Federal information and information systems from a known or reasonably suspected information security threat, vulnerability, or risk;

(B) shall be in accordance with policies, principles, standards, and guidelines issued by the Director; and

(C) may be revised or repealed by the Director if the direction issued on behalf of the Director is not in accordance with policies and principles developed by the Director.


(2) The term “incident” means an occurrence that—(A) actually or imminently jeopardizes, without lawful authority, the integrity, confidentiality, or availability of information or an information system; or

(B) constitutes a violation or imminent threat of violation of law, security policies, security procedures, or acceptable use policies.


(3) The term “information security” means protecting information and information systems from unauthorized access, use, disclosure, disruption, modification, or destruction in order to provide—(A) integrity, which means guarding against improper information modification or destruction, and includes ensuring information nonrepudiation and authenticity;

(B) confidentiality, which means preserving authorized restrictions on access and disclosure, including means for protecting personal privacy and proprietary information; and

(C) availability, which means ensuring timely and reliable access to and use of information.


(4) The term “information technology” has the meaning given that term in section 11101 of title 40.

(5) The term “intelligence community” has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).

(6)(A) The term “national security system” means any information system (including any telecommunications system) used or operated by an agency or by a contractor of an agency, or other organization on behalf of an agency—(i) the function, operation, or use of which—(I) involves intelligence activities;

(II) involves cryptologic activities related to national security;

(III) involves command and control of military forces;

(IV) involves equipment that is an integral part of a weapon or weapons system; or

(V) subject to subparagraph (B), is critical to the direct fulfillment of military or intelligence missions; or


(ii) is protected at all times by procedures established for information that have been specifically authorized under criteria established by an Executive order or an Act of Congress to be kept classified in the interest of national defense or foreign policy.


(B) Subparagraph (A)(i)(V) does not include a system that is to be used for routine administrative and business applications (including payroll, finance, logistics, and personnel management applications).


(7) The term “Secretary” means the Secretary of Homeland Security.


(Added Pub. L. 113–283, § 2(a), Dec. 18, 2014, 128 Stat. 3074.)

Editorial Notes
Prior ProvisionsProvisions similar to this section were contained in sections 3532 and 3542 of this title prior to repeal by Pub. L. 113–283.



§ 3553. Authority and functions of the Director and the Secretary(a) Director.—The Director shall oversee agency information security policies and practices, including—(1) developing and overseeing the implementation of policies, principles, standards, and guidelines on information security, including through ensuring timely agency adoption of and compliance with standards promulgated under section 11331 of title 40;

(2) requiring agencies, consistent with the standards promulgated under such section 11331 and the requirements of this subchapter, to identify and provide information security protections commensurate with the risk and magnitude of the harm resulting from the unauthorized access, use, disclosure, disruption, modification, or destruction of—(A) information collected or maintained by or on behalf of an agency; or

(B) information systems used or operated by an agency or by a contractor of an agency or other organization on behalf of an agency;


(3) ensuring that the Secretary carries out the authorities and functions under subsection (b);

(4) coordinating the development of standards and guidelines under section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3) with agencies and offices operating or exercising control of national security systems (including the National Security Agency) to assure, to the maximum extent feasible, that such standards and guidelines are complementary with standards and guidelines developed for national security systems;

(5) overseeing agency compliance with the requirements of this subchapter and section 1326 of title 41, including through any authorized action under section 11303 of title 40, to enforce accountability for compliance with such requirements; and

(6) coordinating information security policies and procedures with related information resources management policies and procedures.


(b) Secretary.—The Secretary, in consultation with the Director, shall administer the implementation of agency information security policies and practices for information systems, except for national security systems and information systems described in paragraph (2) or (3) of subsection (e), including—(1) assisting the Director in carrying out the authorities and functions under paragraphs (1), (2), (3), (5), and (6) of subsection (a);

(2) developing and overseeing the implementation of binding operational directives to agencies to implement the policies, principles, standards, and guidelines developed by the Director under subsection (a)(1) and the requirements of this subchapter, which may be revised or repealed by the Director if the operational directives issued on behalf of the Director are not in accordance with policies, principles, standards, and guidelines developed by the Director, including—(A) requirements for reporting security incidents to the Federal information security incident center established under section 3556;

(B) requirements for the contents of the annual reports required to be submitted under section 3554(c)(1);

(C) requirements for the mitigation of exigent risks to information systems; and

(D) other operational requirements as the Director or Secretary, in consultation with the Director, may determine necessary;


(3) monitoring agency implementation of information security policies and practices;

(4) convening meetings with senior agency officials to help ensure effective implementation of information security policies and practices;

(5) coordinating Government-wide efforts on information security policies and practices, including consultation with the Chief Information Officers Council established under section 3603 and the Director of the National Institute of Standards and Technology;

(6) providing operational and technical assistance to agencies in implementing policies, principles, standards, and guidelines on information security, including implementation of standards promulgated under section 11331 of title 40, including by—(A) operating the Federal information security incident center established under section 3556;

(B) upon request by an agency, deploying, operating, and maintaining technology to assist the agency to continuously diagnose and mitigate against cyber threats and vulnerabilities, with or without reimbursement;

(C) compiling and analyzing data on agency information security; and

(D) developing and conducting targeted operational evaluations, including threat and vulnerability assessments, on the information systems;


(7) hunting for and identifying, with or without advance notice to or authorization from agencies, threats and vulnerabilities within Federal information systems;

(8) upon request by an agency, and at the Secretary’s discretion, with or without reimbursement—(A) providing services, functions, and capabilities, including operation of the agency’s information security program, to assist the agency with meeting the requirements set forth in section 3554(b); and

(B) deploying, operating, and maintaining secure technology platforms and tools, including networks and common business applications, for use by the agency to perform agency functions, including collecting, maintaining, storing, processing, disseminating, and analyzing information; and


(9) other actions as the Director or the Secretary, in consultation with the Director, may determine necessary to carry out this subsection.


(c) Report.—Not later than March 1 of each year, the Director, in consultation with the Secretary, shall submit to Congress a report on the effectiveness of information security policies and practices during the preceding year, including—(1) a summary of the incidents described in the annual reports required to be submitted under section 3554(c)(1), including a summary of the information required under section 3554(c)(1)(A)(iii);

(2) a description of the threshold for reporting major information security incidents;

(3) a summary of the results of evaluations required to be performed under section 3555;

(4) an assessment of agency compliance with standards promulgated under section 11331 of title 40; and

(5) an assessment of agency compliance with data breach notification policies and procedures issued by the Director.


(d) National Security Systems.—Except for the authorities and functions described in subsection (a)(5) and subsection (c), the authorities and functions of the Director and the Secretary under this section shall not apply to national security systems.

(e) Department of Defense and Intelligence Community Systems.—(1) The authorities of the Director described in paragraphs (1) and (2) of subsection (a) shall be delegated to the Secretary of Defense in the case of systems described in paragraph (2) and to the Director of National Intelligence in the case of systems described in paragraph (3).

(2) The systems described in this paragraph are systems that are operated by the Department of Defense, a contractor of the Department of Defense, or another entity on behalf of the Department of Defense that processes any information the unauthorized access, use, disclosure, disruption, modification, or destruction of which would have a debilitating impact on the mission of the Department of Defense.

(3) The systems described in this paragraph are systems that are operated by an element of the intelligence community, a contractor of an element of the intelligence community, or another entity on behalf of an element of the intelligence community that processes any information the unauthorized access, use, disclosure, disruption, modification, or destruction of which would have a debilitating impact on the mission of an element of the intelligence community.


(f) Consideration.—(1) In general.—In carrying out the responsibilities under subsection (b), the Secretary shall consider any applicable standards or guidelines developed by the National Institute of Standards and Technology and issued by the Secretary of Commerce under section 11331 of title 40.11 See References in Text note below.

(2) Directives.—The Secretary shall—(A) consult with the Director of the National Institute of Standards and Technology regarding any binding operational directive that implements standards and guidelines developed by the National Institute of Standards and Technology; and

(B) ensure that binding operational directives issued under subsection (b)(2) do not conflict with the standards and guidelines issued under section 11331 of title 40.1


(3) Rule of construction.—Nothing in this subchapter shall be construed as authorizing the Secretary to direct the Secretary of Commerce in the development and promulgation of standards and guidelines under section 11331 of title 40.1


(g) Exercise of Authority.—To ensure fiscal and policy consistency, the Secretary shall exercise the authority under this section subject to direction by the President, in coordination with the Director.

(h) Direction to Agencies.—(1) Authority.—(A) In general.—Subject to subparagraph (B), in response to a known or reasonably suspected information security threat, vulnerability, or incident that represents a substantial threat to the information security of an agency, the Secretary may issue an emergency directive to the head of an agency to take any lawful action with respect to the operation of the information system, including such systems used or operated by another entity on behalf of an agency, that collects, processes, stores, transmits, disseminates, or otherwise maintains agency information, for the purpose of protecting the information system from, or mitigating, an information security threat.

(B) Exception.—The authorities of the Secretary under this subsection shall not apply to a system described subsection (d) or to a system described in paragraph (2) or (3) of subsection (e).


(2) Procedures for use of authority.—The Secretary shall—(A) in coordination with the Director, and in consultation with Federal contractors as appropriate, establish procedures governing the circumstances under which a directive may be issued under this subsection, which shall include—(i) thresholds and other criteria;

(ii) privacy and civil liberties protections; and

(iii) providing notice to potentially affected third parties;


(B) specify the reasons for the required action and the duration of the directive;

(C) minimize the impact of a directive under this subsection by—(i) adopting the least intrusive means possible under the circumstances to secure the agency information systems; and

(ii) limiting directives to the shortest period practicable;


(D) notify the Director and the head of any affected agency immediately upon the issuance of a directive under this subsection;

(E) consult with the Director of the National Institute of Standards and Technology regarding any directive under this subsection that implements standards and guidelines developed by the National Institute of Standards and Technology;

(F) ensure that directives issued under this subsection do not conflict with the standards and guidelines issued under section 11331 of title 40;

(G) consider any applicable standards or guidelines developed by the National Institute of Standards and Technology issued by the Secretary of Commerce under section 11331 of title 40; and

(H) not later than February 1 of each year, submit to the appropriate congressional committees a report regarding the specific actions the Secretary has taken pursuant to paragraph (1)(A).


(3) Imminent threats.—(A) In general.—Notwithstanding section 3554, the Secretary may authorize the use under this subsection of the intrusion detection and prevention capabilities established under section 230(b)(1) 1 of the Homeland Security Act of 2002 for the purpose of ensuring the security of agency information systems, if—(i) the Secretary determines there is an imminent threat to agency information systems;

(ii) the Secretary determines a directive under subsection (b)(2)(C) or paragraph (1)(A) is not reasonably likely to result in a timely response to the threat;

(iii) the Secretary determines the risk posed by the imminent threat outweighs any adverse consequences reasonably expected to result from the use of the intrusion detection and prevention capabilities under the control of the Secretary;

(iv) the Secretary provides prior notice to the Director, and the head and chief information officer (or equivalent official) of each agency to which specific actions will be taken pursuant to this paragraph, and notifies the appropriate congressional committees and authorizing committees of each such agency within 7 days of taking an action under this paragraph of—(I) any action taken under this paragraph; and

(II) the reasons for and duration and nature of the action;


(v) the action of the Secretary is consistent with applicable law; and

(vi) the Secretary authorizes the use of the intrusion detection and prevention capabilities in accordance with the advance procedures established under subparagraph (C).


(B) Limitation on delegation.—The authority under this paragraph may not be delegated by the Secretary.

(C) Advance procedures.—The Secretary shall, in coordination with the Director, and in consultation with the heads of Federal agencies, establish procedures governing the circumstances under which the Secretary may authorize the use of the intrusion detection and prevention capabilities under subparagraph (A). The Secretary shall submit the procedures to Congress.


(4) Limitation.—The Secretary may direct or authorize lawful action or the use of the intrusion detection and prevention capabilities under this subsection only to—(A) protect agency information from unauthorized access, use, disclosure, disruption, modification, or destruction; or

(B) require the remediation of or protect against identified information security risks with respect to—(i) information collected or maintained by or on behalf of an agency; or

(ii) that portion of an information system used or operated by an agency or by a contractor of an agency or other organization on behalf of an agency.




(i) Annual Report to Congress.—Not later than February 1 of each year, the Director and the Secretary shall submit to the appropriate congressional committees a report regarding the specific actions the Director and the Secretary have taken pursuant to subsection (a)(5), including any actions taken pursuant to section 11303(b)(5) of title 40.

(j) Rule of Construction.—Nothing in this section shall be construed to require the Secretary to provide notice to any private entity before the Secretary issues a binding operational directive under subsection (b)(2).

(k) Appropriate Congressional Committees Defined.—In this section, the term “appropriate congressional committees” means—(1) the Committee on Appropriations and the Committee on Homeland Security and Governmental Affairs of the Senate; and

(2) the Committee on Appropriations, the Committee on Homeland Security, the Committee on Oversight and Government Reform, and the Committee on Science, Space, and Technology of the House of Representatives.


(l) Information Sharing.—(1) In general.—Notwithstanding any other provision of law, including any provision of law that would otherwise restrict or prevent the head of an agency from disclosing information to the Secretary, the Secretary in carrying out this section and title XXII of the Homeland Security Act of 2002 (6 U.S.C. 651 et seq.) may access, use, retain, and disclose, and the head of an agency may disclose to the Secretary, information, for the purpose of protecting information and information systems from cybersecurity risks.

(2) Exception.—Paragraph (1) shall not apply to national security systems or to information systems described in paragraph (2) or (3) of subsection (e).


(Added Pub. L. 113–283, § 2(a), Dec. 18, 2014, 128 Stat. 3075; amended Pub. L. 114–113, div. N, title II, §§ 224(e), 229(a), Dec. 18, 2015, 129 Stat. 2967, 2972; Pub. L. 115–390, title II, § 204(a)(1), Dec. 21, 2018, 132 Stat. 5192; Pub. L. 116–92, div. E, title LXIV, § 6432, Dec. 20, 2019, 133 Stat. 2200; Pub. L. 116–283, div. A, title XVII, § 1705, Jan. 1, 2021, 134 Stat. 4082.)

Editorial Notes

References in TextSection 11331 of title 40, referred to in subsec. (f), was generally amended by both Pub. L. 107–347 and Pub. L. 107–296. As amended by Pub. L. 107–347, effective Dec. 17, 2002, section 11331 of title 40 provided for the prescription by the Secretary of Commerce of standards and guidelines pertaining to Federal information systems. See 2002 Amendment note under that section. As amended by Pub. L. 107–296, effective 60 days after Nov. 25, 2002, section 11331 of title 40 provided for the promulgation by the Director of the Office of Management and Budget of information security standards pertaining to Federal information systems.
Section 230(b)(1) of the Homeland Security Act of 2002, referred to in subsec. (h)(3)(A), is section 230(b)(1) of title II of Pub. L. 107–296, as added by Pub. L. 114–113, div. N, title II, § 223(a)(6), Dec. 18, 2015, 129 Stat. 2964, which was redesignated section 2213(b)(1) of Pub. L. 107–296 by section 2(g)(2)(I) of Pub. L. 115–278, Nov. 16, 2018, 132 Stat. 4178, and is classified to section 663(b)(1) of Title 6, Domestic Security.
The Homeland Security Act of 2002, referred to in subsec. (l)(1), is Pub. L. 107–296, Nov. 25, 2002, 116 Stat. 2135. Title XXII of the Act is classified generally to subchapter XVIII (§ 651 et seq.) of chapter 1 of Title 6, Domestic Security. For complete classification of this Act to the Code, see Short Title note set out under section 101 of Title 6 and Tables.

Prior ProvisionsProvisions similar to this section were contained in sections 3533 and 3543 of this title prior to repeal by Pub. L. 113–283.

Amendments2021—Subsec. (b)(7) to (9). Pub. L. 116–283, § 1705(1), added pars. (7) and (8) and redesignated former par. (7) as (9).
Subsec. (l). Pub. L. 116–283, § 1705(2), added subsec. (l).
2019—Subsecs. (j), (k). Pub. L. 116–92 added subsec. (j) and redesignated former subsec. (j) as (k).
2018—Subsec. (a)(5). Pub. L. 115–390 inserted “and section 1326 of title 41” after “compliance with the requirements of this subchapter”.
2015—Subsec. (b)(6)(B). Pub. L. 114–113, § 224(e), inserted “, operating, and maintaining” after “deploying”.
Subsecs. (h) to (j). Pub. L. 114–113, § 229(a), added subsecs. (h) to (j).

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective Date of 2018 AmendmentAmendment by Pub. L. 115–390 effective 90 days after Dec. 21, 2018, see section 205 of Pub. L. 115–390, set out as an Effective Date note under section 1321 of this title.

ConstructionPub. L. 115–390, title II, § 204(b), Dec. 21, 2018, 132 Stat. 5193, provided that: “Nothing in this title [see section 201 of Pub. L. 115–390, set out as a Short Title of 2018 note under section 101 of Title 41, Public Contracts] shall be construed to alter or impede any authority or responsibility under section 3553 of title 44, United States Code.”


BreachesPub. L. 113–283, § 2(d), Dec. 18, 2014, 128 Stat. 3085, provided that:
“(1) Requirements.—The Director of the Office of Management and Budget shall ensure that data breach notification policies and guidelines are updated periodically and require—“(A) except as provided in paragraph (4), notice by the affected agency to each committee of Congress described in section 3554(c)(1) of title 44, United States Code, as added by subsection (a), the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives, which shall—“(i) be provided expeditiously and not later than 30 days after the date on which the agency discovered the unauthorized acquisition or access; and

“(ii) include—“(I) information about the breach, including a summary of any information that the agency knows on the date on which notification is provided about how the breach occurred;

“(II) an estimate of the number of individuals affected by the breach, based on information that the agency knows on the date on which notification is provided, including an assessment of the risk of harm to affected individuals;

“(III) a description of any circumstances necessitating a delay in providing notice to affected individuals; and

“(IV) an estimate of whether and when the agency will provide notice to affected individuals; and



“(B) notice by the affected agency to affected individuals, pursuant to data breach notification policies and guidelines, which shall be provided as expeditiously as practicable and without unreasonable delay after the agency discovers the unauthorized acquisition or access.


“(2) National security; law enforcement; remediation.—The Attorney General, the head of an element of the intelligence community (as such term is defined under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)), or the Secretary of Homeland Security may delay the notice to affected individuals under paragraph (1)(B) if the notice would disrupt a law enforcement investigation, endanger national security, or hamper security remediation actions.

“(3) Reports.—“(A) Director of omb.—During the first 2 years beginning after the date of enactment of this Act [Dec. 18, 2014], the Director of the Office of Management and Budget shall, on an annual basis—“(i) assess agency implementation of data breach notification policies and guidelines in aggregate; and

“(ii) include the assessment described in clause (i) in the report required under section 3553(c) of title 44, United States Code.


“(B) Secretary of homeland security.—During the first 2 years beginning after the date of enactment of this Act, the Secretary of Homeland Security shall include an assessment of the status of agency implementation of data breach notification policies and guidelines in the requirements under section 3553(b)(2)(B) of title 44, United States Code.


“(4) Exception.—Any element of the intelligence community (as such term is defined under section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)) that is required to provide notice under paragraph (1)(A) shall only provide such notice to appropriate committees of Congress.

“(5) Rule of construction.—Nothing in paragraph (1) shall be construed to alter any authority of a Federal agency or department.”



Similar provisions were contained in Pub. L. 113–282, § 7(b), Dec. 18, 2014, 128 Stat. 3071.



§ 3554. Federal agency responsibilities(a) In General.—The head of each agency shall—(1) be responsible for—(A) providing information security protections commensurate with the risk and magnitude of the harm resulting from unauthorized access, use, disclosure, disruption, modification, or destruction of—(i) information collected or maintained by or on behalf of the agency; and

(ii) information systems used or operated by an agency or by a contractor of an agency or other organization on behalf of an agency;


(B) complying with the requirements of this subchapter, subchapter III of chapter 13 of title 41, and related policies, procedures, standards, and guidelines, including—(i) information security standards promulgated under section 11331 of title 40;

(ii) operational directives developed by the Secretary under section 3553(b);

(iii) policies and procedures issued by the Director;

(iv) information security standards and guidelines for national security systems issued in accordance with law and as directed by the President;

(v) emergency directives issued by the Secretary under section 3553(h); and

(vi) responsibilities relating to assessing and avoiding, mitigating, transferring, or accepting supply chain risks under section 1326 of title 41, and complying with exclusion and removal orders issued under section 1323 of such title; and


(C) ensuring that information security management processes are integrated with agency strategic, operational, and budgetary planning processes;


(2) ensure that senior agency officials provide information security for the information and information systems that support the operations and assets under their control, including through—(A) assessing the risk and magnitude of the harm that could result from the unauthorized access, use, disclosure, disruption, modification, or destruction of such information or information systems;

(B) determining the levels of information security appropriate to protect such information and information systems in accordance with standards promulgated under section 11331 of title 40, for information security classifications and related requirements;

(C) implementing policies and procedures to cost-effectively reduce risks to an acceptable level; and

(D) periodically testing and evaluating information security controls and techniques to ensure that they are effectively implemented;


(3) delegate to the agency Chief Information Officer established under section 3506 (or comparable official in an agency not covered by such section) the authority to ensure compliance with the requirements imposed on the agency under this subchapter, including—(A) designating a senior agency information security officer who shall—(i) carry out the Chief Information Officer’s responsibilities under this section;

(ii) possess professional qualifications, including training and experience, required to administer the functions described under this section;

(iii) have information security duties as that official’s primary duty; and

(iv) head an office with the mission and resources to assist in ensuring agency compliance with this section;


(B) developing and maintaining an agencywide information security program as required by subsection (b);

(C) developing and maintaining information security policies, procedures, and control techniques to address all applicable requirements, including those issued under section 3553 of this title and section 11331 of title 40;

(D) training and overseeing personnel with significant responsibilities for information security with respect to such responsibilities; and

(E) assisting senior agency officials concerning their responsibilities under paragraph (2);


(4) ensure that the agency has trained personnel sufficient to assist the agency in complying with the requirements of this subchapter and related policies, procedures, standards, and guidelines;

(5) ensure that the agency Chief Information Officer, in coordination with other senior agency officials, reports annually to the agency head on the effectiveness of the agency information security program, including progress of remedial actions;

(6) ensure that senior agency officials, including chief information officers of component agencies or equivalent officials, carry out responsibilities under this subchapter as directed by the official delegated authority under paragraph (3); and

(7) ensure that all personnel are held accountable for complying with the agency-wide information security program implemented under subsection (b).


(b) Agency Program.—Each agency shall develop, document, and implement an agency-wide information security program to provide information security for the information and information systems that support the operations and assets of the agency, including those provided or managed by another agency, contractor, or other source, that includes—(1) periodic assessments of the risk and magnitude of the harm that could result from the unauthorized access, use, disclosure, disruption, modification, or destruction of information and information systems that support the operations and assets of the agency, which may include using automated tools consistent with standards and guidelines promulgated under section 11331 of title 40;

(2) policies and procedures that—(A) are based on the risk assessments required by paragraph (1);

(B) cost-effectively reduce information security risks to an acceptable level;

(C) ensure that information security is addressed throughout the life cycle of each agency information system; and

(D) ensure compliance with—(i) the requirements of this subchapter;

(ii) policies and procedures as may be prescribed by the Director, and information security standards promulgated under section 11331 of title 40;

(iii) minimally acceptable system configuration requirements, as determined by the agency; and

(iv) any other applicable requirements, including standards and guidelines for national security systems issued in accordance with law and as directed by the President;



(3) subordinate plans for providing adequate information security for networks, facilities, and systems or groups of information systems, as appropriate;

(4) security awareness training to inform personnel, including contractors and other users of information systems that support the operations and assets of the agency, of—(A) information security risks associated with their activities; and

(B) their responsibilities in complying with agency policies and procedures designed to reduce these risks;


(5) periodic testing and evaluation of the effectiveness of information security policies, procedures, and practices, to be performed with a frequency depending on risk, but no less than annually, of which such testing—(A) shall include testing of management, operational, and technical controls of every information system identified in the inventory required under section 3505(c); 11 So in original. Section 3505 contains two subsecs. (c).

(B) may include testing relied on in an evaluation under section 3555; and

(C) shall include using automated tools, consistent with standards and guidelines promulgated under section 11331 of title 40;


(6) a process for planning, implementing, evaluating, and documenting remedial action to address any deficiencies in the information security policies, procedures, and practices of the agency;

(7) procedures for detecting, reporting, and responding to security incidents, which—(A) shall be consistent with the standards and guidelines described in section 3556(b);

(B) may include using automated tools; and

(C) shall include—(i) mitigating risks associated with such incidents before substantial damage is done;

(ii) notifying and consulting with the Federal information security incident center established in section 3556; and

(iii) notifying and consulting with, as appropriate—(I) law enforcement agencies and relevant Offices of Inspector General and Offices of General Counsel;

(II) an office designated by the President for any incident involving a national security system;

(III) for a major incident, the committees of Congress described in subsection (c)(1)—(aa) not later than 7 days after the date on which there is a reasonable basis to conclude that the major incident has occurred; and

(bb) after the initial notification under item (aa), within a reasonable period of time after additional information relating to the incident is discovered, including the summary required under subsection (c)(1)(A)(i); and


(IV) any other agency or office, in accordance with law or as directed by the President; and




(8) plans and procedures to ensure continuity of operations for information systems that support the operations and assets of the agency.


(c) Agency Reporting.—(1) Annual report.—(A) In general.—Each agency shall submit to the Director, the Secretary, the Committee on Government Reform, the Committee on Homeland Security, and the Committee on Science of the House of Representatives, the Committee on Homeland Security and Governmental Affairs and the Committee on Commerce, Science, and Transportation of the Senate, the appropriate authorization and appropriations committees of Congress, and the Comptroller General a report on the adequacy and effectiveness of information security policies, procedures, and practices, including—(i) a description of each major information security incident or related sets of incidents, including summaries of—(I) the threats and threat actors, vulnerabilities, and impacts relating to the incident;

(II) the risk assessments conducted under section 3554(a)(2)(A) of the affected information systems before the date on which the incident occurred;

(III) the status of compliance of the affected information systems with applicable security requirements at the time of the incident; and

(IV) the detection, response, and remediation actions;


(ii) the total number of information security incidents, including a description of incidents resulting in significant compromise of information security, system impact levels, types of incident, and locations of affected systems;

(iii) a description of each major information security incident that involved a breach of personally identifiable information, as defined by the Director, including—(I) the number of individuals whose information was affected by the major information security incident; and

(II) a description of the information that was breached or exposed; and


(iv) any other information as the Director or the Secretary, in consultation with the Director, may require.


(B) Unclassified report.—(i) In general.—Each report submitted under subparagraph (A) shall be in unclassified form, but may include a classified annex.

(ii) Access to information.—The head of an agency shall ensure that, to the greatest extent practicable, information is included in the unclassified version of the reports submitted by the agency under subparagraph (A).



(2) Other plans and reports.—Each agency shall address the adequacy and effectiveness of information security policies, procedures, and practices in management plans and reports.


(d) Performance Plan.—(1) In addition to the requirements of subsection (c), each agency, in consultation with the Director, shall include as part of the performance plan required under section 1115 of title 31 a description of—(A) the time periods; and

(B) the resources, including budget, staffing, and training,

that are necessary to implement the program required under subsection (b).

(2) The description under paragraph (1) shall be based on the risk assessments required under subsection (b)(1).


(e) Public Notice and Comment.—Each agency shall provide the public with timely notice and opportunities for comment on proposed information security policies and procedures to the extent that such policies and procedures affect communication with the public.

(Added Pub. L. 113–283, § 2(a), Dec. 18, 2014, 128 Stat. 3078; amended Pub. L. 114–113, div. N, title II, § 229(b), Dec. 18, 2015, 129 Stat. 2974; Pub. L. 115–390, title II, § 204(a)(2), Dec. 21, 2018, 132 Stat. 5193.)

Editorial Notes
Prior ProvisionsProvisions similar to this section were contained in sections 3534 and 3544 of this title prior to repeal by Pub. L. 113–283.

Amendments2018—Subsec. (a)(1)(B). Pub. L. 115–390, § 204(a)(2)(A), inserted “, subchapter III of chapter 13 of title 41,” after “complying with the requirements of this subchapter” in introductory provisions.
Subsec. (a)(1)(B)(vi). Pub. L. 115–390, § 204(a)(2)(B), (C), added cl. (vi).
2015—Subsec. (a)(1)(B)(v). Pub. L. 114–113 added cl. (v).

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–390 effective 90 days after Dec. 21, 2018, see section 205 of Pub. L. 115–390, set out as an Effective Date note under section 1321 of Title 41, Public Contracts.

Major IncidentPub. L. 113–283, § 2(b), Dec. 18, 2014, 128 Stat. 3085, provided that: 
“The Director of the Office of Management and Budget shall—
“(1) develop guidance on what constitutes a major incident for purposes of section 3554(b) of title 44, United States Code, as added by subsection (a); and

“(2) provide to Congress periodic briefings on the status of the developing of the guidance until the date on which the guidance is issued.”






§ 3555. Annual independent evaluation(a) In General.—(1) Each year each agency shall have performed an independent evaluation of the information security program and practices of that agency to determine the effectiveness of such program and practices.

(2) Each evaluation under this section shall include—(A) testing of the effectiveness of information security policies, procedures, and practices of a representative subset of the agency’s information systems;

(B) an assessment of the effectiveness of the information security policies, procedures, and practices of the agency; and

(C) separate presentations, as appropriate, regarding information security relating to national security systems.



(b) Independent Auditor.—Subject to subsection (c)—(1) for each agency with an Inspector General appointed under the Inspector General Act of 1978, the annual evaluation required by this section shall be performed by the Inspector General or by an independent external auditor, as determined by the Inspector General of the agency; and

(2) for each agency to which paragraph (1) does not apply, the head of the agency shall engage an independent external auditor to perform the evaluation.


(c) National Security Systems.—For each agency operating or exercising control of a national security system, that portion of the evaluation required by this section directly relating to a national security system shall be performed—(1) only by an entity designated by the agency head; and

(2) in such a manner as to ensure appropriate protection for information associated with any information security vulnerability in such system commensurate with the risk and in accordance with all applicable laws.


(d) Existing Evaluations.—The evaluation required by this section may be based in whole or in part on an audit, evaluation, or report relating to programs or practices of the applicable agency.

(e) Agency Reporting.—(1) Each year, not later than such date established by the Director, the head of each agency shall submit to the Director the results of the evaluation required under this section.

(2) To the extent an evaluation required under this section directly relates to a national security system, the evaluation results submitted to the Director shall contain only a summary and assessment of that portion of the evaluation directly relating to a national security system.


(f) Protection of Information.—Agencies and evaluators shall take appropriate steps to ensure the protection of information which, if disclosed, may adversely affect information security. Such protections shall be commensurate with the risk and comply with all applicable laws and regulations.

(g) OMB Reports to Congress.—(1) The Director shall summarize the results of the evaluations conducted under this section in the report to Congress required under section 3553(c).

(2) The Director’s report to Congress under this subsection shall summarize information regarding information security relating to national security systems in such a manner as to ensure appropriate protection for information associated with any information security vulnerability in such system commensurate with the risk and in accordance with all applicable laws.

(3) Evaluations and any other descriptions of information systems under the authority and control of the Director of National Intelligence or of National Foreign Intelligence Programs systems under the authority and control of the Secretary of Defense shall be made available to Congress only through the appropriate oversight committees of Congress, in accordance with applicable laws.


(h) Comptroller General.—The Comptroller General shall periodically evaluate and report to Congress on—(1) the adequacy and effectiveness of agency information security policies and practices; and

(2) implementation of the requirements of this subchapter.


(i) Assessment Technical Assistance.—The Comptroller General may provide technical assistance to an Inspector General or the head of an agency, as applicable, to assist the Inspector General or head of an agency in carrying out the duties under this section, including by testing information security controls and procedures.

(j) Guidance.—The Director, in consultation with the Secretary, the Chief Information Officers Council established under section 3603, the Council of the Inspectors General on Integrity and Efficiency, and other interested parties as appropriate, shall ensure the development of guidance for evaluating the effectiveness of an information security program and practices.

(Added Pub. L. 113–283, § 2(a), Dec. 18, 2014, 128 Stat. 3082.)

Editorial Notes

References in TextThe Inspector General Act of 1978, referred to in subsec. (b)(1), is Pub. L. 95–452, Oct. 12, 1978, 92 Stat. 1101, which is set out in the Appendix to Title 5, Government Organization and Employees.

Prior ProvisionsProvisions similar to this section were contained in sections 3535 and 3545 of this title prior to repeal by Pub. L. 113–283.



§ 3556. Federal information security incident center(a) In General.—The Secretary shall ensure the operation of a central Federal information security incident center to—(1) provide timely technical assistance to operators of agency information systems regarding security incidents, including guidance on detecting and handling information security incidents;

(2) compile and analyze information about incidents that threaten information security;

(3) inform operators of agency information systems about current and potential information security threats, and vulnerabilities;

(4) provide, as appropriate, intelligence and other information about cyber threats, vulnerabilities, and incidents to agencies to assist in risk assessments conducted under section 3554(b); and

(5) consult with the National Institute of Standards and Technology, agencies or offices operating or exercising control of national security systems (including the National Security Agency), and such other agencies or offices in accordance with law and as directed by the President regarding information security incidents and related matters.


(b) National Security Systems.—Each agency operating or exercising control of a national security system shall share information about information security incidents, threats, and vulnerabilities with the Federal information security incident center to the extent consistent with standards and guidelines for national security systems, issued in accordance with law and as directed by the President.

(Added Pub. L. 113–283, § 2(a), Dec. 18, 2014, 128 Stat. 3084.)

Editorial Notes
Prior ProvisionsProvisions similar to this section were contained in section 3546 of this title prior to repeal by Pub. L. 113–283.



§ 3557. National security systems
The head of each agency operating or exercising control of a national security system shall be responsible for ensuring that the agency—(1) provides information security protections commensurate with the risk and magnitude of the harm resulting from the unauthorized access, use, disclosure, disruption, modification, or destruction of the information contained in such system;

(2) implements information security policies and practices as required by standards and guidelines for national security systems, issued in accordance with law and as directed by the President; and

(3) complies with the requirements of this subchapter.

(Added Pub. L. 113–283, § 2(a), Dec. 18, 2014, 128 Stat. 3084.)

Editorial Notes
Prior ProvisionsProvisions similar to this section were contained in sections 3536 and 3547 of this title prior to repeal by Pub. L. 113–283.



§ 3558. Effect on existing law
Nothing in this subchapter, section 11331 of title 40, or section 20 of the National Standards 11 So in original. Probably should be “National Institute of Standards”. and Technology Act (15 U.S.C. 278g–3) may be construed as affecting the authority of the President, the Office of Management and Budget or the Director thereof, the National Institute of Standards and Technology, or the head of any agency, with respect to the authorized use or disclosure of information, including with regard to the protection of personal privacy under section 552a of title 5, the disclosure of information under section 552 of title 5, the management and disposition of records under chapters 22 So in original. Probably should be “chapter”. 29, 31, or 33 of title 44, the management of information resources under subchapter I of chapter 35 of this title, or the disclosure of information to the Congress or the Comptroller General of the United States.
(Added Pub. L. 113–283, § 2(a), Dec. 18, 2014, 128 Stat. 3084.)

Editorial Notes
Prior ProvisionsProvisions similar to this section were contained in sections 3538 and 3549 of this title prior to repeal by Pub. L. 113–283.



§ 3559. Federal websites required to be mobile friendly(a) In General.—If, on or after the date that is 180 days after the date of the enactment of this section, an agency creates a website that is intended for use by the public or conducts a redesign of an existing legacy website that is intended for use by the public, the agency shall ensure to the greatest extent practicable that the website is mobile friendly.

(b) Definitions.—In this section:(1) Agency.—The term “agency” has the meaning given that term in section 551 of title 5.

(2) Mobile friendly.—The term “mobile friendly” means, with respect to a website, that the website is configured in such a way that the website may be navigated, viewed, and accessed on a smartphone, tablet computer, or similar mobile device.


(Added Pub. L. 115–114, § 2(a), Jan. 10, 2018, 131 Stat. 2278.)

Editorial Notes

References in TextThe date of the enactment of this section, referred to in subsec. (a), is the date of enactment of Pub. L. 115–114, which was approved Jan. 10, 2018.




SUBCHAPTER III—CONFIDENTIAL INFORMATION PROTECTION AND STATISTICAL EFFICIENCY

Editorial Notes
Prior ProvisionsProvisions similar to those in parts A to C of this subchapter were contained in Pub. L. 107–347, title V, Dec. 17, 2002, 116 Stat. 2962, which was set out as a note under section 3501 of this title, prior to repeal by Pub. L. 115–435, title III, § 302(c)(1), title IV, § 403, Jan. 14, 2019, 132 Stat. 5552, 5557, effective 180 days after Jan. 14, 2019.


Part A—General
§ 3561. Definitions
In this subchapter:(1) Agency.—The term “agency” means any entity that falls within the definition of the term “executive agency”, as defined in section 102 of title 31, or “agency”, as defined in section 3502.

(2) Agent.—The term “agent” means an individual—(A)(i) who is an employee of a private organization or a researcher affiliated with an institution of higher learning (including a person granted special sworn status by the Bureau of the Census under section 23(c) of title 13), and with whom a contract or other agreement is executed, on a temporary basis, by an executive agency to perform exclusively statistical activities under the control and supervision of an officer or employee of that agency;

(ii) who is working under the authority of a government entity with which a contract or other agreement is executed by an executive agency to perform exclusively statistical activities under the control of an officer or employee of that agency;

(iii) who is a self-employed researcher, a consultant, a contractor, or an employee of a contractor, and with whom a contract or other agreement is executed by an executive agency to perform a statistical activity under the control of an officer or employee of that agency; or

(iv) who is a contractor or an employee of a contractor, and who is engaged by the agency to design or maintain the systems for handling or storage of data received under this subchapter; and


(B) who agrees in writing to comply with all provisions of law that affect information acquired by that agency.


(3) Business data.—The term “business data” means operating and financial data and information about businesses, tax-exempt organizations, and government entities.

(4) Data asset.—The term “data asset” has the meaning given that term in section 3502.

(5) Director.—The term “Director” means the Director of the Office of Management and Budget.

(6) Evidence.—The term “evidence” means information produced as a result of statistical activities conducted for a statistical purpose.

(7) Identifiable form.—The term “identifiable form” means any representation of information that permits the identity of the respondent to whom the information applies to be reasonably inferred by either direct or indirect means.

(8) Nonstatistical purpose.—The term “nonstatistical purpose”—(A) means the use of data in identifiable form for any purpose that is not a statistical purpose, including any administrative, regulatory, law enforcement, adjudicatory, or other purpose that affects the rights, privileges, or benefits of a particular identifiable respondent; and

(B) includes the disclosure under section 552 of title 5 of data that are acquired for exclusively statistical purposes under a pledge of confidentiality.


(9) Respondent.—The term “respondent” means a person who, or organization that, is requested or required to supply information to an agency, is the subject of information requested or required to be supplied to an agency, or provides that information to an agency.

(10) Statistical activities.—The term “statistical activities”—(A) means the collection, compilation, processing, or analysis of data for the purpose of describing or making estimates concerning the whole, or relevant groups or components within, the economy, society, or the natural environment; and

(B) includes the development of methods or resources that support those activities, such as measurement methods, models, statistical classifications, or sampling frames.


(11) Statistical agency or unit.—The term “statistical agency or unit” means an agency or organizational unit of the executive branch whose activities are predominantly the collection, compilation, processing, or analysis of information for statistical purposes, as designated by the Director under section 3562.

(12) Statistical purpose.—The term “statistical purpose”—(A) means the description, estimation, or analysis of the characteristics of groups, without identifying the individuals or organizations that comprise such groups; and

(B) includes the development, implementation, or maintenance of methods, technical or administrative procedures, or information resources that support the purposes described in subparagraph (A).


(Added Pub. L. 115–435, title III, § 302(a), Jan. 14, 2019, 132 Stat. 5544.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as an Effective Date of 2019 Amendment note under section 306 of Title 5, Government Organization and Employees.

Transitional and Savings ProvisionsPub. L. 115–435, title III, § 302(d), Jan. 14, 2019, 132 Stat. 5553, provided that:
“(1) Cutoff date.—This title [see Short Title of 2019 Amendment note set out under section 101 of this title] replaces certain provisions of law enacted on December 17, 2002. If a law enacted after that date amends or repeals a provision replaced by this title, that law is deemed to amend or repeal, as the case may be, the corresponding provision enacted by this title. If a law enacted after that date is otherwise inconsistent with this title, it supersedes this title to the extent of the inconsistency.

“(2) Original date of enactment unchanged.—For purposes of determining whether one provision of law supersedes another based on enactment later in time, the date of the enactment of a provision enacted by this title is deemed to be the date of the enactment of the provision it replaced.

“(3) References to provisions replaced.—A reference to a provision of law replaced by this title, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding provision enacted by this title.

“(4) Regulations, orders, and other administrative actions.—A regulation, order, or other administrative action in effect under a provision of law replaced by this title continues in effect under the corresponding provision enacted by this title.

“(5) Actions taken and offenses committed.—An action taken or an offense committed under a provision of law replaced by this title is deemed to have been taken or committed under the corresponding provision enacted by this title.”




Deadline for Guidance and ImplementationPub. L. 115–435, title III, § 303(c), Jan. 14, 2019, 132 Stat. 5556, provided that: “Not later than 1 year after the date of the enactment of this Act [Jan. 14, 2019], the Director of the Office of Management and Budget shall promulgate or issue any regulation or guidance required by subchapter III of [chapter 35 of] title 44, United States Code, as amended by this section, with a requirement for such regulation or guidance to be implemented not later than 1 year after the date on which such regulation or guidance has been promulgated or issued.”




§ 3562. Coordination and oversight of policies(a) In General.—The Director shall coordinate and oversee the confidentiality and disclosure policies established by this subchapter. The Director may promulgate rules or provide other guidance to ensure consistent interpretation of this subchapter by the affected agencies. The Director shall develop a process by which the Director designates agencies or organizational units as statistical agencies and units. The Director shall promulgate guidance to implement such process, which shall include specific criteria for such designation and methods by which the Director will ensure transparency in the process.

(b) Agency Rules.—Subject to subsection (c), agencies may promulgate rules to implement this subchapter. Rules governing disclosures of information that are authorized by this subchapter shall be promulgated by the agency that originally collected the information.

(c) Review and Approval of Rules.—The Director shall review any rules proposed by an agency pursuant to this subchapter for consistency with the provisions of this chapter and such rules shall be subject to the approval of the Director.

(d) Reports.—(1) The head of each agency shall provide to the Director such reports and other information as the Director requests.

(2) Each Designated Statistical Agency (as defined in section 3576(e)) shall report annually to the Director, the Committee on Oversight and Government Reform of the House of Representatives, and the Committee on Homeland Security and Governmental Affairs of the Senate on the actions it has taken to implement section 3576. The report shall include copies of each written agreement entered into pursuant to section 3576(c)(1) for the applicable year.

(3) The Director shall include a summary of reports submitted to the Director under this subsection and actions taken by the Director to advance the purposes of this subchapter in the annual report to Congress on statistical programs prepared under section 3504(e)(2).


(Added Pub. L. 115–435, title III, § 302(a), Jan. 14, 2019, 132 Stat. 5546.)

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective DateSection effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as an Effective Date of 2019 Amendment note under section 306 of Title 5, Government Organization and Employees.



§ 3563. Statistical agencies(a) Responsibilities.—(1) In general.—Each statistical agency or unit shall—(A) produce and disseminate relevant and timely statistical information;

(B) conduct credible and accurate statistical activities;

(C) conduct objective statistical activities; and

(D) protect the trust of information providers by ensuring the confidentiality and exclusive statistical use of their responses.


(2) Policies, best practices, and procedures.—Each statistical agency or unit shall adopt policies, best practices, and appropriate procedures to implement the responsibilities described in paragraph (1).


(b) Support From Other Agencies.—The head of each agency shall enable, support, and facilitate statistical agencies or units in carrying out the responsibilities described in subsection (a)(1).

(c) Regulations.—The Director shall prescribe regulations to carry out this section.

(d) Definitions.—In this section:(1) Accurate.—The term “accurate”, when used with respect to statistical activities, means statistics that consistently match the events and trends being measured.

(2) Confidentiality.—The term “confidentiality” means a quality or condition accorded to information as an obligation not to disclose that information to an unauthorized party.

(3) Objective.—The term “objective”, when used with respect to statistical activities, means accurate, clear, complete, and unbiased.

(4) Relevant.—The term “relevant”, when used with respect to statistical information, means processes, activities, and other such matters likely to be useful to policymakers and public and private sector data users.


(Added Pub. L. 115–435, title III, § 302(a), Jan. 14, 2019, 132 Stat. 5546.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as an Effective Date of 2019 Amendment note under section 306 of Title 5, Government Organization and Employees.



§ 3564. Effect on other laws(a) Title 44, United States Code.—This subchapter does not diminish the authority under section 3510 of the Director to direct, and of an agency to make, disclosures that are not inconsistent with any applicable law.

(b) Title 13 and Title 44, United States Code.—This subchapter does not diminish the authority of the Bureau of the Census to provide information in accordance with sections 8, 16, 301, and 401 of title 13 and section 2108 of this title.

(c) Title 13, United States Code.—This subchapter shall not be construed as authorizing the disclosure for nonstatistical purposes of demographic data or information collected by the Bureau of the Census pursuant to section 9 of title 13.

(d) Various Energy Statutes.—Data or information acquired by the Energy Information Administration under a pledge of confidentiality and designated by the Energy Information Administration to be used for exclusively statistical purposes shall not be disclosed in identifiable form for nonstatistical purposes under—(1) section 12, 20, or 59 of the Federal Energy Administration Act of 1974 (15 U.S.C. 771, 779, 790h);

(2) section 11 of the Energy Supply and Environmental Coordination Act of 1974 (15 U.S.C. 796); or

(3) section 205 or 407 of the Department of Energy Organization Act (42 U.S.C. 7135, 7177).


(e) Section 201 of Congressional Budget Act of 1974.—This subchapter shall not be construed to limit any authorities of the Congressional Budget Office to work (consistent with laws governing the confidentiality of information the disclosure of which would be a violation of law) with databases of Designated Statistical Agencies (as defined in section 3576(e)), either separately or, for data that may be shared pursuant to section 3576(c) or other authority, jointly in order to improve the general utility of these databases for the statistical purpose of analyzing pension and health care financing issues.

(f) Preemption of State Law.—Nothing in this subchapter shall preempt applicable State law regarding the confidentiality of data collected by the States.

(g) Statutes Regarding False Statements.—Notwithstanding section 3572, information collected by an agency for exclusively statistical purposes under a pledge of confidentiality may be provided by the collecting agency to a law enforcement agency for the prosecution of submissions to the collecting agency of false statistical information under statutes that authorize criminal penalties (such as section 221 of title 13) or civil penalties for the provision of false statistical information, unless such disclosure or use would otherwise be prohibited under Federal law.

(h) Construction.—Nothing in this subchapter shall be construed as restricting or diminishing any confidentiality protections or penalties for unauthorized disclosure that otherwise apply to data or information collected for statistical purposes or nonstatistical purposes, including, but not limited to, section 6103 of the Internal Revenue Code of 1986.

(i) Authority of Congress.—Nothing in this subchapter shall be construed to affect the authority of the Congress, including its committees, members, or agents, to obtain data or information for a statistical purpose, including for oversight of an agency’s statistical activities.

(Added Pub. L. 115–435, title III, § 302(a), Jan. 14, 2019, 132 Stat. 5547.)

Editorial Notes

References in TextSection 201 of the Congressional Budget Act of 1974, referred to in subsec. (e), is classified to section 601 of Title 2, The Congress.
Section 6103 of the Internal Revenue Code of 1986, referred to in subsec. (h), is classified to section 6103 of Title 26, Internal Revenue Code.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as an Effective Date of 2019 Amendment note under section 306 of Title 5, Government Organization and Employees.




Part B—Confidential Information Protection
§ 3571. Findings
The Congress finds the following:(1) Individuals, businesses, and other organizations have varying degrees of legal protection when providing information to the agencies for strictly statistical purposes.

(2) Pledges of confidentiality by agencies provide assurances to the public that information about individuals or organizations or provided by individuals or organizations for exclusively statistical purposes will be held in confidence and will not be used against such individuals or organizations in any agency action.

(3) Protecting the confidentiality interests of individuals or organizations who provide information under a pledge of confidentiality for Federal statistical programs serves both the interests of the public and the needs of society.

(4) Declining trust of the public in the protection of information provided under a pledge of confidentiality to the agencies adversely affects both the accuracy and completeness of statistical analyses.

(5) Ensuring that information provided under a pledge of confidentiality for statistical purposes receives protection is essential in continuing public cooperation in statistical programs.

(Added Pub. L. 115–435, title III, § 302(a), Jan. 14, 2019, 132 Stat. 5548.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as an Effective Date of 2019 Amendment note under section 306 of Title 5, Government Organization and Employees.



§ 3572. Confidential information protection(a) Purposes.—The purposes of this section are the following:(1) To ensure that information supplied by individuals or organizations to an agency for statistical purposes under a pledge of confidentiality is used exclusively for statistical purposes.

(2) To ensure that individuals or organizations who supply information under a pledge of confidentiality to agencies for statistical purposes will neither have that information disclosed in identifiable form to anyone not authorized by this subchapter nor have that information used for any purpose other than a statistical purpose.

(3) To safeguard the confidentiality of individually identifiable information acquired under a pledge of confidentiality for statistical purposes by controlling access to, and uses made of, such information.


(b) Use of Statistical Data or Information.—Data or information acquired by an agency under a pledge of confidentiality and for exclusively statistical purposes shall be used by officers, employees, or agents of the agency exclusively for statistical purposes and protected in accordance with such pledge.

(c) Disclosure of Statistical Data or Information.—(1) Data or information acquired by an agency under a pledge of confidentiality for exclusively statistical purposes shall not be disclosed by an agency in identifiable form, for any use other than an exclusively statistical purpose, except with the informed consent of the respondent.

(2) A disclosure pursuant to paragraph (1) is authorized only when the head of the agency approves such disclosure and the disclosure is not prohibited by any other law.

(3) This section does not restrict or diminish any confidentiality protections in law that otherwise apply to data or information acquired by an agency under a pledge of confidentiality for exclusively statistical purposes.


(d) Rule for Use of Data or Information for Nonstatistical Purposes.—A statistical agency or unit shall clearly distinguish any data or information it collects for nonstatistical purposes (as authorized by law) and provide notice to the public, before the data or information is collected, that the data or information could be used for nonstatistical purposes.

(e) Designation of Agents.—A statistical agency or unit may designate agents, by contract or by entering into a special agreement containing the provisions required under section 3561(2) for treatment as an agent under that section, who may perform exclusively statistical activities, subject to the limitations and penalties described in this subchapter.

(f) Fines and Penalties.—Whoever, being an officer, employee, or agent of an agency acquiring information for exclusively statistical purposes, having taken and subscribed the oath of office, or having sworn to observe the limitations imposed by this section, comes into possession of such information by reason of his or her being an officer, employee, or agent and, knowing that the disclosure of the specific information is prohibited under the provisions of this subchapter, willfully discloses the information in any manner to a person or agency not entitled to receive it, shall be guilty of a class E felony and imprisoned for not more than 5 years, or fined not more than $250,000, or both.

(Added Pub. L. 115–435, title III, § 302(a), Jan. 14, 2019, 132 Stat. 5548.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as an Effective Date of 2019 Amendment note under section 306 of Title 5, Government Organization and Employees.




Part C—Statistical Efficiency
§ 3575. Findings
The Congress finds the following:(1) Federal statistics are an important source of information for public and private decision-makers such as policymakers, consumers, businesses, investors, and workers.

(2) Federal statistical agencies should continuously seek to improve their efficiency. Statutory constraints limit the ability of these agencies to share data and thus to achieve higher efficiency for Federal statistical programs.

(3) The quality of Federal statistics depends on the willingness of businesses to respond to statistical surveys. Reducing reporting burdens will increase response rates, and therefore lead to more accurate characterizations of the economy.

(4) Enhanced sharing of business data among the Bureau of the Census, the Bureau of Economic Analysis, and the Bureau of Labor Statistics for exclusively statistical purposes will improve their ability to track more accurately the large and rapidly changing nature of United States business. In particular, the statistical agencies will be able to better ensure that businesses are consistently classified in appropriate industries, resolve data anomalies, produce statistical samples that are consistently adjusted for the entry and exit of new businesses in a timely manner, and correct faulty reporting errors quickly and efficiently.

(5) Congress enacted the International Investment and Trade in Services Survey Act (Public Law 94–472), which allowed the Bureau of the Census, the Bureau of Economic Analysis, and the Bureau of Labor Statistics to share data on foreign-owned companies. The Act not only expanded detailed industry coverage from 135 industries to over 800 industries with no increase in the data collected from respondents but also demonstrated how data sharing can result in the creation of valuable data products.

(6) With part B of this subchapter, the sharing of business data among the Bureau of the Census, the Bureau of Economic Analysis, and the Bureau of Labor Statistics continues to ensure the highest level of confidentiality for respondents to statistical surveys.

(Added Pub. L. 115–435, title III, § 302(a), Jan. 14, 2019, 132 Stat. 5549.)

Editorial Notes

References in TextThe International Investment and Trade in Services Survey Act, referred to in par. (5), is Pub. L. 94–472, Oct. 11, 1976, 90 Stat. 2059, which is classified generally to chapter 46 (§ 3101 et seq.) of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 3101 of Title 22 and Tables.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as an Effective Date of 2019 Amendment note under section 306 of Title 5, Government Organization and Employees.



§ 3576. Designated statistical agencies(a) Purposes.—The purposes of this section are the following:(1) To authorize the sharing of business data among the Bureau of the Census, the Bureau of Economic Analysis, and the Bureau of Labor Statistics for exclusively statistical purposes.

(2) To reduce the paperwork burdens imposed on businesses that provide requested information to the Federal Government.

(3) To improve the comparability and accuracy of Federal economic statistics by allowing the Bureau of the Census, the Bureau of Economic Analysis, and the Bureau of Labor Statistics to update sample frames, develop consistent classifications of establishments and companies into industries, improve coverage, and reconcile significant differences in data produced by the three agencies.

(4) To increase understanding of the United States economy, especially for key industry and regional statistics, to develop more accurate measures of the impact of technology on productivity growth, and to enhance the reliability of the Nation’s most important economic indicators, such as the National Income and Product Accounts.


(b) Responsibilities of Designated Statistical Agencies.—The head of each of the Designated Statistical Agencies shall—(1) identify opportunities to eliminate duplication and otherwise reduce reporting burden and cost imposed on the public in providing information for statistical purposes;

(2) enter into joint statistical projects to improve the quality and reduce the cost of statistical programs; and

(3) protect the confidentiality of individually identifiable information acquired for statistical purposes by adhering to safeguard principles, including—(A) emphasizing to their officers, employees, and agents the importance of protecting the confidentiality of information in cases where the identity of individual respondents can reasonably be inferred by either direct or indirect means;

(B) training their officers, employees, and agents in their legal obligations to protect the confidentiality of individually identifiable information and in the procedures that must be followed to provide access to such information;

(C) implementing appropriate measures to assure the physical and electronic security of confidential data;

(D) establishing a system of records that identifies individuals accessing confidential data and the project for which the data were required; and

(E) being prepared to document their compliance with safeguard principles to other agencies authorized by law to monitor such compliance.



(c) Sharing of Business Data Among Designated Statistical Agencies.—(1) In general.—A Designated Statistical Agency may provide business data in an identifiable form to another Designated Statistical Agency under the terms of a written agreement among the agencies sharing the business data that specifies—(A) the business data to be shared;

(B) the statistical purposes for which the business data are to be used;

(C) the officers, employees, and agents authorized to examine the business data to be shared; and

(D) appropriate security procedures to safeguard the confidentiality of the business data.


(2) Responsibilities of agencies under other laws.—The provision of business data by an agency to a Designated Statistical Agency under this section shall in no way alter the responsibility of the agency providing the data under other statutes (including sections 552 and 552b of title 5) with respect to the provision or withholding of such information by the agency providing the data.

(3) Responsibilities of officers, employees, and agents.—Examination of business data in identifiable form shall be limited to the officers, employees, and agents authorized to examine the individual reports in accordance with written agreements pursuant to this section. Officers, employees, and agents of a Designated Statistical Agency who receive data pursuant to this section shall be subject to all provisions of law, including penalties, that relate—(A) to the unlawful provision of the business data that would apply to the officers, employees, and agents of the agency that originally obtained the information; and

(B) to the unlawful disclosure of the business data that would apply to officers, employees, and agents of the agency that originally obtained the information.


(4) Notice.—Whenever a written agreement concerns data that respondents were required by law to report and the respondents were not informed that the data could be shared among the Designated Statistical Agencies, for exclusively statistical purposes, the terms of such agreement shall be described in a public notice issued by the agency that intends to provide the data. Such notice shall allow a minimum of 60 days for public comment.


(d) Limitations on Use of Business Data Provided by Designated Statistical Agencies.—(1) General use.—Business data provided by a Designated Statistical Agency pursuant to this section shall be used exclusively for statistical purposes.

(2) Publication.—Publication of business data acquired by a Designated Statistical Agency shall occur in a manner whereby the data furnished by any particular respondent are not in identifiable form.


(e) Designated Statistical Agency Defined.—In this section, the term “Designated Statistical Agency” means each of the following:(1) The Census Bureau of the Department of Commerce.

(2) The Bureau of Economic Analysis of the Department of Commerce.

(3) The Bureau of Labor Statistics of the Department of Labor.


(Added Pub. L. 115–435, title III, § 302(a), Jan. 14, 2019, 132 Stat. 5550.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as an Effective Date of 2019 Amendment note under section 306 of Title 5, Government Organization and Employees.




Part D—Access to Data for Evidence
§ 3581. Presumption of accessibility for statistical agencies and units(a) Accessibility of Data Assets.—The head of an agency shall, to the extent practicable, make any data asset maintained by the agency available, upon request, to any statistical agency or unit for purposes of developing evidence.

(b) Limitations.—Subsection (a) does not apply to any data asset that is subject to a statute that—(1) prohibits the sharing or intended use of such asset in a manner as to leave no discretion on the issue; or

(2) if enacted after the date of the enactment of this section, specifically cites to this paragraph.


(c) Regulations.—The Director shall prescribe regulations for agencies to carry out this section. Such regulations shall—(1) require the timely provision of data assets under subsection (a);

(2) provide a list of statutes that exempt agencies from the requirement under subsection (a) pursuant to subsection (b)(1);

(3) establish clear and consistent standards, to the extent possible, for complying with section 552a of title 5 (commonly known as the “Privacy Act of 1974”) and any other applicable law requiring the protection and confidentiality of individually identifiable information; and

(4) require a transparent process for statistical agencies and units to request data assets from agencies and for agencies to respond to such requests.


(d) Rule of Construction.—Nothing in this section may be construed as altering existing intellectual property rights or the terms of any contract or other binding, written agreement.

(Added Pub. L. 115–435, title III, § 303(a), Jan. 14, 2019, 132 Stat. 5554.)

Editorial Notes

References in TextThe date of the enactment of this section, referred to in subsec. (b)(2), is the date of enactment of Pub. L. 115–435, which was approved Jan. 14, 2019.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as an Effective Date of 2019 Amendment note under section 306 of Title 5, Government Organization and Employees.



§ 3582. Expanding secure access to CIPSEA data assets(a) Statistical Agency Responsibilities.—To the extent practicable, each statistical agency or unit shall expand access to data assets of such agency or unit acquired or accessed under this subchapter to develop evidence while protecting such assets from inappropriate access and use, in accordance with the regulations promulgated under subsection (b).

(b) Regulations for Accessibility of Nonpublic Data Assets.—The Director shall promulgate regulations, in accordance with applicable law, for statistical agencies and units to carry out the requirement under subsection (a). Such regulations shall include the following:(1) Standards for each statistical agency or unit to assess each data asset owned or accessed by the statistical agency or unit for purposes of categorizing the sensitivity level of each such asset and identifying the corresponding level of accessibility to each such asset. Such standards shall include—(A) common sensitivity levels and corresponding levels of accessibility that may be assigned to a data asset, including a requisite minimum and maximum number of sensitivity levels for each statistical agency or unit to use;

(B) criteria for determining the sensitivity level and corresponding level of accessibility of each data asset; and

(C) criteria for determining whether a less sensitive and more accessible version of a data asset can be produced.


(2) Standards for each statistical agency or unit to improve access to a data asset pursuant to paragraph (1) or (3) by removing or obscuring information in such a manner that the identity of the data subject is less likely to be reasonably inferred by either direct or indirect means.

(3) A requirement for each statistical agency or unit to conduct a comprehensive risk assessment of any data asset acquired or accessed under this subchapter prior to any public release of such asset, including standards for such comprehensive risk assessment and criteria for making a determination of whether to release the data.

(4) Requirements for each statistical agency or unit to make any process or assessment established, produced, or conducted pursuant to this section transparent and easy to understand, including the following:(A) A requirement to make information on the assessment of the sensitivity level of each data asset conducted pursuant to paragraph (1) available on the Federal data catalogue established under section 3511(c)(1).

(B) A requirement to make any comprehensive risk assessment, and associated determinations, conducted under paragraph (3) available on the Federal data catalogue established under section 3511(c)(1).

(C) A requirement to make any standard or policy established by the statistical agency or unit to carry out this section and any assessment conducted under this section easily accessible on the public website of such agency or unit.



(c) Responsibilities of the Director.—The Director shall—(1) make public all standards and policies established under this section; and

(2) ensure that statistical agencies and units have the ability to make information public on the Federal data catalogue established under section 3511(c)(1), in accordance with requirements established pursuant to subsection (b).


(Added Pub. L. 115–435, title III, § 303(a), Jan. 14, 2019, 132 Stat. 5554.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as an Effective Date of 2019 Amendment note under section 306 of Title 5, Government Organization and Employees.



§ 3583. Application to access data assets for developing evidence(a) Standard Application Process.—The Director shall establish a process through which agencies, the Congressional Budget Office, State, local, and Tribal governments, researchers, and other individuals, as appropriate, may apply to access the data assets accessed or acquired under this subchapter by a statistical agency or unit for purposes of developing evidence. The process shall include the following:(1) Sufficient detail to ensure that each statistical agency or unit establishes an identical process.

(2) A common application form.

(3) Criteria for statistical agencies and units to determine whether to grant an applicant access to a data asset.

(4) Timeframes for prompt determinations by each statistical agency or unit.

(5) An appeals process for adverse decisions and noncompliance with the process established under this subsection.

(6) Standards for transparency, including requirements to make the following information publicly available:(A) Each application received.

(B) The status of each application.

(C) The determination made for each application.

(D) Any other information, as appropriate, to ensure full transparency of the process established under this subsection.



(b) Consultation.—In establishing the process required under subsection (a), the Director shall consult with stakeholders, including the public, agencies, State and local governments, and representatives of non-governmental researchers.

(c) Implementation.—The head of each statistical agency or unit shall implement the process established under subsection (a).

(Added Pub. L. 115–435, title III, § 303(a), Jan. 14, 2019, 132 Stat. 5555.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Jan. 14, 2019, see section 403 of Pub. L. 115–435, set out as an Effective Date of 2019 Amendment note under section 306 of Title 5, Government Organization and Employees.






CHAPTER 36—MANAGEMENT AND PROMOTION OF ELECTRONIC GOVERNMENT SERVICES



Sec.


3601.Definitions.


3602.Office of Electronic Government.


3603.Chief Information Officers Council.


3604.E-Government Fund.


3605.Program to encourage innovative solutions to enhance electronic Government services and processes.


3606.E-Government report.



§ 3601. Definitions
In this chapter, the definitions under section 3502 shall apply, and the term—(1) “Administrator” means the Administrator of the Office of Electronic Government established under section 3602;

(2) “Council” means the Chief Information Officers Council established under section 3603;

(3) “electronic Government” means the use by the Government of web-based Internet applications and other information technologies, combined with processes that implement these technologies, to—(A) enhance the access to and delivery of Government information and services to the public, other agencies, and other Government entities; or

(B) bring about improvements in Government operations that may include effectiveness, efficiency, service quality, or transformation;


(4) “enterprise architecture”—(A) means—(i) a strategic information asset base, which defines the mission;

(ii) the information necessary to perform the mission;

(iii) the technologies necessary to perform the mission; and

(iv) the transitional processes for implementing new technologies in response to changing mission needs; and


(B) includes—(i) a baseline architecture;

(ii) a target architecture; and

(iii) a sequencing plan;



(5) “Fund” means the E-Government Fund established under section 3604;

(6) “interoperability” means the ability of different operating and software systems, applications, and services to communicate and exchange data in an accurate, effective, and consistent manner;

(7) “integrated service delivery” means the provision of Internet-based Federal Government information or services integrated according to function or topic rather than separated according to the boundaries of agency jurisdiction; and

(8) “tribal government” means—(A) the governing body of any Indian tribe, band, nation, or other organized group or community located in the continental United States (excluding the State of Alaska) that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians, and

(B) any Alaska Native regional or village corporation established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).


(Added Pub. L. 107–347, title I, § 101(a), Dec. 17, 2002, 116 Stat. 2901.)

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in par. (8)(B), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 107–347, title IV, § 402(a), Dec. 17, 2002, 116 Stat. 2961, provided that:
“(1) In general.—Except as provided under paragraph (2), titles I [enacting this chapter, section 507 of Title 31, Money and Finance, and section 305 of Title 40, Public Buildings, Property, and Works, and amending section 503 of Title 31] and II [enacting chapter 37 of Title 5, Government Organization and Employees, section 2332 of Title 10, Armed Forces, and section 266a of Title 41, Public Contracts, amending sections 3111, 4108, and 7353 of Title 5, sections 207, 209, and 1905 of Title 18, Crimes and Criminal Procedure, sections 502, 11501 to 11505 of Title 40, and section 423 of Title 41, repealing section 11521 of Title 40, directing the renumbering of section 11522 of Title 40 as section 11521, enacting provisions set out as notes under section 3501 of this title, and amending provisions set out as notes under section 8432 of Title 5 and section 1913 of Title 28, Judiciary and Judicial Procedure] and the amendments made by such titles shall take effect 120 days after the date of enactment of this Act [Dec. 17, 2002].

“(2) Immediate enactment.—Sections 207, 214, and 215 [set out in a note under section 3501 of this title] shall take effect on the date of enactment of this Act [Dec. 17, 2002].”




Federal Data Center Consolidation InitiativePub. L. 113–291, div. A, title VIII, § 834, Dec. 19, 2014, 128 Stat. 3444, as amended by Pub. L. 115–88, § 4, Nov. 21, 2017, 131 Stat. 1278; Pub. L. 115–91, div. A, § 819(c), Dec. 12, 2017, 131 Stat. 1464; Pub. L. 116–92, div. A, title VIII, § 824, Dec. 20, 2019, 133 Stat. 1491, provided that:
“(a) Definitions.—In this section:“(1) Administrator.—The term ‘Administrator’ means the Administrator of the Office of Electronic Government established under section 3602 of title 44, United States Code (and also known as the Office of E-Government and Information Technology), within the Office of Management and Budget.

“(2) Covered agency.—The term ‘covered agency’ means the following (including all associated components of the agency):“(A) Department of Agriculture.

“(B) Department of Commerce.

“(C) Department of Defense.

“(D) Department of Education.

“(E) Department of Energy.

“(F) Department of Health and Human Services.

“(G) Department of Homeland Security.

“(H) Department of Housing and Urban Development.

“(I) Department of the Interior.

“(J) Department of Justice.

“(K) Department of Labor.

“(L) Department of State.

“(M) Department of Transportation.

“(N) Department of Treasury.

“(O) Department of Veterans Affairs.

“(P) Environmental Protection Agency.

“(Q) General Services Administration.

“(R) National Aeronautics and Space Administration.

“(S) National Science Foundation.

“(T) Nuclear Regulatory Commission.

“(U) Office of Personnel Management.

“(V) Small Business Administration.

“(W) Social Security Administration.

“(X) United States Agency for International Development.


“(3) FDCCI.—The term ‘FDCCI’ means the Federal Data Center Consolidation Initiative described in the Office of Management and Budget Memorandum on the Federal Data Center Consolidation Initiative, dated February 26, 2010, or any successor thereto.

“(4) Government-wide data center consolidation and optimization metrics.—The term ‘Government-wide data center consolidation and optimization metrics’ means the metrics established by the Administrator under subsection (b)(2)(G).


“(b) Federal Data Center Consolidation Inventories and Strategies.—“(1) In general.—“(A) Annual reporting.—Except as provided in subparagraph (C), each year, beginning in the first fiscal year after the date of the enactment of this Act [Dec. 19, 2014] and each fiscal year thereafter, the head of each covered agency, assisted by the Chief Information Officer of the agency, shall submit to the Administrator—“(i) a comprehensive inventory of the data centers owned, operated, or maintained by or on behalf of the agency; and

“(ii) a multi-year strategy to achieve the consolidation and optimization of the data centers inventoried under clause (i), that includes—     “(I) performance metrics—“(aa) that are consistent with the Government-wide data center consolidation and optimization metrics; and

“(bb) by which the quantitative and qualitative progress of the agency toward the goals of the FDCCI can be measured;


     “(II) a timeline for agency activities to be completed under the FDCCI, with an emphasis on benchmarks the agency can achieve by specific dates;

     “(III) year-by-year calculations of investment and cost savings for the period beginning on the date of the enactment of this Act and ending on the date set forth in subsection (e), broken down by each year, including a description of any initial costs for data center consolidation and optimization and life cycle cost savings and other improvements, with an emphasis on—“(aa) meeting the Government-wide data center consolidation and optimization metrics; and

“(bb) demonstrating the amount of agency-specific cost savings each fiscal year achieved through the FDCCI; and


     “(IV) any additional information required by the Administrator.



“(B) Use of other reporting structures.—The Administrator may require a covered agency to include the information required to be submitted under this subsection through reporting structures determined by the Administrator to be appropriate.

“(C) Department of defense reporting.—For any year that the Department of Defense is required to submit a performance plan for reduction of resources required for data servers and centers, as required under section 2867(b) of the National Defense Authorization Act for Fiscal Year 2012 [Pub. L. 112–81] (10 U.S.C. 2223a note), the Department of Defense—“(i) may submit to the Administrator, in lieu of the multi-year strategy required under subparagraph (A)(ii)—     “(I) the defense-wide plan required under section 2867(b)(2) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note); and

     “(II) the report on cost savings required under section 2867(d) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note); and


“(ii) shall submit the comprehensive inventory required under subparagraph (A)(i), unless the defense-wide plan required under section 2867(b)(2) of the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2223a note)—     “(I) contains a comparable comprehensive inventory; and

     “(II) is submitted under clause (i).



“(D) Statement.—Each year, beginning in the first fiscal year after the date of the enactment of this Act and each fiscal year thereafter, the head of each covered agency, acting through the Chief Information Officer of the agency, shall—“(i)(I) submit a statement to the Administrator stating whether the agency has complied with the requirements of this section; and

“(II) make the statement submitted under subclause (I) publicly available; and


“(ii) if the agency has not complied with the requirements of this section, submit a statement to the Administrator explaining the reasons for not complying with such requirements.


“(E) Agency implementation of strategies.—“(i) In general.—Each covered agency, under the direction of the Chief Information Officer of the agency, shall—     “(I) implement the strategy required under subparagraph (A)(ii); and

     “(II) provide updates to the Administrator, on a quarterly basis, of—“(aa) the completion of activities by the agency under the FDCCI;

“(bb) any progress of the agency towards meeting the Government-wide data center consolidation and optimization metrics; and

“(cc) the actual cost savings and other improvements realized through the implementation of the strategy of the agency.



“(ii) Department of defense.—For purposes of clause (i)(I), implementation of the defense-wide plan required under section 2867(b)(2) of the National Defense Authorization Act for Fiscal Year 2012 [Pub. L. 112–81] (10 U.S.C. 2223a note) by the Department of Defense shall be considered implementation of the strategy required under subparagraph (A)(ii).


“(F) Rule of construction.—Nothing in this section shall be construed to limit the reporting of information by a covered agency to the Administrator, the Director of the Office of Management and Budget, or Congress.


“(2) Administrator responsibilities.—The Administrator shall—“(A) establish the deadline, on an annual basis, for covered agencies to submit information under this section;

“(B) establish a list of requirements that the covered agencies must meet to be considered in compliance with paragraph (1);

“(C) ensure that information relating to agency progress towards meeting the Government-wide data center consolidation and optimization metrics is made available in a timely manner to the general public;

“(D) review the inventories and strategies submitted under paragraph (1) to determine whether they are comprehensive and complete;

“(E) monitor the implementation of the data center strategy of each covered agency that is required under paragraph (1)(A)(ii);

“(F) update, on an annual basis, the cumulative cost savings realized through the implementation of the FDCCI; and

“(G) establish metrics applicable to the consolidation and optimization of data centers Government-wide, including metrics with respect to—“(i) costs;

“(ii) efficiencies, including, at a minimum, server efficiency; and

“(iii) any other factors the Administrator considers appropriate.



“(3) Cost saving goal and updates for congress.—“(A) In general.—Not later than one year after the date of the enactment of this Act, the Administrator shall develop, and make publicly available, a goal, broken down by year, for the amount of planned cost savings and optimization improvements achieved through the FDCCI during the period beginning on the date of the enactment of this Act and ending on the date set forth in subsection (e).

“(B) Annual update.—“(i) In general.—Not later than one year after the date on which the goal described in subparagraph (A) is made publicly available, and each year thereafter, the Administrator shall aggregate the reported cost savings of each covered agency and optimization improvements achieved to date through the FDCCI and compare the savings to the projected cost savings and optimization improvements developed under subparagraph (A).

“(ii) Update for congress.—The goal required to be developed under subparagraph (A) shall be submitted to Congress and shall be accompanied by a statement describing—     “(I) the extent to which each covered agency has developed and submitted a comprehensive inventory under paragraph (1)(A)(i), including an analysis of the inventory that details specific numbers, use, and efficiency level of data centers in each inventory; and

     “(II) the extent to which each covered agency has submitted a comprehensive strategy that addresses the items listed in paragraph (1)(A)(ii).




“(4) GAO review.—“(A) In general.—Not later than one year after the date of the enactment of this Act, and each year thereafter, the Comptroller General of the United States shall review and verify the quality and completeness of the inventory and strategy of each covered agency required under paragraph (1)(A).

“(B) Report.—The Comptroller General of the United States shall, on an annual basis, publish a report on each review conducted under subparagraph (A).



“(c) Ensuring Cybersecurity Standards for Data Center Consolidation and Cloud Computing.—“(1) In general.—In implementing a data center consolidation and optimization strategy under this section, a covered agency shall do so in a manner that is consistent with Federal guidelines on cloud computing security, including—“(A) applicable provisions found within the Federal Risk and Authorization Management Program (FedRAMP); and

“(B) guidance published by the National Institute of Standards and Technology.


“(2) Rule of construction.—Nothing in this section shall be construed to limit the ability of the Director of the Office of Management and Budget to update or modify the Federal guidelines on cloud computing security.


“(d) Waiver of Requirements.—The Director of National Intelligence and the Secretary of Defense, or their respective designee, may waive the applicability to any national security system, as defined in [former] section 3542 of title 44, United States Code, [see 44 U.S.C. 3552] of any provision of this section if the Director of National Intelligence or the Secretary of Defense, or their respective designee, determines that such waiver is in the interest of national security. Not later than 30 days after making a waiver under this subsection, the Director of National Intelligence or the Secretary of Defense, or their respective designee, shall submit to the Committee on Homeland Security and Governmental Affairs and the Select Committee on Intelligence of the Senate and the Committee on Oversight and Government Reform [now Committee on Oversight and Reform] and the Permanent Select Committee on Intelligence of the House of Representatives a statement describing the waiver and the reasons for the waiver.

“(e) Sunset.—This section is repealed effective on October 1, 2022.”



[Pub. L. 115–88 and Pub. L. 115–91 amended section 834(e) of Pub. L. 113–291, set out above, identically by striking “2018” and inserting “2020”.]

E-Government Initiatives FundingPub. L. 110–161, div. D, title VII, § 737, Dec. 26, 2007, 121 Stat. 2028, provided that:
“(a) For fiscal year 2008, no funds shall be available for transfers or reimbursements to the E-Government initiatives sponsored by the Office of Management and Budget prior to 15 days following submission of a report to the Committees on Appropriations by the Director of the Office of Management and Budget and receipt of approval to transfer funds by the House and Senate Committees on Appropriations.

“(b) Hereafter, any funding request for a new or ongoing E-Government initiative by any agency or agencies managing the development of an initiative shall include in justification materials submitted to the House and Senate Committees on Appropriations the information in subsection (d).

“(c) Hereafter, any funding request by any agency or agencies participating in the development of an E-Government initiative and contributing funding for the initiative shall include in justification materials submitted to the House and Senate Committees on Appropriations—“(1) the amount of funding contributed to each initiative by program office, bureau, or activity, as appropriate; and

“(2) the relevance of that use to that department or agency and each bureau or office within, which is contributing funds.


“(d) The report in (a) and justification materials in (b) shall include at a minimum—“(1) a description of each initiative including but not limited to its objectives, benefits, development status, risks, cost effectiveness (including estimated net costs or savings to the government), and the estimated date of full operational capability;

“(2) the total development cost of each initiative by fiscal year including costs to date, the estimated costs to complete its development to full operational capability, and estimated annual operations and maintenance costs; and

“(3) the sources and distribution of funding by fiscal year and by agency and bureau for each initiative including agency contributions to date and estimated future contributions by agency.


“(e) No funds shall be available for obligation or expenditure for new E-Government initiatives without the explicit approval of the House and Senate Committees on Appropriations.”



[Provisions similar to subsecs. (a), (d), and (e) of section 737 of Pub. L. 110–161, set out above, were contained in sections of subsequent appropriations acts which are not set out in the Code.]

Findings and PurposesPub. L. 107–347, § 2, Dec. 17, 2002, 116 Stat. 2900, provided that:
“(a) Findings.—Congress finds the following:“(1) The use of computers and the Internet is rapidly transforming societal interactions and the relationships among citizens, private businesses, and the Government.

“(2) The Federal Government has had uneven success in applying advances in information technology to enhance governmental functions and services, achieve more efficient performance, increase access to Government information, and increase citizen participation in Government.

“(3) Most Internet-based services of the Federal Government are developed and presented separately, according to the jurisdictional boundaries of an individual department or agency, rather than being integrated cooperatively according to function or topic.

“(4) Internet-based Government services involving interagency cooperation are especially difficult to develop and promote, in part because of a lack of sufficient funding mechanisms to support such interagency cooperation.

“(5) Electronic Government has its impact through improved Government performance and outcomes within and across agencies.

“(6) Electronic Government is a critical element in the management of Government, to be implemented as part of a management framework that also addresses finance, procurement, human capital, and other challenges to improve the performance of Government.

“(7) To take full advantage of the improved Government performance that can be achieved through the use of Internet-based technology requires strong leadership, better organization, improved interagency collaboration, and more focused oversight of agency compliance with statutes related to information resource management.


“(b) Purposes.—The purposes of this Act [see Tables for classification] are the following:“(1) To provide effective leadership of Federal Government efforts to develop and promote electronic Government services and processes by establishing an Administrator of a new Office of Electronic Government within the Office of Management and Budget.

“(2) To promote use of the Internet and other information technologies to provide increased opportunities for citizen participation in Government.

“(3) To promote interagency collaboration in providing electronic Government services, where this collaboration would improve the service to citizens by integrating related functions, and in the use of internal electronic Government processes, where this collaboration would improve the efficiency and effectiveness of the processes.

“(4) To improve the ability of the Government to achieve agency missions and program performance goals.

“(5) To promote the use of the Internet and emerging technologies within and across Government agencies to provide citizen-centric Government information and services.

“(6) To reduce costs and burdens for businesses and other Government entities.

“(7) To promote better informed decisionmaking by policy makers.

“(8) To promote access to high quality Government information and services across multiple channels.

“(9) To make the Federal Government more transparent and accountable.

“(10) To transform agency operations by utilizing, where appropriate, best practices from public and private sector organizations.

“(11) To provide enhanced access to Government information and services in a manner consistent with laws regarding protection of personal privacy, national security, records retention, access for persons with disabilities, and other relevant laws.”





Executive Documents

Building a 21st Century Digital Government
Memorandum of President of the United States, May 23, 2012, 77 F.R. 32391, provided:
Memorandum for the Heads of Executive Departments and Agencies
The innovative use of technology is fundamentally transforming how the American people do business and live their daily lives. Exponential increases in computing power, the rise of high-speed networks, and the growing mobile revolution have put the Internet at our fingertips, encouraging innovations that are giving rise to new industries and reshaping existing ones.
Innovators in the private sector and the Federal Government have used these technological advances to fundamentally change how they serve their customers. However, it is time for the Federal Government to do more. For far too long, the American people have been forced to navigate a labyrinth of information across different Government programs in order to find the services they need. In addition, at a time when Americans increasingly pay bills and buy tickets on mobile devices, Government services often are not optimized for smartphones or tablets, assuming the services are even available online.
On April 27, 2011, I issued Executive Order 13571 (Streamlining Service Delivery and Improving Customer Service), requiring executive departments and agencies (agencies) to, among other things, identify ways to use innovative technologies to streamline their delivery of services to lower costs, decrease service delivery times, and improve the customer experience. As the next step toward modernizing the way Government works, I charged my Federal Chief Information Officer (CIO) with developing a comprehensive Government-wide strategy to build a 21st century digital Government that delivers better digital services to the American people.
Today, the CIO is releasing that strategy, entitled “Digital Government: Building a 21st Century Platform to Better Serve the American People” (Strategy), which provides agencies with a 12-month roadmap that focuses on several priority areas. The Strategy will enable more efficient and coordinated digital service delivery by requiring agencies to establish specific, measurable goals for delivering better digital services; encouraging agencies to deliver information in new ways that fully utilize the power and potential of mobile and web-based technologies; ensuring the safe and secure delivery and use of digital services to protect information and privacy; requiring agencies to establish central online resources for outside developers and to adopt new standards for making applicable Government information open and machine-readable by default; aggregating agencies’ online resource pages for developers in a centralized catalogue on www.Data.gov; and requiring agencies to use web performance analytics and customer satisfaction measurement tools on all “.gov” websites.
Ultimately, this Strategy will ensure that agencies use emerging technologies to serve the public as effectively as possible. As a Government, and as a trusted provider of services, we must never forget who our customers are—the American people.
In order to ensure that agencies make the best use of emerging technologies in serving the public, I hereby direct each agency to take the following actions:
(1) implement the requirements of the Strategy within 12 months of the date of this memorandum and comply with the timeframes for specific actions specified therein; and
(2) within 90 days of the date of this memorandum, create a page on its website, located at www.[agency].gov/digitalstrategy, to publicly report progress in meeting the requirements of the Strategy in a machine-readable format.
This memorandum shall be implemented consistent with applicable law and subject to the availability of appropriations, and with appropriate protections for privacy and civil liberties.
The Director of the Office of Management and Budget is authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.




§ 3602. Office of Electronic Government(a) There is established in the Office of Management and Budget an Office of Electronic Government.

(b) There shall be at the head of the Office an Administrator who shall be appointed by the President.

(c) The Administrator shall assist the Director in carrying out—(1) all functions under this chapter;

(2) all of the functions assigned to the Director under title II of the E-Government Act of 2002; and

(3) other electronic government initiatives, consistent with other statutes.


(d) The Administrator shall assist the Director and the Deputy Director for Management and work with the Administrator of the Office of Information and Regulatory Affairs in setting strategic direction for implementing electronic Government, under relevant statutes, including—(1) chapter 35;

(2) subtitle III of title 40, United States Code;

(3) section 552a of title 5 (commonly referred to as the “Privacy Act”);

(4) the Government Paperwork Elimination Act (44 U.S.C. 3504 note); and

(5) the Federal Information Security Management Act of 2002.


(e) The Administrator shall work with the Administrator of the Office of Information and Regulatory Affairs and with other offices within the Office of Management and Budget to oversee implementation of electronic Government under this chapter, chapter 35, the E-Government Act of 2002, and other relevant statutes, in a manner consistent with law, relating to—(1) capital planning and investment control for information technology;

(2) the development of enterprise architectures;

(3) information security;

(4) privacy;

(5) access to, dissemination of, and preservation of Government information;

(6) accessibility of information technology for persons with disabilities; and

(7) other areas of electronic Government.


(f) Subject to requirements of this chapter, the Administrator shall assist the Director by performing electronic Government functions as follows:(1) Advise the Director on the resources required to develop and effectively administer electronic Government initiatives.

(2) Recommend to the Director changes relating to Governmentwide strategies and priorities for electronic Government.

(3) Provide overall leadership and direction to the executive branch on electronic Government.

(4) Promote innovative uses of information technology by agencies, particularly initiatives involving multiagency collaboration, through support of pilot projects, research, experimentation, and the use of innovative technologies.

(5) Oversee the distribution of funds from, and ensure appropriate administration and coordination of, the E-Government Fund established under section 3604.

(6) Coordinate with the Administrator of General Services regarding programs undertaken by the General Services Administration to promote electronic government and the efficient use of information technologies by agencies.

(7) Lead the activities of the Chief Information Officers Council established under section 3603 on behalf of the Deputy Director for Management, who shall chair the council.

(8) Assist the Director in establishing policies which shall set the framework for information technology standards for the Federal Government developed by the National Institute of Standards and Technology and promulgated by the Secretary of Commerce under section 11331 of title 40, taking into account, if appropriate, recommendations of the Chief Information Officers Council, experts, and interested parties from the private and nonprofit sectors and State, local, and tribal governments, and maximizing the use of commercial standards as appropriate, including the following:(A) Standards and guidelines for interconnectivity and interoperability as described under section 3504.

(B) Consistent with the process under section 207(d) of the E-Government Act of 2002, standards and guidelines for categorizing Federal Government electronic information to enable efficient use of technologies, such as through the use of extensible markup language.

(C) Standards and guidelines for Federal Government computer system efficiency and security.


(9) Sponsor ongoing dialogue that—(A) shall be conducted among Federal, State, local, and tribal government leaders on electronic Government in the executive, legislative, and judicial branches, as well as leaders in the private and nonprofit sectors, to encourage collaboration and enhance understanding of best practices and innovative approaches in acquiring, using, and managing information resources;

(B) is intended to improve the performance of governments in collaborating on the use of information technology to improve the delivery of Government information and services; and

(C) may include—(i) development of innovative models—(I) for electronic Government management and Government information technology contracts; and

(II) that may be developed through focused discussions or using separately sponsored research;


(ii) identification of opportunities for public-private collaboration in using Internet-based technology to increase the efficiency of Government-to-business transactions;

(iii) identification of mechanisms for providing incentives to program managers and other Government employees to develop and implement innovative uses of information technologies; and

(iv) identification of opportunities for public, private, and intergovernmental collaboration in addressing the disparities in access to the Internet and information technology.



(10) Sponsor activities to engage the general public in the development and implementation of policies and programs, particularly activities aimed at fulfilling the goal of using the most effective citizen-centered strategies and those activities which engage multiple agencies providing similar or related information and services.

(11) Oversee the work of the General Services Administration and other agencies in developing the integrated Internet-based system under section 204 of the E-Government Act of 2002.

(12) Coordinate with the Administrator for Federal Procurement Policy to ensure effective implementation of electronic procurement initiatives.

(13) Assist Federal agencies, including the General Services Administration, the Department of Justice, and the United States Access Board in—(A) implementing accessibility standards under section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d); and

(B) ensuring compliance with those standards through the budget review process and other means.


(14) Oversee the development of enterprise architectures within and across agencies.

(15) Assist the Director and the Deputy Director for Management in overseeing agency efforts to ensure that electronic Government activities incorporate adequate, risk-based, and cost-effective security compatible with business processes.

(16) Administer the Office of Electronic Government established under this section.

(17) Assist the Director in preparing the E-Government report established under section 3606.


(g) The Director shall ensure that the Office of Management and Budget, including the Office of Electronic Government, the Office of Information and Regulatory Affairs, and other relevant offices, have adequate staff and resources to properly fulfill all functions under the E-Government Act of 2002.

(Added Pub. L. 107–347, title I, § 101(a), Dec. 17, 2002, 116 Stat. 2902.)

Editorial Notes

References in TextThe E-Government Act of 2002, referred to in text, is Pub. L. 107–347, Dec. 17, 2002, 116 Stat. 2899. Title II of the Act, including sections 204 and 207(d) of the Act, is set out as a note under section 3501 of this title. For complete classification of this Act to the Code, see Tables.
The Government Paperwork Elimination Act, referred to in subsec. (d)(4), is title XVII of Pub. L. 105–277, div. C, Oct. 21, 1998, 112 Stat. 2681–749, which amended section 3504 of this title and enacted provisions set out as a note under section 3504 of this title. For complete classification of this Act to the Code, see Tables.
The Federal Information Security Management Act of 2002, referred to in subsec. (d)(5), probably means title III of Pub. L. 107–347, Dec. 17, 2002, 116 Stat. 2946, which was classified principally to subchapter III of chapter 35 of this title and was repealed by Pub. L. 113–283, § 2(a), Dec. 18, 2014, 128 Stat. 3073. For complete classification of this Act to the Code, see Short Title of 2002 Amendments note set out under section 101 of this title and Tables. Another Federal Information Security Management Act of 2002 is title X of Pub. L. 107–296, Nov. 25, 116 Stat. 2259. For complete classification of this Act to the Code, see Short Title note set out under section 101 of Title 6, Domestic Security.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 120 days after Dec. 17, 2002, see section 402(a) of Pub. L. 107–347, set out as a note under section 3601 of this title.



§ 3603. Chief Information Officers Council(a) There is established in the executive branch a Chief Information Officers Council.

(b) The members of the Council shall be as follows:(1) The Deputy Director for Management of the Office of Management and Budget, who shall act as chairperson of the Council.

(2) The Administrator of the Office of Electronic Government.

(3) The Administrator of the Office of Information and Regulatory Affairs.

(4) The chief information officer of each agency described under section 901(b) of title 31.

(5) The chief information officer of the Central Intelligence Agency.

(6) The chief information officer of the Department of the Army, the Department of the Navy, and the Department of the Air Force, if chief information officers have been designated for such departments under section 3506(a)(2)(B).

(7) Any other officer or employee of the United States designated by the chairperson.


(c)(1) The Administrator of the Office of Electronic Government shall lead the activities of the Council on behalf of the Deputy Director for Management.

(2)(A) The Vice Chairman of the Council shall be selected by the Council from among its members.

(B) The Vice Chairman shall serve a 1-year term, and may serve multiple terms.


(3) The Administrator of General Services shall provide administrative and other support for the Council.


(d) The Council is designated the principal interagency forum for improving agency practices related to the design, acquisition, development, modernization, use, operation, sharing, and performance of Federal Government information resources.

(e) In performing its duties, the Council shall consult regularly with representatives of State, local, and tribal governments.

(f) The Council shall perform functions that include the following:(1) Develop recommendations for the Director on Government information resources management policies and requirements.

(2) Share experiences, ideas, best practices, and innovative approaches related to information resources management.

(3) Assist the Administrator in the identification, development, and coordination of multiagency projects and other innovative initiatives to improve Government performance through the use of information technology.

(4) Promote the development and use of common performance measures for agency information resources management under this chapter and title II of the E-Government Act of 2002.

(5) Work as appropriate with the National Institute of Standards and Technology and the Administrator to develop recommendations on information technology standards developed under section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3) and promulgated under section 11331 of title 40, and maximize the use of commercial standards as appropriate, including the following:(A) Standards and guidelines for interconnectivity and interoperability as described under section 3504.

(B) Consistent with the process under section 207(d) of the E-Government Act of 2002, standards and guidelines for categorizing Federal Government electronic information to enable efficient use of technologies, such as through the use of extensible markup language.

(C) Standards and guidelines for Federal Government computer system efficiency and security.


(6) Work with the Office of Personnel Management to assess and address the hiring, training, classification, and professional development needs of the Government related to information resources management.

(7) Work with the Archivist of the United States to assess how the Federal Records Act can be addressed effectively by Federal information resources management activities.


(Added Pub. L. 107–347, title I, § 101(a), Dec. 17, 2002, 116 Stat. 2905.)

Editorial Notes

References in TextThe E-Government Act of 2002, referred to in subsec. (f)(4), is Pub. L. 107–347, Dec. 17, 2002, 116 Stat. 2899. Title II of the Act, including section 207(d) of the Act, is set out as a note under section 3501 of this title. For complete classification of this Act to the Code, see Tables.
No act with the name the “Federal Records Act”, referred to in subsec. (f)(7), has been enacted. The Federal Records Act of 1950, which has a similar name, was title V of act June 30, 1949, ch. 288, as added Sept. 5, 1950, ch. 849, § 6(d), 64 Stat. 583, which was classified generally to sections 392 to 396 and 397 to 401 of former Title 44, Public Printing and Documents. Section 6(d) of act Sept. 5, 1950, was repealed by Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1238, the first section of which enacted this title. For disposition of sections of former Title 44, see Table at the beginning of this title. Title V of act June 30, 1949, was repealed by Pub. L. 107–217, § 4, Aug. 21, 2002, 116 Stat. 1303.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 120 days after Dec. 17, 2002, see section 402(a) of Pub. L. 107–347, set out as a note under section 3601 of this title.



§ 3604. E-Government Fund(a)(1) There is established in the Treasury of the United States the E-Government Fund.

(2) The Fund shall be administered by the Administrator of the General Services Administration to support projects approved by the Director, assisted by the Administrator of the Office of Electronic Government, that enable the Federal Government to expand its ability, through the development and implementation of innovative uses of the Internet or other electronic methods, to conduct activities electronically.

(3) Projects under this subsection may include efforts to—(A) make Federal Government information and services more readily available to members of the public (including individuals, businesses, grantees, and State and local governments);

(B) make it easier for the public to apply for benefits, receive services, pursue business opportunities, submit information, and otherwise conduct transactions with the Federal Government; and

(C) enable Federal agencies to take advantage of information technology in sharing information and conducting transactions with each other and with State and local governments.



(b)(1) The Administrator shall—(A) establish procedures for accepting and reviewing proposals for funding;

(B) consult with interagency councils, including the Chief Information Officers Council, the Chief Financial Officers Council, and other interagency management councils, in establishing procedures and reviewing proposals; and

(C) assist the Director in coordinating resources that agencies receive from the Fund with other resources available to agencies for similar purposes.


(2) When reviewing proposals and managing the Fund, the Administrator shall observe and incorporate the following procedures:(A) A project requiring substantial involvement or funding from an agency shall be approved by a senior official with agencywide authority on behalf of the head of the agency, who shall report directly to the head of the agency.

(B) Projects shall adhere to fundamental capital planning and investment control processes.

(C) Agencies shall identify in their proposals resource commitments from the agencies involved and how these resources would be coordinated with support from the Fund, and include plans for potential continuation of projects after all funds made available from the Fund are expended.

(D) After considering the recommendations of the interagency councils, the Director, assisted by the Administrator, shall have final authority to determine which of the candidate projects shall be funded from the Fund.

(E) Agencies shall assess the results of funded projects.



(c) In determining which proposals to recommend for funding, the Administrator—(1) shall consider criteria that include whether a proposal—(A) identifies the group to be served, including citizens, businesses, the Federal Government, or other governments;

(B) indicates what service or information the project will provide that meets needs of groups identified under subparagraph (A);

(C) ensures proper security and protects privacy;

(D) is interagency in scope, including projects implemented by a primary or single agency that—(i) could confer benefits on multiple agencies; and

(ii) have the support of other agencies; and


(E) has performance objectives that tie to agency missions and strategic goals, and interim results that relate to the objectives; and


(2) may also rank proposals based on criteria that include whether a proposal—(A) has Governmentwide application or implications;

(B) has demonstrated support by the public to be served;

(C) integrates Federal with State, local, or tribal approaches to service delivery;

(D) identifies resource commitments from nongovernmental sectors;

(E) identifies resource commitments from the agencies involved;

(F) uses web-based technologies to achieve objectives;

(G) identifies records management and records access strategies;

(H) supports more effective citizen participation in and interaction with agency activities that further progress toward a more citizen-centered Government;

(I) directly delivers Government information and services to the public or provides the infrastructure for delivery;

(J) supports integrated service delivery;

(K) describes how business processes across agencies will reflect appropriate transformation simultaneous to technology implementation; and

(L) is new or innovative and does not supplant existing funding streams within agencies.



(d) The Fund may be used to fund the integrated Internet-based system under section 204 of the E-Government Act of 2002.

(e) None of the funds provided from the Fund may be transferred to any agency until 15 days after the Administrator of the General Services Administration has submitted to the Committees on Appropriations of the Senate and the House of Representatives, the Committee on Governmental Affairs of the Senate, the Committee on Government Reform of the House of Representatives, and the appropriate authorizing committees of the Senate and the House of Representatives, a notification and description of how the funds are to be allocated and how the expenditure will further the purposes of this chapter.

(f)(1) The Director shall report annually to Congress on the operation of the Fund, through the report established under section 3606.

(2) The report under paragraph (1) shall describe—(A) all projects which the Director has approved for funding from the Fund; and

(B) the results that have been achieved to date for these funded projects.



(g)(1) There are authorized to be appropriated to the Fund—(A) $45,000,000 for fiscal year 2003;

(B) $50,000,000 for fiscal year 2004;

(C) $100,000,000 for fiscal year 2005;

(D) $150,000,000 for fiscal year 2006; and

(E) such sums as are necessary for fiscal year 2007.


(2) Funds appropriated under this subsection shall remain available until expended.


(Added Pub. L. 107–347, title I, § 101(a), Dec. 17, 2002, 116 Stat. 2906.)

Editorial Notes

References in TextSection 204 of the E-Government Act of 2002, referred to in subsec. (d), is section 204 of Pub. L. 107–347, which is set out in a note under section 3501 of this title.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective DateSection effective 120 days after Dec. 17, 2002, see section 402(a) of Pub. L. 107–347, set out as a note under section 3601 of this title.



§ 3605. Program to encourage innovative solutions to enhance electronic Government services and processes(a) Establishment of Program.—The Administrator shall establish and promote a Governmentwide program to encourage contractor innovation and excellence in facilitating the development and enhancement of electronic Government services and processes.

(b) Issuance of Announcements Seeking Innovative Solutions.—Under the program, the Administrator, in consultation with the Council and the Administrator for Federal Procurement Policy, shall issue announcements seeking unique and innovative solutions to facilitate the development and enhancement of electronic Government services and processes.

(c) Multiagency Technical Assistance Team.—(1) The Administrator, in consultation with the Council and the Administrator for Federal Procurement Policy, shall convene a multiagency technical assistance team to assist in screening proposals submitted to the Administrator to provide unique and innovative solutions to facilitate the development and enhancement of electronic Government services and processes. The team shall be composed of employees of the agencies represented on the Council who have expertise in scientific and technical disciplines that would facilitate the assessment of the feasibility of the proposals.

(2) The technical assistance team shall—(A) assess the feasibility, scientific and technical merits, and estimated cost of each proposal; and

(B) submit each proposal, and the assessment of the proposal, to the Administrator.


(3) The technical assistance team shall not consider or evaluate proposals submitted in response to a solicitation for offers for a pending procurement or for a specific agency requirement.

(4) After receiving proposals and assessments from the technical assistance team, the Administrator shall consider recommending appropriate proposals for funding under the E-Government Fund established under section 3604 or, if appropriate, forward the proposal and the assessment of it to the executive agency whose mission most coincides with the subject matter of the proposal.


(Added Pub. L. 107–347, title I, § 101(a), Dec. 17, 2002, 116 Stat. 2909.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 120 days after Dec. 17, 2002, see section 402(a) of Pub. L. 107–347, set out as a note under section 3601 of this title.



§ 3606. E-Government report(a) Not later than March 1 of each year, the Director shall submit an E-Government status report to the Committee on Governmental Affairs of the Senate and the Committee on Government Reform of the House of Representatives.

(b) The report under subsection (a) shall contain—(1) a summary of the information reported by agencies under section 202(f) 11 So in original. Probably should be “section 202(g)”. of the E-Government Act of 2002;

(2) the information required to be reported by section 3604(f); and

(3) a description of compliance by the Federal Government with other goals and provisions of the E-Government Act of 2002.


(Added Pub. L. 107–347, title I, § 101(a), Dec. 17, 2002, 116 Stat. 2909.)

Editorial Notes

References in TextThe E-Government Act of 2002, referred to in subsec. (b)(3), is Pub. L. 107–347, Dec. 17, 2002, 116 Stat. 2899. Section 202 of the Act is set out in a note under section 3501 of this title. For complete classification of this Act to the Code, see Tables.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Effective DateSection effective 120 days after Dec. 17, 2002, see section 402(a) of Pub. L. 107–347, set out as a note under section 3601 of this title.




CHAPTER 37—ADVERTISEMENTS BY GOVERNMENT AGENCIES



Sec.


3701.Advertisements for contracts in District of Columbia.


3702.Advertisements not to be published without written authority.


3703.Rate of payment for advertisements, notices, and proposals.



§ 3701. Advertisements for contracts in District of Columbia
Advertisements for contracts for the public service may not be published in any newspaper published and printed in the District of Columbia unless the supplies or labor covered by the advertisement are to be furnished or performed in the District of Columbia or in the adjoining counties of Maryland or Virginia.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1305.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 321 (R.S. § 79; June 20, 1874, ch. 328, 18 Stat. 90; Feb. 18, 1875, ch. 80, § 1, 18 Stat. 317; July 31, 1876, ch. 246, 19 Stat. 105; Aug. 2, 1946, ch. 744, § 17(b), 60 Stat. 811; 1950 Reorg. Plan No. 20, § 2(b), eff. May 24, 1950, 15 F.R. 3178, 64 Stat. 1272).



§ 3702. Advertisements not to be published without written authority
Advertisements, notices, or proposals for an executive department of the Government, or for a bureau or office connected with it, may not be published in a newspaper except under written authority from the head of the department; and a bill for advertising or publication may not be paid unless there is presented with the bill a copy of the written authority.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1305.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., § 324 (R.S. § 3828).



§ 3703. Rate of payment for advertisements, notices, and proposals
Advertisements, notices, proposals for contracts, and all forms of advertising required by law for the several departments of the Government may be paid for at a price not to exceed the commercial rates charged to private individuals, with the usual discounts. But the heads of the several departments may secure lower terms at special rates when the public interest requires it. The rates shall include the furnishing of lawful evidence, under oath, of publication, to be made and furnished by the printer or publisher making publication.
(Pub. L. 90–620, Oct. 22, 1968, 82 Stat. 1305.)

Historical and Revision NotesBased on 44 U.S. Code, 1964 ed., §§ 322, 325 (R.S. § 853; June 20, 1878, ch. 359, § 1, 20 Stat. 216; Sept. 23, 1950, ch. 1010, § 5, 64 Stat. 986).
The second sentence of former section 325 was added. The balance was superseded by former section 322 which will be found in section 3703 of the revision.




CHAPTER 39—GOVERNMENT PUBLISHING OFFICE: OFFICE OF INSPECTOR GENERAL



Sec.


3901.Purpose and establishment of the Office of Inspector General.


3902.Appointment of Inspector General; supervision; removal; pay; limits on bonuses; counsel.


3903.Duties, responsibilities, authority, and reports.




Editorial Notes
Amendments2019—Pub. L. 116–94, div. P, title XVI, § 1602(c)(2), Dec. 20, 2019, 133 Stat. 3212, substituted “Appointment of Inspector General; supervision; removal; pay; limits on bonuses; counsel” for “Appointment of Inspector General; supervision; removal” in item 3902.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in chapter heading on authority of section 1301(b) of Pub. L. 113–235, div. H, title I, Dec. 16, 2014, 128 Stat. 2537, set out as a note preceding section 301 of this title.


§ 3901. Purpose and establishment of the Office of Inspector General
In order to create an independent and objective office—(1) to conduct and supervise audits and investigations relating to the Government Publishing Office;

(2) to provide leadership and coordination and recommend policies to promote economy, efficiency, and effectiveness; and

(3) to provide a means of keeping the Director of the Government Publishing Office and the Congress fully and currently informed about problems and deficiencies relating to the administration and operations of the Government Publishing Office;

there is hereby established an Office of Inspector General in the Government Publishing Office.
(Added Pub. L. 100–504, title II, § 202, Oct. 18, 1988, 102 Stat. 2530; amended Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes
Amendments2014—Par. (3). Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer”.

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” in pars. (1) and (3) and concluding provisions on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.

Effective DatePub. L. 100–504, title II, § 206, Oct. 18, 1988, 102 Stat. 2532, provided that: “The provisions of this title and the amendments made by this title [enacting this chapter and provisions set out as notes under sections 101 and 3901 of this title] shall take effect 180 days after the date of the enactment of this title [Oct. 18, 1988].”


Short TitleFor short title of title II of Pub. L. 100–504, which enacted this chapter, as the “Government Printing Office Inspector General Act of 1988”, see section 201 of Pub. L. 100–504, set out as a Short Title of 1988 Amendment note under section 101 of this title.

Transfer of OfficePub. L. 100–504, title II, § 203, Oct. 18, 1988, 102 Stat. 2531 transferred the office of the Government Printing Office referred to as the “Office of Inspector General”, and the functions, powers, duties, and certain personnel of that office, to the Office of Inspector General in the Government Printing Office.

Payment Authority Subject to AppropriationsPub. L. 100–504, title II, § 205, Oct. 18, 1988, 102 Stat. 2531, provided that: “Any authority to make payments under this title [enacting this chapter and provisions set out as notes under sections 101 and 3901 of this title] shall be effective only to such extent as provided in appropriations Acts.”




§ 3902. Appointment of Inspector General; supervision; removal; pay; limits on bonuses; counsel(a) There shall be at the head of the Office of Inspector General, an Inspector General who shall be appointed by the Director of the Government Publishing Office without regard to political affiliation and solely on the basis of integrity and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, or investigations. The Inspector General shall report to, and be under the general supervision of, the Director of the Government Publishing Office. The Director of the Government Publishing Office shall have no authority to prevent or prohibit the Inspector General from initiating, carrying out, or completing any audit or investigation, or from issuing any subpena during the course of any audit or investigation.

(b)(1) The Inspector General may be removed from office, or transferred to another position within, or another location of, the Government Publishing Office, by the Director of the Government Publishing Office.

(2) Not later than 30 days before the Director removes or transfers the Inspector General under paragraph (1), the Director shall communicate in writing the reason for the removal or transfer to—(A) the Committee on House Administration and the Committee on Appropriations of the House of Representatives; and

(B) the Committee on Rules and Administration and the Committee on Appropriations of the Senate.


(3) Nothing in this subsection shall prohibit a personnel action (except for removal or transfer) that is otherwise authorized by law.


(c)(1) The position of Inspector General shall be—(A) classified as a position as a senior level employee, in accordance with this title; and

(B) have a rate of basic pay that is not less than the average rate of basic pay of all other senior level employees of the Government Publishing Office calculated on an annual basis.


(2) The Director of the Government Publishing Office shall establish the amount of the annual adjustment in the rate of basic pay for the Inspector General in an amount equal to the average of the annual adjustments in the rate of basic pay provided to all other senior level employees of the Government Publishing Office, consistent with this title.


(d) The Inspector General may not receive any cash award or cash bonus, including a cash award under chapter 45 of title 5.

(e) The Inspector General shall, in accordance with applicable laws and regulations governing selections, appointments, and employment at the Government Publishing Office, obtain legal advice from a counsel reporting directly to the Inspector General or another Inspector General.

(Added Pub. L. 100–504, title II, § 202, Oct. 18, 1988, 102 Stat. 2530; amended Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537; Pub. L. 116–94, div. P, title XVI, § 1602(c)(1), Dec. 20, 2019, 133 Stat. 3211.)

Editorial Notes
Amendments2019—Pub. L. 116–94, § 1602(c)(1)(A), inserted “; pay; limits on bonuses; counsel” after “removal” in section catchline.
Subsec. (b). Pub. L. 116–94, § 1602(c)(1)(B), added subsec. (b) and struck out former subsec. (b) which read as follows: “The Inspector General may be removed from office by the Director of the Government Publishing Office. The Director of the Government Publishing Office shall, promptly upon such removal, communicate in writing the reasons for any such removal to each House of the Congress.”
Subsecs. (c) to (e). Pub. L. 116–94, § 1602(c)(1)(C), added subsecs. (c) to (e).
2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective DateSection effective 180 days after Oct. 18, 1988, see section 206 of 100–504, set out as a note under section 3901 of this title.



§ 3903. Duties, responsibilities, authority, and reports(a) Sections 4, 5, 6 (other than subsection (a)(7) and (8) thereof), and 7 of the Inspector General Act of 1978 (Public Law 95–452; 5 U.S.C. App. 3) shall apply to the Inspector General of the Government Publishing Office and the Office of such Inspector General and such sections shall be applied to the Government Publishing Office and the Director of the Government Publishing Office by substituting—(1) “Government Publishing Office” for “establishment”; and

(2) “Director of the Government Publishing Office” for “head of the establishment”.


(b)(1) The Inspector General, in carrying out the provisions of this chapter, is authorized, without the supervision or approval of any other employee, office, or other entity within the Government Publishing Office, to select, appoint, and employ such officers and employees as may be necessary for carrying out the functions, powers, and duties of the Office of Inspector General subject to the provisions of this title governing selections, appointments, and employment in the Government Publishing Office (and any regulations thereunder).

(2) Appointments under the authority under paragraph (1) shall be made consistent with personnel security and suitability requirements.

(3) Any appointment of a consultant under the authority under paragraph (1) shall be made consistent with section 6(a)(8) of the Inspector General Act of 1978 (5 U.S.C. App.).


(c)(1) Subject to paragraph (2), any supervisory special agent under the Inspector General and any special agent supervised by such a supervisory special agent is authorized to—(A) make an arrest without a warrant while engaged in official duties as authorized under this chapter or any other statute for any offense against the United States committed in the presence of such supervisory special agent or special agent, or for any felony cognizable under the laws of the United States if such supervisory special agent or special agent has reasonable grounds to believe that the person to be arrested has committed or is committing such felony;

(B) seek and execute warrants for arrest, search of a premises, or seizure of evidence issued under the authority of the United States upon probable cause to believe that a violation has been committed; and

(C) carry a firearm while engaged in official duties as authorized under this chapter or any other statute.


(2)(A)(i) In order to exercise the authority under paragraph (1), a supervisory special agent or a special agent supervised by such a supervisory special agent shall certify that he or she—(I) is a citizen of the United States;

(II) has successfully completed a basic law enforcement training program or military or other equivalent; and

(III) is not prohibited from receiving a firearm under Federal law, including under section 922(g)(9) of title 18, United States Code, because of a conviction of a misdemeanor crime of domestic violence.


(ii) After providing notice to the appropriate committees of Congress, the Inspector General may add requirements to the certification required under clause (i), as determined appropriate by the Inspector General.


(B) The Inspector General shall maintain firearms-related requirements (including quarterly firearms qualifications) and use of force training requirements that, except to the extent the Inspector General determines necessary to effectively carry out the duties of the Office of the Inspector General, are in accordance with the Council of the Inspectors General on Integrity and Efficiency use of force policies, which incorporate Department of Justice guidelines.

(C)(i) The Inspector General shall—(I) determine whether an individual meets the requirements under this subsection; and

(II) revoke any authority granted to an individual under paragraph (1) if the individual is not in compliance with the requirements of this subsection.


(ii) The Inspector General may reauthorize an individual to exercise the authority granted under paragraph (1) if the Inspector General determines the individual has achieved compliance with the requirements under this subsection.

(iii) A revocation of the authority granted under paragraph (1) shall not be subject to administrative, judicial, or other review, unless the revocation results in an adverse action. Such an adverse action may, at the election of the applicable individual, be reviewed in accordance with the otherwise applicable procedures.



(3)(A) Before the first grant of authority under paragraph (1), and semiannually thereafter as part of the report under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.), the Inspector General shall submit to the appropriate committees of Congress a written certification that adequate internal safeguards and management procedures exist that, except to the extent the Inspector General determines necessary to effectively carry out the duties of the Office of the Inspector General, are in compliance with standards established by the Council of the Inspectors General on Integrity and Efficiency, which incorporate Department of Justice guidelines, to ensure proper exercise of the powers authorized under this subsection.

(B) The authority granted under this subsection (including any grant of authority to an individual under paragraph (1), without regard to whether the individual is in compliance with paragraph (2)) may be suspended by the Inspector General if the Office of Inspector General fails to comply with the reporting and review requirements under subparagraph (A) of this paragraph or paragraph (4). Any suspension of authority under this subparagraph shall be reported to the appropriate committees of Congress.


(4) To ensure the proper exercise of the law enforcement powers authorized under this subsection, the Office of Inspector General shall submit to and participate in the external review process established by the Council of the Inspectors General on Integrity and Efficiency for ensuring that adequate internal safeguards and management procedures continue to exist. Under the review process, the exercise of the law enforcement powers by the Office of Inspector General shall be reviewed periodically by another Office of Inspector General or by a committee of Inspectors General. The results of each review shall be communicated in writing to the Inspector General, the Council of the Inspectors General on Integrity and Efficiency, and the appropriate committees of Congress.

(5) Any allegation of misconduct by an individual granted authority under paragraph (1) may be reviewed by the Integrity Committee of the Council of the Inspectors General on Integrity and Efficiency.

(6) In this subsection, the term “appropriate committees of Congress” means—(A) the Committee on Rules and Administration and the Committee on Appropriations of the Senate; and

(B) the Committee on House Administration and the Committee on Appropriations of the House of Representatives.



(d) The Director of the Government Publishing Office shall include the annual budget request of the Inspector General in the budget of the Government Publishing Office without change.

(Added Pub. L. 100–504, title II, § 202, Oct. 18, 1988, 102 Stat. 2531; amended Pub. L. 113–235, div. H, title I, § 1301(b), (c)(1), Dec. 16, 2014, 128 Stat. 2537; Pub. L. 116–94, div. P, title XVI, §§ 1603(c), 1604(c), 1605(c), Dec. 20, 2019, 133 Stat. 3216, 3219, 3220.)

Editorial Notes

References in TextSections 4, 5, 6, and 7 of the Inspector General Act of 1978, referred to in subsecs. (a), (b)(3), and (c)(3)(A), are sections 4, 5, 6, and 7 of Pub. L. 95–452, which is set out in the Appendix to Title 5, Government Organization and Employees.

Amendments2019—Subsec. (b). Pub. L. 116–94, § 1605(c), designated existing provisions as par. (1), inserted “, without the supervision or approval of any other employee, office, or other entity within the Government Publishing Office,” after “is authorized”, and added pars. (2) and (3).
Subsec. (c). Pub. L. 116–94, § 1603(c), added subsec. (c).
Subsec. (d). Pub. L. 116–94, § 1604(c), added subsec. (d).
2014—Subsec. (a). Pub. L. 113–235, § 1301(c)(1), substituted “Director of the Government Publishing Office” for “Public Printer” in introductory provisions and par. (2).

Statutory Notes and Related Subsidiaries

Change of Name
“Government Publishing Office” substituted for “Government Printing Office” wherever appearing in text on authority of section 1301(b) of Pub. L. 113–235, set out as a note preceding section 301 of this title.

Effective DateSection effective 180 days after Oct. 18, 1988, see section 206 of 100–504, set out as a note under section 3901 of this title.




CHAPTER 41—ACCESS TO FEDERAL ELECTRONIC INFORMATION



Sec.


4101.Electronic directory; online access to publications; electronic storage facility.


4102.Fees.


4103.Biennial report.


4104.Definition.



§ 4101. Electronic directory; online access to publications; electronic storage facility(a) In General.—The Superintendent of Documents, under the direction of the Director of the Government Publishing Office, shall—(1) maintain an electronic directory of Federal electronic information;

(2) provide a system of online access to the Congressional Record, the Federal Register, and, as determined by the Superintendent of Documents, other appropriate publications distributed by the Superintendent of Documents; and

(3) operate an electronic storage facility for Federal electronic information to which online access is made available under paragraph (2).


(b) Departmental Requests.—To the extent practicable, the Superintendent of Documents shall accommodate any request by the head of a department or agency to include in the system of access referred to in subsection (a)(2) information that is under the control of the department or agency involved.

(c) Consultation.—In carrying out this section, the Superintendent of Documents shall consult—(1) users of the directory and the system of access provided for under subsection (a); and

(2) other providers of similar information services.

The purpose of such consultation shall be to assess the quality and value of the directory and the system, in light of user needs.

(Added Pub. L. 103–40, § 2(a), June 8, 1993, 107 Stat. 112; amended Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes
Amendments2014—Subsec. (a). Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer” in introductory provisions.

Statutory Notes and Related Subsidiaries
Status ReportPub. L. 103–40, § 3, June 8, 1993, 107 Stat. 113, required the Public Printer to submit a report to Congress on the status of the directory, the system of access, and the electronic storage facility referred to in section 4101 of this title by June 30, 1994.

Operational DeadlinePub. L. 103–40, § 4(a), June 8, 1993, 107 Stat. 113, provided that: “The directory, the system of access, and the electronic storage facility referred to in section 4101 of title 44, United States Code, as added by section 2(a), shall be operational not later than one year after the date of the enactment of this Act [June 8, 1993].”




§ 4102. Fees(a) In General.—The Superintendent of Documents, under the direction of the Director of the Government Publishing Office, may charge reasonable fees for use of the directory and the system of access provided for under section 4101, except that use of the directory and the system shall be made available to depository libraries without charge. The fees received shall be treated in the same manner as moneys received from sale of documents under section 1702 of this title.

(b) Cost Recovery.—The fees charged under this section shall be set so as to recover the incremental cost of dissemination of the information involved, with the cost to be computed without regard to section 1708 of this title.

(Added Pub. L. 103–40, § 2(a), June 8, 1993, 107 Stat. 113; amended Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes
Amendments2014—Subsec. (a). Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.



§ 4103. Biennial report
Not later than December 31 of each odd-numbered year, the Director of the Government Publishing Office shall submit to the Congress, with respect to the two preceding fiscal years, a report on the directory, the system of access, and the electronic storage facility referred to in section 4101(a). The report shall include a description of the functions involved, including a statement of cost savings in comparison with traditional forms of information distribution.
(Added Pub. L. 103–40, § 2(a), June 8, 1993, 107 Stat. 113; amended Pub. L. 113–235, div. H, title I, § 1301(c)(1), Dec. 16, 2014, 128 Stat. 2537.)

Editorial Notes
Amendments2014—Pub. L. 113–235 substituted “Director of the Government Publishing Office” for “Public Printer”.

Statutory Notes and Related Subsidiaries
First Biennial ReportPub. L. 103–40, § 4(b), June 8, 1993, 107 Stat. 114, provided that: “The first report referred to in section 4103 of title 44, United States Code, as added by section 2(a), shall be submitted not later than December 31, 1995.”




§ 4104. Definition
As used in this chapter, the term “Federal electronic information” means Federal public information stored electronically.
(Added Pub. L. 103–40, § 2(a), June 8, 1993, 107 Stat. 113.)




